
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3001
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for fiscal year
		  2009 for military activities of the Department of Defense, for military
		  construction, and for defense activities of the Department of Energy, to
		  prescribe military personnel strengths for such fiscal year, and for other
		  purposes.
	
	
		1. Short title; findings; sense
			 of Congress
			(a)Short
			 titleThis Act may be cited
			 as the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009.
			(b)FindingsCongress makes the following
			 findings:
				(1)Representative Duncan Hunter was elected to
			 serve northern and eastern San Diego in 1980 and served in the House of
			 Representatives until the end of the 110th Congress in 2009, representing the
			 people of California’s 52d Congressional district.
				(2)Previous to his
			 service in Congress, Representative Hunter served in the Army’s 173rd Airborne
			 and 75th Ranger Regiment from 1969 to 1971.
				(3)During the Vietnam conflict, Representative
			 Hunter’s distinguished service was recognized by the award of the Bronze Star
			 and Air Medal, as well as the National Defense Service Medal and the Vietnam
			 Service Medal.
				(4)Representative Hunter served on the
			 Committee on Armed Services of the House of Representatives for 28 years,
			 including service as Chairman of the Subcommittee on Military Research and
			 Development from 2001 through 2002 and the Subcommittee on Military Procurement
			 from 1995 through 2000, the Chairman of the full committee from 2003 through
			 2006, and the ranking member of the full committee from 2007 through
			 2008.
				(5)Representative Hunter has persistently
			 advocated for a more efficient military organization on behalf of the American
			 people, to ensure maximum war-fighting capability and troop safety.
				(6)Representative Hunter is known by his
			 colleagues to put the security of the Nation above all else and to provide for
			 the men and women in uniform who valiantly dedicate and sacrifice themselves
			 for the protection of the Nation.
				(7)Representative
			 Hunter has demonstrated this devotion to the troops by working to authorize and
			 ensure quick deployment of add-on vehicle armor and improvised explosive device
			 jammers, which have been invaluable in protecting the troops from attack in
			 Iraq.
				(8)Representative Hunter worked to increase
			 the size of the U.S. Armed Forces, which resulted in significant increases in
			 the size of the Army and Marine Corps.
				(9)Representative Hunter has been a leader in
			 ensuring sufficient force structure and end-strength, including through the
			 2006 Committee Defense Review, to meet any challenges to the Nation. His
			 efforts to increase the size of the Army and Marine Corps contributed to the
			 enactment by the Congress and the subsequent implementation by the
			 Administration of the larger forces.
				(10)Representative
			 Hunter is a leading advocate for securing America’s borders.
				(11)Representative
			 Hunter led efforts to strengthen the United States Industrial Base by working
			 to enact legislation that ensures that the national industrial base will be
			 able to design and manufacture those products critical to America’s national
			 security.
				(c)Sense of
			 CongressIt is the sense of
			 Congress that the Honorable Duncan Hunter, Representative from California, has
			 discharged his official duties with integrity and distinction, has served the
			 House of Representatives and the American people selflessly, and deserves the
			 sincere and humble gratitude of Congress and the Nation.
			2.Organization of Act
			 into divisions; table of contents
			(a)DivisionsThis
			 Act is organized into three divisions as follows:
				(1)Division
			 A—Department of Defense Authorizations.
				(2)Division
			 B—Military Construction Authorizations.
				(3)Division
			 C—Department of Energy National Security Authorizations and Other
			 Authorizations.
				(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; findings; sense of
				Congress.
					Sec. 2. Organization of Act into
				divisions; table of contents.
					Sec. 3. Congressional defense
				committees.
					Sec. 4. Explanatory statement.
					DIVISION A—DEPARTMENT OF DEFENSE
				AUTHORIZATIONS
					TITLE I—PROCUREMENT
					Subtitle A—Authorization of
				Appropriations
					Sec. 101. Army.
					Sec. 102. Navy and Marine
				Corps.
					Sec. 103. Air Force.
					Sec. 104. Defense-wide
				activities.
					Sec. 105. National Guard and Reserve
				equipment.
					Subtitle B—Army Programs
					Sec. 111. Separate procurement line items
				for Future Combat Systems program.
					Sec. 112. Clarification of status of
				Future Combat Systems program lead system integrator.
					Sec. 113. Restriction on obligation of
				funds for Army tactical radio pending report.
					Sec. 114. Restriction on obligation of
				procurement funds for Armed Reconnaissance Helicopter program pending
				certification.
					Sec. 115. Stryker Mobile Gun
				System.
					Subtitle C—Navy Programs
					Sec. 121. Refueling and complex overhaul
				of the U.S.S. Theodore Roosevelt.
					Sec. 122. Littoral Combat Ship (LCS)
				program.
					Sec. 123. Report on F/A–18 procurement
				costs, comparing multiyear to annual.
					Sec. 124. Authority for advanced
				procurement and construction of components for the Virginia-class submarine
				program.
					Subtitle D—Air Force Programs
					Sec. 131. Maintenance of retired KC–135E
				aircraft.
					Sec. 132. Repeal of multi-year contract
				authority for procurement of tanker aircraft.
					Sec. 133. Reports on KC–(X) tanker
				aircraft requirements.
					Sec. 134. F-22A fighter
				aircraft.
					Subtitle E—Joint and Multiservice
				Matters
					Sec. 141. Annual long-term plan for the
				procurement of aircraft for the Navy and the Air Force.
					Sec. 142. Report on body armor acquisition
				strategy.
					Sec. 143. Small arms acquisition strategy
				and requirements review.
					Sec. 144. Requirement for common ground
				stations and payloads for manned and unmanned aerial vehicle
				systems.
					Sec. 145. Report on future jet carrier
				trainer requirements of the Navy.
					TITLE II—RESEARCH, DEVELOPMENT, TEST, AND
				EVALUATION
					Subtitle A—Authorization of
				Appropriations
					Sec. 201. Authorization of
				appropriations.
					Sec. 202. Amount for defense science and
				technology.
					Subtitle B—Program Requirements,
				Restrictions, and Limitations
					Sec. 211. Additional determinations to be
				made as part of Future Combat Systems milestone review.
					Sec. 212. Analysis of Future Combat
				Systems communications network and software.
					Sec. 213. Future Combat Systems manned
				ground vehicle Selected Acquisition Reports.
					Sec. 214. Separate procurement and
				research, development, test, and evaluation line items and program elements for
				Sky Warrior Unmanned Aerial Systems project.
					Sec. 215. Restriction on obligation of
				funds for the Warfighter Information Network–Tactical program.
					Sec. 216. Limitation on source of funds
				for certain Joint Cargo Aircraft expenditures.
					Sec. 217. Requirement for plan on overhead
				nonimaging infrared systems.
					Sec. 218. Advanced energy storage
				technology and manufacturing.
					Sec. 219. Mechanisms to provide funds for
				defense laboratories for research and development of technologies for military
				missions.
					Sec. 220. Requirements for certain
				airborne intelligence collection systems.
					Sec. 221. Limitation on obligation of
				funds for Enhanced AN/TPQ–36 radar system pending submission of
				report.
					Subtitle C—Missile Defense
				Programs
					Sec. 231. Annual Director of Operational
				Test and Evaluation characterization of operational effectiveness, suitability,
				and survivability of the ballistic missile defense system.
					Sec. 232. Independent study of boost-phase
				missile defense.
					Sec. 233. Limitation on availability of
				funds for procurement, construction, and deployment of missile defenses in
				Europe.
					Sec. 234. Review of the ballistic missile
				defense policy and strategy of the United States.
					Sec. 235. Airborne Laser
				System.
					Sec. 236. Activation and deployment of
				AN/TPY–2 forward-based X-band radar.
					Subtitle D—Reports
					Sec. 241. Biennial reports on joint and
				service concept development and experimentation.
					Sec. 242. Report on participation of the
				historically black colleges and universities and minority-serving institutions
				in research and educational programs and activities of the Department of
				Defense.
					Sec. 243. Report on Department of Defense
				response to findings and recommendations of the Defense Science Board Task
				Force on Directed Energy Weapons.
					Subtitle E—Other Matters
					Sec. 251. Modification of systems subject
				to survivability testing oversight by the Director of Operational Test and
				evaluation.
					Sec. 252. Technology-neutral information
				technology guidelines and standards to support fully interoperable electronic
				personal health information for the Department of Defense and Department of
				Veterans Affairs.
					Sec. 253. Assessment of technology
				transition programs and repeal of reporting requirement.
					Sec. 254. Trusted defense
				systems.
					Sec. 255. Capabilities-based assessment to
				outline a joint approach for future development of vertical lift aircraft and
				rotorcraft.
					Sec. 256. Executive agent for printed
				circuit board technology.
					Sec. 257. Review of conventional prompt
				global strike technology applications and concepts.
					TITLE III—OPERATION AND
				MAINTENANCE
					Subtitle A—Authorization of
				Appropriations
					Sec. 301. Operation and maintenance
				funding.
					Subtitle B—Environmental
				Provisions
					Sec. 311. Authorization for Department of
				Defense participation in conservation banking programs.
					Sec. 312. Reimbursement of Environmental
				Protection Agency for certain costs in connection with Moses Lake Wellfield
				Superfund Site, Moses Lake, Washington.
					Sec. 313. Expand cooperative agreement
				authority for management of natural resources to include off-installation
				mitigation.
					Sec. 314. Expedited use of appropriate
				technology related to unexploded ordnance detection.
					Sec. 315. Closed loop re-refining of used
				motor vehicle lubricating oil.
					Sec. 316. Comprehensive program for the
				eradication of the brown tree snake population from military facilities in
				Guam.
					Subtitle C—Workplace and Depot
				Issues
					Sec. 321. Comprehensive analysis and
				development of single Government-wide definition of inherently governmental
				function and criteria for critical functions.
					Sec. 322. Study on future depot
				capability.
					Sec. 323. Government Accountability Office
				review of high-performing organizations.
					Sec. 324. Consolidation of Air Force and
				Air National Guard aircraft maintenance.
					Sec. 325. Report on Air Force civilian
				personnel consolidation plan.
					Sec. 326. Report on reduction in number of
				firefighters on Air Force bases.
					Sec. 327. Minimum capital investment for
				certain depots.
					Subtitle D—Energy Security
					Sec. 331. Annual report on operational
				energy management and implementation of operational energy
				strategy.
					Sec. 332. Consideration of fuel logistics
				support requirements in planning, requirements development, and acquisition
				processes.
					Sec. 333. Study on solar and wind energy
				for use for expeditionary forces.
					Sec. 334. Study on alternative and
				synthetic fuels.
					Sec. 335. Mitigation of power outage risks
				for Department of Defense facilities and activities.
					Subtitle E—Reports
					Sec. 341. Comptroller General report on
				readiness of Armed Forces.
					Sec. 342. Report on plan to enhance combat
				skills of Navy and Air Force personnel.
					Sec. 343. Comptroller General report on
				the use of the Army Reserve and National Guard as an operational
				reserve.
					Sec. 344. Comptroller General report on
				link between preparation and use of Army reserve component forces to support
				ongoing operations.
					Sec. 345. Comptroller General report on
				adequacy of funding, staffing, and organization of Department of Defense
				Military Munitions Response Program.
					Subtitle F—Other Matters
					Sec. 351. Extension of Enterprise
				Transition Plan reporting requirement.
					Sec. 352. Demilitarization of loaned,
				given, or exchanged documents, historical artifacts, and condemned or obsolete
				combat materiel.
					Sec. 353. Repeal of requirement that
				Secretary of Air Force provide training and support to other military
				departments for A–10 aircraft.
					Sec. 354. Display of annual budget
				requirements for Air Sovereignty Alert Mission.
					Sec. 355. Revision of certain Air Force
				regulations required.
					Sec. 356. Transfer of C–12 aircraft to
				California Department of Forestry and Fire Protection.
					Sec. 357. Limitation on treatment of
				retired B–52 aircraft for Air Combat Command headquarters.
					Sec. 358. Increase of domestic breeding of
				military working dogs used by the Department of Defense.
					TITLE IV—MILITARY PERSONNEL
				AUTHORIZATIONS
					Subtitle A—Active Forces
					Sec. 401. End strengths for active
				forces.
					Sec. 402. Revision in permanent active
				duty end strength minimum levels.
					Subtitle B—Reserve Forces
					Sec. 411. End strengths for Selected
				Reserve.
					Sec. 412. End strengths for Reserves on
				active duty in support of the Reserves.
					Sec. 413. End strengths for military
				technicians (dual status).
					Sec. 414. Fiscal year 2009 limitation on
				number of non-dual status technicians.
					Sec. 415. Maximum number of reserve
				personnel authorized to be on active duty for operational support.
					Sec. 416. Additional waiver authority of
				limitation on number of reserve component members authorized to be on active
				duty.
					Subtitle C—Authorization of
				Appropriations
					Sec. 421. Military personnel.
					TITLE V—MILITARY PERSONNEL
				POLICY
					Subtitle A—Officer Personnel Policy
				Generally
					Sec. 501. Mandatory separation
				requirements for regular warrant officers for length of service.
					Sec. 502. Requirements for issuance of
				posthumous commissions and warrants.
					Sec. 503. Authorized number of general
				officers on active duty in the Army and Marine Corps, limited exclusion for
				joint duty requirements, and increase in number of officers serving in grades
				above major general and rear admiral.
					Sec. 504. Modification of authority on
				Staff Judge Advocate to the Commandant of the Marine Corps.
					Sec. 505. Eligibility of reserve officers
				to serve on boards of inquiry for separation of regular officers for
				substandard performance and other reasons.
					Sec. 506. Delayed authority to alter
				distribution requirements for commissioned officers on active duty in general
				officer and flag officer grades and limitations on authorized strengths of
				general and flag officers on active duty.
					Subtitle B—Reserve Component
				Management
					Sec. 511. Extension to other reserve
				components of Army authority for deferral of mandatory separation of military
				technicians (dual status) until age 60.
					Sec. 512. Modification of authorized
				strengths for certain Army National Guard, Marine Corps Reserve, and Air
				National Guard officers and Army National Guard enlisted personnel serving on
				full-time reserve component duty.
					Sec. 513. Clarification of authority to
				consider for a vacancy promotion National Guard officers ordered to active duty
				in support of a contingency operation.
					Sec. 514. Increase in mandatory retirement
				age for certain Reserve officers.
					Sec. 515. Age limit for retention of
				certain Reserve officers on active-status list as exception to removal for
				years of commissioned service.
					Sec. 516. Authority to retain Reserve
				chaplains and officers in medical and related specialties until age
				68.
					Sec. 517. Modification of authorities on
				dual duty status of National Guard officers.
					Sec. 518. Study and report regarding
				Marine Corps personnel policies regarding assignments in Individual Ready
				Reserve.
					Sec. 519. Report on collection of
				information on civilian skills of members of the reserve components of the
				Armed Forces.
					Subtitle C—Joint Qualified Officers and
				Requirements
					Sec. 521. Joint duty requirements for
				promotion to general or flag officer.
					Sec. 522. Technical, conforming, and
				clerical changes to joint specialty terminology.
					Sec. 523. Promotion policy objectives for
				joint qualified officers.
					Sec. 524. Length of joint duty
				assignments.
					Sec. 525. Designation of general and flag
				officer positions on Joint Staff as positions to be held only by reserve
				component officers.
					Sec. 526. Modification of limitations on
				authorized strengths of reserve general and flag officers in active status
				serving in joint duty assignments.
					Sec. 527. Reports on joint education
				courses available through the Department of Defense.
					Subtitle D—General Service
				Authorities
					Sec. 531. Increase in maximum period of
				reenlistment of regular members of the Armed Forces.
					Sec. 532. Paternity leave for members of
				the Armed Forces.
					Sec. 533. Pilot programs on career
				flexibility to enhance retention of members of the Armed Forces.
					Subtitle E—Education and
				Training
					Sec. 540. Authorized strength of military
				service academies and repeal of prohibition on phased increase in midshipmen
				and cadet strength limit at Naval Academy and Air Force Academy.
					Sec. 541. Promotion of foreign and
				cultural exchange activities at military service academies.
					Sec. 542. Increased authority to enroll
				defense industry employees in defense product development program.
					Sec. 543. Expanded authority for
				institutions of professional military education to award degrees.
					Sec. 544. Tuition for attendance of
				Federal employees at the United States Air Force Institute of
				Technology.
					Sec. 545. Increase in number of permanent
				professors at the United States Air Force Academy.
					Sec. 546. Requirement of completion of
				service under honorable conditions for purposes of entitlement to educational
				assistance for reserve component members supporting contingency
				operations.
					Sec. 547. Consistent education loan
				repayment authority for health professionals in regular components and Selected
				Reserve.
					Sec. 548. Increase in number of units of
				Junior Reserve Officers’ Training Corps.
					Sec. 549. Correction of erroneous Army
				College Fund benefit amounts.
					Sec. 550. Enhancing education partnerships
				to improve accessibility and flexibility for members of the Armed
				Forces.
					Subtitle F—Defense Dependents’
				Education
					Sec. 551. Continuation of authority to
				assist local educational agencies that benefit dependents of members of the
				Armed Forces and Department of Defense civilian employees.
					Sec. 552. Impact aid for children with
				severe disabilities.
					Sec. 553. Transition of military dependent
				students among local educational agencies.
					Sec. 554. Calculation of payments for
				eligible federally connected children under Department of Education’s Impact
				Aid program.
					Subtitle G—Military Justice
					Sec. 561. Effective period of military
				protective orders.
					Sec. 562. Mandatory notification of
				issuance of military protective order to civilian law enforcement.
					Sec. 563. Implementation of information
				database on sexual assault incidents in the Armed Forces.
					Subtitle H—Decorations, Awards, and
				Honorary Promotions
					Sec. 571. Replacement of military
				decorations.
					Sec. 572. Authorization and request for
				award of Medal of Honor to Richard L. Etchberger for acts of valor during the
				Vietnam War.
					Subtitle I—Military Families
					Sec. 581. Presentation of burial flag to
				the surviving spouse and children of deceased members of the Armed
				Forces.
					Sec. 582. Education and training
				opportunities for military spouses.
					Sec. 583. Sense of Congress regarding
				honor guard details for funerals of veterans.
					Subtitle J—Other Matters
					Sec. 591. Prohibition on interference in
				independent legal advice by the Legal Counsel to the Chairman of the Joint
				Chiefs of Staff.
					Sec. 592. Interest payments on certain
				claims arising from correction of military records.
					Sec. 593. Extension of limitation on
				reductions of personnel of agencies responsible for review and correction of
				military records.
					Sec. 594. Modification of matching fund
				requirements under National Guard Youth Challenge Program.
					Sec. 595. Military salute for the flag
				during the national anthem by members of the Armed Forces not in uniform and by
				veterans.
					Sec. 596. Military Leadership Diversity
				Commission.
					Sec. 597. Demonstration project on service
				of retired nurse corps officers as faculty at civilian nursing
				schools.
					Sec. 598. Report on planning for
				participation and hosting of the Department of Defense in international sports
				activities, competitions, and events.
					TITLE VI—COMPENSATION AND OTHER PERSONNEL
				BENEFITS
					Subtitle A—Pay and Allowances
					Sec. 601.  Fiscal year 2009 increase in
				military basic pay.
					Sec. 602. Permanent extension of
				prohibition on charges for meals received at military treatment facilities by
				members receiving continuous care.
					Sec. 603. Increase in maximum authorized
				payment or reimbursement amount for temporary lodging expenses.
					Sec. 604. Availability of second family
				separation allowance for married couples with dependents.
					Sec. 605. Extension of authority for
				income replacement payments for reserve component members experiencing extended
				and frequent mobilization for active duty service.
					Subtitle B—Bonuses and Special and
				Incentive Pays
					Sec. 611. Extension of certain bonus and
				special pay authorities for Reserve forces.
					Sec. 612. Extension of certain bonus and
				special pay authorities for health care professionals.
					Sec. 613. Extension of special pay and
				bonus authorities for nuclear officers.
					Sec. 614. Extension of authorities
				relating to payment of other title 37 bonuses and special pays.
					Sec. 615. Extension of authorities
				relating to payment of referral bonuses.
					Sec. 616. Increase in maximum bonus and
				stipend amounts authorized under Nurse Officer Candidate Accession Program and
				health professions stipend program.
					Sec. 617. Maximum length of nuclear
				officer incentive pay agreements for service.
					Sec. 618. Technical changes regarding
				consolidation of special pay, incentive pay, and bonus authorities of the
				uniformed services.
					Sec. 619. Use of new skill incentive pay
				and proficiency bonus authorities to encourage training in critical foreign
				languages and foreign cultural studies and authorization of incentive pay for
				members of precommissioning programs pursuing foreign language
				proficiency.
					Sec. 620. Accession and retention bonuses
				for the recruitment and retention of officers in certain health
				professions.
					Subtitle C—Travel and Transportation
				Allowances
					Sec. 621. Special weight allowance for
				transportation of professional books and equipment for spouses.
					Sec. 622. Shipment of family pets during
				evacuation of personnel.
					Subtitle D—Retired Pay and Survivor
				Benefits
					Sec. 631. Extension to survivors of
				certain members who die on active duty of special survivor indemnity allowance
				for persons affected by required Survivor Benefit Plan annuity offset for
				dependency and indemnity compensation.
					Sec. 632. Correction of unintended
				reduction in survivor benefit plan annuities due to phased elimination of
				two-tier annuity computation and supplemental annuity.
					Subtitle E—Commissary and Nonappropriated
				Fund Instrumentality Benefits and Operations
					Sec. 641. Use of commissary stores
				surcharges derived from temporary commissary initiatives for reserve component
				and retired members.
					Sec. 642. Enhanced enforcement of
				prohibition on sale or rental of sexually explicit material on military
				installations.
					Subtitle F—Other Matters
					Sec. 651. Continuation of entitlement to
				bonuses and similar benefits for members of the uniformed services who die, are
				separated or retired for disability, or meet other criteria.
				
				
					TITLE VII—HEALTH CARE AND WOUNDED WARRIOR
				PROVISIONS
					Subtitle A—Improvements to Health
				Benefits
					Sec. 701. One-year extension of
				prohibition on increases in certain health care costs for members of the
				uniformed services.
					Sec. 702. Temporary prohibition on
				increase in copayments under retail pharmacy system of pharmacy benefits
				program.
					Sec. 703. Chiropractic health care for
				members on active duty.
					Sec. 704. Calculation of monthly premiums
				for coverage under TRICARE Reserve Select after 2008.
					Sec. 705. Program for health care delivery
				at military installations projected to grow.
					Sec. 706. Guidelines for combined medical
				facilities of the Department of Defense and the Department of Veterans
				Affairs.
					Subtitle B—Preventive Care
					Sec. 711. Waiver of copayments for
				preventive services for certain TRICARE beneficiaries.
					Sec. 712. Military health risk management
				demonstration project.
					Sec. 713. Smoking cessation program under
				TRICARE.
					Sec. 714. Preventive health
				allowance.
					Sec. 715. Additional authority for studies
				and demonstration projects relating to delivery of health and medical
				care.
					Subtitle C—Wounded Warrior
				Matters
					Sec. 721. Center of excellence in
				prevention, diagnosis, mitigation, treatment, and rehabilitation of hearing
				loss and auditory system injuries.
					Sec. 722. Clarification to center of
				excellence relating to military eye injuries.
					Sec. 723. Center of Excellence in the
				Mitigation, Treatment, and Rehabilitation of Traumatic Extremity Injuries and
				Amputations.
					Sec. 724. Additional responsibilities for
				the wounded warrior resource center.
					Sec. 725.  Sense of Congress on research
				on traumatic brain injury.
					Sec. 726. Extension of Senior Oversight
				Committee with respect to wounded warrior matters.
					Sec. 727. Modification of utilization of
				veterans' presumption of sound condition in establishing eligibility of members
				of the Armed Forces for retirement for disability.
					Subtitle D—Other Matters
					Sec. 731. Report on providing the Extended
				Care Health Option Program to dependents of military retirees.
					Sec. 732.  Increase in cap on extended
				benefits under extended health care option (ECHO).
					Sec. 733. Department of Defense task force
				on the prevention of suicide by members of the Armed Forces.
					Sec. 734. Transitional health care for
				certain members of the Armed Forces who agree to serve in the Selected Reserve
				of the Ready Reserve.
					Sec. 735. Enhancement of medical and
				dental readiness of members of the Armed Forces.
					TITLE VIII—ACQUISITION POLICY, ACQUISITION
				MANAGEMENT, AND RELATED MATTERS
					Subtitle A—Acquisition Policy and
				Management
					Sec. 801.  Assessment of urgent
				operational needs fulfillment.
					Sec. 802. Implementation of statutory
				requirements regarding the national technology and industrial base.
					Sec. 803. Commercial software reuse
				preference.
					Sec. 804. Internal controls for
				procurements on behalf of the Department of Defense by certain non-defense
				agencies.
					Subtitle B—Provisions Relating to Major
				Defense Acquisition Programs
					Sec. 811. Inclusion of major subprograms
				to major defense acquisition programs under acquisition reporting
				requirements.
					Sec. 812. Inclusion of certain major
				information technology investments in acquisition oversight authorities for
				major automated information system programs.
					Sec. 813. Transfer of sections of title 10
				relating to Milestone A and Milestone B for clarity.
					Sec. 814. Configuration steering boards
				for cost control under major defense acquisition programs.
					Sec. 815. Preservation of tooling for
				major defense acquisition programs.
					Subtitle C—Amendments to General
				Contracting Authorities, Procedures, and Limitations
					Sec. 821. Definition of system for Defense
				Acquisition Challenge Program.
					Sec. 822. Technical data
				rights.
					Sec. 823. Revision to the application of
				Cost Accounting Standards.
					Sec. 824. Modification and extension of
				pilot program for transition to follow-on contracts under authority to carry
				out certain prototype projects.
					Sec. 825. Clarification of status of
				Government rights in the designs of Department of Defense vessels, boats,
				craft, and components thereof.
					Subtitle D—Provisions Relating to
				Acquisition Workforce and Inherently Governmental Functions
					Sec. 831. Development of guidance on
				personal services contracts.
					Sec. 832. Sense of Congress on performance
				by private security contractors of certain functions in an area of combat
				operations.
					Sec. 833. Acquisition workforce expedited
				hiring authority.
					Sec. 834. Career path and other
				requirements for military personnel in the acquisition field.
					Subtitle E—Department of Defense
				Contractor Matters
					Sec. 841. Ethics safeguards related to
				contractor conflicts of interest.
					Sec. 842. Information for Department of
				Defense contractor employees on their whistleblower rights.
					Sec. 843. Requirement for Department of
				Defense to adopt an acquisition strategy for Defense Base Act
				insurance.
					Sec. 844. Report on use of off-shore
				subsidiaries by defense contractors.
					Sec. 845. Defense industrial
				security.
					Subtitle F—Matters Relating to Iraq and
				Afghanistan
					Sec. 851. Clarification and modification
				of authorities relating to the Commission on Wartime Contracting in Iraq and
				Afghanistan.
					Sec. 852. Comprehensive audit of spare
				parts purchases and depot overhaul and maintenance of equipment for operations
				in Iraq and Afghanistan.
					Sec. 853. Additional matters required to
				be reported by contractors performing security functions in areas of combat
				operations.
					Sec. 854. Additional contractor
				requirements and responsibilities relating to alleged crimes by or against
				contractor personnel in Iraq and Afghanistan.
					Sec. 855. Suspension of statutes of
				limitations when Congress authorizes the use of military force.
					Subtitle G—Governmentwide Acquisition
				Improvements
					Sec. 861. Short title.
					Sec. 862. Limitation on length of certain
				noncompetitive contracts.
					Sec. 863. Requirements for purchase of
				property and services pursuant to multiple award contracts.
					Sec. 864. Regulations on the use of
				cost-reimbursement contracts.
					Sec. 865. Preventing abuse of interagency
				contracts.
					Sec. 866. Limitations on tiering of
				subcontractors.
					Sec. 867. Linking of award and incentive
				fees to acquisition outcomes.
					Sec. 868. Minimizing abuse of commercial
				services item authority.
					Sec. 869. Acquisition workforce
				development strategic plan.
					Sec. 870. Contingency Contracting
				Corps.
					Sec. 871. Access of Government
				Accountability Office to contractor employees.
					Sec. 872. Database for Federal agency
				contract and grant officers and suspension and debarment officials.
					Sec. 873. Role of Interagency Committee on
				Debarment and Suspension.
					Sec. 874. Improvements to the Federal
				procurement data system.
					Subtitle H—Other Matters
					Sec. 881. Expansion of authority to retain
				fees from licensing of intellectual property.
					Sec. 882. Report on market
				research.
					Sec. 883. Report relating to
				munitions.
					Sec. 884. Motor carrier fuel
				surcharges.
					Sec. 885. Procurement by State and local
				governments of equipment for homeland security and emergency response
				activities through the Department of Defense.
					Sec. 886. Review of impact of covered
				subsidies on acquisition of KC-45 aircraft.
					Sec. 887.  Report on the implementation of
				earned value management at the Department of Defense.
					TITLE IX—DEPARTMENT OF DEFENSE ORGANIZATION
				AND MANAGEMENT
					Subtitle A—Department of Defense
				Management
					Sec. 901. Plan required for personnel
				management of special operations forces.
					Sec. 902. Director of Operational Energy
				Plans and Programs.
					Sec. 903. Corrosion control and prevention
				executives for the military departments.
					Sec. 904. Participation of Deputy Chief
				Management Officer of the Department of Defense on Defense Business System
				Management Committee.
					Sec. 905. Modification of status of
				Assistant to the Secretary of Defense for Nuclear and Chemical and Biological
				Defense Programs.
					Sec. 906. Requirement for the Secretary of
				Defense to prepare a strategic plan to enhance the role of the National Guard
				and Reserves.
					Sec. 907. General Counsel to the Inspector
				General of the Department of Defense.
					Sec. 908. Business transformation
				initiatives for the military departments.
					Subtitle B—Space Activities
					Sec. 911. Extension of authority for pilot
				program for provision of space surveillance network services to entities
				outside United States Government.
					Sec. 912. Investment and acquisition
				strategy for commercial satellite capabilities.
					Sec. 913. Space posture
				review.
					Subtitle C—Chemical Demilitarization
				Program
					Sec. 921. Responsibilities for Chemical
				Demilitarization Citizens' Advisory Commissions in Colorado and
				Kentucky.
					Sec. 922. Cost-benefit analysis of future
				treatment of hydrolysate at Pueblo Chemical Depot, Colorado.
					Subtitle D—Intelligence-Related
				Matters
					Sec. 931. Technical changes following the
				redesignation of National Imagery and Mapping Agency as National
				Geospatial-Intelligence Agency.
					Sec. 932. Technical amendments to title
				10, United States Code, arising from enactment
				of the Intelligence Reform and Terrorism Prevention Act of
				2004.
					Sec. 933. Technical amendments relating to
				the Associate Director of the CIA for Military Affairs.
					Subtitle E—Other Matters
					Sec. 941. Enhancement of authorities
				relating to Department of Defense regional centers for security
				studies.
					Sec. 942. Restriction on obligation of
				funds for United States Southern Command development assistance
				activities.
					Sec. 943. Authorization of
				non-conventional assisted recovery capabilities.
					Sec. 944. Report on homeland defense and
				civil support issues.
					Sec. 945. Report on National Guard
				resource requirements.
					TITLE X—GENERAL PROVISIONS
					Subtitle A—Financial Matters
					Sec. 1001. General transfer
				authority.
					Sec. 1002. One-time shift of military
				retirement payments.
					Sec. 1003. Management of purchase
				cards.
					Sec. 1004. Codification of recurring
				authority on United States contributions to the North Atlantic Treaty
				Organization common-funded budgets.
					Sec. 1005. Incorporation of funding
				decisions into law.
					Subtitle B—Policy Relating to Vessels and
				Shipyards
					Sec. 1011. Conveyance, Navy drydock,
				Aransas Pass, Texas.
					Sec. 1012. Report on repair of naval
				vessel in foreign shipyards.
					Sec. 1013. Report on plan for disposal of
				certain vessels stricken from the Naval Vessel Register.
					Sec. 1014. Reimbursement of expenses for
				certain Navy mess operations.
					Sec. 1015. Policy relating to major
				combatant vessels of the strike forces of the United States Navy.
					Subtitle C—Counter-Drug
				Activities
					Sec. 1021. Extension of reporting
				requirement regarding Department of Defense expenditures to support foreign
				counter-drug activities.
					Sec. 1022. Extension of authority for
				joint task forces to provide support to law enforcement agencies conducting
				counter-terrorism activities.
					Sec. 1023. Extension of authority to
				support unified counter-drug and counterterrorism campaign in Colombia and
				continuation of numerical limitation on assignment of United States
				personnel.
					Sec. 1024. Expansion and extension of
				authority to provide additional support for counter-drug activities of certain
				foreign governments.
					Sec. 1025. Comprehensive Department of
				Defense strategy for counter-narcotics efforts for United States Africa
				Command.
					Sec. 1026. Comprehensive Department of
				Defense strategy for counter-narcotics efforts in South and Central Asian
				regions.
					Subtitle D—Miscellaneous Authorities and
				Limitations
					Sec. 1031. Enhancement of the capacity of
				the United States Government to conduct complex operations.
					Sec. 1032. Crediting of admiralty claim
				receipts for damage to property funded from a Department of Defense working
				capital fund.
					Sec. 1033. Minimum annual purchase
				requirements for charter air transportation services from carriers
				participating in the Civil Reserve Air Fleet.
					Sec. 1034. Semi-annual reports on status
				of Navy Next Generation Enterprise Networks program.
					Sec. 1035. Sense of Congress on nuclear
				weapons management.
					Sec. 1036.  Sense of Congress on joint
				Department of Defense-Federal Aviation Administration executive committee on
				conflict and dispute resolution.
					Sec. 1037.  Sense of Congress on sale of
				new outsize cargo, strategic airlift aircraft for civilian use.
					Subtitle E—Studies and
				Reports
					Sec. 1041. Report on corrosion control and
				prevention.
					Sec. 1042. Study on using Modular Airborne
				Fire Fighting Systems (MAFFS) in a Federal response to wildfires.
					Sec. 1043. Study on rotorcraft
				survivability.
					Sec. 1044. Report on nuclear
				weapons.
					Sec. 1045. Report on compliance by
				Department of Defense with Guam tax and licensing laws.
					Sec. 1046. Report on detention operations
				in Iraq.
					Sec. 1047. Review of bandwidth capacity
				requirements of the Department of Defense and the intelligence
				community.
					Sec. 1048. Review of findings and
				recommendations applicable to the Department of Defense regarding
				electromagnetic pulse attack.
					Subtitle F—Other Matters
					Sec. 1051. Additional information under
				annual submissions of information regarding information technology capital
				assets.
					Sec. 1052. Submission to Congress of
				revision to regulation on enemy prisoners of war, retained personnel, civilian
				internees, and other detainees.
					Sec. 1053. Barnegat Inlet to Little Egg
				Inlet, New Jersey.
					Sec. 1054. Standing advisory panel on
				improving coordination among the Department of Defense, the Department of
				State, and the United States Agency for International Development on matters of
				national security.
					Sec. 1055. Reports on strategic
				communication and public diplomacy activities of the Federal
				Government.
					Sec. 1056. Prohibitions relating to
				propaganda.
					Sec. 1057. Sense of Congress on
				interrogation of detainees by contractor personnel.
					Sec. 1058. Sense of Congress with respect
				to videotaping or otherwise electronically recording strategic intelligence
				interrogations of persons in the custody of or under the effective control of
				the Department of Defense.
					Sec. 1059. Modification of deadlines for
				standards required for entry to military installations in the United
				States.
					Sec. 1060. Extension of certain dates for
				Congressional Commission on the Strategic Posture of the United
				States.
					Sec. 1061. Technical and clerical
				amendments.
					Sec. 1062.  Notification of Committees on
				Armed Services with respect to certain nonproliferation and proliferation
				activities.
					Sec. 1063. Assessment of security measures
				at consolidated center for North American Aerospace Defense Command and United
				States Northern Command.
					TITLE XI—CIVILIAN PERSONNEL
				MATTERS
					Sec. 1101. Authority to waive annual
				limitation on premium pay and aggregate limitation on pay for Federal civilian
				 employees working overseas.
					Sec. 1102. Temporary discretionary
				authority to grant allowances, benefits, and gratuities to personnel on
				official duty in a combat zone.
					Sec. 1103. Election of insurance coverage
				by Federal civilian employees deployed in support of a contingency
				operation.
					Sec. 1104. Extension of authority to make
				lump-sum severance payments.
					Sec. 1105. Extension of voluntary
				reduction-in-force authority of Department of Defense.
					Sec. 1106. Enhancement of authorities
				relating to additional positions under the national security personnel
				system.
					Sec. 1107. Expedited hiring authority for
				health care professionals.
					Sec. 1108. Direct hire authority at
				personnel demonstration laboratories for certain candidates.
					Sec. 1109. Status reports relating to
				laboratory personnel demonstration projects.
					Sec. 1110. Technical amendment relating to
				definition of professional accounting position for purposes of certification
				and credentialing standards.
					Sec. 1111. Exceptions and adjustments to
				limitations on personnel and reports on such exceptions and
				adjustments.
					TITLE XII—MATTERS RELATING TO FOREIGN
				NATIONS
					Subtitle A—Assistance and
				training
					Sec. 1201. Extension of authority to build
				the capacity of the Pakistan Frontier Corps.
					Sec. 1202. Availability across fiscal
				years of funds for military-to-military contacts and comparable
				activities.
					Sec. 1203. Availability across fiscal
				years of funds to pay incremental expenses for participation of developing
				countries in combined exercises.
					Sec. 1204. Extension of temporary
				authority to use acquisition and cross-servicing agreements to lend military
				equipment for personnel protection and survivability.
					Sec. 1205. Authority for distribution to
				certain foreign personnel of education and training materials and information
				technology to enhance military interoperability with the Armed
				Forces.
					Sec. 1206. Modification and extension of
				authorities relating to program to build the capacity of foreign military
				forces.
					Sec. 1207. Extension of authority and
				increased funding for security and stabilization assistance.
					Sec. 1208. Extension and expansion of
				authority for support of special operations to combat terrorism.
					Sec. 1209. Increase in amount available
				for costs of education and training of foreign military forces under Regional
				Defense Combating Terrorism Fellowship Program.
					Subtitle B—Matters relating to Iraq and
				Afghanistan
					Sec. 1211. Limitation on availability of
				funds for certain purposes relating to Iraq.
					Sec. 1212. Report on status of forces
				agreements between the United States and Iraq.
					Sec. 1213. Strategy for United States-led
				Provincial Reconstruction Teams in Iraq.
					Sec. 1214. Commanders’ Emergency Response
				Program.
					Sec. 1215. Performance monitoring system
				for United States-led Provincial Reconstruction Teams in
				Afghanistan.
					Sec. 1216. Report on command and control
				structure for military forces operating in Afghanistan.
					Sec. 1217. Reports on enhancing security
				and stability in the region along the border of Afghanistan and
				Pakistan.
					Sec. 1218. Study and report on Police
				Transition Teams to train, assist, and advise units of the Iraqi Police
				Service.
					Subtitle C—Other matters
					Sec. 1231. Payment of personnel expenses
				for multilateral cooperation programs.
					Sec. 1232. Participation of the Department
				of Defense in multinational military centers of excellence.
					Sec. 1233. Review of security risks of
				participation by defense contractors in certain space activities of the
				People’s Republic of China.
					Sec. 1234. Report on Iran’s capability to
				produce nuclear weapons.
					Sec. 1235. Employment for resettled
				Iraqis.
					Sec. 1236. Extension and modification of
				updates on report on claims relating to the bombing of the Labelle
				Discotheque.
					Sec. 1237. Report on utilization of
				certain global partnership authorities.
					Sec. 1238. Modification and repeal of
				requirement to submit certain annual reports to Congress regarding allied
				contributions to the common defense.
				
				
					TITLE XIII—COOPERATIVE THREAT REDUCTION WITH
				STATES OF THE FORMER SOVIET UNION
					Sec. 1301. Specification of Cooperative
				Threat Reduction programs and funds.
					Sec. 1302. Funding
				allocations.
					TITLE XIV—OTHER AUTHORIZATIONS
					Subtitle A—Military Programs
					Sec. 1401. Working capital
				funds.
					Sec. 1402. National Defense Sealift
				Fund.
					Sec. 1403. Defense Health
				Program.
					Sec. 1404. Chemical agents and munitions
				destruction, defense.
					Sec. 1405. Drug Interdiction and
				Counter-Drug Activities, Defense-wide.
					Sec. 1406. Defense Inspector
				General.
					Sec. 1407. National Defense Sealift Fund
				amendments.
					Subtitle B—National Defense
				Stockpile
					Sec. 1411. Authorized uses of National
				Defense Stockpile funds.
					Sec. 1412. Revisions to previously
				authorized disposals from the National Defense Stockpile.
					Subtitle C—Armed Forces Retirement
				Home
					Sec. 1421. Authorization of appropriations
				for Armed Forces Retirement Home.
					TITLE XV—AUTHORIZATION OF ADDITIONAL
				APPROPRIATIONS FOR OPERATION IRAQI FREEDOM AND OPERATION ENDURING
				FREEDOM
					Sec. 1501. Authorization of additional
				appropriations for operations in Afghanistan and Iraq for fiscal year
				2009.
					Sec. 1502. Requirement for separate
				display of budgets for Afghanistan and Iraq.
					Sec. 1503. Joint Improvised Explosive
				Device Defeat Fund.
					Sec. 1504. Science and technology
				investment strategy to defeat or counter improvised explosive
				devices.
					Sec. 1505. Limitations on Iraq Security
				Forces Fund.
					Sec. 1506. Limitations on Afghanistan
				Security Forces Fund.
					Sec. 1507. Special transfer
				authority.
					Sec. 1508. Prohibition on use of United
				States funds for certain facilities projects in Iraq and contributions by the
				Government of Iraq to combined operations and other activities in
				Iraq.
					TITLE XVI—RECONSTRUCTION AND STABILIZATION
				CIVILIAN MANAGEMENT
					Sec. 1601. Short title.
					Sec. 1602. Findings.
					Sec. 1603. Definitions.
					Sec. 1604. Authority to provide assistance
				for reconstruction and stabilization crises.
					Sec. 1605. Reconstruction and
				stabilization.
					Sec. 1606. Authorities related to
				personnel.
					Sec. 1607. Reconstruction and
				stabilization strategy.
					Sec. 1608. Annual reports to
				Congress.
					DIVISION B—MILITARY CONSTRUCTION
				AUTHORIZATIONS
					Sec. 2001. Short title.
					Sec. 2002. Expiration of authorizations
				and amounts required to be specified by law.
					Sec. 2003. Effective date.
					TITLE XXI—ARMY
					Sec. 2101. Authorized Army construction
				and land acquisition projects.
					Sec. 2102. Family housing.
					Sec. 2103. Improvements to military family
				housing units.
					Sec. 2104. Authorization of
				appropriations, Army.
					Sec. 2105. Modification of authority to
				carry out certain fiscal year 2008 projects.
					Sec. 2106. Modification of authority to
				carry out certain fiscal year 2007 projects.
					Sec. 2107. Extension of authorizations of
				certain fiscal year 2006 projects.
					Sec. 2108. Extension of authorization of
				certain fiscal year 2005 project.
					Title XXII—NAVY
					Sec. 2201. Authorized Navy construction
				and land acquisition projects.
					Sec. 2202. Family housing.
					Sec. 2203. Improvements to military family
				housing units.
					Sec. 2204. Authorization of
				appropriations, Navy.
					Sec. 2205. Modification of authority to
				carry out certain fiscal year 2005 project.
					Sec. 2206. Modification of authority to
				carry out certain fiscal year 2007 projects.
					Title XXIII—AIR FORCE
					Sec. 2301. Authorized Air Force
				construction and land acquisition projects.
					Sec. 2302. Family housing.
					Sec. 2303. Improvements to military family
				housing units.
					Sec. 2304. Authorization of
				appropriations, Air Force.
					Sec. 2305. Extension of authorizations of
				certain fiscal year 2006 projects.
					Sec. 2306. Extension of authorizations of
				certain fiscal year 2005 projects.
					Title XXIV—DEFENSE AGENCIES
					Subtitle A—Defense Agency
				Authorizations
					Sec. 2401. Authorized Defense Agencies
				construction and land acquisition projects.
					Sec. 2402. Energy conservation
				projects.
					Sec. 2403. Authorization of
				appropriations, Defense Agencies.
					Sec. 2404. Modification of authority to
				carry out certain fiscal year 2007 project.
					Sec. 2405. Modification of authority to
				carry out certain fiscal year 2005 projects.
					Sec. 2406. Extension of authorization of
				certain fiscal year 2006 project.
					Subtitle B—Chemical Demilitarization
				Authorizations
					Sec. 2411. Authorized chemical
				demilitarization program construction and land acquisition
				projects.
					Sec. 2412. Authorization of
				appropriations, chemical demilitarization construction,
				defense-wide.
					Sec. 2413. Modification of authority to
				carry out certain fiscal year 1997 project.
					Sec. 2414. Modification of authority to
				carry out certain fiscal year 2000 project.
					Title XXV—NORTH ATLANTIC TREATY ORGANIZATION
				SECURITY INVESTMENT PROGRAM
					Sec. 2501. Authorized NATO construction
				and land acquisition projects.
					Sec. 2502. Authorization of
				appropriations, NATO.
				
				
					Title XXVI—GUARD AND RESERVE FORCES
				FACILITIES
					Sec. 2601. Authorized Army National Guard
				construction and land acquisition projects.
					Sec. 2602. Authorized Army Reserve
				construction and land acquisition projects.
					Sec. 2603. Authorized Navy Reserve and
				Marine Corps Reserve construction and land acquisition projects.
					Sec. 2604. Authorized Air National Guard
				construction and land acquisition projects.
					Sec. 2605. Authorized Air Force Reserve
				construction and land acquisition projects.
					Sec. 2606. Authorization of
				appropriations, National Guard and Reserve.
					Sec. 2607. Modification of authority to
				carry out certain fiscal year 2008 project.
					Sec. 2608. Extension of authorizations of
				certain fiscal year 2006 projects.
					Sec. 2609. Extension of Authorization of
				certain fiscal year 2005 project.
					Title XXVII—BASE CLOSURE AND REALIGNMENT
				ACTIVITIES
					Subtitle A—Authorizations
					Sec. 2701. Authorization of appropriations
				for base closure and realignment activities funded through Department of
				Defense Base Closure Account 1990.
					Sec. 2702. Authorized base closure and
				realignment activities funded through Department of Defense Base Closure
				Account 2005.
					Sec. 2703. Authorization of appropriations
				for base closure and realignment activities funded through Department of
				Defense Base Closure Account 2005.
					Subtitle B—Amendments to Base Closure and
				Related Laws
					Sec. 2711. Modification of annual base
				closure and realignment reporting requirements.
					Sec. 2712. Technical corrections regarding
				authorized cost and scope of work variations for military construction and
				military family housing projects related to base closures and
				realignments.
					Subtitle C—Other Matters
					Sec. 2721. Independent design review of
				National Naval Medical Center and military hospital at Fort
				Belvoir.
					Sec. 2722. Report on use of BRAC
				properties as sites for refineries or nuclear power plants.
				
				
					Title XXVIII—MILITARY CONSTRUCTION GENERAL
				PROVISIONS
					Subtitle A—Military Construction Program
				and Military Family Housing Changes
					Sec. 2801. Incorporation of principles of
				sustainable design in documents submitted as part of proposed military
				construction projects.
					Sec. 2802. Revision of maximum lease
				amount applicable to certain domestic Army family housing leases to reflect
				previously made annual adjustments in amount.
					Sec. 2803. Use of military family housing
				constructed under build and lease authority to house members without
				dependents.
					Sec. 2804. Leasing of military family
				housing to Secretary of Defense.
					Sec. 2805. Improved oversight and
				accountability for military housing privatization initiative
				projects.
					Sec. 2806. Authority to use operation and
				maintenance funds for construction projects inside the United States Central
				Command and United States Africa Command areas of responsibility.
					Sec. 2807. Cost-benefit analysis of
				dissolution of Patrick Family Housing LLC.
					Subtitle B—Real Property and Facilities
				Administration
					Sec. 2811. Clarification of congressional
				reporting requirements for certain real property transactions.
					Sec. 2812. Authority to lease non-excess
				property of military departments and Defense Agencies.
					Sec. 2813. Modification of utility system
				conveyance authority.
					Sec. 2814. Defense access
				roads.
					Sec. 2815. Report on application of force
				protection and anti-terrorism standards to gates and entry points on military
				installations.
					Subtitle C—Provisions Related to Guam
				Realignment
					Sec. 2821. Sense of Congress regarding
				military housing and utilities related to Guam realignment.
					Sec. 2822. Federal assistance to
				Guam.
					Sec. 2823. Eligibility of the Commonwealth
				of the Northern Mariana Islands for military base reuse studies and community
				planning assistance.
					Sec. 2824. Support for realignment of
				military installations and relocation of military personnel on
				Guam.
					Subtitle D—Energy Security
					Sec. 2831. Certification of enhanced use
				leases for energy-related projects.
					Sec. 2832. Annual report on Department of
				Defense installations energy management.
					Subtitle E—Land Conveyances
					Sec. 2841. Land conveyance, former Naval
				Air Station, Alameda, California.
					Sec. 2842. Transfer of administrative
				jurisdiction, decommissioned Naval Security Group Activity, Skaggs Island,
				California.
					Sec. 2843. Transfer of proceeds from
				property conveyance, Marine Corps Logistics Base, Albany, Georgia.
					Sec. 2844. Land conveyance, Sergeant First
				Class M.L. Downs Army Reserve Center, Springfield, Ohio.
					Sec. 2845. Land conveyance, John Sevier
				Range, Knox County, Tennessee.
					Sec. 2846. Land conveyance, Army property,
				Camp Williams, Utah.
					Sec. 2847. Extension of Potomac Heritage
				National Scenic Trail through Fort Belvoir, Virginia.
					Subtitle F—Other Matters
					Sec. 2851. Revised deadline for transfer
				of Arlington Naval Annex to Arlington National Cemetery.
					Sec. 2852. Acceptance and use of gifts for
				construction of additional building at National Museum of the United States Air
				Force, Wright-Patterson Air Force Base.
					Sec. 2853. Lease involving pier on Ford
				Island, Pearl Harbor Naval Base, Hawaii.
					Sec. 2854. Use of runway at NASJRB Willow
				Grove, Pennsylvania.
					Sec. 2855. Naming of health facility, Fort
				Rucker, Alabama.
				
				
					TITLE XXIX—WAR-RELATED MILITARY CONSTRUCTION
				AUTHORIZATIONS
					Subtitle A—Fiscal Year 2008
				Projects
					Sec. 2901. Authorized Army construction
				and land acquisition projects.
					Sec. 2902. Authorized Navy construction
				and land acquisition projects.
					Sec. 2903. Authorized Air Force
				construction and land acquisition projects.
					Sec. 2904. Authorized Defense Agencies
				construction and land acquisition projects.
					Sec. 2905. Termination of authority to
				carry out fiscal year 2008 Army projects.
					Subtitle B—Fiscal Year 2009
				Projects
					Sec. 2911. Authorized Army construction
				and land acquisition projects.
					Sec. 2912. Authorized Navy construction
				and land acquisition projects.
				
				
					DIVISION C—DEPARTMENT OF ENERGY NATIONAL
				SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS
					TITLE XXXI—DEPARTMENT OF ENERGY NATIONAL
				SECURITY PROGRAMS
					Subtitle A—National Security Programs
				Authorizations
					Sec. 3101. National Nuclear Security
				Administration.
					Sec. 3102. Defense environmental
				cleanup.
					Sec. 3103. Other defense
				activities.
					Sec. 3104. Defense nuclear waste
				disposal.
					Sec. 3105. Energy security and
				assurance.
					Subtitle B—Program Authorizations,
				Restrictions, and Limitations
					Sec. 3111. Modification of functions of
				Administrator for Nuclear Security to include elimination of surplus fissile
				materials usable for nuclear weapons.
					Sec. 3112. Limitation on Funding for
				Project 04-D-125 Chemistry and Metallurgy Research Replacement facility
				project, Los Alamos National Laboratory, Los Alamos, New Mexico.
					Sec. 3113. Nonproliferation and national
				security scholarship and fellowship program.
					Sec. 3114. Enhancing nuclear forensics
				capabilities.
					Sec. 3115. Utilization of contributions to
				International Nuclear Materials Protection and Cooperation program and Russian
				plutonium disposition program.
					Sec. 3116. Review of and reports on Global
				Initiatives for Proliferation Prevention program.
					Sec. 3117. Limitation on availability of
				funds for Global Nuclear Energy Partnership.
					Subtitle C—Reports
					Sec. 3121. Extension of deadline for
				Comptroller General report on Department of Energy protective force
				management.
					Sec. 3122. Report on compliance with
				Design Basis Threat issued by the Department of Energy in 2005.
					Sec. 3123. Modification of submittal of
				reports on inadvertent releases of restricted data.
					TITLE XXXII—DEFENSE NUCLEAR FACILITIES
				SAFETY BOARD
					Sec. 3201. Authorization.
					TITLE XXXIV—NAVAL PETROLEUM
				RESERVES
					Sec. 3401. Authorization of
				appropriations.
					TITLE XXXV—MARITIME
				ADMINISTRATION
					Sec. 3501. Authorization of appropriations
				for fiscal year 2009.
					Sec. 3502. Limitation on export of vessels
				owned by the Government of the United States for the purpose of dismantling,
				recycling, or scrapping.
					Sec. 3503. Student incentive payment
				agreements.
					Sec. 3504. Riding gang member
				requirements.
					Sec. 3505. Maintenance and Repair
				Reimbursement Program for the Maritime Security Fleet.
					Sec. 3506. Temporary program authorizing
				contracts with adjunct professors at the United States Merchant Marine Academy
				and for other purposes.
					Sec. 3507. Actions to address sexual
				harassment and violence at the United States Merchant Marine
				Academy.
					Sec. 3508. Assistance for small shipyards
				and maritime communities.
					Sec. 3509. Marine war risk
				insurance.
					Sec. 3510. MarAd consultation on Jones Act
				Waivers.
					Sec. 3511. Transportation in American
				vessels of government personnel and certain cargoes.
					Sec. 3512. Port of Guam Improvement
				Enterprise Program.
				
			3.Congressional defense
			 committeesFor purposes of
			 this Act, the term congressional defense committees has the
			 meaning given that term in section 101(a)(16) of title 10, United States
			 Code.
		4.Explanatory
			 statementThe explanatory
			 statement regarding S. 3001, the National Defense Authorization Act for Fiscal
			 Year 2009, as amended by the House of Representatives, printed in the House
			 section of the Congressional Record on or about September 30, 2008, by the
			 Chairman of the Committee on Armed Services of the House, shall have the same
			 effect with respect to the implementation of this Act as if it were a joint
			 explanatory statement of a committee of conference.
		IProcurement
			
				Subtitle A—Authorization of Appropriations
				Sec. 101. Army.
				Sec. 102. Navy and Marine Corps.
				Sec. 103. Air Force.
				Sec. 104. Defense-wide activities.
				Sec. 105. National Guard and Reserve equipment.
				Subtitle B—Army Programs
				Sec. 111. Separate procurement line items for Future Combat
				Systems program.
				Sec. 112. Clarification of status of
				Future Combat Systems program lead system integrator.
				Sec. 113. Restriction on obligation of funds for Army tactical
				radio pending report.
				Sec. 114. Restriction on obligation of procurement funds for
				Armed Reconnaissance Helicopter program pending certification.
				Sec. 115. Stryker Mobile Gun System.
				Subtitle C—Navy Programs
				Sec. 121. Refueling and complex overhaul of the U.S.S. Theodore
				Roosevelt.
				Sec. 122. Littoral Combat Ship (LCS) program.
				Sec. 123. Report on F/A–18 procurement costs, comparing
				multiyear to annual.
				Sec. 124. Authority for advanced procurement and construction
				of components for the Virginia-class submarine program.
				Subtitle D—Air Force Programs
				Sec. 131. Maintenance of retired KC–135E aircraft.
				Sec. 132. Repeal of multi-year contract authority for
				procurement of tanker aircraft.
				Sec. 133. Reports on KC–(X) tanker aircraft
				requirements.
				Sec. 134. F-22A fighter aircraft.
				Subtitle E—Joint and Multiservice Matters
				Sec. 141. Annual long-term plan for the procurement of aircraft
				for the Navy and the Air Force.
				Sec. 142. Report on body armor acquisition
				strategy.
				Sec. 143. Small arms acquisition strategy and requirements
				review.
				Sec. 144. Requirement for common ground stations and payloads
				for manned and unmanned aerial vehicle systems.
				Sec. 145. Report on future jet carrier trainer requirements of
				the Navy.
			
			AAuthorization of
			 Appropriations
				101.ArmyFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for procurement for the Army as
			 follows:
					(1)For aircraft,
			 $4,848,835,000.
					(2)For missiles,
			 $2,207,460,000.
					(3)For weapons and
			 tracked combat vehicles, $3,516,398,000.
					(4)For ammunition,
			 $2,280,791,000.
					(5)For other
			 procurement, $11,143,076,000.
					(6)For the Joint
			 Improvised Explosive Device Defeat Fund, $200,000,000.
					102.Navy and Marine
			 Corps
					(a)NavyFunds
			 are hereby authorized to be appropriated for fiscal year 2009 for procurement
			 for the Navy as follows:
						(1)For aircraft,
			 $14,557,874,000.
						(2)For weapons,
			 including missiles and torpedoes, $3,553,282,000.
						(3)For shipbuilding
			 and conversion, $14,057,022,000.
						(4)For other
			 procurement, $5,463,565,000.
						(b)Marine
			 CorpsFunds are hereby authorized to be appropriated for fiscal
			 year 2009 for procurement for the Marine Corps in the amount of
			 $1,486,189,000.
					(c)Navy and Marine
			 Corps AmmunitionFunds are hereby authorized to be appropriated
			 for fiscal year 2009 for procurement of ammunition for the Navy and the Marine
			 Corps in the amount of $1,110,012,000.
					103.Air
			 ForceFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for procurement for the Air
			 Force as follows:
					(1)For aircraft,
			 $12,826,858,000.
					(2)For ammunition,
			 $894,478,000.
					(3)For missiles,
			 $5,553,528,000.
					(4)For other
			 procurement, $16,087,887,000.
					104.Defense-wide
			 activitiesFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for Defense-wide procurement
			 in the amount of $3,382,628,000.
				105.National Guard
			 and Reserve equipmentFunds
			 are hereby authorized to be appropriated for fiscal year 2009 for the
			 procurement of aircraft, missiles, wheeled and tracked combat vehicles,
			 tactical wheeled vehicles, ammunition, other weapons, and other procurement for
			 the reserve components of the Armed Forces in the amount of
			 $800,000,000.
				BArmy
			 Programs
				111.Separate procurement
			 line items for Future Combat Systems programEffective for the budget of the President
			 submitted to Congress under section 1105(a) of title 31, United States Code,
			 for fiscal year 2011 and for each fiscal year thereafter, the Secretary of
			 Defense shall ensure that a separate, dedicated procurement line item is
			 designated for each of the following elements of the Future Combat Systems
			 program (in this section referred to as FCS), to the extent the
			 budget includes funding for such elements:
					(1)FCS Manned Ground
			 Vehicles.
					(2)FCS Unmanned
			 Ground Vehicles.
					(3)FCS Unmanned
			 Aerial Systems.
					(4)FCS Unattended
			 Ground Systems.
					(5)Other FCS
			 elements.
					112.Clarification of
			 status of Future Combat Systems program lead system integratorSection 802 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 206; 10
			 U.S.C. 2410p note) is amended by adding at the end the following new
			 subsection:
					
						(e)Status of Future
				Combat Systems program lead system integrator
							(1)Lead systems
				integratorIn the case of the
				Future Combat Systems program, the prime contractor of the program shall be
				considered to be a lead systems integrator until 45 days after the Secretary of
				the Army certifies in writing to the congressional defense committees that such
				contractor is no longer serving as the lead systems integrator.
							(2)New
				contractsIn applying
				subsection (a)(1) or (a)(2), any modification to the existing contract for the
				Future Combat Systems program, for the purpose of entering into full-rate
				production of major systems or subsystems, shall be considered a new
				contract.
							.
				113.Restriction on
			 obligation of funds for Army tactical radio pending report
					(a)Report
			 requiredNot later than March
			 30, 2009, the Assistant Secretary of Defense for Networks and Information
			 Integration shall submit to the congressional defense committees a report on
			 Army tactical radio fielding plans. The report shall include the
			 following:
						(1)A
			 description of the Army tactical radio fielding strategy, including a
			 description of the overall combination of various tactical radio systems and
			 how they integrate to provide communications and network capability.
						(2)A detailed description of the combination
			 of various tactical radio systems in use or planned for use for Army infantry
			 brigade combat teams, heavy brigade combat teams, Stryker brigade combat teams,
			 and Future Combat Systems brigade combat teams.
						(3)A description of the combination of various
			 tactical radio systems in use or planned for use for Army support brigades,
			 headquarters elements, and training units.
						(4)A
			 description of the plan by the Army to integrate joint tactical radio systems,
			 including the number of each type of joint tactical radio the Army plans to
			 procure.
						(5)An assessment of
			 the total cost of the tactical radio fielding strategy of the Army, including
			 procurement of joint tactical radio systems.
						(b)Restriction on
			 obligation of funds pending reportOf the amounts appropriated pursuant to an
			 authorization of appropriations in this Act or otherwise made available for
			 fiscal year 2009 for other procurement, Army, for tactical radio systems, not
			 more than 75 percent may be obligated or expended until 30 days after the
			 report required by subsection (a) is received by the congressional defense
			 committees.
					114.Restriction on
			 obligation of procurement funds for Armed Reconnaissance Helicopter program
			 pending certification
					(a)Certification
			 requiredThe Under Secretary
			 of Defense for Acquisition, Technology, and Logistics shall certify to the
			 congressional defense committees that the Armed Reconnaissance Helicopter
			 has—
						(1)satisfactorily
			 been certified under section 2433(e)(2) of title 10, United States Code;
						(2)been restructured
			 as an acquisition program by the Army;
						(3)satisfactorily
			 completed a Limited User Test; and
						(4)been approved to
			 enter Milestone C.
						(b)Restriction on
			 obligation of funds pending certificationOf the amounts
			 appropriated pursuant to an authorization of appropriations in this Act or
			 otherwise made available for fiscal year 2009 for aircraft procurement, Army,
			 for the Armed Reconnaissance Helicopter, not more than 20 percent may be
			 obligated until 30 days after the certification required by subsection (a) is
			 received by the congressional defense committees.
					115.Stryker Mobile Gun
			 System
					(a)Limitation On
			 Availability Of FundsNone of
			 the amounts authorized to be appropriated by this Act for procurement of
			 weapons and tracked combat vehicles for the Army may be obligated or expended
			 for purposes of the procurement of the Stryker Mobile Gun System until the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics submits
			 to the congressional defense committees a written certification that the Under
			 Secretary has approved a plan for the Army to mitigate all Stryker Mobile Gun
			 System deficiencies.
					(b)Reports
			 requiredNot later than 60
			 days after the date of the enactment of this Act, and every 180 days thereafter
			 until December 31, 2011, the Secretary of the Army, in consultation with the
			 Director of Operational Test and Evaluation, shall submit to the congressional
			 defense committees a report on the status of actions by the Army to mitigate
			 all Stryker Mobile Gun System deficiencies. Each report shall include the
			 following:
						(1)An explanation of the plan by the Army to
			 mitigate all Stryker Mobile Gun System deficiencies.
						(2)The cost estimate
			 for implementing each mitigating action, and the status of funding for each
			 mitigating action.
						(3)An inventory of the Stryker Mobile Gun
			 System vehicle fleet that specifies which mitigating actions have been
			 implemented.
						(4)An updated production and fielding schedule
			 for Stryker Mobile Gun System vehicles required by the Army but not yet fielded
			 as of the date of the report.
						(c)Waiver
			 authorityThe Secretary of Defense may waive the limitation in
			 subsection (a) if the Secretary—
						(1)determines that continued procurement of
			 Stryker Mobile Gun System vehicles will provide a vital combat capability to
			 the Armed Forces; and
						(2)submits to the congressional defense
			 committees written notification of the waiver and a discussion of the reasons
			 for the determination made under paragraph (1).
						(d)Stryker Mobile
			 Gun System deficiencies DefinedIn this section, the term Stryker
			 Mobile Gun System deficiencies means deficiencies of the Stryker Mobile
			 Gun System specified in the memorandum by the Department of Defense titled
			 Stryker Mobile Gun System (MGS) Acquisition Decision Memorandum
			 and dated August 5, 2008.
					CNavy
			 Programs
				121.Refueling and
			 complex overhaul of the U.S.S. Theodore Roosevelt
					(a)Amount
			 authorized from SCN accountOf the amount appropriated pursuant to the
			 authorization of appropriations in section 102 or otherwise made available for
			 shipbuilding, conversion, and repair, Navy, for fiscal year 2009, $124,500,000
			 is available for the commencement of the nuclear refueling and complex overhaul
			 of the U.S.S. Theodore Roosevelt (CVN–71) during fiscal year 2009. The amount
			 made available in the preceding sentence is the first increment in the
			 three-year funding planned for the nuclear refueling and complex overhaul of
			 that vessel.
					(b)Contract
			 authorityThe Secretary of the Navy is authorized to enter into a
			 contract during fiscal year 2009 for the nuclear refueling and overhaul of the
			 U.S.S. Theodore Roosevelt (CVN–71).
					(c)Condition for
			 out-year contract paymentsA contract entered into under
			 subsection (b) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2009 is subject
			 to the availability of appropriations for that purpose for that later fiscal
			 year.
					122.Littoral Combat
			 Ship (LCS) programSection 124
			 of the National Defense Authorization Act for fiscal Year 2006 (Public Law
			 109–163; 119 Stat. 3157), as amended by section 125 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 29), is
			 further amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 by striking post-2007 LCS vessels and inserting post-2009
			 LCS vessels; and
						(B)in paragraph
			 (3)—
							(i)in
			 the paragraph heading, by striking Post-2007 LCS vessels and inserting
			 Post-2009 LCS
			 vessels; and
							(ii)by
			 striking ‘post-2007 LCS vessel’ and inserting ‘post-2009
			 LCS vessel’;
							(2)in subsection (b),
			 by striking post-2007 LCS vessels and inserting post-2009
			 LCS vessels; and
					(3)in subsection (c),
			 by striking post-2007 LCS vessels and inserting post-2009
			 LCS vessels.
					123.Report on F/A–18
			 procurement costs, comparing multiyear to annual
					(a)In
			 generalNot later than March
			 1, 2009, the Secretary of Defense shall submit to the congressional defense
			 committees a report on F/A–18 procurement. The report shall include the
			 following:
						(1)The number of
			 F/A–18E/F and EA–18G aircraft programmed for procurement for fiscal years 2010
			 through 2015.
						(2)The estimated
			 procurement costs for those aircraft, if procured through annual procurement
			 contracts.
						(3)The estimated
			 procurement costs for those aircraft, if procured through a multiyear
			 procurement contract.
						(4)The estimated
			 savings that could be derived from the procurement of those aircraft through a
			 multiyear procurement contract, and whether the Secretary considers the amount
			 of those savings to be substantial.
						(5)A
			 discussion comparing the costs and benefits of obtaining those aircraft through
			 annual procurement contracts with the costs and benefits of obtaining those
			 aircraft through a multiyear procurement contract.
						(6)The
			 recommendations of the Secretary regarding whether Congress should authorize a
			 multiyear procurement contract for those aircraft.
						(b)Certifications
			 requiredIf the Secretary
			 recommends under subsection (a)(6) that Congress authorize a multiyear
			 procurement contract for the aircraft, the Secretary shall include in the
			 report under subsection (a) the certifications required by section 2306b of
			 title 10, United States Code, to enable the award of a multiyear contract
			 beginning with fiscal year 2010.
					124.Authority for
			 advanced procurement and construction of components for the Virginia-class
			 submarine programSection 121
			 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 26) is amended—
					(1)by redesignating subsection (b) as
			 subsection (c); and
					(2)by inserting after subsection (a) the
			 following new subsection (b):
						
							(b)Advance
				procurement and construction of componentsThe Secretary may
				enter into one or more contracts for advance procurement and advance
				construction of those components for the Virginia-class submarine program for
				which authorization to enter into a multiyear procurement contract is granted
				under subsection (a) if the Secretary determines that cost savings or
				construction efficiencies may be achieved for Virginia-class submarines through
				the use of such
				contracts.
							.
					DAir Force
			 Programs
				131.Maintenance of
			 retired KC–135E aircraftSection 135(b) of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2114) is amended by striking each KC–135E aircraft that is
			 retired and inserting at least 74 of the KC–135E aircraft
			 retired.
				132.Repeal of multi-year
			 contract authority for procurement of tanker aircraftSection 135 of the National Defense
			 Authorization Act for Fiscal Year 2004 (10 U.S.C. 2401a note) is
			 repealed.
				133.Reports on KC–(X)
			 tanker aircraft requirements
					(a)Report
			 RequiredNot later than March
			 1, 2009, the Secretary of Defense shall submit to the congressional defense
			 committees a report regarding the competition for the KC-(X) tanker aircraft
			 that was terminated on September 10, 2008. The report shall include the
			 following:
						(1)An examination of original requirements for
			 the KC–(X) tanker aircraft, including an explanation for the use of the KC–135R
			 tanker aircraft as the baseline for the KC–(X) tanker aircraft.
						(2)A summary of commercial derivative or
			 commercial off-the-shelf aircraft available as potential aerial refueling
			 platforms using aerial refueling capabilities (such as range, offload at range,
			 and passenger and cargo capacity) in each of the following ranges:
							(A)Maximum gross
			 take-off weight that is less than 300,000 pounds.
							(B)Maximum gross take-off weight in the range
			 from 301,000 pounds maximum gross take-off weight to 550,000 pound maximum
			 gross take-off weight.
							(C)Maximum gross take-off weight in the range
			 from 551,000 pounds maximum gross take-off weight to 1,000,000 pound maximum
			 gross take-off weight.
							(D)Maximum gross take-off weight that is
			 greater than 1,000,000 pounds.
							(b)Reassessment
			 RequiredThe Secretary of
			 Defense shall reassess the requirements for aerial refueling that were
			 validated by the Joint Requirements Oversight Council on December 27, 2006. Not
			 later than 30 days after the reassessment, the Secretary shall submit to the
			 congressional defense committees a report containing the complete results of
			 the reassessment.
					134.F-22A fighter
			 aircraft
					(a)Availability of
			 fundsSubject to subsection (b), of the amount authorized to be
			 appropriated for procurement of aircraft for the Air Force, $523,000,000 shall
			 be available for advance procurement of F-22A fighter aircraft.
					(b)Restriction on
			 obligation of funds pending certificationOf the amounts
			 appropriated pursuant to an authorization of appropriations in this Act or
			 otherwise made available for fiscal year 2009 for advance procurement, Air
			 Force, for the F-22A, not more than $140,000,000 may be obligated until 15 days
			 after the certification required by subsection (c) is received by the
			 congressional defense committees.
					(c)Certification
						(1)In
			 generalOf the amount referred to in subsection (a), $383,000,000
			 shall not be available until the President certifies to the congressional
			 defense committees that—
							(A)the procurement of F-22A fighter aircraft
			 is in the national interest of the United States; or
							(B)the termination of
			 the production line for F-22A fighter aircraft is in the national interest of
			 the United States.
							(2)Date of
			 submittalAny certification
			 submitted under this subsection may not be submitted before January 21, 2009,
			 and must be submitted not later than March 1, 2009.
						EJoint and
			 Multiservice Matters
				141.Annual long-term
			 plan for the procurement of aircraft for the Navy and the Air Force
					(a)In
			 generalChapter 9 of title 10, United States Code, is amended by
			 inserting after section 231 the following new section:
						
							231a.Budgeting for
				procurement of aircraft for the Navy and Air Force: annual plan and
				certification
								(a)Annual aircraft
				procurement plan and certificationThe Secretary of Defense shall
				include with the defense budget materials for each fiscal year—
									(1)a plan for the
				procurement of the aircraft specified in subsection (b) for the Department of
				the Navy and the Department of the Air Force developed in accordance with this
				section; and
									(2)a certification by
				the Secretary that both the budget for such fiscal year and the future-years
				defense program submitted to Congress in relation to such budget under section
				221 of this title provide for funding of the procurement of aircraft at a level
				that is sufficient for the procurement of the aircraft provided for in the plan
				under paragraph (1) on the schedule provided in the plan.
									(b)Covered
				aircraftThe aircraft specified in this subsection are the
				aircraft as follows:
									(1)Fighter
				aircraft.
									(2)Attack
				aircraft.
									(3)Bomber
				aircraft.
									(4)Strategic lift
				aircraft.
									(5)Intratheater lift
				aircraft.
									(6)Intelligence,
				surveillance, and reconnaissance aircraft.
									(7)Tanker
				aircraft.
									(8)Any other major
				support aircraft designated by the Secretary of Defense for purposes of this
				section.
									(c)Annual aircraft
				procurement plan(1)The annual aircraft
				procurement plan developed for a fiscal year for purposes of subsection (a)(1)
				should be designed so that the aviation force provided for under the plan is
				capable of supporting the national security strategy of the United States as
				set forth in the most recent national security strategy report of the President
				under section 108 of the National Security Act of 1947 (50 U.S.C. 404a), except
				that, if at the time the plan is submitted with the defense budget materials
				for that fiscal year, a national security strategy report required under such
				section 108 has not been submitted to Congress as required by paragraph (2) or
				paragraph (3), if applicable, of subsection (a) of such section, then the plan
				should be designed so that the aviation force provided for under the plan is
				capable of supporting the aviation force structure recommended in the report of
				the most recent Quadrennial Defense Review.
									(2)Each annual aircraft procurement plan
				shall include the following:
										(A)A detailed program for the procurement
				of the aircraft specified in subsection (b) for each of the Department of the
				Navy and the Department of the Air Force over the next 30 fiscal years.
										(B)A description of the necessary
				aviation force structure to meet the requirements of the national security
				strategy of the United States or the most recent Quadrennial Defense Review,
				whichever is applicable under paragraph (1).
										(C)The estimated levels of annual funding
				necessary to carry out the program, together with a discussion of the
				procurement strategies on which such estimated levels of annual funding are
				based.
										(D)An assessment by the Secretary of
				Defense of the extent to which the combined aircraft forces of the Department
				of the Navy and the Department of the Air Force meet the national security
				requirements of the United States.
										(d)Assessment when
				aircraft procurement budget is insufficient To meet applicable
				requirementsIf the budget for a fiscal year provides for funding
				of the procurement of aircraft for either the Department of the Navy or the
				Department of the Air Force at a level that is not sufficient to sustain the
				aviation force structure specified in the aircraft procurement plan for such
				Department for that fiscal year under subsection (a), the Secretary shall
				include with the defense budget materials for that fiscal year an assessment
				that describes and discusses the risks associated with the reduced force
				structure of aircraft that will result from funding aircraft procurement at
				such level. Such assessment shall be coordinated in advance with the commanders
				of the combatant commands.
								(e)DefinitionsIn
				this section:
									(1)The term
				budget, with respect to a fiscal year, means the budget for that
				fiscal year that is submitted to Congress by the President under section
				1105(a) of title 31.
									(2)The term
				defense budget materials, with respect to a fiscal year, means the
				materials submitted to Congress by the Secretary of Defense in support of the
				budget for that fiscal year.
									(3)The term
				Quadrennial Defense Review means the review of the defense
				programs and policies of the United States that is carried out every 4 years
				under section 118 of this
				title.
									.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 9 of
			 such title is amended by inserting after the item relating to section 231 the
			 following new item:
						
							
								231a. Budgeting for procurement of aircraft for the Navy and
				Air Force: annual plan and
				certification.
							
							.
					142.Report on body armor
			 acquisition strategyNot later
			 than 120 days after the date of the enactment of this Act, the Secretary of
			 Defense shall submit to the congressional defense committees a report that
			 provides—
					(1)a
			 survey and assessment of the capabilities, capacities, and risks of the
			 domestic industrial base of the United States, including critical subcontractor
			 suppliers, in meeting the requirements of the military departments for body
			 armor during the 20 years following the date of the report;
					(2)an assessment of
			 the long-term maintenance requirements of the body armor industrial base in the
			 United States;
					(3)an assessment of
			 body armor and related research, development, and acquisition objectives,
			 priorities, and funding profiles for—
						(A)advances in the
			 level of protection;
						(B)weight reduction;
			 and
						(C)manufacturing
			 productivity;
						(4)an assessment of the feasibility and
			 advisability of establishing a separate, dedicated procurement line item for
			 the acquisition of body armor and associated components for fiscal year 2011
			 and for each fiscal year thereafter;
					(5)an assessment of the feasibility and
			 advisability of establishing an executive agent for the acquisition of body
			 armor and associated components for the military departments beginning in
			 fiscal year 2011; and
					(6)an assessment of existing initiatives used
			 by the military departments to manage or execute body armor programs, including
			 the Cross-Service Warfighter Equipment Board, the Joint Clothing and Textiles
			 Governance Board, and advanced planning briefings for industry.
					143.Small arms
			 acquisition strategy and requirements review
					(a)Secretary of
			 Defense ReportNot later than
			 120 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report on the small arms
			 requirements of the Armed Forces and the industrial base of the United States.
			 The report shall include the following:
						(1)An assessment of
			 Department of Defense-wide small arms requirements in terms of capabilities and
			 quantities, based on an analysis of the small arms capability assessments of
			 each military department.
						(2)An assessment of
			 plans for small arms research, development, and acquisition programs to meet
			 the requirements identified under paragraph (1).
						(3)An assessment of
			 capabilities, capacities, and risks in the small arms industrial base of the
			 United States to meet the requirements of the Department of Defense for
			 pistols, carbines, rifles, and light, medium, and heavy machine guns during the
			 20 years following the date of the report.
						(4)An assessment of
			 the costs, benefits, and risks of full and open competition for the procurement
			 of non-developmental pistols and carbines that are not technically compatible
			 with the M9 pistol or M4 carbine to meet the requirements identified under
			 paragraph (1).
						(b)Competition for
			 a New Individual Weapon
						(1)Competition
			 requiredIf the small arms capabilities based assessments by the
			 Army identifies gaps in small arms capabilities and the Secretary of the Army
			 determines that a new individual weapon is required to address such gaps, the
			 Secretary shall procure the new individual weapon using full and open
			 competition as described in paragraph (2).
						(2)Full and open
			 competitionThe full and open competition described in this
			 paragraph is competition among all responsible manufacturers that—
							(A)is open to all
			 developmental item solutions and non-developmental item solutions; and
							(B)provides for the
			 award of a contract based on selection criteria that reflect the key
			 performance parameters and attributes identified in a service requirements
			 document approved by the Army.
							(c)Small Arms
			 DefinedIn this section, the
			 term small arms—
						(1)means man-portable
			 or vehicle-mounted light weapons, designed primarily for use by individual
			 military personnel for anti-personnel use; and
						(2)includes pistols,
			 carbines, rifles, and light, medium, and heavy machine guns.
						144.Requirement for
			 common ground stations and payloads for manned and unmanned aerial vehicle
			 systems
					(a)Policy and
			 Acquisition Strategy RequiredThe Secretary of Defense, in consultation
			 with the Chairman of the Joint Chiefs of Staff, shall establish a policy and an
			 acquisition strategy for intelligence, surveillance, and reconnaissance
			 payloads and ground stations for manned and unmanned aerial vehicle systems.
			 The policy and acquisition strategy shall be applicable throughout the
			 Department of Defense and shall achieve integrated research, development, test,
			 and evaluation, and procurement commonality.
					(b)ObjectivesThe
			 policy and acquisition strategy required by subsection (a) shall have the
			 following objectives:
						(1)Procurement of common payloads by vehicle
			 class, including—
							(A)signals
			 intelligence;
							(B)electro
			 optical;
							(C)synthetic aperture
			 radar;
							(D)ground moving
			 target indicator;
							(E)conventional
			 explosive detection;
							(F)foliage
			 penetrating radar;
							(G)laser
			 designator;
							(H)chemical,
			 biological, radiological, nuclear, explosive detection; and
							(I)national airspace
			 operations avionics or sensors, or both.
							(2)Commonality of ground system architecture
			 by vehicle class.
						(3)Common management
			 of vehicle and payloads procurement.
						(4)Ground station
			 interoperability standardization.
						(5)Maximum use of
			 commercial standard hardware and interfaces.
						(6)Open architecture
			 software.
						(7)Acquisition of
			 technical data rights in accordance with section 2320 of title 10, United
			 States Code.
						(8)Acquisition of
			 vehicles, payloads, and ground stations through competitive procurement.
						(9)Common standards
			 for exchange of data and metadata.
						(c)Affected
			 systemsFor the purposes of
			 this section, the Secretary shall establish manned and unmanned aerial vehicle
			 classes for all intelligence, surveillance, and reconnaissance programs of
			 record based on factors such as vehicle weight, payload capacity, and
			 mission.
					(d)ReportNot later than 120 days after the date of
			 the enactment of this Act, the Secretary shall submit to the congressional
			 defense committees, the Permanent Select Committee on Intelligence of the House
			 of Representatives, and the Select Committee on Intelligence of the Senate a
			 report containing—
						(1)the policy
			 required by subsection (a); and
						(2)the acquisition
			 strategy required by subsection (a).
						145.Report on future jet
			 carrier trainer requirements of the NavyNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of the Navy shall submit to the
			 congressional defense committees a report on future jet carrier trainer
			 requirements. In addressing such requirements, the report shall include a plan
			 based on the following:
					(1)Studies conducted
			 by independent organizations concerning future jet carrier trainer
			 requirements.
					(2)The results of a
			 cost-benefit analysis comparing the creation of a new jet carrier trainer
			 program with the modification of the current jet carrier trainer program in
			 order to fulfill future jet carrier trainer requirements.
					IIResearch,
			 Development, Test, and Evaluation
			
				Subtitle A—Authorization of Appropriations
				Sec. 201. Authorization of appropriations.
				Sec. 202. Amount for defense science and
				technology.
				Subtitle B—Program Requirements, Restrictions, and
				Limitations
				Sec. 211. Additional determinations to be made as part of
				Future Combat Systems milestone review.
				Sec. 212. Analysis of Future Combat Systems communications
				network and software.
				Sec. 213. Future Combat Systems manned ground vehicle Selected
				Acquisition Reports.
				Sec. 214. Separate procurement and research, development, test,
				and evaluation line items and program elements for Sky Warrior Unmanned Aerial
				Systems project.
				Sec. 215. Restriction on obligation of funds for the Warfighter
				Information Network–Tactical program.
				Sec. 216. Limitation on source of funds for certain Joint Cargo
				Aircraft expenditures.
				Sec. 217. Requirement for plan on overhead nonimaging infrared
				systems.
				Sec. 218. Advanced energy storage technology and
				manufacturing.
				Sec. 219. Mechanisms to provide funds for defense laboratories
				for research and development of technologies for military missions.
				Sec. 220. Requirements for certain airborne intelligence
				collection systems.
				Sec. 221. Limitation on obligation of funds for Enhanced
				AN/TPQ–36 radar system pending submission of report.
				Subtitle C—Missile Defense Programs
				Sec. 231. Annual Director of Operational Test and Evaluation
				characterization of operational effectiveness, suitability, and survivability
				of the ballistic missile defense system.
				Sec. 232. Independent study of boost-phase missile
				defense.
				Sec. 233. Limitation on availability of funds for procurement,
				construction, and deployment of missile defenses in Europe.
				Sec. 234. Review of the ballistic missile defense policy and
				strategy of the United States.
				Sec. 235. Airborne Laser System.
				Sec. 236. Activation and deployment of AN/TPY–2 forward-based
				X-band radar.
				Subtitle D—Reports
				Sec. 241. Biennial reports on joint and service concept
				development and experimentation.
				Sec. 242. Report on participation of the historically black
				colleges and universities and minority-serving institutions in research and
				educational programs and activities of the Department of Defense.
				Sec. 243. Report on Department of Defense response to findings
				and recommendations of the Defense Science Board Task Force on Directed Energy
				Weapons.
				Subtitle E—Other Matters
				Sec. 251. Modification of systems subject to survivability
				testing oversight by the Director of Operational Test and
				evaluation.
				Sec. 252. Technology-neutral information technology guidelines
				and standards to support fully interoperable electronic personal health
				information for the Department of Defense and Department of Veterans
				Affairs.
				Sec. 253. Assessment of technology transition programs and
				repeal of reporting requirement.
				Sec. 254. Trusted defense systems.
				Sec. 255. Capabilities-based assessment to outline a joint
				approach for future development of vertical lift aircraft and
				rotorcraft.
				Sec. 256. Executive agent for printed circuit board
				technology.
				Sec. 257. Review of conventional prompt global strike
				technology applications and concepts.
			
			AAuthorization of
			 Appropriations
				201.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2009 for the use of the
			 Department of Defense for research, development, test, and evaluation as
			 follows:
					(1)For the Army,
			 $10,943,840,000.
					(2)For the Navy, $19,345,603,000.
					(3)For the Air Force, $26,289,508,000.
					(4)For Defense-wide activities,
			 $21,131,501,000, of which $188,772,000 is authorized for the Director of
			 Operational Test and Evaluation.
					202.Amount for
			 defense science and technology
					(a)Fiscal year
			 2009Of the amounts
			 authorized to be appropriated by section 201, $11,799,660,000 shall be
			 available for the Defense Science and Technology Program, including basic
			 research, applied research, and advanced technology development
			 projects.
					(b)Basic research,
			 applied research, and advanced technology development definedFor
			 purposes of this section, the term basic research, applied research, and
			 advanced technology development means work funded in programs elements
			 for defense research and development under Department of Defense budget
			 activity 1, 2, or 3.
					BProgram
			 Requirements, Restrictions, and Limitations
				211.Additional
			 determinations to be made as part of Future Combat Systems milestone
			 reviewSection 214(b) of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2123) is amended by striking paragraphs (4) through (6) and
			 inserting the following new paragraphs:
					
						(4)Whether actual
				demonstrations, rather than simulations, have shown that the software for the
				program is on a path to achieve threshold requirements on cost and
				schedule.
						(5)Whether the
				program’s planned major communications network demonstrations are sufficiently
				complex and realistic to inform major program decision points.
						(6)The extent to
				which Future Combat Systems manned ground vehicle survivability is likely to be
				reduced in a degraded Future Combat Systems communications network
				environment.
						(7)The level of
				network degradation at which Future Combat Systems manned ground vehicle crew
				survivability is significantly reduced.
						(8)The extent to
				which the Future Combat Systems communications network is capable of
				withstanding network attack, jamming, or other interference.
						(9)What the cost
				estimate for the program is, including all spin outs, and an assessment of the
				confidence level for that estimate.
						(10)What the
				affordability assessment for the program is, given projected Army budgets,
				based on the cost estimate referred to in paragraph
				(9).
						.
				212.Analysis of Future
			 Combat Systems communications network and software
					(a)Report
			 requiredNot later than
			 September 30, 2009, the Assistant Secretary of Defense for Networks and
			 Information Integration shall submit to the congressional defense committees a
			 report on the Future Combat Systems communications network and software. The
			 report shall include the following:
						(1)An assessment of
			 the vulnerability of the Future Combat Systems communications network and
			 software to enemy network attack, in particular the effect of the use of
			 significant amounts of commercial software in Future Combat Systems
			 software.
						(2)An
			 assessment of the vulnerability of the Future Combat Systems communications
			 network to electronic warfare, jamming, and other potential enemy
			 interference.
						(3)An assessment of
			 the vulnerability of the Future Combat Systems communications network to
			 adverse weather and complex terrain.
						(4)An assessment of
			 the Future Combat Systems communication network's dependence on satellite
			 communications support, and an assessment of the network's performance in the
			 absence of assumed levels of satellite communications support.
						(5)An assessment of
			 the performance of the Future Combat Systems communications network when
			 operating in a degraded condition due to the factors analyzed in paragraphs
			 (1), (2), (3), and (4), and how such a degraded network environment would
			 affect the performance of Future Combat Systems brigades and the survivability
			 of Future Combat Systems manned ground vehicles.
						(6)An assessment, developed in coordination
			 with the Director of Operational Test and Evaluation, of the adequacy of the
			 Future Combat Systems communications network testing schedule.
						(7)An assessment, developed in coordination
			 with the Director of Operational Test and Evaluation, of the synchronization of
			 the funding, schedule, and technology maturity of the Warfighter Information
			 Network-Tactical and Joint Tactical Radio System programs in relation to the
			 Future Combat Systems program, including any planned Future Combat Systems spin
			 outs.
						(b)FormThe report required by subsection (a) shall
			 be submitted in unclassified form, but may include a classified annex.
					213.Future Combat
			 Systems manned ground vehicle Selected Acquisition Reports
					(a)Report
			 requiredNot later than
			 February 15 of each of the years 2009 through 2015, the Secretary of the Army
			 shall submit a Selected Acquisition Report under section 2432 of title 10,
			 United States Code, to Congress for each Future Combat Systems manned ground
			 vehicle variant.
					(b)Required
			 elementsEach report required by subsection (a) shall include the
			 same information required in comprehensive annual Selected Acquisition Reports
			 under section 2432(c) of title 10, United States Code.
					(c)DefinitionIn
			 this section, the term manned ground vehicle variant
			 means—
						(1)the eight distinct
			 variants of manned ground vehicles designated on pages seven and eight of the
			 Future Combat Systems Selected Acquisition Report of the Department of Defense
			 dated December 31, 2007; and
						(2)any additional
			 manned ground vehicle variants designated in Future Combat Systems Acquisition
			 Reports of the Department of Defense after the date of the enactment of this
			 Act.
						214.Separate procurement
			 and research, development, test, and evaluation line items and program elements
			 for Sky Warrior Unmanned Aerial Systems projectEffective for fiscal year 2010 and for each
			 fiscal year thereafter, the Secretary of Defense shall ensure that, in the
			 annual budget submission of the Department of Defense to the President, within
			 both the account for procurement and the account for research, development,
			 test, and evaluation, a separate, dedicated line item and program element is
			 designated for the Sky Warrior Unmanned Aerial Systems project, to the extent
			 such accounts include funding for such project.
				215.Restriction on
			 obligation of funds for the Warfighter Information Network–Tactical
			 program
					(a)Notification
			 requiredNot later than five
			 days after the completion of all actions described in subsection (b), the Under
			 Secretary of Defense for Acquisition, Technology, and Logistics shall submit to
			 the congressional defense committees notice in writing of such
			 completion.
					(b)Covered
			 actionsAn action described in this subsection is any of the
			 following:
						(1)Approval by the
			 Under Secretary of a new acquisition program baseline for the Warfighter
			 Information Network–Tactical Increment 3 program (in this section referred to
			 as the WIN-T Increment 3 program).
						(2)Completion of the
			 independent cost estimate for the WIN–T Increment 3 program by the Cost
			 Analysis Improvement Group, as required by the June 5, 2007, recertification by
			 the Under Secretary.
						(3)Completion of the
			 technology readiness assessment of the WIN–T Increment 3 program by the
			 Director, Defense Research and Engineering, as required by the June 5, 2007,
			 recertification by the Under Secretary.
						(c)Restriction on
			 obligation of funds pending notificationOf the amounts
			 appropriated pursuant to an authorization of appropriations in this Act or
			 otherwise made available for research, development, test, and evaluation, Army,
			 for fiscal year 2009 for the WIN–T Increment 3 program, not more than 50
			 percent of those amounts may be obligated or expended until 15 days after the
			 date on which the notification required by subsection (a) is received by the
			 congressional defense committees.
					216.Limitation on source
			 of funds for certain Joint Cargo Aircraft expenditures
					(a)LimitationOf the amounts appropriated pursuant to an
			 authorization of appropriations in this Act or otherwise made available for
			 fiscal year 2009 or any fiscal year thereafter for the Army or the Air Force,
			 the Secretary of the Army and the Secretary of the Air Force may fund relevant
			 expenditures for the Joint Cargo Aircraft only through amounts made available
			 for procurement or for research, development, test, and evaluation.
					(b)Relevant
			 Expenditures for the Joint Cargo Aircraft DefinedIn this section, the term relevant
			 expenditures for the Joint Cargo Aircraft means expenditures relating
			 to—
						(1)support
			 equipment;
						(2)initial
			 spares;
						(3)training
			 simulators;
						(4)systems
			 engineering and management; and
						(5)post-production
			 modifications.
						217.Requirement for plan
			 on overhead nonimaging infrared systems
					(a)In
			 generalThe Secretary of
			 Defense, in consultation with the Director of National Intelligence, shall
			 develop a comprehensive plan to conduct and support research, development, and
			 demonstration of technologies that could evolve into the next generation of
			 overhead nonimaging infrared systems.
					(b)ElementsThe plan required by subsection (a) shall
			 include the following:
						(1)The research objectives to be achieved
			 under the plan.
						(2)A
			 description of the research, development, and demonstration activities under
			 the plan.
						(3)An estimate of the duration of the
			 research, development, and demonstration of technologies under the plan.
						(4)The cost and duration of any flight or
			 on-orbit demonstrations of the technologies being developed.
						(5)A plan for implementing any acquisition
			 programs with respect to technologies determined to be successful under the
			 plan.
						(6)An identification of the date by which a
			 decision must be made to begin any follow-on programs and a justification for
			 the date identified.
						(7)A schedule for completion of a full
			 analysis of the on-orbit performance characteristics of the Space-Based
			 Infrared System and the Space Tracking and Surveillance System, and an
			 assessment of how the performance characteristics of such systems will inform
			 the decision to proceed to a next generation overhead nonimaging infrared
			 system.
						(c)Limitation on
			 obligation and expenditure of funds for Third Generation Infrared Surveillance
			 programNot more than 50
			 percent of the amounts authorized to be appropriated for fiscal year 2009 by
			 section 201(3) for research, development, test, and evaluation for the Air
			 Force and available for the Third Generation Infrared Surveillance program may
			 be obligated or expended until the date that is 30 days after the date on which
			 the Secretary submits to Congress the plan required by subsection (a).
					218.Advanced energy
			 storage technology and manufacturing
					(a)Roadmap
			 requiredThe Secretary of
			 Defense, acting through the Director of Defense Research and Engineering, the
			 Deputy Under Secretary of Defense for Industrial Policy, and service
			 acquisition executives, shall, in coordination with the Secretary of Energy,
			 develop a multi-year roadmap to develop advanced energy storage technologies
			 and sustain domestic advanced energy storage technology manufacturing
			 capabilities and an assured supply chain necessary to ensure that the
			 Department of Defense has assured access to advanced energy storage
			 technologies to support current military requirements and emerging military
			 needs.
					(b)ElementsThe
			 roadmap required by subsection (a) shall include, but not be limited to, the
			 following:
						(1)An identification
			 of current and future capability gaps, performance enhancements, cost savings
			 goals, and assured technology access goals that require advances in energy
			 storage technology and manufacturing capabilities.
						(2)Specific research,
			 technology, and manufacturing goals and milestones, and timelines and estimates
			 of funding necessary for achieving such goals and milestones.
						(3)A summary of applications for energy
			 storage technologies by the Department of Defense and, for each type of
			 application, an assessment of the demand for such technologies, in terms of
			 quantity and military need.
						(4)Specific
			 mechanisms for coordinating the activities of Federal agencies, State and local
			 governments, coalition partners, private industry, and academia covered by the
			 roadmap.
						(5)Such other matters
			 as the Secretary of Defense and the Secretary of Energy consider appropriate
			 for purposes of the roadmap.
						(c)Coordination
						(1)In
			 generalThe roadmap required by subsection (a) shall be developed
			 in coordination with the military departments, appropriate Defense Agencies and
			 other elements and organizations of the Department of Defense, other
			 appropriate Federal, State, and local government organizations, and appropriate
			 representatives of private industry and academia.
						(2)Department of
			 defense supportThe Secretary of Defense shall ensure that
			 appropriate elements and organizations of the Department of Defense provide
			 such information and other support as is required for the development of the
			 roadmap.
						(d)Submittal to
			 CongressThe Secretary of Defense shall submit to the
			 congressional defense committees the roadmap required by subsection (a) not
			 later than one year after the date of the enactment of this Act.
					(e)Advanced energy
			 storage technology initiative investment summaryNot later than 6 months after the date of
			 enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the expenditures for energy
			 storage technologies within the Department of Defense, Defense Agencies, and
			 military departments, for fiscal years 2008 and 2009 and the projected
			 expenditures for such technologies for fiscal year 2010.
					219.Mechanisms to
			 provide funds for defense laboratories for research and development of
			 technologies for military missions
					(a)Mechanisms to
			 provide funds
						(1)In
			 generalThe Secretary of Defense, in consultation with the
			 Secretaries of the military departments, shall establish mechanisms under which
			 the director of a defense laboratory may use an amount of funds equal to not
			 more than three percent of all funds available to the defense laboratory for
			 the following purposes:
							(A)To fund innovative
			 basic and applied research that is conducted at the defense laboratory and
			 supports military missions.
							(B)To fund
			 development programs that support the transition of technologies developed by
			 the defense laboratory into operational use.
							(C)To fund workforce
			 development activities that improve the capacity of the defense laboratory to
			 recruit and retain personnel with needed scientific and engineering
			 expertise.
							(2)Consultation
			 requiredThe mechanisms established under paragraph (1) shall
			 provide that funding shall be used under paragraph (1) at the discretion of the
			 director of a defense laboratory in consultation with the science and
			 technology executive of the military department concerned.
						(b)Annual report on
			 use of authority
						(1)In
			 generalNot later than March 1 of each year, the Secretary of
			 Defense shall submit to the congressional defense committees a report on the
			 use of the authority under subsection (a) during the preceding year.
						(2)ElementsEach
			 report under paragraph (1) shall include, with respect to the year covered by
			 such report, the following:
							(A)A description of the mechanisms used to
			 provide funding under subsection (a)(1).
							(B)A statement of the
			 amount of funding made available to each defense laboratory for research
			 described under such subsection.
							(C)A description of the investments made by
			 each defense laboratory using funds under such subsection.
							(D)A description and assessment of any
			 improvements in the performance of the defense laboratories as a result of
			 investments under such subsection.
							(E)A description and assessment of the
			 contributions to the development of needed military capabilities provided by
			 research using funds under such subsection.
							(F)A description of any modification to the
			 mechanisms under subsection (a) that would improve the efficacy of the
			 authority under such subsection to support military missions.
							(c)SunsetThe
			 authority under subsection (a) shall expire on October 1, 2013.
					220.Requirements for
			 certain airborne intelligence collection systems
					(a)In
			 generalExcept as provided pursuant to subsection (b), effective
			 as of October 1, 2012, each airborne intelligence collection system of the
			 Department of Defense that is connected to the Distributed Common
			 Ground/Surface System shall have the capability to operate with the
			 Network-Centric Collaborative Targeting System.
					(b)ExceptionsThe
			 requirement in subsection (a) with respect to a particular airborne
			 intelligence collection system may be waived by the Chairman of the Joint
			 Requirements Oversight Council under section 181 of title 10, United States
			 Code. Waivers under this subsection shall be made on a case-by-case
			 basis.
					221.Limitation on
			 obligation of funds for Enhanced AN/TPQ–36 radar system pending submission of
			 reportOf the amounts
			 appropriated pursuant to section 201(1) of this Act or otherwise made available
			 for fiscal year 2009 for research, development, test, and evaluation, Army, for
			 the Enhanced AN/TPQ–36 radar system, not more than 70 percent of the amounts
			 remaining unobligated as of the date of the enactment of this Act may be
			 obligated until the Secretary of the Army submits to the congressional defense
			 committees a report describing the plan to transition the Counter-Rockets,
			 Artillery, and Mortars program to a program of record.
				CMissile Defense
			 Programs
				231.Annual Director of
			 Operational Test and Evaluation characterization of operational effectiveness,
			 suitability, and survivability of the ballistic missile defense system
					(a)Annual
			 characterizationSection 232(h) of the National Defense
			 Authorization Act for Fiscal Year 2002 (10 U.S.C. 2431 note) is amended—
						(1)by redesignating
			 paragraph (2) as paragraph (3);
						(2)by inserting after
			 paragraph (1) the following new paragraph (2):
							
								(2)The Director of Operational Test and
				Evaluation shall also each year characterize the operational effectiveness,
				suitability, and survivability of the ballistic missile defense system, and its
				elements, that have been fielded or tested before the end of the preceding
				fiscal year.
								;
				and
						(3)in paragraph (3),
			 as redesignated by paragraph (1) of this subsection, by inserting and
			 the characterization under paragraph (2) after the assessment
			 under paragraph (1).
						(b)Conforming
			 amendmentThe heading of such section is amended to read as
			 follows: Annual OT&E
			 assessment and characterization of certain ballistic missile defense
			 matters.—.
					(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2008, and shall apply with respect to fiscal years beginning on or
			 after that date.
					232.Independent study of
			 boost-phase missile defense
					(a)StudyNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Defense shall enter into an agreement with the National Academy of Sciences
			 to conduct an independent study of concepts and systems for boost-phase missile
			 defense.
					(b)Elements
						(1)ContentThe
			 study required by subsection (a) shall address the following:
							(A)The extent to
			 which boost-phase missile defense is technically feasible and practical.
							(B)Whether any
			 demonstration efforts by the Department of Defense of boost-phase missile
			 defense technology existing as of the date of the study (including the Airborne
			 Laser and the Kinetic Energy Interceptor) have a high probability of performing
			 a boost-phase missile defense mission in an operationally effective, suitable,
			 and survivable manner.
							(2)Systems to be
			 examinedThe study required by subsection (a) shall examine each
			 of the following systems:
							(A)The Airborne
			 Laser.
							(B)The Kinetic Energy
			 Interceptor (land-based and sea-based options).
							(C)Other existing
			 boost-phase technology demonstration programs.
							(3)Factors to be
			 evaluatedThe study shall evaluate each system identified in
			 paragraph (2) based on the following factors:
							(A)Technical
			 capability of the system against scenarios identified in paragraph (4).
							(B)Operational
			 issues, including operational effectiveness.
							(C)The results of key milestone tests
			 conducted prior to preparation of the report under subsection (c).
							(D)Survivability.
							(E)Suitability.
							(F)Concept of
			 operations, including basing considerations.
							(G)Operations and
			 maintenance support.
							(H)Command and
			 control considerations, including timelines for detection, decision-making, and
			 engagement.
							(I)Shortfall from
			 intercepts.
							(J)Force structure
			 requirements.
							(K)Effectiveness
			 against countermeasures.
							(L)Estimated cost of
			 sustaining the system in the field.
							(M)Reliability,
			 availability, and maintainability.
							(N)Geographic
			 considerations, including limitations on the ability to deploy systems within
			 operational range of potential targets.
							(O)Cost and
			 cost-effectiveness, including total lifecycle cost estimates.
							(4)Scenarios to be
			 assessedThe study shall
			 include an assessment of each system identified in paragraph (2) regarding the
			 performance and operational capabilities of the system—
							(A)to counter
			 short-range, medium-range, and intermediate-range ballistic missile threats
			 from rogue states to the deployed forces of the United States and its allies;
			 and
							(B)to defend the
			 territory of the United States against limited ballistic missile attack.
							(5)Comparison with
			 non-boost systemsThe study
			 shall include an assessment of the performance and operational capabilities of
			 non-boost missile defense systems to counter the scenarios identified in
			 paragraph (4). The results under this paragraph shall be compared to the
			 results under paragraph (4). For purposes of this paragraph, non-boost missile
			 defense systems include—
							(A)the Patriot PAC–3
			 system and the Medium Extended Air Defense System follow-on system;
							(B)the Aegis Ballistic
			 Missile Defense system, with all variants of the Standard Missile-3
			 interceptor;
							(C)the Terminal High
			 Altitude Area Defense system; and
							(D)the Ground-based
			 Midcourse Defense system.
							(c)Report
						(1)In
			 generalUpon the completion of the study required by subsection
			 (a), but not later than October 31, 2010, the National Academy of Sciences
			 shall submit to the Secretary of Defense and the congressional defense
			 committees a report on the study. The report shall include such recommendations
			 regarding the future direction of the boost-phase ballistic missile defense
			 programs of the United States as the Academy considers appropriate.
						(2)FormThe
			 report under paragraph (1) shall be submitted to the congressional defense
			 committees in unclassified form, but may include a classified annex.
						(d)FundingOf
			 the funds appropriated pursuant to the authorization of appropriations in
			 section 201(4) for research, development, test, and evaluation, Defense-wide,
			 and available for the Missile Defense Agency, $3,500,000 may be available to
			 conduct the study required by subsection (a).
					(e)Cooperation From
			 GovernmentIn carrying out
			 the study, the National Academy of Sciences shall receive the full and timely
			 cooperation of the Secretary of Defense and any other Federal Government
			 official in providing the Academy with analyses, briefings, and other
			 information necessary for the fulfillment of its responsibilities.
					233.Limitation on
			 availability of funds for procurement, construction, and deployment of missile
			 defenses in Europe
					(a)General
			 limitationNo funds
			 authorized to be appropriated by this Act or otherwise made available for the
			 Department of Defense for fiscal year 2009 or any fiscal year thereafter may be
			 obligated or expended for procurement, site activation, construction,
			 preparation of equipment for, or deployment of a long-range missile defense
			 system in Europe until the following conditions have been met:
						(1)In the case of the
			 proposed midcourse radar element of such missile defense system, the host
			 nation has signed and ratified the missile defense basing agreement and status
			 of forces agreement that allow for the stationing in such nation of the radar
			 and personnel to carry out the proposed deployment.
						(2)In the case of the proposed long-range
			 missile defense interceptor site element of such missile defense system—
							(A)the condition in paragraph (1) has been
			 met; and
							(B)the host nation has signed and ratified the
			 missile defense basing agreement and status of forces agreement that allow for
			 the stationing in such nation of the interceptor site and personnel to carry
			 out the proposed deployment.
							(3)In the case of
			 either element of such missile defense system described in paragraph (1) or
			 (2), 45 days have elapsed following the receipt by the congressional defense
			 committees of the report required by section 226(c)(6) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 42).
						(b)Additional
			 limitationIn addition to the
			 limitation in subsection (a), no funds authorized to be appropriated by this
			 Act or otherwise made available for the Department of Defense for fiscal year
			 2009 may be obligated or expended for the acquisition (other than initial
			 long-lead procurement) or deployment of operational missiles of a long-range
			 missile defense system in Europe until the Secretary of Defense, after
			 receiving the views of the Director of Operational Test and Evaluation, submits
			 to the congressional defense committees a report certifying that the proposed
			 interceptor to be deployed as part of such missile defense system has
			 demonstrated, through successful, operationally realistic flight testing, a
			 high probability of working in an operationally effective manner and the
			 ability to accomplish the mission.
					(c)ConstructionNothing in this section shall be construed
			 to limit continuing obligation and expenditure of funds for missile defense,
			 including for research and development and for other activities not otherwise
			 limited by subsection (a) or (b), including, but not limited to, site surveys,
			 studies, analysis, and planning and design for the proposed missile defense
			 deployment in Europe.
					234.Review of the
			 ballistic missile defense policy and strategy of the United States
					(a)Review
			 requiredThe Secretary of Defense shall conduct a review of the
			 ballistic missile defense policy and strategy of the United States.
					(b)ElementsThe
			 matters addressed by the review required by subsection (a) shall include the
			 following:
						(1)The ballistic
			 missile defense policy of the United States in relation to the overall national
			 security policy of the United States.
						(2)The ballistic
			 missile defense strategy and objectives of the United States in relation to the
			 national security strategy of the United States and the military strategy of
			 the United States.
						(3)The ballistic missile threat to the United
			 States, deployed forces of the United States, and friends and allies of the
			 United States from short, medium, intermediate, and long-range ballistic
			 missile threats.
						(4)The organization,
			 discharge, and oversight of acquisition for the ballistic missile defense
			 programs of the United States.
						(5)The roles and
			 responsibilities of the Office of the Secretary of Defense, defense agencies,
			 combatant commands, the Joint Chiefs of Staff, and the military departments in
			 such programs.
						(6)The process for determining requirements
			 for missile defense capabilities under such programs, including input from the
			 joint military requirements process.
						(7)The process for
			 determining the force structure and inventory objectives for such
			 programs.
						(8)Standards for the
			 military utility, operational effectiveness, suitability, and survivability of
			 the ballistic missile defense systems of the United States.
						(9)The method in
			 which resources for the ballistic missile defense mission are planned,
			 programmed, and budgeted within the Department of Defense.
						(10)The near-term and long-term affordability
			 and cost-effectiveness of such programs.
						(11)The objectives,
			 requirements, and standards for test and evaluation with respect to such
			 programs.
						(12)Accountability,
			 transparency, and oversight with respect to such programs.
						(13)The role of
			 international cooperation on missile defense in the ballistic missile defense
			 policy and strategy of the United States.
						(14)Any other matters the Secretary determines
			 relevant.
						(c)Report
						(1)In
			 generalNot later than January 31, 2010, the Secretary shall
			 submit to Congress a report setting forth the results of the review required by
			 subsection (a).
						(2)FormThe
			 report required by this subsection shall be in unclassified form, but may
			 include a classified annex.
						235.Airborne Laser
			 System
					(a)Report on
			 Director of operational test and evaluation assessment of
			 testingNot later than January 15, 2010, the Director of
			 Operational Test and Evaluation shall—
						(1)review and
			 evaluate the testing conducted on the first Airborne Laser System aircraft,
			 including the planned shoot-down demonstration testing; and
						(2)submit to the
			 Secretary of Defense and to Congress an assessment by the Director of the
			 operational effectiveness, suitability, and survivability of the Airborne Laser
			 System.
						(b)Limitation on
			 availability of funds for later Airborne Laser system aircraftNo funds appropriated pursuant to an
			 authorization of appropriations or otherwise made available for the Department
			 of Defense may be obligated or expended for the procurement of a second or
			 subsequent aircraft for the Airborne Laser System program until the later of
			 the following dates:
						(1)The date on which
			 the Secretary of Defense, after receiving the assessment under subsection
			 (a)(2), submits to Congress a certification that the Airborne Laser System has
			 demonstrated, through successful testing and operational and cost analysis, a
			 high probability of being operationally effective, suitable, survivable, and
			 affordable.
						(2)The date that is 60 days after the date on
			 which Congress receives the independent assessment of boost-phase missile
			 defense required by section 232.
						236.Activation and
			 deployment of AN/TPY–2 forward-based X-band radar
					(a)Availability of
			 fundsSubject to subsection
			 (b), of the amount authorized to be appropriated by section 201(4) for
			 research, development, test, and evaluation, Defense-wide activities, up to
			 $89,000,000 may be available for Ballistic Missile Defense Sensors for the
			 activation and deployment of the AN/TPY–2 forward-based X-band radar to a
			 classified location.
					(b)Limitation
						(1)In
			 generalFunds may not be available under subsection (a) for the
			 purpose specified in that subsection until the Secretary of Defense submits to
			 the Committees on Armed Services of the Senate and the House of Representatives
			 a report on the deployment of the AN/TPY–2 forward-based X-band radar as
			 described in that subsection, including:
							(A)The location of
			 deployment of the radar.
							(B)A description of
			 the operational parameters of the deployment of the radar, including planning
			 for force protection.
							(C)A description of
			 any recurring and non-recurring expenses associated with the deployment of the
			 radar.
							(D)A description of
			 the cost-sharing arrangements between the United States and the country in
			 which the radar will be deployed regarding the expenses described in
			 subparagraph (C).
							(E)A description of
			 the other terms and conditions of the agreement between the United States and
			 such country regarding the deployment of the radar.
							(2)FormThe
			 report under paragraph (1) shall be submitted in unclassified form, but may
			 include a classified annex.
						DReports
				241.Biennial
			 reports on joint and service concept development and experimentation
					(a)In
			 generalSection 485 of title 10, United States Code, is amended
			 to read as follows:
						
							485.Joint and
				service concept development and experimentation
								(a)Biennial reports
				requiredNot later than January 1 of each even numbered-year, the
				Secretary of Defense or the Secretary's designee shall submit to the
				congressional defense committees a report on the conduct and outcomes of joint
				and service concept development and experimentation.
								(b)Matters To be
				includedEach report under subsection (a) shall include the
				following:
									(1)A description of
				any changes since the latest report submitted under this section to each of the
				following:
										(A)The organization
				of the Department of Defense responsible for executing the mission of joint
				concept development and experimentation, or its specific authorities related to
				that mission.
										(B)The process for
				tasking forces (including forces designated as joint experimentation forces) to
				participate in joint concept development and experimentation, and the specific
				authority of the organization responsible for executing the mission of joint
				concept development and experimentation over those forces.
										(C)The resources
				provided for initial implementation of joint concept development and
				experimentation, the process for providing such resources to the organization
				responsible for executing the mission of joint concept development and
				experimentation, the categories of funding for joint concept development and
				experimentation, and the authority of the organization responsible for
				executing the mission of joint concept development and experimentation for
				budget execution for such activities.
										(D)The assigned role
				of the organization responsible for executing the mission of joint concept
				development and experimentation for—
											(i)integrating and
				testing in joint concept development and experimentation the systems that
				emerge from warfighting experimentation by the armed forces and the Defense
				Agencies;
											(ii)assessing the
				effectiveness of organizational structures, operational concepts, and
				technologies relating to joint concept development and experimentation;
				and
											(iii)assisting the
				Secretary of Defense and the Chairman of the Joint Chiefs of Staff in setting
				priorities for requirements or acquisition programs in light of joint concept
				development and experimentation.
											(2)A description of
				the conduct of joint concept development and experimentation activities, and of
				concept development and experimentation activities of each of the military
				departments, during the two-year period ending on the date of such report,
				including—
										(A)the funding
				involved;
										(B)the number of
				activities engaged in;
										(C)the forces
				involved;
										(D)the national and
				homeland security challenges addressed;
										(E)the operational
				concepts assessed;
										(F)the technologies
				assessed;
										(G)the scenarios and
				measures of effectiveness utilized; and
										(H)specific
				interactions under such activities with the commanders of the combatant
				commands and with other organizations and entities inside and outside the
				Department.
										(3)A description of
				the conduct of joint concept development and experimentation, and of the
				conduct of concept development and experimentation by each of the military
				departments, during the two-year period ending on the date of such report with
				respect to the development of warfighting concepts for operational scenarios
				more than 10 years in the future, including—
										(A)the funding
				involved;
										(B)the number of
				activities engaged in;
										(C)the forces
				involved;
										(D)the challenges
				addressed;
										(E)the operational
				concepts assessed;
										(F)the technologies
				assessed;
										(G)the scenarios and
				measures of effectiveness utilized; and
										(H)specific
				interactions with the commanders of the combatant commands and with other
				organizations and entities inside and outside the Department.
										(4)A description of
				the mechanisms used to coordinate joint, service, interagency, Coalition, and
				other appropriate concept development and experimentation activities.
									(5)An assessment of
				the return on investment in concept development and experimentation activities,
				including a description of the following:
										(A)Specific outcomes
				and impacts within the Department of the results of past joint and service
				concept development and experimentation in terms of new doctrine, operational
				concepts, organization, training, materiel, leadership, personnel, or the
				allocation of resources, or in activities that terminated support for legacy
				concepts, programs, or systems.
										(B)Specific actions
				taken to implement the recommendations of the Commander of United States Joint
				Forces Command based on joint concept development and experimentation
				activities.
										(6)Such
				recommendations (based primarily on the results of joint and service concept
				development and experimentation) as the Secretary considers appropriate for
				enhancing the development of joint warfighting capabilities by modifying
				activities throughout the Department relating to—
										(A)the development or
				acquisition of specific advanced technologies, systems, or weapons or systems
				platforms;
										(B)key systems
				attributes and key performance parameters for the development or acquisition of
				advanced technologies and systems;
										(C)joint or service
				doctrine, organization, training, materiel, leadership development, personnel,
				or facilities;
										(D)the reduction or
				elimination of redundant equipment and forces, including the synchronization of
				the development and fielding of advanced technologies among the armed forces to
				enable the development and execution of joint operational concepts; and
										(E)the development or
				modification of initial capabilities documents, operational requirements, and
				relative priorities for acquisition programs to meet joint requirements.
										(7)With respect to
				improving the effectiveness of joint concept development and experimentation
				capabilities, such recommendations (based primarily on the results of joint
				warfighting experimentation) as the Secretary considers appropriate
				regarding—
										(A)the conduct of,
				adequacy of resources for, or development of technologies to support such
				capabilities; and
										(B)changes in support
				from other elements of the Department responsible for concept development and
				experimentation by joint or service organizations.
										(8)The coordination
				of the concept development and experimentation activities of the Commander of
				the United States Joint Forces Command with the activities of the Commander of
				the North Atlantic Treaty Organization Supreme Allied Command
				Transformation.
									(9)Any other matters
				that the Secretary consider appropriate.
									(c)Coordination and
				supportThe Secretary of Defense shall ensure that the
				Secretaries of the military departments and the heads of other appropriate
				elements of the Department of Defense provide such information and support as
				is required for the preparation of the reports required by this
				section.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 23 of
			 such title is amended by striking the item relating to section 485 and
			 inserting the following new item:
						
							
								485. Joint and service concept development and
				experimentation.
							
							.
					242.Report on
			 participation of the historically black colleges and universities and
			 minority-serving institutions in research and educational programs and
			 activities of the Department of Defense
					(a)In
			 generalThe Secretary of
			 Defense shall carry out an independent assessment of the participation of
			 covered educational institutions in research and educational programs and
			 activities of the Department of Defense.
					(b)ReportNot later than 12 months after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the assessment required under
			 subsection (a).
					(c)Matters
			 IncludedThe report required under subsection (b) shall include
			 the following:
						(1)A description of research, training,
			 technical assistance, infrastructure support, and educational programs and
			 activities conducted by the Department of Defense in support of covered
			 educational institutions.
						(2)A
			 survey of the level of participation of covered educational institutions in
			 programs described in paragraph (1), and lessons learned from the
			 survey.
						(3)An assessment of the relevance, including
			 outcomes and effects, of the programs and activities identified in paragraph
			 (1) to the research and educational programs, activities, and missions of the
			 Department of Defense.
						(4)An assessment of
			 additional activities by the Department of Defense that support covered
			 educational institutions whose primary focus is the training and educating of
			 minority scientists, engineers, and technicians.
						(5)An assessment of barriers to the
			 participation of covered educational institutions in the research and
			 educational programs and activities of the Department of Defense.
						(6)Recommendations to increase the capacity of
			 covered educational institutions to participate in research and educational
			 programs and activities that are critical to the national security functions of
			 the Department of Defense.
						(7)Any other matters
			 the Secretary of Defense considers appropriate.
						(d)Cooperation of
			 defense organizationsThe Secretary of Defense shall ensure that
			 the relevant elements of the Department of Defense provide all information
			 necessary for the completion of the assessment required under subsection
			 (a).
					(e)DefinitionsIn
			 this section:
						(1)The term
			 covered educational institutions means—
							(A)a historically
			 Black college or university that is a part B institution, as defined in section
			 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2));
							(B)a minority
			 institution, as defined in section 365(3) of that Act (20 U.S.C.
			 1067k(3));
							(C)a Hispanic-serving
			 institution, as defined in section 502(a)(5) of that Act (20 U.S.C.
			 1101a(a)(5));
							(D)a Tribal College or University, as defined
			 in section 316(b)(3) of that Act (20 U.S.C. 1059c(b)(3)); and
							(E)other minority postsecondary
			 institutions.
							(2)The term research and educational
			 programs and activities includes programs and activities relating to
			 research, development, test, and evaluation and education.
						243.Report on
			 Department of Defense response to findings and recommendations of the Defense
			 Science Board Task Force on Directed Energy Weapons
					(a)Report
			 requiredNot later than January 1, 2010, the Secretary of Defense
			 shall submit to the Committee on Armed Services of the Senate and the Committee
			 on Armed Services of the House of Representatives a report on the
			 implementation of the recommendations of the Defense Science Board Task Force
			 on Directed Energy Weapons.
					(b)ElementsThe
			 report required by subsection (a) shall include the following:
						(1)An
			 analysis of each of the findings and recommendations of the Defense Science
			 Board Task Force on Directed Energy Weapons.
						(2)A
			 detailed description of the response of the Department of Defense to each
			 finding and recommendation of the Task Force, including—
							(A)for each
			 recommendation that is being implemented or that the Secretary plans to
			 implement—
								(i)a
			 summary of actions that have been taken to implement such recommendation;
			 and
								(ii)a
			 schedule, with specific milestones, for completing the implementation of such
			 recommendation; and
								(B)for each
			 recommendation that the Secretary does not plan to implement—
								(i)the
			 reasons for the decision not to implement such recommendation; and
								(ii)a
			 summary of the alternative actions the Secretary plans to take to address the
			 purposes underlying such recommendation.
								(3)A summary of any
			 additional actions the Secretary plans to take to address concerns raised by
			 the Task Force.
						EOther
			 Matters
				251.Modification of
			 systems subject to survivability testing oversight by the Director of
			 Operational Test and evaluation
					(a)Authority To
			 designate additional systems as major systems and programs subject to
			 testingSection 2366(e)(1) of
			 title 10, United States Code, is amended to read as follows:
						
							(1)The term covered system
				means—
								(A)a vehicle, weapon platform, or conventional
				weapon system that—
									(i)includes features designed to provide some
				degree of protection to users in combat; and
									(ii)is a major system
				as defined in section 2302(5) of this title; or
									(B)any other system or program designated by
				the Secretary of Defense for purposes of this
				section.
								.
					(b)Revision to
			 Report RequirementSection
			 2366(d) of such title is amended—
						(1)by inserting
			 (1) before At the conclusion; and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)If a decision is made within the Department
				of Defense to proceed to operational use of a system, or to make procurement
				funds available for a system, before Milestone C approval of that system, the
				Secretary of Defense shall submit to the congressional defense committees, as
				soon as practicable after such decision, the following:
									(A)A report describing the status of
				survivability and live fire testing of that system.
									(B)The report required under paragraph
				(1).
									.
						(c)Force protection
			 equipmentSection 139(b) of such title is amended—
						(1)by striking
			 paragraph (3); and
						(2)by redesignating
			 paragraphs (4) through (7) as paragraphs (3) through (6), respectively.
						252.Technology-neutral
			 information technology guidelines and standards to support fully interoperable
			 electronic personal health information for the Department of Defense and
			 Department of Veterans AffairsSection 1635 of the Wounded Warrior Act
			 (title XVI of Public Law 110–181; 122 Stat. 460; 10 U.S.C. 1071 note) is
			 amended—
					(1)in subsection
			 (h)(1), by adding at the end the following new subparagraphs:
						
							(C)A description and
				analysis of the level of interoperability and security of technologies for
				sharing healthcare information among the Department of Defense, the Department
				of Veterans Affairs, and their transaction partners.
							(D)A description and
				analysis of the problems the Department of Defense and the Department of
				Veterans Affairs are having with, and the progress such departments are making
				toward, ensuring interoperable and secure healthcare information systems and
				electronic healthcare records.
							;
				and
					(2)by adding at the
			 end the following new subsection:
						
							(j)Technology-neutral
				guidelines and standardsThe
				Director, in consultation with industry and appropriate Federal agencies, shall
				develop, or shall adopt from industry, technology-neutral information
				technology infrastructure guidelines and standards for use by the Department of
				Defense and the Department of Veterans Affairs to enable those departments to
				effectively select and utilize information technologies to meet the
				requirements of this
				section.
							.
					253.Assessment of
			 technology transition programs and repeal of reporting requirement
					(a)Assessment and
			 Report Required
						(1)In
			 generalThe Under Secretary of Defense for Acquisition,
			 Technology, and Logistics shall assess the feasibility of consolidating the
			 various technology transition programs in the Department of Defense into a
			 unified effort managed by a senior official of the Department.
						(2)Programs
			 includedThe assessment required by paragraph (1) shall
			 include—
							(A)the technology
			 transition programs managed or overseen by the Secretary of Defense; and
							(B)as the Under
			 Secretary considers appropriate, the technology transition programs of the
			 military departments.
							(3)ReportNot later than October 1, 2009, the Under
			 Secretary shall submit to the congressional defense committees a report on the
			 assessment required by paragraph (1). The report shall include the
			 following:
							(A)A description of
			 each of the technology transition programs considered as part of the
			 assessment.
							(B)An evaluation of the extent to which each
			 technology transition program fulfills its intended mission and supports
			 effective and efficient technology transition.
							(C)For each technology transition program
			 considered in the assessment, a summary of the funding available for the five
			 fiscal years preceding the date on which the report is submitted.
							(D)The conclusion of
			 the Under Secretary as to whether there are any benefits in consolidating the
			 technology transition programs into a unified effort managed by a senior
			 official of the Department of Defense.
							(E)Recommendations to
			 add, repeal, or amend statutes or regulations in order to more effectively
			 enable technology transition.
							(F)Recommendations regarding the appropriate
			 management structure, fiscal controls, and stakeholder engagement required to
			 ensure that a unified technology transition program will cost-effectively and
			 efficiently enable technology transition.
							(b)Reporting
			 requirement repealedSection 2359a of title 10, United States
			 Code, is amended—
						(1)by striking
			 subsection (h); and
						(2)by redesignating
			 subsection (i) as subsection (h).
						254.Trusted defense
			 systems
					(a)Vulnerability
			 Assessment RequiredThe Secretary of Defense shall conduct an
			 assessment of selected covered acquisition programs to identify vulnerabilities
			 in the supply chain of each program’s electronics and information processing
			 systems that potentially compromise the level of trust in the systems. Such
			 assessment shall—
						(1)identify
			 vulnerabilities at multiple levels of the electronics and information
			 processing systems of the selected programs, including microcircuits, software,
			 and firmware;
						(2)prioritize the
			 potential vulnerabilities and effects of the various elements and stages of the
			 system supply chain to identify the most effective balance of investments to
			 minimize the effects of compromise;
						(3)provide
			 recommendations regarding ways of managing supply chain risk for covered
			 acquisition programs; and
						(4)identify the
			 appropriate lead person, and supporting elements, within the Department of
			 Defense for the development of an integrated strategy for managing risk in the
			 supply chain for covered acquisition programs.
						(b)Assessment of
			 methods for verifying the trust of semiconductors procured from commercial
			 sourcesThe Under Secretary
			 of Defense for Acquisition, Technology, and Logistics, in consultation with
			 appropriate elements of the Department of Defense, the intelligence community,
			 private industry, and academia, shall conduct an assessment of various methods
			 of verifying the trust of semiconductors procured by the Department of Defense
			 from commercial sources for use in mission-critical components of potentially
			 vulnerable defense systems. The assessment shall include the following:
						(1)An identification of various methods of
			 verifying the trust of semiconductors, including methods under development at
			 the Defense Agencies, government laboratories, institutions of higher
			 education, and in the private sector.
						(2)A determination of the methods identified
			 under paragraph (1) that are most suitable for the Department of
			 Defense.
						(3)An assessment of the additional research
			 and technology development needed to develop methods of verifying the trust of
			 semiconductors that meet the needs of the Department of Defense.
						(4)Any other matters
			 that the Under Secretary considers appropriate.
						(c)Strategy
			 Required
						(1)In
			 generalThe lead person identified under subsection (a)(4), in
			 cooperation with the supporting elements also identified under such subsection,
			 shall develop an integrated strategy—
							(A)for managing
			 risk—
								(i)in
			 the supply chain of electronics and information processing systems for covered
			 acquisition programs; and
								(ii)in
			 the procurement of semiconductors; and
								(B)that ensures
			 dependable, continuous, long-term access and trust for all mission-critical
			 semiconductors procured from both foreign and domestic sources.
							(2)RequirementsAt
			 a minimum, the strategy shall—
							(A)address the
			 vulnerabilities identified by the assessment under subsection (a);
							(B)reflect the
			 priorities identified by such assessment;
							(C)provide guidance
			 for the planning, programming, budgeting, and execution process in order to
			 ensure that covered acquisition programs have the necessary resources to
			 implement all appropriate elements of the strategy;
							(D)promote the use of
			 verification tools, as appropriate, for ensuring trust of commercially acquired
			 systems;
							(E)increase use of
			 trusted foundry services, as appropriate; and
							(F)ensure sufficient
			 oversight in implementation of the plan.
							(d)Policies and
			 Actions for Assuring Trust in Integrated CircuitsNot later than
			 180 days after the date of the enactment of this Act, the Secretary of Defense
			 shall—
						(1)develop policy
			 requiring that trust assurance be a high priority for covered acquisition
			 programs in all phases of the electronic component supply chain and integrated
			 circuit development and production process, including design and design tools,
			 fabrication of the semiconductors, packaging, final assembly, and test;
						(2)develop policy requiring that programs
			 whose electronics and information systems are determined to be vital to
			 operational readiness or mission effectiveness are to employ trusted foundry
			 services to fabricate their custom designed integrated circuits, unless the
			 Secretary specifically authorizes otherwise;
						(3)incorporate the strategies and policies of
			 the Department of Defense regarding development and use of trusted integrated
			 circuits into all relevant Department directives and instructions related to
			 the acquisition of integrated circuits and programs that use such circuits;
			 and
						(4)take actions to promote the use and
			 development of tools that verify the trust in all phases of the integrated
			 circuit development and production process of mission-critical parts acquired
			 from non-trusted sources.
						(e)Submission to
			 CongressNot later than 12 months after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees—
						(1)the assessments
			 required by subsections (a) and (b);
						(2)the strategy
			 required by subsection (c); and
						(3)a
			 description of the policies developed and actions taken under subsection
			 (d).
						(f)DefinitionsIn
			 this section:
						(1)The term covered acquisition
			 programs means an acquisition program of the Department of Defense that
			 is a major system for purposes of section 2302(5) of title 10, United States
			 Code.
						(2)The terms trust and
			 trusted refer, with respect to electronic and information
			 processing systems, to the ability of the Department of Defense to have
			 confidence that the systems function as intended and are free of exploitable
			 vulnerabilities, either intentionally or unintentionally designed or inserted
			 as part of the system at any time during its life cycle.
						(3)The term
			 trusted foundry services means the program of the National
			 Security Agency and the Department of Defense, or any similar program approved
			 by the Secretary of Defense, for the development and manufacture of integrated
			 circuits for critical defense systems in secure industrial environments.
						255.Capabilities-based
			 assessment to outline a joint approach for future development of vertical lift
			 aircraft and rotorcraft
					(a)Assessment
			 requiredThe Secretary of
			 Defense and the Chairman of the Joint Chiefs of Staff shall carry out a
			 capabilities-based assessment that outlines a joint approach to the future
			 development of vertical lift aircraft and rotorcraft for all of the Armed
			 Forces. The assessment shall—
						(1)address critical
			 technologies required for future development, including a technology
			 roadmap;
						(2)include the development of a detailed
			 science and technology investment and implementation plan and an identification
			 of the resources required to implement such plan; and
						(3)include the
			 development of a strategic plan that—
							(A)formalizes the strategic vision of the
			 Department of Defense for the next generation of vertical lift aircraft and
			 rotorcraft;
							(B)establishes joint
			 requirements for the next generation of vertical lift aircraft and rotorcraft
			 technology; and
							(C)emphasizes the
			 development of common service requirements.
							(b)ReportThe
			 Secretary and the Chairman shall submit to the congressional defense committees
			 a report on the assessment under subsection (a). The report shall
			 include—
						(1)the technology
			 roadmap referred to in subsection (a)(1);
						(2)the plan and the
			 identification of resources referred to in subsection (a)(2);
						(3)the strategic plan
			 referred to in subsection (a)(3); and
						(4)a detailed plan to
			 establish a Joint Vertical Lift Aircraft/Rotorcraft Office based on lessons
			 learned from the Joint Advanced Strike Technology Office.
						256.Executive agent
			 for printed circuit board technology
					(a)Executive
			 AgentNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Defense shall designate a senior official of the
			 Department of Defense to act as the executive agent for printed circuit board
			 technology.
					(b)Roles,
			 Responsibilities, and Authorities
						(1)EstablishmentNot later than one year after the date of
			 the enactment of this Act, and in accordance with Directive 5101.1, the
			 Secretary of Defense shall prescribe the roles, responsibilities, and
			 authorities of the executive agent designated under subsection (a).
						(2)SpecificationThe
			 roles and responsibilities of the executive agent designated under subsection
			 (a) shall include each of the following:
							(A)Development and
			 maintenance of a printed circuit board and interconnect technology roadmap that
			 ensures that the Department of Defense has access to the manufacturing
			 capabilities and technical expertise necessary to meet future military
			 requirements regarding such technology.
							(B)Development of
			 recommended funding strategies necessary to meet the requirements of the
			 roadmap developed under subparagraph (A).
							(C)Assessment of the
			 vulnerabilities, trustworthiness, and diversity of the printed circuit board
			 supply chain, including the development of trustworthiness requirements for
			 printed circuit boards used in defense systems, and to develop strategies to
			 address matters that are identified as a result of such assessment.
							(D)Such other roles
			 and responsibilities as the Secretary of Defense considers appropriate.
							(c)Support within
			 Department of DefenseIn
			 accordance with Directive 5101.1, the Secretary of Defense shall ensure that
			 the military departments, Defense Agencies, and other components of the
			 Department of Defense provide the executive agent designated under subsection
			 (a) with the appropriate support and resources needed to perform the roles,
			 responsibilities, and authorities of the executive agent.
					(d)DefinitionsIn this section:
						(1)The term Directive 5101.1
			 means Department of Defense Directive 5101.1, or any successor directive
			 relating to the responsibilities of an executive agent of the Department of
			 Defense.
						(2)The term
			 executive agent has the meaning given the term DoD
			 Executive Agent in Directive 5101.1.
						257.Review of
			 conventional prompt global strike technology applications and concepts
					(a)Availability of
			 funds for prompt global strike capability developmentNotwithstanding any other provision of this
			 Act, funds for conventional prompt global strike capability development are
			 authorized by this Act only for those activities expressly delineated in the
			 expenditure plan for fiscal years 2008 and 2009 that was required by section
			 243 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 51; 10 U.S.C. 113 note) and submitted to the congressional
			 defense committees and dated March 24, 2008, those activities for which funds
			 are authorized to be appropriated in this Act, or those activities otherwise
			 expressly authorized by Congress.
					(b)Report on
			 technology applicationsNot
			 later than April 1, 2009, the Secretary of Defense shall submit to the
			 congressional defense committees a report that contains—
						(1)a
			 description of the technology applications developed pursuant to conventional
			 prompt global strike activities during fiscal year 2009; and
						(2)for each such
			 technology application, the conventional prompt global strike concept towards
			 which the application could be applied.
						(c)Review of
			 conventional prompt global strike conceptsThe Secretary of
			 Defense shall, in consultation with the Secretary of State, conduct a review of
			 each nonnuclear prompt global strike concept with respect to which the
			 President requests funding in the budget of the President for fiscal year 2010
			 (as submitted to Congress pursuant to section 1105 of title 31, United States
			 Code).
					(d)Elements of
			 reviewThe review required by subsection (c) shall include, for
			 each concept described in that subsection, the following:
						(1)The full cost of
			 demonstrating such concept.
						(2)An assessment of any policy, legal, or
			 treaty-related issues that could arise during the course of, or as a result of,
			 deployment of each concept and recommendations to address such issues.
						(3)The extent to which the concept could be
			 misconstrued as a nuclear weapon or delivery system and recommendations to
			 mitigate the risk of such a misconstrual.
						(4)An assessment of
			 the potential basing and deployment options for the concept.
						(5)A
			 description of the types of targets against which the concept might be
			 used.
						(6)An assessment of the adequacy of the
			 intelligence that would be needed to support an attack involving the
			 concept.
						(e)Report on
			 conventional prompt global strike conceptsNot later than September 1, 2009, the
			 Secretary of Defense shall submit to the congressional defense committees a
			 report setting forth the results of the review required by subsection
			 (c).
					IIIOperation and
			 Maintenance
			
				Subtitle A—Authorization of Appropriations
				Sec. 301. Operation and maintenance funding.
				Subtitle B—Environmental Provisions
				Sec. 311. Authorization for Department of Defense participation
				in conservation banking programs.
				Sec. 312. Reimbursement of Environmental Protection Agency for
				certain costs in connection with Moses Lake Wellfield Superfund Site, Moses
				Lake, Washington.
				Sec. 313. Expand cooperative agreement authority for management
				of natural resources to include off-installation mitigation.
				Sec. 314. Expedited use of appropriate technology related to
				unexploded ordnance detection.
				Sec. 315. Closed loop re-refining of used motor vehicle
				lubricating oil.
				Sec. 316. Comprehensive program for the eradication of the
				brown tree snake population from military facilities in Guam.
				Subtitle C—Workplace and Depot Issues
				Sec. 321. Comprehensive analysis and development of single
				Government-wide definition of inherently governmental function and criteria for
				critical functions.
				Sec. 322. Study on future depot capability.
				Sec. 323. Government Accountability Office review of
				high-performing organizations.
				Sec. 324. Consolidation of Air Force and Air National Guard
				aircraft maintenance.
				Sec. 325. Report on Air Force civilian personnel consolidation
				plan.
				Sec. 326. Report on reduction in number of firefighters on Air
				Force bases.
				Sec. 327. Minimum capital investment for certain
				depots.
				Subtitle D—Energy Security
				Sec. 331. Annual report on operational energy management and
				implementation of operational energy strategy.
				Sec. 332. Consideration of fuel logistics support requirements
				in planning, requirements development, and acquisition processes.
				Sec. 333. Study on solar and wind energy for use for
				expeditionary forces.
				Sec. 334. Study on alternative and synthetic fuels.
				Sec. 335. Mitigation of power outage risks for Department of
				Defense facilities and activities.
				Subtitle E—Reports
				Sec. 341. Comptroller General report on readiness of Armed
				Forces.
				Sec. 342. Report on plan to enhance combat skills of Navy and
				Air Force personnel.
				Sec. 343. Comptroller General report on the use of the Army
				Reserve and National Guard as an operational reserve.
				Sec. 344. Comptroller General report on link between
				preparation and use of Army reserve component forces to support ongoing
				operations.
				Sec. 345. Comptroller General report on adequacy of funding,
				staffing, and organization of Department of Defense Military Munitions Response
				Program.
				Subtitle F—Other Matters
				Sec. 351. Extension of Enterprise Transition Plan reporting
				requirement.
				Sec. 352. Demilitarization of loaned, given, or exchanged
				documents, historical artifacts, and condemned or obsolete combat
				materiel.
				Sec. 353. Repeal of requirement that Secretary of Air Force
				provide training and support to other military departments for A–10
				aircraft.
				Sec. 354. Display of annual budget requirements for Air
				Sovereignty Alert Mission.
				Sec. 355. Revision of certain Air Force regulations
				required.
				Sec. 356. Transfer of C–12 aircraft to California Department of
				Forestry and Fire Protection.
				Sec. 357. Limitation on treatment of retired B–52 aircraft for
				Air Combat Command headquarters.
				Sec. 358. Increase of domestic breeding of military working
				dogs used by the Department of Defense.
			
			AAuthorization of
			 Appropriations
				301.Operation and
			 maintenance fundingFunds are
			 hereby authorized to be appropriated for fiscal year 2009 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, in amounts
			 as follows:
					(1)For the Army,
			 $31,251,702,000.
					(2)For the Navy, $34,850,310,000.
					(3)For the Marine Corps,
			 $5,604,254,000.
					(4)For the Air Force, $35,454,487,000.
					(5)For Defense-wide activities,
			 $25,948,864,000.
					(6)For the Army Reserve,
			 $2,642,341,000.
					(7)For the Naval Reserve,
			 $1,311,085,000.
					(8)For the Marine Corps Reserve,
			 $213,131,000.
					(9)For the Air Force Reserve,
			 $3,150,692,000.
					(10)For the Army National Guard,
			 $5,893,546,000.
					(11)For the Air National Guard,
			 $5,882,326,000.
					(12)For the United States Court of Appeals for
			 the Armed Forces, $13,254,000.
					(13)For Environmental Restoration, Army,
			 $447,776,000.
					(14)For Environmental Restoration, Navy,
			 $290,819,000.
					(15)For Environmental Restoration, Air Force,
			 $496,277,000.
					(16)For Environmental Restoration,
			 Defense-wide, $13,175,000.
					(17)For Environmental Restoration, Formerly
			 Used Defense Sites, $257,796,000.
					(18)For Overseas Humanitarian, Disaster, and
			 Civic Aid programs, $83,273,000.
					(19)For Cooperative Threat Reduction programs,
			 $434,135,000.
					(20)For the Overseas Contingency Operations
			 Transfer Fund, $9,101,000.
					BEnvironmental
			 Provisions
				311.Authorization for
			 Department of Defense participation in conservation banking programs
					(a)Participation
			 authorizedChapter 159 of
			 title 10, United States Code, is amended by inserting after section 2694b the
			 following new section:
						
							2694c.Participation
				in conservation banking programs
								(a)Authority to
				participateSubject to the availability of appropriated funds to
				carry out this section, the Secretary concerned, when engaged or proposing to
				engage in an activity described in subsection (b) that may or will result in an
				adverse impact to one or more species protected (or pending protection) under
				any applicable provision of law, or habitat for such species, may make payments
				to a conservation banking program or in-lieu-fee mitigation
				sponsor approved in accordance with—
									(1)the Federal
				Guidance for the Establishment, Use and Operation of Mitigation Banks (60 Fed.
				Reg. 58605; November 28, 1995);
									(2)the Guidance for the Establishment, Use,
				and Operation of Conservation Banks (68 Fed. Reg. 24753; May 2, 2003);
									(3)the Federal Guidance on the Use of
				In-Lieu-Fee Arrangements for Compensatory Mitigation Under Section 404 of the
				Clean Water Act and Section 10 of the Rivers and Harbors Act (65 Fed. Reg.
				66915; November 7, 2000); or
									(4)any successor or
				related administrative guidance or regulation.
									(b)Covered
				activitiesPayments to a
				conservation banking program or in-lieu-fee mitigation sponsor
				under subsection (a) may be made only for the purpose of facilitating one or
				more of the following activities:
									(1)Military testing, operations, training, or
				other military activity.
									(2)Military
				construction.
									(c)Treatment of
				amounts for conservation bankingPayments made under subsection
				(a) to a conservation banking program or in-lieu-fee mitigation
				sponsor for the purpose of facilitating military construction may be treated as
				eligible costs of the military construction project.
								(d)Secretary
				concerned definedIn this
				section, the term Secretary concerned means—
									(1)the Secretary of a
				military department; and
									(2)the Secretary of
				Defense with respect to a Defense
				Agency.
									.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2694b the following
			 new item:
						
							
								2694c. Participation in conservation
				banking
				programs.
							
							.
					(c)Effective
			 dateSection 2694c of title 10, United States Code, as added by
			 subsection (a), shall take effect on October 1, 2008, and only funds
			 appropriated for fiscal years beginning after September 30, 2008, may be used
			 to carry out such section.
					312.Reimbursement
			 of Environmental Protection Agency for certain costs in connection with Moses
			 Lake Wellfield Superfund Site, Moses Lake, Washington
					(a)Authority To
			 Reimburse
						(1)Transfer
			 amountUsing funds described
			 in subsection (b) and notwithstanding section 2215 of title 10, United States
			 Code, the Secretary of Defense may transfer not more than $64,049.40 during
			 fiscal year 2009 to the Moses Lake Wellfield Superfund Site 10–6J Special
			 Account.
						(2)Purpose of
			 reimbursementThe payment under paragraph (1) is to reimburse the
			 Environmental Protection Agency for its costs incurred in overseeing a remedial
			 investigation/feasibility study performed by the Department of the Army under
			 the Defense Environmental Restoration Program at the former Larson Air Force
			 Base, Moses Lake Superfund Site, Moses Lake, Washington.
						(3)Interagency
			 agreementThe reimbursement described in paragraph (2) is
			 provided for in the interagency agreement entered into by the Department of the
			 Army and the Environmental Protection Agency for the Moses Lake Wellfield
			 Superfund Site in March 1999.
						(b)Source of
			 FundsAny payment under
			 subsection (a) shall be made using funds authorized to be appropriated by
			 section 301(17) for operation and maintenance for Environmental Restoration,
			 Formerly Used Defense Sites.
					(c)Use of
			 FundsThe Environmental Protection Agency shall use the amount
			 transferred under subsection (a) to pay costs incurred by the Agency at the
			 Moses Lake Wellfield Superfund Site.
					313.Expand cooperative
			 agreement authority for management of natural resources to include
			 off-installation mitigationSection 103a(a) of the Sikes Act (16 U.S.C.
			 670c–1(a)) is amended—
					(1)by
			 striking to provide for the and
			 inserting
						
							to provide for the
			 following:(1)The
							;
				and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)
				The maintenance and
				improvement of natural resources located off of a Department of Defense
				installation if the purpose of the cooperative agreement is to relieve or
				eliminate current or anticipated challenges that could restrict, impede, or
				otherwise interfere with, whether directly or indirectly, current or
				anticipated military
				activities.
							.
					314.Expedited use of
			 appropriate technology related to unexploded ordnance detection
					(a)Expedited use of
			 appropriate technologiesThe
			 Secretary shall expedite the use of appropriate unexploded ordnance detection
			 instrument technology developed through research funded by the Department of
			 Defense or developed by entities other than the Department of Defense.
					(b)ReportNot later than October 1, 2009, the
			 Secretary shall submit to the Committee on Armed Services of the Senate and the
			 Committee on Armed Services of the House of Representatives a report describing
			 and evaluating the following:
						(1)The amounts allocated for research,
			 development, test, and evaluation for unexploded ordnance detection
			 technologies.
						(2)The amounts
			 allocated for transition of new unexploded ordnance detection
			 technologies.
						(3)Activities
			 undertaken by the Department to transition such technologies and train
			 operators on emerging detection instrument technologies.
						(4)Any impediments to
			 the transition of new unexploded ordnance detection instrument technologies to
			 regular operation in remediation programs.
						(5)The transfer of
			 such technologies to private sector entities involved in the detection of
			 unexploded ordnance.
						(6)Activities
			 undertaken by the Department to raise public awareness regarding unexploded
			 ordnance.
						(c)Unexploded
			 ordnance definedIn this
			 section, the term unexploded ordnance has the meaning given such
			 term in section 101(e)(5) of title 10, United States Code.
					315.Closed loop
			 re-refining of used motor vehicle lubricating oil
					(a)Study and
			 EvaluationNot later than one
			 year after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to Congress a report which reviews the Department of Defense’s
			 policies concerning the re-use, recycling, sale, and disposal of used motor
			 vehicle lubricating oil, and shall include in the report an evaluation of the
			 feasibility and desirability of implementing policies to require re-use or
			 recycling through closed loop re-refining of used oil as a means of reducing
			 total indirect energy usage and greenhouse gas emissions.
					(b)DefinitionFor
			 purposes of this section, the term “closed loop re-refining” means the sale of
			 used oil to entities that re-refine used oil into base oil and vehicle
			 lubricants that meet Department of Defense and industry standards, and the
			 purchase of re-refined oil produced through such re-refining process.
					316.Comprehensive
			 program for the eradication of the brown tree snake population from military
			 facilities in GuamThe
			 Secretary of Defense shall establish a comprehensive program to control and, to
			 the extent practicable, eradicate the brown tree snake population from military
			 facilities in Guam and to ensure that military activities, including the
			 transport of civilian and military personnel and equipment to and from Guam, do
			 not contribute to the spread of brown tree snakes.
				CWorkplace and
			 Depot Issues
				321.Comprehensive
			 analysis and development of single Government-wide definition of inherently
			 governmental function and criteria for critical functions
					(a)Development and
			 implementationThe Director
			 of the Office of Management and Budget, in consultation with appropriate
			 representatives of the Chief Acquisition Officers Council under section 16A of
			 the Office of Federal Procurement Policy Act (41 U.S.C. 414b) and the Chief
			 Human Capital Officers Council under section 1401 of title 5, United States
			 Code, shall—
						(1)review the definitions of the term
			 “inherently governmental function” described in subsection (b) to determine
			 whether such definitions are sufficiently focused to ensure that only officers
			 or employees of the Federal Government or members of the Armed Forces perform
			 inherently governmental functions or other critical functions necessary for the
			 mission of a Federal department or agency;
						(2)develop a single
			 consistent definition for such term that would—
							(A)address any deficiencies in the existing
			 definitions, as determined pursuant to paragraph (1);
							(B)reasonably apply
			 to all Federal departments and agencies; and
							(C)ensure that the head of each such
			 department or agency is able to identify each position within that department
			 or agency that exercises an inherently governmental function and should only be
			 performed by officers or employees of the Federal Government or members of the
			 Armed Forces;
							(3)develop criteria
			 to be used by the head of each such department or agency to—
							(A)identify critical functions with respect to
			 the unique missions and structure of that department or agency; and
							(B)identify each
			 position within that department or agency that, while the position may not
			 exercise an inherently governmental function, nevertheless should only be
			 performed by officers or employees of the Federal Government or members of the
			 Armed Forces to ensure the department or agency maintains control of its
			 mission and operations;
							(4)in addition to the actions described under
			 paragraphs (1), (2), and (3), provide criteria that would identify positions
			 within Federal departments and agencies that are to be performed by officers or
			 employees of the Federal Government or members of the Armed Forces to ensure
			 that the head of each Federal department or agency—
							(A)develops and
			 maintains sufficient organic expertise and technical capability;
							(B)develops guidance to implement the
			 definition of inherently governmental as described in paragraph (2) and the
			 criteria for critical functions as described in paragraph (3) in a manner that
			 is consistent with agency missions and operational goals; and
							(C)develops guidance to manage internal
			 decisions regarding staffing in an integrated manner to ensure officers or
			 employees of the Federal Government or members of the Armed Forces are filling
			 critical management roles by identifying—
								(i)functions,
			 activities, or positions, or some combination thereof, or
								(ii)additional mechanisms and factors,
			 including the management or oversight of awarded contracts, statutory mandates,
			 and international obligations; and
								(5)solicit the views of
			 the public regarding the matters identified in this section.
						(b)Definitions of
			 inherently governmental functionThe definitions of inherently
			 governmental function described in this subsection are the definitions of such
			 term that are contained in—
						(1)the Federal
			 Activities Inventory Reform Act of 1998 (Public Law 105–270; 31 U.S.C. 501
			 note);
						(2)section 2383 of title 10, United States
			 Code;
						(3)Office of
			 Management and Budget Circular A–76;
						(4)the Federal
			 Acquisition Regulation; and
						(5)any other relevant Federal law or
			 regulation, as determined by the Director of the Office of Management and
			 Budget in consultation with the Chief Acquisition Officers Council and the
			 Chief Human Capital Officers Council.
						(c)Report to
			 CongressNot later than one
			 year after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget, in consultation with the Chief Acquisition Officers
			 Council and the Chief Human Capital Officers Council, shall submit to the
			 Committees on Armed Services of the Senate and House of Representatives, the
			 Committee on Homeland Security and Governmental Affairs in the Senate, and the
			 Committee on Oversight and Government Reform of the House of Representatives a
			 report on the actions taken by the Director under this section. Such report
			 shall contain each of the following:
						(1)A
			 description of the actions taken by the Director under this section to develop
			 a single definition of inherently governmental function and criteria for
			 critical functions.
						(2)Such legislative
			 recommendations as the Director determines are necessary to further the
			 purposes of this section.
						(3)A description of such steps as may be
			 necessary—
							(A)to ensure that the
			 single definition and criteria developed under this section are consistently
			 applied through all Federal regulations, circulars, policy letters, agency
			 guidance, and other documents;
							(B)to repeal any existing Federal regulations,
			 circular, policy letters, agency guidance and other documents determined to be
			 superseded by the definition and criteria developed under this section;
			 and
							(C)to develop any
			 necessary implementing guidance under this section for agency staffing and
			 contracting decisions, along with appropriate milestones.
							(d)RegulationsNot later than 180 days after submission of
			 the report required by subsection (c), the Director of the Office of Management
			 and Budget shall issue regulations to implement actions taken under this
			 section to develop a single definition of inherently governmental function and
			 criteria for critical functions.
					322.Study on future
			 depot capability
					(a)Study
			 requiredNot later than 30
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall enter into a contract with an independent research entity that is a
			 not-for-profit entity or a federally-funded research and development center
			 with appropriate expertise in logistics and logistics analytical capability to
			 carry out a study on the capability and efficiency of the depots of the
			 Department of Defense to provide the logistics capabilities and capacity
			 necessary for national defense.
					(b)Contents of
			 studyThe study carried out under subsection (a) shall—
						(1)be a quantitative
			 analysis of the post-reset Department of Defense depot capability required to
			 provide life cycle sustainment of military legacy systems and new systems and
			 military equipment;
						(2)take into
			 consideration direct input from the Secretary of Defense and the logistics and
			 acquisition leadership of the military departments, including materiel support
			 and depot commanders;
						(3)take into
			 consideration input from regular and reserve components of the Armed Forces,
			 both with respect to requirements for sustainment-level maintenance and the
			 capability and capacity to perform depot-level maintenance and repair;
						(4)identify and address each type of activity
			 carried out at depots, installation directorates of logistics, regional
			 sustainment-level maintenance sites, reserve component maintenance capability
			 sites, theater equipment support centers, and Army field support brigade
			 capabilities;
						(5)examine relevant
			 guidance provided and regulations prescribed by the Secretary of Defense and
			 the Secretary of each of the military departments, including with respect to
			 programming and budgeting and the annual budget displays provided to Congress;
			 and
						(6)examine any relevant applicable laws,
			 including the relevant body of work performed by the Government Accountability
			 Office.
						(c)Issues to be
			 addressedThe study required under subsection (a) shall address
			 each of the following issues with respect to depots and depot
			 capabilities:
						(1)The life cycle
			 sustainment maintenance strategies and implementation plans of the Department
			 of Defense and the military departments that cover—
							(A)the role of each
			 type of maintenance activity;
							(B)business
			 operations;
							(C)workload
			 projection;
							(D)outcome-based
			 performance management objectives;
							(E)the adequacy of
			 information technology systems, including workload management systems;
							(F)the workforce,
			 including skills required and development;
							(G)budget and fiscal
			 planning policies; and
							(H)capital investment strategies, including
			 the implementation of section 2476 of title 10, United States Code.
							(2)Current and future
			 maintenance environments, including—
							(A)performance-based
			 logistics;
							(B)supply chain
			 management;
							(C)condition-based
			 maintenance;
							(D)reliability-based maintenance;
							(E)consolidation and
			 centralization, including—
								(i)regionalization;
								(ii)two-level
			 maintenance; and
								(iii)forward-based
			 depot capacity;
								(F)public-private
			 partnerships;
							(G)private-sector
			 depot capability and capacity; and
							(H)the impact of
			 proprietary technical documentation.
							(3)The adequate visibility of the maintenance
			 workload of each military department in reports submitted to Congress,
			 including—
							(A)whether the depot
			 budget lines in current budget displays accurately reflect depot level
			 workloads;
							(B)the accuracy of
			 core and 50/50 calculations;
							(C)the usefulness of
			 current reporting requirements to the oversight function of senior military and
			 congressional leaders; and
							(D)whether current
			 budgetary guidelines provide sufficient financial flexibility during the year
			 of execution to permit the heads of the military departments to make best-value
			 decisions between maintenance activities.
							(4)Such other
			 information as determined relevant by the entity carrying out the study.
						(d)Availability of
			 informationThe Secretary of Defense and the Secretaries of each
			 of the military departments shall make available to the entity carrying out the
			 study under subsection (a) all necessary and relevant information to allow the
			 entity to conduct the study in a quantitative and analytical manner.
					(e)Reports to
			 Committees on Armed Services
						(1)Interim
			 reportThe contract that the Secretary enters into under
			 subsection (a) shall provide that not later than one year after the
			 commencement of the study conducted under this section, the chief executive
			 officer of the entity that carries out the study pursuant to the contract shall
			 submit to the Committees on Armed Services of the Senate and House of
			 Representatives an interim report on the study.
						(2)Final
			 reportSuch contract shall provide that not later than 22 months
			 after the date on which the Secretary of Defense enters into the contract under
			 subsection (a), the chief executive officer of the entity that carries out the
			 study pursuant to the contract shall submit to the Committees on Armed Services
			 of the Senate and House of Representatives a final report on the study. The
			 report shall include each of the following:
							(A)A description of
			 the depot maintenance environment, as of the date of the conclusion of the
			 study, and the anticipated future environment, together with the quantitative
			 data used in conducting the assessment of such environments under the
			 study.
							(B)Recommendations
			 with respect to what would be required to maintain, in a post-reset
			 environment, an efficient and enduring Department of Defense depot capability
			 necessary for national defense.
							(C)Recommendations
			 with respect to any changes to any applicable law that would be appropriate for
			 a post-reset depot maintenance environment.
							(D)Recommendations
			 with respect to the methodology of the Department of Defense for determining
			 core logistics requirements, including an assessment of risk.
							(E)Proposed business
			 rules that would provide incentives for the Secretary of Defense and the
			 Secretaries of the military departments to keep Department of Defense depots
			 efficient and cost effective, including the workload level required for
			 efficiency.
							(F)A proposed
			 strategy for enabling, requiring, and monitoring the ability of the Department
			 of Defense depots to produce performance-driven outcomes and meet materiel
			 readiness goals with respect to availability, reliability, total ownership
			 cost, and repair cycle time.
							(G)Comments provided
			 by the Secretary of Defense and the Secretaries of the military departments on
			 the findings and recommendations of the study.
							(f)Comptroller
			 General reviewNot later than 90 days after the date on which the
			 report under subsection (e)(2) is submitted, the Comptroller General shall
			 review the report and submit to the Committees on Armed Services of the Senate
			 and House of Representatives an assessment of the feasibility of the
			 recommendations and whether the findings are supported by the data and
			 information examined.
					(g)DefinitionsIn
			 this section:
						(1)The term
			 depot-level maintenance and repair has the meaning given that
			 term under section 2460 of title 10, United States Code.
						(2)The term
			 reset means actions taken to repair, enhance, or replace
			 military equipment used in support of operations underway as of the date of the
			 enactment of this Act and associated sustainment.
						(3)The term military equipment
			 includes all weapon systems, weapon platforms, vehicles and munitions of the
			 Department of Defense, and the components of such items.
						323.Government
			 Accountability Office review of high-performing organizationsNot later than 120 days after the date of
			 the enactment of this Act, the Comptroller General shall submit to the
			 congressional defense committees a review on the high-performing organization
			 initiatives of the Department of Defense. The review shall include each of the
			 following for each such initiative reviewed:
					(1)Any policies or
			 guidance developed to implement the initiative.
					(2)Whether the
			 initiative was undertaken pursuant to the pilot project under section 337 of
			 the National Defense Authorization Act for Fiscal Year 2004 (Public Law
			 108-136; 10 U.S.C. 113 note) or under Office of Management and Budget Circular
			 A-76.
					(3)The cost of
			 development and implementation of the initiative.
					(4)Any cost savings
			 and overall financial improvements promised or realized by reason of the
			 initiative and an analysis of how such savings or improvements were
			 calculated.
					(5)Whether criteria
			 were developed to measure the performance, efficiency, and effectiveness
			 improvements of the initiative.
					(6)The effect of the
			 initiative on the workforce, including any relocations, change in collective
			 bargaining status, or reductions in force that may have resulted.
					(7)Whether and to
			 what extent employees and their representatives were consulted in the
			 development and implementation of the initiative.
					324.Consolidation
			 of Air Force and Air National Guard aircraft maintenance
					(a)Restriction on
			 implementation of consolidationThe Secretary of the Air Force shall not
			 implement the consolidation of aircraft repair facilities and personnel of the
			 active Air Force with aircraft repair facilities and personnel of the Air
			 National Guard or the consolidation of aircraft repair facilities and personnel
			 of the Air National Guard with aircraft repair facilities and personnel of the
			 active Air Force unless and until the Secretary of the Air Force submits the
			 reports required by (b) and (c), the Chief of the National Guard Bureau submits
			 the assessment required by subsection (d), and the Secretary of Defense submits
			 the certification required by subsection (e).
					(b)Report on
			 criteriaNot later than 30
			 days after the date of the enactment of this Act, the Secretary of the Air
			 Force shall submit to the Committees on Armed Services of the Senate and House
			 of Representatives a report stating all the criteria being used by the
			 Department of the Air Force and the Rand Corporation to evaluate the
			 feasibility of consolidating Air Force maintenance functions into organizations
			 that would integrate active, Guard, and Reserve components into a total-force
			 approach. The report shall include the assumptions that were provided to or
			 developed by the Rand Corporation for their study of the feasibility of the
			 consolidation proposal.
					(c)Report on
			 feasibility studyAt least 90
			 days before any consolidation of aircraft repair facilities and personnel of
			 the active Air Force with aircraft repair facilities and personnel of the Air
			 National Guard, the Secretary of the Air Force shall submit to the Committees
			 on Armed Services of the Senate and House of Representatives a report on the
			 findings of the Rand Corporation feasibility study and the Rand Corporation’s
			 recommendations, the Air Force’s assessment of the findings and
			 recommendations, any plans developed for implementation of the consolidation,
			 and a delineation of all infrastructure costs anticipated as a result of
			 implementation.
					(d)Assessment by
			 Chief of the National Guard BureauNot later than 30 days after the date on
			 which the report required by subsection (c) is submitted, the Chief of the
			 National Guard Bureau shall submit to the Committees on Armed Services of the
			 Senate and House of Representatives a written assessment of—
						(1)the proposed
			 actions to consolidate aircraft repair facilities and personnel of the active
			 Air Force with aircraft repair facilities and personnel of the Air National
			 Guard by the Secretary of the Air Force; and
						(2)the information
			 included in the report required by subsection (c).
						(e)Certification by
			 the Secretary of DefenseAfter the Secretary of the Air Force
			 submits the reports required by subsections (b) and (c), and before any
			 consolidation of aircraft repair facilities and personnel of the active Air
			 Force with aircraft repair facilities and personnel of the Air National Guard
			 by the Secretary of the Air Force, the Secretary of Defense shall certify that
			 such consolidation is in the national interest and will not adversely affect
			 recruitment, retention, or execution of the Air National Guard mission in the
			 individual States.
					325.Report on Air
			 Force civilian personnel consolidation plan
					(a)Report
			 requiredNot later than 90
			 days after the date of the enactment of this Act, the Secretary of the Air
			 Force shall submit to the Committees on Armed Services of the Senate and House
			 of Representatives a report on the Air Force plan for implementing the
			 direction of the Base Realignment and Closure Commission for the consolidation
			 of transactional workloads from the civilian personnel offices within the
			 service components and defense agencies, retaining sufficient positions and
			 personnel at the large civilian centers to perform the personnel management
			 advisory services, including non-transactional functions, necessary to support
			 the civilian workforce.
					(b)Contents of
			 reportAt a minimum, the report required by subsection (a) shall
			 address the steps taken by the Air Force to ensure that such direction is
			 implemented in a manner that best meets the future needs of the Air Force, and
			 shall address each of the following:
						(1)The anticipated
			 positive or negative effect on the productivity and mission accomplishment of
			 the managed workforces at the different commands.
						(2)The potential
			 future efficiencies to be achieved through an enterprise-wide transformation of
			 civilian personnel services.
						(3)The size and
			 complexity of the civilian workforce.
						(4)The extent to
			 which mission accomplishment is dependent upon the productivity of the civilian
			 workforce.
						(5)Input from the commanders of the large
			 civilian centers regarding the effect of consolidation on workforce
			 productivity and costs.
						(6)The status of
			 ongoing consolidation efforts at the Air Force Personnel Center at Randolph Air
			 Force Base, Texas, and the target timelines for delivery of services to the
			 various installations.
						(7)The advantages and disadvantages of
			 retaining certain personnel management and advisory services functions at the
			 large civilian centers under local command authority to include on-site control
			 of staffing of positions filled through internal or external recruitment
			 processes, employee management relations, labor force planning and management,
			 and managing workers compensation programs.
						(8)The standards and timeliness for
			 transitioning the personnel classifications currently performed by large
			 civilian centers, the transition plan, particularly as it assures ready access
			 to classifications needed for staffing and other purposes by the large civilian
			 centers, and the expected performance and evaluation standards for providing
			 classification services to the large civilian centers once the transition is
			 complete.
						(c)Updates of
			 reportThe Secretary of the
			 Air Force shall submit to the Committees on Armed Services of the Senate and
			 House of Representatives biannual updates of the report required under
			 subsection (a) until January 3, 2012.
					326.Report on
			 reduction in number of firefighters on Air Force basesTo ensure that the Air Force is meeting the
			 minimum safety standards for staffing, equipment, and training, as required by
			 Department of Defense Installation and Environment Instruction 6055.6, the
			 Secretary of the Air Force shall submit to Congress, by not later than 90 days
			 after the date of the enactment of this Act, a report on the effects of the
			 reduction in the number of fire fighters on Air Force bases during the three
			 fiscal years preceding the fiscal year in which the report is submitted. Such
			 report shall include each of the following:
					(1)An evaluation of current fire fighting
			 capability of the Air Force and whether the reduction in the number of fire
			 fighters on Air Force bases has increased the risk of harm to either fire
			 fighters or those they may serve in response to an emergency.
					(2)An evaluation of
			 whether adequate capability exists in the municipal communities surrounding the
			 Air Force bases covered by the report to support a base aircraft rescue or to
			 respond to a fire involving a combat aircraft, cargo aircraft, or weapon
			 system.
					(3)An evaluation of
			 the effects that the reductions in fire fighting personnel or functions have
			 had on the certifications of Air Force base fire departments.
					(4)If the Secretary determines that reductions
			 in the number of fire fighting personnel during the fiscal years covered by the
			 report have negatively affected the ability of fire fighters on Air Forces
			 bases to perform their missions, a plan to restore the fire fighting personnel
			 needed to adequately support such missions.
					327.Minimum capital
			 investment for certain depots
					(a)Additional Army
			 depotsSubsection (e)(1) of
			 section 2476 of title 10, United States Code, is amended by adding at the end
			 the following new subparagraphs:
						
							(F)Watervliet
				Arsenal, New York.
							(G)Rock Island
				Arsenal, Illinois.
							(H)Pine Bluff
				Arsenal,
				Arkansas.
							.
					(b)Separate
			 consideration and reporting of Navy depots and Marine Corps
			 depotsSuch section is further amended—
						(1)in subsection
			 (d)(2), by adding at the end the following new subparagraph:
							
								(D)Separate consideration and reporting
				of Navy Depots and Marine Corps depots.
								;
				and
						(2)in subsection
			 (e)(2)—
							(A)by redesignating
			 subparagraphs (A) through (G) as clauses (i) through (vii), respectively, and
			 indenting the margins of such clauses, as so redesignated, 6 ems from the left
			 margin;
							(B)by inserting after
			 Department of the Navy: the following:
								
									(A)The following Navy
				depots:
									;
							(C)by inserting after
			 clause (vii), as redesignated by subparagraph (A), the following:
								
									(B)The following
				Marine Corps depots:
									;
				and
							(D)by redesignating
			 subparagraphs (H) and (I) as clauses (i) and (ii), respectively, and indenting
			 the margins of such clauses, as so redesignated, 6 ems from the left
			 margin.
							DEnergy
			 Security
				331.Annual report
			 on operational energy management and implementation of operational energy
			 strategy
					(a)Report
			 requiredSection 2925 of
			 title 10, United States Code, is amended by striking subsection (b) and
			 inserting the following new subsection:
						
							(b)Annual report
				related to operational energy(1)Simultaneous with the annual report
				required by subsection (a), the Secretary of Defense, acting through the
				Director of Operational Energy Plans and Programs, shall submit to the
				congressional defense committees a report on operational energy management and
				the implementation of the operational energy strategy established pursuant to
				section 139b of this title.
								(2)The annual report under this
				subsection shall address and include the following:
									(A)Statistical information on operational
				energy demands, in terms of expenditures and consumption, for the preceding
				five fiscal years, including funding made available in regular defense
				appropriations Acts and any supplemental appropriation Acts.
									(B)An
				estimate of operational energy demands for the current fiscal year and next
				fiscal year, including funding requested to meet operational energy demands in
				the budget submitted to Congress under section 1105 of title 31 and in any
				supplemental requests.
									(C)A
				description of each initiative related to the operational energy strategy and a
				summary of funds appropriated for each initiative in the previous fiscal year
				and current fiscal year and requested for each initiative for the next five
				fiscal years.
									(D)An
				evaluation of progress made by the Department of Defense—
										(i)in implementing the operational
				energy strategy, including the progress of key initiatives and technology
				investments related to operational energy demand and management; and
										(ii)in meeting the operational energy
				goals set forth in the strategy.
										(E)Such recommendations as the Director
				considers appropriate for additional changes in organization or authority
				within the Department of Defense to enable further implementation of the energy
				strategy and such other comments and recommendations as the Director considers
				appropriate.
									(3)If a report under this subsection is
				submitted in a classified form, the Secretary shall concurrently submit to the
				congressional defense committees an unclassified version of the information
				required by this subsection.
								(4)In this subsection, the term
				operational energy means the energy required for training,
				moving, and sustaining military forces and weapons platforms for military
				operations. The term includes energy used by tactical power systems and
				generators and weapons
				platforms.
								.
					(b)Clerical
			 amendments
						(1)Section
			 headingThe heading of such
			 section is amended to read as follows:
							
								2925.Annual
				Department of Defense energy management
				reports
								.
						(2)Table of
			 sectionsThe table of sections at the beginning of subchapter III
			 of chapter 173 of such title is amended by striking the item relating to
			 section 2925 and inserting the following new item:
							
								
									2925. Annual Department of Defense energy
				management
				reports.
								
								.
						332.Consideration
			 of fuel logistics support requirements in planning, requirements development,
			 and acquisition processes
					(a)PlanningIn the case of analyses and force planning
			 processes that are used to establish capability requirements and inform
			 acquisition decisions, the Secretary of Defense shall require that analyses and
			 force planning processes consider the requirements for, and vulnerability of,
			 fuel logistics.
					(b)Capability
			 requirements development processThe Secretary of Defense shall develop and
			 implement a methodology to enable the implementation of a fuel efficiency key
			 performance parameter in the requirements development process for the
			 modification of existing or development of new fuel consuming systems.
					(c)Acquisition
			 processThe Secretary of
			 Defense shall require that the life-cycle cost analysis for new capabilities
			 include the fully burdened cost of fuel during analysis of alternatives and
			 evaluation of alternatives and acquisition program design trades.
					(d)Implementation
			 planThe Secretary of Defense
			 shall prepare a plan for implementing the requirements of this section. The
			 plan shall be completed not later than 180 days after the date of the enactment
			 of this Act and provide for the implementation of the requirements by not later
			 than three years after the date of the enactment of this Act.
					(e)Progress
			 reportNot later than two
			 years after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report describing
			 progress made to implement the requirements of this section, including an
			 assessment of whether the implementation plan required by section (d) is being
			 carried out on schedule.
					(f)Notification of
			 complianceAs soon as
			 practicable during the three-year period beginning on the date of the enactment
			 of this Act, the Secretary of Defense shall notify the congressional defense
			 committees that the Secretary has complied with the requirements of this
			 section. If the Secretary is unable to provide the notification, the Secretary
			 shall submit to the congressional defense committees at the end of the
			 three-year period a report containing—
						(1)an explanation of
			 the reasons why the requirements, or portions of the requirements, have not
			 been implemented; and
						(2)a
			 revised plan under subsection (d) to complete implementation or a rationale
			 regarding why portions of the requirements cannot or should not be
			 implemented.
						(g)Fully burdened
			 cost of fuel definedIn this
			 section, the term fully burdened cost of fuel means the
			 commodity price for fuel plus the total cost of all personnel and assets
			 required to move and, when necessary, protect the fuel from the point at which
			 the fuel is received from the commercial supplier to the point of use.
					333.Study on solar
			 and wind energy for use for expeditionary forces
					(a)Study
			 requiredThe Secretary of
			 Defense shall conduct a study to examine the feasibility of using solar and
			 wind energy to provide electricity for expeditionary forces.
					(b)Matters
			 examinedIn conducting the study required by subsection (a), the
			 Secretary shall examine, at a minimum, each of the following:
						(1)The potential for solar and wind energy to
			 reduce the fuel supply needed to provide electricity for expeditionary forces
			 and the extent to which such reduction will decrease the risk of casualties by
			 reducing the number of convoys needed to supply fuel to forward operating
			 locations.
						(2)The cost of using
			 solar and wind energy to provide electricity.
						(3)The potential savings of using solar and
			 wind energy to provide electricity compared to current methods.
						(4)The environmental benefits of using solar
			 and wind energy to provide electricity instead of the current methods.
						(5)The sustainability and operating
			 requirements of solar and wind energy systems for providing electricity
			 compared to current methods.
						(6)Potential opportunities for experimenting
			 with the use of deployable solar and wind energy systems in current training
			 environments, including remote areas of training ranges.
						(c)ReportNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 shall submit to the congressional defense committees a report on the results of
			 the study required by subsection (a).
					334.Study on
			 alternative and synthetic fuels
					(a)Study
			 requiredThe Secretary of
			 Defense shall conduct a study on alternatives to reduce the life cycle
			 emissions of alternative and synthetic fuels (including coal-to-liquid
			 fuels).
					(b)Matters
			 ExaminedThe study shall examine, at a minimum, the
			 following:
						(1)The potential clean energy alternatives for
			 powering the conversion processes, including nuclear, solar, and wind
			 energies.
						(2)The alternatives
			 for reducing carbon emissions during the conversion processes.
						(3)The military utility of
			 domestically-produced alternative and synthetic fuels for military operations
			 and for use by expeditionary forces compared with the military utility and life
			 cycle emissions of mobile, in-theater synthetic fuel processes.
						(4)The goals and progress of the military
			 departments related to the research, testing, and certification for use of
			 alternative or synthetic fuels in military vehicles and aircraft.
						(5)An analysis of
			 trends, levels of investment, and the development of refining capacity in the
			 alternative or synthetic fuel industry capable of meeting fuel requirements for
			 the Department of Defense.
						(c)Use of federally
			 funded research and development centerThe Secretary of Defense shall select a
			 federally funded research and development center to perform the study required
			 by subsection (a).
					(d)ReportNot later than March 1, 2009, the federally
			 funded research and development center shall submit to the congressional
			 defense committees and the Secretary of Defense a report on the results of the
			 study required by subsection (a).
					335.Mitigation of
			 power outage risks for Department of Defense facilities and activities
					(a)Risk
			 assessmentThe Secretary of Defense shall conduct a comprehensive
			 technical and operational risk assessment of the risks posed to mission
			 critical installations, facilities, and activities of the Department of Defense
			 by extended power outages resulting from failure of the commercial electricity
			 supply or grid and related infrastructure.
					(b)Risk mitigation
			 plans
						(1)In
			 generalThe Secretary of Defense shall develop integrated
			 prioritized plans to eliminate, reduce, or mitigate significant risks
			 identified in the risk assessment under subsection (a).
						(2)Additional
			 considerationsIn developing the risk mitigation plans under
			 paragraph (1), the Secretary of Defense shall—
							(A)prioritize the
			 mission critical installations, facilities, and activities that are subject to
			 the greatest and most urgent risks; and
							(B)consider the cost effectiveness of risk
			 mitigation options.
							(c)Annual
			 report
						(1)In
			 generalThe Secretary of Defense shall submit a report on the
			 efforts of the Department of Defense to mitigate the risks described in
			 subsection (a) as part of the budget justification materials submitted to
			 Congress in support of the Department of Defense budget for fiscal year 2010
			 and each fiscal year thereafter (as submitted with the budget of the President
			 under section 1105(a) of title 31, United States Code).
						(2)ContentEach
			 report submitted under paragraph (1) shall describe the integrated prioritized
			 plans developed under subsection (b) and the progress made toward achieving the
			 goals established under such subsection.
						EReports
				341.Comptroller General
			 report on readiness of Armed Forces
					(a)Report
			 required
						(1)In
			 generalNot later than June 1, 2009, the Comptroller General
			 shall submit to the Committees on Armed Services of the Senate and House of
			 Representatives a report on the readiness of the regular and reserve components
			 of the Armed Forces. The report shall be unclassified but may contain a
			 classified annex.
						(2)One or more
			 reportsIn complying with the
			 requirements of this section, the Comptroller General may submit a single
			 report addressing all the elements specified in subsection (b) or two or more
			 reports addressing any combination of such elements.
						(b)ElementsThe elements specified in this subsection
			 are the following:
						(1)An analysis of the
			 readiness status, as of the date of the enactment of this Act, of the regular
			 and reserve components of the Army and the Marine Corps, including any
			 significant changes in any trends with respect to such components since
			 2001.
						(2)An analysis of the
			 readiness status, as of such date, of the regular and reserve components of the
			 Air Force and the Navy, including a description of any major factors that
			 affect the ability of the Navy or Air Force to provide trained and ready forces
			 for ongoing operations and to meet overall readiness goals.
						(3)An analysis of the efforts of the Secretary
			 of each military department to address any major factors affecting the
			 readiness of the regular and reserve components under the jurisdiction of that
			 Secretary.
						342.Report on plan to
			 enhance combat skills of Navy and Air Force personnel
					(a)Report
			 requiredAt the same time as
			 the budget for fiscal year 2010 is submitted to Congress under section 1105(a)
			 of title 31, United States Code, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and House of Representatives a
			 report on—
						(1)the plans of the Secretary of the Navy to
			 improve the combat skills of the members of the Navy; and
						(2)the plans of the Secretary of the Air Force
			 to improve the combat skills of the members of the Air Force.
						(b)Elements of
			 reportThe report required
			 under subsection (a) shall include each of the following:
						(1)The criteria that
			 the Secretary of the Air Force and the Secretary of the Navy use to select
			 permanent sites for their Common Battlefield Airmen Training and Expeditionary
			 Combat Skills courses.
						(2)An identification
			 of the extent to which the Secretary of the Navy and Secretary of the Air Force
			 coordinated with each other and with the Secretary of the Army and the
			 Commandant of the Marine Corps with respect to their plans to expand combat
			 skills training for members of the Navy and Air Force, respectively, together
			 with a complete list of bases or locations that were considered as possible
			 sites for the coordinated training.
						(3)The estimated
			 implementation and sustainment costs for the Air Force Common Battlefield
			 Airmen Training and Navy Expeditionary Combat Skills courses.
						(4)The estimated cost savings, if any, which
			 could result by carrying out such combat skills training at existing Department
			 of Defense facilities or by using existing ground combat training
			 resources.
						343.Comptroller General
			 report on the use of the Army Reserve and National Guard as an operational
			 reserve
					(a)Report
			 requiredNot later than June
			 1, 2009, the Comptroller General shall submit to the Committees on Armed
			 Services of the Senate and House of Representatives a report on the use of the
			 Army Reserve and Army National Guard forces as an operational reserve.
					(b)ElementsThe report required by subsection (a) shall
			 include a description of current and programmed resources, force structure, and
			 organizational challenges that the Army Reserve and Army National Guard forces
			 may face serving as an operational reserve, including—
						(1)force
			 structure;
						(2)manning;
						(3)equipment
			 availability, maintenance, and logistics issues;
						(4)training
			 constraints limiting access to—
							(A)facilities and
			 ranges, including the Combat Training Centers; and
							(B)military schools
			 and skill training; and
							(5)any conflicts with
			 requirements under title 32, United States Code.
						344.Comptroller General
			 report on link between preparation and use of Army reserve component forces to
			 support ongoing operations
					(a)Report
			 requiredNot later than June
			 1, 2009, the Comptroller General shall submit to the Committees on Armed
			 Services of the Senate and House of Representatives a report on the correlation
			 between the preparation and operational use of the Army’s reserve component
			 forces.
					(b)ElementsThe report required by subsection (a) shall
			 include—
						(1)an
			 analysis of the Army’s training relative to the employment of reserve component
			 units—
							(A)to execute the
			 wartime or primary missions of the Army for which the units are designed;
			 and
							(B)to execute missions to which such units are
			 assigned, as of the date of the enactment of this Act, in support of ongoing
			 operations in Iraq and Afghanistan, including factors affecting unit or
			 individual preparation, the effect of notification timelines, and access to
			 training facilities, including the Combat Training Centers;
							(2)an
			 analysis of the effect of mobilization and deployment laws, regulations, goals,
			 and policies on the Army’s ability to train and employ reserve component units
			 for the purposes described in paragraph (1); and
						(3)any other
			 information that the Comptroller General determines is relevant.
						345.Comptroller General
			 report on adequacy of funding, staffing, and organization of Department of
			 Defense Military Munitions Response Program
					(a)Report
			 requiredNot later than one
			 year after the date of the enactment of this Act, the Comptroller General shall
			 submit to the Committees on Armed Services of the Senate and House of
			 Representatives a report on the adequacy of the funding, staffing, and
			 organization of the Military Munitions Response Program of the Department of
			 Defense.
					(b)ElementsThe
			 report required by subsection (a) shall include—
						(1)an analysis of the
			 funding, staffing, and organization of the Military Munitions Response Program;
			 and
						(2)an assessment of
			 the Program mechanisms for the accountability, reporting, and monitoring of the
			 progress of munitions response projects and methods to reduce the length of
			 time of such projects.
						FOther
			 Matters
				351.Extension of
			 Enterprise Transition Plan reporting requirementSection 2222(i) of title 10, United States
			 Code, is amended by striking 2009 and inserting
			 2013.
				352.Demilitarization of
			 loaned, given, or exchanged documents, historical artifacts, and condemned or
			 obsolete combat materielSection 2572(d) of title 10, United States
			 Code, is amended—
					(1)in paragraph (1),
			 by adding at the end the following new sentence: The Secretary concerned
			 shall ensure that an item authorized to be donated under this section is
			 demilitarized in the interest of public safety, as determined necessary by the
			 Secretary or the Secretary’s delegee.; and
					(2)in paragraph
			 (2)(A), by inserting before the period at the end the following: ,
			 including any expense associated with demilitarizing an item under paragraph
			 (1), for which the recipient of the item shall be responsible.
					353.Repeal of
			 requirement that Secretary of Air Force provide training and support to other
			 military departments for A–10 aircraft
					(a)RepealChapter 901 of title 10, United States
			 Code, is amended by striking section 9316.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by striking the item relating to section 9316.
					354.Display of
			 annual budget requirements for Air Sovereignty Alert Mission
					(a)Submission with
			 annual budget justification documentsFor fiscal year 2010 and each subsequent
			 fiscal year, the Secretary of Defense shall submit to the President, for
			 consideration by the President for inclusion with the budget materials
			 submitted to Congress under section 1105(a) of title 31, United States Code, a
			 consolidated budget justification display that covers all programs and
			 activities of the Air Sovereignty Alert mission of the Air Force.
					(b)Requirements for
			 budget displayThe budget
			 display under subsection (a) for a fiscal year shall include for such fiscal
			 year the following:
						(1)The funding requirements for the Air
			 Sovereignty Alert mission, and the associated Command and Control mission,
			 including such requirements for—
							(A)military personnel
			 costs;
							(B)flying hours;
			 and
							(C)any other
			 associated mission costs.
							(2)The amount in the
			 budget for the Air Force for each of the items referred to in paragraph
			 (1).
						(3)The amount in the
			 budget for the Air National Guard for each such item.
						355.Revision of certain
			 Air Force regulations required
					(a)Revision
			 requiredNot later than 90
			 days after the date of the enactment of this Act, the Secretary of the Air
			 Force shall revise the Air Freight Transportation Regulation Number 5, dated
			 January 15, 1999, to conform with Defense Transportation Regulations to ensure
			 that freight covered by Air Freight Transportation Regulation Number 5 is
			 carried in accordance with commercial best practices that are based upon a
			 mode-neutral approach.
					(b)Mode-neutral
			 approach definedFor purposes
			 of this section, the term mode-neutral approach means a method
			 of shipment that allows a shipper to choose a carrier with a time-definite
			 performance standard for delivery without specifying a particular mode of
			 conveyance and allows the carrier to select the mode of conveyance using best
			 commercial practices as long as the mode of conveyance can reasonably be
			 expected to ensure the time-definite delivery requested by the shipper.
					356.Transfer of
			 C–12 aircraft to California Department of Forestry and Fire Protection
					(a)AuthorityThe
			 Secretary of the Army may convey to the California Department of Forestry and
			 Fire Protection (hereinafter in this section referred to as CAL
			 FIRE) all right, title, and interest of the United States in three C–12
			 aircraft that the Secretary has determined are surplus to need.
					(b)Conveyance at no
			 cost to the United StatesThe conveyance of an aircraft
			 authorized by this section shall be made at no cost to the United States. Any
			 costs associated with such conveyance, costs of determining compliance with
			 terms of the conveyance, and costs of operation and maintenance of the aircraft
			 conveyed shall be borne by CAL FIRE.
					357.Limitation on
			 treatment of retired B–52 aircraft for Air Combat Command
			 headquartersSection 131(a)(4)
			 of the John Warner National Defense Authorization Act for Fiscal Year 2007
			 (Public Law 109–364; 120 Stat. 2111), as amended by section 137(a)(2) of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 32), is further amended by striking may use not more than 2
			 such aircraft for maintenance ground training and inserting may
			 use not more than 4 such aircraft for maintenance ground
			 training.
				358.Increase of domestic
			 breeding of military working dogs used by the Department of Defense
					(a)Increased
			 CapacityThe Secretary of Defense, acting through the Executive
			 Agent for Military Working Dogs (hereinafter in this section referred to as the
			 Executive Agent), shall—
						(1)identify the
			 number of military working dogs required to fulfill the various missions of the
			 Department of Defense for which such dogs are used, including force protection,
			 facility and check point security, and explosives and drug detection;
						(2)take such steps as
			 are practicable to ensure an adequate number of military working dog teams are
			 available to meet and sustain the mission requirements identified in paragraph
			 (1);
						(3)ensure that the
			 Department’s needs and performance standards with respect to military working
			 dogs are readily available to dog breeders and trainers; and
						(4)coordinate with
			 other Federal, State, or local agencies, nonprofit organizations, universities,
			 or private sector entities, as appropriate, to increase the training capacity
			 for military working dog teams.
						(b)Military working
			 dog procurementThe Secretary, acting through the Executive Agent
			 shall work to ensure that military working dogs are procured as efficiently as
			 possible and at the best value to the Government, while maintaining the
			 necessary level of quality and encouraging increased domestic breeding.
					(c)Military working
			 dog definedFor purposes of this section, the term
			 military working dog means a dog used in any official military
			 capacity, as defined by the Secretary of Defense.
					IVMilitary
			 Personnel Authorizations
			
				Subtitle A—Active Forces
				Sec. 401. End strengths for active forces.
				Sec. 402. Revision in permanent active duty end strength
				minimum levels.
				Subtitle B—Reserve Forces
				Sec. 411. End strengths for Selected Reserve.
				Sec. 412. End strengths for Reserves on active duty in support
				of the Reserves.
				Sec. 413. End strengths for military technicians (dual
				status).
				Sec. 414. Fiscal year 2009 limitation on number of non-dual
				status technicians.
				Sec. 415. Maximum number of reserve personnel authorized to be
				on active duty for operational support.
				Sec. 416. Additional waiver authority of limitation on number
				of reserve component members authorized to be on active duty.
				Subtitle C—Authorization of Appropriations
				Sec. 421. Military personnel.
			
			AActive
			 Forces
				401.End strengths for
			 active forcesThe Armed Forces
			 are authorized strengths for active duty personnel as of September 30, 2009, as
			 follows:
					(1)The Army,
			 532,400.
					(2)The
			 Navy, 326,323.
					(3)The Marine Corps,
			 194,000.
					(4)The Air Force,
			 317,050.
					402.Revision in
			 permanent active duty end strength minimum levelsSection 691(b) of title 10, United States
			 Code, is amended by striking paragraphs (1) through (4) and inserting the
			 following new paragraphs:
					
						(1)For the Army,
				532,400.
						(2)For the Navy,
				325,300.
						(3)For the Marine
				Corps, 194,000.
						(4)For the Air Force,
				317,050.
						.
				BReserve
			 Forces
				411.End strengths for
			 Selected Reserve
					(a)In
			 generalThe Armed Forces are authorized strengths for Selected
			 Reserve personnel of the reserve components as of September 30, 2009, as
			 follows:
						(1)The Army National
			 Guard of the United States, 352,600.
						(2)The Army Reserve,
			 205,000.
						(3)The Navy Reserve,
			 66,700.
						(4)The Marine Corps
			 Reserve, 39,600.
						(5)The Air National
			 Guard of the United States, 106,756.
						(6)The Air Force
			 Reserve, 67,400.
						(7)The Coast Guard
			 Reserve, 10,000.
						(b)End strength
			 reductionsThe end strengths prescribed by subsection (a) for the
			 Selected Reserve of any reserve component shall be proportionately reduced
			 by—
						(1)the total
			 authorized strength of units organized to serve as units of the Selected
			 Reserve of such component which are on active duty (other than for training) at
			 the end of the fiscal year; and
						(2)the total number
			 of individual members not in units organized to serve as units of the Selected
			 Reserve of such component who are on active duty (other than for training or
			 for unsatisfactory participation in training) without their consent at the end
			 of the fiscal year.
						(c)End strength
			 increasesWhenever units or individual members of the Selected
			 Reserve of any reserve component are released from active duty during any
			 fiscal year, the end strength prescribed for such fiscal year for the Selected
			 Reserve of such reserve component shall be increased proportionately by the
			 total authorized strengths of such units and by the total number of such
			 individual members.
					412.End strengths
			 for Reserves on active duty in support of the ReservesWithin the end strengths prescribed in
			 section 411(a), the reserve components of the Armed Forces are authorized, as
			 of September 30, 2009, the following number of Reserves to be serving on
			 full-time active duty or full-time duty, in the case of members of the National
			 Guard, for the purpose of organizing, administering, recruiting, instructing,
			 or training the reserve components:
					(1)The Army National
			 Guard of the United States, 32,060.
					(2)The Army Reserve,
			 16,170.
					(3)The Navy Reserve,
			 11,099.
					(4)The Marine Corps
			 Reserve, 2,261.
					(5)The Air National
			 Guard of the United States, 14,360.
					(6)The Air Force
			 Reserve, 2,733.
					413.End strengths for
			 military technicians (dual status)The minimum number of military technicians
			 (dual status) as of the last day of fiscal year 2009 for the reserve components
			 of the Army and the Air Force (notwithstanding section 129 of title 10, United
			 States Code) shall be the following:
					(1)For the Army
			 Reserve, 8,395.
					(2)For the Army
			 National Guard of the United States, 27,210.
					(3)For the Air Force
			 Reserve, 10,003.
					(4)For the Air
			 National Guard of the United States, 22,452.
					414.Fiscal year 2009
			 limitation on number of non-dual status technicians
					(a)Limitations
						(1)National
			 guardWithin the limitation provided in section 10217(c)(2) of
			 title 10, United States Code, the number of non-dual status technicians
			 employed by the National Guard as of September 30, 2009, may not exceed the
			 following:
							(A)For the Army
			 National Guard of the United States, 1,600.
							(B)For the Air
			 National Guard of the United States, 350.
							(2)Army
			 reserveThe number of non-dual status technicians employed by the
			 Army Reserve as of September 30, 2009, may not exceed 595.
						(3)Air force
			 reserveThe number of non-dual status technicians employed by the
			 Air Force Reserve as of September 30, 2009, may not exceed 90.
						(b)Non-Dual status
			 technicians definedIn this section, the term non-dual
			 status technician has the meaning given that term in section 10217(a) of
			 title 10, United States Code.
					415.Maximum number of
			 reserve personnel authorized to be on active duty for operational
			 supportDuring fiscal year
			 2009, the maximum number of members of the reserve components of the Armed
			 Forces who may be serving at any time on full-time operational support duty
			 under section 115(b) of title 10, United States Code, is the following:
					(1)The Army National
			 Guard of the United States, 17,000.
					(2)The Army Reserve,
			 13,000.
					(3)The Navy Reserve, 6,200.
					(4)The Marine Corps
			 Reserve, 3,000.
					(5)The Air National
			 Guard of the United States, 16,000.
					(6)The Air Force
			 Reserve, 14,000.
					416.Additional waiver
			 authority of limitation on number of reserve component members authorized to be
			 on active duty
					(a)Additional
			 waiver authoritySubsection
			 (a) of section 123a of title 10, United States Code, is amended—
						(1)by inserting
			 (1) before If at the end; and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)When a designation of a major disaster or
				emergency (as those terms are defined in section 102 of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) is in effect,
				the President may waive any statutory limit that would otherwise apply during
				the period of the designation on the number of members of a reserve component
				who are authorized to be on active duty under subparagraph (A) or (B) of
				section 115(b)(1) of this title, if the President determines the waiver is
				necessary to provide assistance in responding to the major disaster or
				emergency.
								.
						(b)Termination of
			 waiverSubsection (b) of such section is amended—
						(1)by
			 striking the subsection heading and inserting the following:
			 Termination of
			 waiver.—(1);
						(2)by striking
			 subsection (a) and inserting subsection (a)(1);
			 and
						(3)by adding at the
			 end the following new paragraph:
							
								(2)A
				waiver granted under subsection (a)(2) shall terminate not later than 90 days
				after the date on which the designation of the major disaster or emergency that
				was the basis for the waiver
				expires.
								.
						(c)Clerical
			 amendments
						(1)Section
			 headingThe heading of such
			 section is amended to read as follows:
							
								123a.Suspension of
				end-strength and other strength limitations in time of war or national
				emergency
								.
						(2)Table of
			 sectionsThe table of sections at the beginning of chapter 3 of
			 such title is amended by striking the item relating to section 123a and
			 inserting the following new item:
							
								
									123a. Suspension of end-strength and other
				strength limitations in time of war or national
				emergency.
								
								.
						CAuthorization of
			 Appropriations
				421.Military
			 personnelThere is hereby
			 authorized to be appropriated to the Department of Defense for military
			 personnel for fiscal year 2009 a total of $124,791,336,000. The authorization
			 in the preceding sentence supersedes any other authorization of appropriations
			 (definite or indefinite) for such purpose for fiscal year 2009.
				VMilitary Personnel
			 Policy
			
				Subtitle A—Officer Personnel Policy Generally
				Sec. 501. Mandatory separation requirements for regular warrant
				officers for length of service.
				Sec. 502. Requirements for issuance of posthumous commissions
				and warrants.
				Sec. 503. Authorized number of general officers on active duty
				in the Army and Marine Corps, limited exclusion for joint duty requirements,
				and increase in number of officers serving in grades above major general and
				rear admiral.
				Sec. 504. Modification of authority on Staff Judge Advocate to
				the Commandant of the Marine Corps.
				Sec. 505. Eligibility of reserve officers to serve on boards of
				inquiry for separation of regular officers for substandard performance and
				other reasons.
				Sec. 506. Delayed authority to alter distribution requirements
				for commissioned officers on active duty in general officer and flag officer
				grades and limitations on authorized strengths of general and flag officers on
				active duty.
				Subtitle B—Reserve Component Management
				Sec. 511. Extension to other reserve components of Army
				authority for deferral of mandatory separation of military technicians (dual
				status) until age 60.
				Sec. 512. Modification of authorized strengths for certain Army
				National Guard, Marine Corps Reserve, and Air National Guard officers and Army
				National Guard enlisted personnel serving on full-time reserve component
				duty.
				Sec. 513. Clarification of authority to consider for a vacancy
				promotion National Guard officers ordered to active duty in support of a
				contingency operation.
				Sec. 514. Increase in mandatory retirement age for certain
				Reserve officers.
				Sec. 515. Age limit for retention of certain Reserve officers
				on active-status list as exception to removal for years of commissioned
				service.
				Sec. 516. Authority to retain Reserve chaplains and officers in
				medical and related specialties until age 68.
				Sec. 517. Modification of authorities on dual duty status of
				National Guard officers.
				Sec. 518. Study and report regarding Marine Corps personnel
				policies regarding assignments in Individual Ready Reserve.
				Sec. 519. Report on collection of information on civilian
				skills of members of the reserve components of the Armed Forces.
				Subtitle C—Joint Qualified Officers and
				Requirements
				Sec. 521. Joint duty requirements for promotion to general or
				flag officer.
				Sec. 522. Technical, conforming, and clerical changes to joint
				specialty terminology.
				Sec. 523. Promotion policy objectives for joint qualified
				officers.
				Sec. 524. Length of joint duty assignments.
				Sec. 525. Designation of general and flag officer positions on
				Joint Staff as positions to be held only by reserve component
				officers.
				Sec. 526. Modification of limitations on authorized strengths
				of reserve general and flag officers in active status serving in joint duty
				assignments.
				Sec. 527. Reports on joint education courses available through
				the Department of Defense.
				Subtitle D—General Service Authorities
				Sec. 531. Increase in maximum period of reenlistment of regular
				members of the Armed Forces.
				Sec. 532. Paternity leave for members of the Armed
				Forces.
				Sec. 533. Pilot programs on career flexibility to enhance
				retention of members of the Armed Forces.
				Subtitle E—Education and Training
				Sec. 540. Authorized strength of military service academies and
				repeal of prohibition on phased increase in midshipmen and cadet strength limit
				at Naval Academy and Air Force Academy.
				Sec. 541. Promotion of foreign and cultural exchange activities
				at military service academies.
				Sec. 542. Increased authority to enroll defense industry
				employees in defense product development program.
				Sec. 543. Expanded authority for institutions of professional
				military education to award degrees.
				Sec. 544. Tuition for attendance of Federal employees at the
				United States Air Force Institute of Technology.
				Sec. 545. Increase in number of permanent professors at the
				United States Air Force Academy.
				Sec. 546. Requirement of completion of service under honorable
				conditions for purposes of entitlement to educational assistance for reserve
				component members supporting contingency operations.
				Sec. 547. Consistent education loan repayment authority for
				health professionals in regular components and Selected Reserve.
				Sec. 548. Increase in number of units of Junior Reserve
				Officers’ Training Corps.
				Sec. 549. Correction of erroneous Army College Fund benefit
				amounts.
				Sec. 550. Enhancing education partnerships to improve
				accessibility and flexibility for members of the Armed Forces.
				Subtitle F—Defense Dependents’ Education
				Sec. 551. Continuation of authority to assist local educational
				agencies that benefit dependents of members of the Armed Forces and Department
				of Defense civilian employees.
				Sec. 552. Impact aid for children with severe
				disabilities.
				Sec. 553. Transition of military dependent students among local
				educational agencies.
				Sec. 554. Calculation of payments for eligible federally
				connected children under Department of Education’s Impact Aid
				program.
				Subtitle G—Military Justice
				Sec. 561. Effective period of military protective
				orders.
				Sec. 562. Mandatory notification of issuance of military
				protective order to civilian law enforcement.
				Sec. 563. Implementation of information database on sexual
				assault incidents in the Armed Forces.
				Subtitle H—Decorations, Awards, and Honorary
				Promotions
				Sec. 571. Replacement of military decorations.
				Sec. 572. Authorization and request for award of Medal of Honor
				to Richard L. Etchberger for acts of valor during the Vietnam War.
				Subtitle I—Military Families
				Sec. 581. Presentation of burial flag to the surviving spouse
				and children of deceased members of the Armed Forces.
				Sec. 582. Education and training opportunities for military
				spouses.
				Sec. 583. Sense of Congress regarding honor guard details for
				funerals of veterans.
				Subtitle J—Other Matters
				Sec. 591. Prohibition on interference in independent legal
				advice by the Legal Counsel to the Chairman of the Joint Chiefs of
				Staff.
				Sec. 592. Interest payments on certain claims arising from
				correction of military records.
				Sec. 593. Extension of limitation on reductions of personnel of
				agencies responsible for review and correction of military records.
				Sec. 594. Modification of matching fund requirements under
				National Guard Youth Challenge Program.
				Sec. 595. Military salute for the flag during the national
				anthem by members of the Armed Forces not in uniform and by
				veterans.
				Sec. 596. Military Leadership Diversity Commission.
				Sec. 597. Demonstration project on service of retired nurse
				corps officers as faculty at civilian nursing schools.
				Sec. 598. Report on planning for participation and hosting of
				the Department of Defense in international sports activities, competitions, and
				events.
			
			AOfficer Personnel
			 Policy Generally
				501.Mandatory separation
			 requirements for regular warrant officers for length of serviceSection 1305(a) of title 10, United States
			 Code, is amended—
					(1)by striking
			 A regular warrant officer who has at least 30 years of active service as
			 a warrant officer that could be credited to him and inserting
			 (1) A regular warrant officer (other than a regular Army warrant
			 officer) who has at least 30 years of active service that could be credited to
			 the officer; and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)In the case of a regular Army warrant
				officer, the calculation of years of active service under paragraph (1) shall
				include only years of active service as a warrant
				officer.
							.
					502.Requirements
			 for issuance of posthumous commissions and warrants
					(a)Posthumous
			 commissionsSection 1521 of title 10, United States Code, is
			 amended—
						(1)in subsection (a),
			 by striking in line of duty each place it appears; and
						(2)by adding at the
			 end the following new subsection:
							
								(c)A commission issued under subsection (a) in
				connection with the promotion of a deceased member to a higher commissioned
				grade shall require certification by the Secretary concerned that, at the time
				of death of the member, the member was qualified for appointment to that higher
				grade.
								.
						(b)Posthumous
			 warrantsSection 1522 of such title is amended—
						(1)in subsection (a),
			 by striking in line of duty; and
						(2)by adding at the
			 end the following new subsection:
							
								(c)A warrant issued under subsection (a) in
				connection with the promotion of a deceased member to a higher grade shall
				require a finding by the Secretary concerned that, at the time of death of the
				member, the member was qualified for appointment to that higher
				grade.
								.
						503.Authorized
			 number of general officers on active duty in the Army and Marine Corps, limited
			 exclusion for joint duty requirements, and increase in number of officers
			 serving in grades above major general and rear admiral
					(a)Increase in
			 number of Army general officersSection 526(a)(1) of title 10, United
			 States Code, is amended by striking 302 and inserting
			 307.
					(b)Increase in
			 number of Marine Corps general officersSection 526(a)(4) of such title is amended
			 by striking 80 and inserting 81.
					(c)Increase in
			 exclusion for joint duty requirementsSection 526(b)(1) of such title is amended
			 by striking 12 and inserting 65.
					(d)Increase in
			 number of officers serving in grades above major general and rear
			 admiralSection 525 of such title is amended—
						(1)in the first
			 sentence of subsection (a), by striking that armed force and
			 inserting the Army or Air Force, or more than 51 percent of the general
			 officers of the Marine Corps,; and
						(2)in subsection (b)—
							(A)in paragraphs (1) and (2)(A), by striking
			 16.3 percent each place it appears and inserting 16.4
			 percent; and
							(B)in paragraph
			 (2)(B), by striking 17.5 percent and inserting 19
			 percent.
							(e)Acquisition and
			 contracting billets
						(1)Reservation of
			 Army increaseThe increase in
			 the number of general officers on active duty in the Army, as authorized by the
			 amendment made by subsection (a) is reserved for general officers in the Army
			 who serve in an acquisition position.
						(2)Reservation of
			 portion of increase in joint duty assignments excluded from
			 limitationOf the increase in
			 the number of general officer and flag officer joint duty assignments that may
			 be designated for exclusion from the limitations on the number of general
			 officers and flag officers on active duty, as authorized by the amendment made
			 by subsection (c), five of the designated assignments are reserved for general
			 officers or flag officers who serve in an acquisition position, including one
			 assignment in the Defense Contract Management Agency.
						504.Modification of
			 authority on Staff Judge Advocate to the Commandant of the Marine
			 Corps
					(a)Grade of Staff
			 Judge Advocate to the Commandant of the Marine CorpsSection
			 5046(a) of title 10, United States Code, is amended by striking the last
			 sentence and inserting the following new sentence: The Staff Judge
			 Advocate to the Commandant of the Marine Corps, while so serving, has the grade
			 of major general..
					(b)Exclusion from
			 general officer distribution limitationsSection 525(a) of such
			 title, as amended by section 503, is further amended—
						(1)by inserting
			 (1) after (a); and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)An officer while serving in the
				position of Staff Judge Advocate to the Commandant of the Marine Corps under
				section 5046 of this title is in addition to the number that would otherwise be
				permitted for the Marine Corps for officers in grades above brigadier general
				under the first sentence of paragraph
				(1).
								.
						505.Eligibility of
			 reserve officers to serve on boards of inquiry for separation of regular
			 officers for substandard performance and other reasons
					(a)EligibilitySection 1187 of title 10, United States
			 Code, is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 paragraph (2); and
							(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
							(2)in subsection (b),
			 by striking on active duty in the matter preceding paragraph
			 (1).
						(b)Conforming
			 amendmentThe heading of subsection (a) of such section is
			 amended by striking Active duty officers and inserting
			 In
			 general.
					506.Delayed authority to
			 alter distribution requirements for commissioned officers on active duty in
			 general officer and flag officer grades and limitations on authorized strengths
			 of general and flag officers on active duty
					(a)Implementation
			 of special general officer and flag officer authority
						(1)Report on
			 proposed implementationThe
			 Secretary of Defense shall submit to the Committees on Armed Forces of the
			 Senate and House of Representatives a report, reflecting input from the Armed
			 Forces, containing the following:
							(A)A statement of the total number of
			 validated and required joint duty assignments for general officers and flag
			 officers and the total number of validated assignments for general officers and
			 flag officers required by the Army, Navy, Air Force, and Marine Corps to meet
			 internal (non-joint) requirements.
							(B)A description of the process used by the
			 Secretary of Defense and the Secretary of the military department concerned to
			 validate joint general officer and flag officer requirements and authorizations
			 under the authority provided by this section and how that process will function
			 to make adjustments (increases and reductions) in the numbers of general
			 officers and flag officers required for joint duty assignments and internal
			 requirements of the Armed Force concerned.
							(C)A description of how the Secretary of
			 Defense intends to minimize the incremental approaches to increases in the
			 number of general officers and flag officers and the use of exemptions to
			 effect such increases.
							(D)A description of how the Secretaries of the
			 military departments intend to manage the increase and development of general
			 officer and flag officer positions under the authority provided by this
			 section.
							(E)An explanation of and rationale for the
			 grade distribution of the general and flag officers in the joint pool
			 authorized by subsection (f)(1).
							(F)A proposal specifying such legislative
			 changes, including technical and conforming changes, as may be necessary to
			 conform sections 525, 526, and 721 of title 10, United States Code, and such
			 other provisions of such title relating to the management of general officers
			 and flag officers to the authorities provided by this section.
							(2)Time for
			 implementationAfter the end
			 of the one-year period beginning on the date on which the Secretary of Defense
			 submits the report required by paragraph (1), the Secretary of Defense may
			 implement the authorities provided by this section regarding the distribution
			 of commissioned officers on active duty in general officer and flag officer
			 grades and altering the limitations on authorized strengths of general and flag
			 officers on active duty.
						(3)Effect of
			 implementationAfter the
			 implementation date specified in paragraph (2), the authorities provided by
			 this section supersede any requirement of section 525, 526, or 721 of title 10,
			 United States Code, to the contrary.
						(b)Distribution of
			 general and flag officersAfter the implementation date specified in
			 subsection (a)(2), no appointment of an officer on the active duty list officer
			 may be made—
						(1)in the Army, if
			 that appointment would result in more than—
							(A)225 officers
			 serving on active duty above the grade of colonel;
							(B)7 officers in the
			 grade of general;
							(C)45 officers in a
			 grade above the grade of major general; or
							(D)90 officers in the
			 grade of major general;
							(2)in
			 the Air Force, if that appointment would result in more than—
							(A)208 officers
			 serving on active duty in a grade above the grade of colonel;
							(B)9 officers in the
			 grade of general;
							(C)43 officers in a
			 grade above the grade of major general; or
							(D)73 officers in the
			 grade of major general;
							(3)in the Navy, if
			 that appointment would result in more than—
							(A)160 officers
			 serving on active duty in a grade above the grade of captain;
							(B)6 officers in the
			 grade of admiral;
							(C)32 officers in a
			 grade above the grade of rear admiral; or
							(D)50 officers in the
			 grade of rear admiral; or
							(4)in the Marine
			 Corps, if that appointment would result in more than—
							(A)60 officers
			 serving on active duty in a grade above the grade of colonel;
							(B)2 officers in the
			 grade of general;
							(C)15 officers in a
			 grade above the grade of major general; or
							(D)22 officers in the
			 grade of major general.
							(c)Exclusion of
			 certain officers from distribution limits
						(1)Joint
			 assignmentsThe limitations
			 contained in subsection (b) do not apply to officers serving in joint duty
			 assignments, as designated by the Secretary of Defense under section 526(b) of
			 title 10, United States Code, or this section or for officers released from
			 joint duty assignments, but only during the 60-day period beginning on the date
			 the officer departs the joint duty assignment. Of the officers serving in such
			 joint duty assignments—
							(A)the number of
			 officers in the grade of general or admiral may not exceed 20;
							(B)the number of officers in a grade above the
			 grade of major general or rear admiral may not exceed 68; and
							(C)the number of officers in the grade of
			 major general or rear admiral may not exceed 144.
							(2)Officers after
			 relief from certain positionsAn officer continuing to hold the grade of
			 general or admiral under section 601(b)(4) of title 10 United States Code,
			 after relief from the position of Chairman of the Joint Chiefs of Staff, Chief
			 of Staff of the Army, Chief of Naval Operations, Chief of Staff of the Air
			 Force, or Commandant of the Marine Corps shall not be counted for purposes of
			 subsection (b).
						(3)Attending
			 physicianAn officer while
			 serving as Attending Physician to the Congress is in addition to the number
			 that would otherwise be permitted for that officer’s Armed Force for officers
			 serving on active duty in grades above brigadier general or rear admiral (lower
			 half) under subsection (b).
						(4)Officers pending
			 retirement or after relief and related circumstancesThe
			 following officers shall not be counted for purposes of subsection (b):
							(A)An officer of an
			 Armed Force in the grade of brigadier general or above or, in the case of the
			 Navy, in the grade of rear admiral (lower half) or above, who is on leave
			 pending the retirement, separation, or release of that officer from active
			 duty, but only during the 60-day period beginning on the date of the
			 commencement of such leave of such officer.
							(B)An officer of an
			 Armed Force who has been relieved from a position designated under section
			 601(a) of title 10, United States Code, and is under orders to assume another
			 such position, but only during the 60-day period beginning on the date on which
			 those orders are published.
							(d)Appointments in
			 excess of distribution limits
						(1)Appointment
			 authoritySubject to
			 paragraph (3), the President—
							(A)may make
			 appointments in the Army, Air Force, and Marine Corps in the grade of
			 lieutenant general and in the Army, Air Force, and Marine Corps in the grade of
			 general in excess of the applicable numbers determined under subsection (b) if
			 each such appointment is made in conjunction with an offsetting reduction under
			 paragraph (2); and
							(B)may make
			 appointments in the Navy in the grades of vice admiral and admiral in excess of
			 the applicable numbers determined under subsection (b) if each such appointment
			 is made in conjunction with an offsetting reduction under paragraph (2).
							(2)Offsetting
			 reductionsFor each appointment made under the authority of
			 paragraph (1) in the Army, Air Force, or Marine Corps in the grade of
			 lieutenant general or general or in the Navy in the grade of vice admiral or
			 admiral, the number of appointments that may be made in the equivalent grade in
			 one of the other Armed Forces (other than the Coast Guard) shall be reduced by
			 one. When such an appointment is made, the President shall specify the Armed
			 Force in which the reduction required by this paragraph is to be made.
						(3)MaximumThe
			 number of officers that may be serving on active duty in the grades of
			 lieutenant general and vice admiral by reason of appointments made under the
			 authority of paragraph (1) may not exceed 15. The number of officers that may
			 be serving on active duty in the grades of general and admiral by reason of
			 appointments made under the authority of paragraph (1) may not exceed 5.
						(4)Duration of
			 reductionUpon the termination of the appointment of an officer
			 in the grade of lieutenant general or vice admiral or general or admiral that
			 was made in connection with an increase under paragraph (1) in the number of
			 officers that may be serving on active duty in that Armed Force in that grade,
			 the reduction made under paragraph (2) in the number of appointments permitted
			 in such grade in another Armed Force by reason of that increase shall no longer
			 be in effect.
						(e)Authorized
			 strength limits for general and flag officers on active dutyAfter the implementation date specified in
			 subsection (a)(2), the number of general officers on active duty in the Army,
			 Air Force, and Marine Corps, and the number of flag officers on active duty in
			 the Navy, may not exceed the number specified for the Armed Force concerned as
			 follows:
						(1)For the Army,
			 225.
						(2)For the Navy,
			 160.
						(3)For the Air Force,
			 208.
						(4)For the Marine
			 Corps, 60.
						(f)Limited
			 exclusion for joint duty requirements
						(1)Designation of
			 positionsThe Secretary of
			 Defense may designate up to 324 general officer and flag officer positions that
			 are joint duty assignments for the purposes of chapter 38 of title 10, United
			 States Code, for exclusion from the limitations in subsection (e). The
			 Secretary of Defense will allocate these exclusions to the Armed Forces based
			 on the number of general or flag officers required from each Armed Force for
			 assignment to these designated positions.
						(2)Minimum number
			 of positionsUnless the Secretary of Defense determines that a
			 lower number is in the best interests of the United States, the minimum number
			 of officers serving in positions designated under paragraph (1) for each Armed
			 Force shall be as follows:
							(A)For the Army,
			 85.
							(B)For the Navy,
			 61.
							(C)For the Air Force,
			 76.
							(D)For the Marine
			 Corps, 21.
							(g)Temporary
			 exclusion for assignment to certain temporary billetsThe limitations in subsection (e) do not
			 apply to a general or flag officer assigned to a temporary joint duty
			 assignment billet designated by the Secretary of Defense for purposes of this
			 section. A general or flag officer assigned to a temporary joint duty
			 assignment as described in this subsection may not be excluded under this
			 subsection from the limitations in subsection (e) for a period longer than one
			 year.
					(h)Exclusion of
			 certain reserve officers
						(1)Distribution
			 limitsThe limitations of
			 subsection (b) do not apply to a reserve component general or flag officer who
			 is on active duty and serving in billets other than joint duty assignments
			 under a call or order specifying a period of not longer than two years.
						(2)Authorized
			 strength limitsThe limitations in subsection (e) do not apply to
			 a reserve component general or flag officer who is on active duty and serving
			 in a position that is a joint duty assignment for the purposes of chapter 38 of
			 title 10, United States Code, for a period not to exceed three years.
						(i)Pending or after
			 joint duty assignmentsUpon determination by the Secretary of
			 Defense that such action is in the national interest, the Secretary may allow
			 the Secretary of a military department to exceed the distribution of general
			 and flag officers established under subsection (b) and the limitation in
			 subsection (e) for up to one year for officers pending assignment to or return
			 from joint duty assignments designated under section 526(b) of title 10, United
			 States Code, or this section.
					BReserve Component
			 Management
				511.Extension to
			 other reserve components of Army authority for deferral of mandatory separation
			 of military technicians (dual status) until age 60Section
			 10216(f) of title 10, United States Code, is amended by inserting and
			 the Secretary of the Air Force after Secretary of the
			 Army.
				512.Modification of
			 authorized strengths for certain Army National Guard, Marine Corps Reserve, and
			 Air National Guard officers and Army National Guard enlisted personnel serving
			 on full-time reserve component duty
					(a)Army National
			 Guard and Marine Corps Reserve officersThe table in section 12011(a) of title 10,
			 United States Code, relating to the number of officers of a reserve component
			 who may be serving in the grades of major, lieutenant colonel, or colonel given
			 the total number of members of that reserve component serving on full-time
			 reserve component duty, is amended by striking the portion of the table
			 relating to the Army National Guard and the Marine Corps Reserve and inserting
			 the following:
						
							
								
									
										Army National Guard:
										
									
									
										20,0001,500850325
										
										22,0001,650930350
										
										24,0001,7901,010378
										
										26,0001,9301,085395
										
										28,0002,0701,168420
										
										30,0002,2001,245445
										
										32,0002,3301,315460
										
										34,0002,4501,385470
										
										36,0002,5701,455480
										
										38,0002,6701,527490
										
										40,0002,7701,590500
										
										42,0002,8371,655505
										
									
								
							
							
								
									
										Marine Corps Reserve:
										
									
									
										1,000996320
										
										1,2001036721
										
										1,3001077022
										
										1,4001117323
										
										1,5001147624
										
										1,6001177925
										
										1,7001208226
										
										1,8001238527
										
										1,9001268828
										
										2,0001299129
										
										2,1001329430
										
										2,2001349731
										
										2,30013610032
										
										2,40013810333
										
										2,50014010634
										
										2,60014210935
										
									
								
							.
					(b)Air National
			 Guard officersThe table in
			 such section is further amended by striking the portion of the table relating
			 to the Air National Guard and inserting the following:
						
							
								
									
										Air National Guard:
										
									
									
										5,000333335251
										
										6,000403394260
										
										7,000472453269
										
										8,000539512278
										
										9,000606571287
										
										10,000673665313
										
										11,000740759339
										
										12,000807827353
										
										13,000873886363
										
										14,000939945374
										
										15,0001,0051,001384
										
										16,0001,0671,057394
										
										17,0001,1261,113404
										
										18,0001,1851,169414
										
										19,0001,2351,224424
										
										20,0001,2831,280428
										
									
								
							.
					(c)Army National
			 Guard enlisted personnelThe table in section 12012(a) of such
			 title, relating to the number of members of a reserve component who may be
			 serving in the grade of E–8 or E–9 given the total number of members of that
			 reserve component serving on full-time reserve component duty, is amended by
			 striking the portion of the table relating to the Army National Guard and
			 inserting the following:
						
							
								
									
										Army National Guard:
										
									
									
										20,0001,650550
										
										22,0001,775615
										
										24,0001,950645
										
										26,0002,100675
										
										28,0002,250715
										
										30,0002,400735
										
										32,0002,500760
										
										34,0002,600780
										
										36,0002,700800
										
										38,0002,800820
										
										40,0002,900830
										
										42,0003,000840
										
									
								
							.
					513.Clarification
			 of authority to consider for a vacancy promotion National Guard officers
			 ordered to active duty in support of a contingency operation
					(a)Additional
			 exceptionSubsection (d) of
			 section 14317 of title 10, United States Code, is amended—
						(1)in the first sentence—
							(A)by striking
			 Except and inserting (1) Except;
							(B)by striking
			 unless the officer is ordered and
			 inserting
								
									unless the
			 officer—(A)is
				ordered
									;
				
							(C)by striking the
			 period at the end and inserting ; or; and
							(D)by adding at the
			 end the following new subparagraph:
								
									(B)has been ordered to or is serving on active
				duty in support of a contingency
				operation.
									;
				and
							(2)in the second sentence, by striking
			 If and inserting the following:
							
								(2)If
								.
						(b)Consideration
			 for promotion by examination for Federal recognitionSubsection
			 (e)(1)(B) of such section is amended by inserting before the period at the end
			 the following: , or by examination for Federal recognition under title
			 32.
					514.Increase in
			 mandatory retirement age for certain Reserve officers
					(a)Selective service
			 and property and fiscal officersSection 12647 of title 10,
			 United States Code, is amended by striking 60 years and
			 inserting 62 years.
					(b)Certain Reserve
			 officers in grades of major through brigadier generalSection
			 14702(b) of such title is amended—
						(1)in the subsection
			 heading, by striking at
			 age 60 and inserting for age; and
						(2)by striking
			 subsection (a)(1) or (a)(2). and all that follows through the
			 period at the end of the last sentence and inserting the following:
			 paragraph (1) or (2) of subsection (a). An officer described in
			 paragraph (1) of such subsection may not be retained under this section after
			 the last day of the month in which the officer becomes 62 years of age. An
			 officer described in paragraph (2) of such subsection may not be retained under
			 this section after the last day of the month in which the officer becomes 60
			 years of age..
						(c)Clerical
			 amendments
						(1)Section
			 headingThe heading of
			 section 14702 of such title is amended to read as follows:
							
								14702.Retention on
				reserve active-status list of certain officers in the grade of major,
				lieutenant colonel, colonel, or brigadier
				general
								.
						(2)Table of
			 sectionsThe table of
			 sections at the beginning of chapter 1409 of such title is amended by striking
			 the item relating to section 14702 and inserting the following new item:
							
								
									14702. Retention on reserve active-status
				list of certain officers in the grade of major, lieutenant colonel, colonel, or
				brigadier
				general.
								
								.
						515.Age limit for
			 retention of certain Reserve officers on active-status list as exception to
			 removal for years of commissioned serviceSection 14508 of title 10, United States
			 Code, is amended—
					(1)by redesignating
			 subsection (g) as subsection (h); and
					(2)by inserting after
			 subsection (f) the following new subsection (g):
						
							(g)Retention of
				lieutenant generalsA reserve
				officer of the Army or Air Force in the grade of lieutenant general who would
				otherwise be removed from an active status under subsection (c) may, in the
				discretion of the Secretary of the Army or the Secretary of the Air Force, as
				the case may be, be retained in an active status, but not later than the date
				on which the officer becomes 66 years of
				age.
							.
					516.Authority to
			 retain Reserve chaplains and officers in medical and related specialties until
			 age 68
					(a)Reserve
			 chaplains and medical officersSection 14703(b) of title 10,
			 United States Code, is amended by striking 67 years and
			 inserting 68 years.
					(b)National guard
			 chaplains and medical officersSection 324 of title 32, United
			 States Code, is amended by adding at the end the following new
			 subsection:
						
							(c)Notwithstanding subsection (a)(1), an
				officer of the National Guard serving as a chaplain, medical officer, dental
				officer, nurse, veterinarian, Medical Service Corps officer, or biomedical
				sciences officer may be retained, with the officer’s consent, until the date on
				which the officer becomes 68 years of
				age.
							.
					517.Modification of
			 authorities on dual duty status of National Guard officers
					(a)Dual duty status
			 authorized for any officer on active dutySubsection (a)(2) of section 325 of title
			 32, United States Code, is amended by striking in command of a National
			 Guard unit.
					(b)Advance
			 authorization and consent to dual duty statusSuch section is
			 further amended—
						(1)by redesignating
			 subsection (b) as subsection (c); and
						(2)by inserting after
			 subsection (a) the following new subsection (b):
							
								(b)Advance
				authorization and consentThe President and the Governor of a
				State or Territory, or of the Commonwealth of Puerto Rico, or the commanding
				general of the District of Columbia National Guard, as applicable, may give the
				authorization or consent required by subsection (a)(2) with respect to an
				officer in advance for the purpose of establishing the succession of command of
				a
				unit.
								.
						518.Study and report
			 regarding Marine Corps personnel policies regarding assignments in Individual
			 Ready Reserve
					(a)StudyThe Secretary of the Navy shall conduct a
			 study to analyze the policies and procedures used by the Marine Corps Reserve
			 during fiscal years 2001 through 2008 to govern the assignment of members of
			 the Marine Corps Reserve in the Individual Ready Reserve.
					(b)ElementsThe
			 study shall contain, at a minimum, the following elements:
						(1)A summary of the actual policies and
			 procedures used to assign members of the Marine Corps Reserve to the Individual
			 Ready Reserve and to remove members from the Individual Ready Reserve, to
			 include the grade and authority of the official responsible for making the
			 decision regarding the assignment.
						(2)The number of
			 members of the Marine Corps Reserve assigned to the Individual Ready Reserve
			 during fiscal years 2001 through 2008.
						(3)The number of
			 members of the Marine Corps Reserve who spent less than 12 months in the
			 Individual Ready Reserve during fiscal years 2001 through 2008, categorized by
			 the reason provided for assigning the members to the Individual Ready
			 Reserve.
						(4)The impact of
			 assigning a member of the Marine Corps Reserve to the Individual Ready Reserve
			 on the eligibility of the member for health care coverage under TRICARE.
						(5)The policies and
			 procedures used to account for members of the Marine Corps Reserve who are
			 excess to a unit’s authorization document, to include members selected for
			 promotion or command who have not yet been promoted or assumed duties as
			 officers in command.
						(6)Recommendations for improvements to
			 policies and procedures used to assign members of the Marine Corps Reserve to
			 the Individual Ready Reserve and to remove members from the Individual Ready
			 Reserve.
						(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of the Navy shall submit to the
			 Committee on Armed Services of the Senate and House of Representatives a report
			 containing the results of the study.
					519.Report on
			 collection of information on civilian skills of members of the reserve
			 components of the Armed ForcesNot later than March 1, 2009, the Secretary
			 of Defense shall submit to the congressional defense committees a report on the
			 feasibility and advisability, utility, and cost effectiveness of the
			 following:
					(1)The collection by
			 the Department of Defense of information on the civilian skills,
			 qualifications, and professional certifications of members of the reserve
			 components of the Armed Forces that are relevant to military manpower
			 requirements.
					(2)The establishment
			 by each military department, and by the Department of Defense generally, of a
			 system that would match billets and personnel requirements with members of the
			 reserve components of the Armed Forces who have skills, qualifications, and
			 certifications relevant to such billets and requirements.
					(3)The establishment
			 by the Department of Defense of one or more systems accessible by private
			 employers who employ individuals with skills, qualifications, and
			 certifications possessed by members of the reserve components of the Armed
			 Forces to assist such employers in hiring and employing such members.
					(4)Actions to ensure
			 that employment information collected for and maintained in the Civilian
			 Employment Information database of the Department of Defense is current and
			 accurate.
					(5)Actions to
			 incorporate any matter determined feasible and advisable under paragraphs (1)
			 through (4) into the Defense Integrated Military Human Resources System.
					CJoint Qualified
			 Officers and Requirements
				521.Joint duty
			 requirements for promotion to general or flag officer
					(a)In
			 generalSection 619a of title 10, United States Code, is
			 amended—
						(1)in subsection (a),
			 by striking unless— and all that follows through the
			 joint specialty and inserting unless the officer has been
			 designated as a joint qualified officer;
						(2)in subsection
			 (b)—
							(A)by striking
			 paragraph (1) or paragraph (2) of subsection (a), or both paragraphs (1)
			 and (2) of subsection (a), in the matter preceding paragraph (1) and
			 inserting subsection (a); and
							(B)in paragraph (4),
			 by striking within that immediate organization is not less than two
			 years and inserting is not less than two years and the officer
			 has successfully completed a program of education described in subsections (b)
			 and (c) of section 2155 of this title; and
							(3)by striking
			 subsection (h).
						(b)Clerical
			 amendments
						(1)Section
			 headingThe heading of such
			 section is amended to read as follows:
							
								619a.Eligibility
				for consideration for promotion: designation as joint qualified officer
				required before promotion to general or flag grade;
				exceptions
								.
						(2)Table of
			 sectionsThe table of
			 sections at the beginning of subchapter II of chapter 36 of such title is
			 amended by striking the item relating to section 619a and inserting the
			 following new item:
							
								
									619a. Eligibility for consideration for
				promotion: designation as joint qualified officer required before promotion to
				general or flag grade;
				exceptions.
								
								.
						522.Technical,
			 conforming, and clerical changes to joint specialty terminology
					(a)Reference to
			 joint qualified officer
						(1)In
			 generalSubsection (a) of
			 section 661 of title 10, United States Code, is amended in the second sentence
			 by striking in such manner as the Secretary of Defense directs
			 and inserting as a joint qualified officer or in such other manner as
			 the Secretary of Defense directs.
						(2)Section
			 headingThe heading of such section is amended to read as
			 follows:
							
								661.Management
				policies for joint qualified
				officers
								.
						(3)Table of
			 sectionsThe table of sections at the beginning of chapter 38 of
			 such title is amended by striking the item related to section 661 and inserting
			 the following new item:
							
								
									661. Management policies for joint
				qualified
				officers.
								
								.
						(b)Joint duty
			 assignments after completion of joint professional military
			 educationSection 663 of such title is amended—
						(1)in
			 subsection (a)—
							(A)in the subsection
			 heading, by striking joint specialty and inserting
			 joint
			 qualified; and
							(B)by striking
			 with the joint specialty and inserting designated as a
			 joint qualified officer; and
							(2)in subsection
			 (b)(1), by striking do not have the joint specialty and
			 inserting are not designated as a joint qualified
			 officer.
						(c)Procedures for
			 monitoring careers of joint qualified officers
						(1)In
			 generalSection 665 of such
			 title is amended—
							(A)in subsection
			 (a)(1)(A), by striking with the joint specialty and inserting
			 designated as a joint qualified officer; and
							(B)in subsection
			 (b)(1), by striking with the joint specialty and inserting
			 designated as a joint qualified officer.
							(2)Section
			 headingThe heading of such section is amended to read as
			 follows:
							
								665.Procedures for
				monitoring careers of joint qualified
				officers
								.
						(3)Table of
			 sectionsThe table of sections at the beginning of chapter 38 of
			 such title is amended by striking the item related to section 665 and inserting
			 the following new item:
							
								
									665. Procedures for monitoring careers of
				joint qualified
				officers.
								
								.
						(d)Joint specialty
			 terminology in annual reportSection 667 of such title is
			 amended—
						(1)in paragraph (1)—
							(A)in subparagraph
			 (A), by striking selected for the joint specialty and inserting
			 designated as a joint qualified officer; and
							(B)in subparagraph
			 (B), by striking selection for the joint specialty and inserting
			 designation as a joint qualified officer,;
							(2)in paragraph (2),
			 by striking with the joint specialty and inserting
			 designated as a joint qualified officer;
						(3)in paragraph (3),
			 by striking selected for the joint specialty each place it
			 appears and inserting designated as a joint qualified
			 officer;
						(4)in paragraph
			 (4)—
							(A)in subparagraph
			 (A), by striking selected for the joint specialty and inserting
			 designated as a joint qualified officer; and
							(B)by striking
			 subparagraph (B) and inserting the following new subparagraph:
								
									(B)a comparison of
				the number of officers who were designated as a joint qualified officer who had
				served in a Joint Duty Assignment List billet and completed Joint Professional
				Military Education Phase II, with the number designated as a joint qualified
				officer based on their aggregated joint experiences and completion of Joint
				Professional Military Education Phase
				II.
									;
							(5)by striking
			 paragraphs (5) through (10), (13), and (16), and redesignating paragraphs (11),
			 (12), (14), (15), (17), and (18) as paragraphs (7), (8), (9), (10), (12), and
			 (13), respectively;
						(6)by
			 inserting after paragraph (4) the following new paragraphs:
							
								(5)The promotion rate
				for officers designated as a joint qualified officer, compared with the
				promotion rate for other officers considered for promotion from within the
				promotion zone in the same pay grade and the same competitive category. A
				similar comparison will be made for officers both below the promotion zone and
				above the promotion zone.
								(6)An analysis of assignments of officers
				after their designation as a joint qualified
				officer.
								;
				and
						(7)by
			 inserting after paragraph (10), as redesignated by paragraph (5) of this
			 subsection, the following new paragraph (11):
							
								(11)The number of
				officers in the grade of captain (or in the case of the Navy, lieutenant) and
				above certified at each level of joint qualification as established in
				regulation and policy by the Secretary of Defense with the advice of the
				Chairman of the Joint Chiefs of Staff. Such numbers shall be reported by
				service and grade of the
				officer.
								.
						523.Promotion
			 policy objectives for joint qualified officersSection 662 of title 10, United States Code,
			 is amended—
					(1)in subsection (a)(2), by striking
			 officers who are serving or have served in joint duty
			 assignments and inserting officers in the grade of major (or in
			 the case of the Navy, lieutenant commander) or above who have been designated
			 as a joint qualified officer; and
					(2)in subsection (b),
			 by inserting after joint duty assignments the following:
			 or on the Joint Staff, and officers who have been designated as a joint
			 qualified officer in the grades of major (or in the case of the Navy,
			 lieutenant commander) through colonel (or in the case of the Navy,
			 captain).
					524.Length of joint
			 duty assignments
					(a)Service excluded
			 from tour lengthSubsection
			 (d) of section 664 of title 10, United States Code, is amended—
						(1)in paragraph (1),
			 by striking subparagraph (D) and inserting the following new subparagraph
			 (D):
							
								(D)a qualifying
				reassignment from a joint duty assignment—
									(i)for unusual
				personal reasons, including extreme hardship and medical conditions, beyond the
				control of the officer or the armed forces; or
									(ii)to another joint
				duty assignment immediately after—
										(I)the officer was
				promoted to a higher grade, if the reassignment was made because no joint duty
				assignment was available within the same organization that was commensurate
				with the officer’s new grade; or
										(II)the officer’s
				position was eliminated in a
				reorganization.
										;
				and
						(2)by striking paragraph (3) and inserting the
			 following new paragraph (3):
							
								(3)Service in a joint
				duty assignment in a case in which the officer’s tour of duty in that
				assignment brings the officer’s accrued service for purposes of subsection
				(f)(3) to the applicable standard prescribed in subsection
				(a).
								.
						(b)Computing
			 average length of joint duty assignmentsSubsection (e) of such
			 section is amended by striking paragraph (2) and inserting the following new
			 paragraph (2):
						
							(2)In computing the average length of
				joint duty assignments for purposes of paragraph (1), the Secretary may exclude
				the following service:
								(A)Service described in subsection
				(c).
								(B)Service described in subsection
				(d).
								(C)Service described in subsection
				(f)(6).
								.
					(c)Completion of
			 tour of dutySubsection (f) of such section is amended—
						(1)in paragraph (3),
			 by striking Cumulative service and inserting Accrued
			 joint experience;
						(2)in paragraph (4),
			 by striking (except and all that follows through any
			 time); and
						(3)by striking
			 paragraph (6) and inserting the following new paragraph (6):
							
								(6)A second and
				subsequent joint duty assignment that is less than the period required under
				subsection (a), but not less than two
				years.
								.
						(d)Accrued joint
			 experience as full tour of dutySubsection (g) of such section is
			 amended to read as follows:
						
							(g)Accrued joint
				experienceFor the purposes
				of subsection (f)(3), the Secretary of Defense may prescribe, by regulation,
				certain joint experience, such as temporary duty in joint assignments, joint
				individual training, and participation in joint exercises, that may be
				aggregated to equal a full tour of duty. The Secretary shall prescribe the
				regulations with the advice of the Chairman of the Joint Chiefs of
				Staff.
							.
					(e)Constructive
			 creditSubsection (h) of such section is amended—
						(1)in paragraph (1),
			 by striking subsection (f)(1), (f)(2), (f)(4), or (g)(2) and
			 inserting paragraphs (1), (2), and (4) of subsection (f);
			 and
						(2)by
			 striking paragraph (3).
						(f)Repeal of Joint
			 Duty Credit for Certain Joint Task Force AssignmentsSuch section
			 is further amended by striking subsection (i).
					525.Designation of
			 general and flag officer positions on Joint Staff as positions to be held only
			 by reserve component officersSection 526(b)(2)(A) of title 10, United
			 States Code, is amended by striking a general and flag officer
			 position and inserting up to three general and flag officer
			 positions.
				526.Modification of
			 limitations on authorized strengths of reserve general and flag officers in
			 active status serving in joint duty assignments
					(a)Exclusion of
			 army and air force officers serving in joint duty
			 assignmentsSubsection (b) of section 12004 of title 10, United
			 States Code, is amended by adding at the end the following new
			 paragraph;
						
							(4)Those serving in a
				joint duty assignment for purposes of chapter 38 of this title, except that the
				number of officers who may be excluded under this paragraph may not exceed the
				number equal to 20 percent of the number of officers authorized for the armed
				force concerned by subsection
				(a).
							.
					(b)Exclusion of
			 navy officers serving in joint duty assignmentsSubsection (c) of
			 such section is amended—
						(1)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively;
			 and
						(2)in paragraph (1),
			 by striking (1) and all that follows through as
			 follows: and inserting the following:
							
								(1)The following Navy reserve officers
				shall not be counted for purposes of this section:
									(A)Those counted under section 526 of
				this title.
									(B)Those serving in a joint duty
				assignment for purposes of chapter 38 of this title, except that the number of
				officers who may be excluded under this paragraph may not exceed the number
				equal to 20 percent of the number of officers authorized for the Navy in
				subsection (a).
									(2)Of the number of Navy reserve
				officers authorized by subsection (a), 40 are distributed among the line and
				staff corps as
				follows:
								.
						(c)Exclusion of
			 marine corps officers serving in joint duty
			 assignmentsSubsection (d) of such section is amended to read as
			 follows:
						
							(d)The following Marine Corps reserve officers
				shall not be counted for purposes of this section:
								(1)Those counted under section 526 of this
				title.
								(2)Those serving in a
				joint duty assignment for purposes of chapter 38 of this title, except that the
				number of officers who may be excluded under this paragraph may not exceed the
				number equal to 20 percent of the number of officers authorized for the Marine
				Corps in subsection
				(a).
								.
					527.Reports on joint
			 education courses available through the Department of Defense
					(a)Reports
			 requiredNot later than April
			 1 of each of 2009, 2010, and 2011, the Chairman of the Joint Chiefs of Staff
			 shall submit to Congress a report setting forth information on the joint
			 education courses available through the Department of Defense for purposes of
			 the pursuit of joint careers by officers in the Armed Forces.
					(b)ElementsEach
			 report under subsection (a) shall include, for the preceding year covered by
			 the report, the following:
						(1)A list and
			 description of the joint education courses available during the year covered by
			 the report.
						(2)A
			 list and description of the joint education courses listed under paragraph (1)
			 that are available to, and may be completed by, officers of the reserve
			 components of the Armed Forces in other than an in-resident duty status under
			 title 10 or 32, United States Code.
						(3)For each joint education course listed
			 under paragraph (1), the number of officers from each Armed Force who pursued
			 the course during the year covered by the report, including the number of
			 officers of the Army National Guard and Air National Guard who pursued the
			 course.
						DGeneral Service
			 Authorities
				531.Increase in
			 maximum period of reenlistment of regular members of the Armed Forces
					(a)Increase to
			 eight-year maximumSection 505(d) of title 10, United States
			 Code, is amended—
						(1)in paragraph (2),
			 by striking six years and inserting eight years;
			 and
						(2)in paragraph
			 (3)(A), by striking six years and inserting eight
			 years.
						(b)Conforming
			 amendment regarding reenlistment bonusSection 308(a)(2)(A)(ii)
			 of title 37, United States Code, is amended by striking not to exceed
			 six.
					532.Paternity leave
			 for members of the Armed Forces
					(a)Leave
			 authorizedSection 701 of title 10, United States Code, is
			 amended by adding at the end the following new subsection:
						
							(j)(1)Under regulations
				prescribed by the Secretary concerned, a married member of the armed forces on
				active duty whose wife gives birth to a child shall receive 10 days of leave to
				be used in connection with the birth of the child.
								(2)Leave under paragraph (1) is in
				addition to other leave authorized under this
				section.
								.
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and applies only with respect to children
			 born on or after that date.
					533.Pilot programs on
			 career flexibility to enhance retention of members of the Armed Forces
					(a)Pilot programs
			 authorized
						(1)In
			 generalEach Secretary of a military department may carry out
			 pilot programs under which officers and enlisted members of the regular
			 components of the Armed Forces under the jurisdiction of such Secretary may be
			 inactivated from active duty in order to meet personal or professional needs
			 and returned to active duty at the end of such period of inactivation from
			 active duty.
						(2)PurposeThe
			 purpose of the pilot programs under this section shall be to evaluate whether
			 permitting inactivation from active duty and greater flexibility in career
			 paths for members of the Armed Forces will provide an effective means to
			 enhance retention of members of the Armed Forces and the capacity of the
			 Department of Defense to respond to the personal and professional needs of
			 individual members of the Armed Forces.
						(b)Limitation on
			 eligible membersA member of the Armed Forces is not eligible to
			 participate in a pilot program under this section during any period of service
			 required of the member—
						(1)under an agreement
			 upon entry of the member on active duty; or
						(2)due to receipt by the member of a retention
			 bonus as a member qualified in a critical military skill or assigned to a high
			 priority unit under section 355 of title 37, United States Code.
						(c)Limitation on
			 number of participantsNot more than 20 officers and 20 enlisted
			 members of each Armed Force may be selected during each of calendar years 2009
			 through 2012 to participate in the pilot programs under this section.
					(d)Period of
			 inactivation from active duty; effect of inactivation
						(1)LimitationThe period of inactivation from active duty
			 under a pilot program under this section of a member participating in the pilot
			 program shall be such period as the Secretary of the military department
			 concerned shall specify in the agreement of the member under subsection (e),
			 except that such period may not exceed three years.
						(2)Exclusion from
			 computation of Reserve officer’s total years of serviceAny service by a Reserve officer while
			 participating in a pilot program under this section shall be excluded from
			 computation of the officer’s total years of service pursuant to section
			 14706(a) of title 10, United States Code.
						(3)Retirement and
			 related purposesAny period of participation of a member in a
			 pilot program under this section shall not count toward—
							(A)eligibility for
			 retirement or transfer to the Ready Reserve under either chapter 571 or 1223 of
			 title 10, United States Code; or
							(B)computation of
			 retired or retainer pay under chapter 71 or 1223 of title 10, United States
			 Code.
							(e)AgreementEach
			 member of the Armed Forces who participates in a pilot program under this
			 section shall enter into a written agreement with the Secretary of the military
			 department concerned under which agreement that member shall agree as
			 follows:
						(1)To accept an
			 appointment or enlist, as applicable, and serve in the Ready Reserve of the
			 Armed Force concerned during the period of the member's inactivation from
			 active duty under the pilot program.
						(2)To undergo during
			 the period of the inactivation of the member from active duty under the pilot
			 program such inactive duty training as the Secretary concerned shall require in
			 order to ensure that the member retains proficiency, at a level determined by
			 the Secretary concerned to be sufficient, in the member’s military skills,
			 professional qualifications, and physical readiness during the inactivation of
			 the member from active duty.
						(3)Following
			 completion of the period of the inactivation of the member from active duty
			 under the pilot program, to serve two months as a member of the Armed Forces on
			 active duty for each month of the period of the inactivation of the member from
			 active duty under the pilot program.
						(f)Conditions of
			 releaseThe Secretary of Defense shall issue regulations
			 specifying the guidelines regarding the conditions of release that must be
			 considered and addressed in the agreement required by subsection (e). At a
			 minimum, the Secretary shall prescribe the procedures and standards to be used
			 to instruct a member on the obligations to be assumed by the member under
			 paragraph (2) of such subsection while the member is released from active
			 duty.
					(g)Order to active
			 dutyUnder regulations prescribed by the Secretary of the
			 military department concerned, a member of the Armed Forces participating in a
			 pilot program under this section may, in the discretion of such Secretary, be
			 required to terminate participation in the pilot program and be ordered to
			 active duty.
					(h)Pay and
			 allowances
						(1)Basic
			 payDuring each month of participation in a pilot program under
			 this section, a member who participates in the pilot program shall be paid
			 basic pay in an amount equal to two-thirtieths of the amount of monthly basic
			 pay to which the member would otherwise be entitled under section 204 of title
			 37, United States Code, as a member of the uniformed services on active duty in
			 the grade and years of service of the member when the member commences
			 participation in the pilot program.
						(2)Prohibition on
			 receipt of special and incentive pays
							(A)Prohibition on
			 receipt during participationA member who participates in a pilot
			 program shall not, while participating in the pilot program, be paid any
			 special or incentive pay or bonus to which the member is otherwise entitled
			 under an agreement under chapter 5 of title 37, United States Code, that is in
			 force when the member commences participation in the pilot program.
							(B)Treatment of
			 required serviceThe inactivation from active duty of a member
			 participating in a pilot program shall not be treated as a failure of the
			 member to perform any period of service required of the member in connection
			 with an agreement for a special or incentive pay or bonus under chapter 5 of
			 title 37, United States Code, that is in force when the member commences
			 participation in the pilot program.
							(3)Revival of
			 special pays upon return to active duty
							(A)Revival
			 requiredSubject to
			 subparagraph (B), upon the return of a member to active duty after completion
			 by the member of participation in a pilot program—
								(i)any
			 agreement entered into by the member under chapter 5 of title 37, United States
			 Code, for the payment of a special or incentive pay or bonus that was in force
			 when the member commenced participation in the pilot program shall be revived,
			 with the term of such agreement after revival being the period of the agreement
			 remaining to run when the member commenced participation in the pilot program;
			 and
								(ii)any
			 special or incentive pay or bonus shall be payable to the member in accordance
			 with the terms of the agreement concerned for the term specified in clause
			 (i).
								(B)Limitations
								(i)Limitation at
			 time of return to active dutySubparagraph (A) shall not apply to
			 any special or incentive pay or bonus otherwise covered by that subparagraph
			 with respect to a member if, at the time of the return of the member to active
			 duty as described in that subparagraph—
									(I)such pay or bonus
			 is no longer authorized by law; or
									(II)the member does
			 not satisfy eligibility criteria for such pay or bonus as in effect at the time
			 of the return of the member to active duty.
									(ii)Cessation during
			 later serviceSubparagraph (A) shall cease to apply to any
			 special or incentive pay or bonus otherwise covered by that subparagraph with
			 respect to a member if, during the term of the revived agreement of the member
			 under subparagraph (A)(i), such pay or bonus ceases being authorized by
			 law.
								(C)RepaymentA
			 member who is ineligible for payment of a special or incentive pay or bonus
			 otherwise covered by this paragraph by reason of subparagraph (B)(i)(II) shall
			 be subject to the requirements for repayment of such pay or bonus in accordance
			 with the terms of the applicable agreement of the member under chapter 5 of
			 title 37, United States Code.
							(D)Construction of
			 required serviceAny service required of a member under an
			 agreement covered by this paragraph after the member returns to active duty as
			 described in subparagraph (A) shall be in addition to any service required of
			 the member under an agreement under subsection (e).
							(4)Certain travel
			 and transportation allowances
							(A)In
			 generalSubject to subparagraph (B), a member who participates in
			 a pilot program is entitled, while participating in the pilot program, to the
			 travel and transportation allowances authorized by section 404 of title 37,
			 United States Code, for—
								(i)travel performed
			 from the member's residence, at the time of release from active duty to
			 participate in the pilot program, to the location in the United States
			 designated by the member as his residence during the period of participation in
			 the pilot program; and
								(ii)travel performed
			 to the member's residence upon return to active duty at the end of the member's
			 participation in the pilot program.
								(B)LimitationAn
			 allowance is payable under this paragraph only with respect to travel of a
			 member to and from a single residence.
							(i)Promotion
						(1)Officers
							(A)Limitation on
			 promotionAn officer participating in a pilot program under this
			 section shall not, while participating in the pilot program, be eligible for
			 consideration for promotion under chapter 36 or 1405 of title 10, United States
			 Code.
							(B)Promotion and
			 rank upon return to active dutyUpon the return of an officer to
			 active duty after completion by the officer of participation in a pilot
			 program—
								(i)the
			 Secretary of the military department concerned shall adjust the officer’s date
			 of rank in such manner as the Secretary of Defense shall prescribe in
			 regulations for purposes of this section; and
								(ii)the
			 officer shall be eligible for consideration for promotion when officers of the
			 same competitive category, grade, and seniority are eligible for consideration
			 for promotion.
								(2)Enlisted
			 membersAn enlisted member participating in a pilot program shall
			 not be eligible for consideration for promotion during the period that—
							(A)begins on the date
			 of the member's inactivation from active duty under the pilot program;
			 and
							(B)ends at such time
			 after the return of the member to active duty under the pilot program that the
			 member is treatable as eligible for promotion by reason of time in grade and
			 such other requirements as the Secretary of the military department concerned
			 shall prescribe in regulations for purposes of the pilot program.
							(j)Medical and
			 dental careA member participating in a pilot program under this
			 section shall, while participating in the pilot program, be treated as a member
			 of the Armed Forces on active duty for a period of more than 30 days for
			 purposes of the entitlement of the member and the member's dependents to
			 medical and dental care under the provisions of chapter 55 of title 10, United
			 States Code.
					(k)Reports
						(1)Interim
			 reportsNot later than June 1, 2011, and June 1, 2013, the
			 Secretary of each military department shall submit to the congressional defense
			 committees a report on the implementation and current status of the pilot
			 programs conducted by such Secretary under this section.
						(2)Final
			 reportNot later than March 1, 2016, the Secretary of Defense
			 shall submit to the congressional defense committees a report on the pilot
			 programs conducted under this section.
						(3)Elements of
			 reportEach interim report and the final report under this
			 subsection shall include the following:
							(A)A description of
			 each pilot program conducted under this section, including a description of the
			 number of applicants for such pilot program and the criteria used to select
			 individuals for participation in such pilot program.
							(B)An assessment by
			 the Secretary concerned of the pilot programs, including an evaluation of
			 whether—
								(i)the
			 authorities of the pilot programs provided an effective means to enhance the
			 retention of members of the Armed Forces possessing critical skills, talents,
			 and leadership abilities;
								(ii)the
			 career progression in the Armed Forces of individuals who participate in the
			 pilot program has been or will be adversely affected; and
								(iii)the usefulness
			 of the pilot program in responding to the personal and professional needs of
			 individual members of the Armed Forces.
								(C)Such
			 recommendations for legislative or administrative action as the Secretary
			 concerned considers appropriate for the modification or continuation of the
			 pilot programs.
							(l)Duration of
			 program authorityThe
			 authority to conduct a pilot program under this section shall commence on
			 January 1, 2009. No member of the Armed Forces may be released from active duty
			 under a pilot program under this section after December 31, 2012.
					EEducation and
			 Training
				540.Authorized strength
			 of military service academies and repeal of prohibition on phased increase in
			 midshipmen and cadet strength limit at Naval Academy and Air Force
			 Academy
					(a)Military
			 AcademySection 4342(a) of
			 title 10, United States Code, is amended by striking 4,000 or such
			 higher number and inserting 4,400 or such lower
			 number.
					(b)Naval
			 AcademySection 6954 of such
			 title is amended—
						(1)in subsection (a), by striking 4,000
			 or such higher number and inserting 4,400 or such lower
			 number; and
						(2)in subsection (h)(1), by striking the last
			 sentence.
						(c)Air Force
			 AcademySection 9342 of such title is amended—
						(1)in subsection (a), by striking 4,000
			 or such higher number and inserting 4,400 or such lower
			 number; and
						(2)in subsection (j)(1), by striking the last
			 sentence.
						(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to academic years at the United States
			 Military Academy, the United States Naval Academy, and the Air Force Academy
			 after the 2007-2008 academic year.
					541.Promotion of foreign
			 and cultural exchange activities at military service academies
					(a)United States
			 Military Academy
						(1)In
			 generalChapter 403 of title
			 10, United States Code, is amended by inserting after section 4345 the
			 following new section:
							
								4345a.Foreign and
				cultural exchange activities
									(a)Attendance
				authorizedThe Secretary of
				the Army may authorize the Academy to permit students, officers, and other
				representatives of a foreign country to attend the Academy for periods of not
				more than two weeks if the Secretary determines that the attendance of such
				persons contributes significantly to the development of foreign language, cross
				cultural interactions and understanding, and cultural immersion of
				cadets.
									(b)Costs and
				expensesThe Secretary may pay the travel, subsistence, and
				similar personal expenses of persons incurred to attend the Academy under
				subsection (a).
									(c)Effect of
				attendancePersons attending
				the Academy under subsection (a) are not considered to be students enrolled at
				the Academy and are in addition to persons receiving instruction at the Academy
				under section 4344 or 4345 of this title.
									(d)Source of funds;
				limitation(1)The Academy shall bear the costs of the
				attendance of persons under subsection (a) from funds appropriated for the
				Academy and from such additional funds as may be available to the Academy from
				a source, other than appropriated funds, to support cultural immersion,
				regional awareness, or foreign language training activities in connection with
				their attendance.
										(2)Expenditures from appropriated funds
				in support of activities under this section may not exceed $40,000 during any
				fiscal
				year.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 4345 the following
			 new item:
							
								
									4345a. Foreign and cultural exchange
				activities.
								
								.
						(b)Naval
			 academy
						(1)In
			 generalChapter 603 of title
			 10, United States Code, is amended by inserting after section 6957a the
			 following new section:
							
								6957b.Foreign and
				cultural exchange activities
									(a)Attendance
				authorizedThe Secretary of
				the Navy may authorize the Naval Academy to permit students, officers, and
				other representatives of a foreign country to attend the Naval Academy for
				periods of not more than two weeks if the Secretary determines that the
				attendance of such persons contributes significantly to the development of
				foreign language, cross cultural interactions and understanding, and cultural
				immersion of midshipmen.
									(b)Costs and
				expensesThe Secretary may pay the travel, subsistence, and
				similar personal expenses of persons incurred to attend the Naval Academy under
				subsection (a).
									(c)Effect of
				attendancePersons attending
				the Naval Academy under subsection (a) are not considered to be students
				enrolled at the Naval Academy and are in addition to persons receiving
				instruction at the Naval Academy under section 6957 or 6957a of this
				title.
									(d)Source of funds;
				limitation(1)The Naval Academy shall bear the costs of
				the attendance of persons under subsection (a) from funds appropriated for the
				Naval Academy and from such additional funds as may be available to the Naval
				Academy from a source, other than appropriated funds, to support cultural
				immersion, regional awareness, or foreign language training activities in
				connection with their attendance.
										(2)Expenditures from appropriated funds
				in support of activities under this section may not exceed $40,000 during any
				fiscal
				year.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 6957a the following
			 new item:
							
								
									6957b. Foreign and cultural exchange
				activities.
								
								.
						(c)Air Force
			 Academy
						(1)In
			 generalChapter 903 of title
			 10, United States Code, is amended by inserting after section 9345 the
			 following new section:
							
								9345a.Foreign and
				cultural exchange activities
									(a)Attendance
				authorizedThe Secretary of
				the Air Force may authorize the Air Force Academy to permit students, officers,
				and other representatives of a foreign country to attend the Air Force Academy
				for periods of not more than two weeks if the Secretary determines that the
				attendance of such persons contributes significantly to the development of
				foreign language, cross cultural interactions and understanding, and cultural
				immersion of cadets.
									(b)Costs and
				expensesThe Secretary may
				pay the travel, subsistence, and similar personal expenses of persons incurred
				to attend the Air Force Academy under subsection (a).
									(c)Effect of
				attendancePersons attending
				the Air Force Academy under subsection (a) are not considered to be students
				enrolled at the Air Force Academy and are in addition to persons receiving
				instruction at the Air Force Academy under section 9344 or 9345 of this
				title.
									(d)Source of funds;
				limitation(1)The Air Force Academy shall bear the costs
				of the attendance of persons under subsection (a) from funds appropriated for
				the Air Force Academy and from such additional funds as may be available to the
				Air Force Academy from a source, other than appropriated funds, to support
				cultural immersion, regional awareness, or foreign language training activities
				in connection with their attendance.
										(2)Expenditures from appropriated funds
				in support of activities under this section may not exceed $40,000 during any
				fiscal
				year.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 9345 the following
			 new item:
							
								
									9345a. Foreign and cultural exchange
				activities.
								
								.
						542.Increased
			 authority to enroll defense industry employees in defense product development
			 programSection 7049(a) of
			 title 10, United States Code, is amended by striking 25 and
			 inserting 125.
				543.Expanded authority
			 for institutions of professional military education to award degrees
					(a)National Defense
			 Intelligence College
						(1)In
			 generalSection 2161 of title
			 10, United States Code, is amended to read as follows:
							
								2161.Degree
				granting authority for National Defense Intelligence College
									(a)AuthorityUnder regulations prescribed by the
				Secretary of Defense, the President of the National Defense Intelligence
				College may, upon the recommendation of the faculty of the National Defense
				Intelligence College, confer appropriate degrees upon graduates who meet the
				degree requirements.
									(b)LimitationA degree may not be conferred under this
				section unless—
										(1)the Secretary of
				Education has recommended approval of the degree in accordance with the Federal
				Policy Governing Granting of Academic Degrees by Federal Agencies; and
										(2)the National Defense Intelligence College
				is accredited by the appropriate civilian academic accrediting agency or
				organization to award the degree, as determined by the Secretary of
				Education.
										(c)Congressional
				notification requirements(1)When seeking to
				establish degree granting authority under this section, the Secretary of
				Defense shall submit to the Committees on Armed Services of the Senate and
				House of Representatives—
											(A)a copy of the self assessment
				questionnaire required by the Federal Policy Governing Granting of Academic
				Degrees by Federal Agencies, at the time the assessment is submitted to the
				Department of Education’s National Advisory Committee on Institutional Quality
				and Integrity; and
											(B)the subsequent recommendations and
				rationale of the Secretary of Education regarding the establishment of the
				degree granting authority.
											(2)Upon any modification or redesignation of
				existing degree granting authority, the Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing the rationale for the proposed modification or redesignation
				and any subsequent recommendation of the Secretary of Education on the proposed
				modification or redesignation.
										(3)The Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing an explanation of any action by the appropriate academic
				accrediting agency or organization not to accredit the National Defense
				Intelligence College to award any new or existing
				degree.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 108
			 of such title is amended by striking the item relating to section 2161 and
			 inserting the following new item:
							
								
									2161. Degree granting authority for
				National Defense Intelligence
				College.
								
								.
						(b)National Defense
			 University
						(1)In
			 generalSection 2163 of such title is amended to read as
			 follows:
							
								2163.Degree
				granting authority for National Defense University
									(a)AuthorityUnder regulations prescribed by the
				Secretary of Defense, the President of the National Defense University may,
				upon the recommendation of the faculty of the National Defense University,
				confer appropriate degrees upon graduates who meet the degree
				requirements.
									(b)LimitationA degree may not be conferred under this
				section unless—
										(1)the Secretary of
				Education has recommended approval of the degree in accordance with the Federal
				Policy Governing Granting of Academic Degrees by Federal Agencies; and
										(2)the National Defense University is
				accredited by the appropriate civilian academic accrediting agency or
				organization to award the degree, as determined by the Secretary of
				Education.
										(c)Congressional
				notification requirements(1)When seeking to establish
				degree granting authority under this section, the Secretary of Defense shall
				submit to the Committees on Armed Services of the Senate and House of
				Representatives—
											(A)a copy of the self assessment
				questionnaire required by the Federal Policy Governing Granting of Academic
				Degrees by Federal Agencies, at the time the assessment is submitted to the
				Department of Education’s National Advisory Committee on Institutional Quality
				and Integrity; and
											(B)the subsequent recommendations and
				rationale of the Secretary of Education regarding the establishment of the
				degree granting authority.
											(2)Upon any modification or redesignation of
				existing degree granting authority, the Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing the rationale for the proposed modification or redesignation
				and any subsequent recommendation of the Secretary of Education on the proposed
				modification or redesignation.
										(3)The Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing an explanation of any action by the appropriate academic
				accrediting agency or organization not to accredit the National Defense
				University to award any new or existing
				degree.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 108
			 of such title is amended by striking the item relating to section 2163 and
			 inserting the following new item:
							
								
									2163. Degree granting authority for
				National Defense University.
				
								
								.
						(c)United States
			 Army Command and General Staff College
						(1)In
			 generalSection 4314 of such
			 title is amended to read as follows:
							
								4314.Degree
				granting authority for United States Army Command and General Staff
				College
									(a)AuthorityUnder regulations prescribed by the
				Secretary of the Army, the Commandant of the United States Army Command and
				General Staff College may, upon the recommendation of the faculty and dean of
				the college, confer appropriate degrees upon graduates who meet the degree
				requirements.
									(b)LimitationA degree may not be conferred under this
				section unless—
										(1)the Secretary of
				Education has recommended approval of the degree in accordance with the Federal
				Policy Governing Granting of Academic Degrees by Federal Agencies; and
										(2)the United States Army Command and General
				Staff College is accredited by the appropriate civilian academic accrediting
				agency or organization to award the degree, as determined by the Secretary of
				Education.
										(c)Congressional
				notification requirements(1)When seeking to
				establish degree granting authority under this section, the Secretary of
				Defense shall submit to the Committees on Armed Services of the Senate and
				House of Representatives—
											(A)a copy of the self assessment
				questionnaire required by the Federal Policy Governing Granting of Academic
				Degrees by Federal Agencies, at the time the assessment is submitted to the
				Department of Education’s National Advisory Committee on Institutional Quality
				and Integrity; and
											(B)the subsequent recommendations and
				rationale of the Secretary of Education regarding the establishment of the
				degree granting authority.
											(2)Upon any modification or redesignation of
				existing degree granting authority, the Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing the rationale for the proposed modification or redesignation
				and any subsequent recommendation of the Secretary of Education on the proposed
				modification or redesignation.
										(3)The Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing an explanation of any action by the appropriate academic
				accrediting agency or organization not to accredit the United States Army
				Command and General Staff College to award any new or existing
				degree.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 401
			 of such title is amended by striking the item relating to section 4314 and
			 inserting the following new item:
							
								
									4314. Degree granting authority for United
				States Army Command and General Staff
				College.
								
								.
						(d)United States
			 Army War College
						(1)In
			 generalSection 4321 of title
			 10, United States Code, is amended to read as follows:
							
								4321.Degree
				granting authority for United States Army War College
									(a)AuthorityUnder regulations prescribed by the
				Secretary of the Army, the Commandant of the United States Army War College
				may, upon the recommendation of the faculty and dean of the college, confer
				appropriate degrees upon graduates who meet the degree requirements.
									(b)LimitationA degree may not be conferred under this
				section unless—
										(1)the Secretary of
				Education has recommended approval of the degree in accordance with the Federal
				Policy Governing Granting of Academic Degrees by Federal Agencies; and
										(2)the United States Army War College is
				accredited by the appropriate civilian academic accrediting agency or
				organization to award the degree, as determined by the Secretary of
				Education.
										(c)Congressional
				notification requirements(1)When seeking to establish
				degree granting authority under this section, the Secretary of Defense shall
				submit to the Committees on Armed Services of the Senate and House of
				Representatives—
											(A)a copy of the self assessment
				questionnaire required by the Federal Policy Governing Granting of Academic
				Degrees by Federal Agencies, at the time the assessment is submitted to the
				Department of Education’s National Advisory Committee on Institutional Quality
				and Integrity; and
											(B)the subsequent recommendations and
				rationale of the Secretary of Education regarding the establishment of the
				degree granting authority.
											(2)Upon any modification or redesignation of
				existing degree granting authority, the Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing the rationale for the proposed modification or redesignation
				and any subsequent recommendation of the Secretary of Education on the proposed
				modification or redesignation.
										(3)The Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing an explanation of any action by the appropriate academic
				accrediting agency or organization not to accredit the United States Army War
				College to award any new or existing
				degree.
										.
						(2)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 401 of such title is amended by striking
			 the item relating to section 4321 and inserting the following new item:
							
								
									4321. Degree granting authority for United
				States Army War
				College.
								
								.
						(e)United States
			 Naval Postgraduate School
						(1)In
			 generalSection 7048 of such
			 title is amended to read as follows:
							
								7048.Degree
				granting authority for United States Naval Postgraduate School
									(a)AuthorityUnder regulations prescribed by the
				Secretary of the Navy, the President of the Naval Postgraduate School may, upon
				the recommendation of the faculty of the Naval Postgraduate School, confer
				appropriate degrees upon graduates who meet the degree requirements.
									(b)LimitationA degree may not be conferred under this
				section unless—
										(1)the Secretary of
				Education has recommended approval of the degree in accordance with the Federal
				Policy Governing Granting of Academic Degrees by Federal Agencies; and
										(2)the Naval Postgraduate School is accredited
				by the appropriate civilian academic accrediting agency or organization to
				award the degree, as determined by the Secretary of Education.
										(c)Congressional
				notification requirements(1)When seeking to
				establish degree granting authority under this section, the Secretary of
				Defense shall submit to the Committees on Armed Services of the Senate and
				House of Representatives—
											(A)a copy of the self assessment
				questionnaire required by the Federal Policy Governing Granting of Academic
				Degrees by Federal Agencies, at the time the assessment is submitted to the
				Department of Education’s National Advisory Committee on Institutional Quality
				and Integrity; and
											(B)the subsequent recommendations and
				rationale of the Secretary of Education regarding the establishment of the
				degree granting authority.
											(2)Upon any modification or redesignation of
				existing degree granting authority, the Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing the rationale for the proposed modification or redesignation
				and any subsequent recommendation of the Secretary of Education on the proposed
				modification or redesignation.
										(3)The Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing an explanation of any action by the appropriate academic
				accrediting agency or organization not to accredit the Naval Postgraduate
				School to award any new or existing
				degree.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 605
			 of such title is amended by striking the item relating to section 7048 and
			 inserting the following new item:
							
								
									7048. Degree granting authority for United
				States Naval Postgraduate
				School.
								
								.
						(f)Naval War
			 College
						(1)In
			 generalSection 7101 of such
			 title is amended to read as follows:
							
								7101.Degree granting
				authority for Naval War College
									(a)AuthorityUnder regulations prescribed by the
				Secretary of the Navy, the President of the Naval War College may, upon the
				recommendation of the faculty of the Naval War College components, confer
				appropriate degrees upon graduates who meet the degree requirements.
									(b)LimitationA degree may not be conferred under this
				section unless—
										(1)the Secretary of
				Education has recommended approval of the degree in accordance with the Federal
				Policy Governing Granting of Academic Degrees by Federal Agencies; and
										(2)the Naval War College is accredited by the
				appropriate civilian academic accrediting agency or organization to award the
				degree, as determined by the Secretary of Education.
										(c)Congressional
				notification requirements(1)When seeking to
				establish degree granting authority under this section, the Secretary of
				Defense shall submit to the Committees on Armed Services of the Senate and
				House of Representatives—
											(A)a copy of the self assessment
				questionnaire required by the Federal Policy Governing Granting of Academic
				Degrees by Federal Agencies, at the time the assessment is submitted to the
				Department of Education’s National Advisory Committee on Institutional Quality
				and Integrity; and
											(B)the subsequent recommendations and
				rationale of the Secretary of Education regarding the establishment of the
				degree granting authority.
											(2)Upon any modification or redesignation of
				existing degree granting authority, the Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing the rationale for the proposed modification or redesignation
				and any subsequent recommendation of the Secretary of Education on the proposed
				modification or redesignation.
										(3)The Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing an explanation of any action by the appropriate academic
				accrediting agency or organization not to accredit the Naval War College to
				award any new or existing
				degree.
										.
						(2)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 609 of such title is amended by striking
			 the item relating to section 7101 and inserting the following new item:
							
								
									7101. Degree granting authority for Naval
				War
				College.
								
								.
						(g)Marine Corps
			 University
						(1)In
			 generalSection 7102 of such
			 title is amended to read as follows:
							
								7102.Degree
				granting authority for Marine Corps University
									(a)AuthorityUnder regulations prescribed by the
				Secretary of the Navy, the President of the Marine Corps University may, upon
				the recommendation of the directors and faculty of the Marine Corps University,
				confer appropriate degrees upon graduates who meet the degree
				requirements.
									(b)LimitationA degree may not be conferred under this
				section unless—
										(1)the Secretary of
				Education has recommended approval of the degree in accordance with the Federal
				Policy Governing Granting of Academic Degrees by Federal Agencies; and
										(2)the Marine Corps University is accredited
				by the appropriate civilian academic accrediting agency or organization to
				award the degree, as determined by the Secretary of Education.
										(c)Congressional
				notification requirements(1)When seeking to
				establish degree granting authority under this section, the Secretary of
				Defense shall submit to the Committees on Armed Services of the Senate and
				House of Representatives—
											(A)a copy of the self assessment
				questionnaire required by the Federal Policy Governing Granting of Academic
				Degrees by Federal Agencies, at the time the assessment is submitted to the
				Department of Education’s National Advisory Committee on Institutional Quality
				and Integrity; and
											(B)the subsequent recommendations and
				rationale of the Secretary of Education regarding the establishment of the
				degree granting authority.
											(2)Upon any modification or redesignation of
				existing degree granting authority, the Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing the rationale for the proposed modification or redesignation
				and any subsequent recommendation of the Secretary of Education on the proposed
				modification or redesignation.
										(3)The Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing an explanation of any action by the appropriate academic
				accrediting agency or organization not to accredit the Marine Corps University
				to award any new or existing degree.
										(d)Board of
				AdvisorsThe Secretary of the Navy shall establish a board of
				advisors for the Marine Corps University. The Secretary shall ensure that the
				board is established so as to meet all requirements of the appropriate regional
				accrediting
				association.
									.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 609
			 of such title is amended by striking the item relating to section 7102 and
			 inserting the following new item:
							
								
									7102. Degree granting authority for Marine
				Corps
				University.
								
								.
						(h)United States
			 Air Force Institute of Technology
						(1)In
			 generalSection 9314 of such
			 title is amended to read as follows:
							
								9314.Degree
				granting authority for United States Air Force Institute of Technology
									(a)AuthorityUnder regulations prescribed by the
				Secretary of the Air Force, the commander of the Air University may, upon the
				recommendation of the faculty of the United States Air Force Institute of
				Technology, confer appropriate degrees upon graduates of the United States Air
				Force Institute of Technology who meet the degree requirements.
									(b)LimitationA degree may not be conferred under this
				section unless—
										(1)the Secretary of
				Education has recommended approval of the degree in accordance with the Federal
				Policy Governing Granting of Academic Degrees by Federal Agencies; and
										(2)the United States Air Force Institute of
				Technology is accredited by the appropriate civilian academic accrediting
				agency or organization to award the degree, as determined by the Secretary of
				Education.
										(c)Congressional
				notification requirements(1)When seeking to
				establish degree granting authority under this section, the Secretary of
				Defense shall submit to the Committees on Armed Services of the Senate and
				House of Representatives—
											(A)a copy of the self assessment
				questionnaire required by the Federal Policy Governing Granting of Academic
				Degrees by Federal Agencies, at the time the assessment is submitted to the
				Department of Education’s National Advisory Committee on Institutional Quality
				and Integrity; and
											(B)the subsequent recommendations and
				rationale of the Secretary of Education regarding the establishment of the
				degree granting authority.
											(2)Upon any modification or redesignation of
				existing degree granting authority, the Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing the rationale for the proposed modification or redesignation
				and any subsequent recommendation of the Secretary of Education on the proposed
				modification or redesignation.
										(3)The Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing an explanation of any action by the appropriate academic
				accrediting agency or organization not to accredit the United States Air Force
				Institute of Technology to award any new or existing degree.
										(d)Civilian
				Faculty(1)The Secretary of the Air
				Force may employ as many civilian faculty members at the United States Air
				Force Institute of Technology as is consistent with the needs of the Air Force
				and with Department of Defense personnel limits.
										(2)The Secretary shall prescribe
				regulations determining—
											(A)titles and duties of civilian members
				of the faculty; and
											(B)pay of civilian members of the
				faculty, notwithstanding chapter 53 of title 5, but subject to the limitation
				set out in section 5373 of title 5.
											(e)Reimbursement
				and tuition(1)The Department of the
				Army, the Department of the Navy, and the Department of Homeland Security shall
				bear the cost of the instruction at the Air Force Institute of Technology that
				is received by members of the armed forces detailed for that instruction by the
				Secretaries of the Army, Navy, and Homeland Security, respectively.
										(2)Members of the Army, Navy, Marine
				Corps, and Coast Guard may only be detailed for instruction at the Institute on
				a space-available basis.
										(3)In the case of an enlisted member of
				the Army, Navy, Marine Corps, and Coast Guard permitted to receive instruction
				at the Institute, the Secretary of the Air Force shall charge that member only
				for such costs and fees as the Secretary considers appropriate (taking into
				consideration the admission of enlisted members on a space-available
				basis).
										(f)Acceptance of
				Research Grants(1)The Secretary of the Air
				Force may authorize the Commandant of the United States Air Force Institute of
				Technology to accept qualifying research grants. Any such grant may only be
				accepted if the work under the grant is to be carried out by a professor or
				instructor of the Institute for a scientific, literary, or educational
				purpose.
										(2)A qualifying research grant under
				this subsection is a grant that is awarded on a competitive basis by an entity
				referred to in paragraph (3) for a research project with a scientific,
				literary, or educational purpose.
										(3)A grant may be accepted under this
				subsection only from a corporation, fund, foundation, educational institution,
				or similar entity that is organized and operated primarily for scientific,
				literary, or educational purposes.
										(4)The Secretary shall establish an
				account for administering funds received as research grants under this section.
				The Commandant of the Institute shall use the funds in the account in
				accordance with applicable provisions of the regulations and the terms and
				condition of the grants received.
										(5)Subject to such limitations as may be
				provided in appropriations Acts, appropriations available for the Institute may
				be used to pay expenses incurred by the Institute in applying for, and
				otherwise pursuing, the award of qualifying research grants.
										(6)The Secretary shall prescribe
				regulations for the administration of this
				subsection.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 901
			 of such title is amended by striking the item relating to section 9314 and
			 inserting the following new item:
							
								
									9314. Degree granting authority for United
				States Air Force Institute of
				Technology.
								
								.
						(i)Air
			 University
						(1)In
			 generalSection 9317 of such
			 title is amended to read as follows:
							
								9317.Degree
				granting authority for Air University
									(a)AuthorityExcept as provided in sections 9314 and
				9315 of this title, under regulations prescribed by the Secretary of the Air
				Force, the commander of the Air University may, upon the recommendation of the
				faculty of the Air University components, confer appropriate degrees upon
				graduates who meet the degree requirements.
									(b)LimitationA degree may not be conferred under this
				section unless—
										(1)the Secretary of
				Education has recommended approval of the degree in accordance with the Federal
				Policy Governing Granting of Academic Degrees by Federal Agencies; and
										(2)the Air University is accredited by the
				appropriate civilian academic accrediting agency or organization to award the
				degree, as determined by the Secretary of Education.
										(c)Congressional
				notification requirements(1)When seeking to establish
				degree granting authority under this section, the Secretary of Defense shall
				submit to the Committees on Armed Services of the Senate and House of
				Representatives—
											(A)a copy of the self assessment
				questionnaire required by the Federal Policy Governing Granting of Academic
				Degrees by Federal Agencies, at the time the assessment is submitted to the
				Department of Education’s National Advisory Committee on Institutional Quality
				and Integrity; and
											(B)the subsequent recommendations and
				rationale of the Secretary of Education regarding the establishment of the
				degree granting authority.
											(2)Upon any modification or redesignation of
				existing degree granting authority, the Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing the rationale for the proposed modification or redesignation
				and any subsequent recommendation of the Secretary of Education on the proposed
				modification or redesignation.
										(3)The Secretary of Defense shall submit to
				the Committees on Armed Services of the Senate and House of Representatives a
				report containing an explanation of any action by the appropriate academic
				accrediting agency or organization not to accredit the Air University to award
				any new or existing
				degree.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 901
			 of such title is amended by striking the item relating to section 9317 and
			 inserting the following new item:
							
								
									9317. Degree granting authority for Air
				University.
								
								.
						(j)Effective
			 dateThe amendments made by
			 this section shall apply to any degree granting authority established,
			 modified, or redesignated on or after the date of enactment of this Act for an
			 institution of professional military education referred to in such
			 amendments.
					544.Tuition for
			 attendance of Federal employees at the United States Air Force Institute of
			 TechnologySubsection (e) of
			 section 9314 of title 10, United States Code, as amended by section 543(h), is
			 further amended by adding at the end the following new paragraphs:
					
						(4)(A)The Institute shall charge tuition for the
				cost of providing instruction at the Institute for any civilian employee of a
				military department (other than a civilian employee of the Department of the
				Air Force), of another component of the Department of Defense, or of another
				Federal agency who receives instruction at the Institute.
							(B)The cost of any tuition charged an
				individual under this paragraph shall be borne by the department, agency, or
				component sending the individual for instruction at the Institute.
							(5)Amounts received by the Institute for
				the instruction of students under this subsection shall be retained by the
				Institute. Such amounts shall be available to the Institute to cover the costs
				of such instruction. The source and disposition of such amounts shall be
				specifically identified in the records of the
				Institute.
						.
				545.Increase in
			 number of permanent professors at the United States Air Force
			 AcademySection 9331(b)(4) of
			 title 10, United States Code, is amended by striking 21 permanent
			 professors and inserting 23 permanent professors.
				546.Requirement of
			 completion of service under honorable conditions for purposes of entitlement to
			 educational assistance for reserve component members supporting contingency
			 operations
					(a)Requirement of
			 honorable serviceSection
			 16164(a)(2) of title 10, United States Code, is amended by striking
			 other than dishonorable conditions and inserting
			 honorable conditions.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply to a person described in section 16163 of title 10, United States
			 Code, who—
						(1)separates from a
			 reserve component on or after January 28, 2008, the date of the enactment of
			 the National Defense Authorization Act for Fiscal Year 2008; and
						(2)as
			 of the date of the enactment of this Act, has not used any of the person’s
			 entitlement to educational assistance under chapter 1607 of such title.
						547.Consistent education
			 loan repayment authority for health professionals in regular components and
			 Selected ReserveSection
			 16302(c) of title 10, United States Code, is amended by striking paragraphs (2)
			 and (3) and inserting the following new paragraph:
					
						(2)The annual maximum amount of a loan that
				may be repaid under this section shall be the same as the maximum amount in
				effect for the same year under subsection (e)(2) of section 2173 of this title
				for the education loan repayment program under such
				section.
						.
				548.Increase in
			 number of units of Junior Reserve Officers’ Training Corps
					(a)Plan for
			 increaseThe Secretary of
			 Defense, in consultation with the Secretaries of the military departments,
			 shall develop and implement a plan to establish and support, not later than
			 September 30, 2020, not less than 3,700 units of the Junior Reserve Officers’
			 Training Corps.
					(b)ExceptionsThe
			 requirement imposed in subsection (a) shall not apply—
						(1)if the Secretary
			 fails to receive an adequate number or requests for Junior Reserve Officers’
			 Training Corps units by public and private secondary educational institutions;
			 or
						(2)during a time of
			 national emergency when the Secretaries of the military departments determine
			 that funding must be allocated elsewhere.
						(c)CooperationThe
			 Secretary of Defense, as part of the plan to establish and support additional
			 Junior Reserve Officers’ Training Corps units, shall work with local
			 educational agencies to increase the employment in Junior Reserve Officers’
			 Training Corps units of retired members of the Armed Forces who are retired
			 under chapter 61 of title 10, United States Code, especially members who were
			 wounded or injured while deployed in a contingency operation.
					(d)Report on
			 planUpon completion of the plan, the Secretary of Defense shall
			 provide a report to the congressional defense committees containing, at a
			 minimum, the following:
						(1)A description of how the Secretaries of the
			 military departments expect to achieve the number of units of the Junior
			 Reserve Officers’ Training Corps specified in subsection (a), including how
			 many units will be established per year by each service.
						(2)The annual funding
			 necessary to support the increase in units, including the personnel costs
			 associated.
						(3)The number of
			 qualified private and public schools, if any, who have requested a Junior
			 Reserve Officers’ Training Corps unit that are on a waiting list.
						(4)Efforts to improve
			 the increased distribution of units geographically across the United
			 States.
						(5)Efforts to
			 increase distribution of units in educationally and economically deprived
			 areas.
						(6)Efforts to enhance
			 employment opportunities for qualified former military members retired for
			 disability, especially those wounded while deployed in a contingency
			 operation.
						(e)Time for
			 submissionThe plan required under subsection (a), along with the
			 report required by subsection (d), shall be submitted to the congressional
			 defense committees not later than March 31, 2009. The Secretary of Defense
			 shall submit an up-dated report annually thereafter until the minimum number of
			 units of the Junior Reserve Officers’ Training Corps specified in subsection
			 (a) is achieved.
					549.Correction of
			 erroneous Army College Fund benefit amounts
					(a)Correction and
			 payment authority
						(1)Consideration of
			 requests for correctionThe
			 Secretary of the Army may consider, through the Army Board for the Correction
			 of Military Records, a request for the correction of military records relating
			 to the amount of the Army College Fund benefit to which a member or former
			 member of the Armed Forces may be entitled under an Army Incentive Program
			 contract.
						(2)Payment
			 authorityIf the Secretary of
			 the Army determines that the correction of military records is appropriate in
			 response to a request received under paragraph (1), the Secretary may pay such
			 amounts as the Secretary considers necessary to ensure fairness and equity with
			 regard to the request.
						(b)Exception to
			 payment limitsA payment under subsection (a)(2) may be made
			 without regard to any limits on the total combined amounts established for the
			 Army College Fund and the Montgomery G.I. Bill.
					(c)Funding
			 sourcePayments under
			 subsection (a)(2) shall be made solely from funds appropriated for military
			 personnel programs for fiscal year 2009.
					(d)Termination
			 dateNo payment may be made under subsection (a)(2) after
			 December 31, 2009.
					550.Enhancing education
			 partnerships to improve accessibility and flexibility for members of the Armed
			 Forces
					(a)AuthorityThe
			 Secretary of a military department may enter into one or more education
			 partnership agreements with educational institutions in the United States for
			 the purpose of—
						(1)developing plans to improve the
			 accessibility and flexibility of college courses available to eligible members
			 of the Armed Forces;
						(2)improving the
			 application process for the Armed Forces tuition assistance programs and
			 raising awareness regarding educational opportunities available to such
			 members;
						(3)developing
			 curriculum, distance education programs, and career counseling designed to meet
			 the professional, financial, academic, and social needs of such members;
			 and
						(4)assessing how
			 resources may be applied more effectively to meet the educational needs of such
			 members.
						(b)CostExcept as provided in this section,
			 execution of an education partnership agreement with an educational institution
			 shall be at no cost to the Government.
					(c)Educational
			 institution definedIn this
			 section, the term educational institution means an accredited
			 college, university, or technical school in the United States.
					FDefense
			 Dependents’ Education
				551.Continuation of
			 authority to assist local educational agencies that benefit dependents of
			 members of the Armed Forces and Department of Defense civilian
			 employees
					(a)Assistance to
			 schools with significant numbers of military dependent
			 studentsOf the amount authorized to be appropriated for fiscal
			 year 2009 pursuant to section 301(5) for operation and maintenance for
			 Defense-wide activities, $35,000,000 shall be available only for the purpose of
			 providing assistance to local educational agencies under subsection (a) of
			 section 572 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 119 Stat. 3271; 20 U.S.C. 7703b).
					(b)Assistance to
			 schools with enrollment changes due to base closures, force structure changes,
			 or force relocationsOf the amount authorized to be appropriated
			 for fiscal year 2009 pursuant to section 301(5) for operation and maintenance
			 for Defense-wide activities, $15,000,000 shall be available only for the
			 purpose of providing assistance to local educational agencies under subsection
			 (b) of such section 572.
					(c)Local
			 educational agency definedIn this section, the term local
			 educational agency has the meaning given that term in section 8013(9) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).
					552.Impact aid for
			 children with severe disabilitiesOf the amount authorized to be appropriated
			 for fiscal year 2009 pursuant to section 301(5) for operation and maintenance
			 for Defense-wide activities, $5,000,000 shall be available for payments under
			 section 363 of the Floyd D. Spence National Defense Authorization Act for
			 Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat.
			 1654A–77; 20 U.S.C. 7703a).
				553.Transition of
			 military dependent students among local educational agenciesSubsection (d) of section 574 of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2227; 20 U.S.C. 7703b note) is amended to read as
			 follows:
					
						(d)Transition of
				military dependents among local educational agencies(1)The Secretary of Defense shall work
				collaboratively with the Secretary of Education in any efforts to ease the
				transitions of military dependent students from Department of Defense dependent
				schools to other schools and among schools of local educational
				agencies.
							(2)The Secretary of Defense may use
				funds of the Department of Defense Education Activity for the following
				purposes:
								(A)To share expertise and experience of
				the Activity with local educational agencies as military dependent students
				make the transitions described in paragraph (1), including transitions
				resulting from the closure or realignment of military installations under a
				base closure law, global rebasing, and force restructuring.
								(B)To provide programs for local
				educational agencies with military dependent students undergoing the
				transitions described in paragraph (1), including—
									(i)distance learning programs; and
									(ii)training programs to improve the ability of
				military dependent students who attend public schools in the United States and
				their teachers to meet the educational needs of such students.
									(3)The authority provided by this
				subsection expires September 30,
				2013.
							.
				554.Calculation of
			 payments for eligible federally connected children under Department of
			 Education’s Impact Aid programIn fiscal year 2009, section
			 8003(a)(2)(C)(i) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7703(a)(2)(C)(i)) shall be applied by substituting 5,000
			 for 6,500.
				GMilitary
			 Justice
				561.Effective period
			 of military protective orders
					(a)In
			 generalChapter 80 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
						
							1567.Duration of
				military protective ordersA
				military protective order issued by a military commander shall remain in effect
				until such time as the military commander terminates the order or issues a
				replacement
				order.
							.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
						
							
								1567. Duration of military protective
				orders.
							
							.
					562.Mandatory
			 notification of issuance of military protective order to civilian law
			 enforcement
					(a)In
			 generalChapter 80 of title
			 10, United States Code, is amended by inserting after section 1567, as added by
			 section 561, the following new section:
						
							1567a.Mandatory
				notification of issuance of military protective order to civilian law
				enforcement
								(a)Initial
				notificationIn the event a
				military protective order is issued against a member of the armed forces and
				any individual involved in the order does not reside on a military installation
				at any time during the duration of the military protective order, the commander
				of the military installation shall notify the appropriate civilian authorities
				of—
									(1)the issuance of
				the protective order; and
									(2)the individuals
				involved in the order.
									(b)Notification of
				changes or terminationThe
				commander of the military installation also shall notify the appropriate
				civilian authorities of—
									(1)any change made in
				a protective order covered by subsection (a); and
									(2)the termination of
				the protective
				order.
									.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1567 the following
			 new item:
						
							
								1567a. Mandatory notification of issuance
				of military protective order to civilian law
				enforcement.
							
							.
					563.Implementation
			 of information database on sexual assault incidents in the Armed
			 Forces
					(a)Database
			 requiredThe Secretary of Defense shall implement a centralized,
			 case-level database for the collection, in a manner consistent with Department
			 of Defense regulations for restricted reporting, and maintenance of information
			 regarding sexual assaults involving a member of the Armed Forces, including
			 information, if available, about the nature of the assault, the victim, the
			 offender, and the outcome of any legal proceedings in connection with the
			 assault.
					(b)Availability of
			 databaseThe database required by subsection (a) shall be
			 available to personnel of the Sexual Assault Prevention and Response Office of
			 the Department of Defense.
					(c)Implementation
						(1)Plan for
			 implementationNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a plan to provide for the implementation of
			 the database required by subsection (a).
						(2)Relation to
			 defense incident-based reporting systemNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Defense shall submit to the Committees
			 on Armed Services of the Senate and House of Representatives a report
			 containing—
							(A)a description of
			 the current status of the Defense Incident-Based Reporting System; and
							(B)an explanation of
			 how the Defense Incident-Based Reporting System will relate to the database
			 required by subsection (a).
							(3)CompletionNot later than 15 months after the date of
			 enactment of this Act, the Secretary shall complete implementation of the
			 database required by subsection (a).
						(d)ReportsThe database required by subsection (a)
			 shall be used to develop and implement congressional reports, as required
			 by—
						(1)section 577(f) of
			 the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375);
						(2)section 596(c) of
			 the National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163);
						(3)section 532 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364); and
						(4)sections 4361,
			 6980, and 9361 of title 10, United States Code.
						(e)TerminologySection 577(b) of the Ronald W. Reagan
			 National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375) is
			 amended by adding at the end the following new paragraph:
						
							(12)The Secretary shall implement clear,
				consistent, and streamlined sexual assault terminology for use throughout the
				Department of
				Defense.
							.
					HDecorations,
			 Awards, and Honorary Promotions
				571.Replacement of
			 military decorations
					(a)Replacement
			 requiredChapter 57 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
						
							1135.Replacement of
				military decorations
								(a)ReplacementIn addition to other authorities available
				to the Secretary concerned to replace a military decoration, the Secretary
				concerned shall replace, on a one-time basis and without charge, a military
				decoration upon the request of the recipient of the military decoration or the
				immediate next of kin of a deceased recipient.
								(b)Military
				decoration definedIn this
				section, the term decoration means any decoration or award (other
				than the medal of honor) that may be presented or awarded by the President or
				the Secretary concerned to a member of the armed
				forces.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
						
							
								1135. Replacement of military
				decorations.
							
							.
					572.Authorization
			 and request for award of Medal of Honor to Richard L. Etchberger for acts of
			 valor during the Vietnam War
					(a)AuthorizationNotwithstanding the time limitations
			 specified in section 8744 of title 10, United States Code, or any other time
			 limitation with respect to the awarding of certain medals to persons who served
			 in the Armed Forces, the President is authorized and requested to award the
			 Medal of Honor under section 8741 of such title to former Chief Master Sergeant
			 Richard L. Etchberger for the acts of valor during the Vietnam War described in
			 subsection (b).
					(b)Acts of valor
			 describedThe acts of valor
			 referred to in subsection (a) are the actions of then Chief Master Sergeant
			 Richard L. Etchberger as Ground Radar Superintendent of Detachment 1, 1043rd
			 Radar Evaluation Squadron on March 11, 1968, during the Vietnam War for which
			 he was originally awarded the Air Force Cross.
					IMilitary
			 Families
				581.Presentation of
			 burial flag to the surviving spouse and children of deceased members of the
			 Armed Forces
					(a)Inclusion of
			 surviving spouse and children; consolidation of flag-related
			 authoritiesSubsection (e) of
			 section 1482 of title 10, United States Code, is amended—
						(1)by
			 designating the current text as paragraph (2) and redesignating current
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
						(2)by inserting
			 before paragraph (2), as so designated, the following:
							
								(e)Presentation of
				flag of the United States(1)In the case of a decedent covered by
				section 1481 of this title, the Secretary concerned may pay the necessary
				expenses for the presentation of a flag of the United States to the following
				persons:
										(A)The person designated under subsection
				(c) to direct disposition of the remains of the decedent.
										(B)The parents or parent of the decedent, if
				the person to be presented a flag under subparagraph (A) is other than a parent
				of the decedent.
										(C)The surviving spouse of the decedent
				(including a surviving spouse who remarries after the decedent’s death), if the
				person to be presented a flag under subparagraph (A) is other than the
				surviving spouse.
										(D)Each child of the decedent, regardless of
				whether the person to be presented a flag under subparagraph (A) is a child of
				the decedent.
										;
				and
						(3)by inserting at
			 the end the following new paragraphs:
							
								(3)A
				flag to be presented to a person under subparagraph (B), (C), or (D) of
				paragraph (1) shall be of equal size to the flag presented under subparagraph
				(A) of such paragraph to the person designated to direct disposition of the
				remains of the decedent.
								(4)This subsection does not apply to a
				military prisoner who dies while in the custody of the Secretary concerned and
				while under a sentence that includes a discharge.
								(5)In this subsection:
									(A)The term parent
				includes a natural parent, a stepparent, a parent by adoption, or a person who
				for a period of not less than one year before the death of the decedent stood
				in loco parentis to the decedent. Preference under paragraph (1)(B) shall be
				given to the persons who exercised a parental relationship at the time of, or
				most nearly before, the death of the decedent.
									(B)The term child has the
				meaning prescribed by section 1477(d) of this
				title.
									.
						(b)Repeal of
			 superseded provisionsSubsection (a) of such section is amended
			 by striking paragraphs (10) and (11).
					582.Education and
			 training opportunities for military spouses
					(a)Employment and
			 portable career opportunities for spousesSubchapter I of chapter 88 of title 10,
			 United States Code, is amended by inserting after section 1784 the following
			 new section:
						
							1784a.Education and
				training opportunities for military spouses to expand employment and portable
				career opportunities
								(a)Programs and
				tuition assistance(1)The Secretary of Defense may establish
				programs to assist the spouse of a member of the armed forces described in
				subsection (b) in achieving—
										(A)the education and training required for a
				degree or credential at an accredited college, university, or technical school
				in the United States that expands employment and portable career opportunities
				for the spouse; or
										(B)the education prerequisites and
				professional licensure or credential required, by a government or government
				sanctioned licensing body, for an occupation that expands employment and
				portable career opportunities for the spouse.
										(2)As an alternative to, or in addition to,
				establishing a program under this subsection, the Secretary may provide tuition
				assistance to an eligible spouse who is pursuing education, training, or a
				license or credential to expand the spouse’s employment and portable career
				opportunities.
									(b)Eligible
				spousesAssistance under this
				section is limited to a spouse of a member of the armed forces who is serving
				on active duty.
								(c)ExceptionsSubsection
				(b) does not include—
									(1)a person who is
				married to, but legally separated from, a member of the armed forces under
				court order or statute of any State or territorial possession of the United
				States; and
									(2)a spouse of a
				member of the armed forces who is also a member of the armed forces.
									(d)Portable career
				opportunities definedIn this
				section, the term portable career includes an occupation
				identified by the Secretary of Defense, in consultation with the Secretary of
				Labor, as requiring education and training that results in a credential that is
				recognized nationwide by industry or specific businesses.
								(e)RegulationsThe Secretary of Defense shall prescribe
				regulations to govern the availability and use of assistance under this
				section. The Secretary shall ensure that programs established under this
				section do not result in inequitable treatment for spouses of members of the
				armed forces who are also members, since they are excluded from participation
				in the programs under subsection
				(c)(2).
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by inserting after the item relating to section 1784 the
			 following new item:
						
							
								1784a. Education and training
				opportunities for military spouses to expand employment and portable career
				opportunities.
							
							.
					583.Sense of Congress
			 regarding honor guard details for funerals of veteransIt is the sense of Congress that the
			 Secretaries of the military departments should, to the maximum extent
			 practicable, provide honor guard details for the funerals of veterans as is
			 required under section 1491 of title 10, United States Code, as added by
			 section 567(b) of Public Law 105–261 (112 Stat. 2030).
				JOther
			 Matters
				591.Prohibition on
			 interference in independent legal advice by the Legal Counsel to the Chairman
			 of the Joint Chiefs of StaffSection 156(d) of title 10, United States
			 Code, is amended—
					(1)by inserting
			 (1) before The Legal Counsel; and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)No officer or employee of the
				Department of Defense may interfere with the ability of the Legal Counsel to
				give independent legal advice to the Chairman of the Joint Chiefs of Staff and
				to the Joint Chiefs of
				Staff.
							.
					592.Interest payments on
			 certain claims arising from correction of military records
					(a)Interest payable
			 on claimsSubsection (c) of
			 section 1552 of title 10, United States Code, is amended by adding at the end
			 the following new paragraph:
						
							(4)If the correction of military records under
				this section involves setting aside a conviction by court-martial, the payment
				of a claim under this subsection in connection with the correction of the
				records shall include interest at a rate to be determined by the Secretary
				concerned, unless the Secretary determines that the payment of interest is
				inappropriate under the circumstances. If the payment of the claim is to
				include interest, the interest shall be calculated on an annual basis, and
				compounded, using the amount of the lost pay, allowances, compensation,
				emoluments, or other pecuniary benefits involved, and the amount of any fine or
				forfeiture paid, beginning from the date of the conviction through the date on
				which the payment is
				made.
							.
					(b)Clerical
			 amendmentsSubsection (c) of
			 such section is further amended—
						(1)by
			 redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 respectively;
						(2)by inserting
			 (1) after (c);
						(3)by striking
			 If the claimant and inserting the following:
							
								(2)If the
				claimant
								;
				and
						(4)by
			 striking A claimant’s acceptance and inserting the
			 following:
							
								(3)A
				claimant’s
				acceptance
								.
						(c)Retroactive
			 effectiveness of amendmentsThe amendment made by subsection (a) shall
			 apply with respect to any sentence of a court-martial set aside by a
			 Corrections Board on or after October 1, 2007, when the Corrections Board
			 includes an order or recommendation for the payment of a claim for the loss of
			 pay, allowances, compensation, emoluments, or other pecuniary benefits, or for
			 the repayment of a fine or forfeiture, that arose as a result of the
			 conviction. In this subsection, the term Corrections Board has
			 the meaning given that term in section 1557 of title 10, United States
			 Code.
					593.Extension of
			 limitation on reductions of personnel of agencies responsible for review and
			 correction of military recordsSection 1559(a) of title 10, United States
			 Code, is amended by striking October 1, 2008 and inserting
			 December 31, 2010.
				594.Modification of
			 matching fund requirements under National Guard Youth Challenge
			 Program
					(a)In
			 generalSubsection (d) of
			 section 509 of title 32, United States Code, is amended to read as
			 follows:
						
							(d)Matching funds
				required(1)The amount of assistance
				provided by the Secretary of Defense to a State program of the Program for a
				fiscal year under this section may not exceed 60 percent of the costs of
				operating the State program during that fiscal year.
								(2)The limitation in paragraph (1) may
				not be construed as a limitation on the amount of assistance that may be
				provided to a State program of the Program for a fiscal year from sources other
				than the Department of
				Defense.
								.
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2008, and shall apply with respect to fiscal years beginning on or
			 after that date.
					595.Military salute
			 for the flag during the national anthem by members of the Armed Forces not in
			 uniform and by veteransSection 301(b)(1) of title 36, United States
			 Code, is amended by striking subparagraphs (A) through (C) and inserting the
			 following new subparagraphs:
					
						(A)individuals in
				uniform should give the military salute at the first note of the anthem and
				maintain that position until the last note;
						(B)members of the
				Armed Forces and veterans who are present but not in uniform may render the
				military salute in the manner provided for individuals in uniform; and
						(C)all other persons
				present should face the flag and stand at attention with their right hand over
				the heart, and men not in uniform, if applicable, should remove their headdress
				with their right hand and hold it at the left shoulder, the hand being over the
				heart;
				and
						.
				596.Military
			 Leadership Diversity Commission
					(a)Establishment of
			 commissionThere is hereby
			 established a commission to be known as the Military Leadership
			 Diversity Commission (in this section referred to as the
			 commission).
					(b)Composition
						(1)MembershipThe
			 commission shall be composed of the following members:
							(A)The Director of
			 the Defense Manpower Management Center.
							(B)The Director of
			 the Defense Equal Opportunity Management Institute.
							(C)A commissioned officer from each of the
			 Army, Navy, Air Force, and Marine Corps who serves or has served in a
			 leadership position with either a military department command or combatant
			 command.
							(D)A retired general or flag officer from each
			 of the Army, Navy, Air Force, and Marine Corps.
							(E)A retired noncommissioned officer from each
			 of the Army, Navy, Air Force, and Marine Corps.
							(F)Five retired commissioned officers who
			 served in leadership positions with either a military department command or
			 combatant command, of whom no less than three shall represent the views of
			 minority veterans.
							(G)Four individuals with expertise in
			 cultivating diverse leaders in private or non-profit organizations.
							(H)An attorney with appropriate experience and
			 expertise in constitutional and legal matters related to the duties and
			 responsibilities of the commission.
							(2)AppointmentThe
			 members of the commission referred to in subparagraphs (C) through (H) of
			 paragraph (1) shall be appointed by the Secretary of Defense.
						(3)ChairmanThe Secretary of Defense shall designate
			 one member described in paragraphs (1)(F) or (1)(G) as chairman of the
			 commission.
						(4)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the commission. Any vacancy in the commission shall be filled in the same
			 manner as the original appointment.
						(5)Deadline for
			 appointmentAll members of
			 the commission shall be appointed not later than 60 days after the date of the
			 enactment of this Act.
						(6)QuorumFifteen
			 members of the commission shall constitute a quorum but a lesser number may
			 hold hearings.
						(c)Meetings
						(1)Initial
			 meetingThe commission shall
			 conduct its first meeting not later than 30 days after the date on which a
			 majority of the appointed members of the commission have been appointed.
						(2)MeetingsThe
			 commission shall meet at the call of the chairman.
						(d)Duties
						(1)StudyThe commission shall conduct a
			 comprehensive evaluation and assessment of policies that provide opportunities
			 for the promotion and advancement of minority members of the Armed Forces,
			 including minority members who are senior officers.
						(2)Scope of
			 studyIn carrying out the study, the commission shall examine the
			 following:
							(A)The efforts to develop and maintain diverse
			 leadership at all levels of the Armed Forces.
							(B)The successes and failures of developing
			 and maintaining a diverse leadership, particularly at the general and flag
			 officer positions.
							(C)The effect of expanding Department of
			 Defense secondary educational programs to diverse civilian populations, to
			 include military service academy preparatory schools.
							(D)The ability of current recruitment and
			 retention practices to attract and maintain a diverse pool of qualified
			 individuals in sufficient numbers in officer pre-commissioning programs.
							(E)The ability of current activities to
			 increase continuation rates for ethnic-and gender-specific members of the Armed
			 Forces.
							(F)The benefits of conducting an annual
			 conference attended by civilian military, active-duty and retired military, and
			 corporate leaders on diversity, to include a review of current policy and the
			 annual demographic data from the Defense Equal Opportunity Management
			 Institute.
							(G)The status of prior recommendations made to
			 the Department of Defense and to Congress concerning diversity initiatives
			 within the Armed Forces.
							(H)The incorporation of private sector
			 practices that have been successful in cultivating diverse leadership.
							(I)The establishment and maintenance of fair
			 promotion and command opportunities for ethnic- and gender-specific members of
			 the Armed Forces at the O–5 grade level and above.
							(J)An assessment of pre-command billet
			 assignments of ethnic-specific members of the Armed Forces.
							(K)An assessment of command selection of
			 ethnic-specific members of the Armed Forces.
							(L)The development of a uniform definition, to
			 be used throughout the Department of Defense, of diversity that is congruent
			 with the core values and vision of the Department for the future
			 workforce.
							(M)The existing
			 metrics and milestones for evaluating the diversity plans of the Department
			 (including the plans of the military departments) and for facilitating future
			 evaluation and oversight.
							(N)The existence and
			 maintenance of fair promotion, assignment, and command opportunities for
			 ethnic- and gender-specific members of the Armed Forces at the levels of
			 warrant officer, chief warrant officer, company and junior grade, field and
			 mid-grade, and general and flag officer.
							(O)The current
			 institutional structure of the Office of Diversity Management and Equal
			 Opportunity of the Department, and of similar officers of the military
			 departments, and their ability to ensure effective and accountable diversity
			 management across the Department.
							(P)The options
			 available for improving the substance or implementation of current plans and
			 policies of the Department and the military departments.
							(3)Consultation
			 with private partiesIn carrying out the study under this
			 subsection, the commission may consult with appropriate private, for profit,
			 and non-profit organizations and advocacy groups to learn methods for
			 developing, implementing, and sustaining senior diverse leadership within the
			 Department of Defense.
						(e)Reports
						(1)In
			 generalNot later than 12 months after the date on which the
			 commission first meets, the commission shall submit to the President and
			 Congress a report on the study. The report shall include the following:
							(A)The findings and
			 conclusions of the commission.
							(B)The
			 recommendations of the commission for improving diversity within the Armed
			 Forces.
							(C)Such other
			 information and recommendations as the commission considers appropriate.
							(2)Interim
			 reportsThe commission may submit to the President and Congress
			 interim reports as the Commission considers appropriate.
						(f)Powers of the
			 commission
						(1)HearingsThe
			 commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the commission considers
			 appropriate.
						(2)Information from
			 federal agenciesUpon request by the chairman of the commission,
			 any department or agency of the Federal Government may provide information that
			 the commission considers necessary to carry out its duties.
						(g)Inclusion of
			 Coast Guard
						(1)Coast guard
			 representationIn addition to
			 the members of the commission required by subsection (b), the commission shall
			 include two additional members, appointed by the Secretary of Homeland
			 Security, in consultation with the Commandant of the Coast Guard, as
			 follows:
							(A)A retired flag officer of the Coast
			 Guard.
							(B)A commissioned officer or noncommissioned
			 officer of the Coast Guard on active duty.
							(2)Armed Forces
			 DefinedIn this section, the term Armed Forces
			 means the Army, Navy, Air Force, Marine Corps, and Coast Guard.
						(h)Termination of
			 commissionThe commission shall terminate 60 days after the date
			 on which the commission submits the report under subsection (e)(1).
					597.Demonstration
			 project on service of retired nurse corps officers as faculty at civilian
			 nursing schools
					(a)In
			 generalThe Secretary of Defense may conduct a demonstration
			 project to encourage retired military nurses to serve as faculty at civilian
			 nursing schools.
					(b)Eligibility
			 requirements
						(1)IndividualAn
			 individual is eligible to participate in the demonstration project if the
			 individual—
							(A)is a retired nurse
			 corps officer of one of the Armed Forces;
							(B)has had at least
			 26 years of active Federal commissioned service before retiring; and
							(C)possesses a
			 doctoral or master degree in nursing that qualifies the officer to become a
			 full faculty member of an accredited school of nursing.
							(2)InstitutionAn
			 accredited school of nursing is eligible to participate in the demonstration
			 project if the school or its parent institution of higher education—
							(A)is a school of
			 nursing that is accredited to award, at a minimum, a bachelor of science in
			 nursing and provides educational programs leading to such degree;
							(B)has a resident
			 Reserve Officers' Training Corps unit at the institution of higher education
			 that fulfils the requirements of sections 2101 and 2102 of title 10, United
			 States Code;
							(C)does not prevent
			 Reserve Officers' Training Corps access or military recruiting on campus, as
			 defined in section 983 of title 10, United States Code;
							(D)provides any
			 retired nurse corps officer participating in the demonstration project a salary
			 and other compensation at the level to which other similarly situated faculty
			 members of the accredited school of nursing are entitled, as determined by the
			 Secretary of Defense; and
							(E)agrees to comply
			 with subsection (d).
							(c)CompensationThe
			 Secretary of Defense may authorize a Secretary of a military department to
			 authorize qualified institutions of higher education to employ as faculty those
			 eligible individuals (as described in subsection (b)) who are receiving retired
			 pay, whose qualifications are approved by the Secretary and the institution of
			 higher education concerned, and who request such employment, subject to the
			 following:
						(1)A
			 retired nurse corps officer so employed is entitled to receive the officer’s
			 retired pay without reduction by reason of any additional amount paid to the
			 officer by the institution of higher education concerned. In the case of
			 payment of any such additional amount by the institution of higher education
			 concerned, the Secretary of the military department concerned may pay to that
			 institution the amount equal to one-half the amount paid to the retired officer
			 by the institution for any period, up to a maximum of one-half of the
			 difference between the officer’s retired pay for that period and the active
			 duty pay and allowances that the officer would have received for that period if
			 on active duty. Payments by the Secretary concerned under this paragraph shall
			 be made from funds specifically appropriated for that purpose.
						(2)Notwithstanding any
			 other provision of law contained in title 10, title 32, or title 37, United
			 States Code, such a retired nurse corps officer is not, while so employed,
			 considered to be on active duty or inactive duty training for any
			 purpose.
						(d)Scholarships for
			 nurse officer candidatesFor
			 purposes of the eligibility of an institution under subsection (b)(2)(E), the
			 following requirements apply:
						(1)Each accredited
			 school of nursing at which a retired nurse corps officer serves on the faculty
			 under this section shall provide full academic scholarships to individuals
			 undertaking an educational program at such school leading to a bachelor of
			 science in nursing degree who agree, upon completion of such program, to accept
			 a commission as an officer in the nurse corps of one of the Armed
			 Forces.
						(2)The total number
			 of scholarships provided by an accredited school of nursing under paragraph (1)
			 for each officer serving on the faculty of that school under this section shall
			 be such number as the Secretary of Defense shall specify for purposes of this
			 section.
						(3)Each accredited
			 school of nursing shall pay to the Department of Defense an amount equal to the
			 value of the scholarship for every nurse officer candidate who fails to be
			 accessed as a nurse corps officer into one of the Armed Forces within one year
			 of receiving a bachelor of science degree in nursing from that school.
						(4)The Secretary
			 concerned is authorized to discontinue the demonstration project authorized in
			 this section at any institution of higher education that fails to fulfill the
			 requirements of paragraph (3).
						(e)Report
						(1)In
			 generalNot later than 24 months after the commencement of any
			 demonstration project under this section, the Secretary of Defense shall submit
			 to the congressional defense committees a report on the demonstration project.
			 The report shall include a description of the project and a description of
			 plans for the continuation of the project, if any.
						(2)ElementsThe
			 report shall also include, at a minimum, the following:
							(A)The current number
			 of retired nurse corps officers who have at least 26 years of active Federal
			 commissioned service who would be eligible to participate in the
			 program.
							(B)The number of
			 retired nurse corps officers participating in the demonstration project.
							(C)The number of
			 accredited schools of nursing participating in the demonstration
			 project.
							(D)The number of
			 nurse officer candidates who have accessed into the military as commissioned
			 nurse corps officers.
							(E)The number of
			 scholarships awarded to nurse officer candidates.
							(F)The number of
			 nurse officer candidates who have failed to access into the military, if
			 any.
							(G)The amount paid to
			 the Department of Defense in the event any nurse officer candidates awarded
			 scholarships by the accredited school of nursing fail to access into the
			 military as commissioned nurse corps officers.
							(H)The funds expended
			 in the operation of the demonstration project.
							(I)The recommendation
			 of the Secretary of Defense as to whether the demonstration project should be
			 extended.
							(f)DefinitionsIn
			 this section, the terms school of nursing and
			 accredited have the meeting given those terms in section 801 of
			 the Public Health Service Act (42 U.S.C. 296).
					(g)SunsetThe
			 authority in this section shall expire on June 30, 2014.
					598.Report on
			 planning for participation and hosting of the Department of Defense in
			 international sports activities, competitions, and events
					(a)Report
			 requiredNot later than October 1, 2009, the Secretary of Defense
			 shall submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report setting forth a comprehensive plan for the
			 following:
						(1)The participation
			 by personnel of the Department of Defense in international sports activities,
			 competitions, and events (including the Pan American Games, the Olympic Games,
			 the Paralympic Games, the Military World Games, other activities of the
			 International Military Sports Council (CISM), and the Interallied Confederation
			 of Reserve Officers (CIOR)) through fiscal year 2015.
						(2)The hosting by the
			 Department of Defense of military international sports activities,
			 competitions, and events through fiscal year 2015.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
						(1)A
			 discussion of the military international sports activities, competitions, and
			 events that the Department of Defense intends to seek to host, an estimate of
			 the costs of hosting such activities, competitions, and events that the
			 Department intends to seek to host, and a description of the sources of funding
			 for such costs.
						(2)A
			 discussion of the use and replenishment of funds in the account in the Treasury
			 for the Support for International Sporting Competitions for the hosting of such
			 activities, competitions, and events that the Department intends to seek to
			 host.
						(3)A
			 discussion of the support that may be obtained from other departments and
			 agencies of the Federal Government, State and local governments, and private
			 entities in encouraging participation of members of the Armed Forces in
			 international sports activities, competitions, and events or in hosting of
			 military international sports activities, competitions, and events.
						(4)Such
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate to implement or enhance planning for the matters
			 described in subsection (a).
						VICompensation and
			 Other Personnel Benefits
			
				Subtitle A—Pay and Allowances
				Sec. 601.  Fiscal year 2009 increase in military basic
				pay.
				Sec. 602. Permanent extension of prohibition on charges for
				meals received at military treatment facilities by members receiving continuous
				care.
				Sec. 603. Increase in maximum authorized payment or
				reimbursement amount for temporary lodging expenses.
				Sec. 604. Availability of second family separation allowance
				for married couples with dependents.
				Sec. 605. Extension of authority for income replacement
				payments for reserve component members experiencing extended and frequent
				mobilization for active duty service.
				Subtitle B—Bonuses and Special and Incentive Pays
				Sec. 611. Extension of certain bonus and special pay
				authorities for Reserve forces.
				Sec. 612. Extension of certain bonus and special pay
				authorities for health care professionals.
				Sec. 613. Extension of special pay and bonus authorities for
				nuclear officers.
				Sec. 614. Extension of authorities relating to payment of other
				title 37 bonuses and special pays.
				Sec. 615. Extension of authorities relating to payment of
				referral bonuses.
				Sec. 616. Increase in maximum bonus and stipend amounts
				authorized under Nurse Officer Candidate Accession Program and health
				professions stipend program.
				Sec. 617. Maximum length of nuclear officer incentive pay
				agreements for service.
				Sec. 618. Technical changes regarding consolidation of special
				pay, incentive pay, and bonus authorities of the uniformed
				services.
				Sec. 619. Use of new skill incentive pay and proficiency bonus
				authorities to encourage training in critical foreign languages and foreign
				cultural studies and authorization of incentive pay for members of
				precommissioning programs pursuing foreign language proficiency.
				Sec. 620. Accession and retention bonuses for the recruitment
				and retention of officers in certain health professions.
				Subtitle C—Travel and Transportation Allowances
				Sec. 621. Special weight allowance for transportation of
				professional books and equipment for spouses.
				Sec. 622. Shipment of family pets during evacuation of
				personnel.
				Subtitle D—Retired Pay and Survivor Benefits
				Sec. 631. Extension to survivors of certain members who die on
				active duty of special survivor indemnity allowance for persons affected by
				required Survivor Benefit Plan annuity offset for dependency and indemnity
				compensation.
				Sec. 632. Correction of unintended reduction in survivor
				benefit plan annuities due to phased elimination of two-tier annuity
				computation and supplemental annuity.
				Subtitle E—Commissary and Nonappropriated Fund Instrumentality
				Benefits and Operations
				Sec. 641. Use of commissary stores surcharges derived from
				temporary commissary initiatives for reserve component and retired
				members.
				Sec. 642. Enhanced enforcement of prohibition on sale or rental
				of sexually explicit material on military installations.
				Subtitle F—Other Matters
				Sec. 651. Continuation of entitlement to bonuses and similar
				benefits for members of the uniformed services who die, are separated or
				retired for disability, or meet other criteria.
			
			APay and
			 Allowances
				601. Fiscal year 2009
			 increase in military basic pay
					(a)Waiver of Section
			 1009 adjustmentThe adjustment
			 to become effective during fiscal year 2009 required by section 1009 of title
			 37, United States Code, in the rates of monthly basic pay authorized members of
			 the uniformed services shall not be made.
					(b)Increase in
			 basic payEffective on January 1, 2009, the rates of monthly
			 basic pay for members of the uniformed services are increased by 3.9
			 percent.
					602.Permanent
			 extension of prohibition on charges for meals received at military treatment
			 facilities by members receiving continuous careSection 402(h) of title 37, United States
			 Code, is amended—
					(1)in paragraph (1), by striking during
			 any month covered by paragraph (3) and all that follows through
			 this section; and
					(2)by striking paragraph (3).
					603.Increase in maximum
			 authorized payment or reimbursement amount for temporary lodging
			 expensesSection 404a(e) of
			 title 37, United States Code, is amended by striking $180 a day
			 and inserting $290 a day.
				604.Availability of
			 second family separation allowance for married couples with dependents
					(a)AvailabilitySection 427(d) of title 37, United States
			 Code, is amended—
						(1)by inserting
			 (1) before A member;
						(2)by striking
			 Section 421 and inserting the following:
							
								(3)Section
				421
								;
						(3)by striking
			 However and inserting Except as provided in paragraph
			 (2); and
						(4)by inserting
			 before paragraph (3), as so designated, the following new paragraph:
							
								(2)If a married couple, both of whom are
				members of the uniformed services, with dependents are simultaneously assigned
				to duties described in subparagraph (A), (B), or (C) of subsection (a)(1) and
				the members resided together with their dependents immediately before their
				assignments, the Secretary concerned shall pay each of the members the full
				amount of the monthly allowance specified in such subsection until one of the
				members is no longer assigned to duties described in such subparagraphs. Upon
				expiration of the additional allowance, paragraph (1) shall continue to apply
				to the remaining member so long as the member is assigned to duties described
				in subparagraph (A), (B), or (C) of such
				subsection.
								.
						(b)Application of
			 amendmentParagraph (2) of
			 subsection (d) of section 427 of title 37, United States Code, as added by
			 subsection (a), shall apply with respect to members of the uniformed services
			 described in such paragraph who perform service covered by subparagraph (A),
			 (B), or (C) of subsection (a)(1) such section on or after October 1,
			 2008.
					605.Extension of
			 authority for income replacement payments for reserve component members
			 experiencing extended and frequent mobilization for active duty
			 serviceSection 910(g) of
			 title 37, United States Code, is amended by striking December 31,
			 2008 and inserting December 31, 2009.
				BBonuses and
			 Special and Incentive Pays
				611.Extension of
			 certain bonus and special pay authorities for Reserve forces
					(a)Selected Reserve
			 Reenlistment BonusSection 308b(g) of title 37, United States
			 Code, is amended by striking December 31, 2008 and inserting
			 December 31, 2009.
					(b)Selected Reserve
			 Affiliation or Enlistment BonusSection 308c(i) of such title is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
					(c)Special Pay for
			 Enlisted Members Assigned to Certain High Priority UnitsSection
			 308d(c) of such title is amended by striking December 31, 2008
			 and inserting December 31, 2009.
					(d)Ready Reserve
			 Enlistment Bonus for Persons Without Prior ServiceSection
			 308g(f)(2) of such title is amended by striking December 31,
			 2008 and inserting December 31, 2009.
					(e)Ready Reserve
			 Enlistment and Reenlistment Bonus for Persons With Prior
			 ServiceSection 308h(e) of such title is amended by striking
			 December 31, 2008 and inserting December 31,
			 2009.
					(f)Selected Reserve
			 Enlistment Bonus for Persons With Prior ServiceSection 308i(f)
			 of such title is amended by striking December 31, 2008 and
			 inserting December 31, 2009.
					612.Extension of
			 certain bonus and special pay authorities for health care
			 professionals
					(a)Nurse Officer
			 Candidate Accession ProgramSection 2130a(a)(1) of title 10,
			 United States Code, is amended by striking December 31, 2008 and
			 inserting December 31, 2009.
					(b)Repayment of
			 Education Loans for Certain Health Professionals Who Serve in the Selected
			 ReserveSection 16302(d) of such title is amended—
						(1)by
			 striking before and inserting on or before;
			 and
						(2)by striking
			 January 1, 2009 and inserting December 31,
			 2009.
						(c)Accession Bonus
			 for Registered NursesSection 302d(a)(1) of title 37, United
			 States Code, is amended by striking December 31, 2008 and
			 inserting December 31, 2009.
					(d)Incentive
			 Special Pay for Nurse AnesthetistsSection 302e(a)(1) of such
			 title is amended by striking December 31, 2008 and inserting
			 December 31, 2009.
					(e)Special Pay for
			 Selected Reserve Health Professionals in Critically Short Wartime
			 SpecialtiesSection 302g(e) of such title is amended by striking
			 December 31, 2008 and inserting December 31,
			 2009.
					(f)Accession Bonus
			 for Dental OfficersSection 302h(a)(1) of such title is amended
			 by striking December 31, 2008 and inserting December 31,
			 2009.
					(g)Accession Bonus
			 for Pharmacy OfficersSection 302j(a) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
					(h)Accession Bonus
			 for Medical Officers in Critically Short Wartime
			 SpecialtiesSection 302k(f) of such title is amended by striking
			 December 31, 2008 and inserting December 31,
			 2009.
					(i)Accession Bonus
			 for Dental Specialist Officers in Critically Short Wartime
			 SpecialtiesSection 302l(g) of such title is amended by striking
			 December 31, 2008 and inserting December 31,
			 2009.
					613.Extension of
			 special pay and bonus authorities for nuclear officers
					(a)Special Pay for
			 Nuclear-Qualified Officers Extending Period of Active
			 ServiceSection 312(f) of title 37, United States Code, is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
					(b)Nuclear Career
			 Accession BonusSection 312b(c) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
					(c)Nuclear Career
			 Annual Incentive BonusSection 312c(d) of such title is amended
			 by striking December 31, 2008 and inserting December 31,
			 2009.
					614.Extension of
			 authorities relating to payment of other title 37 bonuses and special
			 pays
					(a)Aviation Officer
			 Retention BonusSection 301b(a) of title 37, United States Code,
			 is amended by striking December 31, 2008 and inserting
			 December 31, 2009.
					(b)Assignment
			 incentive paySection 307a(g)
			 of such title is amended by striking December 31, 2008 and
			 inserting December 31, 2009.
					(c)Reenlistment
			 Bonus for Active MembersSection 308(g) of such title is amended
			 by striking December 31, 2008 and inserting December 31,
			 2009.
					(d)Enlistment
			 BonusSection 309(e) of such title is amended by striking
			 December 31, 2008 and inserting December 31,
			 2009.
					(e)Accession Bonus
			 for New Officers in Critical SkillsSection 324(g) of such title
			 is amended by striking December 31, 2008 and inserting
			 December 31, 2009.
					(f)Incentive Bonus
			 for Conversion to Military Occupational Specialty to Ease Personnel
			 ShortageSection 326(g) of such title is amended by striking
			 December 31, 2008 and inserting December 31,
			 2009.
					(g)Accession Bonus
			 for Officer CandidatesSection 330(f) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
					(h)Retention Bonus
			 for Members With Critical Military Skills or Assigned to High Priority
			 UnitsSection 355(i) of such
			 title, as redesignated by section 661(c) of the National Defense Authorization
			 Act for Fiscal Year 2008, is amended by striking December 31,
			 2008 and inserting December 31, 2009.
					615.Extension of
			 authorities relating to payment of referral bonuses
					(a)Health
			 professions referral bonusSubsection (i) of section 1030 of title 10,
			 United States Code, as added by section 671(b) of the National Defense
			 Authorization Act for Fiscal Year 2008, is amended by striking December
			 31, 2008 and inserting December 31, 2009.
					(b)Army referral
			 bonusSubsection (h) of
			 section 3252 of title 10, United States Code, as added by section 671(a) of the
			 National Defense Authorization Act for Fiscal Year 2008, is amended by striking
			 December 31, 2008 and inserting December 31,
			 2009.
					616.Increase in maximum
			 bonus and stipend amounts authorized under Nurse Officer Candidate Accession
			 Program and health professions stipend program
					(a)Bonus under
			 Nurse Officer Candidate Accession ProgramSection 2130a(a)(1) of title 10, United
			 States Code, is amended—
						(1)by
			 striking $10,000 and inserting $20,000;
			 and
						(2)by striking $5,000 and
			 inserting $10,000.
						(b)Monthly stipend
			 under Nurse Officer Candidate Accession ProgramSection 2130a(a)(2) of title is amended by
			 striking of not more than $1,000 and inserting in an
			 amount not to exceed the stipend rate in effect under section 2121(d) of this
			 title.
					(c)Monthly stipend
			 for students in nursing or other health professions under health professions
			 stipend programSection 16201(e)(2)(A) of title is amended by
			 striking stipend of $100 per month and inserting monthly
			 stipend in an amount not to exceed the stipend rate in effect under section
			 2121(d) of this title.
					617.Maximum length
			 of nuclear officer incentive pay agreements for serviceSection 312(a)(3) of title 37, United States
			 Code, is amended by striking three, four, or five years and
			 inserting not less than three years.
				618.Technical changes
			 regarding consolidation of special pay, incentive pay, and bonus authorities of
			 the uniformed services
					(a)Eligibility
			 requirements for nuclear officer bonus and incentive paySection 333 of title 37, United States
			 Code, is amended—
						(1)in subsection
			 (a)(2), by striking and operational; and
						(2)in subsection (b)(2), by striking
			 and operational.
						(b)Relationship of
			 aviation incentive pay to other pay and allowancesSection
			 334(f)(1) of such title is amended by striking section 351 and
			 inserting section 351(a)(2).
					(c)Health
			 professions incentive paySection 335(e)(1)(D)(i) of such title is
			 amended by striking dental surgeons and inserting dental
			 officers.
					(d)No pro-rated
			 payment of certain hazardous duty paysSection 351(c) of such
			 title is amended by striking subsection (a) and inserting
			 paragraph (1) or (3) of subsection (a).
					(e)Availability of
			 hazardous duty paySection
			 351(f) of such title is amended—
						(1)by striking
			 in administering subsection (a) and inserting in
			 connection with determining whether a triggering event has occurred for the
			 provision of hazardous duty pay under subsection (a)(1); and
						(2)by striking the
			 last sentence.
						619.Use of new skill
			 incentive pay and proficiency bonus authorities to encourage training in
			 critical foreign languages and foreign cultural studies and authorization of
			 incentive pay for members of precommissioning programs pursuing foreign
			 language proficiency
					(a)Eligibility for
			 skill proficiency bonus
						(1)EligibilitySubsection (b) of section 353 of title 37,
			 United States Code, is amended to read as follows:
							
								(b)Skill
				Proficiency Bonus
									(1)Availability;
				eligible personsThe
				Secretary concerned may pay a proficiency bonus to a member of a regular or
				reserve component of the uniformed services who—
										(A)is entitled to basic pay under section 204
				of this title or compensation under section 206 of this title or is enrolled in
				an officer training program; and
										(B)is determined to have, and maintains,
				certified proficiency under subsection (d) in a skill designated as critical by
				the Secretary concerned or is in training to acquire proficiency in a critical
				foreign language or expertise in foreign cultural studies or a related skill
				designated as critical by the Secretary concerned.
										(2)Inclusion of
				certain Senior ROTC membersA
				proficiency bonus may be paid under this subsection to a student who is
				enrolled in the Senior Reserve Officers’ Training Corps program even though the
				student is in the first year of the four-year course under the program. During
				the period covered by the proficiency bonus, the student shall also be entitled
				to a monthly subsistence allowance under section 209(c) of this title even
				though the student has not entered into an agreement under section 2103a of
				title 10. However, if the student receives incentive pay under subsection
				(g)(2) for the same period, the student may receive only a single monthly
				subsistence allowance under section 209(c) of this
				title.
									.
						(2)Availability of
			 incentive pay for participation in foreign language education or training
			 programsSuch section is further amended—
							(A)by redesignating
			 subsections (g), (h), and (i) as subsections (h), (i), and (j), respectively;
			 and
							(B)by inserting after
			 subsection (f) the following new subsection (g):
								
									(g)Foreign language
				studies in officer training programs
										(1)Availability of
				incentive payThe Secretary
				concerned may pay incentive pay to a person enrolled in an officer training
				program to also participate in an education or training program to acquire
				proficiency in a critical foreign language or expertise in foreign cultural
				studies or a related skill designated as critical by the Secretary
				concerned.
										(2)Inclusion of
				certain Senior ROTC membersIncentive pay may be paid under this
				subsection to a student who is enrolled in the Senior Reserve Officers’
				Training Corps program even though the student is in the first year of the
				four-year course under the program. While the student receives the incentive
				pay, the student shall also be entitled to a monthly subsistence allowance
				under section 209(c) of this title even though the student has not entered into
				an agreement under section 2103a of title 10. However, if the student receives
				a proficiency bonus under subsection (b)(2) covering the same month, the
				student may receive only a single monthly subsistence allowance under section
				209(c) of this title.
										(3)Critical foreign
				language definedIn this section, the term critical
				foreign language includes Arabic, Korean, Japanese, Chinese, Pashto,
				Persian-Farsi, Serbian-Croatian, Russian, Portuguese, or other language
				designated as critical by the Secretary
				concerned.
										.
							(b)Incentive pay
			 authorized
						(1)In
			 generalChapter 5 of title 37, United States Code, is amended by
			 inserting after section 316 the following new section:
							
								316a.Special pay:
				incentive pay for members of precommissioning programs pursuing foreign
				language proficiency
									(a)Incentive
				payThe Secretary of Defense may pay incentive pay under this
				section to an individual who—
										(1)is enrolled as a
				member of the Senior Reserve Officers’ Training Corps or the Marine Corps
				Platoon Leaders Class, as determined in accordance with regulations prescribed
				by the Secretary of Defense under subsection (e); and
										(2)participates in a
				language immersion program approved for purposes of the Senior Reserve
				Officers’ Training Corps, or in study abroad, or is enrolled in an academic
				course that involves instruction in a foreign language of strategic interest to
				the Department of Defense as designated by the Secretary of Defense for
				purposes of this section.
										(b)Period of
				paymentIncentive pay is payable under this section to an
				individual described in subsection (a) for the period of the individual's
				participation in the language program or study described in paragraph (2) of
				that subsection.
									(c)AmountThe
				amount of incentive pay payable to an individual under this section may not
				exceed $3,000 per year.
									(d)RepaymentAn
				individual who is paid incentive pay under this section but who does not
				satisfactorily complete participation in the individual's language program or
				study as described in subsection (a)(2), or who does not complete the
				requirements of the Senior Reserve Officers’ Training Corps or the Marine Corps
				Platoon Leaders Class, as applicable, shall be subject to the repayment
				provisions of section 303a(e) of this title.
									(e)RegulationsThis
				section shall be administered under regulations prescribed by the Secretary of
				Defense.
									(f)ReportsNot
				later than January 1, 2010, and annually thereafter through 2014, the Secretary
				of Defense shall submit to the Director of the Office of Management and Budget,
				and to Congress, a report on the payment of incentive pay under this section
				during the preceding fiscal year. Each report shall include, for the fiscal
				year covered by such report, the following:
										(1)The number of
				individuals paid incentive pay under this section, the number of individuals
				commencing receipt of incentive pay under this section, and the number of
				individuals ceasing receipt of incentive pay under this section.
										(2)The amount of
				incentive pay paid to individuals under this section.
										(3)The aggregate
				amount recouped under section 303a(e) of this title in connection with receipt
				of incentive pay under this section.
										(4)The languages for
				which incentive pay was paid under this section, including the total amount
				paid for each such language.
										(5)The effectiveness
				of incentive pay under this section in assisting the Department of Defense in
				securing proficiency in foreign languages of strategic interest to the
				Department of Defense, including a description of how recipients of pay under
				this section are assigned and utilized following completion of the program of
				study.
										(g)Termination of
				authorityNo incentive pay may be paid under this section after
				December 31,
				2013.
									.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 such title is amended by inserting after the item relating to section 316 the
			 following new item:
							
								
									316a. Special pay: incentive pay for members of
				precommissioning programs pursuing foreign language
				proficiency.
								
								.
						(c)Pilot program
			 for foreign language proficiency training for reserve members
						(1)Pilot program
			 requiredThe Secretary of
			 Defense shall conduct a pilot program to provide a skill proficiency bonus
			 under section 353(b) of title 37, United States Code, to a member of a reserve
			 component of the uniformed services who is entitled to compensation under
			 section 206 of such title while the member participates in an education or
			 training program to acquire proficiency in a critical foreign language or
			 expertise in foreign cultural studies or a related skill designated as critical
			 under such section 353.
						(2)Duration of
			 pilot programThe Secretary
			 shall conduct the pilot program during the period beginning on October 1, 2008,
			 and ending on December 31, 2013. Incentive pay may not be provided under the
			 pilot program after December 31, 2013.
						(3)Reporting
			 requirementNot later than March 31, 2012, the Secretary shall
			 submit to Congress a report containing the results of the pilot program and the
			 recommendations of the Secretary regarding whether to continue or expand the
			 pilot program.
						(d)Expedited
			 implementationNotwithstanding section 662 of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 180; 37 U.S.C. 301 note), the Secretary of a military department may
			 immediately implement the amendments made by subsection (a) in order to ensure
			 the prompt availability of proficiency bonuses and incentive pay under section
			 353 of title 37, United States Code, as amended by such subsections, for
			 persons enrolled in officer training programs.
					620.Accession and
			 retention bonuses for the recruitment and retention of officers in certain
			 health professions
					(a)Targeted bonus
			 authority to increase direct accessions
						(1)Designation of
			 critically short wartime health specialtiesFor purposes of section 335 of title 37,
			 United States Code, as added by section 661 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 169), the
			 following health professions are designated as a critically short wartime
			 specialty under subsection (a)(2) of such section:
							(A)Psychologists who have been awarded a
			 diploma as a Diplomate in Psychology by the American Board of Professional
			 Psychology and are fully licensed and such other mental health practitioners as
			 the Secretary concerned determines to be necessary.
							(B)Registered
			 nurses.
							(2)Special
			 agreement authorityUnder the
			 authority provided by this section, the Secretary concerned may enter into an
			 agreement under subsection (f) of section 335 of title 37, United States Code,
			 to pay a health professions bonus under such section to a person who accepts a
			 commission or appointment as an officer and whose health profession specialty
			 is specified in paragraph (1) of this subsection.
						(3)Secretary
			 concerned definedIn this subsection, the term Secretary
			 concerned has the meaning given that term in section 101(5) of title
			 37, United States Code.
						(4)Effective
			 periodThe designations made
			 by this subsection and the authority to enter into an agreement under paragraph
			 (2) of this subsection expire on September 30, 2010.
						(b)Accession and
			 retention bonuses for psychologists
						(1)In
			 generalChapter 5 of title 37, United States Code, is amended by
			 inserting after section 302c the following new section:
							
								302c-1.Special pay:
				accession and retention bonuses for psychologists
									(a)Accession
				bonus
										(1)Accession bonus
				authorizedA person described
				in paragraph (2) who executes a written agreement described in subsection (d)
				to accept a commission as an officer of the armed forces and remain on active
				duty for a period of not less than four consecutive years may, upon acceptance
				of the agreement by the Secretary concerned, be paid an accession bonus in an
				amount, subject to subsection (c)(1), determined by the Secretary
				concerned.
										(2)Eligible
				personsA person described in paragraph (1) is any person
				who—
											(A)is a graduate of
				an accredited school of psychology; and
											(B)holds a valid State
				license to practice as a doctoral level psychologist.
											(3)Limitation on
				eligibilityA person may not be paid a bonus under this
				subsection if—
											(A)the person, in
				exchange for an agreement to accept an appointment as an officer, received
				financial assistance from the Department of Defense to pursue a course of study
				in psychology; or
											(B)the Secretary
				concerned determines that the person is not qualified to become and remain
				certified as a psychologist.
											(b)Multiyear
				retention bonus
										(1)Retention bonus
				authorizedAn officer
				described in paragraph (2) who executes a written agreement described in
				subsection (d) to remain on active duty for up to four years after completion
				of any other active-duty service commitment may, upon acceptance of the
				agreement by the Secretary concerned, be paid a retention bonus as provided in
				this section.
										(2)Eligible
				officersAn officer described in paragraph (1) is an officer of
				the armed forces who—
											(A)is a psychologist
				of the armed forces;
											(B)is in a pay grade
				below pay grade O–7;
											(C)has at least eight
				years of creditable service (computed as described in section 302b(f) of this
				title) or has completed any active-duty service commitment incurred for
				psychology education and training;
											(D)has completed
				initial residency training (or will complete such training before September 30
				of the fiscal year in which the officer enters into the agreement under this
				subsection); and
											(E)holds a valid
				State license to practice as a doctoral level psychologist.
											(c)Maximum amount
				of bonus
										(1)Accession
				bonusThe amount of an accession bonus under subsection (a) may
				not exceed $400,000.
										(2)Retention
				bonusThe amount of a
				retention bonus under subsection (b) may not exceed $25,000 for each year of
				the agreement of the officer concerned.
										(d)AgreementThe
				agreement referred to in subsections (a) and (b) shall provide that, consistent
				with the needs of the armed force concerned, the person or officer executing
				the agreement will be assigned to duty, for the period of obligated service
				covered by the agreement, as an officer of such armed force as a
				psychologist.
									(e)Repayment
										(1)Accession
				bonusA person who, after
				signing an agreement under subsection (a), is not commissioned as an officer of
				the armed forces, does not become licensed as a psychologist, or does not
				complete the period of active duty specified in the agreement shall be subject
				to the repayment provisions of section 303a(e) of this title.
										(2)Retention
				bonusAn officer who does not
				complete the period of active duty specified in the agreement entered into
				under subsection (b) shall be subject to the repayment provisions of section
				303a(e) of this title.
										(f)Termination of
				authorityNo agreement under subsection (a) or (b) may be entered
				into after December 31,
				2009.
									.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 such title is amended by inserting after the item relating to section 302c the
			 following new item:
							
								
									302c–1. Special pay: accession and retention bonuses for
				psychologists.
								
								.
						CTravel and
			 Transportation Allowances
				621.Special weight
			 allowance for transportation of professional books and equipment for
			 spousesSection 406(b)(1)(D)
			 of title 37, United States Code, is amended—
					(1)by inserting (i) after
			 (D);
					(2)in
			 the second sentence of clause (i), as designated by paragraph (1), by striking
			 this subparagraph and inserting this
			 clause;
					(3)by designating the
			 last sentence as clause (iii) and indenting the margin of such clause, as so
			 designated, two ems from the left margin; and
					(4)by
			 inserting after clause (i), as designated by paragraph (1), the following new
			 clause:
						
							(ii)In addition to the weight allowance
				authorized for such member with dependents under paragraph (C), the Secretary
				concerned may authorize up to an additional 500 pounds in weight allowance for
				shipment of professional books and equipment belonging to the spouse of such
				member.
							.
					622.Shipment of
			 family pets during evacuation of personnelSection 406(b)(1) of title 37, United States
			 Code, is amended by adding at the end the following new subparagraph:
					
						(H)(i)Except as provided in
				paragraph (2) and subject to clause (iii), in connection with an evacuation
				from a permanent station located in a foreign area, a member is entitled to
				transportation (including shipment and payment of any quarantine costs) of
				family household pets.
							(ii)A member entitled to transportation
				under clause (i) may be paid reimbursement or, at the member's request, a
				monetary allowance in accordance with the provisions of subparagraph (F) if the
				member secures by commercial means shipment and any quarantining of the pets
				otherwise subject to transportation under clause (i).
							(iii)The provision of transportation
				under clause (i) and the payment of reimbursement under clause (ii) shall be
				subject to such regulations as the Secretary of Defense shall prescribe with
				respect to members of the armed forces for purposes of this subparagraph. Such
				regulations may specify limitations on the types, size, and number of pets for
				which transportation may be provided or reimbursement
				paid.
							.
				DRetired Pay and
			 Survivor Benefits
				631.Extension to
			 survivors of certain members who die on active duty of special survivor
			 indemnity allowance for persons affected by required Survivor Benefit Plan
			 annuity offset for dependency and indemnity compensation
					(a)ExtensionSubsection (m) of section 1450 of title 10,
			 United States Code, as added by section 644 of the National Defense
			 Authorization Act for Fiscal Year 2008, is amended in paragraph (1)(B) by
			 striking section 1448(a)(1) of this title and inserting
			 subsection (a)(1) of section 1448 of this title or by reason of coverage
			 under subsection (d) of such section.
					(b)Application of
			 amendmentThe amendment made
			 by subsection (a) shall apply with respect to the month beginning on October 1,
			 2008, and subsequent months as provided by paragraph (6) of subsection (m) of
			 section 1450 of title 10, United States Code, as added by section 644 of the
			 National Defense Authorization Act for Fiscal Year 2008.
					632.Correction of
			 unintended reduction in survivor benefit plan annuities due to phased
			 elimination of two-tier annuity computation and supplemental
			 annuityEffective as of
			 October 28, 2004, and as if included therein as enacted, section 644(c) of the
			 Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 1961; 10 U.S.C. 1450 note) is amended by adding
			 at the end the following new paragraph:
					
						(3)Savings
				provisionIf, as a result of
				the recomputation of annuities under section 1450 of title 10, United States
				Code, and supplemental survivor annuities under section 1457 of such title, as
				required by paragraph (1), the total amount of both annuities to be paid to an
				annuitant for a month would be less (because of the offset required by section
				1450(c) of such title for dependency and indemnity compensation) than the
				amount that would be paid to the annuitant in the absence of recomputation, the
				Secretary of Defense shall take such actions as are necessary to adjust the
				annuity amounts to eliminate the
				reduction.
						.
				ECommissary and
			 Nonappropriated Fund Instrumentality Benefits and Operations
				641.Use of commissary
			 stores surcharges derived from temporary commissary initiatives for reserve
			 component and retired membersSection 2484(h) of title 10, United States
			 Code, is amended—
					(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
					(2)in such paragraph
			 (4), as so redesignated, by striking paragraph (1) or (2) and
			 inserting paragraph (1), (2), or (3); and
					(3)by
			 inserting after paragraph (2) the following new paragraph:
						
							(3)(A)The Secretary of Defense
				may use the proceeds derived from surcharges imposed under subsection (d) in
				connection with sales of commissary merchandise through initiatives described
				in subparagraph (B) to offset the cost of such initiatives.
								(B)Subparagraph (A) applies with respect to
				initiatives, utilizing temporary and mobile equipment, intended to provide
				members of reserve components, retired members, and other persons eligible for
				commissary benefits, but without reasonable access to commissary stores,
				improved access to commissary
				merchandise.
								.
					642.Enhanced enforcement
			 of prohibition on sale or rental of sexually explicit material on military
			 installations
					(a)Establishment of
			 Resale Activities Review BoardSection 2495b of title 10, United States
			 Code, is amended—
						(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
						(2)by inserting after
			 subsection (b) the following new subsection:
							
								(c)Resale
				Activities Review Board(1)The Secretary of Defense shall establish a
				nine-member board to make recommendations to the Secretary regarding whether
				material sold or rented, or proposed for sale or rental, on property under the
				jurisdiction of the Department of Defense is barred from sale or rental by
				subsection (a).
									(2)(A)The Secretary of Defense shall appoint six
				members of the board to broadly represent the interests of the patron base
				served by the defense commissary system and the exchange system. The Secretary
				shall appoint one of the members to serve as the chairman of the board. At
				least one member appointed under this subparagraph shall be a person with
				experience managing or advocating for military family programs and who is also
				an eligible patron of the defense commissary system and the exchange
				system.
										(B)The Secretary of each of the military
				departments shall appoint one member of the board.
										(C)A vacancy on the board shall be
				filled in the same manner as the original appointment.
										(3)The Secretary of Defense may detail persons
				to serve as staff for the board. At a minimum, the Secretary shall ensure that
				the board is assisted at meetings by military resale and legal advisors.
									(4)The recommendations made by the board under
				paragraph (1) shall be made available to the public. The Secretary of Defense
				shall publicize the availability of such recommendations by such means as the
				Secretary considers appropriate.
									(5)Members of the board shall be allowed
				travel expense, including per diem in lieu of subsistence, at rates authorized
				for employees of agencies under subchapter I of chapter 57 of title 5 while
				away from their homes or regular places of business in the performance of
				services for the
				board.
									.
						(b)Deadline for
			 establishment and initial meeting
						(1)EstablishmentThe board required by subsection (c) of
			 section 2495b of title 10, United States Code, as added by subsection (a),
			 shall be established, and its initial nine members appointed, not later than
			 120 days after the date of the enactment of this Act.
						(2)MeetingsThe board shall conduct an initial meeting
			 within one year after the date of the appointment of the initial members of the
			 board. At the discretion of the board, the board may consider all materials
			 previously reviewed under such section as available for reconsideration for a
			 minimum of 180 days following the initial meeting of the board.
						FOther
			 Matters
				651.Continuation of
			 entitlement to bonuses and similar benefits for members of the uniformed
			 services who die, are separated or retired for disability, or meet other
			 criteria
					(a)Discretion to
			 provide exception to termination and repayment requirements under certain
			 circumstancesSection 303a(e)
			 of title 37, United States Code, is amended—
						(1)in the subsection
			 heading, by inserting ;
			 termination of entitlement to unpaid amounts after
			 met;
						(2)in paragraph
			 (1)—
							(A)by striking
			 A member and inserting (A) Except as provided in
			 paragraph (2), a member; and
							(B)by striking
			 the requirements, except in certain circumstances authorized by the
			 Secretary concerned. and inserting the eligibility requirements
			 and may not receive any unpaid amounts of the bonus or similar benefit after
			 the member fails to satisfy the requirements, unless the Secretary concerned
			 determines that the imposition of the repayment requirement and termination of
			 the payment of unpaid amounts of the bonus or similar benefit with regard to
			 the member would be contrary to a personnel policy or management objective,
			 would be against equity and good conscience, or would be contrary to the best
			 interests of the United States.; and
							(3)by redesignating
			 paragraph (2) as subparagraph (B) of paragraph (1).
						(b)Mandatory
			 payment of unpaid amounts under certain circumstances; no repayment of unearned
			 amountsSection 303a(e) of
			 title 37, United States Code, is amended by inserting after paragraph (1), as
			 amended by subsection (a), the following new paragraph (2):
						
							(2)(A)If a member of the uniformed services dies
				or is retired or separated with a combat-related disability, the Secretary
				concerned—
									(i)shall not require repayment by the
				member or the member’s estate of the unearned portion of any bonus or similar
				benefit previously paid to the member; and
									(ii)shall require the payment to the
				member or the member’s estate of the remainder of any bonus or similar benefit
				that was not yet paid to the member, but to which the member was entitled
				immediately before the death, retirement, or separation of the member, and
				would be paid if not for the death, retirement, or separation of the
				member.
									(B)Subparagraph (A) does not apply if the
				death or disability of the member is the result the member’s misconduct.
								(C)The amount to be paid under subparagraph
				(A)(ii) shall be equal to the full amount specified by the agreement or
				contract applicable to the bonus or similar benefit as if the member continued
				to be entitled to the bonus or similar benefit following the death, retirement,
				or separation.
								(D)Amounts to be paid to a member or the
				member’s estate under subparagraph (A)(ii) shall be paid in a lump sum not
				later than 90 days after the date of the death, retirement, or separation of
				the member, whichever applies.
								(E)In this paragraph, the term
				combat-related disability has the meaning given that term in
				section 1413a(e) of title
				10.
								.
					(c)Conforming
			 amendments reflecting consolidated special pay and bonus authorities
						(1)Conforming
			 amendmentsSection 373 of
			 title 37, United States Code, as added by section 661 of the National Defense
			 Authorization Act for Fiscal Year 2008, is amended—
							(A)in subsection
			 (a)—
								(i)in
			 the subsection heading, by inserting and termination after
			 Repayment; and
								(ii)by
			 inserting before the period at the end the following: , and the member
			 may not receive any unpaid amounts of the bonus, incentive pay, or similar
			 benefit after the member fails to satisfy such service or eligibility
			 requirement; and
								(B)by striking
			 subsection (b) and inserting the following new subsection:
								
									(b)Exceptions
										(1)Discretion to
				provide exception to termination and repayment requirementsPursuant to the regulations prescribed to
				administer this section, the Secretary concerned may grant an exception to the
				repayment requirement and requirement to terminate the payment of unpaid
				amounts of a bonus, incentive pay, or similar benefit if the Secretary
				concerned determines that the imposition of the repayment and termination
				requirements with regard to a member of the uniformed services would be
				contrary to a personnel policy or management objective, would be against equity
				and good conscience, or would be contrary to the best interests of the United
				States.
										(2)Mandatory payment
				of unpaid amounts under certain circumstances; no repayment of unearned
				amounts(A)If a member of the uniformed services dies
				or is retired or separated with a combat-related disability, the Secretary
				concerned—
												(i)shall not require repayment by the member
				or the member’s estate of the unearned portion of any bonus, incentive pay, or
				similar benefit previously paid to the member; and
												(ii)shall require the payment to the member or
				the member’s estate of the remainder of any bonus, incentive pay, or similar
				benefit that was not yet paid to the member, but to which the member was
				entitled immediately before the death, retirement, or separation of the member,
				and would be paid if not for the death, retirement, or separation of the
				member.
												(B)Subparagraph (A) does not apply if the
				death or disability of the member is the result the member’s misconduct.
											(C)The amount to be paid under subparagraph
				(A)(ii) shall be equal to the full amount specified by the agreement or
				contract applicable to the bonus, incentive pay, or similar benefit as if the
				member continued to be entitled to the bonus, incentive pay, or similar benefit
				following the death, retirement, or separation.
											(D)Amounts to be paid to a member or the
				member’s estate under subparagraph (A)(ii) shall be paid in a lump sum not
				later than 90 days after the date of the death, retirement, or separation of
				the member, whichever applies.
											(E)In this paragraph, the term
				combat-related disability has the meaning given that term in
				section 1413a(e) of title
				10.
											.
							(2)Clerical
			 amendments
							(A)Section
			 headingThe heading of such
			 section is amended to read as follows:
								
									373.Repayment of
				unearned portion of bonus, incentive pay, or similar benefit, and termination
				of remaining payments, when conditions of payment not
				met
									.
							(B)Table of
			 contentsThe table of
			 sections at the beginning of chapter 5 of title 37, United States Code, is
			 amended by striking the item relating to section 373 and inserting the
			 following new item:
								
									
										373. Repayment of unearned portion of
				bonus, incentive pay, or similar benefit, and termination of remaining
				payments, when conditions of payment not
				met.
									
									.
							VIIHealth Care and
			 Wounded Warriors Provisions
			
				Subtitle A—Improvements to Health Benefits
				Sec. 701. One-year extension of prohibition on increases in
				certain health care costs for members of the uniformed services.
				Sec. 702. Temporary prohibition on increase in copayments under
				retail pharmacy system of pharmacy benefits program.
				Sec. 703. Chiropractic health care for members on active
				duty.
				Sec. 704. Calculation of monthly premiums for coverage under
				TRICARE Reserve Select after 2008.
				Sec. 705. Program for health care delivery at military
				installations projected to grow.
				Sec. 706. Guidelines for combined medical facilities of the
				Department of Defense and the Department of Veterans Affairs.
				Subtitle B—Preventive Care
				Sec. 711. Waiver of copayments for preventive services for
				certain TRICARE beneficiaries.
				Sec. 712. Military health risk management demonstration
				project.
				Sec. 713. Smoking cessation program under TRICARE.
				Sec. 714. Preventive health allowance.
				Sec. 715. Additional authority for studies and demonstration
				projects relating to delivery of health and medical care.
				Subtitle C—Wounded Warrior Matters
				Sec. 721. Center of excellence in prevention, diagnosis,
				mitigation, treatment, and rehabilitation of hearing loss and auditory system
				injuries.
				Sec. 722. Clarification to center of excellence relating to
				military eye injuries.
				Sec. 723. Center of Excellence in the Mitigation, Treatment,
				and Rehabilitation of Traumatic Extremity Injuries and Amputations.
				Sec. 724. Additional responsibilities for the wounded warrior
				resource center.
				Sec. 725.  Sense of Congress on research on traumatic brain
				injury.
				Sec. 726. Extension of Senior Oversight Committee with respect
				to wounded warrior matters.
				Sec. 727. Modification of utilization of veterans' presumption
				of sound condition in establishing eligibility of members of the Armed Forces
				for retirement for disability.
				Subtitle D—Other Matters
				Sec. 731. Report on providing the Extended Care Health Option
				Program to dependents of military retirees.
				Sec. 732.  Increase in cap on extended benefits under extended
				health care option (ECHO).
				Sec. 733. Department of Defense task force on the prevention of
				suicide by members of the Armed Forces.
				Sec. 734. Transitional health care for certain members of the
				Armed Forces who agree to serve in the Selected Reserve of the Ready
				Reserve.
				Sec. 735. Enhancement of medical and dental readiness of
				members of the Armed Forces.
			
			AImprovements to
			 Health Benefits
				701.One-year
			 extension of prohibition on increases in certain health care costs for members
			 of the uniformed services
					(a)Charges Under
			 Contracts for Medical CareSection 1097(e) of title 10, United
			 States Code, is amended by striking September 30, 2008 and
			 inserting September 30, 2009.
					(b)Charges for
			 Inpatient CareSection 1086(b)(3) of such title is amended by
			 striking September 30, 2008 and inserting September 30,
			 2009.
					702.Temporary
			 prohibition on increase in copayments under retail pharmacy system of pharmacy
			 benefits programDuring the
			 period beginning on October 1, 2008, and ending on September 30, 2009, the cost
			 sharing requirements established under paragraph (6) of section 1074g(a) of
			 title 10, United States Code, for pharmaceutical agents available through
			 retail pharmacies covered by paragraph (2)(E)(ii) of such section may not
			 exceed amounts as follows:
					(1)In the case of
			 generic agents, $3.
					(2)In the case of
			 formulary agents, $9.
					(3)In the case of
			 nonformulary agents, $22.
					703.Chiropractic
			 health care for members on active dutyNot later than September 30, 2009, the
			 Secretary of Defense shall provide chiropractic services to active duty
			 military personnel at 11 additional military treatment facilities that do not
			 currently provide chiropractic services.
				704.Calculation of
			 monthly premiums for coverage under TRICARE Reserve Select after 2008
					(a)Calculation of
			 monthly premiums for years after 2009Section 1076d(d)(3) of title 10, United
			 States Code, is amended—
						(1)by inserting
			 (A) after (3);
						(2)in subparagraph
			 (A), as so designated—
							(A)by striking
			 that the Secretary determines and inserting
			 determined; and
							(B)by striking the
			 second sentence; and
							(3)by adding at the
			 end the following new subparagraph:
							
								(B)The appropriate actuarial basis for
				purposes of subparagraph (A) shall be determined, for each calendar year after
				calendar year 2009, by utilizing the actual cost of providing benefits under
				this section to members and their dependents during the calendar years
				preceding such calendar
				year.
								.
						(b)Calculation of
			 monthly premiums for 2009For purposes of section 1076d(d)(3) of
			 title 10, United States Code, the appropriate actuarial basis for purposes of
			 subparagraph (A) of that section shall be determined for calendar year 2009 by
			 utilizing the reported cost of providing benefits under that section to members
			 and their dependents during calendar years 2006 and 2007, except that the
			 monthly amount of the premium determined pursuant to this subsection may not
			 exceed the amount in effect for the month of March 2007.
					(c)Effective
			 dateThe amendments made by this section shall take effect as of
			 October 1, 2008.
					705.Program for
			 health care delivery at military installations projected to grow
					(a)ProgramThe
			 Secretary of Defense is authorized to develop a plan to establish a program to
			 build cooperative health care arrangements and agreements between military
			 installations projected to grow and local and regional non-military health care
			 systems.
					(b)Requirements of
			 planIn developing the plan, the Secretary of Defense
			 shall—
						(1)identify and
			 analyze health care delivery options involving the private sector and health
			 care services in military facilities located on military installations;
						(2)develop methods
			 for determining the cost avoidance or savings resulting from innovative
			 partnerships between the Department of Defense and the private sector;
						(3)develop
			 requirements for Department of Defense health care providers to deliver health
			 care in civilian community hospitals; and
						(4)collaborate with
			 State and local authorities to create an arrangement to share and exchange,
			 between the Department of Defense and nonmilitary health care systems, personal
			 health information, and data of military personnel and their families.
						(c)Coordination
			 with other entitiesThe plan shall include requirements for
			 coordination with Federal, State, and local entities, TRICARE managed care
			 support contractors, and other contracted assets around installations selected
			 for participation in the program.
					(d)Consultation
			 requirementsThe Secretary of Defense shall develop the plan in
			 consultation with the Secretaries of the military departments.
					(e)Selection of
			 military installationsEach
			 selected military installation shall meet the following criteria:
						(1)The military
			 installation has members of the Armed Forces on active duty and members of
			 reserve components of the Armed Forces that use the installation as a training
			 and operational base, with members routinely deploying in support of the global
			 war on terrorism.
						(2)The military
			 population of an installation will significantly increase by 2013 due to
			 actions related to either Grow the Force initiatives or recommendations of the
			 Defense Base Realignment and Closure Commission.
						(3)There is a
			 military treatment facility on the installation that has—
							(A)no inpatient or
			 trauma center care capabilities; and
							(B)no current or
			 planned capacity that would satisfy the proposed increase in military personnel
			 at the installation.
							(4)There is a
			 civilian community hospital near the military installation, and the military
			 treatment facility has—
							(A)no inpatient
			 services or limited capability to expand inpatient care beds, intensive care,
			 and specialty services; and
							(B)limited or no
			 capability to provide trauma care.
							(f)ReportsNot
			 later than one year after the date of the enactment of this Act, and every year
			 thereafter, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the Senate and House of Representatives an annual report on any
			 plan developed under subsection (a).
					706.Guidelines for
			 combined medical facilities of the Department of Defense and the Department of
			 Veterans AffairsBefore a
			 facility may be designated a combined Federal medical facility of the
			 Department of Defense and the Department of Veterans Affairs, the Secretary of
			 Defense and the Secretary of Veterans Affairs shall execute a signed agreement
			 that specifies, at a minimum, a binding operational agreement on the following
			 areas:
					(1)Governance.
					(2)Patient priority
			 categories.
					(3)Budgeting.
					(4)Staffing and
			 training.
					(5)Construction.
					(6)Physical plant
			 management.
					(7)Contingency
			 planning.
					(8)Quality
			 assurance.
					(9)Information
			 technology.
					BPreventive
			 Care
				711.Waiver of
			 copayments for preventive services for certain TRICARE beneficiaries
					(a)Waiver of
			 certain copaymentsSubject to
			 subsection (b) and under regulations prescribed by the Secretary of Defense,
			 the Secretary shall—
						(1)waive all
			 copayments under sections 1079(b) and 1086(b) of title 10, United States Code,
			 for preventive services for all beneficiaries who would otherwise pay
			 copayments; and
						(2)ensure that a
			 beneficiary pays nothing for preventive services during a year even if the
			 beneficiary has not paid the amount necessary to cover the beneficiary’s
			 deductible for the year.
						(b)Exclusion for
			 medicare-eligible beneficiariesSubsection (a) shall not apply to a
			 medicare-eligible beneficiary.
					(c)Refund of
			 copayments
						(1)AuthorityUnder regulations prescribed by the
			 Secretary of Defense, the Secretary may pay a refund to a medicare-eligible
			 beneficiary excluded by subsection (b), subject to the availability of
			 appropriations specifically for such refunds, consisting of an amount up to the
			 difference between—
							(A)the amount the
			 beneficiary pays for copayments for preventive services during fiscal year
			 2009; and
							(B)the amount the
			 beneficiary would have paid during such fiscal year if the copayments for
			 preventive services had been waived pursuant to subsection (a) during that
			 year.
							(2)Copayments
			 coveredThe refunds under paragraph (1) are available only for
			 copayments paid by medicare-eligible beneficiaries during fiscal year
			 2009.
						(d)DefinitionsIn
			 this section:
						(1)Preventive
			 servicesThe term preventive services includes,
			 taking into consideration the age and gender of the beneficiary:
							(A)Colorectal
			 screening.
							(B)Breast
			 screening.
							(C)Cervical
			 screening.
							(D)Prostate
			 screening.
							(E)Annual physical
			 exam.
							(F)Vaccinations.
							(G)Other services as
			 determined by the Secretary of Defense.
							(2)Medicare-eligibleThe
			 term medicare-eligible has the meaning provided by section
			 1111((b) of title 10, United States Code.
						712.Military health
			 risk management demonstration project
					(a)Demonstration
			 project requiredThe Secretary of Defense shall conduct a
			 demonstration project designed to evaluate the efficacy of providing incentives
			 to encourage healthy behaviors on the part of eligible military health system
			 beneficiaries.
					(b)Elements of
			 demonstration project
						(1)Wellness
			 assessmentThe Secretary
			 shall develop a wellness assessment to be offered to beneficiaries enrolled in
			 the demonstration project. The wellness assessment shall incorporate nationally
			 recognized standards for health and healthy behaviors and shall be offered to
			 determine a baseline and at appropriate intervals determined by the Secretary.
			 The wellness assessment shall include the following:
							(A)A self-reported
			 health risk assessment.
							(B)Physiological and
			 biometric measures, including at least—
								(i)blood
			 pressure;
								(ii)glucose
			 level;
								(iii)lipids;
								(iv)nicotine use;
			 and
								(v)weight.
								(2)Population
			 enrolledNon-medicare eligible retired beneficiaries of the
			 military health system and their dependents who are enrolled in TRICARE Prime
			 and who reside in the demonstration project service area shall be offered the
			 opportunity to enroll in the demonstration project.
						(3)Geographic
			 coverage of demonstration projectThe demonstration project shall
			 be conducted in at least three geographic areas within the United States where
			 TRICARE Prime is offered, as determined by the Secretary. The area covered by
			 the project shall be referred to as the demonstration project service
			 area.
						(4)ProgramsThe
			 Secretary shall develop programs to assist enrollees to improve healthy
			 behaviors, as identified by the wellness assessment.
						(5)Inclusion of
			 incentives requiredFor the purpose of conducting the
			 demonstration project, the Secretary may offer monetary and non-monetary
			 incentives to enrollees to encourage participation in the demonstration
			 project.
						(c)Evaluation of
			 demonstration projectThe Secretary shall annually evaluate the
			 demonstration project for the following:
						(1)The extent to
			 which the health risk assessment and the physiological and biometric measures
			 of beneficiaries are improved from the baseline (as determined in the wellness
			 assessment).
						(2)In the case of baseline health risk
			 assessments and physiological and biometric measures that reflect healthy
			 behaviors, the extent to which the measures are maintained.
						(d)Implementation
			 planThe Secretary of Defense shall submit a plan to implement
			 the health risk management demonstration project required by this section not
			 later than 90 days after the date of the enactment of this Act.
					(e)Duration of
			 projectThe health risk management demonstration project shall be
			 implemented for a period of three years, beginning not later than March 1,
			 2009, and ending three years after that date.
					(f)Report
						(1)In
			 generalThe Secretary of Defense shall submit to the Committees
			 on Armed Services of the Senate and the House of Representatives an annual
			 report on the effectiveness of the health risk management demonstration project
			 in improving the health risk measures of military health system beneficiaries
			 enrolled in the demonstration project. The first report shall be submitted not
			 later than one year after the date of the enactment of this Act, and subsequent
			 reports shall be submitted for each year of the demonstration project with the
			 final report being submitted not later than 90 days after the termination of
			 the demonstration project.
						(2)Matters
			 coveredEach report shall address, at a minimum, the
			 following:
							(A)The number of
			 beneficiaries who were enrolled in the project.
							(B)The number of
			 enrolled beneficiaries who participate in the project.
							(C)The incentives to
			 encourage healthy behaviors that were provided to the beneficiaries in each
			 beneficiary category, and the extent to which the incentives encouraged healthy
			 behaviors.
							(D)An assessment of
			 the effectiveness of the demonstration project.
							(E)Recommendations
			 for adjustments to the demonstration project.
							(F)The estimated
			 costs avoided as a result of decreased health risk conditions on the part of
			 each of the beneficiary categories.
							(G)Recommendations
			 for extending the demonstration project or implementing a permanent wellness
			 assessment program.
							(H)Identification of
			 legislative authorities required to implement a permanent program.
							713.Smoking
			 cessation program under TRICARE
					(a)TRICARE Smoking
			 cessation programNot later
			 than 180 days after the date of the enactment of this Act, the Secretary of
			 Defense shall establish a smoking cessation program under the TRICARE program,
			 to be made available to all beneficiaries under the TRICARE program, subject to
			 subsection (b). The Secretary may prescribe such regulations as may be
			 necessary to implement the program.
					(b)Exclusion for
			 medicare-eligible beneficiariesThe smoking cessation program
			 shall not be made available to medicare-eligible beneficiaries.
					(c)ElementsThe
			 program shall include, at a minimum, the following elements:
						(1)The availability,
			 at no cost to the beneficiary, of pharmaceuticals used for smoking cessation,
			 with a limitation on the availability of such pharmaceuticals to the national
			 mail-order pharmacy program under the TRICARE program if appropriate.
						(2)Counseling.
						(3)Access to a
			 toll-free quit line that is available 24 hours a day, 7 days a week.
						(4)Access to printed
			 and Internet web-based tobacco cessation material.
						(d)Chain of command
			 involvementIn establishing the program, the Secretary of Defense
			 shall provide for involvement by officers in the chain of command of
			 participants in the program who are on active duty.
					(e)PlanNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 shall submit to the congressional defense committees a plan to implement the
			 program.
					(f)Refund of
			 copayments
						(1)AuthorityUnder regulations prescribed by the
			 Secretary of Defense, the Secretary may pay a refund to a medicare-eligible
			 beneficiary otherwise excluded by this section, subject to the availability of
			 appropriations specifically for such refunds, consisting of an amount up to the
			 difference between—
							(A)the amount the
			 beneficiary pays for copayments for smoking cessation services described in
			 subsection (c) during fiscal year 2009; and
							(B)the amount the beneficiary would have paid
			 during such fiscal year if the beneficiary had not been excluded under
			 subsection (b) from the smoking cessation program under subsection (a).
							(2)Copayments
			 coveredThe refunds under paragraph (1) are available only for
			 copayments paid by medicare-eligible beneficiaries during fiscal year
			 2009.
						(g)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall submit to the congressional defense committees a report covering the
			 following:
						(1)The status of the
			 program.
						(2)The number of
			 participants in the program.
						(3)The cost of the
			 program.
						(4)The costs avoided
			 that are attributed to the program.
						(5)The success rates
			 of the program compared to other nationally recognized smoking cessation
			 programs.
						(6)Findings regarding
			 the success rate of participants in the program.
						(7)Recommendations to
			 modify the policies and procedures of the program.
						(8)Recommendations
			 concerning the future utility of the program.
						(h)DefinitionsIn
			 this section:
						(1)TRICARE
			 programThe term TRICARE program has the meaning
			 provided by section 1072(7) of title 10, United States Code.
						(2)Medicare-eligibleThe
			 term medicare-eligible has the meaning provided by section
			 1111(b) of title 10, United States Code.
						714.Preventive health
			 allowance
					(a)AllowanceChapter 7 of title 37, United States Code,
			 is amended by adding at the end the following new section:
						
							438.Preventive
				health services allowance
								(a)Demonstration
				projectDuring the period
				beginning on January 1, 2009, and ending on December 31, 2011, the Secretary of
				Defense shall conduct a demonstration project designed to evaluate the efficacy
				of providing an annual allowance (to be known as a preventive health
				services allowance) to members of the armed forces described in
				subsection (b) to increase the use of preventive health services by such
				members and their dependents.
								(b)Eligible
				members(1)Subject to the numerical limitations
				specified in paragraph (2), a member of the armed forces who is serving on
				active duty for a period of more than 30 days and meets the medical and dental
				readiness requirements for the armed force of the member may receive a
				preventive health services allowance.
									(2)Not more than 1,500 members of each of the
				Army, Navy, Air Force, and Marine Corps may receive a preventive health
				services allowance during any year, of which half in each armed force shall be
				members without dependents and half shall be members with dependents.
									(c)Amount of
				allowanceThe Secretary of the military department concerned
				shall pay a preventive health services allowance to a member selected to
				receive the allowance in an amount equal to—
									(1)$500 per year, in
				the case of a member without dependents; and
									(2)$1,000 per year, in the case of a member
				with dependents.
									(d)Authorized
				preventive health services(1)The Secretary of Defense shall specify the
				types of preventive health services that may be procured using a preventive
				health services allowance and the frequency at which such services may be
				procured.
									(2)At a minimum, authorized preventive health
				services shall include, taking into consideration the age and gender of the
				member and dependents of the member:
										(A)Colorectal screening.
										(B)Breast screening.
										(C)Cervical screening.
										(D)Prostate screening.
										(E)Annual physical exam.
										(F)Annual dental exam.
										(G)Weight and body mass screening.
										(H)Vaccinations.
										(3)The Secretary of Defense shall ensure that
				members selected to receive the preventive health services allowance and their
				dependents are provided a reasonable opportunity to receive the services
				authorized under this subsection in their local area.
									(e)Data
				collectionAt a minimum, the
				Secretary of Defense shall monitor and record the health of members receiving a
				preventive health services allowance and their dependents and the results of
				the testing required to qualify for payment of the allowance, if conducted. The
				Secretary shall assess the medical utility of the testing required to qualify
				for payment of a preventive health allowance.
								(f)Reporting
				requirementNot later than
				March 31, 2010, and March 31, 2012, the Secretary of Defense shall submit to
				Congress a report on the status of the demonstration project, including
				findings regarding the medical status of participants, recommendations to
				modify the policies and procedures of the program, and recommendations
				concerning the future utility of the project.
								(g)RegulationsThe Secretary of Defense shall prescribe
				regulations to carry out this
				section.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
						
							
								438. Preventive health care
				allowance.
							
							.
					715.Additional
			 authority for studies and demonstration projects relating to delivery of health
			 and medical careSection
			 1092(a) of title 10, United States Code, is amended by adding at the end the
			 following new paragraphs:
					
						(3)The Secretary of Defense may include
				in the studies and demonstration projects conducted under paragraph (1) studies
				and demonstration projects to provide awards and incentives to members of the
				armed forces and covered beneficiaries who obtain health promotion and disease
				prevention health care services under the TRICARE program in accordance with
				terms and schedules prescribed by the Secretary. Such awards and incentives may
				include cash awards and, in the case of members of the armed forces, personnel
				incentives.
						(4)(A)The Secretary of Defense
				may, in consultation with the other administering Secretaries, include in the
				studies and demonstration projects conducted under paragraph (1) studies and
				demonstration projects to provide awards or incentives to individual health
				care professionals under the authority of such Secretaries, including members
				of the uniformed services, Federal civilian employees, and contractor
				personnel, to encourage and reward effective implementation of innovative
				health care programs designed to improve quality, cost-effectiveness, health
				promotion, medical readiness, and other priority objectives. Such awards and
				incentives may include cash awards and, in the case of members of the armed
				forces and Federal civilian employees, personnel incentives.
							(B)Amounts available for the pay of
				members of the uniformed services shall be available for awards and incentives
				under this paragraph with respect to members of the uniformed services.
							(5)The Secretary of Defense may include
				in the studies and demonstration projects conducted under paragraph (1) studies
				and demonstration projects to improve the medical and dental readiness of
				members of reserve components of the armed forces, including the provision of
				health care services to such members for which they are not otherwise entitled
				or eligible under this chapter.
						(6)The Secretary of Defense may include
				in the studies and demonstration projects conducted under paragraph (1) studies
				and demonstration projects to improve the continuity of health care services
				for family members of mobilized members of the reserve components of the armed
				forces who are eligible for such services under this chapter, including payment
				of a stipend for continuation of employer-provided health coverage during
				extended periods of active
				duty.
						.
				CWounded Warrior
			 Matters
				721.Center of
			 excellence in prevention, diagnosis, mitigation, treatment, and rehabilitation
			 of hearing loss and auditory system injuries
					(a)In
			 generalThe Secretary of Defense shall establish within the
			 Department of Defense a center of excellence in the prevention, diagnosis,
			 mitigation, treatment, and rehabilitation of hearing loss and auditory system
			 injury to carry out the responsibilities specified in subsection (c).
					(b)PartnershipsThe
			 Secretary shall ensure that the center collaborates to the maximum extent
			 practicable with the Secretary of Veterans Affairs, institutions of higher
			 education, and other appropriate public and private entities (including
			 international entities) to carry out the responsibilities specified in
			 subsection (c).
					(c)Responsibilities
						(1)In
			 generalThe center shall—
							(A)implement a
			 comprehensive plan and strategy for the Department of Defense, as developed by
			 the Secretary of Defense, for a registry of information for the tracking of the
			 diagnosis, surgical intervention or other operative procedure, other treatment,
			 and follow up for each case of hearing loss and auditory system injury incurred
			 by a member of the Armed Forces while serving on active duty;
							(B)ensure the
			 electronic exchange with the Secretary of Veterans Affairs of information
			 obtained through tracking under subparagraph (A); and
							(C)enable the
			 Secretary of Veterans Affairs to access the registry and add information
			 pertaining to additional treatments or surgical procedures and eventual hearing
			 outcomes for veterans who were entered into the registry and subsequently
			 received treatment through the Veterans Health Administration.
							(2)Designation of
			 registryThe registry under this subsection shall be known as the
			 Hearing Loss and Auditory System Injury Registry (hereinafter
			 referred to as the Registry).
						(3)Consultation in
			 developmentThe center shall develop the Registry in consultation
			 with audiologists, speech and language pathologists, otolaryngologists, and
			 other specialist personnel of the Department of Defense and the audiologists,
			 speech and language pathologists, otolaryngologists, and other specialist
			 personnel of the Department of Veterans Affairs. The mechanisms and procedures
			 of the Registry shall reflect applicable expert research on military and other
			 hearing loss.
						(4)MechanismsThe
			 mechanisms of the Registry for tracking under paragraph (1)(A) shall ensure
			 that each military medical treatment facility or other medical facility shall
			 submit to the center for inclusion in the Registry information on the
			 diagnosis, surgical intervention or other operative procedure, other treatment,
			 and follow up for each case of hearing loss and auditory system injury
			 described in that paragraph as follows (to the extent applicable):
							(A)Not later than 30
			 days after surgery or other operative intervention, including a surgery or
			 other operative intervention carried out as a result of a follow-up
			 examination.
							(B)Not later than 180
			 days after the hearing loss and auditory system injury is reported or recorded
			 in the medical record.
							(5)Coordination of
			 care and benefits(A)The center shall provide
			 notice to the National Center for Rehabilitative Auditory Research (NCRAR) of
			 the Department of Veterans Affairs and to the auditory system impairment
			 services of the Veterans Health Administration on each member of the Armed
			 Forces described in subparagraph (B) for purposes of ensuring the coordination
			 of the provision of ongoing auditory system rehabilitation benefits and
			 services by the Department of Veterans Affairs after the separation or release
			 of such member from the Armed Forces.
							(B)A member of the Armed Forces described
			 in this subparagraph is a member of the Armed Forces with significant hearing
			 loss or auditory system injury incurred while serving on active duty, including
			 a member with auditory dysfunction related to traumatic brain injury.
							(d)Utilization of
			 Registry InformationThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall jointly ensure that information in the Registry is
			 available to appropriate audiologists, speech and language pathologists,
			 otolaryngologists, and other specialist personnel of the Department of Defense
			 and the Department of Veterans Affairs for purposes of encouraging and
			 facilitating the conduct of research, and the development of best practices and
			 clinical education, on hearing loss or auditory system injury incurred by
			 members of the Armed Forces.
					(e)Inclusion of
			 Records of OIF/OEF VeteransThe Secretary of Defense shall take
			 appropriate actions to include in the Registry such records of members of the
			 Armed Forces who incurred a hearing loss or auditory system injury while
			 serving on active duty on or after September 11, 2001, but before the
			 establishment of the Registry, as the Secretary considers appropriate for
			 purposes of the Registry.
					722.Clarification to
			 center of excellence relating to military eye injuriesSection 1623(d) of Public Law 110–181 is
			 amended by striking in combat at the end.
				723.Center of
			 Excellence in the Mitigation, Treatment, and Rehabilitation of Traumatic
			 Extremity Injuries and Amputations
					(a)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly establish a center of excellence in the mitigation,
			 treatment, and rehabilitation of traumatic extremity injuries and
			 amputations.
					(b)PartnershipsThe
			 Secretary of Defense and the Secretary of Veterans Affairs shall jointly ensure
			 that the center collaborates with the Department of Defense, the Department of
			 Veterans Affairs, institutions of higher education, and other appropriate
			 public and private entities (including international entities) to carry out the
			 responsibilities specified in subsection (c).
					(c)ResponsibilitiesThe
			 center shall have the responsibilities as follows:
						(1)To implement a
			 comprehensive plan and strategy for the Department of Defense and the
			 Department of Veterans Affairs for the mitigation, treatment, and
			 rehabilitation of traumatic extremity injuries and amputations.
						(2)To conduct research to develop scientific
			 information aimed at saving injured extremities, avoiding amputations, and
			 preserving and restoring the function of injured extremities. Such research
			 shall address military medical needs and include the full range of scientific
			 inquiry encompassing basic, translational, and clinical research.
						(3)To carry out such
			 other activities to improve and enhance the efforts of the Department of
			 Defense and the Department of Veterans Affairs for the mitigation, treatment,
			 and rehabilitation of traumatic extremity injuries and amputations as the
			 Secretary of Defense and the Secretary of Veterans Affairs consider
			 appropriate.
						(d)Reports
						(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, and annually thereafter, the Secretary of Defense and the
			 Secretary of Veterans Affairs shall jointly submit to Congress a report on the
			 activities of the center.
						(2)ElementsEach
			 report under this subsection shall include the following:
							(A)In the case of the
			 first report under this subsection, a description of the implementation of the
			 requirements of this Act.
							(B)A description and
			 assessment of the activities of the center during the one-year period ending on
			 the date of such report, including an assessment of the role of such activities
			 in improving and enhancing the efforts of the Department of Defense and the
			 Department of Veterans Affairs for the mitigation, treatment, and
			 rehabilitation of traumatic extremity injuries and amputations.
							724.Additional
			 responsibilities for the wounded warrior resource centerSection 1616(a) of the Wounded Warrior Act
			 (title XVI of Public Law 110–181; 122 Stat. 447; 10 U.S.C. 1071 note) is
			 amended in the first sentence by inserting receiving legal assistance
			 referral information (where appropriate), receiving other appropriate referral
			 information, after receiving benefits
			 information,.
				725.
			 Sense of Congress on research on traumatic brain injuryIt is the sense of Congress that the
			 requirement under section 1621(c)(7) of the National Defense Authorization Act
			 for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 453; 10 U.S.C. 1071 note)
			 to conduct basic science and translational research on traumatic brain injury
			 includes pilot programs designed to test the efficacy of clinical approaches,
			 including the use of pharmacological agents. Congress urges continued studies
			 of the efficacy of pharmacological agents for treatment of traumatic brain
			 injury and supports continued joint research with the National Institutes of
			 Health in this area.
				726.Extension of
			 Senior Oversight Committee with respect to wounded warrior matters
					(a)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly take such actions as are appropriate, including the
			 allocation of appropriate personnel, funding, and other resources, to continue
			 the operations of the Senior Oversight Committee until December 31,
			 2009.
					(b)Report on
			 further extension of committeeNot later than August 31, 2009,
			 the Secretary of Defense and the Secretary of Veterans Affairs shall jointly
			 submit to Congress a report setting forth the joint recommendation of the
			 Secretaries as to the advisability of continuing the operations of the Senior
			 Oversight Committee after December 31, 2009. If the Secretaries recommend that
			 continuing the operations of the Senior Oversight Committee after December 31,
			 2009, is advisable, the report may include such recommendations for the
			 modification of the responsibilities, composition, or support of the Senior
			 Oversight Committee as the Secretaries jointly consider appropriate.
					(c)Senior Oversight
			 Committee definedIn this section, the term Senior
			 Oversight Committee means the Senior Oversight Committee jointly
			 established by the Secretary of Defense and the Secretary of Veterans Affairs
			 in May 2007. The Senior Oversight Committee was established to address concerns
			 related to the treatment of wounded, ill, and injured members of the Armed
			 Forces and veterans and serves as the single point of contact for oversight,
			 strategy, and integration of proposed strategies for the efforts of the
			 Department of Defense and the Department of Veterans Affairs to improve support
			 throughout the recovery, rehabilitation, and reintegration of wounded, ill, or
			 injured members of the Armed Forces.
					727.Modification of
			 utilization of veterans' presumption of sound condition in establishing
			 eligibility of members of the Armed Forces for retirement for
			 disability
					(a)Retirement of
			 regulars and members on active duty for more than 30 daysSection
			 1201(b)(3)(B)(i) of title 10, United States Code, is amended—
						(1)by striking
			 the member has six months or more of active military service
			 and; and
						(2)by striking
			 (unless compelling evidence and all that follows through
			 active duty) and inserting (unless clear and unmistakable
			 evidence demonstrates that the disability existed before the member's entrance
			 on active duty and was not aggravated by active military
			 service).
						(b)Separation of
			 regulars and members on active duty for more than 30 daysSection
			 1203(b)(4)(B) of such title is amended—
						(1)by striking
			 the member has six months or more of active military service,
			 and; and
						(2)by striking
			 (unless compelling evidence and all that follows through
			 active duty) and inserting (unless clear and unmistakable
			 evidence demonstrates that the disability existed before the member's entrance
			 on active duty and was not aggravated by active military
			 service).
						DOther
			 Matters
				731.Report on
			 providing the Extended Care Health Option Program to dependents of military
			 retirees
					(a)Report
			 requiredNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report on including
			 dependents of military retirees in the ECHO program for a limited transitional
			 period following retirement.
					(b)Contents of
			 ReportThe report required under subsection (a) shall include the
			 following:
						(1)The most current data on the number of
			 military retirees with dependents who are eligible to receive extended benefits
			 under the ECHO program and an estimate of the number of future military
			 retirees with dependents who are eligible to receive such benefits.
						(2)The cost estimates of providing extended
			 benefits under the ECHO program to dependents of all current and future
			 military retirees.
						(3)The feasibility of including dependents of
			 military retirees in any ongoing demonstration or pilot programs within the
			 ECHO program.
						(4)The statutory and regulatory impediments to
			 including dependents of military retirees in the ECHO program.
						(c)ECHO
			 programIn this section, the
			 term ECHO program means the Extended Care Health Option program
			 provided pursuant to subsections (d), (e), and (f) of section 1079 of title 10,
			 United States Code.
					732.
			 Increase in cap on extended benefits under extended health care option
			 (ECHO)Section 1079(f) of
			 title 10, United States Code is amended—
					(1)in paragraph
			 (2)(A), by striking month shall not exceed $2,500, and inserting
			 year shall not exceed $36,000, prorated as determined by the Secretary
			 of Defense,; and
					(2)in paragraph
			 (2)(B), by striking month and inserting
			 year..
					733.Department of
			 Defense task force on the prevention of suicide by members of the Armed
			 Forces
					(a)Requirement to
			 establishThe Secretary of Defense shall establish within the
			 Department of Defense a task force to examine matters relating to prevention of
			 suicide by members of the Armed Forces.
					(b)Composition
						(1)MembersThe
			 task force shall consist of not more than 14 members appointed by the Secretary
			 of Defense from among individuals described in paragraph (2) who have
			 demonstrated expertise in the area of suicide prevention and response.
						(2)Range of
			 membersThe individuals appointed to the task force shall
			 include—
							(A)at least one
			 member of each of the Army, Navy, Air Force, and Marine Corps;
							(B)a number of
			 persons from outside the Department of Defense equal to the total number of
			 personnel from within the Department of Defense (whether members of the Armed
			 Forces or civilian personnel) who are appointed to the task force;
							(C)persons who have
			 experience in—
								(i)national suicide
			 prevention policy;
								(ii)military
			 personnel policy;
								(iii)research in the
			 field of suicide prevention;
								(iv)clinical care in
			 mental health; or
								(v)military
			 chaplaincy or pastoral care; and
								(D)at least one
			 family member of a member of the Armed Forces who has experience working with
			 military families.
							(3)Individuals
			 appointed outside Department of DefenseIndividuals appointed to the task force
			 from outside the Department of Defense may include officers or employees of
			 other departments or agencies of the Federal Government, officers or employees
			 of State and local governments, or individuals from the private sector.
						(4)Deadline for
			 appointmentAll appointments of individuals to the task force
			 shall be made not later than 180 days after the date of the enactment of this
			 Act.
						(5)Co-chairs of
			 task forceThere shall be two co-chairs of the task force. One of
			 the co-chairs shall be designated by the Secretary of the Defense at the time
			 of appointment from among the Department of Defense personnel appointed to the
			 task force. The other co-chair shall be selected from among the members
			 appointed from outside the Department of Defense by members so
			 appointed.
						(c)Assessment and
			 recommendations on suicide prevention policy
						(1)In
			 generalNot later than 12 months after the date on which all
			 members of the task force have been appointed, the task force shall submit to
			 the Secretary a report containing recommendations regarding a comprehensive
			 policy designed to prevent suicide by members of the Armed Forces.
						(2)Utilization of
			 other effortsIn preparing the report, the task force shall take
			 into consideration completed and ongoing efforts by the military departments to
			 improve the efficacy of suicide prevention programs.
						(3)ElementsThe
			 recommendations (including recommendations for legislative or administrative
			 action) shall include measures to address the following:
							(A)Methods to
			 identify trends and common causal factors in suicides by members of the Armed
			 Forces.
							(B)Methods to
			 establish or update suicide education and prevention programs conducted by each
			 military department based on identified trends and causal factors.
							(C)An assessment of
			 current suicide education and prevention programs of each military
			 department.
							(D)An assessment of
			 suicide incidence by military occupation to include identification of military
			 occupations with a high incidence of suicide.
							(E)The appropriate
			 type and method of investigation to determine the causes and factors
			 surrounding each suicide by a member of the Armed Forces.
							(F)The qualifications
			 of the individual appointed to conduct an investigation of a suicide by a
			 member of the Armed Forces.
							(G)The required
			 information to be determined by an investigation in order to determine the
			 causes and factors surrounding suicides by members of the Armed Forces.
							(H)The appropriate
			 reporting requirements following an investigation conducted on a suicide by a
			 member of the Armed Forces.
							(I)The appropriate
			 official or executive agent within the military department and Department of
			 Defense to receive and analyze reports on investigations of suicides by members
			 of the Armed Forces.
							(J)The appropriate use
			 of the information gathered during investigations of suicides by members of the
			 Armed Forces.
							(K)Methods for
			 protecting confidentiality of information contained in reports of
			 investigations of suicides by members of the Armed Forces.
							(d)Administrative
			 matters
						(1)CompensationEach
			 member of the task force who is a member of the Armed Forces or a civilian
			 officer or employee of the United States shall serve without compensation
			 (other than compensation to which entitled as a member of the Armed Forces or
			 an officer or employee of the United States, as the case may be). Other members
			 of the task force shall be treated for purposes of section 3161 of title 5,
			 United States Code, as having been appointed under subsection (b) of such
			 section.
						(2)OversightThe
			 Under Secretary of Defense for Personnel and Readiness shall oversee the
			 activities of the task force.
						(3)Administrative
			 supportThe Washington Headquarters Services of the Department of
			 Defense shall provide the task force with personnel, facilities, and other
			 administrative support as necessary for the performance of the duties of the
			 task force.
						(4)Access to
			 facilitiesThe Under Secretary of Defense for Personnel and
			 Readiness shall, in coordination with the Secretaries of the military
			 departments, ensure appropriate access by the task force to military
			 installations and facilities for purposes of the discharge of the duties of the
			 task force.
						(e)Report
						(1)In
			 generalThe task force shall submit to the Secretary of Defense a
			 report on its activities under this section. The report shall include—
							(A)a description of
			 the activities of the task force;
							(B)the assessment and
			 recommendations required by subsection (c); and
							(C)such other matters
			 relating to the activities of the task force that the task force considers
			 appropriate.
							(2)Transmittal to
			 congressNot later than 90 days after receipt of the report under
			 paragraph (1), the Secretary shall transmit the report to the Committees on
			 Armed Services of the Senate and the House of Representatives. The Secretary
			 may include in the transmittal such comments on the report as the Secretary
			 considers appropriate.
						(f)Plan
			 requiredNot later than March 1, 2010, the Secretary of Defense
			 shall develop a plan based on the recommendations of the task force and submit
			 the plan to the congressional defense committees.
					(g)TerminationThe
			 task force shall terminate 90 days after the date on which the report of the
			 task force is submitted to Congress under subsection (e)(2).
					734.Transitional health
			 care for certain members of the Armed Forces who agree to serve in the Selected
			 Reserve of the Ready Reserve
					(a)Provision of
			 transitional health careSection 1145(a)(2) of title 10, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
						
							(F)A member who is separated from active
				duty who agrees to become a member of the Selected Reserve of the Ready Reserve
				of a reserve
				component.
							.
					(b)Effective
			 dateSubparagraph (F) of section 1145(a)(2) of title 10, United
			 States Code, as added by subsection (a), shall apply with respect to members of
			 the Armed Forces separated from active duty after the date of the enactment of
			 this Act.
					735.Enhancement of
			 medical and dental readiness of members of the Armed Forces
					(a)Expansion of
			 availability of medical and dental services for reserves
						(1)Expansion of
			 availability for reserves assigned to units scheduled for deployment within 75
			 days of mobilizationSubsection (d)(1) of section 1074a of title
			 10, United States Code, is amended by striking The Secretary of the Army
			 shall provide to members of the Selected Reserve of the Army and
			 inserting The Secretary concerned shall provide to members of the
			 Selected Reserve.
						(2)Availability for
			 certain other reservesSuch section is further amended by adding
			 at the end the following new subsection:
							
								(g)(1)The Secretary concerned
				may provide to any member of the Selected Reserve not described in subsection
				(d)(1) or (f), and to any member of the Individual Ready Reserve described in
				section 10144(b) of this title the medical and dental services specified in
				subsection (d)(1) if the Secretary determines that the receipt of such services
				by such member is necessary to ensure that the member meets applicable
				standards of medical and dental readiness.
									(2)Services may not be provided to a
				member under this subsection for a condition that is the result of the member's
				own misconduct.
									(3)The services provided under this
				subsection shall be provided at no cost to the
				member.
									.
						(3)FundingSuch
			 section is further amended by adding at the end the following new
			 subsection:
							
								(h)Amounts available
				for operation and maintenance of a reserve component of the armed forces may be
				available for purposes of this section to ensure the medical and dental
				readiness of members of such reserve
				component.
								.
						(b)Waiver of
			 certain copayments for dental care for reserves for readiness
			 purposesSection 1076a(e) of such title is amended—
						(1)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 respectively;
						(2)by striking
			 A member or dependent and inserting (1) Except as
			 provided pursuant to paragraph (2), a member or dependent; and
						(3)by adding at the
			 end the following new paragraph:
							
								(2)(A)During a national
				emergency declared by the President or Congress and subject to regulations
				prescribed by the Secretary of Defense, the Secretary may waive, in whole or in
				part, the charges otherwise payable by a member of the Selected Reserve of the
				Ready Reserve or a member of the Individual Ready Reserve under paragraph (1)
				for the coverage of the member alone under the dental insurance plan
				established under subsection (a)(1) if the Secretary determines that such
				waiver of the charges would facilitate or ensure the readiness of a unit or
				individual for deployment.
									(B)The waiver under subparagraph (A) may
				apply only with respect to charges for coverage of dental care required for
				readiness.
									.
						(c)Report on
			 policies and procedures in support of medical and dental readiness
						(1)In
			 generalNot later than March 1, 2009, the Secretary of Defense
			 shall submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report on the policies and procedures of the Department of
			 Defense to ensure the medical and dental readiness of members of the Armed
			 Forces.
						(2)ElementsThe
			 report required by paragraph (1) shall include the following:
							(A)A description of
			 the current standards of each military department with respect to the medical
			 and dental readiness of individual members of the Armed Forces (including
			 members of the regular components and members of the reserve components), and
			 with respect to the medical and dental readiness of units of the Armed Forces
			 (including units of the regular components and units of the reserve
			 components), under the jurisdiction of such military department.
							(B)A description of
			 the manner in which each military department applies the standards described
			 under subparagraph (A) with respect to each of the following:
								(i)Performance
			 evaluation.
								(ii)Promotion.
								(iii)In
			 the case of the members of the reserve components, eligibility to attend annual
			 training.
								(iv)Continued
			 retention in the Armed Forces.
								(v)Such
			 other matters as the Secretary considers appropriate.
								(C)A statement of the
			 number of members of the Armed Forces (including members of the regular
			 components and members of the reserve components) who were determined to be not
			 ready for deployment at any time during the period beginning on October 1,
			 2001, and ending on September 30, 2008, due to failure to meet applicable
			 medical or dental standards, and an assessment of whether the unreadiness of
			 such members for deployment could reasonably have been mitigated by actions of
			 the members concerned to maintain individual medical or dental
			 readiness.
							(D)A description of
			 any actual or perceived barriers to the achievement of full medical and dental
			 readiness in the Armed Forces (including among the regular components and the
			 reserve components), including barriers associated with the following:
								(i)Quality or cost
			 of, or access to, medical and dental care.
								(ii)Availability of
			 programs and incentives intended to prevent medical or dental problems.
								(E)Such
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate to ensure the medical and dental readiness of individual
			 members of the Armed Forces and units of the Armed Forces, including
			 recommendations regarding the following:
								(i)The
			 advisability of requiring that fitness reports of members of the Armed Forces
			 include—
									(I)a
			 statement of whether or not a member meets medical and dental readiness
			 standards for deployment; and
									(II)in cases in which
			 a member does not meet such standard, a statement of actions being taken to
			 ensure that the member meets such standards and the anticipated schedule for
			 meeting such standards.
									(ii)The
			 advisability of establishing a mandatory promotion standard relating to
			 individual medical and dental readiness and, in the case of a unit commander,
			 unit medical and dental readiness.
								VIIIAcquisition
			 Policy, Acquisition Management, and Related Matters
			
				Subtitle A—Acquisition Policy and Management
				Sec. 801.  Assessment of urgent operational needs
				fulfillment.
				Sec. 802. Implementation of statutory requirements regarding
				the national technology and industrial base.
				Sec. 803. Commercial software reuse preference.
				Sec. 804. Internal controls for
				procurements on behalf of the Department of Defense by certain non-defense
				agencies.
				Subtitle B—Provisions Relating to Major Defense Acquisition
				Programs
				Sec. 811. Inclusion of major subprograms to major defense
				acquisition programs under acquisition reporting requirements.
				Sec. 812. Inclusion of certain major information technology
				investments in acquisition oversight authorities for major automated
				information system programs.
				Sec. 813. Transfer of sections of title 10 relating to
				Milestone A and Milestone B for clarity.
				Sec. 814. Configuration steering boards for cost control under
				major defense acquisition programs.
				Sec. 815. Preservation of tooling for major defense acquisition
				programs.
				Subtitle C—Amendments to General Contracting Authorities,
				Procedures, and Limitations
				Sec. 821. Definition of system for Defense Acquisition
				Challenge Program.
				Sec. 822. Technical data rights.
				Sec. 823. Revision to the application of Cost Accounting
				Standards.
				Sec. 824. Modification and extension of pilot program for
				transition to follow-on contracts under authority to carry out certain
				prototype projects.
				Sec. 825. Clarification of status of Government rights in the
				designs of Department of Defense vessels, boats, craft, and components
				thereof.
				Subtitle D—Provisions Relating to Acquisition Workforce and
				Inherently Governmental Functions
				Sec. 831. Development of guidance on personal services
				contracts.
				Sec. 832. Sense of Congress on performance by private security
				contractors of certain functions in an area of combat operations.
				Sec. 833. Acquisition workforce expedited hiring
				authority.
				Sec. 834. Career path and other requirements for military
				personnel in the acquisition field.
				Subtitle E—Department of Defense Contractor
				Matters
				Sec. 841. Ethics safeguards related to contractor conflicts of
				interest.
				Sec. 842. Information for Department of Defense contractor
				employees on their whistleblower rights.
				Sec. 843. Requirement for Department of Defense to adopt an
				acquisition strategy for Defense Base Act insurance.
				Sec. 844. Report on use of off-shore subsidiaries by defense
				contractors.
				Sec. 845. Defense industrial security.
				Subtitle F—Matters Relating to Iraq and
				Afghanistan
				Sec. 851. Clarification and modification of authorities
				relating to the Commission on Wartime Contracting in Iraq and
				Afghanistan.
				Sec. 852. Comprehensive audit of spare parts purchases and
				depot overhaul and maintenance of equipment for operations in Iraq and
				Afghanistan.
				Sec. 853. Additional matters required to be reported by
				contractors performing security functions in areas of combat
				operations.
				Sec. 854. Additional contractor requirements and
				responsibilities relating to alleged crimes by or against contractor personnel
				in Iraq and Afghanistan.
				Sec. 855. Suspension of statutes of limitations when Congress
				authorizes the use of military force.
				Subtitle G—Governmentwide Acquisition Improvements
				Sec. 861. Short title.
				Sec. 862. Limitation on length of certain noncompetitive
				contracts.
				Sec. 863. Requirements for purchase of property and services
				pursuant to multiple award contracts.
				Sec. 864. Regulations on the use of cost-reimbursement
				contracts.
				Sec. 865. Preventing abuse of interagency
				contracts.
				Sec. 866. Limitations on tiering of subcontractors.
				Sec. 867. Linking of award and incentive fees to acquisition
				outcomes.
				Sec. 868. Minimizing abuse of commercial services item
				authority.
				Sec. 869. Acquisition workforce development strategic
				plan.
				Sec. 870. Contingency Contracting Corps.
				Sec. 871. Access of Government Accountability Office to
				contractor employees.
				Sec. 872. Database for Federal agency contract and grant
				officers and suspension and debarment officials.
				Sec. 873. Role of Interagency Committee on Debarment and
				Suspension.
				Sec. 874. Improvements to the Federal procurement data
				system.
				Subtitle H—Other Matters
				Sec. 881. Expansion of authority to retain fees from licensing
				of intellectual property.
				Sec. 882. Report on market research.
				Sec. 883. Report relating to munitions.
				Sec. 884. Motor carrier fuel surcharges.
				Sec. 885. Procurement by State and local governments of
				equipment for homeland security and emergency response activities through the
				Department of Defense.
				Sec. 886. Review of impact of covered subsidies on acquisition
				of KC-45 aircraft.
				Sec. 887.  Report on the implementation of earned value
				management at the Department of Defense.
			
			AAcquisition Policy
			 and Management
				801.
			 Assessment of urgent operational needs fulfillment
					(a)Assessment
			 requiredThe Secretary of Defense shall commission a study and
			 report by an independent commission or a federally funded research and
			 development center to assess the effectiveness of the processes used by the
			 Department of Defense for the generation of urgent operational need
			 requirements, and the acquisition processes used to fulfill such requirements.
			 Such assessment shall include the following:
						(1)A
			 description and evaluation of the effectiveness of the procedures used to
			 generate, validate, and fulfill warfighting requirements through the urgent
			 operational need and joint urgent operational need processes, including—
							(A)the extent to
			 which joint and urgent operational need statements are used to document
			 required capability gaps or are used to request specific acquisition outcomes,
			 such as specific systems or equipment;
							(B)the effectiveness
			 of the processes used by each of the military departments and the various
			 elements of the Department of Defense to prioritize and fulfill joint and
			 urgent operational needs, including the rapid acquisition processes of the
			 military departments, as well as the joint improvised explosive device defeat
			 organization and the joint rapid acquisition cell; and
							(C)the timeliness and
			 responsiveness of the processes used by the military departments and the
			 various elements of the Department of Defense to review and validate urgent
			 operational needs statements and joint urgent operational needs
			 statements.
							(2)An evaluation of
			 the extent to which joint urgent operational need statements are used to avoid
			 using service-specific urgent operational need and acquisition processes or to
			 document non-urgent capability gaps.
						(3)An evaluation of
			 the extent to which joint acquisition entities maintain oversight, once a
			 military department or defense agency has been designated as responsible for
			 execution and fielding of a capability in response to a joint urgent
			 operational need statement, including oversight of—
							(A)the responsiveness
			 of the military department or agency in execution;
							(B)the field
			 performance of the capability delivered in response to the joint urgent
			 operational need statement; and
							(C)the concurrent
			 development of a long term acquisition and sustainment strategy.
							(8)Recommendations
			 regarding—
							(A)best practices and
			 process improvements to ensure that urgent operational needs statements and
			 joint urgent operational needs statements are presented to appropriate
			 authorities for review and validation not later than 60 days after the
			 documents are submitted;
							(B)common definitions
			 and standards for urgent operational needs statements and joint urgent
			 operational need statements;
							(C)best practices and
			 process improvements for the creation, evaluation, prioritization, and
			 fulfillment of urgent operational need statements and joint urgent operational
			 need statements; and
							(D)the extent to
			 which rapid acquisition processes should be consolidated or expanded.
							(b)Submission to
			 congressNot later than 270 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees the report resulting from the study conducted pursuant to subsection
			 (a).
					802.Implementation
			 of statutory requirements regarding the national technology and industrial
			 base
					(a)Guidance
			 requiredNot later than 270 days after the date of the enactment
			 of this Act, the Secretary of Defense shall issue guidance regarding—
						(1)the appropriate
			 application of the authority in sections 2304(b) and 2304(c)(3)(A) of title 10,
			 United States Code, in connection with major defense acquisition programs;
			 and
						(2)the appropriate
			 timing and performance of the requirement in section 2440 of title 10, United
			 States Code, to consider the national technology and industrial base in the
			 development and implementation of acquisition plans for each major defense
			 acquisition program.
						(b)DefinitionsIn
			 this section;
						(1)Major defense
			 acquisition programThe term major defense acquisition
			 program has the meaning provided in section 2430 of title 10, United
			 States Code.
						(2)National
			 technology and industrial baseThe term national technology
			 and industrial base has the meaning provided in section 2500(1) of title
			 10, United States Code.
						803.Commercial
			 software reuse preference
					(a)In
			 generalThe Secretary of
			 Defense shall ensure that contracting officials identify and evaluate, at all
			 stages of the acquisition process (including concept refinement, concept
			 decision, and technology development), opportunities for the use of commercial
			 computer software and other non-developmental software.
					(b)ReportNot later than 270 days after the date of
			 enactment of this Act, the Secretary shall submit to the congressional defense
			 committees a report on actions taken to implement subsection (a), including a
			 description of any relevant regulations and policy guidance.
					804.Internal
			 Controls for Procurements on Behalf of the Department of Defense by Certain
			 Non-Defense Agencies
					(a)Inclusion of
			 additional non-defense agencies in reviewThe covered non-defense
			 agencies specified in subsection (c) of this section shall be considered
			 covered non-defense agencies as defined in subsection (i) of section 817 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2326) for purposes of such section.
					(b)Deadlines and
			 applicability for additional non-defense agenciesFor each covered non-defense agency
			 specified in subsection (c) of this section, section 817 of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
			 120 Stat. 2326) shall apply to such agency as follows:
						(1)The review and
			 determination required by subsection (a)(1) of such section shall be completed
			 by not later than March 15, 2009.
						(2)The review and
			 determination required by subsection (a)(2) of such section, if necessary,
			 shall be completed by not later than June 15, 2010, and such review and
			 determination shall be a review and determination of such agency’s procurement
			 of property and services on behalf of the Department of Defense in fiscal year
			 2009.
						(3)The memorandum of
			 understanding required by subsection (c)(1) of such section shall be entered
			 into by not later than 60 days after the date of the enactment of this
			 Act.
						(4)The limitation
			 specified in subsection (d)(1) of such section shall apply after March 15,
			 2009, and before June 16, 2010.
						(5)The limitation
			 specified in subsection (d)(2) of such section shall apply after June 15,
			 2010.
						(6)The limitation
			 required by subsection (d)(3) of such section shall commence, if necessary, on
			 the date that is 60 days after the date of the enactment of this Act.
						(c)Definition of
			 covered non-defense agencyIn this section, the term
			 covered non-defense agency means each of the following:
						(1)The Department of
			 Commerce.
						(2)The Department of
			 Energy.
						(d)Modification of
			 certain additional authorities on internal controls for procurements on behalf
			 of DODSection 801 of the National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181; 122 Stat. 202; 10 U.S.C. 2304 note) is
			 amended—
						(1)in subsection
			 (a)(2)—
							(A)in subparagraph
			 (B), by striking each of the Department of the Treasury, the Department
			 of the Interior, and the National Aeronautics and Space Administration
			 and inserting the Department of the Interior; and
							(B)by adding at the
			 end the following new subparagraph:
								
									(D)In the case of
				each of the Department of Commerce and the Department of Energy, by not later
				than March 15, 2015.
									;
				and
							(2)in subsection
			 (f)(2)—
							(A)by striking
			 subparagraphs (B) and (D);
							(B)by redesignating
			 subparagraphs (C), (E), and (F) as subparagraphs (B), (C), and (D),
			 respectively; and
							(C)by adding at the
			 end the following new subparagraphs:
								
									(E)The Department of
				Commerce.
									(F)The Department of
				Energy.
									.
							BProvisions
			 Relating to Major Defense Acquisition Programs
				811.Inclusion of
			 major subprograms to major defense acquisition programs under acquisition
			 reporting requirements
					(a)Authority To
			 Designate Major Subprograms as Subject to Acquisition Reporting
			 Requirements
						(1)In
			 generalChapter 144 of title 10, United States Code, is amended
			 by inserting after section 2430 the following new section:
							
								2430a.Major
				subprograms
									(a)Authority To
				Designate Major Subprograms as Subject to Acquisition Reporting
				Requirements(1)If the Secretary of
				Defense determines that a major defense acquisition program requires the
				delivery of two or more categories of end items which differ significantly from
				each other in form and function, the Secretary may designate each such category
				of end items as a major subprogram for the purposes of acquisition reporting
				under this chapter.
										(2)The Secretary shall notify the
				congressional defense committees in writing of any proposed designation
				pursuant to paragraph (1) not less than 30 days before the date such
				designation takes effect.
										(b)Reporting
				RequirementsIf the Secretary designates a major subprogram of a
				major defense acquisition program in accordance with subsection (a), Selected
				Acquisition Reports, unit cost reports, and program baselines under this
				chapter shall reflect cost, schedule, and performance information—
										(1)for the major
				defense acquisition program as a whole; and
										(2)for each major
				subprogram of the major defense acquisition program so designated.
										(c)Requirement to
				cover entire major defense acquisition programIf a subprogram of a major defense
				acquisition program is designated as a major subprogram under subsection (a),
				all other elements of the major defense acquisition program shall be
				appropriately organized into one or more subprograms under the major defense
				acquisition program, each of which subprograms, as so organized, shall be
				treated as a major subprogram under subsection (a).
									(d)DefinitionsNotwithstanding
				paragraphs (1) and (2) of section 2432(a) of this title, in the case of a major
				defense acquisition program for which the Secretary has designated one or more
				major subprograms under this section for the purposes of this chapter—
										(1)the term
				program acquisition unit cost applies at the level of the
				subprogram and means the total cost for the development and procurement of, and
				specific military construction for, the major defense acquisition program that
				is reasonably allocable to each such major subprogram, divided by the relevant
				number of fully-configured end items to be produced under such major
				subprogram;
										(2)the term
				procurement unit cost applies at the level of the subprogram and
				means the total of all funds programmed to be available for obligation for
				procurement for each such major subprogram, divided by the number of
				fully-configured end items to be procured under such major subprogram;
										(3)the term
				major contract, with respect to a designated major subprogram,
				means each of the six largest prime, associate, or Government furnished
				equipment contracts under the subprogram that is in excess of $40,000,000 and
				that is not a firm-fixed price contract; and
										(4)the term
				life cycle cost, with respect to a designated major subprogram,
				means all costs of development, procurement, military construction, and
				operations and support, without regard to funding source or management
				control.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 144
			 of such title is amended by inserting after the item relating to section 2430
			 the following new item:
							
								
									2430a. Major
				subprograms.
								
								.
						(b)Conforming
			 Amendments to section 2432Section 2432 of such title is
			 amended—
						(1)in subsection
			 (b)(2)(A), by inserting for the program (or for each designated
			 subprogram under the program) after procurement unit
			 cost;
						(2)in subsection
			 (c)—
							(A)in paragraph
			 (1)(B)—
								(i)by
			 inserting or designated major subprogram after for each
			 major defense acquisition program; and
								(ii)by
			 inserting or subprogram after the program;
								(B)in paragraph
			 (1)(C)—
								(i)by
			 inserting or designated major subprogram after major
			 defense acquisition program; and
								(ii)by
			 inserting or subprogram after the program;
			 and
								(C)in paragraph
			 (3)(A), by inserting and each designated major subprogram after
			 for each major defense acquisition program;
							(3)in subsection
			 (e)—
							(A)in paragraph (3),
			 by inserting before the period the following: for the program (or for
			 each designated major subprogram under the program);
							(B)in paragraph (5),
			 by inserting before the period the following: (or for each designated
			 major subprogram under the program);
							(C)in paragraph (7),
			 by inserting or subprogram after of the program
			 each place it appears; and
							(D)in paragraph (8),
			 by inserting and designated major subprograms under the program
			 after the program;
							(4)in subsection
			 (g)—
							(A)by inserting
			 or designated major subprogram after major defense
			 acquisition program; and
							(B)by inserting
			 or subprogram after the program each place it
			 appears; and
							(5)in subsection
			 (h)(2)(C), by inserting and designated major subprograms under the
			 program after the development program.
						(c)Conforming
			 amendments to section 2433Section 2433 of such title is
			 amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 by striking The terms and inserting Except as provided in
			 section 2430a(c) of this title, the terms;
							(B)in paragraph
			 (2)—
								(i)by
			 inserting or designated major subprogram after major
			 defense acquisition program; and
								(ii)by
			 inserting or subprogram after the program;
								(C)in paragraph
			 (4)—
								(i)by
			 inserting or designated major defense subprogram after
			 major defense acquisition program each place it appears;
			 and
								(ii)by
			 inserting or subprogram after for the program
			 each place it appears; and
								(D)in paragraph
			 (5)—
								(i)by
			 inserting or designated major defense subprogram after
			 major defense acquisition program each place it appears;
			 and
								(ii)by
			 inserting or subprogram after for the program
			 each place it appears;
								(2)in subsection
			 (b)—
							(A)in the matter
			 preceding paragraph (1), by inserting (or of each designated major
			 subprogram under the program) after unit costs of the
			 program;
							(B)in paragraph (1),
			 by inserting before the period the following: for the program (or for
			 each designated major subprogram under the program);
							(C)in paragraph (2),
			 by inserting before the period the following: for the program (or for
			 each designated major subprogram under the program); and
							(D)in paragraph (5),
			 by inserting or subprogram after the program each
			 place it appears (other than the last place it appears);
							(3)in subsection
			 (c)—
							(A)by striking
			 the program acquisition unit cost for the program or the procurement
			 unit cost for the program and inserting the program acquisition
			 unit cost for the program (or for a designated major subprogram under the
			 program) or the procurement unit cost for the program (or for such a
			 subprogram); and
							(B)by striking
			 for the program after significant cost growth
			 threshold;
							(4)in
			 subsection (d)—
							(A)in paragraph
			 (1)—
								(i)by
			 inserting or any designated major subprogram under the program
			 after major defense acquisition program; and
								(ii)by
			 inserting or subprogram after for the program
			 each place it appears;
								(B)in paragraph
			 (2)—
								(i)by
			 inserting or any designated major subprogram under the program
			 after major defense acquisition program; and
								(ii)by
			 inserting or subprogram after for the program
			 each place it appears; and
								(C)in paragraph (3),
			 by striking such program and inserting the program or
			 subprogram concerned;
							(5)in subsection
			 (e)—
							(A)in paragraph
			 (1)—
								(i)in
			 subparagraph (A)—
									(I)by inserting
			 or designated major subprogram after major defense
			 acquisition program; and
									(II)by inserting
			 or subprogram after for the program; and
									(ii)in
			 subparagraph (B)—
									(I)by inserting
			 or designated major subprogram after major defense
			 acquisition program; and
									(II)by inserting
			 or subprogram after that program; and
									(B)in paragraph (2),
			 in the matter preceding subparagraph (A)—
								(i)by
			 inserting or designated major subprogram after major
			 defense acquisition program; and
								(ii)by
			 inserting or subprogram after for the program;
			 and
								(6)in subsection
			 (g)—
							(A)in paragraph
			 (1)—
								(i)in
			 subparagraph (D)—
									(I)by
			 inserting (and for each designated major subprogram under the
			 program) after for the program; and
									(II)by inserting
			 or subprogram after in which the program;
									(ii)in
			 subparagraph (E), by inserting for the program (and for each designated
			 major subprogram under the program) after program acquisition
			 cost;
								(iii)in
			 subparagraph (F), by inserting before the period the following: for the
			 program (or for any designated major subprogram under the
			 program);
								(iv)in
			 subparagraph (G)—
									(I)by inserting
			 and each designated major subprogram under the program after of
			 the program; and
									(II)by inserting
			 or subprogram after for the program each place it
			 appears;
									(v)in
			 subparagraph (H)—
									(I)by
			 inserting and each designated major subprogram under the program
			 after the program the first place it appears; and
									(II)by inserting
			 or subprogram after the program the second place
			 it appears;
									(vi)in
			 subparagraph (J), by inserting for the program (or for each designated
			 major subprogram under the program) after program acquisition
			 unit cost;
								(vii)in
			 subparagraph (K), by inserting for the program (or for each designated
			 major subprogram under the program) after procurement unit
			 cost each place it appears;
								(viii)in subparagraph
			 (O), by inserting before the period the following: for the program (or
			 for any designated major subprogram under the program);
								(ix)in
			 subparagraph (P)—
									(I)by inserting
			 or subprogram after the program the first place
			 it appears; and
									(II)by inserting
			 and any designated major subprogram under the program after
			 the program the second place it appears; and
									(x)in
			 subparagraph (Q), by inserting or any designated major subprogram under
			 the program after the program; and
								(B)in paragraph
			 (2)—
								(i)by
			 inserting or designated major subprogram after major
			 defense acquisition program;
								(ii)by
			 inserting or subprogram after the entire program;
			 and
								(iii)by
			 inserting or subprogram after a program.
								(d)Conforming
			 amendments to section 2435Section 2435 of such title is
			 amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 by inserting and for each designated major subprogram under the
			 program after major defense acquisition program;
			 and
							(B)in paragraph (2),
			 by inserting or designated major subprogram after major
			 defense acquisition program;
							(2)in
			 subsection (b)—
							(A)by inserting
			 or any designated major subprogram under the program after
			 major defense acquisition program; and
							(B)by inserting
			 or subprogram after the program;
							(3)in subsection
			 (c)—
							(A)by inserting
			 or any designated major subprogram under the program after
			 major defense acquisition program; and
							(B)by inserting
			 or subprogram after the program each place it
			 appears;
							(4)in subsection
			 (d)—
							(A)by inserting
			 or any designated major subprogram under the program after
			 major defense acquisition program each place it appears;
							(B)in paragraph
			 (1)—
								(i)by
			 inserting or subprogram after the program each
			 place it appears; and
								(ii)by
			 inserting or subprogram after at program;
			 and
								(C)in paragraph (2),
			 by inserting or subprogram after for the program
			 each place it appears; and
							(5)in
			 subsection (e)—
							(A)by inserting
			 (or in the case of a major defense acquisition program with one or more
			 designated major subprograms, approved baseline descriptions for such
			 subprograms) after baseline description;
							(B)by striking
			 the baseline and inserting any such baseline
			 description; and
							(C)by inserting
			 or subprogram after of the program.
							812.Inclusion of
			 certain major information technology investments in acquisition oversight
			 authorities for major automated information system programs
					(a)Definitions
						(1)In
			 generalSection 2445a of title 10, United States Code, is
			 amended—
							(A)in subsection (a),
			 by striking In
			 general and inserting Major automated information system
			 program; and
							(B)by adding at the
			 end the following new subsection:
								
									(d)Other major
				information technology investment programIn this chapter, the
				term other major information technology investment program means
				the following:
										(1)An investment that
				is designated by the Secretary of Defense, or a designee of the Secretary, as a
				pre-Major Automated Information System or
				pre-MAIS program.
										(2)Any other
				investment in automated information system products or services that is
				expected to exceed the thresholds established in subsection (a), as adjusted
				under subsection (b), but is not considered to be a major automated information
				system program because a formal acquisition decision has not yet been made with
				respect to such
				investment.
										.
							(2)Heading
			 amendmentThe heading of such section is amended to read as
			 follows:
							
								2445a.Definitions
								.
						(3)Clerical
			 amendmentThe table of sections at the beginning of chapter 144A
			 of such title is amended by striking the item relating to section 2445a and
			 inserting the following new item:
							
								
									2445a.
				Definitions.
								
								.
						(b)Cost, schedule,
			 and performance informationSection 2445b of such title is
			 amended—
						(1)in subsection (a),
			 by inserting and each other major information technology investment
			 program after each major automated information system
			 program;
						(2)in
			 subsection (b), by inserting regarding major automated information system
			 programs after Elements; and
						(3)by adding at the
			 end the following new subsection:
							
								(d)Elements
				regarding other major information technology investment
				programsWith respect to each other major information technology
				investment program, the information required by subsection (a) may be provided
				in the format that is most appropriate to the current status of the
				program.
								.
						(c)Quarterly
			 reportsSection 2445c of such title is amended—
						(1)in subsection
			 (a)—
							(A)by inserting
			 or other major information technology investment program after
			 major automated information system program; and
							(B)by inserting
			 or information technology investment after the major
			 automated information system;
							(2)in subsection
			 (b)—
							(A)by inserting
			 or other major information technology investment program after
			 major automated information system program in the matter
			 preceding paragraph (1); and
							(B)by inserting
			 or information technology investment after automated
			 information system each place it appears in paragraphs (1) and
			 (2);
							(3)in
			 subsection (d)—
							(A)in paragraph (1)
			 and in paragraph (2) in the matter preceding subparagraph (A), by inserting
			 or other major information technology investment program after
			 major automated information system program; and
							(B)in paragraph
			 (2)—
								(i)by
			 striking subparagraph (A) and inserting the following:
									
										(A)the automated information system or
				information technology investment failed to achieve initial operational
				capability within five years after funds were first obligated for the
				program;
										;
								(ii)in
			 subparagraph (B), by inserting before the semicolon the following: or
			 section 2445b(d) of this title, as applicable;
								(iii)in
			 subparagraph (C), by inserting before the semicolon the following: or
			 section 2445b(d) of this title, as applicable; and
								(iv)in
			 subparagraph (D)—
									(I)by inserting
			 or major information technology investment after major
			 automated information system; and
									(II)by inserting
			 before the period the following: or section 2445b(d) of this title, as
			 applicable;
									(4)in subsection (e),
			 by inserting or other major information technology investment
			 program after major automated information system
			 program; and
						(5)in subsection
			 (f)—
							(A)by inserting
			 or other major information technology investment program after
			 major automated information system program in the matter
			 preceding paragraph (1);
							(B)in paragraph (1),
			 by inserting or information technology investment after
			 automated information system;
							(C)in paragraph (2),
			 by inserting or information technology investment after
			 the system; and
							(D)in paragraph (3),
			 by inserting or information technology investment, as
			 applicable, after the program and system.
							813.Transfer of sections
			 of title 10 relating to Milestone A and Milestone B for clarity
					(a)Reversal of order
			 of sectionsSection 2366b of
			 title 10, United States Code, is transferred so as to appear before section
			 2366a of such title.
					(b)Redesignation of
			 sectionsSection 2366b (relating to Milestone A) and section
			 2366a (relating to Milestone B) of such title, as so transferred, are
			 redesignated as sections 2366a and 2366b, respectively.
					(c)Technical
			 amendmentThe table of sections at the beginning of chapter 139
			 of title 10, United States Code, is amended by striking the items relating
			 sections 2366a and 2366b and inserting the following new items:
						
							
								2366a. Major defense acquisition programs:
				certification required before Milestone A or Key Decision Point A
				approval.
								2366b. Major defense acquisition programs:
				certification required before Milestone B or Key Decision Point B
				approval.
							
							.
					(d)Conforming
			 amendments
						(1)Section 181 of
			 title 10, United States CodeSection 181(b)(4) of title 10,
			 United States Code, is amended by striking section 2366a(a)(4), section
			 2366b(b), and inserting section 2366a(b), section
			 2366b(a)(4),.
						(2)National Defense
			 Authorization Act for Fiscal Year 2008The National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181) is amended—
							(A)in section 212(1)
			 by striking 2366a and inserting 2366b; and
							(B)in section
			 816—
								(i)in
			 subsection (a)(2) by striking 2366a and inserting
			 2366b;
								(ii)in
			 subsection (a)(3) by striking 2366b of title 10, United States Code, as
			 added by section 943 of this Act and inserting 2366a of title
			 10, United States Code; and
								(iii)in
			 subsection (c)(2) by striking 2366a each place such term appears
			 (including in the paragraph heading) and inserting 2366b.
								(3)John Warner
			 National Defense Authorization Act for Fiscal Year 2007The John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (Public Law 109–364) is amended in
			 section 812 (120 Stat. 2317), in each of subsections (c)(2)(A) and (d)(2), by
			 striking 2366a and inserting 2366b.
						(e)Additional
			 technical amendments
						(1)Section 2366a of
			 title 10, United States Code, as transferred and redesignated by this section,
			 is amended—
							(A)in paragraphs (1),
			 (2), and (4) of subsection (a), by striking system each place it
			 appears and inserting program;
							(B)in paragraph (3)
			 of subsection (a)—
								(i)by
			 striking if the system and inserting if the
			 program; and
								(ii)by
			 striking such system and inserting such
			 program;
								(C)in subsection (b)—
								(i)by
			 striking major system and inserting major defense
			 acquisition program; and
								(ii)by
			 striking the system each place it appears and inserting
			 the program; and
								(D)in paragraph (1)
			 of subsection (c)—
								(i)by
			 striking major system and inserting major defense
			 acquisition program; and
								(ii)by
			 striking 2302(5) and inserting 2430.
								(2)Section 943 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 288) is amended—
							(A)in subsection (b),
			 by striking major weapon system and inserting major
			 defense acquisition program; and
							(B)in subsection
			 (c)—
								(i)by
			 striking major systems and inserting major defense
			 acquisition programs; and
								(ii)by
			 adding at the end the following: In the case of the certification
			 required by paragraph (2) of subsection (a) of such section, during the period
			 prior to the completion of the first quadrennial roles and missions review
			 required by section 118b of title 10, United States Code, the certification
			 required by that paragraph shall be that the system is being executed by an
			 entity with a relevant core competency as identified by the Secretary of
			 Defense..
								814.Configuration
			 steering boards for cost control under major defense acquisition
			 programs
					(a)Configuration
			 Steering BoardsEach Secretary of a military department shall
			 establish one or more boards (to be known as a Configuration Steering
			 Board) for the major defense acquisition programs of such
			 department.
					(b)Composition
						(1)ChairEach
			 Configuration Steering Board under this section shall be chaired by the service
			 acquisition executive of the military department concerned.
						(2)Particular
			 membersEach Configuration Steering Board under this section
			 shall include a representative of the following:
							(A)The Office of the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics.
							(B)The Chief of Staff
			 of the Armed Force concerned.
							(C)Other Armed
			 Forces, as appropriate.
							(D)The Joint
			 Staff.
							(E)The Comptroller of
			 the military department concerned.
							(F)The military
			 deputy to the service acquisition executive concerned.
							(G)The program
			 executive officer for the major defense acquisition program concerned.
							(H)Other senior
			 representatives of the Office of the Secretary of Defense and the military
			 department concerned, as appropriate.
							(c)Responsibilities
						(1)In
			 generalThe Configuration Steering Board for a major defense
			 acquisition program under this section shall be responsible for the
			 following:
							(A)Preventing
			 unnecessary changes to program requirements and system configuration that could
			 have an adverse impact on program cost or schedule.
							(B)Mitigating the
			 adverse cost and schedule impact of any changes to program requirements or
			 system configuration that may be required.
							(C)Ensuring that the
			 program delivers as much planned capability as possible, at or below the
			 relevant program baseline.
							(2)Discharge of
			 responsibilitiesIn discharging its responsibilities under this
			 section with respect to a major defense acquisition program, a Configuration
			 Steering Board shall—
							(A)review and approve
			 or disapprove any proposed changes to program requirements or system
			 configuration that have the potential to adversely impact program cost or
			 schedule; and
							(B)review and
			 recommend proposals to reduce program requirements that have the potential to
			 improve program cost or schedule in a manner consistent with program
			 objectives.
							(3)Presentation of
			 recommendations on reduction in requirementsAny recommendation
			 for a proposed reduction in requirements that is made by a Configuration
			 Steering Board under paragraph (2)(B) shall be presented to appropriate
			 organizations of the Joint Staff and the military departments responsible for
			 such requirements for review and approval in accordance with applicable
			 procedures.
						(4)Annual
			 consideration of each major defense acquisition programThe
			 Secretary of the military department concerned shall ensure that a
			 Configuration Steering Board under this section meets to consider each major
			 defense acquisition program of such military department at least once each
			 year.
						(5)Certification of
			 cost and schedule deviations during system design and
			 developmentFor a major defense acquisition program that received
			 an initial Milestone B approval during fiscal year 2008, a Configuration
			 Steering Board may not approve any proposed alteration to program requirements
			 or system configuration if such an alteration would—
							(A)increase the cost
			 (including any increase for expected inflation or currency exchange rates) for
			 system development and demonstration by more than 25 percent; or
							(B)extend the
			 schedule for key events by more than 15 percent of the total number of months
			 between the award of the system development and demonstration contract and the
			 scheduled Milestone C approval date,
							unless the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics certifies
			 to the congressional defense committees, and includes in the certification
			 supporting rationale, that approving such alteration to program requirements or
			 system configuration is in the best interest of the Department of Defense
			 despite the cost and schedule impacts to system development and demonstration
			 of such program.(d)Applicability
						(1)In
			 generalThe requirements of this section shall apply with respect
			 to any major defense acquisition program that is commenced before, on, or after
			 the date of the enactment of this Act.
						(2)Current
			 programsIn the case of any major defense acquisition program
			 that is ongoing as of the date of the enactment of this Act, a Configuration
			 Steering Board under this section shall be established for such program not
			 later than 60 days after the date of the enactment of this Act.
						(e)Guidance on
			 Authorities of Program Managers After Milestone B
						(1)Modification of
			 guidance on authoritiesParagraph (2) of section 853(d) of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2343) is amended to read as follows:
							
								(2)authorities
				available to the program manager, including—
									(A)the authority to
				object to the addition of new program requirements that would be inconsistent
				with the parameters established at Milestone B (or Key Decision Point B in the
				case of a space program) and reflected in the performance agreement, unless
				such requirements are approved by the appropriate Configuration Steering Board;
				and
									(B)the authority to
				recommend to the appropriate Configuration Steering Board reduced program
				requirements that have the potential to improve program cost or schedule in a
				manner consistent with program objectives;
				and
									.
						(2)ApplicabilityThe
			 Secretary of Defense shall modify the guidance described in section 853(d) of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 in
			 order to take into account the amendment made by paragraph (1) not later than
			 60 days after the date of the enactment of this Act.
						(f)Major Defense
			 Acquisition Program DefinedIn this section, the term
			 major defense acquisition program has the meaning given that
			 term in section 2430(a) of title 10, United States Code.
					815.Preservation of
			 tooling for major defense acquisition programs
					(a)Guidance
			 RequiredNot later than 270 days after the date of the enactment
			 of this Act, the Secretary of Defense shall issue guidance requiring the
			 preservation and storage of unique tooling associated with the production of
			 hardware for a major defense acquisition program through the end of the service
			 life of the end item associated with such a program. Such guidance
			 shall—
						(1)require that the
			 milestone decision authority approve a plan, including the identification of
			 any contract clauses, facilities, and funding required, for the preservation
			 and storage of such tooling prior to Milestone C approval;
						(2)require that the
			 milestone decision authority periodically review the plan required by paragraph
			 (1) prior to the end of the service life of the end item, to ensure that the
			 preservation and storage of such tooling remains adequate and in the best
			 interest of the Department of Defense;
						(3)provide a
			 mechanism for the Secretary to waive the requirement for preservation and
			 storage of unique production tooling, or any category of unique production
			 tooling, if the Secretary—
							(A)makes a written
			 determination that such a waiver is in the best interest of the Department of
			 Defense; and
							(B)notifies the
			 congressional defense committees of the waiver upon making such determination;
			 and
							(4)provide such
			 criteria as necessary to guide a determination made pursuant to paragraph
			 (3)(A).
						(b)DefinitionsIn
			 this section:
						(1)Major defense
			 acquisition programThe term major defense acquisition
			 program has the meaning provided in section 2430 of title 10, United
			 States Code.
						(2)Milestone
			 decision authorityThe term milestone decision
			 authority has the meaning provided in section 2366a(f)(2) of such
			 title.
						(3)Milestone c
			 approvalThe term Milestone C approval has the
			 meaning provided in section 2366(e)(8) of such title.
						CAmendments to
			 General Contracting Authorities, Procedures, and Limitations
				821.Definition of system
			 for Defense Acquisition Challenge ProgramSection 2359b of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
					
						(l)System
				definedIn this section, the
				term system—
							(1)means—
								(A)the organization
				of hardware, software, material, facilities, personnel, data, and services
				needed to perform a designated function with specified results (such as the
				gathering of specified data, its processing, and its delivery to users);
				or
								(B)a combination of
				two or more interrelated pieces (or sets) of equipment arranged in a functional
				package to perform an operational function or to satisfy a requirement;
				and
								(2)includes a major
				system (as defined in section 2302(5) of this
				title).
							.
				822.Technical data
			 rights
					(a)Policy
			 guidanceNot later than 270 days after the date of the enactment
			 of this Act, the Secretary of Defense shall issue policy guidance with respect
			 to rights in technical data under a non-FAR agreement. The guidance
			 shall—
						(1)establish criteria
			 for defining the legitimate interests of the United States and the party
			 concerned in technical data pertaining to an item or process to be developed
			 under the agreement;
						(2)require that
			 specific rights in technical data be established during agreement negotiations
			 and be based upon negotiations between the United States and the potential
			 party to the agreement, except in any case in which the Secretary of Defense
			 determines, on the basis of criteria established in such policy guidance, that
			 the establishment of rights during or through agreement negotiations would not
			 be practicable; and
						(3)require the
			 program manager for a major weapon system or an item of personnel protective
			 equipment that is to be developed using a non-FAR agreement to assess the
			 long-term technical data needs of such system or item.
						(b)Requirement to
			 include provisions in Non-FAR AgreementsA non-FAR agreement
			 shall contain appropriate provisions relating to rights in technical data
			 consistent with the policy guidance issued pursuant to subsection (a).
					(c)DefinitionsIn
			 this section:
						(1)The term
			 non-FAR agreement means an agreement that is not subject to laws
			 pursuant to which the Federal Acquisition Regulation is prescribed,
			 including—
							(A)a transaction
			 authorized under section 2371 of this title; and
							(B)a cooperative
			 research and development agreement.
							(2)The term
			 party, with respect to a non-FAR agreement, means a non-Federal
			 entity and includes any of the following:
							(A)A contractor and
			 its subcontractors (at any tier).
							(B)A joint
			 venture.
							(C)A
			 consortium.
							(d)Report on Life
			 Cycle Planning for Technical Data NeedsNot later than 270 days
			 after the date of enactment of this Act, the Secretary of Defense shall submit
			 to the Committees on Armed Services of the Senate and the House of
			 Representatives a report on the implementation of the requirements in section
			 2320(e) of title 10, United States Code, for the assessment of long-term
			 technical data needs to sustain major weapon systems. Such report shall
			 include—
						(1)a
			 description of all relevant guidance or policies issued;
						(2)a
			 description of the extent to which program managers have received training to
			 better assess the long-term technical data needs of major weapon systems and
			 subsystems; and
						(3)a
			 description of one or more examples, if any, where a priced contract option has
			 been used on major weapon systems for the future delivery of technical data and
			 one or more examples, if any, where all relevant technical data were acquired
			 upon contract award.
						823.Revision to the
			 application of Cost Accounting Standards
					(a)Requirement for
			 review of exemptions to the cost accounting standardsThe Cost
			 Accounting Standards Board shall—
						(1)review the
			 inapplicability of the cost accounting standards, in accordance with existing
			 exemptions, to any contract or subcontract that is executed and performed
			 outside the United States when such a contract or subcontract is performed by a
			 contractor that, but for the fact that the contract or subcontract is being
			 executed and performed entirely outside the United States, would be required to
			 comply with such standards; and
						(2)determine whether
			 the application of the standards to such a contract or subcontract (or any
			 category of such contracts and subcontracts) would benefit the
			 Government.
						(b)Publication of
			 request for informationThe Cost Accounting Standards Board shall
			 publish a request for information as part of the review required by subsection
			 (a) and shall provide a copy of the request to the appropriate committees of
			 Congress not less than five days before the publication of such request.
					(c)Report to
			 congress upon completion of the reviewNot later than 270 days
			 after the date of the enactment of this Act, the Cost Accounting Standards
			 Board shall submit to the appropriate committees of Congress a report
			 containing—
						(1)any revision to
			 the cost accounting standards proposed as a result of the review required by
			 subsection (a) and a copy of any proposed rulemaking implementing the revision;
			 or
						(2)if no revision and
			 rulemaking are proposed, a detailed justification for such decision.
						(d)DefinitionsIn
			 this section:
						(1)The term
			 appropriate committees of Congress means the Committees on Armed
			 Services of the Senate and of the House of Representatives, the Committee on
			 Homeland Security and Governmental Affairs of the Senate, and the Committee on
			 Oversight and Government Reform of the House of Representatives.
						(2)The term
			 cost accounting standards means the standards promulgated under
			 section 26 of the Office of Federal Procurement Policy Act (41 U.S.C.
			 422).
						(3)The term
			 Cost Accounting Standards Board means the Board established
			 pursuant to section 26 of the Office of Federal Procurement Policy Act (41
			 U.S.C. 422).
						824.Modification and
			 extension of pilot program for transition to follow-on contracts under
			 authority to carry out certain prototype projects
					(a)Expansion of
			 scope of pilot programParagraph (1) of section 845(e) of the
			 National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C. 2371 note)
			 is amended by striking under prototype projects carried out under this
			 section and inserting developed under prototype projects carried
			 out under this section or research projects carried out pursuant to section
			 2371 of title 10, United States Code.
					(b)Two-year
			 extension of authorityParagraph (4) of such section is amended
			 by striking September 30, 2008 and inserting September
			 30, 2010.
					825.Clarification of
			 status of Government rights in the designs of Department of Defense vessels,
			 boats, craft, and components thereof
					(a)In
			 generalChapter 633 of title 10, United States Code, is amended
			 by adding at the end the following new section:
						
							7317.Status of
				Government rights in the designs of vessels, boats, and craft, and components
				thereof
								(a)In
				generalGovernment rights in the design of a vessel, boat, or
				craft, and its components, including the hull, decks, superstructure, and all
				shipboard equipment and systems, shall be determined solely as follows:
									(1)In the case of a
				vessel, boat, craft, or component procured through a contract, in accordance
				with the provisions of section 2320 of this title.
									(2)In the case of a
				vessel, boat, craft, or component procured through an instrument not governed
				by section 2320 of this title, by the terms of the instrument (other than a
				contract) under which the design for such vessel, boat, craft, or component, as
				applicable, was developed for the Government.
									(b)Construction of
				superseding authoritiesThis section may be modified or
				superseded by a provision of statute only if such provision expressly refers to
				this section in modifying or superseding this
				section.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 633
			 of such title is amended by adding at the end the following new item:
						
							
								7317. Status of Government rights in the designs of vessels,
				boats, and craft, and components
				thereof
							
							.
					DProvisions Relating
			 to Acquisition Workforce and Inherently Governmental Functions
				831.Development of
			 guidance on personal services contracts
					(a)Guidance
			 requiredNot later than 270
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall develop guidance related to personal services contracts to—
						(1)require a clear
			 distinction between employees of the Department of Defense and employees of
			 Department of Defense contractors;
						(2)provide
			 appropriate safeguards with respect to when, where, and to what extent the
			 Secretary may enter into a contract for the procurement of personal services;
			 and
						(3)assess and take
			 steps to mitigate the risk that, as implemented and administered, non-personal
			 services contracts may become personal services contracts.
						(b)Definition of
			 Personal Services ContractIn this section, the term
			 personal services contract has the meaning given that term in
			 section 2330a(g)(5) of title 10, United States Code.
					832.Sense of
			 Congress on performance by private security contractors of certain functions in
			 an area of combat operationsIt is the sense of Congress that—
					(1)security
			 operations for the protection of resources (including people, information,
			 equipment, and supplies) in uncontrolled or unpredictable high-threat
			 environments should ordinarily be performed by members of the Armed Forces if
			 they will be performed in highly hazardous public areas where the risks are
			 uncertain and could reasonably be expected to require deadly force that is more
			 likely to be initiated by personnel performing such security operations than to
			 occur in self-defense;
					(2)it should be in
			 the sole discretion of the commander of the relevant combatant command to
			 determine whether or not the performance by a private security contractor under
			 a contract awarded by any Federal agency of a particular activity, a series of
			 activities, or activities in a particular location, within a designated area of
			 combat operations is appropriate and such a determination should not be
			 delegated to any person who is not in the military chain of command;
					(3)the Secretaries of
			 the military departments and the Chiefs of Staff of the Armed Forces should
			 ensure that the United States Armed Forces have appropriate numbers of trained
			 personnel to perform the functions described in paragraph (1) without the need
			 to rely upon private security contractors; and
					(4)the regulations
			 issued by the Secretary of Defense pursuant to section 862(a) of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 254; 10 U.S.C. 2302 note) should ensure that private security contractors are
			 not authorized to perform inherently governmental functions in an area of
			 combat operations.
					833.Acquisition
			 workforce expedited hiring authoritySection 1705 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
					
						(h)Expedited hiring
				authority
							(1)For purposes of sections 3304, 5333, and
				5753 of title 5, United States Code, the Secretary of Defense may—
								(A)designate any category of acquisition
				positions within the Department of Defense as shortage category positions;
				and
								(B)utilize the authorities in such sections to
				recruit and appoint highly qualified persons directly to positions so
				designated.
								(2)The Secretary may not appoint a person to a
				position of employment under this subsection after September 30,
				2012.
							.
				834.Career path and
			 other requirements for military personnel in the acquisition field
					(a)Acquisition
			 personnel requirements
						(1)In
			 generalChapter 87 of title 10, United States Code, is amended by
			 inserting after section 1722 the following new section:
							
								1722a.Special
				requirements for military personnel in the acquisition field
									(a)Requirement for
				policy and guidance regarding military personnel in
				acquisitionThe Secretary of Defense shall require the Secretary
				of each military department (with respect to such military department) and the
				Under Secretary of Defense for Acquisition, Technology, and Logistics (with
				respect to the Office of the Secretary of Defense, the unified combatant
				commands, the Defense Agencies, and the Defense Field Activities) to establish
				policies and issue guidance to ensure the proper development, assignment, and
				employment of members of the armed forces in the acquisition field to achieve
				the objectives of this section as specified in subsection (b).
									(b)ObjectivesPolicies
				established and guidance issued pursuant to subsection (a) shall ensure, at a
				minimum, the following:
										(1)A career path in
				the acquisition field that attracts the highest quality officers and enlisted
				personnel.
										(2)A number of command
				positions and senior noncommissioned officer positions, including acquisition
				billets reserved for general officers and flag officers under subsection (c),
				sufficient to ensure that members of the armed forces have opportunities for
				promotion and advancement in the acquisition field.
										(3)A number of
				qualified, trained members of the armed forces eligible for and active in the
				acquisition field sufficient to ensure the optimum management of the
				acquisition functions of the Department of Defense and the appropriate use of
				military personnel in contingency contracting.
										(c)Reservation of
				acquisition billets for general officers and flag officers(1)The Secretary of Defense
				shall—
											(A)establish for each military department
				a sufficient number of billets coded or classified for acquisition personnel
				that are reserved for general officers and flag officers that are needed for
				the purpose of ensuring the optimum management of the acquisition functions of
				the Department of Defense; and
											(B)ensure that the policies established
				and guidance issued pursuant to subsection (a) by the Secretary of each
				military department reserve at least that minimum number of billets and fill
				the billets with qualified and trained general officers and flag officers who
				have significant acquisition experience.
											(2)The Secretary of Defense shall
				ensure—
											(A)a sufficient number of billets for
				acquisition personnel who are general officers or flag officers exist within
				the Office of the Secretary of Defense, the unified combatant commands, the
				Defense Agencies, and the Defense Field Activities to ensure the optimum
				management of the acquisition functions of the Department of Defense;
				and
											(B)that the policies established and
				guidance issued pursuant to subsection (a) by the Secretary reserve within the
				Office of the Secretary of Defense, the unified combatant commands, the Defense
				Agencies, and the Defense Field Activities at least that minimum number of
				billets and fill the billets with qualified and trained general officers and
				flag officers who have significant acquisition experience.
											(3)The Secretary of Defense shall ensure
				that a portion of the billets referred to in paragraphs (1) and (2) involve
				command of organizations primarily focused on contracting and are reserved for
				general officers and flag officers who have significant contracting
				experience.
										(d)Relationship to
				limitation on preference for military personnelAny designation
				or reservation of a position for a member of the armed forces as a result of a
				policy established or guidance issued pursuant to this section shall be deemed
				to meet the requirements for an exception under paragraph (2) of section
				1722(b) of this title from the limitation in paragraph (1) of such
				section.
									(e)ReportNot
				later than January 1 of each year, the Secretary of each military department
				shall submit to the Under Secretary of Defense for Acquisition, Technology, and
				Logistics a report describing how the Secretary fulfilled the objectives of
				this section in the preceding calendar year. The report shall include
				information on the reservation of acquisition billets for general officers and
				flag officers within the department
				concerned.
									.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 87 of
			 such title is amended by inserting after the item relating to section 1722 the
			 following new item:
							
								
									1722a. Special requirements for military personnel in the
				acquisition
				field.
								
								.
						(b)Additional item
			 in strategic planSection 543(f)(3)(E) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat 116) is
			 amended by inserting after officer assignments and grade
			 requirements the following: , including requirements relating to
			 the reservation of billets in the acquisition field for general and flag
			 officers,.
					(c)Annual report
			 requiredNot later than 270 days after the date of the enactment
			 of this Act, and not later than March 1 of 2010, 2011, and 2012, the Secretary
			 of Defense shall submit to the congressional defense committees a report
			 on—
						(1)the number
			 acquisition and contracting billets in each of the Armed Forces and joint
			 activities that are reserved for general officers and flag officers; and
						(2)the extent to
			 which these billets have been filled by general officers and flag officers with
			 significant acquisition experience and significant contracting experience, as
			 applicable.
						EDepartment of
			 Defense Contractor Matters
				841.Ethics safeguards
			 related to contractor conflicts of interest
					(a)Policy on
			 personal conflicts of interest by employees of Federal Government
			 contractorsNot later than 270 days after the date of the
			 enactment of this Act, the Administrator for Federal Procurement Policy shall
			 develop and issue a standard policy to prevent personal conflicts of interest
			 by contractor employees performing acquisition functions closely associated
			 with inherently governmental functions (including the development, award, and
			 administration of Government contracts) for or on behalf of a Federal agency or
			 department.
						(1)Elements of
			 policyThe policy required under subsection (a) shall—
							(A)provide a definition of the term
			 personal conflict of interest as it relates to contractor
			 employees performing acquisition functions closely associated with inherently
			 governmental functions; and
							(B)require each
			 contractor whose employees perform acquisition functions closely associated
			 with inherently governmental functions to—
								(i)identify and
			 prevent personal conflicts of interest for employees of the contractor who are
			 performing such functions;
								(ii)prohibit
			 contractor employees who have access to non-public government information
			 obtained while performing such functions from using such information for
			 personal gain;
								(iii)report any
			 personal conflict-of-interest violation by such an employee to the applicable
			 contracting officer or contracting officer’s representative as soon as it is
			 identified;
								(iv)maintain
			 effective oversight to verify compliance with personal conflict-of-interest
			 safeguards;
								(v)have
			 procedures in place to screen for potential conflicts of interest for all
			 employees performing such functions; and
								(vi)take appropriate
			 disciplinary action in the case of employees who fail to comply with policies
			 established pursuant to this section.
								(2)Contract
			 clause
							(A)The Administrator
			 shall develop a personal conflicts-of-interest clause or a set of clauses for
			 inclusion in solicitations and contracts (and task or delivery orders) for the
			 performance of acquisition functions closely associated with inherently
			 governmental functions that sets forth the personal conflicts-of-interest
			 policy developed under this subsection and that sets forth the contractor’s
			 responsibilities under such policy.
							(B)Subparagraph (A)
			 shall take effect 300 days after the date of the enactment of this Act and
			 shall apply to—
								(i)contracts entered
			 into on or after that effective date; and
								(ii)task or delivery
			 orders awarded on or after that effective date, regardless of whether the
			 contracts pursuant to which such task or delivery orders are awarded are
			 entered before, on, or after the date of the enactment of this Act.
								(3)Applicability
							(A)Except as provided
			 in subparagraph (B), this subsection shall apply to any contract for an amount
			 in excess of the simplified acquisition threshold (as defined in section 4(11)
			 of the Office of Federal Procurement Policy Act (41 U.S.C. 403(11)) if the
			 contract is for the performance of acquisition functions closely associated
			 with inherently governmental functions.
							(B)If only a portion
			 of a contract described in subparagraph (A) is for the performance of
			 acquisition functions described in that subparagraph, then this subsection
			 applies only to that portion of the contract.
							(b)Review of
			 federal acquisition regulation relating to conflicts of interest
						(1)ReviewNot
			 later than 12 months after the date of the enactment of this Act, the
			 Administrator for Federal Procurement Policy, in consultation with the Director
			 of the Office of Government Ethics, shall review the Federal Acquisition
			 Regulation to—
							(A)identify
			 contracting methods, types and services that raise heightened concerns for
			 potential personal and organizational conflicts of interest; and
							(B)determine whether
			 revisions to the Federal Acquisition Regulation are necessary to—
								(i)address personal
			 conflicts of interest by contractor employees with respect to functions other
			 than those described in subsection (a); or
								(ii)achieve
			 sufficiently rigorous, comprehensive, and uniform government-wide policies to
			 prevent and mitigate organizational conflicts of interest in Federal
			 contracting.
								(2)Regulatory
			 revisionsIf the
			 Administrator determines pursuant to the review under paragraph (1)(B) that
			 revisions to the Federal Acquisition Regulation are necessary, the
			 Administrator shall work with the Federal Acquisition Regulatory Council to
			 prescribe appropriate revisions to the regulations, including the development
			 of appropriate contract clauses.
						(3)ReportNot
			 later than March 1, 2010, the Administrator shall submit to the Committees on
			 Armed Services of the Senate and House of Representatives, the Committee on
			 Homeland Security and Governmental Affairs in the Senate, and the Committee on
			 Oversight and Government Reform of the House of Representatives a report
			 setting forth such findings and determinations under subparagraphs (A) and (B)
			 of paragraph (1), together with an assessment of any revisions to the Federal
			 Acquisition Regulation that may be necessary.
						(c)Best
			 practicesThe Administrator for Federal Procurement Policy shall,
			 in consultation with the Director of the Office Government Ethics, develop and
			 maintain a repository of best practices relating to the prevention and
			 mitigation of organizational and personal conflicts of interest in Federal
			 contracting.
					842.Information for
			 Department of Defense contractor employees on their whistleblower
			 rights
					(a)In
			 generalThe Secretary of Defense shall ensure that contractors of
			 the Department of Defense inform their employees in writing of employee
			 whistleblower rights and protections under section 2409 of title 10, United
			 States Code, as implemented by subpart 3.9 of part I of title 48, Code of
			 Federal Regulations.
					(b)Contractor
			 definedIn this section, the term contractor has the
			 meaning given that term in section 2409(e)(4) of title 10, United States
			 Code.
					843.Requirement for
			 Department of Defense to adopt an acquisition strategy for Defense Base Act
			 insurance
					(a)In
			 generalThe Secretary of Defense shall adopt an acquisition
			 strategy for insurance required by the Defense Base Act (42 U.S.C. 1651 et
			 seq.) which minimizes the cost of such insurance to the Department of Defense
			 and to defense contractors subject to such Act.
					(b)CriteriaThe
			 Secretary shall ensure that the acquisition strategy adopted pursuant to
			 subsection (a) addresses the following criteria:
						(1)Minimize overhead
			 costs associated with obtaining such insurance, such as direct or indirect
			 costs for contract management and contract administration.
						(2)Minimize costs for
			 coverage of such insurance consistent with realistic assumptions regarding the
			 likelihood of incurred claims by contractors of the Department.
						(3)Provide for a
			 correlation of premiums paid in relation to claims incurred that is modeled on
			 best practices in government and industry for similar kinds of
			 insurance.
						(4)Provide for a low
			 level of risk to the Department.
						(5)Provide for a
			 competitive marketplace for insurance required by the Defense Base Act to the
			 maximum extent practicable.
						(c)OptionsIn adopting the acquisition strategy
			 pursuant to subsection (a), the Secretary shall consider such options
			 (including entering into a single Defense Base Act insurance contract) as the
			 Secretary deems to best satisfy the criteria identified under subsection
			 (b).
					(d)Report(1)Not later than 270 days after the date of
			 enactment of this Act, the Secretary shall submit to the Committees on Armed
			 Services of the Senate and the House of Representatives, the Committee on
			 Homeland Security and Governmental Affairs of the Senate, and the Committee on
			 Oversight and Government Reform of the House of Representatives a report on the
			 acquisition strategy adopted pursuant to subsection (a).
						(2)The report shall include a discussion of
			 each of the options considered pursuant to subsection (c) and the extent to
			 which each option addresses the criteria identified under subsection (b), and
			 shall include a plan to implement within 18 months after the date of enactment
			 of this Act the acquisition strategy adopted by the Secretary.
						(e)Review of
			 acquisition strategyAs considered appropriate by the Secretary,
			 but not less often than once every 3 years, the Secretary shall review and, as
			 necessary, update the acquisition strategy adopted pursuant to subsection (a)
			 to ensure that it best addresses the criteria identified under subsection
			 (b).
					844.Report on use of
			 off-shore subsidiaries by defense contractors
					(a)Report
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Comptroller General shall provide a report to the Committees
			 on Armed Services of the Senate and the House of Representatives on the use of
			 off-shore subsidiaries by contractors of the Department of Defense.
					(b)Matters
			 coveredThe report shall comprehensively examine the rationale,
			 implications, and costs and benefits for both the contractor and the Department
			 of Defense in using off-shore subsidiaries, particularly in respect to—
						(1)tax liability
			 (including corporate income taxes and payroll taxes);
						(2)legal
			 liability;
						(3)compliance with
			 cost accounting standards;
						(4)efficiency in
			 contract performance;
						(5)contract
			 management and contract oversight; and
						(6)such other areas
			 as the Comptroller General determines appropriate.
						845.Defense
			 industrial security
					(a)Defense
			 industrial security
						(1)In
			 generalSubchapter I of chapter 21 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								438.Defense
				industrial security
									(a)Responsibility
				for defense industrial securityThe Secretary of Defense shall be
				responsible for the protection of classified information disclosed to
				contractors of the Department of Defense.
									(b)Consistency with
				executive orders and directivesThe Secretary shall carry out the
				responsibility assigned under subsection (a) in a manner consistent with
				Executive Order 12829 (or any successor order to such executive order) and
				consistent with policies relating to the National Industrial Security Program
				(or any successor to such program).
									(c)Performance of
				industrial security functions for other agenciesThe Secretary
				may perform industrial security functions for other agencies of the Federal
				government upon request or upon designation of the Department of Defense as
				executive agent for the National Industrial Security Program (or any successor
				to such program).
									(d)Regulations and
				policy guidanceThe Secretary shall prescribe, and from time to
				time revise, such regulations and policy guidance as are necessary to ensure
				the protection of classified information disclosed to contractors of the
				Department of Defense.
									(e)Dedication of
				resourcesThe Secretary shall ensure that sufficient resources
				are provided to staff, train, and support such personnel as are necessary to
				fully protect classified information disclosed to contractors of the Department
				of Defense.
									(f)Biennial
				reportThe Secretary shall report biennially to the congressional
				defense committees on expenditures and activities of the Department of Defense
				in carrying out the requirements of this section. The Secretary shall submit
				the report at or about the same time that the President’s budget is submitted
				pursuant to section 1105(a) of title 31, United States Code, in odd numbered
				years. The report shall be in an unclassified form (with a classified annex if
				necessary) and shall cover the activities of the Department of Defense in the
				preceding two fiscal years, including the following:
										(1)The workforce
				responsible for carrying out the requirements of this section, including the
				number and experience of such workforce; training in the performance of
				industrial security functions; performance metrics; and resulting assessment of
				overall quality.
										(2)A description of
				funds authorized, appropriated, or reprogrammed to carry out the requirements
				of this section, the budget execution of such funds, and the adequacy of
				budgets provided for performing such purpose.
										(3)Statistics on the
				number of contractors handling classified information of the Department of
				Defense, and the percentage of such contractors who are subject to foreign
				ownership, control, or influence.
										(4)Statistics on the
				number of violations identified, enforcement actions taken, and the percentage
				of such violations occurring at facilities of contractors subject to foreign
				ownership, control, or influence.
										(5)An assessment of
				whether major contractors implementing the program have adequate enforcement
				programs and have trained their employees adequately in the requirements of the
				program.
										(6)Trend data on
				attempts to compromise classified information disclosed to contractors of the
				Department of Defense to the extent that such data are
				available.
										.
						(2)Clerical
			 amendmentThe table of
			 sections at the beginning of subchapter I of chapter 21 of title 10, United
			 States Code, is amended by adding at the end the following new item:
							
								
									438. Defense industrial
				security.
								
								.
						(b)Submission of
			 first biennial reportNotwithstanding the deadline in subsection
			 (f) of section 438 of title 10, United States Code, as added by this section,
			 the first biennial report submitted after the date of the enactment of this Act
			 pursuant to such subsection shall be submitted not later than September 1,
			 2009, and shall address the period from the date of the enactment of this Act
			 to the issuance of such report.
					(c)Report on
			 improving industrial securityNot later than March 1, 2009, the
			 Secretary of Defense shall submit to the congressional defense committees a
			 report on improving industrial security, including, at a minimum, the
			 following:
						(1)The actions taken
			 or actions planned to implement the recommendations of the Comptroller General
			 as embodied in the report entitled Industrial Security: DOD Cannot
			 Ensure Its Oversight of Contractors Under Foreign Influence Is
			 Sufficient (GAO-05-681; July 2005).
						(2)Other actions
			 taken or action planned to improve industrial security.
						(3)An analysis of the
			 impact of emerging financial arrangements such as sovereign wealth funds, hedge
			 funds, and other new financial debt and credit arrangements on the Department’s
			 ability to identify and mitigate foreign ownership, control, or
			 influence.
						(4)Any
			 recommendations of the Secretary for modifying regulations and policy guidance
			 prescribed pursuant to section 438(d) of title 10, United States Code, or other
			 regulations or policy guidance addressing industrial security, to extend best
			 practices for industrial security across the broadest possible range of defense
			 contractors, and to improve industrial security generally.
						FMatters Relating
			 to Iraq and Afghanistan
				851.Clarification
			 and modification of authorities relating to the Commission on Wartime
			 Contracting in Iraq and Afghanistan
					(a)Nature of
			 commissionSubsection (a) of section 841 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 230) is
			 amended by inserting in the legislative branch after
			 There is hereby established.
					(b)Pay and
			 annuities of members and staff on Federal reemploymentSubsection
			 (e) of such is amended by adding at the end the following new paragraph:
						
							(8)Pay and
				annuities of members and staff on Federal reemploymentIf
				warranted by circumstances described in subparagraph (A) or (B) of section
				8344(i)(1) of title 5, United States Code, or by circumstances described in
				subparagraph (A) or (B) of section 8468(f)(1) of such title, as applicable, a
				co-chairman of the Commission may exercise, with respect to the members and
				staff of the Commission, the same waiver authority as would be available to the
				Director of the Office of Personnel Management under such
				section.
							.
					(c)Effective
			 date
						(1)Nature of
			 commissionThe amendment made by subsection (a) shall take effect
			 as of January 28, 2008, as if included in the enactment of the National Defense
			 Authorization Act for Fiscal Year 2008.
						(2)Pay and
			 annuitiesThe amendment made by subsection (b) shall apply to
			 members and staff of the Commission on Wartime Contracting in Iraq and
			 Afghanistan appointed or employed, as the case may be, on or after that
			 date.
						852.Comprehensive
			 audit of spare parts purchases and depot overhaul and maintenance of equipment
			 for operations in Iraq and Afghanistan
					(a)Audits
			 requiredThe Army Audit Agency, the Navy Audit Service, and the
			 Air Force Audit Agency shall each conduct thorough audits to identify potential
			 waste, fraud, and abuse in the performance of the following:
						(1)Department of
			 Defense contracts, subcontracts, and task and delivery orders for—
							(A)depot overhaul and
			 maintenance of equipment for the military in Iraq and Afghanistan; and
							(B)spare parts for
			 military equipment used in Iraq and Afghanistan; and
							(2)Department of
			 Defense in-house overhaul and maintenance of military equipment used in Iraq
			 and Afghanistan.
						(b)Comprehensive
			 audit plan
						(1)PlansThe
			 Army Audit Agency, the Navy Audit Service, and the Air Force Audit Agency
			 shall, in coordination with the Inspector General of the Department of Defense,
			 develop a comprehensive plan for a series of audits to discharge the
			 requirements of subsection (a).
						(2)Incorporation
			 into required audit planThe plan developed under paragraph (1)
			 shall be submitted to the Inspector General of the Department of Defense for
			 incorporation into the audit plan required by section 842(b)(1) of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 234; 10 U.S.C. 2302 note).
						(c)Independent
			 conduct of audit functionsAll audit functions performed under
			 this section, including audit planning and coordination, shall be performed in
			 an independent manner.
					(d)Availability of
			 resultsAll audit reports resulting from audits under this
			 section shall be made available to the Commission on Wartime Contracting in
			 Iraq and Afghanistan established pursuant to section 841 of the National
			 Defense Authorization Act for Fiscal Year 2008 (122 Stat. 230).
					(e)ConstructionNothing in this section shall be construed
			 to require any agency of the Federal Government to duplicate audit work that an
			 agency of the Federal Government has already performed.
					853.Additional
			 matters required to be reported by contractors performing security functions in
			 areas of combat operationsSection 862 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 254; 10
			 U.S.C. 2302 note) is amended—
					(1)in subsection
			 (a)(2)(D)—
						(A)by striking
			 or at the end of clause (ii); and
						(B)by inserting after
			 clause (iii) the following new clauses:
							
								(iv)a weapon is discharged against personnel
				performing private security functions in an area of combat operations or
				personnel performing such functions believe a weapon was so discharged;
				or
								(v)active, non-lethal
				countermeasures (other than the discharge of a weapon) are employed by the
				personnel performing private security functions in an area of combat operations
				in response to a perceived immediate threat to such
				personnel;
								;
				and
						(2)in subsection
			 (b)(2)(B) in the matter preceding clause (i)—
						(A)by inserting
			 comply with and before ensure; and
						(B)by striking
			 comply with— and inserting act in accordance
			 with—.
						854.Additional
			 contractor requirements and responsibilities relating to alleged crimes by or
			 against contractor personnel in Iraq and Afghanistan
					(a)In
			 generalSection 861(b) of the National Defense Authorization Act
			 for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 253; 10 U.S.C. 2302 note)
			 is amended by adding the following new paragraphs:
						
							(7)Mechanisms for
				ensuring that contractors are required to report offenses described in
				paragraph (6) that are alleged to have been committed by or against contractor
				personnel to appropriate investigative authorities.
							(8)Responsibility for
				providing victim and witness protection and assistance to contractor personnel
				in connection with alleged offenses described in paragraph (6).
							(9)Development of a
				requirement that a contractor shall provide to all contractor personnel who
				will perform work on a contract in Iraq or Afghanistan, before beginning such
				work, information on the following:
								(A)How and where to
				report an alleged offense described in paragraph (6).
								(B)Where to seek the
				assistance required by paragraph
				(8).
								.
					(b)Implementation
						(1)Through
			 memorandum of understandingThe memorandum of understanding required by
			 section 861(a) of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 253; 10 U.S.C. 2302 note) shall be modified to
			 address the requirements under the amendment made by subsection (a) not later
			 than 120 days after the date of the enactment of this Act.
						(2)As condition of
			 current and future contractsThe requirements under the amendment
			 made by subsection (a) shall be included in each contract in Iraq or
			 Afghanistan (as defined in section 864(a)(2) of Public Law 110–181; 2302 note)
			 awarded on or after the date that is 180 days after the date of the enactment
			 of this Act. Federal agencies shall make best efforts to provide for the
			 inclusion of such requirements in covered contracts awarded before such
			 date.
						(c)Reporting
			 RequirementBeginning not later than 270 days after the date of
			 the enactment of this Act, the Secretary of Defense shall make publicly
			 available a numerical accounting of alleged offenses described in section
			 861(b)(6) of Public Law 110–181 that have been reported under that section that
			 occurred after the date of the enactment of this Act. The information shall be
			 updated no less frequently than semi-annually.
					(d)DefinitionsSection
			 864(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public
			 Law 110-181; 122 Stat. 253; 10 U.S.C. 2302 note) is amended—
						(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
						(2)by inserting after
			 paragraph (4) the following new paragraph:
							
								(5)Contractor
				personnelThe term contractor personnel means any
				person performing work under contract for the Department of Defense, the
				Department of State, or the United States Agency for International Development,
				in Iraq or Afghanistan, including individuals and subcontractors at any
				tier.
								.
						855.Suspension of
			 statutes of limitations when Congress authorizes the use of military
			 forceSection 3287 of title
			 18, United States Code, is amended—
					(1)by inserting
			 or Congress has enacted a specific authorization for the use of the
			 Armed Forces, as described in section 5(b) of the War Powers Resolution (50
			 U.S.C. 1544(b)), after is at war;
					(2)by inserting
			 or directly connected with or related to the authorized use of the Armed
			 Forces after prosecution of the war;
					(3)by striking
			 three years and inserting 5 years;
					(4)by striking
			 proclaimed by the President and inserting proclaimed by a
			 Presidential proclamation, with notice to Congress,; and
					(5)by adding at the
			 end the following: For purposes of applying such definitions in this
			 section, the term war includes a specific authorization for the
			 use of the Armed Forces, as described in section 5(b) of the War Powers
			 Resolution (50 U.S.C. 1544(b))..
					GGovernmentwide
			 Acquisition Improvements
				861.Short
			 titleThis subtitle may be
			 cited as the Clean Contracting Act of
			 2008.
				862.Limitation on
			 length of certain noncompetitive contracts
					(a)Civilian Agency
			 ContractsSection 303(d) of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 253(d)) is amended by adding at
			 the end the following new paragraph:
						
							(3)(A)The contract period of a
				contract described in subparagraph (B) that is entered into by an executive
				agency pursuant to the authority provided under subsection (c)(2)—
									(i)may not exceed the time
				necessary—
										(I)to meet the unusual and compelling
				requirements of the work to be performed under the contract; and
										(II)for the executive agency to enter
				into another contract for the required goods or services through the use of
				competitive procedures; and
										(ii)may not exceed one year unless the
				head of the executive agency entering into such contract determines that
				exceptional circumstances apply.
									(B)This paragraph applies to any contract in
				an amount greater than the simplified acquisition
				threshold.
								.
					(b)Defense
			 ContractsSection 2304(d) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
						
							(3)(A)The contract period of a
				contract described in subparagraph (B) that is entered into by an agency
				pursuant to the authority provided under subsection (c)(2)—
									(i)may not exceed the time
				necessary—
										(I)to meet the unusual and compelling
				requirements of the work to be performed under the contract; and
										(II)for the agency to enter into
				another contract for the required goods or services through the use of
				competitive procedures; and
										(ii)may not exceed one year unless the
				head of the agency entering into such contract determines that exceptional
				circumstances apply.
									(B)This paragraph applies to any contract in
				an amount greater than the simplified acquisition
				threshold.
								.
					863.Requirements
			 for purchase of property and services pursuant to multiple award
			 contracts
					(a)Regulations
			 RequiredNot later than one year after the date of the enactment
			 of this Act, the Federal Acquisition Regulation shall be amended to require
			 enhanced competition in the purchase of property and services by all executive
			 agencies pursuant to multiple award contracts.
					(b)Content of
			 Regulations
						(1)In
			 generalThe regulations required by subsection (a) shall provide,
			 at a minimum, that each individual purchase of property or services in excess
			 of the simplified acquisition threshold that is made under a multiple award
			 contract shall be made on a competitive basis unless a contracting
			 officer—
							(A)waives the
			 requirement on the basis of a determination that—
								(i)one
			 of the circumstances described in paragraphs (1) through (4) of section 303J(b)
			 of the Federal Property and Administrative Services Act of 1949 (41 U.S.C.
			 253j(b)) or section 2304c(b) of title 10, United States Code, applies to such
			 individual purchase; or
								(ii)a
			 law expressly authorizes or requires that the purchase be made from a specified
			 source; and
								(B)justifies the
			 determination in writing.
							(2)Competitive
			 basis proceduresFor purposes of this subsection, an individual
			 purchase of property or services is made on a competitive basis only if it is
			 made pursuant to procedures that—
							(A)except as provided
			 in paragraph (3), require fair notice of the intent to make that purchase
			 (including a description of the work to be performed and the basis on which the
			 selection will be made) to be provided to all contractors offering such
			 property or services under the multiple award contract; and
							(B)afford all
			 contractors responding to the notice a fair opportunity to make an offer and
			 have that offer fairly considered by the official making the purchase.
							(3)Exception to
			 notice requirement
							(A)In
			 generalNotwithstanding paragraph (2), and subject to
			 subparagraph (B), notice may be provided to fewer than all contractors offering
			 such property or services under a multiple award contract as described in
			 subsection (d)(2)(A) if notice is provided to as many contractors as
			 practicable.
							(B)Limitation on
			 exceptionA purchase may not be made pursuant to a notice that is
			 provided to fewer than all contractors under subparagraph (A) unless—
								(i)offers were
			 received from at least 3 qualified contractors; or
								(ii)a
			 contracting officer of the executive agency determines in writing that no
			 additional qualified contractors were able to be identified despite reasonable
			 efforts to do so.
								(c)Public Notice
			 Requirements Related to Sole Source Task or Delivery Orders
						(1)Public notice
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Federal Acquisition Regulation shall be amended to require the
			 head of each executive agency to—
							(A)publish on
			 FedBizOpps notice of all sole source task or delivery orders in excess of the
			 simplified acquisition threshold that are placed against multiple award
			 contracts not later than 14 days after such orders are placed, except in the
			 event of extraordinary circumstances or classified orders; and
							(B)disclose the
			 determination required by subsection (b)(1) related to sole source task or
			 delivery orders in excess of the simplified acquisition threshold placed
			 against multiple award contracts through the same mechanism and to the same
			 extent as the disclosure of documents containing a justification and approval
			 required by section 2304(f)(1) of title 10, United States Code, and section
			 303(f)(1) of the Federal Property and Administrative Services Act of 1949 (41
			 U.S.C. 253(f)(1)), except in the event of extraordinary circumstances or
			 classified orders.
							(2)ExemptionThis
			 subsection does not require the public availability of information that is
			 exempt from public disclosure under section 552(b) of title 5, United States
			 Code.
						(d)DefinitionsIn
			 this section:
						(1)The term
			 executive agency has the meaning given such term in section 4(1)
			 of the Office of Federal Procurement Policy Act (41 U.S.C. 403(1)).
						(2)The term
			 individual purchase means a task order, delivery order, or other
			 purchase.
						(3)The term
			 multiple award contract means—
							(A)a contract that is
			 entered into by the Administrator of General Services under the multiple award
			 schedule program referred to in section 2302(2)(C) of title 10, United States
			 Code;
							(B)a multiple award
			 task order contract that is entered into under the authority of sections 2304a
			 through 2304d of title 10, United States Code, or sections 303H through 303K of
			 the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253h
			 through 253k); and
							(C)any other
			 indefinite delivery, indefinite quantity contract that is entered into by the
			 head of an executive agency with 2 or more sources pursuant to the same
			 solicitation.
							(4)The term
			 sole source task or delivery order means any order that does not
			 follow the competitive procedures in subsection (b)(2) or (b)(3).
						(e)ApplicabilityThe
			 regulations required by subsection (a) shall apply to all individual purchases
			 of property or services that are made under multiple award contracts on or
			 after the effective date of such regulations, without regard to whether the
			 multiple award contracts were entered into before, on, or after such effective
			 date.
					(f)Repeal of
			 redundant provisionSection 803 of the National Defense
			 Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 2304
			 note) is repealed.
					864.Regulations on the
			 use of cost-reimbursement contracts
					(a)In
			 generalNot later than 270
			 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation shall be revised to address the use of cost-reimbursement
			 contracts.
					(b)ContentThe regulations promulgated under
			 subsection (a) shall include, at a minimum, guidance regarding—
						(1)when and under what circumstances
			 cost-reimbursement contracts are appropriate;
						(2)the acquisition plan findings necessary to
			 support a decision to use cost-reimbursement contracts; and
						(3)the acquisition
			 workforce resources necessary to award and manage cost-reimbursement
			 contracts.
						(c)Inspector
			 general reviewNot later than one year after the regulations
			 required by subsection (a) are promulgated, the Inspector General for each
			 executive agency shall review the use of cost-reimbursement contracts by such
			 agency for compliance with such regulations and shall include the results of
			 the review in the Inspector General’s next semiannual report.
					(d)ReportSubject
			 to subsection (f), the Director of the Office of Management and Budget shall
			 submit an annual report to Congressional committees identified in subsection
			 (e) on the use of cost-reimbursement contracts and task or delivery orders by
			 all executive agencies. The report shall be submitted no later than March 1 and
			 shall cover the fiscal year ending September 30 of the prior year. The report
			 shall include—
						(1)the total number
			 and value of contracts awarded and orders issued during the covered fiscal
			 year;
						(2)the total number
			 and value of cost-reimbursement contracts awarded and orders issued during the
			 covered fiscal year; and
						(3)an assessment of
			 the effectiveness of the regulations promulgated pursuant to subsection (a) in
			 ensuring the appropriate use of cost-reimbursement contracts.
						(e)Congressional
			 committees definedThe report required by subsection (d) shall be
			 submitted to the Committee on Oversight and Government Reform of the House of
			 Representatives; the Committee on Homeland Security and Governmental Affairs of
			 the Senate; the Committees on Appropriations of the House of Representatives
			 and the Senate; and, in the case of the Department of Defense and the
			 Department of Energy, the Committees on Armed Services of the Senate and the
			 House of Representatives.
					(f)Requirements
			 limited to certain agencies and years
						(1)AgenciesThe requirement in subsection (c) shall
			 apply only to those executive agencies that awarded contracts or issued orders
			 (under contracts previously awarded) in a total amount of at least
			 $1,000,000,000 in the fiscal year proceeding the fiscal year in which the
			 assessments and reports are submitted.
						(2)YearsThe
			 report required by subsection (d) shall be submitted from March 1, 2009, until
			 March 1, 2014.
						(g)Executive agency
			 definedIn this section, the term executive agency
			 has the meaning given such term in section 4(1) of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 403(1)).
					865.Preventing
			 abuse of interagency contracts
					(a)Office of
			 Management and Budget Policy Guidance
						(1)Report and
			 guidelinesNot later than one year after the date of the
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall—
							(A)submit to Congress
			 a comprehensive report on interagency acquisitions, including their frequency
			 of use, management controls, cost-effectiveness, and savings generated;
			 and
							(B)issue guidelines
			 to assist the heads of executive agencies in improving the management of
			 interagency acquisitions.
							(2)Matters covered
			 by guidelinesFor purposes of paragraph (1)(B), the Director
			 shall include guidelines on the following matters:
							(A)Procedures for the
			 use of interagency acquisitions to maximize competition, deliver best value to
			 executive agencies, and minimize waste, fraud, and abuse.
							(B)Categories of
			 contracting inappropriate for interagency acquisition.
							(C)Requirements for
			 training acquisition workforce personnel in the proper use of interagency
			 acquisitions.
							(b)Regulations
			 Required
						(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Federal Acquisition Regulation shall be revised to require
			 that all interagency acquisitions—
							(A)include a written
			 agreement between the requesting agency and the servicing agency assigning
			 responsibility for the administration and management of the contract;
							(B)include a
			 determination that an interagency acquisition is the best procurement
			 alternative; and
							(C)include sufficient
			 documentation to ensure an adequate audit.
							(2)Multi-agency
			 contractsNot later than one year after the date of the enactment
			 of this Act, the Federal Acquisition Regulation shall be revised to require any
			 multi-agency contract entered into by an executive agency after the effective
			 date of such regulations to be supported by a business case analysis detailing
			 the administration of such contract, including an analysis of all direct and
			 indirect costs to the Federal Government of awarding and administering such
			 contract and the impact such contract will have on the ability of the Federal
			 Government to leverage its purchasing power.
						(c)Agency Reporting
			 RequirementThe senior procurement executive for each executive
			 agency shall, as directed by the Director of the Office of Management and
			 Budget, submit to the Director annual reports on the actions taken by the
			 executive agency pursuant to the guidelines issued under subsection (a).
					(d)DefinitionsIn
			 this section:
						(1)The term
			 executive agency has the meaning given such term in section 4(1)
			 of the Office of Federal Procurement Policy Act (41 U.S.C. 403(1)), except
			 that, in the case of a military department, it means the Department of
			 Defense.
						(2)The term
			 head of executive agency means the head of an executive agency
			 except that, in the case of a military department, the term means the Secretary
			 of Defense.
						(3)The term
			 interagency acquisition means a procedure by which an executive
			 agency needing supplies or services (the requesting agency) obtains them from
			 another executive agency (the servicing agency). The term includes acquisitions
			 under section 1535 of title 31, United States Code (commonly referred to as the
			 Economy Act), Federal Supply Schedules above $500,000, and
			 Governmentwide acquisition contracts.
						(4)
			 The term multi-agency contract means a task or
			 delivery order contract established for use by more than one executive agency
			 to obtain supplies and services, consistent with section 1535 of title 31,
			 United States Code (commonly referred to as the Economy
			 Act).
						866.Limitations on
			 tiering of subcontractors
					(a)RegulationsNot
			 later than one year after the date of the enactment of this Act, the Federal
			 Acquisition Regulation shall be amended, for executive agencies other than the
			 Department of Defense, to minimize the excessive use by contractors of
			 subcontractors, or of tiers of subcontractors, that add no or negligible value,
			 and to ensure that neither a contractor nor a subcontractor receives indirect
			 costs or profit on work performed by a lower-tier subcontractor to which the
			 higher-tier contractor or subcontractor adds no, or negligible, value (but not
			 to limit charges for indirect costs and profit based on the direct costs of
			 managing lower-tier subcontracts).
					(b)Covered
			 contractsThis section applies to any cost-reimbursement type
			 contract or task or delivery order in an amount greater than the simplified
			 acquisition threshold (as defined by section 4 of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 403)).
					(c)Rule of
			 constructionNothing in this section shall be construed as
			 limiting the ability of the Department of Defense to implement more restrictive
			 limitations on the tiering of subcontractors.
					(d)ApplicabilityThe
			 Department of Defense shall continue to be subject to guidance on limitations
			 on tiering of subcontractors issued by the Department pursuant to section 852
			 of the John Warner National Defense Authorization Act for Fiscal Year 2007
			 (Public Law 109–364; 120 Stat. 2340).
					(e)Executive agency
			 definedIn this section, the term executive agency
			 has the meaning given such term in section 4(1) of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 403(1)).
					867.Linking of
			 award and incentive fees to acquisition outcomes
					(a)Guidance for
			 executive agencies on Linking of Award and Incentive Fees to Acquisition
			 OutcomesNot later than 1 year after the date of the enactment of
			 this Act, the Federal Acquisition Regulation shall be amended to provide
			 executive agencies other than the Department of Defense with instructions,
			 including definitions, on the appropriate use of award and incentive fees in
			 Federal acquisition programs.
					(b)ElementsThe
			 regulations under subsection (a) shall—
						(1)ensure that all
			 new contracts using award fees link such fees to acquisition outcomes (which
			 shall be defined in terms of program cost, schedule, and performance);
						(2)establish standards
			 for identifying the appropriate level of officials authorized to approve the
			 use of award and incentive fees in new contracts;
						(3)provide guidance
			 on the circumstances in which contractor performance may be judged to be
			 excellent or superior and the percentage of the
			 available award fee which contractors should be paid for such
			 performance;
						(4)establish
			 standards for determining the percentage of the available award fee, if any,
			 which contractors should be paid for performance that is judged to be
			 acceptable, average, expected,
			 good, or satisfactory;
						(5)ensure that no
			 award fee may be paid for contractor performance that is judged to be below
			 satisfactory performance or performance that does not meet the basic
			 requirements of the contract;
						(6)provide specific
			 direction on the circumstances, if any, in which it may be appropriate to roll
			 over award fees that are not earned in one award fee period to a subsequent
			 award fee period or periods;
						(7)ensure consistent
			 use of guidelines and definitions relating to award and incentive fees across
			 the Federal Government;
						(8)ensure that each
			 executive agency—
							(A)collects relevant
			 data on award and incentive fees paid to contractors; and
							(B)has mechanisms in
			 place to evaluate such data on a regular basis;
							(9)include
			 performance measures to evaluate the effectiveness of award and incentive fees
			 as a tool for improving contractor performance and achieving desired program
			 outcomes; and
						(10)provide
			 mechanisms for sharing proven incentive strategies for the acquisition of
			 different types of products and services among contracting and program
			 management officials.
						(c)Guidance for
			 Department of DefenseThe Department of Defense shall continue to
			 be subject to guidance on award and incentive fees issued by the Secretary of
			 Defense pursuant to section 814 of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2321).
					(d)Executive agency
			 definedIn this section, the term executive agency
			 has the meaning given such term in section 4(1) of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 403(1)).
					868.Minimizing
			 abuse of commercial services item authority
					(a)Regulations
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulation shall be amended with respect
			 to the procurement of commercial services.
					(b)Applicability of
			 commercial procedures
						(1)Services of a
			 type sold in marketplaceThe regulations modified pursuant to
			 subsection (a) shall ensure that services that are not offered and sold
			 competitively in substantial quantities in the commercial marketplace, but are
			 of a type offered and sold competitively in substantial quantities in the
			 commercial marketplace, may be treated as commercial items for purposes of
			 section 254b of title 41, United States Code (relating to truth in
			 negotiations), only if the contracting officer determines in writing that the
			 offeror has submitted sufficient information to evaluate, through price
			 analysis, the reasonableness of the price for such services.
						(2)Information
			 submittedTo the extent necessary to make a determination under
			 paragraph (1), the contracting officer may request the offeror to
			 submit—
							(A)prices paid for
			 the same or similar commercial items under comparable terms and conditions by
			 both government and commercial customers; and
							(B)if the contracting
			 officer determines that the information described in subparagraph (A) is not
			 sufficient to determine the reasonableness of price, other relevant information
			 regarding the basis for price or cost, including information on labor costs,
			 material costs, and overhead rates.
							869.Acquisition
			 workforce development strategic plan
					(a)PurposeThe
			 purpose of this section is to authorize the preparation and completion of a
			 plan (to be known as the Acquisition Workforce Development Strategic
			 Plan) for Federal agencies other than the Department of Defense to
			 develop a specific and actionable 5-year plan to increase the size of the
			 acquisition workforce, and to operate a government-wide acquisition intern
			 program, for such Federal agencies.
					(b)Establishment of
			 planThe Associate Administrator for Acquisition Workforce
			 Programs designated under section 855(a) of the National Defense Authorization
			 Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 251; 41 U.S.C. 433(a))
			 shall be responsible for the management, oversight, and administration of the
			 Acquisition Workforce Development Strategic Plan in cooperation and
			 consultation with the Office of Federal Procurement Policy and the assistance
			 of the Federal Acquisition Institute.
					(c)CriteriaThe
			 Acquisition Workforce Development Strategic Plan shall include, at a minimum,
			 an examination of the following matters:
						(1)The variety and
			 complexity of acquisitions conducted by each Federal agency covered by the
			 plan, and the workforce needed to effectively carry out such
			 acquisitions.
						(2)The development of
			 a sustainable funding model to support efforts to hire, retain, and train an
			 acquisition workforce of appropriate size and skill to effectively carry out
			 the acquisition programs of the Federal agencies covered by the plan, including
			 an examination of interagency funding methods and a discussion of how the model
			 of the Defense Acquisition Workforce Development Fund could be applied to
			 civilian agencies.
						(3)Any strategic human
			 capital planning necessary to hire, retain, and train an acquisition workforce
			 of appropriate size and skill at each Federal agency covered by the
			 plan.
						(4)Methodologies that
			 Federal agencies covered by the plan can use to project future acquisition
			 workforce personnel hiring requirements, including an appropriate distribution
			 of such personnel across each category of positions designated as acquisition
			 workforce personnel under section 37(j) of the Office of Federal Procurement
			 Policy Act (41 U.S.C. 433(j)).
						(5)Government-wide
			 training standards and certification requirements necessary to enhance the
			 mobility and career opportunities of the Federal acquisition workforce within
			 the Federal agencies covered by the plan.
						(6)If
			 the Associate Administrator recommends as part of the plan a growth in the
			 acquisition workforce of the Federal agencies covered by the plan below 25
			 percent over the next 5 years, an examination of each of the matters specified
			 in paragraphs (1) through (5) in the context of a 5-year plan that increases
			 the size of such acquisition workforce by not less than 25 percent, or an
			 explanation why such a level of growth would not be in the best interest of the
			 Federal Government.
						(d)Deadline for
			 completionThe Acquisition Workforce Development Strategic Plan
			 shall be completed not later than one year after the date of the enactment of
			 this Act and in a fashion that allows for immediate implementation of its
			 recommendations and guidelines.
					(e)FundsThe
			 Acquisition Workforce Development Strategic Plan shall be funded from the
			 Acquisition Workforce Training Fund under section 37(h)(3) of the Office of
			 Federal Procurement Policy Act (41 U.S.C. 433(h)(3)).
					870.Contingency
			 Contracting Corps
					(a)EstablishmentThe Office of Federal Procurement Policy
			 Act (41 U.S.C. 403 et seq.) is amended by adding at the end the following new
			 section:
						
							44.Contingency
				Contracting Corps
								(a)EstablishmentThe Administrator of General Services,
				pursuant to policies established by the Office of Management and Budget, and in
				consultation with the Secretary of Defense and the Secretary of Homeland
				Security, shall establish a Governmentwide Contingency Contracting Corps (in
				this section referred to as the Corps). The members of the Corps
				shall be available for deployment in responding to an emergency or major
				disaster, or a contingency operation, both within or outside the continental
				United States.
								(b)ApplicabilityThe
				authorities provided in this section apply with respect to any procurement of
				property or services by or for an executive agency that, as determined by the
				head of such executive agency, are to be used—
									(1)in support of a
				contingency operation as defined in section 101(a)(13) of title 10, United
				States Code; or
									(2)to respond to an
				emergency or major disaster as defined in section 102 of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
									(c)MembershipMembership
				in the Corps shall be voluntary and open to all Federal employees and members
				of the Armed Forces who are members of the Federal acquisition
				workforce.
								(d)Education and
				trainingThe Administrator
				may, in consultation with the Director of the Federal Acquisition Institute and
				the Chief Acquisition Officers Council, establish educational and training
				requirements for members of the Corps. Education and training carried out
				pursuant to such requirements shall be paid for from funds available in the
				acquisition workforce training fund established pursuant to section 37(h)(3) of
				this Act.
								(e)SalaryThe
				salary for a member of the Corps shall be paid—
									(1)in the case of a
				member of the Armed Forces, out of funds available to the Armed Force
				concerned; and
									(2)in the case of a
				Federal employee, out of funds available to the employing agency.
									(f)Authority to
				deploy the corps(1)The Director of the Office of Management
				and Budget shall have the authority, upon request by an executive agency, to
				determine when members of the Corps shall be deployed, with the concurrence of
				the head of the agency or agencies employing the members to be deployed.
									(2)Nothing in this section shall
				preclude the Secretary of Defense or the Secretary’s designee from deploying
				members of the Armed Forces or civilian personnel of the Department of Defense
				in support of a contingency operation as defined in section 101(a)(13) of title
				10, United States Code.
									(g)Annual
				report
									(1)In
				generalThe Administrator of General Services shall provide to
				the Committee on Homeland Security and Governmental Affairs and the Committee
				on Armed Services of the Senate and the Committee on Oversight and Government
				Reform and the Committee on Armed Services of the House of Representatives an
				annual report on the status of the Contingency Contracting Corps as of
				September 30 of each fiscal year.
									(2)ContentAt
				a minimum, each report under paragraph (1) shall include the number of members
				of the Contingency Contracting Corps, the total cost of operating the program,
				the number of deployments of members of the program, and the performance of
				members of the program in
				deployment.
									.
					(b)Clerical
			 amendmentThe table of contents for that Act (contained in
			 section 1(b) of that Act) is amended by adding at the end the following new
			 item:
						
							
								Sec. 44. Contingency Contracting
				Corps.
							
							.
					871.Access of
			 Government Accountability Office to contractor employees
					(a)Civilian
			 agenciesSection 304C of the Federal Property and Administrative
			 Services Act of 1949 (41 U.S.C. 254d) is amended in subsection (c)(1) by
			 inserting before the period the following: and to interview any current
			 employee regarding such transactions.
					(b)Defense
			 agenciesSection 2313 of
			 title 10, United States Code, is amended in subsection (c)(1) by inserting
			 before the period the following: and to interview any current employee
			 regarding such transactions.
					872.Database for Federal
			 agency contract and grant officers and suspension and debarment
			 officials
					(a)In
			 generalSubject to the authority, direction, and control of the
			 Director of the Office of Management and Budget, the Administrator of General
			 Services shall establish, not later than one year after the date of the
			 enactment of this Act, and maintain a database of information regarding the
			 integrity and performance of certain persons awarded Federal agency contracts
			 and grants for use by Federal agency officials having authority over contracts
			 and grants.
					(b)Persons
			 coveredThe database shall cover the following:
						(1)Any person awarded
			 a Federal agency contract or grant in excess of $500,000, if any information
			 described in subsection (c) exists with respect to such person.
						(2)Any person awarded
			 such other category or categories of Federal agency contract as the Federal
			 Acquisition Regulation may provide, if such information exists with respect to
			 such person.
						(c)Information
			 IncludedWith respect to a covered person the database shall
			 include information (in the form of a brief description) for the most recent
			 5-year period regarding the following:
						(1)Each civil or
			 criminal proceeding, or any administrative proceeding, in connection with the
			 award or performance of a contract or grant with the Federal Government with
			 respect to the person during the period to the extent that such proceeding
			 results in the following dispositions:
							(A)In a criminal
			 proceeding, a conviction.
							(B)In a civil
			 proceeding, a finding of fault and liability that results in the payment of a
			 monetary fine, penalty, reimbursement, restitution, or damages of $5,000 or
			 more.
							(C)In an
			 administrative proceeding, a finding of fault and liability that results
			 in—
								(i)the
			 payment of a monetary fine or penalty of $5,000 or more; or
								(ii)the
			 payment of a reimbursement, restitution, or damages in excess of
			 $100,000.
								(D)To the maximum
			 extent practicable and consistent with applicable laws and regulations, in a
			 criminal, civil, or administrative proceeding, a disposition of the matter by
			 consent or compromise with an acknowledgment of fault by the person if the
			 proceeding could have led to any of the outcomes specified in subparagraph (A),
			 (B), or (C).
							(2)Each Federal
			 contract and grant awarded to the person that was terminated in such period due
			 to default.
						(3)Each Federal
			 suspension and debarment of the person in that period.
						(4)Each Federal
			 administrative agreement entered into by the person and the Federal Government
			 in that period to resolve a suspension or debarment proceeding.
						(5)Each final finding
			 by a Federal official in that period that the person has been determined not to
			 be a responsible source under subparagraph (C) or (D) of section 4(7) of the
			 Office of Federal Procurement Policy Act (41 U.S.C. 403(7)).
						(6)Such other
			 information as shall be provided for purposes of this section in the Federal
			 Acquisition Regulation.
						(7)To the maximum
			 extent practical, information similar to the information covered by paragraphs
			 (1) through (4) in connection with the award or performance of a contract or
			 grant with a State government.
						(d)Requirements
			 relating to information in database
						(1)Direct input and
			 updateThe Administrator shall design and maintain the database
			 in a manner that allows the appropriate Federal agency officials to directly
			 input and update information in the database relating to actions such officials
			 have taken with regard to contractors or grant recipients.
						(2)Timeliness and
			 accuracyThe Administrator shall develop policies to
			 require—
							(A)the timely and
			 accurate input of information into the database;
							(B)the timely
			 notification of any covered person when information relevant to the person is
			 entered into the database; and
							(C)opportunities for
			 any covered person to submit comments pertaining to information about such
			 person for inclusion in the database.
							(e)Use of
			 database
						(1)Availability to
			 government officialsThe Administrator shall ensure that the
			 information in the database is available to appropriate acquisition officials
			 of Federal agencies, to such other government officials as the Administrator
			 determines appropriate, and, upon request, to the Chairman and Ranking Member
			 of the committees of Congress having jurisdiction.
						(2)Review and
			 assessment of data
							(A)In
			 generalBefore awarding a contract or grant in excess of the
			 simplified acquisition threshold under section 4(11) of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 403(11)), the Federal agency official
			 responsible for awarding the contract or grant shall review the database and
			 shall consider all information in the database with regard to any offer or
			 proposal, and, in the case of a contract, shall consider other past performance
			 information available with respect to the offeror in making any responsibility
			 determination or past performance evaluation for such offeror.
							(B)Documentation in
			 contract fileThe contract file for each contract of a Federal
			 agency in excess of the simplified acquisition threshold shall document the
			 manner in which the material in the database was considered in any
			 responsibility determination or past performance evaluation.
							(f)Disclosure in
			 applicationsNot later than one year after the date of the
			 enactment of this Act, the Federal Acquisition Regulation shall be amended to
			 require that persons with Federal agency contracts and grants valued in total
			 greater than $10,000,000 shall—
						(1)submit to the
			 Administrator, in a manner determined appropriate by the Administrator, the
			 information subject to inclusion in the database as listed in subsection (c)
			 current as of the date of submittal of such information under this subsection;
			 and
						(2)update such
			 information on a semiannual basis.
						(g)RulemakingThe
			 Administrator shall promulgate such regulations as may be necessary to carry
			 out this section.
					873.Role of
			 Interagency Committee on Debarment and Suspension
					(a)RequirementThe
			 Interagency Committee on Debarment and Suspension shall—
						(1)resolve issues
			 regarding which of several Federal agencies is the lead agency having
			 responsibility to initiate suspension or debarment proceedings;
						(2)coordinate actions
			 among interested agencies with respect to such action;
						(3)encourage and
			 assist Federal agencies in entering into cooperative efforts to pool resources
			 and achieve operational efficiencies in the Governmentwide suspension and
			 debarment system;
						(4)recommend to the
			 Office of Management and Budget changes to Government suspension and debarment
			 system and its rules, if such recommendations are approved by a majority of the
			 Interagency Committee;
						(5)authorize the
			 Office of Management and Budget to issue guidelines that implement those
			 recommendations;
						(6)authorize the
			 chair of the Committee to establish subcommittees as appropriate to best enable
			 the Interagency Committee to carry out its functions; and
						(7)submit to Congress
			 an annual report on—
							(A)the progress and
			 efforts to improve the suspension and debarment system;
							(B)member agencies’
			 active participation in the committee’s work; and
							(C)a summary of each
			 agency’s activities and accomplishments in the Governmentwide debarment
			 system.
							(b)DefinitionThe
			 term Interagency Committee on Debarment and Suspension means
			 such committee constituted under sections 4 and 5 and of Executive Order No.
			 12549.
					874.Improvements to
			 the Federal procurement data system
					(a)Enhanced
			 Transparency on Interagency Contracting and Other
			 TransactionsNot later than one year after the date of the
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall direct appropriate revisions to the Federal Procurement Data System or
			 any successor system to facilitate the collection of complete, timely, and
			 reliable data on interagency contracting actions and on transactions other than
			 contracts, grants, and cooperative agreements issued pursuant to section 2371
			 of title 10, United States Code, or similar authorities. The Director shall
			 ensure that data, consistent with what is collected for contract actions, is
			 obtained on—
						(1)interagency
			 contracting actions, including data at the task or delivery-order level;
			 and
						(2)other
			 transactions, including the initial award and any subsequent modifications
			 awarded or orders issued (other than transactions that are reported through the
			 Federal Assistance Awards Data System).
						(b)AmendmentSubsection
			 (d) of section 19 of the Office of Federal Procurement Policy Act (41 U.S.C.
			 417(d)) is amended to read as follows:
						
							(d)Transmission and
				Data Entry of InformationThe head of each executive agency shall
				ensure the accuracy of the information included in the record established and
				maintained by such agency under subsection (a) and shall transmit in a timely
				manner such information to the General Services Administration for entry into
				the Federal Procurement Data System referred to in section 6(d)(4), or any
				successor
				system.
							.
					(c)Report to
			 Congress
						(1)Report
			 RequiredNot later than 180 days after the date of the enactment
			 of this Act, the Administrator of General Services shall submit to Congress a
			 report.
						(2)Contents of
			 ReportThe report shall contain the following:
							(A)A list of all
			 databases that include information about Federal contracting and Federal
			 grants.
							(B)Recommendations
			 for further legislation or administrative action that the Administrator
			 considers appropriate to create a centralized, comprehensive Federal
			 contracting and Federal grant database.
							HOther
			 Matters
				881.Expansion of
			 authority to retain fees from licensing of intellectual propertySection 2260 of title 10, United States
			 Code, is amended—
					(1)in subsection (a),
			 by inserting or the Secretary of Homeland Security after
			 Secretary of Defense; and
					(2)in subsection
			 (f)—
						(A)by striking
			 (f) Definitions.—In this section, the and
			 inserting the following:
							
								(f)DefinitionsIn this section:
									(1)The
									;
				and
						(B)by adding at the
			 end the following new paragraph:
							
								(2)The term Secretary concerned
				has the meaning provided in section 101(a)(9) of this title and also
				includes—
									(A)the Secretary of
				Defense, with respect to matters concerning the Defense Agencies and Department
				of Defense Field Activities; and
									(B)the Secretary of
				Homeland Security, with respect to matters concerning the Coast Guard when it
				is not operating as a service in the Department of the
				Navy.
									.
						882.Report on market
			 researchNot later than
			 October 1, 2009, the Secretary of Defense shall submit to the Committees on
			 Armed Services of the Senate and the House of Representatives a report on the
			 implementation of section 826 of the National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2377 note) and the amendments
			 made by that section. The report shall address—
					(1)actions taken by
			 the Department of Defense to implement the amendments made by section 826(a) of
			 such Act to section 2377 of title 10, United States Code, with a particular
			 focus on—
						(A)the guidance issued
			 by the Department on the performance of market research;
						(B)the market
			 research being performed pursuant to such guidance; and
						(C)the results of
			 such guidance and market research;
						(2)training tools the
			 Secretary of Defense has developed to assist contracting officials in
			 performing market research in accordance with section 826(b) of such
			 Act;
					(3)actions the
			 Department of Defense intends to take to further implement such section 826 and
			 the amendments made by that section, including dissemination of best practices
			 and corrective actions where necessary; and
					(4)such other matters
			 as the Secretary considers appropriate.
					883.Report relating
			 to munitionsNot later than
			 March 1, 2009, the Secretary of Defense shall submit to the congressional
			 defense committees a report detailing how 60mm and 81mm munitions used by the
			 Armed Forces are procured, including, where relevant, an explanation of the
			 decision to procure such munitions from non-domestic sources and the
			 justification for awarding contracts to non-domestic sources.
				884.Motor carrier fuel
			 surcharges
					(a)Pass Through to
			 Cost BearerThe Secretary of Defense shall take appropriate
			 actions to ensure that, to the maximum extent practicable, in all carriage
			 contracts in which a fuel-related adjustment is provided for, any fuel-related
			 adjustment is passed through to the person who bears the cost of the fuel that
			 the adjustment relates to.
					(b)Use of contract
			 clauseThe actions taken by the Secretary under subsection (a)
			 shall include the insertion of a contract clause, with appropriate flow-down
			 requirements, into all contracts with motor carriers, brokers, or freight
			 forwarders providing or arranging truck transportation or services in which a
			 fuel-related adjustment is provided for.
					(c)DisclosureThe
			 Secretary shall publicly disclose any decision by the Department of Defense to
			 pay fuel-related adjustments under contracts (or a category of contracts)
			 covered by this section.
					(d)ReportNot
			 later than 270 days after the date of the enactment of this Act, the Secretary
			 shall submit to the committees on Armed Services of the Senate and the House of
			 Representatives a report on the actions taken in accordance with the
			 requirements of subsection (a).
					885.Procurement by
			 State and local governments of equipment for homeland security and emergency
			 response activities through the Department of Defense
					(a)Expansion of
			 procurement authority to include equipment for homeland security and emergency
			 response activities
						(1)ProceduresSubsection
			 (a)(1) of section 381 of title 10, United States Code, is amended—
							(A)in subsection
			 (a)(1)—
								(i)in
			 the matter preceding subparagraph (A)—
									(I)by striking
			 law enforcement; and
									(II)by inserting
			 , homeland security, and emergency response after
			 counter-drug;
									(ii)in
			 subparagraph (A)—
									(I)in the matter
			 preceding clause (i), by inserting , homeland security, or emergency
			 response after counter-drug; and
									(II)in
			 clause (i), by striking law enforcement;
									(iii)in
			 subparagraph (C), by striking law enforcement each place it
			 appears; and
								(iv)in
			 subparagraph (D), by striking law enforcement.
								(2)GSA
			 catalogSubsection (c) of such section is amended—
							(A)by striking
			 law enforcement; and
							(B)by inserting
			 , homeland security, and emergency response after
			 counter-drug.
							(3)DefinitionsSubsection
			 (d) of such section is amended—
							(A)in paragraph (2),
			 by inserting or emergency response after law
			 enforcement both places it appears; and
							(B)in paragraph
			 (3)—
								(i)by
			 striking law enforcement;
								(ii)by
			 inserting , homeland security, and emergency response after
			 counter-drug; and
								(iii)by
			 inserting and, in the case of equipment for homeland security
			 activities, may not include any equipment that is not found on the Authorized
			 Equipment List published by the Department of Homeland Security after
			 purposes.
								(b)Clerical
			 amendments
						(1)Heading
			 amendmentThe heading of such section is amended to read as
			 follows:
							
								381.Procurement of
				equipment by State and local governments through the Department of Defense:
				equipment for counter-drug, homeland security, and emergency response
				activities
								.
						(2)Table of
			 sectionsThe table of sections at the beginning of chapter 18 of
			 such title is amended by striking the item relating to section 381 and
			 inserting the following new item:
							
								
									381. Procurement of equipment by State and local governments
				through the Department of Defense: equipment for counter-drug, homeland
				security, and emergency response activities.
								
								.
				  
						886.Review of impact
			 of covered subsidies on acquisition of KC-45 aircraft
					(a)Review of Covered
			 Subsidies RequiredThe Secretary of Defense, not later than 10
			 days after a ruling by the World Trade Organization that the United States, the
			 European Union, or any political entity within the United States or the
			 European Union, has provided a covered subsidy to a manufacturer of large
			 commercial aircraft, shall begin a review, as described in subsection (b), of
			 the impact of such covered subsidy on the source selection for the KC-45 Aerial
			 Refueling Aircraft Program.
					(b)Performance of
			 the ReviewIn performing the review required by subsection (a),
			 the Secretary of Defense shall consult with experts within the Department of
			 Defense, the Office of Management and Budget, the Office of the United States
			 Trade Representative, and other agencies and offices of the Federal Government,
			 and with such other experts outside the Government as the Secretary considers
			 appropriate, on the potential impact of a covered subsidy on the source
			 selection process for the KC-45 Aerial Refueling Aircraft Program.
					(c)Completion of
			 ReviewThe Secretary of Defense shall complete the review
			 required by subsection (a) not later than 90 days after the World Trade
			 Organization has completed ruling on all cases involving the allegation of a
			 covered subsidy provided to a manufacturer of large commercial aircraft pending
			 at the World Trade Organization as of the date of the enactment of this
			 Act.
					(d)Report on
			 ReviewNot later than 30 days after the completion of the review
			 required by subsection (a), the Secretary of Defense shall provide a report to
			 the congressional defense committees on the findings of the review, together
			 with any recommendations the Secretary considers appropriate.
					(e)DefinitionsIn
			 this section:
						(1)The term
			 covered subsidy means a subsidy found to constitute a violation
			 of the Agreement on Subsidies and Countervailing Measures.
						(2)The term
			 Agreement on Subsidies and Countervailing Measures means the
			 agreement described in section 101(d)(12) of the Uruguay Round Agreements Act
			 (19 U.S.C. 3511(d)(12)).
						(3)The term
			 source selection, with respect to a program of the Department of
			 Defense, means the selection, through the use of competitive procedures or such
			 other procurement procedures as may be applicable, of a contractor to perform a
			 contract to carry out the program.
						887.
			 Report on the implementation of earned value management at the
			 Department of Defense
					(a)In
			 GeneralThe Secretary of Defense shall prepare a report on the
			 implementation by the Department of Defense of earned value management. The
			 report shall include, at a minimum, the following:
						(1)A
			 discussion of the regulations and guidance of the Department applicable to the
			 use and implementation of earned value management.
						(2)A
			 discussion of the relative value of earned value management as a tool for
			 program managers and senior Department officials.
						(3)A
			 discussion of specific challenges the Department faces in successfully using
			 earned value management because of the nature of the culture, history, systems,
			 and activities of the Department, particularly with regard to requirements and
			 funding instability.
						(4)A
			 discussion of the methodology of the Department for earned value management
			 implementation, including data quality issues, training, and information
			 technology systems used to integrate and transmit earned value management
			 data.
						(5)An
			 evaluation of the accuracy of the earned value management data provided by
			 vendors to the Federal Government concerning acquisition categories I and II
			 programs, with a discussion of the impact of this data on the ability of the
			 Department to achieve program objectives.
						(6)A
			 description of the criteria used by the Department to evaluate the success of
			 earned value management in delivering program objectives, with illustrative
			 data and examples covering not less than three years.
						(7)Recommendations
			 for improving earned value management and its implementation within the
			 Department, including a discussion of the merits of possible
			 alternatives.
						(b)Submission of
			 ReportNot later than 270 days after the date of the enactment of
			 this Act, the Secretary of Defense shall submit the report required by
			 subsection (a) to the Committees on Armed Services of the Senate and of the
			 House of Representatives.
					(c)DefinitionIn
			 this section, the term earned value management has the meaning
			 given that term in section 300 of part 7 of Office of Management and Budget
			 Circular A-11 as published in June 2008.
					IXDepartment of
			 Defense Organization and Management
			
				Subtitle A—Department of Defense Management
				Sec. 901. Plan required for personnel management of special
				operations forces.
				Sec. 902. Director of Operational Energy Plans and
				Programs.
				Sec. 903. Corrosion control and prevention executives for the
				military departments.
				Sec. 904. Participation of Deputy Chief Management Officer of
				the Department of Defense on Defense Business System Management
				Committee.
				Sec. 905. Modification of status of Assistant to the Secretary
				of Defense for Nuclear and Chemical and Biological Defense
				Programs.
				Sec. 906. Requirement for the Secretary of Defense to prepare a
				strategic plan to enhance the role of the National Guard and
				Reserves.
				Sec. 907. General Counsel to the Inspector General of the
				Department of Defense.
				Sec. 908. Business transformation initiatives for the military
				departments.
				Subtitle B—Space Activities
				Sec. 911. Extension of authority for pilot program for
				provision of space surveillance network services to entities outside United
				States Government.
				Sec. 912. Investment and acquisition strategy for commercial
				satellite capabilities.
				Sec. 913. Space posture review.
				Subtitle C—Chemical Demilitarization Program
				Sec. 921. Responsibilities for Chemical Demilitarization
				Citizens' Advisory Commissions in Colorado and Kentucky.
				Sec. 922. Cost-benefit analysis of future treatment of
				hydrolysate at Pueblo Chemical Depot, Colorado.
				Subtitle D—Intelligence-Related Matters
				Sec. 931. Technical changes following the redesignation of
				National Imagery and Mapping Agency as National Geospatial-Intelligence
				Agency.
				Sec. 932. Technical amendments to title
				10, United States Code, arising from enactment
				of the Intelligence Reform and Terrorism Prevention Act of
				2004.
				Sec. 933. Technical amendments relating to the Associate
				Director of the CIA for Military Affairs.
				Subtitle E—Other Matters
				Sec. 941. Enhancement of authorities relating to Department of
				Defense regional centers for security studies.
				Sec. 942. Restriction on obligation of funds for United States
				Southern Command development assistance activities.
				Sec. 943. Authorization of non-conventional assisted recovery
				capabilities.
				Sec. 944. Report on homeland defense and civil support
				issues.
				Sec. 945. Report on National Guard resource
				requirements.
			
			ADepartment of
			 Defense Management
				901.Plan required for
			 personnel management of special operations forces
					(a)Requirement for
			 planThe commander of the
			 special operations command, in consultation with the secretaries of the
			 military departments, shall prepare and submit to the Secretary of Defense a
			 plan relating to personnel management of special operations forces.
					(b)Matters
			 coveredThe plan under subsection (a) shall address the
			 following:
						(1)Coordination among
			 the military departments in order to enhance the manpower management and
			 improve overall readiness of special operations forces.
						(2)Coordination by
			 the commander of the special operations command with the Secretaries of the
			 military departments in order to better execute his responsibility to maintain
			 readiness of special operations forces, including in the areas of accessions,
			 assignments, compensation, promotions, professional development, retention,
			 sustainment, and training.
						(c)Submission of
			 plan to congressional defense committeesNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit the plan
			 required under subsection (a) to the congressional defense committees, together
			 with such additional comments as the Secretary and the Chairman of the Joint
			 Chiefs of Staff consider appropriate.
					902.Director of
			 Operational Energy Plans and Programs
					(a)Establishment of
			 position; dutiesChapter 4 of
			 title 10, United States Code, is amended by inserting after section 139a the
			 following new section:
						
							139b.Director of
				Operational Energy Plans and Programs
								(a)AppointmentThere
				is a Director of Operational Energy Plans and Programs in the Department of
				Defense (in this section referred to as the Director), appointed
				by the President, by and with the advice and consent of the Senate. The
				Director shall be appointed without regard to political affiliation and solely
				on the basis of fitness to perform the duties of the office of Director.
								(b)DutiesThe Director shall—
									(1)provide leadership and facilitate
				communication regarding, and conduct oversight to manage and be accountable
				for, operational energy plans and programs within the Department of Defense and
				the Army, Navy, Air Force, and Marine Corps;
									(2)establish the
				operational energy strategy;
									(3)coordinate and oversee planning and program
				activities of the Department of Defense and the Army, Navy, Air Force, and the
				Marine Corps related to—
										(A)implementation of
				the operational energy strategy;
										(B)the consideration
				of operational energy demands in defense planning, requirements, and
				acquisition processes; and
										(C)research and
				development investments related to operational energy demand and supply
				technologies; and
										(4)monitor and review
				all operational energy initiatives in the Department of Defense.
									(c)Principal
				advisor for operational energy plans and programs(1)The Director is the principal adviser to
				the Secretary of Defense and the Deputy Secretary of Defense regarding
				operational energy plans and programs and the principal policy official within
				the senior management of the Department of Defense regarding operational energy
				plans and programs.
									(2)The Director may communicate views on
				matters related to operational energy plans and programs and the operational
				energy strategy required by subsection (d) directly to the Secretary of Defense
				and the Deputy Secretary of Defense without obtaining the approval or
				concurrence of any other official within the Department of Defense.
									(d)Operational
				energy strategy(1)The Director shall be responsible for the
				establishment and maintenance of a department-wide transformational strategy
				for operational energy. The strategy shall establish near-term, mid-term, and
				long-term goals, performance metrics to measure progress in meeting the goals,
				and a plan for implementation of the strategy within the military departments,
				the Office of the Secretary of Defense, and Defense Agencies.
									(2)Not later than 90 days after the date on
				which the Director is first appointed, the Secretary of each of the military
				departments shall designate a senior official within each armed force under the
				jurisdiction of the Secretary who will be responsible for operational energy
				plans and programs for that armed force. The officials shall be responsible for
				coordinating with the Director and implementing initiatives pursuant to the
				strategy with regard to that official’s armed force.
									(3)By authority of the Secretary of Defense,
				the Director shall prescribe policies and procedures for the implementation of
				the strategy. The Director shall provide guidance to, and consult with, the
				Secretary of Defense, the Deputy Secretary of Defense, the Secretaries of the
				military departments, and the officials designated under paragraph (2) with
				respect to specific operational energy plans and programs to be carried out
				pursuant to the strategy.
									(4)The initial strategy shall be submitted to
				the congressional defense committees not later than 180 days after the date on
				which the Director is first appointed. Subsequent updates to the strategy shall
				be submitted to the congressional defense committees as soon as practicable
				after the modifications to the strategy are made.
									(e)Budgetary and
				financial matters(1)The Director shall
				review and make recommendations to the Secretary of Defense regarding all
				budgetary and financial matters relating to the operational energy
				strategy.
									(2)The Secretary of Defense shall
				require that the Secretary of each military department and the head of each
				Defense Agency with responsibility for executing activities associated with the
				strategy transmit their proposed budget for those activities for a fiscal year
				to the Director for review before submission of the proposed budget to the
				Under Secretary of Defense (Comptroller).
									(3)The Director shall review a proposed
				budget transmitted under paragraph (2) for a fiscal year and, not later than
				January 31 of the preceding fiscal year, shall submit to the Secretary of
				Defense a report containing the comments of the Director with respect to the
				proposed budget, together with the certification of the Director regarding
				whether the proposed budget is adequate for implementation of the
				strategy.
									(4)Not later than 10 days after the date on
				which the budget for a fiscal year is submitted to Congress pursuant to section
				1105 of title 31, the Secretary of Defense shall submit to Congress a report on
				the proposed budgets for that fiscal year that the Director has not certified
				under paragraph (3). The report shall include the following:
										(A)A discussion of the actions that the
				Secretary proposes to take, together with any recommended legislation that the
				Secretary considers appropriate, to address the inadequacy of the proposed
				budgets.
										(B)Any additional comments that the
				Secretary considers appropriate regarding the inadequacy of the proposed
				budgets.
										(5)The report required by paragraph (4)
				shall also include a separate statement of estimated expenditures and requested
				appropriations for that fiscal year for the activities of the Director in
				carrying out the duties of the Director.
									(f)Access to
				initiative results and records(1)The Secretary of a military department
				shall submit to the Director the results of all studies and initiatives
				conducted by the military department in connection with the operational energy
				strategy.
									(2)The Director shall have access to all
				records and data in the Department of Defense (including the records and data
				of each military department) necessary in order to permit the Director to carry
				out the duties of the Director.
									(g)StaffThe
				Director shall have a dedicated professional staff of military and civilian
				personnel in a number sufficient to enable the Director to carry out the duties
				and responsibilities of the Director.
								(h)DefinitionsIn this section:
									(1)Operational
				energyThe term
				operational energy means the energy required for training,
				moving, and sustaining military forces and weapons platforms for military
				operations. The term includes energy used by tactical power systems and
				generators and weapons platforms.
									(2)Operational
				energy strategyThe terms
				operational energy strategy and strategy mean the
				operational energy strategy developed under subsection
				(d).
									.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 139a the following
			 new item:
						
							
								139b. Director of Operational Energy Plans
				and
				Programs.
							
							.
					903.Corrosion
			 control and prevention executives for the military departments
					(a)Requirement to
			 designate corrosion control and prevention executiveNot later
			 than 90 days after the date of the enactment of this Act, the Assistant
			 Secretary of each military department with responsibility for acquisition,
			 technology, and logistics shall designate an employee of the military
			 department as the corrosion control and prevention executive. Such executive
			 shall be the senior official in the department with responsibility for
			 coordinating department-level corrosion control and prevention program
			 activities (including budget programming) with the military department and the
			 Office of the Secretary of Defense, the program executive officers of the
			 military departments, and relevant major subordinate commands of the military
			 departments.
					(b)Duties(1)The corrosion control
			 and prevention executive of a military department shall ensure that corrosion
			 control and prevention is maintained in the department’s policy and guidance
			 for management of each of the following:
							(A)System acquisition and production,
			 including design and maintenance.
							(B)Research, development, test, and
			 evaluation programs and activities.
							(C)Equipment standardization programs,
			 including international standardization agreements.
							(D)Logistics research and development
			 initiatives.
							(E)Logistics support analysis as it
			 relates to integrated logistic support in the materiel acquisition
			 process.
							(F)Military infrastructure design,
			 construction, and maintenance.
							(2)The corrosion control and prevention
			 executive of a military department shall be responsible for identifying the
			 funding levels necessary to accomplish the items listed in subparagraphs (A)
			 through (F) of paragraph (1).
						(3)The corrosion control and prevention
			 executive of a military department shall, in cooperation with the appropriate
			 staff of the department, develop, support, and provide the rationale for
			 resources—
							(A)to
			 initiate and sustain an effective corrosion control and prevention program in
			 the department;
							(B)to evaluate the program’s
			 effectiveness; and
							(C)to
			 ensure that corrosion control and prevention requirements for materiel are
			 reflected in budgeting and policies of the department for the formulation,
			 management, and evaluation of personnel and programs for the entire department,
			 including its reserve components.
							(4)The corrosion control and prevention
			 executive of a military department shall be the principal point of contact of
			 the department to the Director of Corrosion Policy and Oversight (as assigned
			 under section 2228 of title 10, United States Code).
						(5)The corrosion control and prevention
			 executive of a military department shall submit an annual report, not later
			 than December 31 of each year, to the Secretary of Defense containing
			 recommendations pertaining to the corrosion control and prevention program of
			 the military department, including corrosion-related funding levels to carry
			 out all of the duties of the executive under this section.
						904.Participation
			 of Deputy Chief Management Officer of the Department of Defense on Defense
			 Business System Management Committee
					(a)ParticipationSubsection
			 (a) of section 186 of title 10, United States Code, is amended—
						(1)by redesignating
			 paragraphs (2) through (7) as paragraphs (3) through (8), respectively;
						(2)by inserting after
			 paragraph (1) the following new paragraph (2):
							
								(2)The Deputy Chief
				Management Officer of the Department of
				Defense.
								;
				and
						(3)by striking paragraph (7), as redesignated
			 by paragraph (1), and inserting the following new paragraph:
							
								(7)The Chief Management Officers of the
				military departments and the heads of such Defense Agencies as may be
				designated by the Secretary of
				Defense.
								.
						(b)Service as vice
			 chairmanThe second sentence of subsection (b) of such section is
			 amended to read as follows: The Deputy Chief Management Officer of the
			 Department of Defense shall serve as the vice chairman of the Committee, and
			 shall act as chairman in the absence of the Deputy Secretary of
			 Defense..
					905.Modification of
			 status of Assistant to the Secretary of Defense for Nuclear and Chemical and
			 Biological Defense ProgramsSection 142 of title 10, United States Code,
			 is amended by adding at the end the following new subsection:
					
						(c)The Assistant to
				the Secretary shall be considered an Assistant Secretary of Defense for
				purposes of section 138(d) of this
				title.
						.
				906.Requirement for the
			 Secretary of Defense to prepare a strategic plan to enhance the role of the
			 National Guard and Reserves
					(a)PlanNot later than April 1, 2009, the Secretary
			 of Defense shall prepare a plan for enhancing the roles of the National Guard
			 and Reserve—
						(1)when federalized
			 in the case of the National Guard, or activated in the case of the Reserves, in
			 support of operations conducted under title 10, United States Code, including
			 the transition of the reserve component of the Armed Forces from a strategic
			 force to an operational reserve;
						(2)in support of
			 operations conducted under title 32, United States Code, or in support to civil
			 authorities; and
						(3)with respect to the
			 achievement of a fully-integrated total force (including further development of
			 a continuum of service).
						(b)ConsultationIn
			 preparing the plan under subsection (a), the Secretary of Defense shall take
			 into consideration the advice of the Chairman of the Joint Chiefs of Staff, the
			 Secretary and Chief of Staff of the Army, the Secretary and Chief of Staff of
			 the Air Force, the commander of the United States Northern Command, the Chief
			 of the National Guard Bureau, and other appropriate officials, as determined by
			 the Secretary of Defense.
					(c)Matters to be
			 assessedIn preparing the
			 plan, the Secretary shall assess—
						(1)the findings, conclusions, and
			 recommendations of the Final Report to Congress and the Secretary of Defense of
			 the Commission on the National Guard and Reserves, dated January 31, 2008, and
			 titled Transforming the National Guard and Reserves into a 21st-Century
			 Operational Force; and
						(2)the provisions of
			 H.R. 5603 and S. 2706 of the 110th Congress, as introduced on March 13, 2008
			 (the National Guard Empowerment and State-National Defense Integration Act of
			 2008).
						(d)ReportNot later than April 1, 2009, the Secretary
			 of Defense shall submit to the Committees on Armed Services of the Senate and
			 the House of Representatives a report on the plan required under this section.
			 The report shall include recommendations on—
						(1)any changes to the
			 current Department of Defense organization, structure, command relationships,
			 budget authority, procurement authority, and compensation and benefits;
						(2)any legislation
			 that the Secretary considers necessary; and
						(3)any other matter
			 the Secretary considers appropriate.
						907.General Counsel
			 to the Inspector General of the Department of DefenseSection 8 of the Inspector General Act of
			 1978 (50 U.S.C. App. 8) is amended by adding at the end the following new
			 subsection:
					
						(h)(1)There is a General
				Counsel to the Inspector General of the Department of Defense, who shall be
				appointed by the Inspector General of the Department of Defense.
							(2)(A)Notwithstanding section
				140(b) of title 10, United States Code, the General Counsel is the chief legal
				officer of the Office of the Inspector General.
								(B)The Inspector General is the
				exclusive legal client of the General Counsel.
								(C)The General Counsel shall perform
				such functions as the Inspector General may prescribe.
								(D)The General Counsel shall serve at
				the discretion of the Inspector General.
								(3)There is an Office of the General
				Counsel to the Inspector General of the Department of Defense. The Inspector
				General may appoint to the Office to serve as staff of the General Counsel such
				legal counsel as the Inspector General considers
				appropriate.
							.
				908.Business
			 transformation initiatives for the military departments
					(a)In
			 generalThe Secretary of each military department shall, acting
			 through the Chief Management Officer of such military department, carry out an
			 initiative for the business transformation of such military department.
					(b)ObjectivesThe
			 objectives of the business transformation initiative of a military department
			 under this section shall include, at a minimum, the following:
						(1)The development of
			 a comprehensive business transformation plan, with measurable performance goals
			 and objectives, to achieve an integrated management system for the business
			 operations of the military department.
						(2)The development of
			 a well-defined enterprise-wide business systems architecture and transition
			 plan encompassing end-to-end business processes and capable of providing
			 accurately and timely information in support of business decisions of the
			 military department.
						(3)The implementation
			 of the business transformation plan developed pursuant to paragraph (1) and the
			 business systems architecture and transition plan developed pursuant to
			 paragraph (2).
						(c)Business
			 transformation offices
						(1)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of each military department shall establish within such military department an
			 office (to be known as the Office of Business Transformation of
			 such military department) to assist the Chief Management Officer of such
			 military department in carrying out the initiative required by this section for
			 such military department.
						(2)HeadThe
			 Office of Business Transformation of a military department under this
			 subsection shall be headed by a Director of Business Transformation, who shall
			 be appointed by the Chief Management Officer of the military department, in
			 consultation with the Director of the Business Transformation Agency of the
			 Department of Defense, from among individuals with significant experience
			 managing large-scale organizations or business transformation efforts.
						(3)SupervisionThe
			 Director of Business Transformation of a military department under paragraph
			 (2) shall report directly to the Chief Management Officer of the military
			 department, subject to policy guidance from the Director of the Business
			 Transformation Agency of the Department of Defense.
						(4)AuthorityIn
			 carrying out the initiative required by this section for a military department,
			 the Director of Business Transformation of the military department under
			 paragraph (2) shall have the authority to require elements of the military
			 department to carry out actions that are within the purpose and scope of the
			 initiative.
						(d)Responsibilities
			 of business transformation officesThe Office of Business
			 Transformation of a military department established pursuant to subsection (b)
			 may be responsible for the following:
						(1)Transforming the
			 budget, finance, accounting, and human resource operations of the military
			 department in a manner that is consistent with the business transformation plan
			 developed pursuant to subsection (b)(1).
						(2)Eliminating or
			 replacing financial management systems of the military department that are
			 inconsistent with the business systems architecture and transition plan
			 developed pursuant to subsection (b)(2).
						(3)Ensuring that the
			 business transformation plan and the business systems architecture and
			 transition plan are implemented in a manner that is aggressive, realistic, and
			 accurately measured.
						(4)Such other
			 responsibilities as the Secretary of that military department determines are
			 appropriate.
						(e)Required
			 elementsIn carrying out the initiative required by this section
			 for a military department, the Chief Management Officer and the Director of
			 Business Transformation of the military department shall ensure that each
			 element of the initiative is consistent with—
						(1)the requirements
			 of the Business Enterprise Architecture and Transition Plan developed by the
			 Secretary of Defense pursuant to section 2222 of title 10, United States
			 Code;
						(2)the Standard
			 Financial Information Structure of the Department of Defense;
						(3)the Federal
			 Financial Management Improvement Act of 1996 (and the amendments made by that
			 Act); and
						(4)other applicable
			 requirements of law and regulation.
						(f)Reports on
			 implementation
						(1)Initial
			 reportsNot later than nine months after the date of the
			 enactment of this Act, the Chief Management Officer of each military department
			 shall submit to the congressional defense committees a report on the actions
			 taken, and on the actions planned to be taken, by such military department to
			 implement the requirements of this section.
						(2)UpdatesNot
			 later than March 1 of each of 2010, 2011, and 2012, the Chief Management
			 Officer of each military department shall submit to the congressional defense
			 committees a current update of the report submitted by such Chief Management
			 Officer under paragraph (1).
						BSpace
			 Activities
				911.Extension of
			 authority for pilot program for provision of space surveillance network
			 services to entities outside United States GovernmentSection 2274(i) of title 10, United States
			 Code, is amended by striking September 30, 2009 and inserting
			 September 30, 2010.
				912.Investment and
			 acquisition strategy for commercial satellite capabilities
					(a)RequirementThe Secretary of Defense shall conduct an
			 assessment to determine a recommended investment and acquisition strategy for
			 commercial satellite capabilities.
					(b)ElementsThe
			 assessment required under subsection (a) shall include the following:
						(1)Review of national
			 and defense policy relevant to the requirements for, acquisition of, and use of
			 commercial satellite capabilities, and the relationship with commercial
			 satellite providers.
						(2)Assessment of the
			 manner in which commercial satellite capabilities are used by the Department of
			 Defense and options for expanding such use or identifying new means to leverage
			 commercial satellite capabilities, such as hosting payloads.
						(3)Review of military
			 requirements for satellite communications and remote sensing by quantity,
			 quality, timeline, and any other metric considered appropriate.
						(4)Description of
			 current and planned commercial satellite capabilities and an assessment of
			 their ability to meet the requirements identified in paragraph (3).
						(5)Assessment of the
			 ability of commercial satellite capabilities to meet other military
			 requirements not identified in paragraph (3).
						(6)Description of the use of and resources
			 allocated to commercial satellite communications and remote sensing needed to
			 meet the requirements identified in paragraph (3) during—
							(A)the five-year
			 period preceding the date of the assessment;
							(B)the period from the date of the assessment
			 through the fiscal years covered under the future-years defense program under
			 section 221 of title 10, United States Code; and
							(C)the period beyond the fiscal years covered
			 under the future-years defense program under such section 221.
							(7)Assessment of
			 purchasing patterns that may lead to recommendations in which the Department
			 may consolidate requirements, centralize operations, aggregate purchases, or
			 leverage purchasing power (including the use of multiyear contracting).
						(8)Assessment of
			 various models for acquiring commercial satellite capabilities, including
			 funding, management, and operations models.
						(c)Report
						(1)In
			 generalNot later than February 1, 2010, the Secretary of Defense
			 shall submit to the congressional defense committees a report setting forth the
			 results of the assessment required under subsection (a) and provide
			 recommendations, including—
							(A)the recommended
			 investment and acquisition strategy of the Department for commercial satellite
			 capabilities;
							(B)how the investment
			 and acquisition strategy should be addressed in fiscal years after fiscal year
			 2010; and
							(C)a proposal for such legislative action as
			 the Secretary considers necessary to acquire appropriate types and amounts of
			 commercial satellite capabilities.
							(2)FormThe
			 report shall be in unclassified form, but may include a classified
			 annex.
						(d)DefinitionsIn
			 this section:
						(1)The term
			 commercial satellite capabilities means the system, capability,
			 or service provided by a commercial satellite provider.
						(2)The term
			 commercial satellite provider refers to privately owned and
			 operated space systems, their technology, components, products, data, services,
			 and related information, as well as foreign systems whose products and services
			 are sold commercially.
						913.Space posture
			 review
					(a)Requirement for
			 comprehensive reviewIn order to clarify the national security
			 space policy and strategy of the United States for the near term, the Secretary
			 of Defense and the Director of National Intelligence shall jointly conduct a
			 comprehensive review of the space posture of the United States over the posture
			 review period.
					(b)Elements of
			 reviewThe review conducted under subsection (a) shall include,
			 for the posture review period, the following:
						(1)The definition,
			 policy, requirements, and objectives for each of the following:
							(A)Space situational
			 awareness.
							(B)Space
			 control.
							(C)Space superiority,
			 including defensive and offensive counterspace and protection.
							(D)Force enhancement
			 and force application.
							(E)Space-based
			 intelligence and surveillance and reconnaissance from space.
							(F)Integration of
			 space and ground control and user equipment.
							(G)Any other matter
			 the Secretary considers relevant to understanding the space posture of the
			 United States.
							(2)A
			 description of current and planned space acquisition programs that are in
			 acquisition categories 1 and 2, including how each program will address the
			 policy, requirements, and objectives described under each of subparagraphs (A)
			 through (G) of paragraph (1).
						(3)A
			 description of future space systems and technology development (other than such
			 systems and technology in development as of the date of the enactment of this
			 Act) necessary to address the policy, requirements, and objectives described
			 under each of subparagraphs (A) through (G) of paragraph (1).
						(4)An assessment of
			 the relationship among the following:
							(A)Military space
			 policy.
							(B)National security
			 space policy.
							(C)National security
			 space objectives.
							(D)Arms control
			 policy.
							(E)Export control
			 policy.
							(F)Industrial base policy.
							(5)An assessment of
			 the effect of the military and national security space policy of the United
			 States on the proliferation of weapons capable of targeting objects in space or
			 objects on Earth from space.
						(c)Report
						(1)In
			 generalNot later than December 1, 2009, the Secretary of Defense
			 and the Director of National Intelligence shall jointly submit to the
			 congressional committees specified in paragraph (3) a report on the review
			 conducted under subsection (a).
						(2)Form of
			 reportThe report under this subsection shall be submitted in
			 unclassified form, but may include a classified annex.
						(3)CommitteesThe
			 congressional committees specified in this paragraph are—
							(A)the Committee on
			 Armed Services and the Select Committee on Intelligence of the Senate;
			 and
							(B)the Committee on
			 Armed Services and the Permanent Select Committee on Intelligence of the House
			 of Representatives.
							(d)Posture review
			 period definedIn this section, the term posture review
			 period means the 10-year period beginning on February 1, 2009.
					CChemical
			 Demilitarization Program
				921.Responsibilities
			 for Chemical Demilitarization Citizens' Advisory Commissions in Colorado and
			 KentuckySection 172 of the
			 National Defense Authorization Act for Fiscal Year 1993 (50 U.S.C. 1521 note)
			 is amended—
					(1)by redesignating subsections (f) and (g) as
			 subsections (g) and (h), respectively; and
					(2)by inserting after subsection (e) the
			 following new subsection (f):
						
							(f)Colorado and
				Kentucky chemical demilitarization citizens' advisory commissions(1)Notwithstanding
				subsections (b), (g), and (h), and consistent with section 142 of the Strom
				Thurmond National Defense Authorization Act for Fiscal Year 1999 (50 U.S.C.
				1521 note) and section 8122 of the Department of Defense Appropriations Act,
				2003 (Public Law 107–248; 116 Stat. 1566; 50 U.S.C. 1521 note), the Secretary
				of the Army shall transfer responsibilities for the Chemical Demilitarization
				Citizens' Advisory Commissions in Colorado and Kentucky to the Program Manager
				for Assembled Chemical Weapons Alternatives.
								(2)In carrying out the responsibilities
				transferred under paragraph (1), the Program Manager for Assembled Chemical
				Weapons Alternatives shall take appropriate actions to ensure that each
				Commission referred to in paragraph (1) retains the capacity to receive citizen
				and State concerns regarding the ongoing chemical demilitarization program in
				the State concerned.
								(3)A representative of the Office of the
				Assistant to the Secretary of Defense for Nuclear, Chemical, and Biological
				Defense Programs shall meet with each Commission referred to in paragraph (1)
				not less often than twice a year.
								(4)Funds appropriated for the Assembled
				Chemical Weapons Alternatives Program shall be available for travel and
				associated travel costs for Commissioners on the Commissions referred to in
				paragraph (1) when such travel is conducted at the invitation of the Special
				Assistant for Chemical and Biological Defense and Chemical Demilitarization
				Programs of the Department of
				Defense.
								.
					922.Cost-benefit
			 analysis of future treatment of hydrolysate at Pueblo Chemical Depot,
			 Colorado
					(a)FindingsCongress
			 makes the following findings:
						(1)The Pueblo Chemical
			 Agent Destruction Pilot Plant, Colorado, is not planned to begin chemical agent
			 destruction operations until 2015.
						(2)There will be no
			 hydrolysate byproduct of chemical agent neutralization at the Pueblo Chemical
			 Depot, Colorado, until after chemical agent destruction operations
			 begin.
						(3)The Department of
			 Defense has no plans to produce, treat, store, or transport hydrolysate at the
			 Pueblo Chemical Depot, Colorado, during fiscal year 2009.
						(4)A
			 January 10, 2007, Department of Defense Acquisition Decision Memorandum
			 requires the Program Manager for the Assembled Chemical Weapons Alternatives to
			 continue to pursue off-site treatment and disposal of hydrolysate as long as
			 doing so would be safe, efficient, and economically beneficial.
						(b)Cost-benefit
			 analysisThe Secretary of Defense shall perform a cost-benefit
			 analysis of future on-site and off-site options for treatment and disposal of
			 hydrolysate expected to be produced at the Pueblo Chemical Depot,
			 Colorado.
					(c)ReportTogether
			 with the budget justification materials submitted to Congress in support of the
			 Department of Defense budget for fiscal year 2010 (as submitted with the budget
			 of the President under section 1105(a) of title 31, United States Code), the
			 Secretary of Defense shall submit to the congressional defense committees a
			 report containing the results of the cost-benefit analysis required by
			 subsection (b).
					(d)Notice and
			 waitAfter the submission of the report required by subsection
			 (c), if the Secretary of Defense decides to transport hydrolysate from Pueblo
			 Chemical Depot, Colorado, to an off-site location during fiscal year 2009, the
			 Department shall not commence such transport until 60 days after the Secretary
			 provides written notice to the congressional defense committees of the
			 Department’s intent to conduct such transport.
					DIntelligence-Related
			 Matters
				931.Technical
			 changes following the redesignation of National Imagery and Mapping Agency as
			 National Geospatial-Intelligence Agency
					(a)Technical
			 changes to United States Code
						(1)Title
			 5Title 5, United States Code,
			 is amended by striking National Imagery and Mapping Agency each
			 place it appears and inserting National Geospatial-Intelligence
			 Agency.
						(2)Title
			 44Title 44, United States Code,
			 is amended by striking National Imagery and Mapping Agency each
			 place it appears and inserting National Geospatial-Intelligence
			 Agency.
						(b)Technical
			 changes to other acts
						(1)Ethics in
			 Government Act of 1978Section
			 105(a)(1) of the Ethics in Government Act of 1978 (Public Law 95–521; 5 U.S.C.
			 App. 4) is amended by striking National Imagery and Mapping
			 Agency and inserting National Geospatial-Intelligence
			 Agency.
						(2)Inspector
			 General Act of 1978Section 8H
			 of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.) is
			 amended—
							(A)in subsection
			 (a)(1)(A), by striking National Imagery and Mapping Agency and
			 inserting National Geospatial-Intelligence Agency; and
							(B)in subsection (g)(1), by striking
			 National Imagery and Mapping Agency and inserting
			 National Geospatial-Intelligence Agency.
							(3)Employee
			 Polygraph Protection Act of
			 1988Section 7(b)(2)(A)(i) of
			 the Employee Polygraph Protection Act of 1988 (29 U.S.C. 2006(b)(2)(A)(i)) is
			 amended by striking National Imagery and Mapping Agency and
			 inserting National Geospatial-Intelligence Agency.
						(4)Legislative
			 Branch Appropriations Act,
			 1993Section 207(a)(2)(B) of the
			 Legislative Branch Appropriations Act, 1993 (Public Law 102–392; 44 U.S.C. 501
			 note), is amended by striking National Imagery and Mapping
			 Agency and inserting National Geospatial-Intelligence
			 Agency.
						(5)Homeland
			 Security Act of 2002Section
			 201(e)(2) of the Homeland Security Act of 2002 (6 U.S.C. 121(e)(2)) is amended
			 by striking National Imagery and Mapping Agency and inserting
			 National Geospatial-Intelligence Agency.
						932.Technical
			 amendments to title 10, United States Code,
			 arising from enactment of the Intelligence Reform and Terrorism Prevention Act
			 of 2004
					(a)References to
			 Head of Intelligence CommunityTitle 10, United States Code, is
			 amended by striking Director of Central Intelligence each place
			 it appears and inserting Director of National Intelligence in
			 the following:
						(1)Section
			 193(d)(2).
						(2)Section
			 193(e).
						(3)Section
			 201(a).
						(4)Section
			 201(b)(1).
						(5)Section
			 201(c)(1).
						(6)Section
			 425(a).
						(7)Section
			 431(b)(1).
						(8)Section
			 441(c).
						(9)Section
			 441(d).
						(10)Section
			 443(d).
						(11)Section
			 2273(b)(1).
						(12)Section
			 2723(a).
						(b)Clerical
			 AmendmentsSuch title is further amended by striking
			 Director of Central
			 Intelligence each place it appears and inserting
			 Director of National
			 Intelligence in the following:
						(1)Section
			 441(c).
						(2)Section
			 443(d).
						(c)Reference to
			 Head of Central Intelligence AgencySection 444 of such title is
			 amended by striking Director of Central Intelligence each place
			 it appears and inserting Director of the Central Intelligence
			 Agency.
					933.Technical
			 amendments relating to the Associate Director of the CIA for Military
			 AffairsSection 528(c) of
			 title 10, United States Code, is amended—
					(1)in the heading, by striking
			 Military
			 Support and inserting Military Affairs;
			 and
					(2)by striking
			 Military Support and inserting Military
			 Affairs.
					EOther
			 Matters
				941.Enhancement of
			 authorities relating to Department of Defense regional centers for security
			 studies
					(a)Availability of
			 funds for activities across fiscal years
						(1)In
			 generalSection 184(f) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
							
								(6)Funds available to carry out this
				section, including funds accepted under paragraph (4) and funds available under
				paragraph (5), shall be available, to the extent provided in appropriations
				Acts, for programs and activities under this section that begin in a fiscal
				year and end in the following fiscal
				year.
								.
						(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on
			 October 1, 2008, and shall apply with respect to programs and activities under
			 section 184 of title 10, United States Code (as so amended), that begin on or
			 after that date.
						(b)Temporary waiver
			 of reimbursement of costs of activities for nongovernmental personnel
						(1)Authority for
			 temporary waiverIn fiscal years 2009 and 2010, the Secretary of
			 Defense may, with the concurrence of the Secretary of State, waive
			 reimbursement otherwise required under subsection (f) of section 184 of title
			 10, United States Code, of the costs of activities of Regional Centers under
			 such section for personnel of nongovernmental and international organizations
			 who participate in activities of the Regional Centers that enhance cooperation
			 of nongovernmental organizations and international organizations with United
			 States forces if the Secretary of Defense determines that attendance of such
			 personnel without reimbursement is in the national security interests of the
			 United States.
						(2)LimitationThe
			 amount of reimbursement that may be waived under paragraph (1) in any fiscal
			 year may not exceed $1,000,000.
						(3)Annual
			 reportThe Secretary of Defense shall include in the annual
			 report under section 184(h) of title 10, United States Code, in 2010 and 2011
			 information on the attendance of personnel of nongovernmental and international
			 organizations in activities of the Regional Centers during the preceding fiscal
			 year for which a waiver of reimbursement was made under paragraph (1),
			 including information on the costs incurred by the United States for the
			 participation of personnel of each nongovernmental or international
			 organization that so attended.
						942.Restriction on
			 obligation of funds for United States Southern Command development assistance
			 activities
					(a)Report and
			 certification RequiredNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report describing the development assistance
			 activities carried out by the United States Southern Command during fiscal year
			 2008 and planned for fiscal year 2009 and containing a certification by the
			 Secretary that such development assistance activities—
						(1)will not adversely
			 diminish the ability of the United States Southern Command or its components to
			 carry out its combat or military missions;
						(2)do not divert resources from funded or
			 unfunded requirements of the United States Southern Command in connection with
			 the role of the Department of Defense under section 124 of title 10, United
			 States Code, as the single lead agency of the Federal Government for the
			 detection and monitoring of aerial and maritime transit of illegal drugs into
			 the United States;
						(3)are not
			 unnecessarily duplicative of activities already conducted or planned to be
			 conducted by any other Federal department or agency during fiscal year 2009;
			 and
						(4)are designed, planned, and conducted to
			 complement joint training and exercises, host-country capacity building, or
			 similar activities directly connected to the responsibilities of the United
			 States Southern Command.
						(b)Restriction on
			 Obligation of Funds Pending CertificationOf the amounts
			 appropriated pursuant to an authorization of appropriations in this Act or
			 otherwise made available for fiscal year 2009 for operation and maintenance for
			 the United States Southern Command, not more than 90 percent may be obligated
			 or expended until 30 days after the certification required by subsection (a) is
			 received by the congressional defense committees.
					(c)Development
			 assistance activities definedIn this section, the term
			 development assistance activities means assistance activities
			 carried out by the United States Southern Command that are comparable to the
			 assistance activities carried out by the United States under—
						(1)chapters 1, 10,
			 11, and 12 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151,
			 2293, 2295, and 2296 et seq.); and
						(2)any other
			 provision of law for purposes comparable to the purposes for which assistance
			 activities are carried out under the provisions of law referred to in paragraph
			 (1).
						943.Authorization
			 of non-conventional assisted recovery capabilities
					(a)Non-conventional
			 assisted recovery capabilitiesUpon a determination by a commander of a
			 combatant command that an action is necessary in connection with a
			 non-conventional assisted recovery effort, and with the concurrence of the
			 relevant Chief of Mission or Chiefs of Mission, an amount not to exceed
			 $20,000,000 of the funds appropriated pursuant to an authorization of
			 appropriations or otherwise made available for Operation and
			 Maintenance, Navy may be used to establish, develop, and maintain
			 non-conventional assisted recovery capabilities.
					(b)ProceduresThe
			 Secretary of Defense shall establish procedures for the exercise of the
			 authority under subsection (a). The Secretary shall notify the congressional
			 defense committees of those procedures before any exercise of that
			 authority.
					(c)Authorized
			 activitiesNon-conventional assisted recovery capabilities
			 authorized under subsection (a) may, in limited and special circumstances,
			 include the provision of support to foreign forces, irregular forces, groups,
			 or individuals in order to facilitate the recovery of Department of Defense or
			 Coast Guard military or civilian personnel, or other individuals who, while
			 conducting activities in support of United States military operations, become
			 separated or isolated and cannot rejoin their units without the assistance
			 authorized in subsection (a). Such support may include the provision of limited
			 amounts of equipment, supplies, training, transportation, or other logistical
			 support or funding.
					(d)Notice to
			 Congress on use of authorityUpon using the authority in
			 subsection (a) to make funds available for support of non-conventional assisted
			 recovery activities, the Secretary of Defense shall notify the congressional
			 defense committees within 72 hours of the use of such authority with respect to
			 support of such activities. Any such notice shall be in writing.
					(e)Annual
			 reportNot later than 30 days
			 after the close of each fiscal year during which subsection (a) is in effect,
			 the Secretary of Defense shall submit to the congressional defense committees a
			 report on support provided under that subsection during that fiscal year. Each
			 such report shall describe the support provided, including a statement of the
			 recipient of support and the amount obligated to provide the support.
					(f)Limitation on
			 intelligence activitiesThis section does not constitute
			 authority to conduct a covert action, as such term is defined in section 503(e)
			 of the National Security Act of 1947 (50 U.S.C. 413b(e)).
					(g)Limitation on
			 foreign assistance activitiesThis section does not constitute
			 authority—
						(1)to build the
			 capacity of foreign military forces or provide security and stabilization
			 assistance, as described in sections 1206 and 1207 of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456 and
			 3458), respectively; and
						(2)to provide
			 assistance that is otherwise prohibited by any other provision in law,
			 including any provision of law relating to the control of exports of defense
			 articles or defense services.
						(h)Period of
			 authorityThe authority under this section is in effect during
			 each of the fiscal years 2009 through 2011.
					944.Report on homeland
			 defense and civil support issues
					(a)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report on certain
			 homeland defense and civil support issues.
					(b)ElementsThe
			 report required under subsection (a) shall include the following:
						(1)A description of the progress made by the
			 Department of Defense to address the concerns related to the United States
			 Northern Command identified in the Comptroller General reports GAO-08-251 and
			 GAO-08-252, including improved coordination with other agencies.
						(2)A detailed description of the plans and
			 progress made by the Department of Defense to establish forces assigned the
			 mission of managing the consequences of an incident in the United States
			 homeland involving a chemical, biological, radiological, or nuclear device, or
			 high-yield explosives.
						945.Report on National
			 Guard resource requirements
					(a)In
			 generalNot later than 6
			 months after the date of enactment of this Act, the Chief of the National Guard
			 Bureau shall submit to the Secretary of Defense a report—
						(1)detailing the
			 extent to which the various provisions in title XVIII of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181) have been effective
			 in giving the Chief of the National Guard Bureau the authorities and resources
			 needed to perform the responsibilities and duties of the Chief; and
						(2)assessing the
			 adequacy of Department of Defense funding for the resource requirements of the
			 National Guard.
						(b)Report to
			 CongressNot later than 30 days after the Secretary of Defense
			 receives the report under subsection (a), the Secretary shall submit to
			 Congress such report, along with any explanatory comments the Secretary
			 considers necessary.
					XGeneral
			 Provisions
			
				Subtitle A—Financial Matters
				Sec. 1001. General transfer authority.
				Sec. 1002. One-time shift of military retirement
				payments.
				Sec. 1003. Management of purchase cards.
				Sec. 1004. Codification of recurring authority on United States
				contributions to the North Atlantic Treaty Organization common-funded
				budgets.
				Sec. 1005. Incorporation of funding decisions into
				law.
				Subtitle B—Policy Relating to Vessels and
				Shipyards
				Sec. 1011. Conveyance, Navy drydock, Aransas Pass,
				Texas.
				Sec. 1012. Report on repair of naval vessel in foreign
				shipyards.
				Sec. 1013. Report on plan for disposal of certain vessels
				stricken from the Naval Vessel Register.
				Sec. 1014. Reimbursement of expenses for certain Navy mess
				operations.
				Sec. 1015. Policy relating to major combatant vessels of the
				strike forces of the United States Navy.
				Subtitle C—Counter-Drug Activities
				Sec. 1021. Extension of reporting requirement regarding
				Department of Defense expenditures to support foreign counter-drug
				activities.
				Sec. 1022. Extension of authority for joint task forces to
				provide support to law enforcement agencies conducting counter-terrorism
				activities.
				Sec. 1023. Extension of authority to support unified
				counter-drug and counterterrorism campaign in Colombia and continuation of
				numerical limitation on assignment of United States personnel.
				Sec. 1024. Expansion and extension of authority to provide
				additional support for counter-drug activities of certain foreign
				governments.
				Sec. 1025. Comprehensive Department of Defense strategy for
				counter-narcotics efforts for United States Africa Command.
				Sec. 1026. Comprehensive Department of Defense strategy for
				counter-narcotics efforts in South and Central Asian regions.
				Subtitle D—Miscellaneous Authorities and
				Limitations
				Sec. 1031. Enhancement of the capacity of the United States
				Government to conduct complex operations.
				Sec. 1032. Crediting of admiralty claim receipts for damage to
				property funded from a Department of Defense working capital fund.
				Sec. 1033. Minimum annual purchase requirements for charter air
				transportation services from carriers participating in the Civil Reserve Air
				Fleet.
				Sec. 1034. Semi-annual reports on status of Navy Next
				Generation Enterprise Networks program.
				Sec. 1035. Sense of Congress on nuclear weapons
				management.
				Sec. 1036.  Sense of Congress on joint Department of
				Defense-Federal Aviation Administration executive committee on conflict and
				dispute resolution.
				Sec. 1037.  Sense of Congress on sale of new outsize cargo,
				strategic airlift aircraft for civilian use.
				Subtitle E—Studies and Reports
				Sec. 1041. Report on corrosion control and
				prevention.
				Sec. 1042. Study on using Modular Airborne Fire Fighting
				Systems (MAFFS) in a Federal response to wildfires.
				Sec. 1043. Study on rotorcraft survivability.
				Sec. 1044. Report on nuclear weapons.
				Sec. 1045. Report on compliance by Department of Defense with
				Guam tax and licensing laws.
				Sec. 1046. Report on detention operations in Iraq.
				Sec. 1047. Review of bandwidth capacity requirements of the
				Department of Defense and the intelligence community.
				Sec. 1048. Review of findings and recommendations applicable to
				the Department of Defense regarding electromagnetic pulse attack.
				Subtitle F—Other Matters
				Sec. 1051. Additional information under annual submissions of
				information regarding information technology capital assets.
				Sec. 1052. Submission to Congress of revision to regulation on
				enemy prisoners of war, retained personnel, civilian internees, and other
				detainees.
				Sec. 1053. Barnegat Inlet to Little Egg Inlet, New
				Jersey.
				Sec. 1054. Standing advisory panel on improving coordination
				among the Department of Defense, the Department of State, and the United States
				Agency for International Development on matters of national
				security.
				Sec. 1055. Reports on strategic communication and public
				diplomacy activities of the Federal Government.
				Sec. 1056. Prohibitions relating to propaganda.
				Sec. 1057. Sense of Congress on interrogation of detainees by
				contractor personnel.
				Sec. 1058. Sense of Congress with respect to videotaping or
				otherwise electronically recording strategic intelligence interrogations of
				persons in the custody of or under the effective control of the Department of
				Defense.
				Sec. 1059. Modification of deadlines for standards required for
				entry to military installations in the United States.
				Sec. 1060. Extension of certain dates for Congressional
				Commission on the Strategic Posture of the United States.
				Sec. 1061. Technical and clerical amendments.
				Sec. 1062.  Notification of Committees on Armed Services with
				respect to certain nonproliferation and proliferation activities.
				Sec. 1063. Assessment of security measures at consolidated
				center for North American Aerospace Defense Command and United States Northern
				Command.
			
			AFinancial
			 Matters
				1001.General
			 transfer authority
					(a)Authority To
			 Transfer Authorizations
						(1)AuthorityUpon
			 determination by the Secretary of Defense that such action is necessary in the
			 national interest, the Secretary may transfer amounts of authorizations made
			 available to the Department of Defense in this division for fiscal year 2009
			 between any such authorizations for that fiscal year (or any subdivisions
			 thereof). Amounts of authorizations so transferred shall be merged with and be
			 available for the same purposes as the authorization to which
			 transferred.
						(2)LimitationExcept
			 as provided in paragraph (3), the total amount of authorizations that the
			 Secretary may transfer under the authority of this section may not exceed
			 $4,200,000,000.
						(3)Exception for
			 transfers between military personnel authorizationsA transfer of
			 funds between military personnel authorizations under title IV shall not be
			 counted toward the dollar limitation in paragraph (2).
						(b)LimitationsThe
			 authority provided by this section to transfer authorizations—
						(1)may only be used
			 to provide authority for items that have a higher priority than the items from
			 which authority is transferred; and
						(2)may not be used to
			 provide authority for an item that has been denied authorization by
			 Congress.
						(c)Effect on
			 Authorization AmountsA transfer made from one account to another
			 under the authority of this section shall be deemed to increase the amount
			 authorized for the account to which the amount is transferred by an amount
			 equal to the amount transferred.
					(d)Notice to
			 CongressThe Secretary shall promptly notify Congress of each
			 transfer made under subsection (a).
					1002.One-time shift
			 of military retirement payments
					(a)Reduction of
			 paymentsNotwithstanding any other provision of law, any amounts
			 that would otherwise be payable from the fund to individuals for the month of
			 August 2013 (with disbursements scheduled for September 2013) shall be reduced
			 by 1 percent.
					(b)ReversionBeginning
			 on September 1, 2013 (with disbursements beginning in October 2013), amounts
			 payable to individuals from the fund shall revert back to amounts as specified
			 in law as if the reduction in subsection (a) did not take place.
					(c)RefundAny individual who has a payment reduced
			 under subsection (a) shall receive a one-time payment, from the fund, in an
			 amount equal to the amount of such reduction. This one-time payment shall be
			 included with disbursements from the fund scheduled for October 2013.
					(d)FundIn
			 this section, the term fund refers to the Department of Defense
			 Military Retirement Fund established by section 1461 of title 10, United States
			 Code.
					(e)TransferNot later than 60 days after the date of
			 the enactment of this Act, the Secretary of Defense shall transfer $40,000,000
			 from the unobligated balances of the National Defense Stockpile Transaction
			 Fund to the Miscellaneous Receipts Fund of the United States Treasury to offset
			 estimated costs arising from section 702 and the amendments made by such
			 section.
					1003.Management of
			 purchase cards
					(a)Penalties for
			 violationsSection 2784(c)(1) of title 10, United States Code, is
			 amended by striking (1) provide for and inserting the
			 following:
						
							(1)provide—
								(A)for the
				reimbursement of charges for unauthorized or erroneous purchases, in
				appropriate cases; and
								(B)for
								.
					(b)Required
			 reportNot later than 270
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report detailing actions to be taken by the Department of
			 Defense to implement the recommendations of the Government Accountability
			 Office in its report titled Actions Needed to Strengthen Internal
			 Controls to Reduce Fraudulent, Improper, and Abusive Purchases
			 (GAO-08-333) to improve safeguards and internal controls on the use of agency
			 purchase cards.
					1004.Codification
			 of recurring authority on United States contributions to the North Atlantic
			 Treaty Organization common-funded budgets
					(a)Codification of
			 authority
						(1)In
			 generalSubchapter II of chapter 134 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								2263.United States
				contributions to the North Atlantic Treaty Organization common-funded
				budgets
									(a)In
				generalThe total amount contributed by the Secretary of Defense
				in any fiscal year for the common-funded budgets of NATO may be an amount in
				excess of the maximum amount that would otherwise be applicable to those
				contributions in such fiscal year under the fiscal year 1998 baseline
				limitation.
									(b)Reports(1)Not later than October
				30 each year, the Secretary of Defense shall submit to the congressional
				defense committees a report on the contributions made by the Secretary to the
				common-funded budgets of NATO in the preceding fiscal year.
										(2)Each report under paragraph (1) shall
				include, for the fiscal year covered by such report, the following:
											(A)The amounts contributed by the
				Secretary to each of the separate budgets and programs of the North Atlantic
				Treaty Organization under the common-funded budgets of NATO.
											(B)For each budget and program to which
				the Secretary made such a contribution, the percentage of such budget or
				program during the fiscal year that such contribution represented.
											(c)DefinitionsIn
				this section:
										(1)Common-funded
				budgets of natoThe term common-funded budgets of
				NATO means the Military Budget, the Security Investment Program, and the
				Civil Budget of the North Atlantic Treaty Organization (and any successor or
				additional account or program of NATO).
										(2)Fiscal year 1998
				baseline limitationThe term fiscal year 1998 baseline
				limitation means the maximum annual amount of Department of Defense
				contributions for common-funded budgets of NATO that is set forth as the annual
				limitation in section 3(2)(C)(ii) of the resolution of the Senate giving the
				advice and consent of the Senate to the ratification of the Protocols to the
				North Atlantic Treaty of 1949 on the Accession of Poland, Hungary, and the
				Czech Republic (as defined in section 4(7) of that resolution), approved by the
				Senate on April 30,
				1998.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of subchapter II
			 of chapter 134 of such title is amended by adding at the end the following new
			 item:
							
								
									2263. United States contributions to the North Atlantic Treaty
				Organization common-funded
				budgets.
								
								.
						(b)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2008, and shall apply to fiscal years that begin on or after that
			 date.
					1005.Incorporation
			 of funding decisions into law
					(a)Amounts
			 specified in joint explanatory statement are authorized by
			 lawWherever a funding table in the Joint Explanatory Statement
			 which is to be printed in the Congressional Record on or about September 23,
			 2008, to explain the Duncan Hunter National Defense Authorization Act for
			 Fiscal Year 2009 specifies a dollar amount for a project, program, or activity,
			 the obligation and expenditure of the specified dollar amount for the indicated
			 project, program, or activity is hereby authorized by law to be carried out to
			 the same extent as if included in the text of the Act, subject to the
			 availability of appropriations.
					(b)Merit-based
			 decisionsDecisions by agency heads to commit, obligate, or
			 expend funds with or to a specific entity on the basis of dollar amount
			 authorized pursuant to subsection (a) shall be based on authorized,
			 transparent, statutory criteria, or merit-based selection procedures in
			 accordance with the requirements of sections 2304(k) and 2374 of title 10,
			 United States Code, and other applicable provisions of law.
					(c)Relationship to
			 transfer and reprogramming authorityThis section does not
			 prevent an amount covered by this section from being transferred or
			 reprogrammed under a transfer or reprogramming authority provided by another
			 provision of this Act or by other law. The transfer or reprogramming of an
			 amount incorporated into the Act by this section shall not count against a
			 ceiling on such transfers or reprogrammings under section 1001 of this Act or
			 any other provision of law, unless such transfer or reprogramming would move
			 funds between appropriation accounts.
					(d)Applicability to
			 classified annexThis section applies to any classified annex to
			 the Joint Explanatory Statement referred to in subsection (a).
					(e)Oral and written
			 communicationNo oral or written communication concerning any
			 amount specified in the Joint Explanatory Statement referred to in subsection
			 (a) shall supersede the requirements of this section.
					BPolicy Relating to
			 Vessels and Shipyards
				1011.Conveyance,
			 Navy drydock, Aransas Pass, Texas
					(a)Conveyance
			 authorizedThe Secretary of the Navy is authorized to convey the
			 floating drydock AFDL–23, located in Aransas Pass, Texas, to Gulf Copper Ship
			 Repair, that company being the current lessee of the drydock.
					(b)Condition of
			 conveyanceThe Secretary shall require as a condition of the
			 conveyance under subsection (a) that the drydock remain at the facilities of
			 Gulf Copper Ship Repair, at Aransas Pass, Texas, until at least September 30,
			 2010.
					(c)ConsiderationAs
			 consideration for the conveyance of the drydock under subsection (a), the
			 purchaser shall provide compensation to the United States the value of which,
			 as determined by the Secretary, is equal to the fair market value of the
			 drydock, as determined by the Secretary. The Secretary shall take into account
			 amounts paid by, or due and owing from, the lessee.
					(d)Transfer at no
			 cost to United StatesThe provisions of section 7306(c) of title
			 10, United States Code, shall apply to the conveyance under this
			 section.
					(e)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
					1012.Report on repair of
			 naval vessel in foreign shipyardsSection 7310 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
					
						(c)Report(1)The Secretary of the
				Navy shall submit to Congress each year, at the time that the President’s
				budget is submitted to Congress that year under section 1105(a) of title 31, a
				report listing all repairs and maintenance performed on any covered naval
				vessel that has undergone work for the repair of the vessel in any shipyard
				outside the United States or Guam (in this section referred to as a
				foreign shipyard) during the fiscal year preceding the fiscal
				year in which the report is submitted.
							(2)The report shall include the percentage of
				the annual ship repair budget of the Navy that was spent on repair of covered
				naval vessels in foreign shipyards during the fiscal year covered by the
				report.
							(3)The report also shall include the
				following with respect to each covered naval vessel:
								(A)The justification under law for the repair
				in a foreign shipyard.
								(B)The name and class of vessel
				repaired.
								(C)The category of repair and whether the
				repair qualified as voyage repair as defined in Commander Military Sealift
				Command Instruction 4700.15C (September 13, 2007) or Joint Fleet Maintenance
				Manual (Commander Fleet Forces Command Instruction 4790.3 Revision A, Change
				7), Volume III. Scheduled availabilities are to be considered as a composite
				and reported as a single entity without individual repair and maintenance items
				listed separately.
								(D)The shipyard where the repair work was
				carried out.
								(E)The number of days the vessel was in
				port for repair.
								(F)The cost of the repair and the amount (if
				any) that the cost of the repair was less than or greater than the cost of the
				repair provided for in the contract.
								(G)The schedule for repair, the amount of
				work accomplished (stated in terms of work days), whether the repair was
				accomplished on schedule, and, if not so accomplished, the reason for the
				schedule over-run.
								(H)The homeport or location of the vessel
				prior to its voyage for repair.
								(I)Whether the repair was performed under
				a contract awarded through the use of competitive procedures or procedures
				other than competitive procedures.
								(4)In this subsection, the term
				covered naval vessel means any of the following:
								(A)A naval vessel.
								(B)Any other vessel under the
				jurisdiction of the Secretary of the
				Navy.
								.
				1013.Report on plan
			 for disposal of certain vessels stricken from the Naval Vessel
			 RegisterNot later than 180
			 days after the date of the enactment of this Act, the Secretary of the Navy, in
			 consultation with the Administrator of the Maritime Administration, shall
			 submit to the congressional defense committees a report containing—
					(1)a
			 plan for the sale and disposal of each vessel over 50,000 tons light ship
			 displacement stricken from the Naval Vessel Register but not yet disposed of by
			 the Navy or the Maritime Administration; and
					(2)the estimated
			 contribution to the domestic market for steel and other metals that might be
			 made from the scrapping of such vessels.
					1014.Reimbursement
			 of expenses for certain Navy mess operations
					(a)Authority for
			 paymentOf the amounts appropriated for operation and maintenance
			 for the Navy, not more that $1,000,000 may be used to pay the charge
			 established under section 1011 of title 37, United States Code, for meals sold
			 by messes for United States Navy and Naval Auxiliary vessels to the
			 following:
						(1)Members of
			 nongovernmental organizations and officers or employees of host and foreign
			 nations when participating in or providing support to United States
			 civil-military operations.
						(2)Foreign national
			 patients treated on Naval vessels during the conduct of United States
			 civil-military operations, and their escorts.
						(b)Expiration of
			 authorityThe authority to pay for meals under subsection (a)
			 shall expire on September 30, 2010.
					(c)ReportNot
			 later than March 31 of each year during which the authority to pay for meals
			 under subsection (a) is in effect, the Secretary of Defense shall submit to
			 Congress a report on the use of such authority.
					1015.Policy relating to
			 major combatant vessels of the strike forces of the United States
			 NavySection 1012(c)(1) of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is
			 amended by adding at the end the following:
					
						(D)Amphibious assault ships, including dock
				landing ships (LSD), amphibious transport–dock ships (LPD), helicopter assault
				ships (LHA/LHD), and amphibious command ships (LCC), if such vessels exceed
				15,000 dead weight ton light ship
				displacement.
						.
				CCounter-Drug
			 Activities
				1021.Extension of
			 reporting requirement regarding Department of Defense expenditures to support
			 foreign counter-drug activitiesSection 1022(a) of the Floyd D. Spence
			 National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by
			 Public Law 106–398; 114 Stat. 1654A–255), as most recently amended by section
			 1024 of the John Warner National Defense Authorization Act for Fiscal Year 2007
			 (Public Law 109–364; 120 Stat. 2383), is further amended by striking and
			 February 15, 2008 and inserting February 15, 2008, and February
			 15, 2009.
				1022.Extension of
			 authority for joint task forces to provide support to law enforcement agencies
			 conducting counter-terrorism activitiesSection 1022(b) of the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 371
			 note), as amended by section 1021 of the National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181; 122 Stat. 304), is amended by striking
			 2008 and inserting 2009.
				1023.Extension of
			 authority to support unified counter-drug and counterterrorism campaign in
			 Colombia and continuation of numerical limitation on assignment of United
			 States personnelSection 1021
			 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 2042), as amended by section 1023 of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2382), is further amended—
					(1)in subsection (a),
			 by striking 2008 and inserting 2009; and
					(2)in subsection (c), by striking
			 2008 and inserting 2009.
					1024.Expansion and
			 extension of authority to provide additional support for counter-drug
			 activities of certain foreign governments
					(a)Extension of
			 AuthoritySubsection (a)(2)
			 of section 1033 of the National Defense Authorization Act for Fiscal Year 1998
			 (Public Law 105–85; 111 Stat. 1881), as amended by section 1021 of the National
			 Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136, 117 Stat.
			 1593), section 1022 of the John Warner National Defense Authorization Act for
			 Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2137), and section 1022 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 304), is further amended by striking 2008 and
			 inserting 2009.
					(b)Additional
			 Governments Eligible to Receive SupportSubsection (b) of such
			 section is amended by adding at the end the following new paragraphs:
						
							(19)The Government of Guinea–Bissau.
							(20)The Government of
				Senegal.
							(21)The Government of El Salvador.
							(22)The Government of
				Honduras.
							.
					(c)Maximum Annual
			 Amount of SupportSubsection (e)(2) of such section is
			 amended—
						(1)by striking
			 or after 2006,; and
						(2)by
			 striking the period at the end and inserting , or $75,000,000 during
			 fiscal year 2009..
						(d)Condition on
			 Provision of SupportSubsection (f) of such section is
			 amended—
						(1)in paragraph (2),
			 by inserting after In the case of the following: funds
			 appropriated for fiscal year 2009 to carry out this section and;
			 and
						(2)in
			 paragraph (4)(B), by striking Committee on International
			 Relations and inserting Committee on Foreign
			 Affairs.
						(e)Counter-Drug
			 PlanSubsection (h) of such section is amended—
						(1)in the matter
			 preceding paragraph (1), by striking fiscal year 2004 and
			 inserting fiscal year 2009; and
						(2)in subparagraph
			 (7), by striking For the first fiscal year and inserting
			 For fiscal year 2009, and thereafter, for the first fiscal
			 year.
						1025.Comprehensive
			 Department of Defense strategy for counter-narcotics efforts for United States
			 Africa Command
					(a)Report
			 requiredNot later than June
			 30, 2009, the Secretary of Defense shall submit to the congressional defense
			 committees a comprehensive strategy of the Department of the Defense with
			 regard to counter-narcotics efforts in Africa, with an emphasis on West Africa
			 and the Maghreb. The Secretary of Defense shall prepare the strategy in
			 consultation with the Secretary of State.
					(b)Matters to be
			 includedThe comprehensive strategy shall consist of a general
			 overview and a separate detailed section for each of the following:
						(1)A
			 description of the overall United States counter-narcotics policy for
			 Africa.
						(2)The roles and
			 missions of the Department of Defense in support of the overall United States
			 counter-narcotics policy for Africa.
						(3)The priorities for the Department of
			 Defense to meet programmatic objectives one-year, three-years, and five-years
			 after the end of fiscal year 2009, including a description of the expected
			 allocation of resources of the Department of Defense to accomplish these
			 priorities.
						(4)The efforts of the
			 Secretary of Defense to coordinate the Department of Defense counter-narcotics
			 activities in Africa with Department of Defense building capacity programs,
			 including programs carried out under the authority of the Secretary under
			 section 1206 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 119 Stat. 3456).
						(5)The efforts to coordinate the
			 counter-narcotics activities of the Department of Defense with the
			 counter-narcotics activities of the governments eligible to receive support
			 under section 1033 of the National Defense Authorization Act for Fiscal Year
			 1998 (Public Law 105–85; 111 Stat. 1881) and the counter-narcotics activities
			 in Africa of European countries and other international and regional
			 partners.
						(c)PlansThe comprehensive strategy shall also
			 include the following plans:
						(1)A detailed and comprehensive plan to
			 utilize the capabilities and assets of the combatant commands that
			 geographically surround the United States Africa Command for the
			 counter-narcotics efforts and activities of the United States Africa Command on
			 a temporary basis until the United States Africa Command develops its own
			 commensurate capabilities and assets, including in the plan a description of
			 what measures will be taken to effectuate the transition of the
			 missions.
						(2)A
			 detailed and comprehensive plan to enhance cooperation with certain African
			 countries, which are often geographically contiguous to other African countries
			 that have a significant narcotics-trafficking challenges, to increase the
			 effectiveness of the counter-narcotics activities of the Department of Defense
			 and its international and regional partners.
						1026.Comprehensive
			 Department of Defense strategy for counter-narcotics efforts in South and
			 Central Asian regions
					(a)Report
			 requiredNot later than June
			 30, 2009, the Secretary of Defense shall submit to the congressional defense
			 committees a comprehensive strategy of the Department of the Defense with
			 regard to counter-narcotics efforts in the South and Central Asian regions,
			 including the countries of Afghanistan, Turkmenistan, Tajikistan, Kyrgyzstan,
			 Kazakhstan, Pakistan, and India, as well as the countries of Armenia,
			 Azerbaijan, and China.
					(b)Matters to be
			 includedThe comprehensive strategy shall consist of a general
			 overview and a separate detailed section for each of the following:
						(1)The roles and
			 missions of the Department of Defense in support of the overall United States
			 counter-narcotics policy for countries of the South and Central Asian regions
			 and the other countries specified in subsection (a).
						(2)The priorities for the Department of
			 Defense to meet programmatic objectives for fiscal year 2010, including a
			 description of the expected allocation of resources of the Department of
			 Defense to accomplish these priorities.
						(3)The ongoing and planned counter-narcotics
			 activities funded by the Department of Defense for such regions and
			 countries.
						(4)The efforts to coordinate the
			 counter-narcotics activities of the Department of Defense with the
			 counter-narcotics activities of such regions and countries and the
			 counter-narcotics activities of other international partners in such regions
			 and countries.
						(5)The specific metrics used by the Department
			 of Defense to evaluate progress of activities to reduce the production and
			 trafficking of illicit narcotics in such regions and countries.
						DMiscellaneous
			 Authorities and Limitations
				1031.Enhancement of
			 the capacity of the United States Government to conduct complex
			 operations
					(a)In
			 generalChapter 20 of title 10, United States Code, is amended by
			 adding at the end the following new section:
						
							409.Center for
				Complex Operations
								(a)Center
				authorizedThe Secretary of Defense may establish a center to be
				known as the Center for Complex Operations (in this section
				referred to as the Center).
								(b)PurposesThe
				purposes of the Center established under subsection (a) shall be the
				following:
									(1)To provide for
				effective coordination in the preparation of Department of Defense personnel
				and other United States Government personnel for complex operations.
									(2)To foster unity of
				effort during complex operations among—
										(A)the departments
				and agencies of the United States Government;
										(B)foreign governments
				and militaries;
										(C)international
				organizations and international nongovernmental organizations; and
										(D)domestic
				nongovernmental organizations.
										(3)To conduct
				research; collect, analyze, and distribute lessons learned; and compile best
				practices in matters relating to complex operations.
									(4)To identify gaps
				in the education and training of Department of Defense personnel, and other
				relevant United States Government personnel, relating to complex operations,
				and to facilitate efforts to fill such gaps.
									(c)Concurrence of
				the Secretary of StateThe
				Secretary of Defense shall seek the concurrence of the Secretary of State to
				the extent the efforts and activities of the Center involve the entities
				referred to in subparagraphs (B) and (C) of subsection (b)(2).
								(d)Support from
				other United States Government departments or agenciesThe head
				of any non-Department of Defense department or agency of the United States
				Government may—
									(1)provide to the
				Secretary of Defense services, including personnel support, to support the
				operations of the Center; and
									(2)transfer funds to
				the Secretary of Defense to support the operations of the Center.
									(e)Acceptance of
				gifts and donations(1)Subject to paragraph
				(3), the Secretary of Defense may accept from any source specified in paragraph
				(2) any gift or donation for purposes of defraying the costs or enhancing the
				operations of the Center.
									(2)The sources specified in this
				paragraph are the following:
										(A)The government of a State or a
				political subdivision of a State.
										(B)The government of a foreign
				country.
										(C)A foundation or other charitable
				organization, including a foundation or charitable organization that is
				organized or operates under the laws of a foreign country.
										(D)Any source in the private sector of
				the United States or a foreign country.
										(3)The Secretary may not accept a gift
				or donation under this subsection if acceptance of the gift or donation would
				compromise or appear to compromise—
										(A)the ability of the Department of
				Defense, any employee of the Department, or any member of the armed forces to
				carry out the responsibility or duty of the Department in a fair and objective
				manner; or
										(B)the integrity of any program of the
				Department or of any person involved in such a program.
										(4)The Secretary shall provide written
				guidance setting forth the criteria to be used in determining the applicability
				of paragraph (3) to any proposed gift or donation under this subsection.
									(f)Crediting of
				funds transferred or acceptedFunds transferred to or accepted by
				the Secretary of Defense under this section shall be credited to appropriations
				available to the Department of Defense for the Center, and shall be available
				for the same purposes, and subject to the same conditions and limitations, as
				the appropriations with which merged. Any funds so transferred or accepted
				shall remain available until expended.
								(g)DefinitionsIn
				this section:
									(1)The term
				complex operation means an operation as follows:
										(A)A stability
				operation.
										(B)A security
				operation.
										(C)A transition and
				reconstruction operation.
										(D)A counterinsurgency
				operation.
										(E)An operation
				consisting of irregular warfare.
										(2)The term
				gift or donation means any gift or donation of funds, materials
				(including research materials), real or personal property, or services
				(including lecture services and faculty
				services).
									.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 of
			 such title is amended by adding at the end the following new item:
						
							
								409. Center for Complex
				Operations.
							
							.
					1032.Crediting of
			 admiralty claim receipts for damage to property funded from a Department of
			 Defense working capital fundSection 7623(b) of title 10, United States
			 Code, is amended—
					(1)by inserting (1) after
			 (b);
					(2)in paragraph (1), as so designated, by
			 striking the last sentence; and
					(3)by adding at the end the following new
			 paragraph:
						
							(2)(A)Except as provided in
				subparagraph (B), amounts received under this section shall be covered into the
				Treasury as miscellaneous receipts.
								(B)Amounts received under this section
				for damage or loss to property operated and maintained with funds from a
				Department of Defense working capital fund or account shall be credited to that
				fund or
				account.
								.
					1033.Minimum annual
			 purchase requirements for charter air transportation services from carriers
			 participating in the Civil Reserve Air Fleet
					(a)In
			 generalChapter 931 of title 10, United States Code, is amended
			 by adding at the end the following new section:
						
							9515.Charter air
				transportation services: minimum annual purchase amount for carriers
				participating in Civil Reserve Air Fleet
								(a)In
				generalThe Secretary of
				Defense shall take steps to—
									(1)improve the
				predictability in Department of Defense charter requirements;
									(2)strengthen Civil
				Reserve Airlift Fleet participation to assure adequate capacity is available to
				meet steady-state, surge and mobilization requirements; and
									(3)provide incentives for commercial air
				passenger carriers to provide newer, more efficient and reliable aircraft for
				Department of Defense service rather than older, fully depreciated
				aircraft.
									(b)Consideration of
				recommendationsIn carrying out subsection (a), the Secretary of
				Defense shall consider the recommendations on courses of action for the Civil
				Reserve Air Fleet as outlined in the report required by Section 356 of the
				National Defense Authorization Act for 2008 (Public Law 110–181).
								(c)Contracts for
				charter air transportation servicesThe Secretary of Defense may award to an
				air carrier or an air carrier contractor team arrangement participating in the
				Civil Reserve Air Fleet on a fiscal year basis a one-year contract for charter
				air transportation services with a minimum purchase amount under such contract
				determined in accordance with this section.
								(d)Eligible charter
				air transportation carriersIn order to be eligible for payments
				under the minimum purchase amount provided by this section, an air carrier (or
				any air carrier participating in an air carrier contractor team
				arrangement)—
									(1)if under contract
				with the Department of Defense in the prior fiscal year, shall have an average
				on-time pick up rate, based on factors within such air carrier's control, of at
				least 90 percent;
									(2)shall offer such
				amount of commitment to the Civil Reserve Air Fleet in excess of the minimum
				required for participation in the Civil Reserve Air Fleet as the Secretary of
				Defense shall specify for purposes of this section; and
									(3)may not have
				refused a Department of Defense request to act as a host for other Civil
				Reserve Air Fleet carriers at intermediate staging bases during the prior
				fiscal year.
									(e)Aggregate minimum
				purchase amount(1)The aggregate amount of
				the minimum purchase amount for all contracts awarded under subsection (c) for
				a fiscal year shall be based on forecast needs, but may not exceed the amount
				equal to 80 percent of the average annual expenditure of the Department of
				Defense for charter air transportation services during the five-fiscal year
				period ending in the fiscal year before the fiscal year for which such
				contracts are awarded.
									(2)In calculating the average annual
				expenditure of the Department of Defense for charter air transportation
				services for purposes of paragraph (1), the Secretary of Defense shall omit
				from the calculation any fiscal year exhibiting unusually high demand for
				charter air transportation services if the Secretary determines that the
				omission of such fiscal year from the calculation will result in a more
				accurate forecast of anticipated charter air transportation services for
				purposes of that paragraph.
									(f)Allocation of
				minimum purchase among charter air transportation contracts(1)The aggregate amount of
				the minimum purchase amount for all contracts awarded under subsection (c) for
				a fiscal year, as determined under subsection (e), shall be allocated among all
				air carriers and air carrier contractor team arrangements awarded contracts
				under subsection (c) for such fiscal year in proportion to the commitments of
				such carriers to the Civil Reserve Air Fleet for such fiscal year.
									(2)In determining the minimum purchase
				amount payable under paragraph (1) under a contract under subsection (c) for
				charter air transportation services provided by an air carrier or air carrier
				contractor team arrangement during the fiscal year covered by such contract,
				the Secretary of Defense may adjust the amount allocated to such carrier or
				arrangement under paragraph (2) to take into account periods during such fiscal
				year when charter air transportation services of such carrier or a carrier in
				such arrangement are unavailable for usage by the Department of Defense,
				including during periods of refused business or suspended operations or when
				such carrier is placed in nonuse status pursuant to section 2640 of this title
				for safety reasons.
									(g)Distribution of
				amountsIf any amount available under this section for the
				minimum purchase of charter air transportation services from a carrier or air
				carrier contractor team arrangement for a fiscal year under a contract under
				subsection (c) is not utilized to purchase charter air transportation services
				from the carrier or arrangement in such fiscal year, such amount shall be
				provided to the carrier or arrangement before the first day of the following
				fiscal year.
								(h)Commitment of
				funds(1)The
				Secretary of each military department shall transfer to the transportation
				working capital fund a percentage of the total amount anticipated to be
				required in such fiscal year for the payment of minimum purchase amounts under
				all contracts awarded under subsection (c) for such fiscal year equivalent to
				the percentage of the anticipated use of charter air transportation services by
				such military department during such fiscal year from all carriers under
				contracts awarded under subsection (c) for such fiscal year.
									(2)Any amounts required to be
				transferred under paragraph (1) shall be transferred by the last day of the
				fiscal year concerned to meet the requirements of subsection (g) unless minimum
				purchase amounts have already been distributed by the Secretary of Defense
				under subsection (g) as of that date.
									(i)Availability of
				airlift services(1)From the total amount of
				charter air transportation services available for a fiscal year under all
				contracts awarded under subsection (c) for such fiscal year, a military
				department shall be entitled to obtain a percentage of such services equal to
				the percentage of the contribution of the military department to the
				transportation working capital fund for such fiscal year under subsection
				(h).
									(2)A military department may transfer
				any entitlement to charter air transportation services under paragraph (1) to
				any other military department or to any other agency, element, or component of
				the Department of Defense.
									(j)DefinitionIn this section, the term charter
				air transportation has the meaning given such term in section 40102(14)
				of title 49, United States Code, except that it only means such transportation
				for which the Secretary of Defense has entered into a contract for the purpose
				of passenger travel.
								(k)SunsetThe
				authorities in this section shall expire on December 31,
				2015.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 941
			 of such title is amended by adding at the end the following new item:
						
							
								9515. Charter air transportation services: minimum annual
				purchase amount for carriers participating in Civil Reserve Air
				Fleet.
							
							.
					(c)Report to
			 Congress; limitation on exercise of authority
						(1)ReportThe
			 Secretary of Defense shall submit to the congressional defense committees a
			 written report on the actions taken under subsections (a) and (b) of section
			 9515 of title 10, United States Code, as added by subsection (a), along with
			 the anticipated risks and benefits of such actions.
						(2)LimitationNo
			 authority under subsections (c) through (I) of such section may be implemented
			 until 30 days after the date on which the Secretary submits the report required
			 under paragraph (1).
						1034.Semi-annual
			 reports on status of Navy Next Generation Enterprise Networks program
					(a)Semi-annual
			 reports requiredThe Secretary of Defense shall submit to the
			 congressional defense committees semi-annual reports on the status of the
			 development, testing, and deployment of the Navy Next Generation Enterprise
			 Networks program and the transition of the capabilities provided by the Navy
			 Marine Corps Intranet program to the Next Generation Enterprise Networks
			 program. Each such report shall cover such status during the two fiscal
			 quarters preceding the fiscal quarter in which the report is submitted.
					(b)CoordinationThe
			 Secretary of Defense shall develop each of the semi-annual reports required
			 under subsection (a) in coordination with the Secretary of the Navy, the Under
			 Secretary of Defense for Acquisition, Technology, and Logistics, the Assistant
			 Secretary of Defense for Networks and Information Integration, and the Director
			 of Operational Test and Evaluation.
					(c)Contents of
			 reportsEach of the reports required under subsection (a) shall
			 address the following matters for the period covered by the report:
						(1)For each Next Generation Enterprise
			 Networks contract entered into by the Secretary of Defense—
							(A)the metrics used
			 for quantitatively measuring the performance of the entity with which the
			 Secretary has entered into the contract and, based on such metrics, an
			 assessment of the performance of such entity during such period;
							(B)the qualitative
			 measures used to assess the performance of such entity and, based on such
			 qualitative measures, an assessment of the performance of such entity during
			 such period;
							(C)the mechanisms for
			 providing incentives to improve the performance of such entity, the processes
			 for determining incentive payments, and the use of incentive payments made
			 during such period; and
							(D)the mechanisms for
			 penalizing such entity for poor performance, the processes for determining
			 penalties, and the use of such penalties during such period.
							(2)Any progress made
			 during such period to transition information technology services from the Navy
			 Marine Corps Intranet program to the Next Generation Enterprise Networks
			 program, including the transfer of intellectual property and infrastructure,
			 and a description of contracting mechanisms used to facilitate such transition
			 and the provision of services related to such transition.
						(3)An assessment of
			 any issues arising during such period that relate to the valuation and
			 ownership of intellectual property and infrastructure in the Navy Marine Corps
			 Intranet program.
						(4)Any activities carried out by the Next
			 Generation Enterprise Networks Governance Board to resolve issues related to
			 the Next Generation Enterprise Network program.
						(5)An assessment of the operational
			 effectiveness and suitability of the Next Generation Enterprise Networks
			 program during such period based on testing activities and other
			 assessments.
						(6)A description of the information security
			 and information assurance posture and performance of the Next Generation
			 Enterprise Networks program during such period.
						(7)The schedule,
			 status, and goals of the early transition activities between the Navy Marine
			 Corps Intranet program and the Next Generation Enterprise Networks program
			 carried out during such period.
						(8)A description of the role of the Next
			 Generation Enterprise Networks program with the Navy’s network
			 environment.
						(9)An updated
			 acquisition milestone schedule, including any changes from previous planned
			 schedules, the status of achieving milestones, and mitigation strategies for
			 maintaining program schedule performance.
						(d)Deadline for
			 submittal of reportsThe
			 Secretary of Defense shall submit the semi-annual reports required under this
			 section by not later than April 1 and October 1 of each year, and shall submit
			 the first report required under this section by not later than April 1,
			 2009.
					(e)TerminationThe
			 requirement to submit semi-annual reports under this section shall terminate on
			 the date that is one year after the date on which the Secretary of Defense
			 completes the full transition of the provision of services from the Navy Marine
			 Corps Intranet program and other transition programs to the Next Generation
			 Enterprise Networks program.
					1035.Sense of
			 Congress on nuclear weapons management
					(a)FindingsCongress makes the following
			 findings:
						(1)The unauthorized transfer of nuclear
			 weapons from Minot Air Force Base, North Dakota, to Barksdale Air Force Base,
			 Louisiana, in August 2007 was an extraordinary breach of the command and
			 control and security of nuclear weapons.
						(2)The reviews conducted following that
			 unauthorized transfer found that the ability of the Department of Defense to
			 provide oversight of nuclear weapons matters had degenerated and that senior
			 level attention to nuclear weapons management is minimal at best.
						(3)The lack of attention to nuclear weapons
			 and related equipment by the Department of Defense was demonstrated again when
			 it was discovered in March 2008 that classified equipment from Minuteman III
			 intercontinental ballistic missiles was inadvertently shipped to Taiwan in
			 2006.
						(4)The Department of Defense has insufficient
			 capability and staffing in the Office of the Under Secretary of Defense for
			 Policy to provide the necessary oversight of the nuclear weapons functions of
			 the Department.
						(5)The key senior position responsible for
			 nuclear weapons matters in the Department of Defense, the Assistant to the
			 Secretary of Defense for Nuclear and Chemical and Biological Defense Programs,
			 a position filled by appointment by and with the advice and consent of the
			 Senate, was vacant for more than 18 months before being filled in July
			 2008.
						(6)The inability to
			 provide consistent senior level emphasis on nuclear weapons policy has
			 contributed to an erosion in the level of attention paid to nuclear weapons
			 matters across the Department of Defense.
						(b)Sense of CongressIt is the sense of Congress that—
						(1)the United States should maintain clear and
			 unambiguous command and control of its nuclear weapons;
						(2)the safety and security of nuclear weapons
			 and related equipment should be a high priority as long as the United States
			 maintains a stockpile of nuclear weapons;
						(3)these objectives
			 will be more successfully attained if greater attention is paid to nuclear
			 weapons matters within the Office of the Secretary of Defense, the Office of
			 the Under Secretary of Defense for Policy, and the Office of the Under
			 Secretary of Defense for Acquisition, Technology, and Logistics;
						(4)the Secretary of Defense should consider
			 establishing and filling a senior position, at the level of Assistant Secretary
			 of Defense or Deputy Under Secretary of Defense, within the Office of the Under
			 Secretary of Defense for Policy to hold primary responsibility for the
			 strategic and nuclear weapons policy of the Department of Defense; and
						(5)the Secretary of
			 Defense should clarify the lines of responsibility and accountability for
			 nuclear weapons matters within the Office of the Secretary of Defense to place
			 greater emphasis on strategic and nuclear weapons policy and management.
						1036. Sense of
			 Congress on joint Department of Defense-Federal Aviation Administration
			 executive committee on conflict and dispute resolution
					(a)FindingsCongress
			 makes the following findings:
						(1)Unmanned aerial
			 systems (UAS) of the Department of Defense, like the Predator and the Global
			 Hawk, have become a critical component of military operations. Unmanned aerial
			 systems are indispensable in the conflict against terrorism and the campaigns
			 in Afghanistan and Iraq.
						(2)Unmanned aerial
			 systems of the Department of Defense must operate in the National Airspace
			 System (NAS) for training, operational support to the combatant commands, and
			 support to domestic authorities in emergencies and national disasters.
						(3)The Department of
			 Defense has been lax in developing certifications of airworthiness for unmanned
			 aerial systems, qualifications for operators of unmanned aerial systems,
			 databases on safety matters relating to unmanned aerial systems, and standards,
			 technology, and procedures that are necessary for routine access of unmanned
			 aerial systems to the National Airspace System.
						(4)As recognized in a
			 Memorandum of Agreement for Operation of Unmanned Aircraft Systems in the
			 National Airspace System signed by the Deputy Secretary of Defense and the
			 Administrator of the Federal Aviation Administration in September 2007, it is
			 vital for the Department of Defense and the Federal Aviation Administration to
			 collaborate closely to achieve progress in gaining access for unmanned aerial
			 systems to the National Airspace System to support military
			 requirements.
						(5)The Department of
			 Defense and the Federal Aviation Administration have jointly and separately
			 taken significant actions to improve the access of unmanned aerial systems of
			 the Department of Defense to the National Airspace System, but overall, the
			 pace of progress in access of such systems to the National Airspace System has
			 been insufficient and poses a threat to national security.
						(6)Techniques and
			 procedures can be rapidly acquired or developed to temporarily permit safe
			 operations of unmanned aerial systems in the National Airspace System until
			 permanent safe operations of such systems in the National Airspace System can
			 be achieved.
						(7)Identifying,
			 developing, approving, implementing, and monitoring the adequacy of these
			 techniques and procedures may require the establishment of a joint Department
			 of Defense-Federal Aviation Administration executive committee reporting to the
			 highest levels of the Department of Defense and the Federal Aviation
			 Administration on matters relating to the access of unmanned aerial systems of
			 the Department of Defense to the National Airspace System.
						(8)Joint management
			 attention at the highest levels of the Department of Defense and the Federal
			 Aviation Administration may also be required on other important issues, such as
			 type ratings for aerial refueling aircraft.
						(b)Sense of
			 CongressIt is the sense of Congress that the Secretary of
			 Defense should seek an agreement with the Administrator of the Federal Aviation
			 Administration to jointly establish within the Department of Defense and the
			 Federal Aviation Administration a joint Department of Defense–Federal Aviation
			 Administration executive committee on conflict and dispute resolution which
			 would—
						(1)act as a focal
			 point for the resolution of disputes on matters of policy and procedures
			 between the Department of Defense and the Federal Aviation Administration with
			 respect to—
							(A)airspace, aircraft
			 certifications, and aircrew training; and
							(B)other issues
			 brought before the joint executive committee by the Department of Defense or
			 the Department of Transportation;
							(2)identify solutions
			 to the range of technical, procedural, and policy concerns arising in the
			 disputes described in paragraph (1); and
						(3)identify solutions
			 to the range of technical, procedural, and policy concerns arising in the
			 integration of Department of Defense unmanned aerial systems into the National
			 Airspace System in order to achieve the increasing, and ultimately routine,
			 access of such systems into the National Airspace System.
						1037. Sense of Congress
			 on sale of new outsize cargo, strategic airlift aircraft for civilian
			 use
					(a)FindingsCongress
			 makes the following findings:
						(1)The 2006
			 Quadrennial Defense Review and the 2005 Mobility Capability Study determined
			 that the United States Transportation Command requires a force of 292 to 383
			 organic strategic airlift aircraft, augmented by procurement of airlift service
			 from commercial air carriers participating in the Civil Reserve Air Fleet, to
			 meet the demands of the National Military Strategy. Congress has authorized and
			 appropriated funds for 316 strategic airlift aircraft.
						(2)The commander of
			 the United States Transportation Command has testified to Congress that it is
			 essential to safeguard the capabilities and capacity of the Civil Reserve Air
			 Fleet to meet wartime surge demands in connection with major combat operations
			 and that procurement by the Air Force of excess organic strategic airlift
			 aircraft could be harmful to the health of the Civil Reserve Air Fleet.
						(3)The C–17 aircraft
			 is used extensively by the Air Mobility Command in the Global War on Terror.
			 Production of the C–17 aircraft is scheduled to cease in August, 2010.
						(4)The Federal
			 Aviation Administration has informed Congress that no fewer than six commercial
			 operators have expressed interest in operating a commercial variant of the C–17
			 aircraft. Commercial sale of the new C–17 aircraft would require that the
			 Department of Defense determine that it is in the national interest for the
			 Federal Aviation Administration to proceed with the issuance of a type
			 certificate for C-17 aircraft in accordance with section 21.27 of title 14,
			 Code of Federal Regulations.
						(5)New C–17 aircraft
			 sold for commercial use could be made available to the Civil Reserve Air Fleet,
			 thus strengthening the capabilities and capacity of the Civil Reserve Air
			 Fleet.
						(b)Sense of
			 CongressIt is the sense of Congress that the Secretary of
			 Defense, in consultation with the Secretary of Transportation, should—
						(1)review the
			 benefits and feasibility of pursuing a new production commercial cargo
			 capability with new C–17 commercial variant aircraft and determine whether such
			 capability is in the national interest; and
						(2)if the Secretary
			 of Defense determines that such a capability is in the national interest, take
			 appropriate actions to coordinate with the Federal Aviation Administration to
			 achieve the type certification for a commercial variant of the C-17 required by
			 section 21.27 of title 14, Code of Federal Regulations.
						EStudies and
			 Reports
				1041.Report on
			 corrosion control and prevention
					(a)Report
			 requiredThe Secretary of Defense, acting through the Director of
			 Corrosion Policy and Oversight, shall prepare and submit to the Committees on
			 Armed Services of the Senate and the House of Representatives a report on
			 corrosion control and prevention in weapons systems and equipment.
					(b)Matters
			 coveredThe report shall include the comments and recommendations
			 of the Department of Defense regarding potential improvements in corrosion
			 control and prevention through earlier planning. In particular, the report
			 shall include an evaluation and business case analysis of options for improving
			 corrosion control and prevention in the requirements and acquisition processes
			 of the Department of Defense for weapons systems and equipment. The evaluation
			 shall include an analysis of the impact of such potential improvements on
			 system acquisition costs and life cycle sustainment. The options for improved
			 corrosion control and prevention shall include corrosion control and
			 prevention—
						(1)as a key
			 performance parameter for assessing the selection of materials and
			 processes;
						(2)as a key
			 performance parameter for sustainment;
						(3)as part of the
			 capability development document in the joint capabilities integration and
			 development system; and
						(4)as
			 a requirement for weapons systems managers to assess their corrosion control
			 and prevention requirements over a system’s life cycle and incorporate the
			 results into their acquisition strategies prior to issuing a solicitation for
			 contracts.
						(c)DeadlineThe
			 report shall be submitted not later than 120 days after the date of the
			 enactment of this Act.
					(d)Review by
			 comptroller generalThe Comptroller General shall review the
			 report required under subsection (a), including the methodology used in the
			 Department’s analysis, and shall provide the results of the review to the
			 Committees on Armed Services of the Senate and the House of Representatives not
			 later than 60 days after the Department submits the report.
					1042.Study on using
			 Modular Airborne Fire Fighting Systems (MAFFS) in a Federal response to
			 wildfires
					(a)In
			 generalThe Secretary of Defense shall carry out a study to
			 determine—
						(1)how to utilize the Department’s Modular
			 Airborne Fire Fighting Systems (MAFFS) in all contingencies where there is a
			 Federal response to wildfires; and
						(2)how to decrease
			 the costs of using the Department’s MAFFS when supporting National Interagency
			 Fire Center (NIFC) fire fighting operations.
						(b)ReportNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 shall submit to the congressional defense committees a report on the results of
			 the study.
					1043.Study on rotorcraft
			 survivability
					(a)Study
			 requiredThe Secretary of
			 Defense and the Chairman of the Joint Chiefs of Staff shall carry out a study
			 on Department of Defense rotorcraft survivability. The study shall—
						(1)with respect to
			 actual losses of rotorcraft in combat—
							(A)identify the rates
			 of such losses from 1965 through 2008, measured in total annual losses by type
			 of aircraft and by cause, with rates for loss per flight hour and loss per
			 sortie provided;
							(B)identify by
			 category of hostile action (such as small arms, Man-Portable Air Defense
			 Systems, and so on), the causal factors for the losses; and
							(C)propose candidate solutions for
			 survivability (such as training, tactics, speed, countermeasures,
			 maneuverability, lethality, technology, and so on), in a prioritized list with
			 explanations, to mitigate each such causal factor, along with recommended
			 funding adequate to achieve rates at least equal to the experience in the
			 Vietnam conflict;
							(2)with respect to
			 actual losses of rotorcraft in combat theater not related to hostile
			 action—
							(A)identify the
			 causal factors of loss in a ranked list; and
							(B)propose candidate
			 solutions for survivability (such as training, tactics, speed, countermeasures,
			 maneuverability, lethality, technology, and so on), in a prioritized list, to
			 mitigate each such causal factor, along with recommended funding adequate to
			 achieve the Secretary’s Mishap Reduction Initiative goal of not more than 0.5
			 mishaps per 100,000 flight hours;
							(3)with respect to
			 losses of rotorcraft in training or other non-combat operations during
			 peacetime or interwar years—
							(A)identify by
			 category (such as inadvertent instrument meteorological conditions, wire
			 strike, and so on) the causal factors of loss in a ranked list; and
							(B)identify candidate solutions for
			 survivability and performance (such as candidate solutions referred to in
			 paragraph (2)(B) as well as maintenance, logistics, systems development, and so
			 on) in a prioritized list, to mitigate each such causal factor, along with
			 recommended funding adequate to achieve the goal of rotorcraft loss rates to
			 non-combat causes being reduced to 1.0;
							(4)identify the key
			 technical factors (causes of mishaps that are not related to human factors)
			 negatively impacting the rotorcraft mishap rates and survivability trends, to
			 include reliability, availability, maintainability, and other logistical
			 considerations; and
						(5)identify what
			 TACAIR is and has done differently to have such a decrease in losses per sortie
			 when compared to rotorcraft, to include—
							(A)examination of
			 aircraft, aircraft maintenance, logistics, operations, and pilot and operator
			 training;
							(B)an emphasis on the
			 development of common service requirements that TACAIR has implemented already
			 which are minimizing losses within TACAIR; and
							(C)candidate
			 solutions, in a prioritized list, to mitigate each causal factor with
			 recommended funding adequate to achieve the goal of rotorcraft loss rates
			 stated above.
							(b)ReportNot
			 later than August 1, 2009, the Secretary and the Chairman shall submit to the
			 congressional defense committees a report on the results of the study.
					1044.Report on
			 nuclear weapons
					(a)FindingsCongress finds that—
						(1)numerous nuclear
			 weapons are held in the arsenals of various countries around the world;
						(2)some of these
			 weapons make attractive targets for theft and for use by terrorist
			 organizations;
						(3)the United States
			 should identify, track, and monitor these weapons as a matter of national
			 security;
						(4)the United States
			 should assess the security risks associated with existing stockpiles of nuclear
			 weapons and should assess the risks of nuclear weapons being developed,
			 acquired, or utilized by other countries, particularly rogue states, and by
			 terrorists and other non-state actors; and
						(5)the United States
			 should work cooperatively with other countries to improve the security of
			 nuclear weapons and to promote multilateral reductions in the numbers of
			 nuclear weapons.
						(b)ReviewThe
			 President, in consultation with the Secretary of Defense, the Secretary of
			 State, the Secretary of Energy, and the Director of National Intelligence,
			 shall conduct a review of nuclear weapons world-wide that includes—
						(1)an inventory of
			 the nuclear arsenals of all countries that possess, or are believed to possess,
			 nuclear weapons, which indicates, as accurately as possible, the nuclear
			 weapons that are known, or are believed, to exist according to nationality,
			 type, yield, and form of delivery, and an assessment of the methods that are
			 currently employed to identify, track, and monitor nuclear weapons and their
			 component materials;
						(2)an assessment of
			 the risks associated with the deployment, transfer, and storage of nuclear
			 weapons deemed to be attractive to terrorists, rogue states, and other state or
			 non-state actors on account of their size or portability, or on account of
			 their accessibility due to the manner of their deployment or storage;
			 and
						(3)recommendations
			 for—
							(A)mechanisms and
			 procedures to improve security and safeguards for the nuclear weapons deemed to
			 be attractive to terrorists, rogue states, and other state or non-state
			 actors;
							(B)mechanisms and procedures to improve the
			 ability of the United States to identify, track, and monitor the nuclear
			 weapons deemed to be attractive to terrorists, rogue states, and other state or
			 non-state actors;
							(C)mechanisms and
			 procedures for implementing transparent multilateral reductions in nuclear
			 weapons arsenals; and
							(D)methods for
			 consolidating, dismantling, and disposing of the nuclear weapons in each
			 country that possesses, or is believed to possess, nuclear weapons, including
			 methods of monitoring and verifying consolidation, dismantlement, and
			 disposal.
							(c)Report
						(1)Report
			 requiredNot later than one year after the date of the enactment
			 of this Act, the President shall submit to Congress a report on the findings
			 and recommendations of the review required under subsection (b).
						(2)Classification
			 of reportThe report required under paragraph (1) shall be
			 submitted in unclassified form, but it may be accompanied by a classified
			 annex.
						1045.Report on
			 compliance by Department of Defense with Guam tax and licensing
			 lawsNot later than 180 days
			 after the date of the enactment of this Act, the Secretary of Defense, in
			 consultation with the Secretary of the Navy and the Joint Guam Program Office,
			 shall submit to the congressional defense committees a report on the steps that
			 the Department of Defense is taking to ensure that contractors of the
			 Department performing work on Guam comply with local tax and licensing
			 requirements.
				1046.Report on
			 detention operations in Iraq
					(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report on detention operations at theater internment facilities in
			 Iraq.
					(b)ElementsThe
			 report required by subsection (a) shall include each of the following:
						(1)A
			 detailed description of how counterinsurgency doctrine has been incorporated at
			 theater internment facilities in Iraq.
						(2)A
			 detailed description of the policies and programs instituted to prepare
			 detainees for reintegration following their release from detention in theater
			 internment facilities in Iraq.
						(3)A
			 description and assessment of the effects of changes in detention operations
			 and reintegration programs at theater internment facilities in Iraq during the
			 period beginning on January 1, 2007, and ending on the date of the completion
			 of the report, including changes in levels of violence within internment
			 facilities and in rates of recapture of detainees released from detention in
			 internment facilities.
						(4)A
			 description of—
							(A)the lessons
			 learned regarding detention operations in a counterinsurgency operation, an
			 assessment of how such lessons could be applied to detention operations
			 elsewhere (including in Afghanistan and at Guantanamo Bay, Cuba); and
							(B)any efforts to
			 integrate such lessons into Department of Defense directives, joint doctrine,
			 mission rehearsal exercises for deploying forces, and training for units
			 involved in detention and interrogation operations.
							(c)FormThe
			 report required under subsection (a) shall be submitted in unclassified form,
			 but may include a classified annex.
					1047.Review of
			 bandwidth capacity requirements of the Department of Defense and the
			 intelligence community
					(a)In
			 generalThe Secretary of Defense and the Director of National
			 Intelligence shall conduct a joint review of the bandwidth capacity
			 requirements of the Department of Defense and the intelligence community in the
			 near term, mid term, and long term.
					(b)ElementsThe
			 review required by subsection (a) shall include an assessment of the
			 following:
						(1)The current
			 bandwidth capacities and capabilities of the Department of Defense and the
			 intelligence community to transport data, including Government and commercial
			 ground networks, airborne relays, and satellite systems.
						(2)The bandwidth
			 capacities and capabilities anticipated to be available to the Department of
			 Defense and the intelligence community to transport data in the near term, mid
			 term, and long term.
						(3)Innovative technologies available to the
			 Department of Defense and the intelligence community to increase data transport
			 capacity of existing bandwidth (such as compression techniques or intelligent
			 software agents) that can be applied in the near term, mid term, and long
			 term.
						(4)The bandwidth and
			 data requirements of current major operational systems of the Department of
			 Defense and the intelligence community, including an assessment of—
							(A)whether such requirements are being
			 appropriately met by the bandwidth capacities and capabilities described in
			 paragraph (1); and
							(B)the degree to which any such requirements
			 are not being met by such bandwidth capacities and capabilities.
							(5)The anticipated
			 bandwidth and data requirements of major operational systems of the Department
			 of Defense and the intelligence community planned for each of the near term,
			 mid term, and long term, including an assessment of—
							(A)whether such anticipated requirements will
			 be appropriately met by the bandwidth capacities and capabilities described in
			 paragraph (2); and
							(B)the degree to which any such requirements
			 are not anticipated to be met by such bandwidth capacities and
			 capabilities.
							(6)Any mitigation
			 concepts that could be used to satisfy any unmet bandwidth and data
			 requirements.
						(7)The costs of
			 meeting the bandwidth and data requirements described in paragraphs (4) and
			 (5).
						(8)Any actions
			 necessary to integrate or consolidate the information networks of the
			 Department of Defense and the intelligence community.
						(c)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Defense and the Director of National Intelligence shall jointly submit to
			 the congressional defense committees, the Select Committee on Intelligence of
			 the Senate, and the Permanent Select Committee on Intelligence of the House of
			 Representatives a report setting forth the results of the review required by
			 subsection (a).
					(d)Formal review
			 process for bandwidth requirementsThe Secretary of Defense and
			 the Director of National Intelligence shall, as part of the Milestone B or Key
			 Decision Point B approval process for any major defense acquisition program or
			 major system acquisition program, establish a formal review process to ensure
			 that—
						(1)the bandwidth
			 requirements needed to support such program are or will be met; and
						(2)a
			 determination will be made with respect to how to meet the bandwidth
			 requirements for such program.
						(e)DefinitionsIn
			 this section:
						(1)Intelligence
			 communityThe term intelligence community has the
			 meaning given the term in section 3(4) of the National Security Act of 1947 (50
			 U.S.C. 401a(4)).
						(2)Long
			 termThe term long term means the five-year period
			 beginning on the date that is 10 years after the date of the enactment of this
			 Act.
						(3)Mid
			 termThe term mid term means the five-year period
			 beginning on the date that is five years after the date of the enactment of
			 this Act.
						(4)Near
			 termThe term near term means the five-year period
			 beginning on the date of the enactment of this Act.
						1048.Review of
			 findings and recommendations applicable to the Department of Defense regarding
			 electromagnetic pulse attack
					(a)ReviewThe
			 Secretary of Defense shall conduct a review of the findings and recommendations
			 applicable to the Department of Defense made in the reports of the Commission
			 to Assess the Threat to the United States from Electromagnetic Pulse Attack
			 established under title XIV of the Floyd D. Spence National Defense
			 Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law
			 106–398; 114 Stat. 165A–345).
					(b)Reports
						(1)In
			 generalThe Secretary shall submit to the congressional defense
			 committees a report on the review required by subsection (a) that shall include
			 the following:
							(A)A description of
			 the findings and recommendations described in that subsection that are
			 applicable to the Department of Defense.
							(B)A plan for
			 addressing the applicable findings and implementing the applicable
			 recommendations to the extent practicable and feasible.
							(C)If the Secretary
			 determines that it is not practicable or feasible to address an applicable
			 finding or implement an applicable recommendation, an explanation clearly
			 explaining each such determination.
							(D)A description of
			 the capabilities of the Department of Defense needed to protect and recover
			 from an electromagnetic pulse attack.
							(E)Any research and
			 development needed to address any applicable finding or recommendation to
			 enable the Department of Defense to implement such recommendations in the
			 future.
							(F)A description of
			 the plans and programs that the Department of Defense has in place or plans to
			 put in place to address the threat from electromagnetic pulse attack.
							(G)A description of
			 the organizational and management structure that the Department of Defense has
			 in place or plans to have in place to address the threat from an
			 electromagnetic pulse attack.
							(H)A description of
			 any impediments to implementing any applicable recommendations.
							(2)Submittal
			 datesThe report required by paragraph (1) shall be submitted not
			 later than September 1 of each odd numbered year beginning in 2009 and ending
			 in 2015.
						(3)Form of
			 reportThe report required by paragraph (1) shall be submitted in
			 unclassified form, but may include a classified annex.
						FOther
			 Matters
				1051.Additional
			 information under annual submissions of information regarding information
			 technology capital assetsSection 351 of the Bob Stump National
			 Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat.
			 2516; 10 U.S.C. 221 note) is amended—
					(1)in subsection (a)—
						(A)by striking paragraph (1);
						(B)by redesignating
			 paragraph (2) as paragraph (1);
						(C)in paragraph (1),
			 as so redesignated, by striking and an estimated total life cycle
			 cost and inserting or an estimated total cost;
			 and
						(D)by adding at the
			 end the following new paragraph (2):
							
								(2)Information
				technology capital assets not covered by paragraph (1) that have been
				determined by the Chief Information Officer of the Department of Defense to be
				significant investments.
								;
				
						(2)by
			 striking subsection (b);
					(3)by redesignating
			 subsection (c) as subsection (b);
					(4)in subsection (b),
			 as so redesignated, by striking subsection (a)(2) and inserting
			 subsection (a)(1);
					(5)by inserting after
			 subsection (b) the following new subsection (c):
						
							(c)Required
				information for significant investmentsWith respect to each
				information technology capital asset not covered by paragraph (1) of subsection
				(a), but covered by paragraph (2) of that subsection, the Secretary of Defense
				shall include such information in a format that is appropriate to the current
				status of such asset.
							;
				and
					(6)in
			 subsection (d), by striking life cycle.
					1052.Submission to
			 Congress of revision to regulation on enemy prisoners of war, retained
			 personnel, civilian internees, and other detainees
					(a)Submission to
			 CongressA successor
			 regulation to Army Regulation 190–8 Enemy Prisoners of War, Retained Personnel,
			 Civilian Internees and Other Detainees (dated October 1, 1997) may not be
			 carried out or implemented until the date that is 60 days after the date on
			 which the Secretary of Defense submits to the Committees on Armed Services of
			 the Senate and House of Representatives such successor regulation.
					(b)Savings
			 clauseNothing in this
			 section shall affect the continued effectiveness of Army Regulation 190–8 Enemy
			 Prisoners of War, Retained Personnel, Civilian Internees and Other Detainees
			 (dated October 1, 1997).
					1053.Barnegat Inlet
			 to Little Egg Inlet, New Jersey
					(a)Project
			 modificationThe project for
			 hurricane and storm damage reduction, Barnegat Inlet to Little Egg Inlet, New
			 Jersey, authorized by section 101(a)(1) of the Water Resources Development Act
			 of 2000 (114 Stat. 2576), is modified to authorize the Secretary of the Army to
			 undertake, at Federal expense, such measures as the Secretary determines to be
			 necessary and appropriate in the public interest to address the handling of
			 munitions placed on the beach during construction of the project before the
			 date of enactment of this section.
					(b)Treatment of
			 costsCosts incurred in carrying out subsection (a) shall not be
			 considered to be a cost of constructing the project.
					(c)CreditThe
			 Secretary shall credit, in accordance with section 221 of the Flood Control Act
			 of 1970 (42 U.S.C. 1962d-5b), toward the non-Federal share of the cost of the
			 project the costs incurred by the non-Federal interest with respect to the
			 removal and handling of the munitions referred to in subsection (a).
					(d)Eligible
			 activitiesMeasures authorized by subsection (a) include
			 monitoring, removal, and disposal of the munitions referred to in subsection
			 (a).
					1054.Standing
			 advisory panel on improving coordination among the Department of Defense, the
			 Department of State, and the United States Agency for International Development
			 on matters of national security
					(a)Establishment of
			 Advisory PanelThe Secretary of Defense, the Secretary of State,
			 and the Administrator of the United States Agency for International Development
			 (USAID) may jointly establish an advisory panel to advise, review, and make
			 recommendations on ways to improve coordination among the Department of
			 Defense, the Department of State, and the United States Agency for
			 International Development on matters relating to national security, including
			 reviewing their respective roles and responsibilities.
					(b)Membership
						(1)CompositionThe
			 advisory panel shall be composed of 12 members, of whom—
							(A)three shall be
			 appointed by the Secretary of Defense, in consultation with the Secretary of
			 State and the Administrator;
							(B)three shall be
			 appointed by the Secretary of Defense, with the advice of the Chairman of the
			 Joint Chiefs of Staff, and in consultation with the Secretary of State and the
			 Administrator;
							(C)three shall be
			 appointed by the Secretary of State, in consultation with the Secretary of
			 Defense and the Administrator; and
							(D)three shall be
			 appointed by the Administrator, in consultation with the Secretary of Defense
			 and the Secretary of State.
							(2)ChairmanThe
			 Secretary of Defense, the Secretary of State, and the Administrator shall
			 jointly designate one member as chairman.
						(3)Vice
			 chairmanThe Secretary of Defense, the Secretary of State, and
			 the Administrator shall jointly designate one member as vice chairman. The vice
			 chairman may not be a member appointed to the advisory panel under paragraph
			 (1) by the same Secretary or Administrator who appointed the member under such
			 paragraph who is designated as the chairman under paragraph (2).
						(4)ExpertiseMembers
			 of the advisory panel shall be private citizens of the United States with
			 national recognition and significant experience in the Federal Government, the
			 Armed Forces, public administration, foreign affairs, or development.
						(5)Deadline for
			 appointmentAll members of the advisory panel should be appointed
			 not earlier than January 20, 2009, and not later than March 20, 2009.
						(6)TermsThe
			 term of each member of the advisory panel is for the life of the advisory
			 panel.
						(7)VacanciesA
			 vacancy in the advisory panel shall be filled not later than 30 days after such
			 vacancy occurs and in the manner in which the original appointment was
			 made.
						(8)Security
			 clearancesThe appropriate departments or agencies of the Federal
			 Government shall cooperate with the advisory panel in expeditiously providing
			 to the members and staff of the advisory panel appropriate security clearances
			 to the extent possible pursuant to existing procedures and requirements, except
			 that no person shall be provided with access to classified information under
			 this section without the appropriate security clearances.
						(9)StatusA
			 member of the advisory panel who is not otherwise employed by the Federal
			 Government shall not be considered to be a Federal employee, except for the
			 purposes of chapter 81 of title 5, United States Code, and chapter 171 of title
			 28, United States Code.
						(10)ExpensesThe
			 members of the advisory panel shall be allowed travel expenses, including per
			 diem in lieu of subsistence, at rates authorized for employees of agencies
			 under subchapter I of chapter 57 of title 5, while away from their homes or
			 regular places of business in the performance of services for the advisory
			 panel.
						(c)Meetings and
			 Procedures
						(1)Initial
			 meetingThe advisory panel shall conduct its first meeting not
			 later than 30 days after the date that all appointments to the advisory panel
			 have been made under subsection (b).
						(2)MeetingsThe
			 advisory panel shall meet not less often than once every three months. The
			 advisory panel may also meet at the call of the Secretary of Defense, the
			 Secretary of State, or the Administrator.
						(3)ProceduresThe
			 advisory panel shall carry out its duties under procedures established under
			 subsection (d).
						(d)Support of
			 Federally Funded Research and Development CenterIf the advisory panel is established under
			 subsection (a), the Secretary of Defense, in consultation with the Secretary of
			 State and the Administrator, shall, not later than 60 days after the date of
			 the final appointment of the members of the advisory panel pursuant to
			 subsection (b)(5), enter into a contract with a federally funded research and
			 development center for the provision of administrative and logistical support
			 and assistance to the advisory panel in carrying out its duties under this
			 section. Such support and assistance shall include the establishment of the
			 procedures of the advisory panel.
					(e)Duties of
			 PanelThe advisory panel shall—
						(1)analyze the roles
			 and responsibilities of the Department of Defense, the Department of State, and
			 the USAID regarding—
							(A)stability
			 operations;
							(B)foreign assistance
			 (including security assistance); and
							(C)other areas the
			 Secretary of Defense, the Secretary of State, and the Administrator jointly
			 agree are appropriate;
							(2)review—
							(A)the structures and
			 systems that coordinate policy-making;
							(B)the national
			 security-related roles and responsibilities of the Department of Defense, the
			 Department of State, USAID, and, as appropriate, other relevant agencies to
			 ensure effective coordination;
							(C)the efforts of the
			 Department of Defense, the Department of State, USAID, and such other relevant
			 agencies to ensure that lessons learned and expertise that is developed in
			 carrying out programs related to national security are shared among the
			 departments and agencies of the Federal Government, as appropriate; and
							(D)the coordination
			 of activities conducted abroad and carried out by personnel of the Department
			 of Defense, Department of State, USAID, and such other relevant agencies;
			 and
							(3)provide advice and
			 make recommendations for otherwise improving coordination between and among the
			 Department of Defense, the Department of State and USAID on matters of national
			 security.
						(f)Cooperation of
			 other agenciesUpon request by the advisory panel, any department
			 or agency of the Federal Government shall provide information that the advisory
			 panel considers necessary to carry out its duties.
					(g)Reports
						(1)Interim
			 reportNot later than 180 days after the first meeting of the
			 advisory panel, the advisory panel shall submit to the Secretary of Defense,
			 the Secretary of State, and the Administrator a report that identifies—
							(A)aspects of the
			 interagency structure and processes relating to matters of national security
			 that should take priority in any effort to improve the coordination among the
			 Department of Defense, the Department of State, and USAID; and
							(B)methods to better
			 coordinate the interagency structure and processes relating to matters of
			 national security.
							(2)Annual
			 reportsNot later than December 31 of the year in which the
			 interim report is submitted under paragraph (1), the advisory panel shall
			 submit to the Secretary of Defense, the Secretary of State, and the
			 Administrator a report on—
							(A)the activities of
			 the advisory panel;
							(B)any deficiencies
			 relating to coordination among the Department of Defense, Department of States
			 and USAID and other relevant agencies on matters of national security;
							(C)any improvements
			 made during the period covered by the report to the coordination among the
			 Department of Defense, the Department of State, USAID, and other relevant
			 agencies on matters of national security;
							(D)methods to better
			 coordinate the interagency structure and processes among the Department of
			 Defense, the Department of State, USAID, and other relevant agencies on matters
			 relating to national security; and
							(E)such findings,
			 conclusions, and recommendations as the advisory panel considers
			 appropriate.
							(3)Submission of
			 report to CongressThe Secretary of Defense, the Secretary of
			 State, and the Administrator shall submit to the appropriate congressional
			 committees the reports required under this subsection and any additional
			 information considered appropriate.
						(4)Congressional
			 briefingsNot later than 30 days after the submission of each
			 report required under this subsection, the members of the advisory panel shall
			 make themselves available to meet with the appropriate congressional committees
			 to brief such committees on the matters contained in the report.
						(5)Appropriate
			 committeesFor the purposes of this subsection, the appropriate
			 congressional committees are the following:
							(A)The Committees on
			 Foreign Affairs, Armed Services, and Appropriations of the House of
			 Representatives.
							(B)The Committees on
			 Foreign Relations, Armed Services, and Appropriations of the Senate.
							(h)Termination of
			 advisory panelThe advisory panel shall terminate on December 31,
			 2012.
					(i)DefinitionsIn
			 this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development.
						(2)Stability
			 operationsThe term stability operations means
			 stability and reconstruction operations conducted by departments or agencies of
			 the Federal Government described by Department of Defense Directive 3000.05,
			 National Security Presidential Directive 1, or National Security Presidential
			 Directive 44.
						(3)Federal
			 agencyThe term Federal agency means any entity
			 included in chapter 1 of title 5, United States code.
						1055.Reports on
			 strategic communication and public diplomacy activities of the Federal
			 Government
					(a)Report by
			 President
						(1)Initial
			 reportNot later than December 31, 2009, the President shall
			 submit to the appropriate committees of Congress a report on a comprehensive
			 interagency strategy for public diplomacy and strategic communication of the
			 Federal Government, including benchmarks and a timetable for achieving such
			 benchmarks.
						(2)Elements of
			 ReportThe report required under paragraph (1) shall include the
			 following elements:
							(A)StrategyA
			 comprehensive interagency strategy, which shall include the following:
								(i)Prioritizing the
			 mission of supporting specific foreign policy objectives, such as
			 counterterrorism and efforts to combat extremist ideology, in parallel and in
			 complement with, as appropriate, the broad mission of communicating the
			 policies and values of the United States to foreign audiences.
								(ii)Consolidating and
			 elevating, as appropriate, Federal Government leadership to prioritize, manage,
			 and implement the strategy required by this subsection, including consideration
			 of whether to establish strategic communication and public diplomacy positions
			 at the National Security Council and to establish a single office to coordinate
			 strategic communication and public diplomacy efforts.
								(iii)Improving
			 coordination across departments and agencies of the Federal Government on
			 strategic communications and public diplomacy.
								(iv)Consideration of
			 whether resources devoted to strategic communication and public diplomacy
			 efforts should be increased.
								(B)StudyA
			 study of whether to establish an independent, not-for-profit organization
			 responsible for providing independent assessment and strategic guidance to the
			 Federal Government on strategic communication and public diplomacy, as
			 recommended by the Task Force on Strategic Communication of the Defense Science
			 Board.
							(C)Roles of
			 departments or agencies of the federal governmentA description
			 of the respective roles of the National Security Council, the Department of
			 Defense, and the Department of State regarding strategic communication and
			 public diplomacy, including—
								(i)a
			 description of the roles of the offices within the National Security Council,
			 the Department of Defense, and the Department of State engaged in message
			 outreach to audiences abroad; and
								(ii)an
			 explanation of how the National Security Council, the Department of Defense,
			 and the Department of State coordinate strategic communication and public
			 diplomacy activities.
								(3)Subsequent
			 reportTwo years after the submission of the initial report under
			 paragraph (1), the President shall submit to the appropriate committees of
			 Congress a report on—
							(A)the status of the
			 implementation of the strategy;
							(B)progress toward
			 achievement of benchmarks; and
							(C)any changes to the
			 strategy since the submission of the initial report.
							(b)Report by
			 Secretary of DefenseNot later than December 31, 2009, the
			 Secretary of Defense shall review, and submit to the congressional defense
			 committees a report on, the organizational structure within the Department of
			 Defense for advising the Secretary on the direction and priorities for
			 strategic communication activities, including an assessment of the option of
			 establishing a board, composed of representatives from among the organizations
			 within the Department responsible for strategic communications, public
			 diplomacy, and public affairs, and including advisory members from the broader
			 interagency community as appropriate, for purposes of—
						(1)providing strategic direction for
			 Department of Defense efforts related to strategic communications and public
			 diplomacy; and
						(2)setting priorities
			 for the Department of Defense in the areas of strategic communications and
			 public diplomacy.
						(c)Form and
			 Availability of Reports
						(1)FormThe
			 reports required by this section may be submitted in a classified form.
						(2)AvailabilityAny
			 unclassified portions of the reports required by this section shall be made
			 available to the public.
						(d)Appropriate
			 CommitteesFor the purposes of this section, the appropriate
			 committees of Congress are the following:
						(1)The Committees on
			 Foreign Relations, Armed Services, and Appropriations of the Senate.
						(2)The Committees on
			 Foreign Affairs, Armed Services, and Appropriations of the House of
			 Representatives.
						1056.Prohibitions
			 relating to propaganda
					(a)ProhibitionNo part of any funds authorized to be
			 appropriated in this or any other Act shall be used by the Department of
			 Defense for publicity or propaganda purposes within the United States not
			 otherwise specifically authorized by law.
					(b)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Inspector General of the Department of Defense
			 shall submit to Congress a report on the findings of their project number
			 D2008–DIPOEF–0209.000, entitled Examination of Allegations Involving DoD
			 Office of Public Affairs Outreach Program.
					(c)Legal
			 opinionNot later than 120
			 days after the date of the enactment of this Act, the Comptroller General of
			 the United States shall issue a legal opinion to Congress on whether the
			 Department of Defense violated appropriations prohibitions on publicity or
			 propaganda activities established in Public Laws 107–117, 107–248, 108–87,
			 108–287, 109–148, 109–289, and 110–116, the Department of Defense
			 Appropriations Acts for fiscal years 2002 through 2008, respectively, by
			 offering special access to prominent persons in the private sector who serve as
			 media analysts, including briefings and information on war efforts, meetings
			 with high level government officials, and trips to Iraq and Guantanamo Bay,
			 Cuba.
					(d)Rule of
			 construction related to intelligence activitiesNothing in this
			 section shall be construed to apply to any lawful and authorized intelligence
			 activity of the United States Government.
					1057.Sense of Congress
			 on interrogation of detainees by contractor personnelIt is the sense of Congress that—
					(1)the interrogation
			 of enemy prisoners of war, civilian internees, retained persons, other
			 detainees, terrorists, and criminals when captured, transferred, confined, or
			 detained during or in the aftermath of hostilities is an inherently
			 governmental function and cannot appropriately be transferred to private sector
			 contractors;
					(2)not later than one year after the date of
			 the enactment of this Act, the Secretary of Defense should develop the
			 resources needed to ensure that interrogations described in paragraph (1) can
			 be conducted by government personnel and not by private sector contractors;
			 and
					(3)properly trained and cleared contractors
			 may appropriately be used as linguists, interpreters, report writers,
			 information technology technicians, and other employees filling ancillary
			 positions, if the private sector contractors are subject to the same rules,
			 procedures, policies, and laws pertaining to detainee operations and
			 interrogations that govern the execution of these positions by government
			 personnel.
					1058.Sense of Congress
			 with respect to videotaping or otherwise electronically recording strategic
			 intelligence interrogations of persons in the custody of or under the effective
			 control of the Department of Defense
					(a)In
			 GeneralIt is the sense of Congress that the Secretary of Defense
			 should take such actions as are necessary to ensure that each strategic
			 intelligence interrogation of any person who is in the custody or under the
			 effective control of the Department of Defense or under detention in a
			 Department of Defense facility is videotaped or otherwise electronically
			 recorded.
					(b)Strategic
			 Intelligence Interrogation DefinedFor purposes of this section,
			 the term strategic intelligence interrogation means an
			 interrogation of a person described in subsection (a) conducted at a
			 theater-level detention facility.
					1059.Modification
			 of deadlines for standards required for entry to military installations in the
			 United StatesSection 1069(c)
			 of the National Defense Authorization Act of Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 327) is amended—
					(1)in
			 paragraph (1)—
						(A)by striking
			 July 1, 2008 and inserting February 1, 2009;
			 and
						(B)by striking
			 January 1, 2009 and inserting October 1, 2010;
			 and
						(2)in
			 paragraph (2), by striking implemented and inserting
			 developed.
					1060.Extension of
			 certain dates for Congressional Commission on the Strategic Posture of the
			 United States
					(a)Extension of
			 datesSection 1062 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is
			 amended—
						(1)in subsection (e),
			 by striking December 1, 2008 and inserting April 1,
			 2009; and
						(2)in
			 subsection (g), by striking June 1, 2009 and inserting
			 September 30, 2009.
						(b)Interim
			 reportNot later than
			 December 1, 2008, the Congressional Commission on the Strategic Posture of the
			 United States shall submit to the President, the Secretary of Defense, the
			 Secretary of Energy, the Secretary of State, the Committee on Armed Services of
			 the Senate, and the Committee on Armed Services of the House of Representatives
			 an interim report on the commission's initial findings, conclusions, and
			 recommendations. To the extent practicable, the interim report shall address
			 the matters required to be included in the report under subsection (e) of such
			 section 1062.
					1061.Technical and
			 clerical amendments
					(a)Title
			 10, United States CodeTitle 10, United States Code, is amended as
			 follows:
						(1)The table of
			 sections at the beginning of chapter 2 is amended by inserting after the item
			 relating to 118a the following new item:
							
								
									118b. Quadrennial roles and missions
				review.
								
								.
						(2)The table of sections at the beginning of
			 chapter 5 is amended in the item relating to section 156 by inserting a period
			 at the end.
						(3)The table of
			 sections at the beginning of chapter 7 is amended in the item relating to
			 section 183 by inserting a period at the end.
						(4)Section 1477(e) is amended by inserting a
			 period at the end.
						(5)Section 2192a is
			 amended—
							(A)in subsection
			 (e)(4), by striking title 11, United States Code, and inserting
			 title 11; and
							(B)in subsection (f),
			 by striking title 10, United States Code and inserting
			 this title.
							(6)The table of chapters at the beginning of
			 subtitle C, and the table of chapters at the beginning of part IV of such
			 subtitle, are each amended by striking the item relating to chapter 667 and
			 inserting the following new item:
							
								
									667.Issue of
				  Serviceable Material Other Than to Armed
				  Forces7911
								
								.
						(b)National Defense
			 Authorization Act for Fiscal Year 2008Effective as of January
			 28, 2008, and as if included therein as enacted, the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended as
			 follows:
						(1)Section 371(c) (122
			 Stat. 80) is amended by striking operational
			 strategies and inserting operational
			 systems.
						(2)Section
			 585(b)(3)(C) (122 Stat. 132) is amended by inserting both places it
			 appears before the period at the end.
						(3)Section 703(b)
			 (122 Stat. 103) is amended by striking as amended by and
			 inserting as inserted by.
						(4)Section 805(a)
			 (122 Stat. 212) is amended by striking Act , and inserting
			 Act,.
						(5)Section 883(b)
			 (122 Stat. 264) is amended by striking Section 832(c)(1) of such Act, as
			 redesignated by subsection (a), is amend by and inserting
			 Section 832(b)(1) of such Act is amended by.
						(6)Section 890(d)(2)
			 (122 Stat. 270) is amended by striking sections and inserting
			 parts.
						(7)Section 904(a)(4)
			 (122 Stat. 274) is amended by striking 131(b)(2) and inserting
			 131(b).
						(8)Section
			 954(a)(3)(B) (122 Stat. 294) is amended by inserting , as redesignated
			 by section 524(a)(1)(A), after of such title.
						(9)Section 954(b)(2) (122 Stat. 294) is
			 amended—
							(A)by striking
			 2114(e) of such title and inserting 2114(f) of such
			 title, as redesignated by section 524(a)(1)(A),; and
							(B)by striking the
			 period at the end and inserting and inserting
			 President..
							(10)Section
			 1063(d)(1) (122 Stat. 323) is amended by striking a semicolon after
			 subsection and inserting a comma after
			 subsection.
						(11)Section
			 1229(i)(3) (122 Stat. 383) is amended by striking publically and
			 inserting publicly.
						(12)Section
			 1422(e)(2) (122 Stat. 422) is amended by striking subsection (c)
			 and inserting subsection (c)(1).
						(13)Section 1602(4)
			 (122 Stat. 432) is amended by striking section 411 h(b) and
			 inserting section 411h(b)(1).
						(14)Section 1617(b)
			 (122 Stat. 449) is amended by striking by adding at the end and
			 inserting by inserting after the item relating to section
			 1074k.
						(15)Section 2106 (122
			 Stat. 508) is amended by striking for 2007 both places it
			 appears and inserting for Fiscal Year 2007.
						(16)Section
			 2826(a)(2)(A) (122 Stat. 546) is amended by striking Secretary of
			 the Army and inserting Secretary of
			 Army.
						(c)Title 31, United
			 States CodeTitle 31, United States Code, is amended as
			 follows:
						(1)Chapter 35 is
			 amended by striking the first section 3557.
						(2)The second section
			 3557 is amended in the section heading by striking Public-Private and inserting
			 public-private.
						(3)The table of sections at the beginning of
			 chapter 35 is amended by striking the second item relating to section
			 3557.
						(d)Title 28, United
			 States CodeSection 1491(b) of title 28, United States Code, is
			 amended by striking the first paragraph (5).
					(e)Ronald W. Reagan
			 National Defense Authorization Act for Fiscal Year 2005Section 721(e) of the Ronald W. Reagan
			 National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375;
			 118 Stat. 1988; 10 U.S.C. 1092 note) is amended by striking fiscal years
			 2005 and all that follows through 2010 and inserting
			 fiscal years 2005 through 2010.
					1062. Notification
			 of Committees on Armed Services with respect to certain nonproliferation and
			 proliferation activities
					(a)Notification
			 with respect to nonproliferation activitiesThe Secretary of
			 Defense, the Secretary of Energy, the Secretary of Commerce, the Secretary of
			 State, and the Nuclear Regulatory Commission shall keep the Committee on Armed
			 Services of the Senate and the Committee on Armed Services of the House of
			 Representatives informed with respect to—
						(1)any activities
			 undertaken by any such Secretary or the Commission to carry out the purposes
			 and policies of the Secretaries and the Commission with respect to
			 nonproliferation programs; and
						(2)any other
			 activities undertaken by any such Secretary or the Commission to prevent the
			 proliferation of nuclear, chemical, or biological weapons or the means of
			 delivery of such weapons.
						(b)Notification
			 with respect to proliferation activities in foreign nations
						(1)In
			 generalThe Director of National Intelligence shall keep the
			 Committee on Armed Services of the Senate and the Committee on Armed Services
			 of the House of Representatives fully and currently informed with respect to
			 any activities of foreign nations that are significant with respect to the
			 proliferation of nuclear, chemical, or biological weapons or the means of
			 delivery of such weapons.
						(2)Fully and
			 currently informed definedFor purposes of paragraph (1), the
			 term fully and currently informed means the transmittal of
			 credible information with respect to an activity described in such paragraph
			 not later than 60 days after becoming aware of the activity.
						1063.Assessment of
			 security measures at consolidated center for North American Aerospace Defense
			 Command and United States Northern Command
					(a)Assessment
			 requiredThe Secretary of Defense shall conduct an assessment of
			 the adequacy of security measures for the consolidated command center for North
			 American Aerospace Defense Command and United States Northern Command at
			 Peterson Air Force Base, Colorado.
					(b)ElementsThe
			 assessment required in paragraph (a) shall include the following:
						(1)A
			 description of the security measures taken and planned for the consolidated
			 command center as of October 1, 2008.
						(2)An assessment of
			 whether existing and planned security measures for the consolidated command
			 center are adequate to provide the necessary level of protection.
						(3)An
			 estimate of the total costs associated with such security measures adequate to
			 provide the necessary level of protection.
						(c)Report
			 requiredNot later than March 1, 2009, the Secretary of Defense
			 shall submit to the congressional defense committees a report containing the
			 results of the assessment required in subsection (a).
					(d)Additional
			 requirementThe Secretary of
			 Defense shall ensure that redundant facilities and equipment, along with the
			 appropriate manning necessary to ensure the continuity of operations, are
			 maintained at Cheyenne Mountain Air Force Station until the Secretary certifies
			 that security measures have been instituted that bring the consolidated command
			 center for North American Aerospace Defense Command and United States Northern
			 Command into full compliance with Protection Level One requirements, as defined
			 by Air Force Instruction 31-101, dated March 1, 2007.
					XICivilian Personnel
			 Matters
			
				Sec. 1101. Authority to waive annual limitation on premium pay
				and aggregate limitation on pay for Federal civilian  employees working
				overseas.
				Sec. 1102. Temporary discretionary authority to grant
				allowances, benefits, and gratuities to personnel on official duty in a combat
				zone.
				Sec. 1103. Election of insurance coverage by Federal civilian
				employees deployed in support of a contingency operation.
				Sec. 1104. Extension of authority to make lump-sum severance
				payments.
				Sec. 1105. Extension of voluntary reduction-in-force authority
				of Department of Defense.
				Sec. 1106. Enhancement of authorities relating to additional
				positions under the national security personnel system.
				Sec. 1107. Expedited hiring authority for health care
				professionals.
				Sec. 1108. Direct hire authority at personnel demonstration
				laboratories for certain candidates.
				Sec. 1109. Status reports relating to laboratory personnel
				demonstration projects.
				Sec. 1110. Technical amendment relating to definition of
				professional accounting position for purposes of certification and
				credentialing standards.
				Sec. 1111. Exceptions and adjustments to limitations on
				personnel and reports on such exceptions and adjustments.
			
			1101.Authority to
			 waive annual limitation on premium pay and aggregate limitation on pay for
			 Federal civilian  employees working overseas
				(a)Waiver
			 authorityDuring calendar year 2009, and notwithstanding section
			 5547 of title 5, United States Code, the head of an Executive agency may waive
			 the premium pay limitations established in that section up to the annual rate
			 of salary payable to the Vice President under section 104 of title 3, United
			 States Code, for an employee who performs work while in an overseas location
			 that is in the area of responsibility of the Commander of the United States
			 Central Command, or an overseas location that was formerly in the area of
			 responsibility of the Commander of the United States Central Command but has
			 been moved to the area of responsibility of the Commander of the United States
			 Africa Command, in direct support of, or directly related to—
					(1)a
			 military operation, including a contingency operation; or
					(2)an
			 operation in response to a national emergency declared by the President.
					(b)Applicability of
			 aggregate limitation on paySection 5307 of title 5, United
			 States Code, shall not apply to any employee in any calendar year in which that
			 employee is granted a waiver under subsection (a).
				(c)Additional pay
			 not considered basic payTo the extent that a waiver under
			 subsection (a) results in payment of additional premium pay of a type that is
			 normally creditable as basic pay for retirement or any other purpose, such
			 additional pay shall not be considered to be basic pay for any purpose, nor
			 shall it be used in computing a lump-sum payment for accumulated and accrued
			 annual leave under section 5551 of title 5, United States Code.
				(d)RegulationsThe
			 Director of the Office of Personnel Management may issue regulations to ensure
			 appropriate consistency among heads of executive agencies in the exercise of
			 authority granted by this section.
				1102.Temporary
			 discretionary authority to grant allowances, benefits, and gratuities to
			 personnel on official duty in a combat zone
				(a)In
			 generalSection 1603(a) of
			 the Emergency Supplemental Appropriations Act for Defense, the Global War on
			 Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443) is
			 amended—
					(1)by striking
			 During fiscal years 2006, 2007, and 2008 and inserting
			 (1) During fiscal years 2006 (including the period beginning on October
			 1, 2005, and ending on June 15, 2006), 2007, and 2008; and
					(2)by adding at the
			 end the following:
						
							(2)During fiscal years 2009, 2010, and 2011,
				the head of an agency may, in the agency head’s discretion, provide to an
				individual employed by, or assigned or detailed to, such agency allowances,
				benefits, and gratuities comparable to those provided by the Secretary of State
				to members of the Foreign Service under section 413 and chapter 9 of title I of
				the Foreign Service Act of 1980, if such individual is on official duty in a
				combat zone (as defined by section 112(c) of the Internal Revenue Code of
				1986).
							.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect as if included in the enactment of the
			 Emergency Supplemental Appropriations Act for Defense, the Global War on
			 Terror, and Hurricane Recovery, 2006 (Public Law 109–234).
				1103.Election of
			 insurance coverage by Federal civilian employees deployed in support of a
			 contingency operation
				(a)Automatic
			 coverageSection 8702(c) of title 5, United States Code, is
			 amended—
					(1)by inserting
			 an employee who is deployed in support of a contingency operation (as
			 that term is defined in section 101(a)(13) of title 10) or after
			 subsection (b),; and
					(2)by striking
			 the date of the and inserting the date of notification of
			 deployment or.
					(b)Optional
			 insuranceSection 8714a(b) of such title is amended—
					(1)by designating the
			 text as paragraph (2); and
					(2)by inserting
			 before paragraph (2), as so designated, the following new paragraph (1):
						
							(1)An employee who is deployed in
				support of a contingency operation (as that term is defined in section
				101(a)(13) of title 10) or an employee of the Department of Defense who is
				designated as emergency essential under section 1580 of title 10 shall be
				insured under the policy of insurance under this section if the employee,
				within 60 days after the date of notification of deployment or designation,
				elects to be insured under the policy of insurance. An election under this
				paragraph shall be effective when provided to the Office in writing, in the
				form prescribed by the Office, within such 60-day
				period.
							.
					(c)Additional
			 optional life insuranceSection 8714b(b) of such title is
			 amended—
					(1)by designating the
			 text as paragraph (2); and
					(2)by inserting
			 before paragraph (2), as so designated, the following new paragraph (1):
						
							(1)An employee who is deployed in
				support of a contingency operation (as that term is defined in section
				101(a)(13) of title 10) or an employee of the Department of Defense who is
				designated as emergency essential under section 1580 of title 10 shall be
				insured under the policy of insurance under this section if the employee,
				within 60 days after the date of notification of deployment or designation,
				elects to be insured under the policy of insurance. An election under this
				paragraph shall be effective when provided to the Office in writing, in the
				form prescribed by the Office, within such 60-day
				period.
							.
					1104.Extension of
			 authority to make lump-sum severance paymentsSection 5595(i)(4) of title 5, United States
			 Code, is amended by striking October 1, 2010 and inserting
			 October 1, 2014.
			1105.Extension of
			 voluntary reduction-in-force authority of Department of DefenseSection 3502(f)(5) of title 5, United States
			 Code, is amended by striking September 30, 2010 and inserting
			 September 30, 2014.
			1106.Enhancement of
			 authorities relating to additional positions under the national security
			 personnel systemSection
			 9902(i) of title 5, United States Code, is amended—
				(1)in paragraph (1),
			 by striking the requirements of chapter 71 and the limitations in
			 subsection (b)(3) and inserting the requirements and limitations
			 in paragraph (3); and
				(2)by striking the period at the end of
			 paragraph (2) and inserting
					
						, in a manner
			 comparable to that in which such provisions are applied under chapter
			 33.(3)Any action taken
				by the Secretary pursuant to the authority of this subsection shall be subject
				to—
							(A)the requirements
				of chapter 71; and
							(B)the limitations in
				subsection (b)(3), except that the requirements of chapter 33 may be waived to
				the extent necessary to achieve the purposes of this
				subsection.
							.
				
				1107.Expedited hiring
			 authority for health care professionals
				(a)Expedited hiring
			 authoritySection 1599c(a) of
			 title 10, United States Code, is amended—
					(1)by inserting
			 (1) before The Secretary of Defense may;
			 and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)(A)For purposes of sections
				3304, 5333, and 5753 of title 5, the Secretary of Defense may—
									(i)designate any category of medical or
				health professional positions within the Department of Defense as shortage
				category positions; and
									(ii)utilize the authorities in such sections to
				recruit and appoint highly qualified persons directly to positions so
				designated.
									(B)In using the authority provided by this
				paragraph, the Secretary shall apply the principles of preference for the
				hiring of veterans and other persons established in subchapter 1 of chapter 33
				of title
				5.
								.
					(b)Termination of
			 authoritySection 1599c(c) of such title is amended—
					(1)by inserting
			 (1) before The authority of;
					(2)by striking
			 September 30, 2010 and inserting September 30,
			 2012; and
					(3)by adding at the
			 end the following new paragraph:
						
							(2)The Secretary may not appoint a person to a
				position of employment under subsection (a)(2) after September 30,
				2012.
							.
					1108.Direct hire
			 authority at personnel demonstration laboratories for certain
			 candidates
				(a)AuthorityThe
			 Secretary of Defense may appoint qualified candidates possessing an advanced
			 degree to positions described in subsection (b) without regard to the
			 provisions of subchapter I of chapter 33 of title 5, United States Code, other
			 than sections 3303 and 3328 of such title.
				(b)ApplicabilityThis
			 section applies with respect to candidates for scientific and engineering
			 positions within any laboratory identified in section 9902(c)(2) of title 5,
			 United States Code.
				(c)Limitation(1)Authority under this
			 section may not, in any calendar year and with respect to any laboratory, be
			 exercised with respect to a number of candidates greater than the number equal
			 to 2 percent of the total number of scientific and engineering positions within
			 such laboratory that are filled as of the close of the fiscal year last ending
			 before the start of such calendar year.
					(2)For purposes of this subsection,
			 positions and candidates shall be counted on a full-time equivalent
			 basis.
					(d)Employee
			 DefinedAs used in this section, the term employee
			 has the meaning given such term by section 2105 of title 5, United States
			 Code.
				(e)TerminationThe
			 authority to make appointments under this section shall not be available after
			 December 31, 2013.
				1109.Status reports
			 relating to laboratory personnel demonstration projectsSection 1107 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 357) is
			 amended by adding at the end the following:
				
					(e)Status
				Reports
						(1)In
				generalNot later than 45 days after the date of the enactment of
				this Act and not later than March 1 of each year beginning after the date on
				which the first report under this subsection is submitted, the Secretary of
				Defense shall submit to the Committees on Armed Services of the Senate and
				House of Representatives a report providing, with respect to the year before
				the year in which such report is submitted, the information described in
				paragraph (2).
						(2)Information
				requiredEach report under this subsection shall describe the
				following:
							(A)The actions taken by
				the Secretary of Defense under subsection (a) during the year covered by the
				report.
							(B)The progress made
				by the Secretary of Defense during such year in developing and implementing the
				plan required by subsection (b), including the anticipated date for completion
				of such plan and a list and description of any issues relating to the
				development or implementation of such plan.
							(C)With respect to
				any applications by any Department of Defense laboratories seeking to be
				designated as a demonstration laboratory or to otherwise obtain any of the
				personnel flexibilities available to a demonstration laboratory—
								(i)the number of
				applications that were received, pending, or acted on during such year;
								(ii)the status or
				disposition of any applications under clause (i), including, in the case of any
				application on which a final decision was rendered, the laboratory involved,
				what the laboratory had requested, the decision reached, and the reasons for
				the decision; and
								(iii)in the case of
				any applications under clause (i) on which a final decision was not rendered,
				the date by which a final decision is anticipated.
								(3)DefinitionFor
				purposes of this subsection, the term demonstration laboratory
				means a laboratory designated by the Secretary of Defense under the provisions
				of section 342(b) of the National Defense Authorization Act for Fiscal Year
				1995 (as cited in subsection
				(a)).
						.
			1110.Technical
			 amendment relating to definition of professional accounting position for
			 purposes of certification and credentialing standardsSection 1599d(e) of title 10, United States
			 Code, is amended by striking GS–510, GS–511, and GS–505 and
			 inserting 0505, 0510, 0511, or equivalent.
			1111.Exceptions and
			 adjustments to limitations on personnel and reports on such exceptions and
			 adjustments
				(a)Exception to
			 limitations on personnelFor fiscal year 2009 and fiscal years
			 thereafter, the baseline personnel limitations in sections 143, 194, 3014,
			 5014, and 8014 of title 10, United States Code (as adjusted pursuant to
			 subsection (b)), shall not apply to—
					(1)acquisition
			 personnel hired pursuant to the expedited hiring authority provided in section
			 1705(h) of title 10, United States Code, as amended by section 821 of this Act,
			 or otherwise hired with funds in the Department of Defense Acquisition
			 Workforce Development Fund established in accordance with section 1705(a) of
			 such title; or
					(2)personnel hired
			 pursuant to a shortage category designation by the Secretary of Defense or the
			 Director of the Office of Personnel Management.
					(b)Authority to
			 adjust limitations on personnelFor fiscal year 2009 and for four
			 fiscal years thereafter, the Secretary of Defense or a secretary of a military
			 department may adjust the baseline personnel limitations in sections 143, 194,
			 3014, 5014 and 8014 of title 10, United States Code, to—
					(1)fill a gap in the
			 civilian workforce of the Department of Defense identified by the Secretary of
			 Defense in a strategic human capital plan submitted to Congress in accordance
			 with the requirements of—
						(A)section 1122 of
			 the National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163; 10 U.S.C. prec. 1580 note);
						(B)section 1102 of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2407); or
						(C)section 851 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10
			 U.S.C. note prec. 1580); or
						(2)accommodate
			 increases in workload or modify the type of personnel required to accomplish
			 work, for any purpose described in paragraphs (1) through (4) of subsection
			 (c).
					(c)Limitation on
			 authority to adjust limitations on personnelThe Secretary of Defense or the secretary
			 of a military department may not increase a baseline personnel limitation under
			 paragraph (2) of subsection (b) by more than 5 percent in a fiscal year. An
			 increase in a baseline personnel limitation under such paragraph may be made
			 for any of the following purposes:
					(1)Performance of
			 inherently governmental functions.
					(2)Performance of
			 work pursuant to section 2463 of title 10 United States Code.
					(3)Ability to
			 maintain sufficient organic expertise and technical capability.
					(4)Performance of
			 work that, while the position may not exercise an inherently governmental
			 function, nevertheless should be performed only by officers or employees of the
			 Federal Government or members of the Armed Forces because of the critical
			 nature of the work.
					(d)Report
			 RequiredThe Secretary of Defense shall submit a report to the
			 congressional defense committees on the implementation of this section at the
			 same time that the defense budget materials for each of the four fiscal years
			 after fiscal year 2009 are presented to Congress. The report shall include the
			 following information regarding the implementation of this section during the
			 preceding fiscal year:
					(1)The average number
			 of military personnel, civilian employees of the Department of Defense, and
			 contractor employees assigned to or detailed to permanent duty in—
						(A)the Office of the
			 Secretary of Defense;
						(B)the management
			 headquarters activities and management headquarters support activities in the
			 Defense Agencies and Department of Defense Field Activities;
						(C)the Office of the
			 Secretary of the Army and the Army Staff;
						(D)the Office of the
			 Secretary of the Navy, the Office of Chief of Naval Operations, and the
			 Headquarters, Marine Corps; and
						(E)the Office of the
			 Secretary of the Air Force and the Air Staff.
						(2)An estimate of the
			 number of personnel hired pursuant to an exception in subsection (a) in each
			 office described in subparagraphs (A) through (E) of paragraph (1).
					(3)The amount of any
			 adjustment in the limitation on personnel made by the Secretary of Defense or
			 the secretary of a military department, and, for each adjustment made pursuant
			 to subsection (b)(2), the purpose of the adjustment.
					XIIMatters Relating
			 to Foreign Nations
			
				Subtitle A—Assistance and training
				Sec. 1201. Extension of authority to build the capacity of the
				Pakistan Frontier Corps.
				Sec. 1202. Availability across fiscal years of funds for
				military-to-military contacts and comparable activities.
				Sec. 1203. Availability across fiscal years of funds to pay
				incremental expenses for participation of developing countries in combined
				exercises.
				Sec. 1204. Extension of temporary authority to use acquisition
				and cross-servicing agreements to lend military equipment for personnel
				protection and survivability.
				Sec. 1205. Authority for distribution to certain foreign
				personnel of education and training materials and information technology to
				enhance military interoperability with the Armed Forces.
				Sec. 1206. Modification and extension of authorities relating
				to program to build the capacity of foreign military forces.
				Sec. 1207. Extension of authority and increased funding for
				security and stabilization assistance.
				Sec. 1208. Extension and expansion of authority for support of
				special operations to combat terrorism.
				Sec. 1209. Increase in amount available for costs of education
				and training of foreign military forces under Regional Defense Combating
				Terrorism Fellowship Program.
				Subtitle B—Matters relating to Iraq and
				Afghanistan
				Sec. 1211. Limitation on availability of funds for certain
				purposes relating to Iraq.
				Sec. 1212. Report on status of forces agreements between the
				United States and Iraq.
				Sec. 1213. Strategy for United States-led Provincial
				Reconstruction Teams in Iraq.
				Sec. 1214. Commanders’ Emergency Response Program.
				Sec. 1215. Performance monitoring system for United States-led
				Provincial Reconstruction Teams in Afghanistan.
				Sec. 1216. Report on command and control structure for military
				forces operating in Afghanistan.
				Sec. 1217. Reports on enhancing security and stability in the
				region along the border of Afghanistan and Pakistan.
				Sec. 1218. Study and report on Police Transition Teams to
				train, assist, and advise units of the Iraqi Police Service.
				Subtitle C—Other matters
				Sec. 1231. Payment of personnel expenses for multilateral
				cooperation programs.
				Sec. 1232. Participation of the Department of Defense in
				multinational military centers of excellence.
				Sec. 1233. Review of security risks of participation by defense
				contractors in certain space activities of the People’s Republic of
				China.
				Sec. 1234. Report on Iran’s capability to produce nuclear
				weapons.
				Sec. 1235. Employment for resettled Iraqis.
				Sec. 1236. Extension and modification of updates on report on
				claims relating to the bombing of the Labelle Discotheque.
				Sec. 1237. Report on utilization of certain global partnership
				authorities.
				Sec. 1238. Modification and repeal of requirement to submit
				certain annual reports to Congress regarding allied contributions to the common
				defense.
			
			AAssistance and
			 training
				1201.Extension of
			 authority to build the capacity of the Pakistan Frontier Corps
					(a)AuthoritySubsection (a) of section 1206 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 366) is amended by striking during fiscal year 2008
			 and inserting during fiscal years 2008 and 2009.
					(b)Funding
			 limitationSubsection (c)(1) of such section is amended by
			 inserting after fiscal year 2008 the following: and up to
			 $25,000,000 of funds available to the Department of Defense for operation and
			 maintenance for fiscal year 2009.
					1202.Availability
			 across fiscal years of funds for military-to-military contacts and comparable
			 activities
					(a)In
			 generalSection 168(e) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
						
							(5)Funds available to carry out this
				section shall be available, to the extent provided in appropriations Acts, for
				programs or activities under this section that begin in a fiscal year and end
				in the following fiscal
				year.
							.
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2008, and shall apply with respect to programs and activities under
			 section 168 of title 10, United States Code, as so amended, that begin on or
			 after that date.
					1203.Availability
			 across fiscal years of funds to pay incremental expenses for participation of
			 developing countries in combined exercises
					(a)In
			 generalSection 2010 of title
			 10, United States Code, is amended—
						(1)by
			 redesignating subsection (d) as subsection (e); and
						(2)by inserting after
			 subsection (c) the following new subsection:
							
								(d)Funds available to
				carry out this section shall be available, to the extent provided in
				appropriations Acts, for bilateral or multilateral military exercises that
				begin in a fiscal year and end in the following fiscal
				year.
								.
						(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on October 1, 2008, and shall apply with
			 respect to bilateral and multilateral military exercises described in section
			 2010 of title 10, United States Code, as so amended, that begin on or after
			 that date.
					1204.Extension of
			 temporary authority to use acquisition and cross-servicing agreements to lend
			 military equipment for personnel protection and survivability
					(a)Semiannual
			 reports to congressional committeesSubsection (b)(3) of section 1202 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2412) is amended by adding at the end the following new
			 subparagraph:
						
							(E)With respect to equipment provided to each
				foreign force that is not returned to the United States, a description of the
				terms of disposition of the equipment to the foreign force.
							(F)The percentage of
				equipment provided to foreign forces under the authority of this section that
				is not returned to the United
				States.
							.
					(b)ExpirationSubsection (e) of such section, as amended
			 by section 1252(b) of National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 402), is further amended by striking
			 September 30, 2009 and inserting September 30,
			 2011.
					1205.Authority for
			 distribution to certain foreign personnel of education and training materials
			 and information technology to enhance military interoperability with the Armed
			 Forces
					(a)Authority for
			 distribution
						(1)In
			 generalSubchapter I of chapter 134 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								2249d.Distribution
				to certain foreign personnel of education and training materials and
				information technology to enhance military interoperability with the armed
				forces
									(a)Distribution
				authorizedTo enhance interoperability between the armed forces
				and military forces of friendly foreign nations, the Secretary of Defense, with
				the concurrence of the Secretary of State, may—
										(1)provide to
				personnel referred to in subsection (b) electronically-distributed learning
				content for the education and training of such personnel for the development or
				enhancement of allied and friendly military and civilian capabilities for
				multinational operations, including joint exercises and coalition operations;
				and
										(2)provide
				information technology, including computer software developed for such purpose,
				but only to the extent necessary to support the use of such learning content
				for the education and training of such personnel.
										(b)Authorized
				recipientsThe personnel to whom learning content and information
				technology may be provided under subsection (a) are military and civilian
				personnel of a friendly foreign government, with the permission of that
				government.
									(c)Education and
				trainingAny education and training provided under subsection (a)
				shall include the following:
										(1)Internet-based
				education and training.
										(2)Advanced
				distributed learning and similar Internet learning tools, as well as
				distributed training and computer-assisted exercises.
										(d)Applicability of
				export control regimesThe provision of learning content and
				information technology under this section shall be subject to the provisions of
				the Arms Export Control Act (22 U.S.C. 2751 et seq.) and any other export
				control regime under law relating to the transfer of military technology to
				foreign nations.
									(e)Guidance on
				utilization of authority
										(1)Guidance
				requiredThe Secretary of Defense shall develop and issue
				guidance on the procedures for the use of the authority in this section.
										(2)ModificationIf
				the Secretary modifies the guidance issued under paragraph (1), the Secretary
				shall submit to the appropriate committees of Congress a report setting forth
				the modified guidance not later than 30 days after the date of such
				modification.
										(f)Annual
				report
										(1)Report
				requiredNot later than October 31 following each fiscal year in
				which the authority in this section is used, the Secretary of Defense shall
				submit to the appropriate committees of Congress a report on the exercise of
				the authority during such fiscal year.
										(2)ElementsEach
				report under paragraph (1) shall include, for the fiscal year covered by such
				report, the following:
											(A)A statement of the
				recipients of learning content and information technology provided under this
				section.
											(B)A description of
				the type, quantity, and value of the learning content and information
				technology provided under this section.
											(g)Appropriate
				committees of Congress definedIn this section, the term
				appropriate committees of Congress means—
										(1)the Committee on
				Armed Services and the Committee on Foreign Relations of the Senate; and
										(2)the Committee on
				Armed Services and the Committee on Foreign Affairs of the House of
				Representatives.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of subchapter I
			 of chapter 134 of such title is amended by adding at the end the following new
			 item:
							
								
									2249d. Distribution to certain foreign personnel of education
				and training materials and information technology to enhance military
				interoperability with the armed
				forces.
								
								.
						(b)Guidance on
			 utilization of authority
						(1)Submittal to
			 congressNot later than 30 days after issuing the guidance
			 required by section 2249d(e) of title 10, United States Code, as added by
			 subsection (a), the Secretary of Defense shall submit to the Committees on
			 Armed Services of the Senate and the House of Representatives a report setting
			 forth such guidance.
						(2)Utilization of
			 similar guidanceIn developing the guidance required by section
			 2249d(e) of title 10, United States Code, as so added, the Secretary may
			 utilize applicable portions of the current guidance developed by the Secretary
			 under subsection (f) of section 1207 of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2419) for
			 purposes of the exercise of the authority in such section 1207.
						(c)Repeal of
			 superseded authority
						(1)In
			 generalSection 1207 of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 is repealed.
						(2)Submittal of
			 final report on exercise of authorityIf the Secretary of Defense
			 exercised the authority in section 1207 of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 during fiscal year 2008, the Secretary
			 shall submit the report required by subsection (g) of such section for such
			 fiscal year in accordance with the provisions of such subsection (g) without
			 regard to the repeal of such section under paragraph (1).
						(d)Effective
			 dateThis section and the amendments made by this section shall
			 take effect on October 1, 2008.
					1206.Modification
			 and extension of authorities relating to program to build the capacity of
			 foreign military forces
					(a)Building of
			 capacity of additional foreign forcesSubsection (a) of section
			 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163; 119 Stat. 3456), as amended by section 1206 of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
			 120 Stat. 2418), is further amended by striking a program and
			 all that follows and inserting “a program or programs as follows:
						
							(1)To build the
				capacity of a foreign country's national military forces in order for that
				country to—
								(A)conduct
				counterterrorism operations; or
								(B)participate in or
				support military and stability operations in which the United States Armed
				Forces are participating.
								(2)To build the
				capacity of a foreign country’s maritime security forces to conduct
				counterterrorism
				operations.
							.
					(b)FundingSubsection
			 (c) of such section, as so amended, is further amended—
						(1)in paragraph (1),
			 by striking $300,000,000 and inserting
			 $350,000,000; and
						(2)by adding at the
			 end the following new paragraph:
							
								(4)Availability of
				funds for activities across fiscal yearsAmounts available under
				this subsection for the authority in subsection (a) for a fiscal year may be
				used for programs under that authority that begin in such fiscal year but end
				in the next fiscal
				year.
								.
						(c)Three-year
			 extension of authoritySubsection (g) of such section, as so
			 amended, is further amended—
						(1)by striking
			 September 30, 2008 and inserting September 30,
			 2011; and
						(2)by striking
			 fiscal year 2006, 2007, or 2008 and inserting fiscal
			 years 2006 through 2011.
						(d)Effective
			 dateThe amendment made by
			 subsection (b)(2) shall take effect on October 1, 2008, and shall apply with
			 respect to programs under the authority in subsection (a) of section 1206 of
			 the National Defense Authorization Act for Fiscal Year 2006, as so amended,
			 that begin on or after that date.
					1207.Extension of
			 authority and increased funding for security and stabilization
			 assistance
					(a)Prohibition on
			 budget supportSubsection (a)
			 of section 1207 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 119 Stat. 3458) is amended—
						(1)by striking
			 The Secretary of Defense and inserting the following:
							
								(1)In
				generalThe Secretary of
				Defense
								;
				and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)Prohibition on
				budget supportNothing in
				this section shall be construed to authorize the provision of budget support to
				any foreign
				country.
								.
						(b)Assistance to
			 georgia during fiscal year 2009Subsection (b) of such section is
			 amended—
						(1)by striking
			 The aggregate value and inserting the following:
							
								(1)In
				generalExcept as provided in
				paragraph (2), the aggregate value
								;
				and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)Assistance to
				georgia during fiscal year 2009
									(A)In
				generalThe Secretary of Defense is authorized during fiscal year
				2009 to exercise the authority of subsection (a) to provide services to, and
				transfer defense articles and funds to, the Secretary of State for the purposes
				of facilitating the provision by the Secretary of State of reconstruction,
				security, or stabilization assistance to the country of Georgia.
									(B)LimitationThe
				aggregate value of all services, defense articles, and funds provided or
				transferred to the Secretary of State under this section for Georgia in fiscal
				year 2009—
										(i)may not exceed
				$50,000,000; and
										(ii)shall not count
				against the dollar amount limitation specified in paragraph (1) for such fiscal
				year.
										.
						(c)Extension of
			 authoritySubsection (g) of such section, as amended by section
			 1210(b) of the National Defense Authorization Act for Fiscal Year 2008 (Public
			 Law 110–181; 122 Stat. 369), is further amended by striking September
			 30, 2008 and inserting September 30, 2009.
					(d)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2008.
					1208.Extension and
			 expansion of authority for support of special operations to combat
			 terrorism
					(a)In
			 generalSubsection (a) of
			 section 1208 of the Ronald W. Reagan National Defense Authorization Act for
			 Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086) is amended—
						(1)by inserting
			 , with the concurrence of the relevant Chief of Mission,  after
			 may; and
						(2)by
			 striking $25,000,000 and inserting
			 $35,000,000.
						(b)Timing of notice
			 on provision of supportSubsection (c) of such section is amended
			 by striking in not less than 48 hours and inserting
			 within 48 hours.
					(c)ExtensionSubsection
			 (h) of such section, as amended by section 1202(c) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 364), is
			 further amended by striking 2010 and inserting
			 2013.
					(d)Technical
			 amendmentThe heading of such section is amended by striking
			 Military
			 Operations and inserting Special Operations.
					(e)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2008.
					1209.Increase in
			 amount available for costs of education and training of foreign military forces
			 under Regional Defense Combating Terrorism Fellowship Program
					(a)Increase in
			 amountSection 2249c(b) of title 10, United States Code, is
			 amended by striking $25,000,000 and inserting
			 $35,000,000.
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2008, and shall apply with respect to fiscal years beginning on or
			 after that date.
					BMatters relating
			 to Iraq and Afghanistan
				1211.Limitation on
			 availability of funds for certain purposes relating to IraqNo funds appropriated pursuant to an
			 authorization of appropriations in this Act may be obligated or expended for a
			 purpose as follows:
					(1)To
			 establish any military installation or base for the purpose of providing for
			 the permanent stationing of United States Armed Forces in Iraq.
					(2)To exercise United
			 States control of the oil resources of Iraq.
					1212.Report on
			 status of forces agreements between the United States and Iraq
					(a)Requirement for
			 report
						(1)In
			 general(A)Not
			 later than 90 days after the date of the enactment of this Act, the President
			 shall transmit to the appropriate congressional committees a report on any
			 agreement that has been completed between the United States and Iraq relating
			 to—
								(i)the legal status of United States
			 military personnel, civilian personnel, and contractor personnel of contracts
			 awarded by any department or agency of the United States Government;
								(ii)the establishment of or access to
			 military bases;
								(iii)the rules of engagement under
			 which United States Armed Forces operate in Iraq; and
								(iv)any security commitment,
			 arrangement, or assurance that obligates the United States to respond to
			 internal or external threats against Iraq.
								(B)If, on the date that is 90 days after
			 the date of the enactment of this Act, no agreement between the United States
			 and Iraq described in subparagraph (A) has been completed, the President shall
			 notify the appropriate congressional committees that no such agreement has been
			 completed, and shall transmit to the appropriate congressional committees the
			 report required under subparagraph (A) as soon as practicable after such an
			 agreement or agreements are completed.
							(2)Update of
			 reportThe President shall
			 transmit to the appropriate congressional committees an update of the report
			 required under paragraph (1) whenever an agreement between the United States
			 and Iraq relating to the matters described in the report is substantially
			 revised.
						(b)Matters to be
			 includedThe report required under subsection (a) shall include,
			 with respect to each agreement described in subsection (a), the
			 following:
						(1)A
			 description of any conditions placed on United States combat operations by the
			 Government of Iraq, including required coordination, if any, before such
			 operations can be undertaken.
						(2)A
			 description of any constraints placed on United States military personnel,
			 civilian personnel, and contractor personnel of contracts awarded by any
			 department or agency of the United States Government as a result of such
			 conditions.
						(3)A
			 description of the conditions under which United States military personnel,
			 civilian personnel, or contractor personnel of contracts awarded by any
			 department or agency of the United States Government could be tried by an Iraqi
			 court for alleged crimes occurring both during the performance of official
			 duties and during other such times, and the protections that such personnel
			 would be extended in an Iraqi court, if applicable.
						(4)An
			 assessment of authorities under the agreement for United States Armed Forces
			 and Coalition partners to apprehend, detain, and interrogate prisoners and
			 otherwise collect intelligence.
						(5)A
			 description of any security commitment, arrangement, or assurance that
			 obligates the United States to respond to internal or external threats against
			 Iraq, including the manner in which such commitment, arrangement, or assurance
			 may be implemented.
						(6)An
			 assessment of any payments required under the agreement to be paid to the
			 Government of Iraq or other Iraqi entities for rights, access, or support for
			 bases and facilities.
						(7)An
			 assessment of any payments required under the agreement for any claims for
			 deaths and damages caused by United States military personnel, civilian
			 personnel, and contractor personnel of contracts awarded by any department or
			 agency of the United States Government in the performance of their official
			 duties.
						(8)A
			 description of the arrangements required under the agreement to resolve
			 disputes arising over matters contained in the agreement or to consider changes
			 to the agreement.
						(9)A
			 discussion of the extent to which the agreement applies to other Coalition
			 partners.
						(10)A description of
			 how the agreement can be terminated by the United States or Iraq.
						(c)FormThe
			 report required under subsection (a) shall be submitted in unclassified form,
			 but may include a classified annex.
					(d)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
						(1)the Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives; and
						(2)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate.
						(e)Termination of
			 requirement
						(1)In
			 generalExcept as provided in paragraph (2), the requirement to
			 transmit the report and updates of the report under subsection (a) terminates
			 on December 31, 2009.
						(2)ExceptionThe requirement to transmit the report and
			 updates of the report under subsection (a) terminates before December 31, 2009,
			 if the following conditions are met:
							(A)The President
			 transmits to the appropriate congressional committees the text of any agreement
			 between the United States and Iraq described in subsection (a)(1)(A) and any
			 amendment or update thereto.
							(B)Within 30 days of
			 transmission of the agreement, the President makes available appropriate senior
			 officials to brief the appropriate congressional committees on the matters
			 covered by the agreement or any amendment or update thereto.
							1213.Strategy for United
			 States-led Provincial Reconstruction Teams in Iraq
					(a)In
			 generalThe President shall
			 establish and implement a strategy for United States-led Provincial
			 Reconstruction Teams (PRTs), including embedded PRTs and Provincial Support
			 Teams, in Iraq that ensures that such United States-led PRTs are—
						(1)supporting the
			 operational and strategic goals of the Multi-National Force–Iraq; and
						(2)developing the
			 capacity of national, provincial, and local government and other civil
			 institutions in Iraq to assume increasing responsibility for the formulation,
			 implementation, and oversight of reconstruction and development
			 activities.
						(b)Elements of
			 strategyAt a minimum, the strategy required under subsection (a)
			 shall include—
						(1)a
			 mission statement and clearly defined objectives for United States-led PRTs as
			 a whole;
						(2)a mission statement
			 and clearly defined objectives for each United States-led PRT; and
						(3)measures of
			 effectiveness and performance indicators for meeting the objectives of each
			 United States-led PRT as described in paragraph (2).
						(c)Report
						(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, and every 90 days thereafter through the end of fiscal year 2010, the
			 President shall transmit to the appropriate congressional committees a report
			 on the implementation of the strategy required under subsection (a), including
			 an assessment of the specific contributions United States-led PRTs are making
			 to implement the strategy. The initial report required under this subsection
			 should include a general description of the strategy required under subsection
			 (a) and a general discussion of the elements of the strategy required under
			 subsection (b).
						(2)Inclusion in
			 other reportThe report required under this subsection may be
			 included in the report required by section 1227 of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat.
			 3465).
						(d)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
						(1)the Committee on
			 Armed Services, the Committee on Appropriations, and the Committee on Foreign
			 Affairs of the House of Representatives; and
						(2)the Committee on
			 Armed Services, the Committee on Appropriations, and the Committee on Foreign
			 Relations of the Senate.
						1214.Commanders’
			 Emergency Response Program
					(a)Authority for
			 fiscal years 2008 and 2009Subsection (a) of section 1202 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
			 119 Stat. 3455), as amended by section 1205 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 366), is
			 further amended in the matter preceding paragraph (1)—
						(1)by striking
			 $977,441,000 and inserting $1,700,000,000 in fiscal year
			 2008 and $1,500,000,000 in fiscal year 2009,; and
						(2)by striking
			 in such fiscal year.
						(b)Quarterly
			 reportsSubsection (b) of such section, as so amended, is further
			 amended—
						(1)in the heading, by
			 inserting and
			 briefings after reports;
						(2)by striking
			 Not later than and inserting the following:
							
								(1)In
				generalNot later
				than
								;
				and
						(3)by adding at the
			 end the following new paragraphs:
							
								(2)Additional matters
				to be includedIn addition to
				the information described in paragraph (1), each report required under
				paragraph (1) that contains information on projects carried out using funds
				authorized under the Commanders’ Emergency Response Program in Iraq shall
				include the following:
									(A)A listing of each
				project for which amounts in excess of $500,000 provided through the
				Commanders’ Emergency Response Program in Iraq were expended.
									(B)A written
				statement by the Secretary of Defense, or the Deputy Secretary of Defense if
				the authority under subsection (f) is delegated to the Deputy Secretary of
				Defense, affirming that the certification required under subsection (f) was
				issued for each project in Iraq for which amounts in excess of $1,000,000
				provided through the Commanders’ Emergency Response Program in Iraq were
				expended.
									(C)For each project
				listed in subparagraph (A), the following information:
										(i)A
				description and justification for carrying out the project
										(ii)A
				description of the extent of involvement by the Government of Iraq in the
				project, including—
											(I)the amount of
				funds provided by the Government of Iraq for the project; and
											(II)a description of
				the plan for the transition of such project upon completion to the people of
				Iraq and for the sustainment of any completed facilities, including any
				commitments by the Government of Iraq to sustain projects requiring the support
				of the Government of Iraq for sustainment.
											(iii)A description of
				the current status of the project, including, where appropriate, the projected
				completion date.
										(D)A description of
				the status of transitioning activities carried out under the Commanders’
				Emergency Response Program in Iraq to the Government of Iraq, including—
										(i)the level of
				funding provided by the Government of Iraq for the Government of Iraq
				Commanders’ Emergency Response Program (commonly known as
				I-CERP);
										(ii)the
				level of funding provided and expended by the Government of Iraq in other
				programs designed to meet urgent humanitarian relief and reconstruction
				requirements that immediately assist the Iraqi people; and
										(iii)a description of
				the progress made in transitioning the responsibility for the Sons of Iraq
				Program to the Government of Iraq.
										(3)BriefingsNot
				later than 15 days after the submission of each report under paragraph (1),
				appropriate officials of the Department of Defense shall meet with the
				congressional defense committees to brief such committees on the matters
				contained in the
				report.
								.
						(c)Prohibition on
			 certain projects under the commanders’ emergency response program in
			 iraqSuch section, as so amended, is further amended—
						(1)by
			 redesignating subsection (e) as subsection (f); and
						(2)by inserting after
			 subsection (d) the following new subsection:
							
								(e)Prohibition on
				certain projects under the commanders’ emergency response program in
				iraq
									(1)ProhibitionExcept as provided in paragraph (2), funds
				made available under this section for the Commanders’ Emergency Response
				Program in Iraq may not be obligated or expended to carry out any project
				commenced after the date of the enactment of the Duncan Hunter National Defense
				Authorization Act for Fiscal Year 2009 if the total amount of such funds made
				available for the purpose of carrying out the project exceeds
				$2,000,000.
									(2)ExceptionThe
				prohibition contained in paragraph (1) shall not apply with respect to funds
				managed or controlled by the Department of Defense that were otherwise provided
				by another department or agency of the United States Government, the Government
				of Iraq, the government of a foreign country, a foundation or other charitable
				organization (including a foundation or charitable organization that is
				organized or operates under the laws of a foreign country), or any source in
				the private sector of the United States or a foreign country.
									(3)WaiverThe
				Secretary of Defense may waive the prohibition contained in paragraph (1) if
				the Secretary of Defense—
										(A)determines that
				such a waiver is required to meet urgent humanitarian relief and reconstruction
				requirements that will immediately assist the Iraqi people; and
										(B)submits in
				writing, within 15 days of issuing such waiver, to the congressional defense
				committees a notification of the waiver, together with a discussion of—
											(i)the
				unmet and urgent needs to be addressed by the project; and
											(ii)any arrangements
				between the Government of the United States and the Government of Iraq
				regarding the provision of Iraqi funds for carrying out and sustaining the
				project
				.
											.
						(d)Certification on
			 certain projects under the commanders’ emergency response program in
			 iraqSuch section, as so amended, is further amended—
						(1)by redesignating
			 subsection (f), as redesignated by subsection (c) of this section, as
			 subsection (g); and
						(2)by inserting after
			 subsection (e), as added by subsection (c) of this section, the following new
			 subsection:
							
								(f)Certification on
				certain projects under the commanders’ emergency response program in
				iraq
									(1)CertificationFunds made available under this section for
				the Commanders’ Emergency Response Program in Iraq may not be obligated or
				expended to carry out any project commenced after the date of the enactment of
				the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 if
				the total amount of such funds made available for the purpose of carrying out
				the project exceeds $1,000,000 unless the Secretary of Defense certifies that
				the project addresses urgent humanitarian relief and reconstruction
				requirements that will immediately assist the Iraqi people.
									(2)DelegationThe
				Secretary may delegate the authority under paragraph (1) to the Deputy
				Secretary of
				Defense.
									.
						(e)Sense of
			 CongressIt is the sense of
			 Congress that the Government of Iraq should assume increasing responsibility
			 for funding and carrying out projects currently funded by the United States
			 through the Commanders’ Emergency Response Program, and should assume all costs
			 associated with the Sons of Iraq program as expeditiously as possible.
					1215.Performance
			 monitoring system for United States-led Provincial Reconstruction Teams in
			 Afghanistan
					(a)In
			 generalThe President, acting
			 through the Secretary of Defense and the Secretary of State, shall develop and
			 implement a system to monitor the performance of United States-led Provincial
			 Reconstruction Teams (PRTs) in Afghanistan.
					(b)Elements of
			 performance monitoring systemThe performance monitoring system
			 required under subsection (a) shall include—
						(1)PRT-specific work
			 plans that incorporate the long-term strategy, mission, and clearly defined
			 objectives required by section 1230(c)(3) of the National Defense Authorization
			 Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 386), and include plans
			 for developing the capacity of national, provincial, and local government and
			 other civil institutions in Afghanistan to assume increasing responsibility for
			 the formulation, implementation, and oversight of reconstruction and
			 development activities; and
						(2)comprehensive
			 performance indicators and measures of progress toward sustainable long-term
			 security and stability in Afghanistan, and include performance standards and
			 progress goals together with a notional timetable for achieving such goals,
			 consistent with the requirements of section 1230(d) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 388).
						(c)ReportNot
			 later than 90 days after the date of the enactment of this Act, the President
			 shall submit to the appropriate congressional committees a report on the
			 implementation of the performance monitoring system required under subsection
			 (a).
					(d)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
						(1)the Committee on
			 Armed Services, the Committee on Appropriations, and the Committee on Foreign
			 Affairs of the House of Representatives; and
						(2)the Committee on
			 Armed Services, the Committee on Appropriations, and the Committee on Foreign
			 Relations of the Senate.
						1216.Report on command
			 and control structure for military forces operating in Afghanistan
					(a)Report
			 requiredNot later than 60 days after the date of the enactment
			 of this Act, or December 1, 2008, whichever occurs later, the Secretary of
			 Defense shall submit to the appropriate congressional committees a report on
			 the command and control structure for military forces operating in
			 Afghanistan.
					(b)Matters to be
			 includedThe report required under subsection (a) shall include
			 the following:
						(1)A
			 detailed description of efforts by the Secretary of Defense, in coordination
			 with senior leaders of NATO ISAF forces, including the commander of NATO ISAF
			 forces, to modify the chain of command structure for military forces operating
			 in Afghanistan to better coordinate and de-conflict military operations and
			 achieve unity of command whenever possible in Afghanistan, and the results of
			 such efforts, including—
							(A)any United States or NATO ISAF plan for
			 improving the command and control structure for military forces operating in
			 Afghanistan; and
							(B)any efforts to
			 establish a headquarters in Afghanistan that is led by a commander—
								(i)with command
			 authority over NATO ISAF forces and separate United States forces operating
			 under Operation Enduring Freedom and charged with closely coordinating the
			 efforts of such forces; and
								(ii)responsible for
			 coordinating other United States and international security efforts in
			 Afghanistan.
								(2)A
			 description of how rules of engagement are determined and managed for United
			 States forces operating under NATO ISAF or Operation Enduring Freedom, and a
			 description of any key differences between rules of engagement for NATO ISAF
			 forces and separate United States forces operating under Operation Enduring
			 Freedom.
						(3)An assessment of how any modifications to
			 the command and control structure for military forces operating in Afghanistan
			 would impact coordination of military and civilian efforts in
			 Afghanistan.
						(c)Update of
			 reportThe Secretary of
			 Defense shall submit to the appropriate congressional committees an update of
			 the report required under subsection (a) as warranted by any modifications to
			 the command and control structure for military forces operating in Afghanistan
			 as described in the report.
					(d)FormThe
			 report required under subsection (a) and any update of the report required
			 under subsection (c) shall be submitted in an unclassified form, but may
			 include a classified annex, if necessary.
					(e)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
						(1)the Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives; and
						(2)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate.
						1217.Reports on
			 enhancing security and stability in the region along the border of Afghanistan
			 and Pakistan
					(a)Additional
			 reports requiredSubsection (a) of section 1232 of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 392) is amended—
						(1)in the heading of
			 paragraph (1), by striking In general and inserting
			 Initial
			 report;
						(2)by striking
			 paragraph (4);
						(3)by redesignating
			 paragraph (3) as paragraph (4); and
						(4)by inserting after
			 paragraph (2) the following new paragraph:
							
								(3)Subsequent
				reportsConcurrent with the submission of each report submitted
				under section 1230 after the date of the enactment of the Duncan Hunter
				National Defense Authorization Act for Fiscal Year 2009, the Secretary of
				Defense, in consultation with the Secretary of State, shall submit to the
				appropriate congressional committees, a report on enhancing security and
				stability in the region along the border of Afghanistan and Pakistan. Each such
				report shall include the following:
									(A)A description of
				the matters required to be included in the initial report required under
				paragraph (1).
									(B)A description of
				any peace agreements between the Government of Pakistan and tribal leaders from
				regions along the Afghanistan-Pakistan border that contain commitments to
				prevent cross-border incursions into Afghanistan and any mechanisms in such
				agreements to enforce such commitments.
									(C)An assessment of
				the effectiveness of such peace agreements in preventing cross-border
				incursions and of the Government of Pakistan in enforcing those
				agreements.
									.
						(b)Copy of
			 notification relating to department of defense coalition support funds for
			 pakistanSubsection (b)(1) of
			 such section is amended by adding at the end the following new
			 subparagraph:
						
							(C)Copy of
				notificationThe Secretary of
				Defense shall submit to the Committee on Foreign Affairs of the House of
				Representatives and the Committee on Foreign Relations of the Senate a copy of
				each notification required under subparagraph
				(A).
							.
					(c)Additional
			 information on department of defense Coalition Support Funds for
			 PakistanSubsection (b) of such section is amended—
						(1)by redesignating
			 paragraph (5) as paragraph (6); and
						(2)by inserting after
			 paragraph (4) the following new paragraph:
							
								(5)Requirement to
				submit information relating to claims disallowed or deferred by the united
				states
									(A)In
				generalThe Secretary of
				Defense shall submit, in the manner specified in subparagraph (B), an itemized
				description of the costs claimed by the Government of Pakistan for logistical,
				military, or other support provided by Pakistan to the United States for which
				the United States will disallow or defer reimbursement to the Government of
				Pakistan under the authority of any provision of law described in paragraph
				(1)(B).
									(B)Manner of
				submission
										(i)In
				generalTo the maximum extent practicable, the Secretary shall
				submit each itemized description of costs required under subparagraph (A) as
				part of the notification required under paragraph (1).
										(ii)Alternative
				submissionTo the extent that
				an itemized description of costs required under subparagraph (A) is not
				submitted in accordance with clause (i), the Secretary shall submit such
				description not later than 180 days after the date on which a decision to
				disallow or defer reimbursement for the costs claimed is made.
										(C)FormEach
				itemized description of costs required under subparagraph (B) shall be
				submitted in an unclassified form, but may include a classified annex, if
				necessary.
									.
						(d)Extension of
			 notification requirement relating to Department of Defense coalition support
			 funds for PakistanSubsection (b)(6) of such section, as
			 redesignated by subsection (c) of this section, is amended by striking
			 September 30, 2009 and inserting September 30,
			 2010.
					(e)Report relating
			 to Department of Defense Coalition Support Funds for
			 PakistanSuch section is further amended by adding at the end the
			 following new subsection:
						
							(c)Report relating
				to Department of Defense Coalition Support Funds for Pakistan
								(1)Report
				requiredNot later than 180 days after the date of the enactment
				of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009,
				the Secretary of Defense shall submit to the appropriate congressional
				committees a report that contains a detailed description of efforts by the
				Secretary of Defense to address the findings and implement the recommendations
				made by the Government Accountability Office in its report entitled
				Combating Terrorism: Increased Oversight and Accountability Needed Over
				Pakistan Reimbursement Claims for Coalition Support Funds (GAO-08-806;
				June 24, 2008).
								(2)Appropriate
				congressional committee definedIn this subsection, the term
				appropriate congressional committees has the meaning given the
				term in subsection
				(a)(5).
								.
					1218.Study and report on
			 Police Transition Teams to train, assist, and advise units of the Iraqi Police
			 Service
					(a)Study and
			 reportNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense, in
			 consultation with the Secretary of State and the Government of Iraq, shall
			 conduct a study and submit to the appropriate congressional committees a report
			 containing the recommendations of the Secretary of Defense on—
						(1)the number of
			 personnel required for Police Transition Teams to train, assist, and advise
			 units of the Iraqi Police Service in fiscal year 2009 and in fiscal year
			 2010;
						(2)the funding
			 required to support the level of personnel described in paragraph (1) in fiscal
			 year 2009 and in fiscal year 2010; and
						(3)the feasibility of
			 transferring responsibility for the provision of the personnel described in
			 paragraph (1) and the support described in paragraph (2) from the Department of
			 Defense to the Department of State.
						(b)FormThe
			 report required under subsection (a) shall be submitted in unclassified form,
			 but may include a classified annex if required.
					(c)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
						(1)the Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives; and
						(2)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate.
						COther
			 matters
				1231.Payment of
			 personnel expenses for multilateral cooperation programs
					(a)Expansion of
			 authority for bilateral and regional programs to cover multilateral
			 programsSection 1051 of title 10, United States Code, is
			 amended—
						(1)in subsection (a),
			 by striking a bilateral and inserting a multilateral,
			 bilateral,; and
						(2)in subsection
			 (b)—
							(A)in paragraph
			 (1)—
								(i)by
			 striking to and and inserting to, from, and;
			 and
								(ii)by
			 striking bilateral and inserting multilateral,
			 bilateral,; and
								(B)in paragraph (2),
			 by striking bilateral and inserting multilateral,
			 bilateral,.
							(b)Availability of
			 funds for programs and activities across fiscal years
						(1)In
			 generalSuch section is further amended by adding at the end the
			 following new subsection:
							
								(e)Funds available to
				carry out this section shall be available, to the extent provided in
				appropriations Acts, for programs and activities under this section that begin
				in a fiscal year and end in the following fiscal
				year.
								.
						(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on October 1, 2008, and shall apply with
			 respect to programs and activities under section 1051 of title 10, United
			 States Code, as so amended, that begin on or after that date.
						(c)Conforming and
			 clerical amendments
						(1)Heading
			 amendmentThe heading of such section is amended to read as
			 follows:
							
								1051.Multilateral,
				bilateral, or regional cooperation programs: payment of personnel
				expenses
								.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 53 of
			 such title is amended by striking the item relating to section 1051 and
			 inserting the following new item:
							
								
									1051. Multilateral, bilateral, or regional cooperation
				programs: payment of personnel
				expenses.
								
								.
						1232.Participation
			 of the Department of Defense in multinational military centers of
			 excellence
					(a)Participation
			 authorized
						(1)In
			 generalSubchapter II of chapter 138 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								2350m.Participation
				in multinational military centers of excellence
									(a)Participation
				AuthorizedThe Secretary of Defense may, with the concurrence of
				the Secretary of State, authorize the participation of members of the armed
				forces and Department of Defense civilian personnel in any multinational
				military center of excellence for purposes of—
										(1)enhancing the
				ability of military forces and civilian personnel of the nations participating
				in such center to engage in joint exercises or coalition or international
				military operations; or
										(2)improving
				interoperability between the armed forces and the military forces of friendly
				foreign nations.
										(b)Memorandum of
				Understanding(1)The participation of
				members of the armed forces or Department of Defense civilian personnel in a
				multinational military center of excellence under subsection (a) shall be in
				accordance with the terms of one or more memoranda of understanding entered
				into by the Secretary of Defense, with the concurrence of the Secretary of
				State, and the foreign nation or nations concerned.
										(2)If Department of Defense facilities,
				equipment, or funds are used to support a multinational military center of
				excellence under subsection (a), the memoranda of understanding under paragraph
				(1) with respect to that center shall provide details of any cost-sharing
				arrangement or other funding arrangement.
										(c)Availability of
				Appropriated Funds(1)Funds appropriated to
				the Department of Defense for operation and maintenance are available as
				follows:
											(A)To pay the United States share of the
				operating expenses of any multinational military center of excellence in which
				the United States participates under this section.
											(B)To pay the costs of the participation
				of members of the armed forces and Department of Defense civilian personnel in
				multinational military centers of excellence under this section, including the
				costs of expenses of such participants.
											(2)No funds may be used under this
				section to fund the pay or salaries of members of the armed forces and
				Department of Defense civilian personnel who participate in multinational
				military centers of excellence under this section.
										(d)Use of
				Department of Defense Facilities and EquipmentFacilities and
				equipment of the Department of Defense may be used for purposes of the support
				of multinational military centers of excellence under this section that are
				hosted by the Department.
									(e)Annual reports
				on use of Authority(1)Not later than October
				31, 2009, and annually thereafter, the Secretary of Defense shall submit to the
				Committee on Armed Services of the Senate and the Committee on Armed Services
				of the House of Representatives a report on the use of the authority in this
				section during the preceding fiscal year.
										(2)Each report required by paragraph (1)
				shall include, for the fiscal year covered by such report, the
				following:
											(A)A detailed description of the
				participation of the Department of Defense, and of members of the armed forces
				and civilian personnel of the Department, in multinational military centers of
				excellence under the authority of this section.
											(B)For each multinational military center
				of excellence in which the Department of Defense, or members of the armed
				forces or civilian personnel of the Department, so participated—
												(i)a description of such multinational
				military center of excellence;
												(ii)a description of the activities
				participated in by the Department, or by members of the armed forces or
				civilian personnel of the Department; and
												(iii)a statement of the costs of the
				Department for such participation, including—
													(I)a statement of the United States share of
				the expenses of such center and a statement of the percentage of the United
				States share of the expenses of such center to the total expenses of such
				center; and
													(II)a statement of the amount of such costs
				(including a separate statement of the amount of costs paid for under the
				authority of this section by category of costs).
													(f)Multinational
				military center of excellence definedIn this section, the term
				multinational military center of excellence means an entity
				sponsored by one or more nations that is accredited and approved by the
				Military Committee of the North Atlantic Treaty Organization (NATO) as offering
				recognized expertise and experience to personnel participating in the
				activities of such entity for the benefit of NATO by providing such personnel
				opportunities to—
										(1)enhance education
				and training;
										(2)improve
				interoperability and capabilities;
										(3)assist in the
				development of doctrine; and
										(4)validate concepts
				through
				experimentation.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of subchapter II
			 of chapter 138 of such title is amended by adding at the end the following new
			 item:
							
								
									2350m. Participation in multinational military centers of
				excellence.
								
								.
						(b)Repeal of
			 superseded authoritySection 1205 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2416) is repealed.
					(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2008.
					1233.Review of security
			 risks of participation by defense contractors in certain space activities of
			 the People’s Republic of China
					(a)Review
			 requiredThe Secretary of
			 Defense shall conduct a review to determine whether there are any security
			 risks associated with participation by covered contractors in certain space
			 activities of the People’s Republic of China.
					(b)Matters to be
			 includedThe review required under subsection (a) shall include,
			 at a minimum, a review of the following:
						(1)Whether there have been any incidents with
			 respect to which a determination has been made that an improper disclosure of
			 covered information by a covered contractor has occurred during the five-year
			 period ending on the date of the enactment of this Act.
						(2)The increase, if any, in the number of
			 covered contractors expected to occur during the 5-year period beginning on the
			 date of the enactment of this Act.
						(3)The extent to which the policies and
			 procedures of the Department of Defense are sufficient to protect against the
			 improper disclosure of covered information by a covered contractor during the
			 5-year period beginning on the date of the enactment of this Act.
						(4)The Secretary’s conclusions regarding
			 awards of contracts by the Department of Defense to covered contractors after
			 the date of the enactment of this Act.
						(5)Any other matters
			 that the Secretary determines to be appropriate to include in the
			 review.
						(c)Cooperation from
			 other departments and agenciesThe Secretary of State, the Director of
			 National Intelligence, and the head of any other United States Government
			 department or agency shall cooperate in a complete and timely manner to provide
			 the Secretary of Defense with data and other information necessary for the
			 Secretary of Defense to carry out the review required under subsection
			 (a).
					(d)Report
						(1)In
			 generalNot later than March 1, 2009, the Secretary of Defense
			 shall submit to the congressional defense committees a report on the review
			 required under subsection (a).
						(2)FormThe
			 report required under this subsection shall include a summary in unclassified
			 form to the maximum extent practicable.
						(e)DefinitionsIn this section:
						(1)Certain space
			 activities of the People’s Republic of ChinaThe term
			 certain space activities of the People’s Republic of China
			 means—
							(A)the development or
			 manufacture of satellites for launch from the People’s Republic of China;
			 and
							(B)the launch of
			 satellites from the People’s Republic of China.
							(2)Covered
			 contractorThe term
			 covered contractor means a contractor of the Department of
			 Defense, and any subcontractor (at any tier) of the contractor, that—
							(A)has access to
			 covered information; and
							(B)participates, or
			 is part of a joint venture that participates, or whose parent, sister,
			 subsidiary, or affiliate company participates, in certain space activities in
			 the People’s Republic of China.
							(3)Covered
			 informationThe term
			 covered information means classified information and sensitive
			 controlled unclassified information obtained under contracts (or subcontracts
			 of such contracts) of the Department of Defense.
						1234.Report on Iran’s
			 capability to produce nuclear weapons
					(a)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, and annually thereafter, the
			 Director of National Intelligence shall submit to Congress a report on Iran’s
			 capability to produce nuclear weapons. The report required under this
			 subsection may be submitted in classified form.
					(b)Matters to be
			 includedThe report required under subsection (a) shall include
			 the following:
						(1)The locations,
			 types, and number of centrifuges and other specialized equipment necessary for
			 the enrichment of uranium and any plans to acquire, manufacture, and operate
			 such equipment in the future.
						(2)An
			 estimate of the amount, if any, of highly enriched uranium and weapons grade
			 plutonium acquired or produced to date, an estimate of the amount of weapons
			 grade plutonium that is likely to be produced or acquired in the near- and
			 midterms and the amount of highly enriched uranium that is likely to be
			 produced or acquired in the near- and midterms, and the number of nuclear
			 weapons that could be produced with such materials.
						(3)A
			 evaluation of the extent to which security and safeguards at any nuclear site
			 prevent, slow, verify, or help monitor the enrichment of uranium or the
			 reprocessing of plutonium into weapons-grade materials.
						(4)A
			 description of any weaponization activities, such as the research, design,
			 development, or testing of nuclear weapons or weapons-related
			 components.
						(5)A
			 description of any programs to construct, acquire, test, or improve methods to
			 deliver nuclear weapons, including an assessment of the likely progress of such
			 programs in the near- and mid-terms.
						(6)A
			 summary of assessments made by allies of the United States of Iran’s nuclear
			 weapons program and nuclear-capable delivery systems programs.
						(c)NotificationThe
			 President shall notify Congress, in writing, within 15 days of determining
			 that—
						(1)Iran has resumed a nuclear weapons
			 program;
						(2)Iran has met or
			 surpassed any major milestone in its nuclear weapons program; or
						(3)Iran has undertaken
			 to accelerate, decelerate, or cease the development of any significant element
			 within its nuclear weapons program.
						1235.Employment for
			 resettled Iraqis
					(a)In
			 generalThe Secretary of Defense and the Secretary of State are
			 authorized to jointly establish and operate a temporary program to offer
			 employment as translators, interpreters, or cultural awareness instructors to
			 individuals described in subsection (b). Individuals described in such
			 subsection may be appointed to temporary positions of one year or less outside
			 Iraq with either the Department of Defense or the Department of State, without
			 competition and without regard for the provisions of chapter 51 and subchapter
			 III of chapter 53 of title 5, United States Code. Such individuals may also be
			 hired as personal services contractors by either of such Departments to provide
			 translation, interpreting, or cultural awareness instruction, except that such
			 individuals so hired shall not by virtue of such employment be considered
			 employees of the United States Government, except for purposes of chapter 81 of
			 title 5, United States Code, and chapter 171 of title 28, United States
			 Code.
					(b)EligibilityIndividuals
			 referred to in subsection (a) are Iraqi nationals who—
						(1)have received a
			 special immigrant visa issued pursuant to section 1059 of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163) or section 1244 of
			 the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181); and
						(2)are lawfully
			 present in the United States.
						(c)Funding
						(1)In
			 generalExcept as provided in paragraph (2), the program
			 established under subsection (a) shall be funded from the annual general
			 operating budget of the Department of Defense.
						(2)ExceptionThe
			 Secretary of State shall reimburse the Department of Defense for any costs
			 associated with individuals described in subsection (b) whose work is for or on
			 behalf of the Department of State.
						(d)Rule of
			 construction regarding access to classified informationNothing
			 in this section may be construed as affecting in any manner practices and
			 procedures regarding the handling of or access to classified
			 information.
					(e)Information
			 sharingThe Secretary of Defense and the Secretary of State shall
			 work with the Secretary of Homeland Security and the Office of Refugee
			 Resettlement of the Department of Health and Human Services to ensure that
			 individuals described in subsection (b) are informed of the program established
			 under subsection (a).
					(f)RegulationThe
			 Secretary of Defense, jointly with the Secretary of State and with the
			 concurrence of the Director of the Office of Personnel Management, shall
			 prescribe such regulations as are necessary to carry out the program
			 established under subsection (a), including ensuring the suitability for
			 employment described in subsection (a) of individuals described in subsection
			 (b), determining the number of positions, and establishing pay scales and
			 hiring procedures.
					(g)Termination
						(1)In
			 generalExcept as provided in paragraph (2), the program
			 established under subsection (a) shall terminate on December 31, 2014.
						(2)Earlier
			 terminationIf the Secretary of Defense, jointly with the
			 Secretary of State, determines that the program established under subsection
			 (a) should terminate before the date specified in paragraph (1), the
			 Secretaries may terminate the program if the Secretaries notify Congress in
			 writing of such termination at least 180 days before such termination.
						1236.Extension and
			 modification of updates on report on claims relating to the bombing of the
			 Labelle DiscothequeSection
			 1225(b) of the National Defense Authorization Act for Fiscal Year 2006 (Public
			 Law 109–163; 119 Stat. 3465), as amended by section 1261(1)(B) of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 405), is further amended—
					(1)in paragraph (2)—
						(A)by striking
			 Not later than one year after enactment of this Act, and not later than
			 two years after enactment of this Act and inserting Not later
			 than 90 days after the date of the enactment of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009, and every 180 days
			 thereafter; and
						(B)by adding at the
			 end the following new sentence: Each update under this paragraph after
			 the date of the enactment of the Duncan Hunter National Defense Authorization
			 Act for Fiscal Year 2009 shall be submitted in unclassified form, but may
			 include a classified annex.; and
						(2)by
			 adding at the end the following new paragraph:
						
							(3)TerminationThe requirement to submit updates under
				paragraph (2) shall terminate upon submission by the Secretary of State to
				Congress of the certification described in section 5(a)(2) of the Libya Claims
				Resolution Act (Public Law 110–301; 122 Stat.
				3000).
							.
					1237.Report on
			 utilization of certain global partnership authorities
					(a)In
			 generalNot later than December 31, 2010, the Secretary of
			 Defense and the Secretary of State shall jointly submit to the appropriate
			 committees of Congress a report on the implementation of the Building Global
			 Partnership authorities during the period beginning on the date of the
			 enactment of this Act and ending on September 30, 2010.
					(b)ElementsThe
			 report required by subsection (a) shall include the following:
						(1)A
			 detailed summary of the programs conducted under the Building Global
			 Partnership authorities during the period covered by the report, including, for
			 each country receiving assistance under such a program, a description of the
			 assistance provided and its cost.
						(2)An assessment of
			 the impact of the assistance provided under the Building Global Partnership
			 authorities with respect to each country receiving assistance under such
			 authorities.
						(3)A
			 description of—
							(A)the processes used
			 by the Department of Defense and the Department of State to jointly formulate,
			 prioritize, and select projects to be funded under the Building Global
			 Partnership authorities; and
							(B)the processes, if
			 any, used by the Department of Defense and the Department of State to evaluate
			 the success of each project so funded after its completion.
							(4)A
			 statement of the projects initiated under the Building Global Partnership
			 authorities that were subsequently transitioned to and sustained under the
			 authorities of the Foreign Assistance Act of 1961 or other authorities.
						(5)An assessment of
			 the utility of the Building Global Partnership authorities, and of any gaps in
			 such authorities, including an assessment of the feasability and advisability
			 of continuing such authorities beyond their current dates of expiration
			 (whether in their current form or with such modifications as the Secretary of
			 Defense and the Secretary of State jointly consider appropriate).
						(c)DefinitionsIn
			 this section:
						(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
							(A)the Committee on
			 Armed Services, the Committee on Appropriations, and the Committee on Foreign
			 Relations of the Senate; and
							(B)the Committee on
			 Armed Services, the Committee on Appropriations, and the Committee on Foreign
			 Affairs of the House of Representatives.
							(2)Building Global
			 Partnership authoritiesThe term Building Global
			 Partnership authorities means the following:
							(A)Authority for
			 Building Capacity of Foreign Military ForcesThe authorities
			 provided in section 1206 of the National Defense Authorization Act for Fiscal
			 Year 2006 (Public Law 109–163; 119 Stat. 3456), as amended by section 1206 of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2418) and section 1206 of this Act.
							(B)Authority for
			 Security and Stabilization AssistanceThe authorities provided in
			 section 1207 of the National Defense Authorization Act for Fiscal Year 2006
			 (119 Stat. 3458), as amended by section 1210 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 369) and
			 section 1207 of this Act.
							(C)Civic Assistance
			 Authorities under Combatant Commander Initiative FundThe
			 authority to engage in urgent and unanticipated civic assistance under the
			 Combatant Commander Initiative Fund under section 166a(b)(6) of title 10,
			 United States Code, as a result of the amendments made by section 902 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (120 Stat.
			 2351).
							1238.Modification
			 and repeal of requirement to submit certain annual reports to Congress
			 regarding allied contributions to the common defense
					(a)Modification of
			 Certain Reports on Allied Contributions to the Common
			 DefenseSection 1003 of the Department of Defense Authorization
			 Act, 1985 (Public Law 98–525; 98 Stat. 2576) is amended—
						(1)by striking
			 subsections (c) and (d); and
						(2)adding at the end
			 the following new subsections:
							
								(c)The Secretary of
				Defense shall submit to the Committee on Armed Services of the Senate and the
				Committee on Armed Services of the House of Representatives each year, not
				later than March 1, a report containing a description of—
									(1)annual defense
				spending by each member nation of NATO, by each member nation of the
				Euro-Atlantic Partnership Council (EAPC), and by Japan, including available
				nominal budget figures and defense spending as a percentage of the respective
				nation’s gross domestic product for the fiscal year immediately preceding the
				fiscal year in which the report is submitted;
									(2)activities of each
				NATO member nation, each EAPC member nation, and Japan to contribute to
				military or stability operations in which the United States Armed Forces are a
				participant;
									(3)any limitations
				that such nations place on the use of their national contributions described in
				paragraph (2); and
									(4)any actions
				undertaken by the United States Government to minimize those limitations
				described in paragraph (3).
									(d)The report
				required under subsection (c) shall be submitted in unclassified form, but may
				include a classified annex.
								
						(b)Repeal of Report
			 on Cost-SharingSection 1313 of the National Defense
			 Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2894) is
			 amended—
						(1)by striking
			 subsection (c); and
						(2)by redesignating
			 subsection (d) as subsections (c).
						XIIICooperative
			 Threat Reduction
			
				Sec. 1301. Specification of Cooperative Threat Reduction
				programs and funds.
				Sec. 1302. Funding allocations.
			
			1301.Specification
			 of Cooperative Threat Reduction programs and funds
				(a)Specification of
			 Cooperative Threat Reduction ProgramsFor purposes of section 301
			 and other provisions of this Act, Cooperative Threat Reduction programs are the
			 programs specified in section 1501 of the National Defense Authorization Act
			 for Fiscal Year 1997 (50 U.S.C. 2362 note).
				(b)Fiscal Year 2009
			 Cooperative Threat Reduction Funds DefinedAs used in this title,
			 the term fiscal year 2009 Cooperative Threat Reduction funds means
			 the funds appropriated pursuant to the authorization of appropriations in
			 section 301 for Cooperative Threat Reduction programs.
				(c)Availability of
			 FundsFunds appropriated pursuant to the authorization of
			 appropriations in section 301 for Cooperative Threat Reduction programs shall
			 be available for obligation for fiscal years 2009, 2010, and 2011.
				1302.Funding
			 allocations
				(a)Funding for
			 specific purposesOf the
			 $434,135,000 authorized to be appropriated to the Department of Defense for
			 fiscal year 2009 in section 301(19) for Cooperative Threat Reduction programs,
			 the following amounts may be obligated for the purposes specified:
					(1)For strategic offensive arms elimination in
			 Russia, $79,985,000.
					(2)For strategic
			 nuclear arms elimination in Ukraine, $6,400,000.
					(3)For nuclear weapons storage security in
			 Russia, $24,101,000.
					(4)For nuclear weapons transportation security
			 in Russia, $40,800,000.
					(5)For weapons of mass destruction
			 proliferation prevention in the states of the former Soviet Union,
			 $59,286,000.
					(6)For biological threat reduction in the
			 former Soviet Union, $184,463,000.
					(7)For chemical
			 weapons destruction, $1,000,000.
					(8)For defense and military contacts,
			 $8,000,000.
					(9)For new Cooperative Threat Reduction
			 initiatives, $10,000,000.
					(10)For activities designated as Other
			 Assessments/Administrative Costs, $20,100,000.
					(b)Report on
			 obligation or expenditure of funds for other purposesNo fiscal
			 year 2009 Cooperative Threat Reduction funds may be obligated or expended for a
			 purpose other than a purpose listed in paragraphs (1) through (10) of
			 subsection (a) until 15 days after the date that the Secretary of Defense
			 submits to Congress a report on the purpose for which the funds will be
			 obligated or expended and the amount of funds to be obligated or expended.
			 Nothing in the preceding sentence shall be construed as authorizing the
			 obligation or expenditure of fiscal year 2009 Cooperative Threat Reduction
			 funds for a purpose for which the obligation or expenditure of such funds is
			 specifically prohibited under this title or any other provision of law.
				(c)Limited
			 authority to vary individual amounts
					(1)In
			 generalSubject to paragraph (2), in any case in which the
			 Secretary of Defense determines that it is necessary to do so in the national
			 interest, the Secretary may obligate amounts appropriated for fiscal year 2009
			 for a purpose listed in paragraphs (1) through (10) of subsection (a) in excess
			 of the specific amount authorized for that purpose.
					(2)Notice-and-wait
			 requiredAn obligation of funds for a purpose stated in
			 paragraphs (1) through (10) of subsection (a) in excess of the specific amount
			 authorized for such purpose may be made using the authority provided in
			 paragraph (1) only after—
						(A)the Secretary
			 submits to Congress notification of the intent to do so together with a
			 complete discussion of the justification for doing so; and
						(B)15 days have
			 elapsed following the date of the notification.
						XIVOther
			 Authorizations
			
				Subtitle A—Military Programs
				Sec. 1401. Working capital funds.
				Sec. 1402. National Defense Sealift Fund.
				Sec. 1403. Defense Health Program.
				Sec. 1404. Chemical agents and munitions destruction,
				defense.
				Sec. 1405. Drug Interdiction and Counter-Drug Activities,
				Defense-wide.
				Sec. 1406. Defense Inspector General.
				Sec. 1407. National Defense Sealift Fund
				amendments.
				Subtitle B—National Defense Stockpile
				Sec. 1411. Authorized uses of National Defense Stockpile
				funds.
				Sec. 1412. Revisions to previously authorized disposals from
				the National Defense Stockpile.
				Subtitle C—Armed Forces Retirement Home
				Sec. 1421. Authorization of appropriations for Armed Forces
				Retirement Home.
			
			AMilitary
			 Programs
				1401.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds in amounts as
			 follows:
					(1)For the Defense
			 Working Capital Funds, $198,150,000.
					(2)For the Defense Working Capital Fund,
			 Defense Commissary, $1,291,084,000.
					1402.National
			 Defense Sealift FundFunds are
			 hereby authorized to be appropriated for fiscal year 2009 for the National
			 Defense Sealift Fund in the amount of $1,608,572,000.
				1403.Defense Health
			 Program
					(a)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2009 for expenses, not otherwise provided for, for the Defense Health
			 Program, in the amount of $24,966,917,000, of which—
						(1)$24,467,074,000 is
			 for Operation and Maintenance;
						(2)$195,938,000 is
			 for Research, Development, Test, and Evaluation; and
						(3)$303,905,000 is
			 for Procurement.
						(b)Source of
			 certain fundsOf the amount available under subsection (a),
			 $1,300,000,000 shall, to the extent provided in advance in an Act making
			 appropriations for fiscal year 2009, be available by transfer from the National
			 Defense Stockpile Transaction Fund established under subsection (a) of section
			 9 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C.
			 98h).
					1404.Chemical
			 agents and munitions destruction, defense
					(a)Authorization of
			 AppropriationsFunds are hereby authorized to be appropriated for
			 the Department of Defense for fiscal year 2009 for expenses, not otherwise
			 provided for, for Chemical Agents and Munitions Destruction, Defense, in the
			 amount of $1,485,634,000, of which—
						(1)$1,152,668,000 is
			 for Operation and Maintenance;
						(2)$268,881,000 is
			 for Research, Development, Test, and Evaluation; and
						(3)$64,085,000 is for
			 Procurement.
						(b)UseAmounts
			 authorized to be appropriated under subsection (a) are authorized for—
						(1)the destruction of
			 lethal chemical agents and munitions in accordance with section 1412 of the
			 Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
						(2)the destruction of
			 chemical warfare materiel of the United States that is not covered by section
			 1412 of such Act.
						1405.Drug Interdiction
			 and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2009 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide, in the amount of $1,060,463,000.
				1406.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2009 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense, in the amount of $273,845,000,
			 of which—
					(1)$270,445,000 is for Operation and
			 Maintenance; and
					(2)$3,400,000 is for Procurement.
					1407.National Defense
			 Sealift Fund amendmentsSection 2218 of title 10, United States
			 Code, is amended—
					(1)by striking
			 subsection (j) and redesignating subsections (k) and (l) as subsections (j) and
			 (k), respectively; and
					(2)in
			 paragraph (2) of subsection (k) (as so redesignated), by striking subparagraphs
			 (B) thru (I) and inserting the following new subparagraph (B):
						
							(B)Any other auxiliary vessel that was
				procured or chartered with specific authorization in law for the vessel, or
				class of vessels, to be funded in the National Defense Sealift
				Fund.
							.
					BNational Defense
			 Stockpile
				1411.Authorized uses of
			 National Defense Stockpile funds
					(a)Obligation of
			 stockpile fundsDuring fiscal
			 year 2009, the National Defense Stockpile Manager may obligate up to
			 $41,153,000 of the funds in the National Defense Stockpile Transaction Fund
			 established under subsection (a) of section 9 of the
			 Strategic and Critical Materials Stock Piling
			 Act (50 U.S.C. 98h) for the authorized uses of such funds under
			 subsection (b)(2) of such section, including the disposal of hazardous
			 materials that are environmentally sensitive.
					(b)Additional
			 obligationsThe National Defense Stockpile Manager may obligate
			 amounts in excess of the amount specified in subsection (a) if the National
			 Defense Stockpile Manager notifies Congress that extraordinary or emergency
			 conditions necessitate the additional obligations. The National Defense
			 Stockpile Manager may make the additional obligations described in the
			 notification after the end of the 45-day period beginning on the date on which
			 Congress receives the notification.
					(c)LimitationsThe
			 authorities provided by this section shall be subject to such limitations as
			 may be provided in appropriations Acts.
					1412.Revisions to
			 previously authorized disposals from the National Defense Stockpile
					(a)Fiscal year 1999
			 disposal authoritySection
			 3303(a)(7) of the Strom Thurmond National Defense Authorization Act for Fiscal
			 Year 1999 (Public Law 105–261; 50 U.S.C. 98d note), as most recently amended by
			 section 1412(b) of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 418), is further amended by striking
			 $1,066,000,000 by the end of fiscal year 2015 and inserting
			 $1,386,000,000 by the end of fiscal year 2016.
					(b)Fiscal year 1998
			 disposal authoritySection
			 3305(a)(5) of the National Defense Authorization Act for Fiscal Year 1998
			 (Public Law 105–85; 50 U.S.C. 98d note), as most recently amended by section
			 3302(b) of the John Warner National Defense Authorization Act for Fiscal Year
			 2007 (Public Law 109–364; 120 Stat. 2513), is further amended by striking
			 2008 and inserting 2009.
					CArmed Forces
			 Retirement Home
				1421.Authorization of
			 appropriations for Armed Forces Retirement HomeThere is authorized to be appropriated for
			 fiscal year 2009 from the Armed Forces Retirement Home Trust Fund the sum of
			 $63,010,000 for the operation of the Armed Forces Retirement Home.
				XVAuthorization of
			 Additional Appropriations for Operation Iraqi Freedom and Operation Enduring
			 Freedom
			
				Sec. 1501. Authorization of additional appropriations for
				operations in Afghanistan and Iraq for fiscal year 2009.
				Sec. 1502. Requirement for separate display of budgets for
				Afghanistan and Iraq.
				Sec. 1503. Joint Improvised Explosive Device Defeat
				Fund.
				Sec. 1504. Science and technology investment strategy to defeat
				or counter improvised explosive devices.
				Sec. 1505. Limitations on Iraq Security Forces
				Fund.
				Sec. 1506. Limitations on Afghanistan Security Forces
				Fund.
				Sec. 1507. Special transfer authority.
				Sec. 1508. Prohibition on use of United States funds for
				certain facilities projects in Iraq and contributions by the Government of Iraq
				to combined operations and other activities in Iraq.
			
			1501.Authorization
			 of additional appropriations for operations in Afghanistan and Iraq for fiscal
			 year 2009
				(a)Authorization of
			 previously appropriated amountsIn addition to the amounts otherwise
			 authorized to be appropriated by division A of this Act, the amounts
			 appropriated for fiscal year 2009 in chapter 2 of title IX of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2405–2414) are hereby
			 authorized to be appropriated.
				(b)Additional
			 authorizationIn addition to
			 the amounts otherwise authorized to be appropriated by division A of this Act
			 and subsection (a), funds in the amount of $2,076,000,000 are hereby authorized
			 to be appropriated for aircraft procurement, Air Force, for the purpose of
			 acquiring six C–17 aircraft.
				1502.Requirement for
			 separate display of budgets for Afghanistan and Iraq
				(a)Operations in
			 Iraq and AfghanistanIn any annual or supplemental budget request
			 for the Department of Defense that is submitted to Congress after the date of
			 the enactment of this Act, the Secretary of Defense shall set forth separately
			 any funding requested in such budget request for—
					(1)operations of the
			 Department of Defense in Afghanistan; and
					(2)operations of the
			 Department of Defense in Iraq.
					(b)Specificity of
			 DisplayEach budget request covered by subsection (a) shall, for
			 any funding requested for operations in Iraq or Afghanistan—
					(1)clearly display
			 the amount of such funding at the appropriation account level and at the
			 program, project, or activity level; and
					(2)include a detailed
			 description of the assumptions underlying the funding for the period covered by
			 the budget request, including the anticipated troop levels, the operations
			 intended to be carried out, and the equipment reset requirements necessary to
			 support such operations.
					1503.Joint
			 Improvised Explosive Device Defeat Fund
				(a)Use and Transfer
			 of FundsSubsections (b) and
			 (c) of section 1514 of the John Warner National Defense Authorization Act for
			 Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as amended by subsection
			 (b), shall apply to the funds appropriated pursuant to the authorization of
			 appropriations in section 1501 of this Act and made available to the Department
			 of Defense for the Joint Improvised Explosive Device Defeat Fund.
				(b)Modification of
			 Funds Transfer AuthoritySection 1514(c)(1) of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
			 120 Stat. 2439) is amended—
					(1)by striking
			 subparagraph (A); and
					(2)by redesignating
			 subparagraphs (B) through (E) as subparagraphs (A) through (D),
			 respectively.
					(c)Prior Notice of
			 Transfer of FundsSection
			 1514(c)(4) of the John Warner National Defense Authorization Act for Fiscal
			 Year 2007 (Public Law 109–364; 120 Stat. 2439) is amended by inserting after
			 five days the following: (in the case of the obligation
			 of funds) or 15 days (in the case of a transfer of funds).
				(d)Monthly
			 Obligations and Expenditure ReportsNot later than 15 days after the end of
			 each month of fiscal year 2009, the Secretary of Defense shall provide to the
			 congressional defense committees a report on the Joint Improvised Explosive
			 Device Defeat Fund explaining monthly commitments, obligations, and
			 expenditures by line of action.
				(e)Modification of
			 Submittal Date of other ReportsSection 1514(e) of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2440) is amended by striking 30 days and inserting 60
			 days.
				1504.Science and
			 technology investment strategy to defeat or counter improvised explosive
			 devices
				(a)Strategy
			 requiredThe Director of the
			 Joint Improvised Explosive Device Defeat Organization (JIEDDO), jointly with
			 the Director of Defense Research and Engineering, shall develop a comprehensive
			 science and technology investment strategy for countering the threat of
			 improvised explosive devices (IEDs).
				(b)ElementsThe
			 strategy developed under subsection (a) shall include the following:
					(1)Identification of
			 counter-IED capability gaps.
					(2)A taxonomy describing the major technical
			 areas for the Department of Defense to address the counter-IED capability gaps
			 and in which science and technology funding investments should be made.
					(3)Identification of funded programs to
			 develop or mature technologies from or to the level of system or subsystem
			 model or prototype demonstration in a relevant environment, and investment
			 levels for those initiatives.
					(4)Identification of
			 JIEDDO’s mechanisms for coordinating Department of Defense and Federal
			 Government science and technology activities in areas covered by the
			 strategy.
					(5)Identification of technology transition
			 mechanisms developed or utilized to efficiently transition technologies to
			 acquisition programs of the Department of Defense or into operational use,
			 including a summary of counter-IED technologies transitioned from JIEDDO, the
			 military departments, and other Defense Agencies to the acquisition programs or
			 into operational use.
					(6)Identification of
			 high priority basic research efforts that should be addressed through JIEDDO or
			 other Department of Defense activities to support development of next
			 generation IED defeat capabilities.
					(7)Identification of
			 barriers or issues, such as industrial base, workforce, or statutory or
			 regulatory barriers, that could hinder the efficient and effective development
			 and operational use of advanced IED defeat capabilities, and discussion of
			 activities undertaken to address them.
					(8)Identification of
			 the measures of effectiveness for the overall Department of Defense science and
			 technology counter-IED effort.
					(9)Such other matters as the Director of the
			 JIEDDO and the Director of Defense Research and Engineering consider
			 appropriate.
					(c)ReportNot later than March 1, 2009, and each
			 March 1 thereafter through March 1, 2013, the Director of the JIEDDO and the
			 Director of Defense Research and Engineering shall jointly submit to the
			 congressional defense committees a report describing the implementation of the
			 strategy developed under subsection (a). The report may be in unclassified and
			 classified format, as necessary.
				1505.Limitations on Iraq
			 Security Forces FundFunds
			 appropriated pursuant to the authorization of appropriations in section 1501 of
			 this Act or in the Supplemental Appropriations Act, 2008 (Public Law 110–252;
			 122 Stat. 2407) and made available to the Department of Defense for the Iraq
			 Security Forces Fund shall be subject to the conditions contained in
			 subsections (b) through (g) of section 1512 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 426).
			1506.Limitations on
			 Afghanistan Security Forces FundFunds appropriated pursuant to the
			 authorization of appropriations in section 1501 of this Act or in the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2407) and
			 made available to the Department of Defense for the Afghanistan Security Forces
			 Fund shall be subject to the conditions contained in subsections (b) through
			 (g) of section 1513 of the National Defense Authorization Act for Fiscal Year
			 2008 (Public Law 110–181; 122 Stat. 428).
			1507.Special transfer
			 authority
				(a)Authority To
			 Transfer Authorizations
					(1)AuthorityUpon
			 determination by the Secretary of Defense that such action is necessary in the
			 national interest, the Secretary may transfer amounts of authorizations made
			 available to the Department of Defense in this title for fiscal year 2009
			 between any such authorizations for that fiscal year (or any subdivisions
			 thereof). Amounts of authorizations so transferred shall be merged with and be
			 available for the same purposes as the authorization to which
			 transferred.
					(2)LimitationThe total amount of authorizations that the
			 Secretary may transfer under the authority of this section may not exceed
			 $4,000,000,000.
					(b)Terms and
			 ConditionsTransfers under this section shall be subject to the
			 same terms and conditions as transfers under section 1001.
				(c)Additional
			 AuthorityThe transfer authority provided by this section is in
			 addition to the transfer authority provided under section 1001.
				1508.Prohibition on use
			 of United States funds for certain facilities projects in Iraq and
			 contributions by the Government of Iraq to combined operations and other
			 activities in Iraq
				(a)Prohibition
			 related to facilities for government of iraq
					(1)Prohibition on
			 availability of United States funds for projectsExcept as provided in paragraph (2),
			 amounts authorized to be appropriated by this title may not be obligated or
			 expended for the acquisition, conversion, rehabilitation, or installation of
			 facilities in Iraq for the use of the Government of Iraq, political
			 subdivisions of Iraq, or agencies, departments, or forces of the Government of
			 Iraq or such political subdivisions.
					(2)Exceptions
						(A)Exception for
			 CERPThe prohibition in
			 paragraph (1) does not apply to amounts authorized to be appropriated by this
			 title for the Commanders’ Emergency Response Program (CERP).
						(B)Exception for
			 military constructionThe
			 prohibition in paragraph (1) does not apply to military construction (as
			 defined in section 2801 of title 10, United States Code), carried out in
			 Iraq.
						(C)Exception for
			 technical assistanceThe
			 prohibition in paragraph (1) does not apply to the provision of technical
			 assistance necessary to assist the Government of Iraq to carry out facilities
			 projects on its own behalf.
						(b)Combined
			 operations
					(1)Cost
			 sharingThe United States Government shall initiate negotiations
			 with the Government of Iraq on an agreement under which the Government of Iraq
			 shall share with the United States Government the costs of combined operations
			 of the Government of Iraq and the Multi-National Forces Iraq undertaken as part
			 of Operation Iraqi Freedom.
					(2)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of State shall, in conjunction with the Secretary of Defense, submit to
			 Congress a report describing the status of negotiations under paragraph
			 (1).
					(c)Iraqi Security
			 Forces
					(1)Use of Iraq
			 fundsThe United States
			 Government shall take actions to ensure that Iraq funds are used to pay the
			 costs of the salaries, training, equipping, and sustainment of Iraqi Security
			 Forces.
					(2)ReportsNot
			 later than 90 days after the date of the enactment of this Act, and every 180
			 days thereafter, the President shall submit to Congress a report setting forth
			 an assessment of the progress made in meeting the requirements of paragraph
			 (1).
					XVIReconstruction
			 and Stabilization Civilian Management
			
				Sec. 1601. Short title.
				Sec. 1602. Findings.
				Sec. 1603. Definitions.
				Sec. 1604. Authority to provide assistance for reconstruction
				and stabilization crises.
				Sec. 1605. Reconstruction and stabilization.
				Sec. 1606. Authorities related to personnel.
				Sec. 1607. Reconstruction and stabilization
				strategy.
				Sec. 1608. Annual reports to Congress.
			
			1601.Short
			 titleThis title may be cited
			 as the Reconstruction and Stabilization Civilian Management Act of
			 2008.
			1602.FindingsCongress finds the following:
				(1)In June 2004, the
			 Office of the Coordinator for Reconstruction and Stabilization (referred to as
			 the Coordinator) was established in the Department of State with
			 the mandate to lead, coordinate, and institutionalize United States Government
			 civilian capacity to prevent or prepare for post-conflict situations and help
			 reconstruct and stabilize a country or region that is at risk of, in, or is in
			 transition from, conflict or civil strife.
				(2)In
			 December 2005, the Coordinator’s mandate was reaffirmed by the National
			 Security Presidential Directive 44, which instructed the Secretary of State,
			 and at the Secretary’s direction, the Coordinator, to coordinate and lead
			 integrated United States Government efforts, involving all United States
			 departments and agencies with relevant capabilities, to prepare, plan for, and
			 conduct reconstruction and stabilization operations.
				(3)National Security
			 Presidential Directive 44 assigns to the Secretary, with the Coordinator’s
			 assistance, the lead role to develop reconstruction and stabilization
			 strategies, ensure civilian interagency program and policy coordination,
			 coordinate interagency processes to identify countries at risk of instability,
			 provide decision-makers with detailed options for an integrated United States
			 Government response in connection with reconstruction and stabilization
			 operations, and carry out a wide range of other actions, including the
			 development of a civilian surge capacity to meet reconstruction and
			 stabilization emergencies. The Secretary and the Coordinator are also charged
			 with coordinating with the Department of Defense on reconstruction and
			 stabilization responses, and integrating planning and implementing
			 procedures.
				(4)The Department of
			 Defense issued Directive 3000.05, which establishes that stability operations
			 are a core United States military mission that the Department of Defense must
			 be prepared to conduct and support, provides guidance on stability operations
			 that will evolve over time, and assigns responsibilities within the Department
			 of Defense for planning, training, and preparing to conduct and support
			 stability operations.
				(5)The President’s Fiscal Year 2009 Budget
			 Request to Congress includes $248.6 million for a Civilian Stabilization
			 Initiative that would vastly improve civilian partnership with United States
			 Armed Forces in post-conflict stabilization situations, including by
			 establishing a Active Response Corps of 250 persons, a Standby Response Corps
			 of 2,000 persons, and a Civilian Response Corps of 2,000 persons.
				1603.DefinitionsIn this title:
				(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development.
				(2)AgencyThe term agency means any
			 entity included in chapter 1 of title 5, United States Code.
				(3)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the
			 Senate.
				(4)DepartmentExcept
			 as otherwise provided in this title, the term Department means
			 the Department of State.
				(5)PersonnelThe term personnel means
			 individuals serving in any service described in section 2101 of title 5, United
			 States Code, other than in the legislative or judicial branch.
				(6)SecretaryThe
			 term Secretary means the Secretary of State.
				1604.Authority to
			 provide assistance for reconstruction and stabilization crisesChapter 1 of part III of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is amended by inserting after
			 section 617 the following new section:
				
					618.Assistance for
				a reconstruction and stabilization crisis
						(a)Assistance
							(1)In
				generalIf the President determines that it is in the national
				security interests of the United States for United States civilian agencies or
				non-Federal employees to assist in reconstructing and stabilizing a country or
				region that is at risk of, in, or is in transition from, conflict or civil
				strife, the President may, in accordance with the provisions set forth in
				section 614(a)(3), but notwithstanding any other provision of law, and on such
				terms and conditions as the President may determine, furnish assistance to such
				country or region for reconstruction or stabilization using funds described in
				paragraph (2).
							(2)Funds
				describedThe funds referred to in paragraph (1) are funds made
				available under any other provision of this Act, and transferred or
				reprogrammed for purposes of this section, and such transfer or reprogramming
				shall be subject to the procedures applicable to a notification under section
				634A of this Act.
							(3)Rule of
				constructionNothing in this
				section shall be construed to provide authority to transfer funds between
				accounts or between Federal departments or agencies.
							(b)LimitationThe authority contained in this section may
				be exercised only during fiscal years 2009, 2010, and
				2011.
						.
			1605.Reconstruction
			 and stabilizationTitle I of
			 the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is
			 amended by adding at the end the following new section:
				
					62.Reconstruction
				and stabilization
						(a)Office of the
				Coordinator for Reconstruction and Stabilization
							(1)EstablishmentThere
				is established within the Department of State the Office of the Coordinator for
				Reconstruction and Stabilization.
							(2)Coordinator for
				Reconstruction and StabilizationThe head of the Office shall be
				the Coordinator for Reconstruction and Stabilization, who shall be appointed by
				the President, by and with the advice and consent of the Senate. The
				Coordinator shall report directly to the Secretary.
							(3)FunctionsThe
				functions of the Office of the Coordinator for Reconstruction and Stabilization
				shall include the following:
								(A)Monitoring, in
				coordination with relevant bureaus and offices of the Department of State and
				the United States Agency for International Development (USAID), political and
				economic instability worldwide to anticipate the need for mobilizing United
				States and international assistance for the reconstruction and stabilization of
				a country or region that is at risk of, in, or are in transition from, conflict
				or civil strife.
								(B)Assessing the various types of
				reconstruction and stabilization crises that could occur and cataloging and
				monitoring the non-military resources and capabilities of agencies (as such
				term is defined in section 1603 of the Reconstruction and Stabilization
				Civilian Management Act of 2008) that are available to address such
				crises.
								(C)Planning, in
				conjunction with USAID, to address requirements, such as demobilization,
				disarmament, rebuilding of civil society, policing, human rights monitoring,
				and public information, that commonly arise in reconstruction and stabilization
				crises.
								(D)Coordinating with relevant agencies to
				develop interagency contingency plans and procedures to mobilize and deploy
				civilian personnel and conduct reconstruction and stabilization operations to
				address the various types of such crises.
								(E)Entering into
				appropriate arrangements with agencies to carry out activities under this
				section and the Reconstruction and Stabilization Civilian Management Act of
				2008.
								(F)Identifying
				personnel in State and local governments and in the private sector who are
				available to participate in the Civilian Reserve Corps established under
				subsection (b) or to otherwise participate in or contribute to reconstruction
				and stabilization activities.
								(G)Taking steps to
				ensure that training and education of civilian personnel to perform such
				reconstruction and stabilization activities is adequate and is carried out, as
				appropriate, with other agencies involved with stabilization operations.
								(H)Taking steps to ensure that plans for
				United States reconstruction and stabilization operations are coordinated with
				and complementary to reconstruction and stabilization activities of other
				governments and international and nongovernmental organizations, to improve
				effectiveness and avoid duplication.
								(I)Maintaining the
				capacity to field on short notice an evaluation team consisting of personnel
				from all relevant agencies to undertake on-site needs assessment.
								(b)Response
				Readiness Corps
							(1)Response
				Readiness CorpsThe Secretary, in consultation with the
				Administrator of the United States Agency for International Development and the
				heads of other appropriate agencies of the United States Government, may
				establish and maintain a Response Readiness Corps (referred to in this section
				as the Corps) to provide assistance in support of reconstruction
				and stabilization operations in countries or regions that are at risk of, in,
				or are in transition from, conflict or civil strife. The Corps shall be
				composed of active and standby components consisting of United States
				Government personnel, including employees of the Department of State, the
				United States Agency for International Development, and other agencies who are
				recruited and trained (and employed in the case of the active component) to
				provide such assistance when deployed to do so by the Secretary to support the
				purposes of this Act.
							(2)Civilian Reserve
				CorpsThe Secretary, in consultation with the Administrator of
				the United States Agency for International Development, may establish a
				Civilian Reserve Corps for which purpose the Secretary is authorized to employ
				and train individuals who have the skills necessary for carrying out
				reconstruction and stabilization activities, and who have volunteered for that
				purpose. The Secretary may deploy members of the Civilian Reserve Corps
				pursuant to a determination by the President under section 618 of the Foreign
				Assistance Act of 1961.
							(3)Mitigation of
				domestic impactThe establishment and deployment of any Civilian
				Reserve Corps shall be undertaken in a manner that will avoid substantively
				impairing the capacity and readiness of any State and local governments from
				which Civilian Reserve Corps personnel may be drawn.
							(c)Existing training
				and education programsThe Secretary shall ensure that personnel
				of the Department, and, in coordination with the Administrator of USAID, that
				personnel of USAID, make use of the relevant existing training and education
				programs offered within the Government, such as those at the Center for
				Stabilization and Reconstruction Studies at the Naval Postgraduate School and
				the Interagency Training, Education, and After Action Review Program at the
				National Defense
				University.
						.
			1606.Authorities
			 related to personnel
				(a)Extension of
			 certain foreign service benefitsThe Secretary, or the head of
			 any agency with respect to personnel of that agency, may extend to any
			 individuals assigned, detailed, or deployed to carry out reconstruction and
			 stabilization activities pursuant to section 62 of the State Department Basic
			 Authorities Act of 1956 (as added by section 1605 of this title), the benefits
			 or privileges set forth in sections 413, 704, and 901 of the Foreign Service
			 Act of 1980 (22 U.S.C. 3973, 22 U.S.C. 4024, and 22 U.S.C. 4081) to the same
			 extent and manner that such benefits and privileges are extended to members of
			 the Foreign Service.
				(b)Authority
			 regarding detailsThe
			 Secretary is authorized to accept details or assignments of any personnel, and
			 any employee of a State or local government, on a reimbursable or
			 nonreimbursable basis for the purpose of carrying out this title, and the head
			 of any agency is authorized to detail or assign personnel of such agency on a
			 reimbursable or nonreimbursable basis to the Department of State for purposes
			 of section 62 of the State Department Basic Authorities Act of 1956, as added
			 by section 1605 of this title.
				1607.Reconstruction
			 and stabilization strategy
				(a)In
			 generalThe Secretary of State, in consultation with the
			 Administrator of the United States Agency for International Development, shall
			 develop an interagency strategy to respond to reconstruction and stabilization
			 operations.
				(b)ContentsThe
			 strategy required under subsection (a) shall include the following:
					(1)Identification of
			 and efforts to improve the skills sets needed to respond to and support
			 reconstruction and stabilization operations in countries or regions that are at
			 risk of, in, or are in transition from, conflict or civil strife.
					(2)Identification of
			 specific agencies that can adequately satisfy the skills sets referred to in
			 paragraph (1).
					(3)Efforts to increase training of Federal
			 civilian personnel to carry out reconstruction and stabilization
			 activities.
					(4)Efforts to develop
			 a database of proven and best practices based on previous reconstruction and
			 stabilization operations.
					(5)A
			 plan to coordinate the activities of agencies involved in reconstruction and
			 stabilization operations.
					1608.Annual reports
			 to CongressNot later than 180
			 days after the date of the enactment of this Act and annually for each of the
			 five years thereafter, the Secretary of State shall submit to the appropriate
			 congressional committees a report on the implementation of this title. The
			 report shall include detailed information on the following:
				(1)Any steps taken to
			 establish a Response Readiness Corps and a Civilian Reserve Corps, pursuant to
			 section 62 of the State Department Basic Authorities Act of 1956 (as added by
			 section 1605 of this title).
				(2)The structure,
			 operations, and cost of the Response Readiness Corps and the Civilian Reserve
			 Corps, if established.
				(3)How the Response
			 Readiness Corps and the Civilian Reserve Corps coordinate, interact, and work
			 with other United States foreign assistance programs.
				(4)An assessment of
			 the impact that deployment of the Civilian Reserve Corps, if any, has had on
			 the capacity and readiness of any domestic agencies or State and local
			 governments from which Civilian Reserve Corps personnel are drawn.
				(5)The reconstruction
			 and stabilization strategy required by section 1607 and any annual updates to
			 that strategy.
				(6)Recommendations to
			 improve implementation of subsection (b) of section 62 of the State Department
			 Basic Authorities Act of 1956, including measures to enhance the recruitment
			 and retention of an effective Civilian Reserve Corps.
				(7)A
			 description of anticipated costs associated with the development, annual
			 sustainment, and deployment of the Civilian Reserve Corps.
				BMilitary
			 Construction Authorizations
			2001.Short
			 titleThis division may be
			 cited as the Military Construction
			 Authorization Act for Fiscal Year 2009.
			2002.Expiration of
			 authorizations and amounts required to be specified by law
				(a)Expiration of
			 authorizations after three yearsExcept as provided in subsection
			 (b), all authorizations contained in titles XXI through XXVII and title XXIX
			 for military construction projects, land acquisition, family housing projects
			 and facilities, and contributions to the North Atlantic Treaty Organization
			 Security Investment Program (and authorizations of appropriations therefor)
			 shall expire on the later of—
					(1)October 1, 2011;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2012.
					(b)ExceptionSubsection
			 (a) shall not apply to authorizations for military construction projects, land
			 acquisition, family housing projects and facilities, and contributions to the
			 North Atlantic Treaty Organization Security Investment Program (and
			 authorizations of appropriations therefor), for which appropriated funds have
			 been obligated before the later of—
					(1)October 1, 2011;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for fiscal year 2012 for military
			 construction projects, land acquisition, family housing projects and
			 facilities, or contributions to the North Atlantic Treaty Organization Security
			 Investment Program.
					2003.Effective
			 dateTitles XXI, XXII, XXIII,
			 XXIV, XXV, XXVI, XXVII, and XXIX shall take effect on the later of—
				(1)October 1, 2008; or
				(2)the date of the enactment of this
			 Act.
				XXIArmy
				
					Sec. 2101. Authorized Army construction and land acquisition
				projects.
					Sec. 2102. Family housing.
					Sec. 2103. Improvements to military family housing
				units.
					Sec. 2104. Authorization of appropriations, Army.
					Sec. 2105. Modification of authority to carry out certain
				fiscal year 2008 projects.
					Sec. 2106. Modification of authority to carry out certain
				fiscal year 2007 projects.
					Sec. 2107. Extension of authorizations of certain fiscal year
				2006 projects.
					Sec. 2108. Extension of authorization of certain fiscal year
				2005 project.
				
				2101.Authorized
			 Army construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(1), the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the installations or locations inside the United States, and in the amounts,
			 set forth in the following table:
						
							Army: Inside the United States
							
								
									StateInstallation or
					 LocationAmount
									
								
								
									AlabamaAnniston Army
					 Depot$46,400,000
									
									Fort
					 Rucker$6,800,000
									
									Redstone
					 Arsenal$16,500,000
									
									AlaskaFort
					 Richardson$18,100,000
									
									Fort
					 Wainwright$110,400,000
									
									ArizonaFort
					 Huachuca$13,200,000
									
									Yuma Proving
					 Ground$3,800,000
									
									CaliforniaFort
					 Irwin$39,600,000
									
									Presidio,
					 Monterey$15,000,000
									
									Sierra Army
					 Depot$12,400,000
									
									ColoradoFort
					 Carson$534,000,000
									
									GeorgiaFort
					 Benning$267,800,000
									
									Fort Stewart/Hunter Army
					 Air Field$432,300,000
									
									HawaiiPohakuloa Training
					 Area$30,000,000
									
									Schofield
					 Barracks$279,000,000
									
									Wahiawa$40,000,000
									
									IndianaCrane Army Ammunition
					 Activity$8,300,000
									
									KansasFort
					 Leavenworth$4,200,000
									
									Fort Riley$158,000,000
									
									KentuckyFort
					 Campbell$118,113,000
									
									LouisianaFort
					 Polk$29,000,000
									
									MichiganDetroit
					 Arsenal$6,100,000
									
									MissouriFort
					 Leonard Wood$42,550,000
									
									New JerseyPicatinny
					 Arsenal$9,900,000
									
									New YorkFort
					 Drum$96,900,000
									
									United States Military
					 Academy$67,000,000
									
									North CarolinaFort Bragg$58,400,000
									
									OklahomaFort
					 Sill$63,000,000
									
									McAlester Army
					 Ammunition Plant$5,800,000
									
									PennsylvaniaCarlisle
					 Barracks$13,400,000
									
									Letterkenny Army
					 Depot$7,500,000
									
									Tobyhanna Army
					 Depot$15,000,000
									
									South CarolinaFort Jackson$30,000,000
									
									TexasCamp
					 Bullis$4,200,000
									
									Corpus Christi Army
					 Depot $39,000,000
									
									Fort Bliss$1,044,300,000
									
									Fort Hood$49,500,000
									
									Fort Sam
					 Houston$96,000,000
									
									Red River Army
					 Depot$6,900,000
									
									VirginiaFort
					 Belvoir$7,200,000
									
									Fort
					 Eustis$31,900,000
									
									Fort Lee$100,600,000
									
									Fort Myer$14,000,000
									
									WashingtonFort
					 Lewis$158,000,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(2), the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the installations or locations outside the United States, and in the amounts,
			 set forth in the following table:
						
							Army: Outside the United States
							
								
									CountryInstallation or
					 LocationAmount
									
								
								
									AfghanistanBagram Air
					 Base$67,000,000
									
									GermanyKatterbach$19,000,000
									
									Wiesbaden Air
					 Base$119,000,000
									
									JapanCamp Zama$2,350,000
									
									Sagamihara$17,500,000
									
									KoreaCamp
					 Humphreys$20,000,000
									
								
							
						
					2102.Family
			 housing
					(a)Construction and
			 acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(5)(A), the Secretary of the
			 Army may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amounts set forth in the following table:
						
							Army: Family Housing
							
								
									CountryInstallation or
					 LocationUnitsAmount
									
								
								
									GermanyWiesbaden Air Base326
					 $133,000,000
									
									KoreaCamp Humphreys216 $125,000,000
									
								
							
						
					(b)Planning and
			 designUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2104(a)(5)(A), the Secretary of the Army may carry
			 out architectural and engineering services and construction design activities
			 with respect to the construction or improvement of family housing units in an
			 amount not to exceed $579,000.
					2103.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2104(a)(5)(A), the Secretary of the Army may improve
			 existing military family housing units in an amount not to exceed
			 $420,001,000.
				2104.Authorization
			 of appropriations, Army
					(a)In
			 generalFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2008, for military construction, land acquisition, and military family housing
			 functions of the Department of the Army in the total amount of $5,973,388,000,
			 as follows:
						(1)For military
			 construction projects inside the United States authorized by section 2101(a),
			 $4,010,063,000.
						(2)For military
			 construction projects outside the United States authorized by section 2101(b),
			 $185,350,000.
						(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $23,000,000.
						(4)For host nation
			 support and architectural and engineering services and construction design
			 under section 2807 of title 10, United States Code, $178,685,000.
						(5)For military
			 family housing functions:
							(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $646,580,000.
							(B)For support of
			 military family housing (including the functions described in section 2833 of
			 title 10, United States Code), $716,110,000.
							(6)For the
			 construction of increment 3 of a barracks complex at Fort Lewis, Washington,
			 authorized by section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2445), as
			 amended by section 20814 of the Continuing Appropriations Resolution, 2007
			 (division B of Public Law 109–289), as added by section 2 of the Revised
			 Continuing Resolution, 2007 (Public Law 110–5; 121 Stat 41),
			 $102,000,000.
						(7)For the
			 construction of increment 2 of the United States Southern Command Headquarters
			 at Miami Doral, Florida, authorized by section 2101(a) of the Military
			 Construction Authorization Act for Fiscal Year 2008 (division B of Public Law
			 110–181; 122 Stat. 504), $81,600,000.
						(8)For the
			 construction of increment 2 of the brigade complex operations support facility
			 at Vicenza, Italy, authorized by section 2101(b) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 505), $15,000,000.
						(9)For the construction of increment 2 of the
			 brigade complex barracks and community support facility at Vicenza, Italy,
			 authorized by section 2101(b) of the Military Construction Authorization Act
			 for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 505),
			 $15,000,000.
						(b)Limitation on
			 Total Cost of Construction ProjectsNotwithstanding the cost variations
			 authorized by section 2853 of title 10, United States Code, and any other cost
			 variation authorized by law, the total cost of all projects carried out under
			 section 2401 of this Act may not exceed the sum of the following:
						(1)The total amount
			 authorized to be appropriated under paragraphs (1) and (2) of subsection
			 (a).
						(2)$60,000,000 (the
			 balance of the amount authorized under section 2101(a) for barracks and a
			 dining facility at Fort Carson, Colorado).
						(3)$80,000,000 (the
			 balance of the amount authorized under section 2101(a) for barracks and a
			 dining facility at Fort Stewart, Georgia).
						(4)$59,500,000 (the
			 balance of the amount authorized under section 2101(b) for the construction of
			 a headquarters element in Wiesbaden, Germany).
						(5)$101,000,000 (the
			 balance of the amount authorized under section 2102(a) for family housing at
			 Wiesbaden, Germany).
						2105.Modification of
			 authority to carry out certain fiscal year 2008 projects
					(a)Inside the
			 United States ProjectsThe
			 table in section 2101(a) of the Military Construction Authorization Act for
			 Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 504) is
			 amended—
						(1)in the item relating to Hawthorne Army
			 Ammunition Plant, Nevada, by striking $11,800,000 in the amount
			 column and inserting $7,300,000;
						(2)in the item relating to Fort Drum, New
			 York, by striking $311,200,000 in the amount column and
			 inserting $304,600,000; and
						(3)in the item relating to Fort Bliss, Texas,
			 by striking $118,400,000 in the amount column and inserting
			 $111,900,000.
						(b)Conforming
			 amendmentsSection 2104(a) of
			 that Act (122 Stat. 506) is amended—
						(1)in the matter preceding paragraph (1), by
			 striking $5,106,703,000 and inserting
			 $5,089,103,000; and
						(2)in paragraph (1), by striking
			 $3,198,150,000 and inserting
			 $3,180,550,000.
						2106.Modification of
			 authority to carry out certain fiscal year 2007 projects
					(a)Inside the
			 United States ProjectsThe
			 table in section 2101(a) of the Military Construction Authorization Act for
			 Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2445), as amended
			 by section 20814 of the Continuing Appropriations Resolution, 2007 (division B
			 of Public Law 109–289) and section 2105(a) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 507), is further amended in the item relating to Fort Bragg, North
			 Carolina, by striking $96,900,000 in the amount column and
			 inserting $75,900,000.
					(b)Outside the
			 United States ProjectsThe
			 table in section 2101(b) of the Military Construction Authorization Act for
			 Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2446), as amended
			 by section 2106(a) of the Military Construction Authorization Act for Fiscal
			 Year 2008 (division B of Public Law 110–181; 122 Stat. 508), is further amended
			 in the item relating to Vicenza, Italy, by striking $223,000,000
			 in the amount column and inserting $208,280,000.
					(c)Conforming
			 amendmentsSection 2104(a) of
			 the Military Construction Authorization Act for Fiscal Year 2007 (division B of
			 Public Law 109–364; 120 Stat. 2447), as amended by section 2105(b) of the
			 Military Construction Authorization Act for Fiscal Year 2008 (division B of
			 Public Law 110–181; 122 Stat. 508), is further amended—
						(1)in the matter preceding paragraph (1), by
			 striking $3,275,700,000 and inserting
			 $3,239,980,000;
						(2)in paragraph (1), by striking
			 $1,119,450,000 and inserting $1,098,450,000;
			 and
						(3)in paragraph (2), by striking
			 $510,582,00 and inserting $495,862,000.
						2107.Extension of
			 authorizations of certain fiscal year 2006 projects
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2006 (division B of
			 Public Law 109–163; 119 Stat. 3501), the authorizations set forth in the table
			 in subsection (b), as provided in section 2101 of that Act (119 Stat. 3485),
			 shall remain in effect until October 1, 2009, or the date of the enactment of
			 an Act authorizing funds for military construction for fiscal year 2010,
			 whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2006 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									HawaiiPohakuloaTactical
					 Vehicle Wash Facility$9,207,000
									
									Battle Area
					 Complex$33,660,000
									
									VirginiaFort
					 BelvoirDefense Access Road$18,000,000
									
								
							
						
					2108.Extension of
			 authorization of certain fiscal year 2005 project
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2005 (division B of
			 Public Law 108–375; 118 Stat. 2116), the authorization set forth in the table
			 in subsection (b), as provided in section 2101 of that Act (118 Stat. 2101) and
			 extended by section 2108 of the Military Construction Authorization Act for
			 Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 508), shall
			 remain in effect until October 1, 2009, or the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2010, whichever is
			 later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2005 Project
			 Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									HawaiiSchofield
					 BarracksTraining Facility$35,542,000
									
								
							
						
					XXIINavy
				
					Sec. 2201. Authorized Navy construction and land acquisition
				projects.
					Sec. 2202. Family housing.
					Sec. 2203. Improvements to military family housing
				units.
					Sec. 2204. Authorization of appropriations, Navy.
					Sec. 2205. Modification of authority to carry out certain
				fiscal year 2005 project.
					Sec. 2206. Modification of authority to carry out certain
				fiscal year 2007 projects.
				
				2201.Authorized
			 Navy construction and land acquisition projects
					(a)Inside the United
			 StatesUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2204(1), the Secretary of the Navy may acquire
			 real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									ArizonaMarine Corps Air
					 Station, Yuma$19,490,000
									
									CaliforniaMarine
					 Corps Logistics Base, Barstow$7,830,000
									
									Marine Corps Base, Camp
					 Pendleton$799,870,000
									
									Naval Air Facility, El
					 Centro$8,900,000
									
									Marine Corps Air
					 Station, Miramar$48,770,000
									
									Naval Post Graduate
					 School, Monterey$9,900,000
									
									Naval Air Station, North
					 Island$60,152,000
									
									Naval Facility, San
					 Clemente Island$34,020,000
									
									Marine Corps Recruit
					 Depot, San Diego$51,220,000
									
									Marine Corps Base,
					 Twentynine Palms$155,310,000
									
									ConnecticutNaval
					 Submarine Base, Groton$46,060,000
									
									Naval Submarine Base,
					 New London$11,000,000
									
									District of ColumbiaNaval
					 Support Activity, Washington$24,220,000
									
									FloridaNaval Air Station,
					 Jacksonville$12,890,000
									
									Naval Station,
					 Mayport$18,280,000
									
									Naval Support Activity,
					 Tampa$29,000,000
									
									GeorgiaMarine Corps Logistics
					 Base, Albany$15,320,000
									
									Naval Submarine Base,
					 Kings Bay$6,130,000
									
									HawaiiPacific Missile Range,
					 Barking Sands$28,900,000
									
									Marine Corps Base,
					 Kaneohe$28,200,000
									
									Naval Station, Pearl
					 Harbor$80,290,000
									
									IllinoisRecruit
					 Training Command, Great Lakes$62,940,000
									
									MainePortsmouth Naval
					 Shipyard$30,640,000
									
									MarylandNaval
					 Surface Warfare Center, Carderock$6,980,000
									
									Naval Surface Warfare
					 Center, Indian Head$25,980,000
									
									MississippiNaval
					 Construction Battalion Center, Gulfport$12,770,000
									
									Naval Air Station,
					 Meridian$6,340,000
									
									New JerseyNaval Air
					 Warfare Center, Lakehurst$15,440,000
									
									Naval Weapons Station,
					 Earle$8,160,000
									
									North CarolinaMarine Corps Base, Camp
					 Lejeune$353,090,000
									
									Marine Corps Air
					 Station, Cherry Point$77,420,000
									
									Marine Corps Air
					 Station, New River$86,280,000
									
									PennsylvaniaNaval
					 Support Activity, Philadelphia$22,020,000
									
									Rhode IslandNaval
					 Station, Newport$39,800,000
									
									South CarolinaMarine Corps Air Station,
					 Beaufort$5,940,000
									
									Marine Corps Recruit
					 Depot, Parris Island$64,750,000
									
									TexasNaval Air Station,
					 Corpus Christi$3,500,000
									
									Naval Air Station,
					 Kingsville$11,580,000
									
									VirginiaNaval
					 Station, Norfolk$73,280,000
									
									Marine Corps Base,
					 Quantico$150,290,000
									
									WashingtonNaval Base,
					 Kitsap$5,110,000
									
									Naval Air Station
					 Whidbey Island$6,160,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(2), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installation or location outside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									CubaNaval Air Station, Guantanamo
					 Bay$20,600,000
									
									Diego GarciaDiego Garcia$35,060,000
									
									DjiboutiCamp Lemonier$31,410,000
									
									GuamNaval Activities, Guam$88,430,000
									
								
							
						
					(c)Unspecified
			 worldwideUsing the amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(3), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for
			 unspecified installations or locations in the amounts set forth in the
			 following table:
						
							Navy: Unspecified Worldwide
							
								
									LocationInstallation
					 or LocationAmount
									
								
								
									Worldwide UnspecifiedUnspecified
					 Worldwide$101,020,000
									
								
							
						
					2202.Family
			 housing
					(a)Construction and
			 acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(6)(A), the Secretary of the
			 Navy may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amount set forth in the following table:
						
							Navy: Family Housing
							
								
									LocationInstallation
					 or LocationUnitsAmount
									
								
								
									Guantanamo BayNaval Air Station, Guantanamo
					 Bay146$59,943,000
									
								
							
						
					(b)Planning and
			 designUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2204(6)(A), the Secretary of the Navy may carry
			 out architectural and engineering services and construction design activities
			 with respect to the construction or improvement of family housing units in an
			 amount not to exceed $2,169,000.
					2203.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2204(6)(A), the Secretary of the Navy may improve
			 existing military family housing units in an amount not to exceed
			 $318,011,000.
				2204.Authorization
			 of appropriations, NavyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2008, for military construction, land acquisition, and military
			 family housing functions of the Department of the Navy in the total amount of
			 $4,046,354,000, as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2201(a),
			 $2,564,312,000.
					(2)For military
			 construction projects outside the United States authorized by section 2201(b),
			 $175,500,000.
					(3)For military
			 construction projects at unspecified worldwide locations authorized by section
			 2201(c), $101,020,000.
					(4)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $13,670,000.
					(5)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $246,528,000.
					(6)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $380,123,000.
						(B)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $376,062,000.
						(7)For the
			 construction of increment 2 of the wharf extension at Naval Forces Marianas
			 Islands, Guam, authorized by section 2201(b) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 510), $50,912,000.
					(8)For the
			 construction of increment 2 of the submarine drive-in magnetic silencing
			 facility at Naval Submarine Base, Pearl Harbor, Hawaii, authorized in section
			 2201(a) of the Military Construction Authorization Act for Fiscal Year 2008
			 (division B of Public Law 110–181; 122 Stat. 510), $41,088,000.
					(9)For the
			 construction of increment 3 of the National Maritime Intelligence Center,
			 Suitland, Maryland, authorized by section 2201(a) of the Military Construction
			 Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120
			 Stat. 2448), $12,439,000.
					(10)For the
			 construction of increment 2 of hangar 5 recapitalizations at Naval Air Station,
			 Whidbey Island, Washington, authorized by section 2201(a) of the Military
			 Construction Authorization Act of Fiscal Year 2007 (division B of Public Law
			 109–364; 120 Stat. 2448), $34,000,000.
					(11)For the
			 construction of increment 5 of the limited area production and storage complex
			 at Naval Submarine Base, Kitsap, Bangor, Washington (formerly referred to as a
			 project at the Strategic Weapons Facility Pacific, Bangor), authorized by
			 section 2201(a) of the Military Construction Authorization Act of Fiscal Year
			 2005 (division B of Public Law 108–375; 118 Stat. 2106), as amended by section
			 2206 of the Military Construction Authorization Act for Fiscal Year 2006
			 (division B of Public law 109–163; 119 Stat. 3493) and section 2206 of the
			 Military Construction Authorization Act for Fiscal Year 2008 (division B of
			 Public Law 110–181; 122 Stat. 514) $50,700,000.
					2205.Modification of
			 authority to carry out certain fiscal year 2005 projectThe table in section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2005 (division B of Public Law
			 108–375; 118 Stat. 2105), as amended by section 2206 of the Military
			 Construction Authorization Act for Fiscal Year 2006 (division B of Public Law
			 109–163; 119 Stat. 3493) and section 2206 of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 514), is further amended—
					(1)in the item
			 relating to Strategic Weapons Facility Pacific, Bangor, Washington, by striking
			 $295,000,000 in the amount column and inserting
			 $311,670,000; and
					(2)by striking the
			 amount identified as the total in the amount column and inserting
			 $1,084,497,000.
					2206.Modification
			 of authority to carry out certain fiscal year 2007 projects
					(a)ModificationsThe
			 table in section 2201(a) of the Military Construction Authorization Act for
			 Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2448), as amended
			 by section 2205(a)(17) of the Military Construction Authorization Act for
			 Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 513), is further
			 amended—
						(1)in
			 the item relating to NMIC/Naval Support Activity, Suitland, Maryland, by
			 striking $67,939,000 in the amount column and inserting
			 $76,288,000; and
						(2)in the item
			 relating to Naval Air Station, Whidbey Island, Washington, by striking
			 $57,653,000 in the amount column and inserting
			 $60,500,000.
						(b)Conforming
			 amendmentsSection 2204(b) of the Military Construction
			 Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120
			 Stat. 2452) is amended—
						(1)in
			 paragraph (2), by striking $56,159,000 and inserting
			 $64,508,000; and
						(2)in paragraph (3),
			 by striking $31,153,000 and inserting
			 $34,000,000.
						XXIIIAir
			 Force
				
					Sec. 2301. Authorized Air Force construction and land
				acquisition projects.
					Sec. 2302. Family housing.
					Sec. 2303. Improvements to military family housing
				units.
					Sec. 2304. Authorization of appropriations, Air
				Force.
					Sec. 2305. Extension of authorizations of certain fiscal year
				2006 projects.
					Sec. 2306. Extension of authorizations of certain fiscal year
				2005 projects.
				
				2301.Authorized Air
			 Force construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(1), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									AlabamaMaxwell Air Force Base$15,556,000
									
									AlaskaElmendorf Air Force Base$138,300,000
									
									ArizonaDavis Monthan Air Force Base$15,000,000
									
									CaliforniaEdwards Air Force Base $9,100,000
									
									Travis Air Force
					 Base$12,100,000
									
									ColoradoPeterson Air Force Base$4,900,000
									
									United States Air Force
					 Academy$18,000,000
									
									DelawareDover Air Force Base$19,000,000
									
									FloridaCape Canaveral Air Station$8,000,000
									
									Eglin Air Force
					 Base$19,000,000
									
									MacDill Air Force
					 Base$26,000,000
									
									Tyndall Air Force
					 Base$11,600,000
									
									GeorgiaRobins Air Force Base$29,350,000
									
									KansasMcConnell Air Force Base$6,800,000
									
									LouisianaBarksdale Air Force Base$14,600,000
									
									MarylandAndrews Air Force Base$77,648,000
									
									MississippiColumbus Air Force Base$8,100,000
									
									Keesler Air Force
					 Base$6,600,000
									
									MissouriWhiteman Air Force Base$4,200,000
									
									MontanaMalmstrom Air Force Base$10,000,000
									
									NevadaCreech Air Force Base$48,500,000
									
									Nellis Air Force
					 Base$63,100,000
									
									New JerseyMcGuire Air Force Base$7,200,000
									
									 New MexicoHolloman Air Force Base$25,450,000
									
									North CarolinaSeymour Johnson Air Force
					 Base$12,200,000
									
									North DakotaGrand Forks Air Force Base$13,000,000
									
									OhioWright Patterson Air Force
					 Base$14,000,000
									
									OklahomaAltus Air Force Base10,200,000
									
									Tinker Air Force
					 Base$54,000,000
									
									South Carolina  Charleston Air Force Base$4,500,000
									
									Shaw Air Force
					 Base$9,900,000
									
									South DakotaEllsworth Air Force Base$11,000,000
									
									TexasDyess Air Force Base$21,000,000
									
									Fort Hood$10,800,000
									
									Lackland Air Force Base
					 $75,515,000
									
									UtahHill Air Force Base$41,400,000
									
									WashingtonMcChord Air Force Base$5,500,000
									
									WyomingFrancis E. Warren Air Force
					 Base$8,600,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(2), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations outside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									Afghanistan  Bagram Airfield $57,200,000
									
									GuamAndersen Air Force Base$10,600,000
									
									KyrgyzstanManas Air Base$6,000,000
									
									United KingdomRoyal Air Force Lakenheath$7,400,000
									
								
							
						
					(c)Unspecified
			 worldwideUsing the amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(3), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for unspecified installations or locations in the amounts set forth in the
			 following table:
						
							Air Force: Unspecified Worldwide
							
								
									Location Installation
					 or LocationAmount
									
								
								
									Worldwide UnspecifiedUnspecified Worldwide
					 Locations$38,391,000
									
								
							
						
					2302.Family
			 housing
					(a)Construction and
			 acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(6)(A), the Secretary of the Air
			 Force may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amounts set forth in the following table:
						
							Air Force: Family Housing
							
								
									CountryInstallation
					 or LocationPurposeAmount
									
								
								
									United KingdomRoyal Air Force Lakenheath182
					 Units$71,828,000
									
								
							
						
					(b)Planning and
			 designUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2304(6)(A), the Secretary of the Air Force may
			 carry out architectural and engineering services and construction design
			 activities with respect to the construction or improvement of family housing
			 units in an amount not to exceed $7,708,000.
					2303.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2304(6)(A), the Secretary of the Air Force may
			 improve existing military family housing units in an amount not to exceed
			 $316,343,000.
				2304.Authorization
			 of appropriations, Air ForceFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2008, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Air Force in the total amount of $2,108,090,000, as
			 follows:
					(1)For military
			 construction projects inside the United States authorized by section 2301(a),
			 $889,719,000.
					(2)For military
			 construction projects outside the United States authorized by section 2301(b),
			 $81,200,000.
					(3)For the military
			 construction projects at unspecified worldwide locations authorized by section
			 2301(c), $38,391,000.
					(4)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $15,000,000.
					(5)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $93,436,000.
					(6)For military family
			 housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $395,879,000.
						(B)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $594,465,000.
						2305.Extension of
			 authorizations of certain fiscal year 2006 projects
					(a)ExtensionNotwithstanding
			 section 2701 of the Military Construction Authorization Act for Fiscal Year
			 2006 (division B of Public Law 109–163; 119 Stat. 3501), authorizations set
			 forth in the tables in subsection (b), as provided in section 2302 of that Act,
			 shall remain in effect until October 1, 2009, or the date of the enactment of
			 an Act authorizing funds for military construction for fiscal year 2010,
			 whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Air Force: Extension of 2006 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									AlaskaEielson Air Force
					 BaseReplace Family Housing (92 units)$37,650,000
									
									Purchase Build/Lease Housing (300
					 units)$18,144,000
									
									CaliforniaEdwards Air Force
					 BaseReplace Family Housing (226 units)$59,699,000
									
									FloridaMacDill Air Force
					 BaseReplace Family Housing (109 units)$40,982,000
									
									MissouriWhiteman Air
					 Force BaseReplace Family Housing (111 units)$26,917,000
									
									North CarolinaSeymour Johnson
					 Air Force BaseReplace Family Housing (255 units)$48,868,000
									
									North DakotaGrand Forks Air Force
					 BaseReplace Family Housing (150 units)$43,353,000
									
								
							
						
					2306.Extension of
			 authorizations of certain fiscal year 2005 projects
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2005 (division B of
			 Public Law 108–375; 118 Stat. 2116), authorizations set forth in the table in
			 subsection (b), as provided in sections 2301 and 2302 of that Act and extended
			 by section 2307 of the Military Construction Authorization Act for Fiscal Year
			 2008 (division B of Public Law 110–181; 122 Stat. 519), shall remain in effect
			 until October 1, 2009, or the date of the enactment of an Act authorizing funds
			 for military construction for fiscal year 2010, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Air Force: Extension of 2005 Project
			 Authorizations
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									ArizonaDavis-Monthan Air Force
					 BaseReplace Family Housing (250
					 units)$48,500,000
									
									CaliforniaVandenberg Air Force
					 BaseReplace Family Housing (120
					 units)$30,906,000
									
									FloridaMacDill Air Force
					 BaseConstruct Housing Maintenance
					 Facility$1,250,000
									
									MissouriWhiteman Air Force
					 BaseReplace Family Housing (160
					 units)$37,087,000
									
									North
					 CarolinaSeymour Johnson Air Force BaseReplace Family Housing (167
					 units)$32,693,000
									
									GermanyRamstein Air BaseUSAFE Theater
					 Aerospace Operations Support Center$24,204,000
									
								
							
						
					XXIVDefense
			 Agencies
				
					Subtitle A—Defense Agency Authorizations
					Sec. 2401. Authorized Defense Agencies construction and land
				acquisition projects.
					Sec. 2402. Energy conservation projects.
					Sec. 2403. Authorization of appropriations, Defense
				Agencies.
					Sec. 2404. Modification of authority to carry out certain
				fiscal year 2007 project.
					Sec. 2405. Modification of authority to carry out certain
				fiscal year 2005 projects.
					Sec. 2406. Extension of authorization of certain fiscal year
				2006 project.
					Subtitle B—Chemical Demilitarization
				Authorizations
					Sec. 2411. Authorized chemical demilitarization program
				construction and land acquisition projects.
					Sec. 2412. Authorization of appropriations, chemical
				demilitarization construction, defense-wide.
					Sec. 2413. Modification of authority to carry out certain
				fiscal year 1997 project.
					Sec. 2414. Modification of authority to carry out certain
				fiscal year 2000 project.
				
				ADefense Agency
			 Authorizations
					2401.Authorized Defense
			 Agencies construction and land acquisition projects
						(a)Inside the United
			 StatesUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2403(a)(1), the Secretary of Defense may acquire
			 real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following tables:
							
								Defense Education Activity
								
									
										StateInstallation
					 or LocationAmount
										
									
									
										KentuckyFort Campbell$21,400,000
										
										North CarolinaFort Bragg$78,471,000
										
									
								
							
							
								Defense Intelligence Agency
								
									
										StateInstallation
					 or LocationAmount
										
									
									
										IllinoisScott Air Force Base $13,977,000
										
									
								
							
							
								Defense Logistics Agency
								
									
										StateInstallation
					 or LocationAmount
										
									
									
										CaliforniaDefense Distribution Depot, Tracy$50,300,000
										
										DelawareDefense Fuel Supply Center, Dover Air Force Base$3,373,000
										
										FloridaDefense Fuel Support Point, Jacksonville$34,000,000
										
										GeorgiaHunter Army Air Field$3,500,000
										
										HawaiiPearl Harbor$27,700,000
										
										New MexicoKirtland Air Force Base$14,400,000
										
										OklahomaAltus Air Force Base$2,850,000
										
										PennsylvaniaPhiladelphia$1,200,000
										
										UtahHill Air Force Base$20,400,000
										
										VirginiaCraney Island$39,900,000
										
									
								
							
							
								National Security Agency
								
									
										StateInstallation
					 or LocationAmount
										
									
									
										MarylandFort Meade$31,000,000
										
									
								
							
							
								Special Operations Command
								
									
										StateInstallation
					 or LocationAmount
										
									
									
										CaliforniaNaval
					 Amphibious Base, Coronado$9,800,000
										
										FloridaEglin Air Force
					 Base$40,000,00
										
										Hurlburt
					 Field$8,900,000
										
										MacDill Air Force
					 Base$10,500,000
										
										KentuckyFort
					 Campbell$15,000,000
										
										New MexicoCannon Air
					 Force Base$26,400,000
										
										North CarolinaFort Bragg$38,250,000
										
										VirginiaFort
					 Story$11,600,000
										
										WashingtonFort
					 Lewis$38,000,000
										
									
								
							
							
								TRICARE Management Activity
								
									
										StateInstallation
					 or LocationAmount
										
									
									
										AlaskaFort Richardson$6,300,000
										
										ColoradoBuckley Air Force Base$3,000,000
										
										GeorgiaFort Benning$3,900,000
										
										KentuckyFort Campbell$24,000,000
										
										MarylandAberdeen Proving Ground$430,000,000
										
										MissouriFort Leonard Wood$22,000,000
										
										OklahomaTinker Air Force Base$65,000,000
										
										TexasFort Sam Houston$13,000,000
										
									
								
							
							
								Washington Headquarters Services
								
									
										StateInstallation
					 or LocationAmount
										
									
									
										VirginiaPentagon Reservation$38,940,000
										
									
								
							
						(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(a)(2), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following tables:
							
								Defense Logistics Agency
								
									
										CountryInstallation
					 or LocationAmount
										
									
									
										GermanyGermersheim$48,000,000
										
										GreeceSouda Bay$8,000,000
										
									
								
							
							
								Missile Defense Command
								
									
										CountryInstallation or
					 LocationAmount
										
									
									
										Czech RepublicVarious Locations$176,100,000
										
										PolandVarious Locations$661,380,000
										
									
								
							
							
								Special Operations Command
								
									
										CountryInstallation
					 or LocationAmount
										
									
									
										QatarAl Udeid$9,200,000
										
									
								
							
							
								TRICARE Management Activity
								
									
										CountryInstallation
					 or LocationAmount
										
									
									
										GuamNaval Activities$30,000,000
										
									
								
							
						2402.Energy
			 conservation projectsUsing
			 amounts appropriated pursuant to the authorization of appropriations in section
			 2403(a)(6), the Secretary of Defense may carry out energy conservation projects
			 under chapter 173 of title 10, United States Code, in the amount of
			 $90,000,000.
					2403.Authorization
			 of appropriations, Defense Agencies
						(a)In
			 generalFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2008, for military construction, land acquisition, and military family housing
			 functions of the Department of Defense (other than the military departments) in
			 the total amount of $1,639,050,000, as follows:
							(1)For military
			 construction projects inside the United States authorized by section 2401(a),
			 $740,811,000.
							(2)For military
			 construction projects outside the United States authorized by section 2401(b),
			 $246,360,000.
							(3)For unspecified
			 minor military construction projects under section 2805 of title 10, United
			 States Code, $28,853,000.
							(4)For contingency
			 construction projects of the Secretary of Defense under section 2804 of title
			 10, United States Code, $5,000,000.
							(5)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $133,225,000.
							(6)For energy
			 conservation projects authorized by section 2402 of this Act,
			 $90,000,000.
							(7)For support of
			 military family housing, including functions described in section 2833 of title
			 10, United States Code, and credits to the Department of Defense Family Housing
			 Improvement Fund under section 2883 of title 10, United States Code, and the
			 Homeowners Assistance Fund established under section 1013 of the Demonstration
			 Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374),
			 $54,581,000.
							(8)For the
			 construction of increment 4 of the regional security operations center at
			 Augusta, Georgia, authorized by section 2401(a) of the Military Construction
			 Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119
			 Stat. 3497), as amended by section 7016 of the Emergency Supplemental
			 Appropriation Act for Defense, the Global War on Terror, and Hurricane
			 Recovery, 2006 (Public Law 109–234; 120 Stat. 485), $100,220,000.
							(9)For the
			 construction of increment 2 of the Army Medical Research Institute of
			 Infectious Diseases Stage 1 at Fort Detrick, Maryland, authorized by section
			 2401(a) of the Military Construction Authorization Act of Fiscal Year 2007
			 (division B of Public Law 109–364; 120 Stat. 2457), $209,000,000.
							(10)For the
			 construction of increment 2 of the special operations forces operational
			 facility at Dam Neck, Virginia, authorized by section 2401(a) of the Military
			 Construction Authorization Act of Fiscal Year 2008 (division B of Public Law
			 110–181; 122 Stat. 521), $31,000,000.
							(b)Limitation on
			 Total Cost of Construction ProjectsNotwithstanding the cost variations
			 authorized by section 2853 of title 10, United States Code, and any other cost
			 variation authorized by law, the total cost of all projects carried out under
			 section 2401 of this Act may not exceed the sum of the following:
							(1)The total amount
			 authorized to be appropriated under paragraphs (1) and (2) of subsection
			 (a).
							(2)$402,000,000 (the balance of the amount
			 authorized for the TRICARE Management Activity under section 2401(a) for the
			 construction of the United States Army Medical Research Institute of Infectious
			 Diseases at Aberdeen Proving Ground, Maryland).
							(3)$618,780,000 (the
			 balance of the amount authorized for the Missile Defense Command under section
			 2401(b) for the construction of the Ballistic Missile Defense, European
			 Interceptor Site).
							(4)$67,540,000 (the balance of the amount
			 authorized for the Missile Defense Command under section 2401(b) for the
			 construction of the Ballistic Missile Defense, European Mid-Course Radar
			 Site).
							2404.Modification
			 of authority to carry out certain fiscal year 2007 project
						(a)ModificationThe
			 table relating to the TRICARE Management Activity in section 2401(a) of the
			 Military Construction Authorization Act for Fiscal Year 2007 (division B of
			 Public Law 109–364; 120 Stat. 2457) is amended in the item relating to Fort
			 Detrick, Maryland, by striking $550,000,000 in the amount column
			 and inserting $683,000,000.
						(b)Conforming
			 amendmentSection 2405(b)(3) of that Act (120 Stat. 2461) is
			 amended by striking $521,000,000 and inserting
			 $654,000,000.
						2405.Modification of
			 authority to carry out certain fiscal year 2005 projects
						(a)ModificationThe table in section 2401(a) of the
			 Military Construction Authorization Act for Fiscal Year 2005 (division B of
			 Public Law 108–375; 118 Stat. 2112) is amended—
							(1)by striking the item relating to Defense
			 Fuel Support Point, Naval Air Station, Oceana, Virginia; and
							(2)by striking the
			 amount identified as the total in the amount column and inserting
			 $485,193,000.
							(b)Conforming
			 amendmentsSection 2404(a) of that Act (118 Stat. 2113) is
			 amended—
							(1)in the matter preceding paragraph (1), by
			 striking $1,055,663,000 and inserting
			 $1,052,074,000; and
							(2)in paragraph (1), by striking
			 $411,782,000 and inserting $408,193,000.
							2406.Extension of
			 authorization of certain fiscal year 2006 project
						(a)ExtensionNotwithstanding
			 section 2701 of the Military Construction Authorization Act for Fiscal Year
			 2006 (division B of Public Law 109–163; 119 Stat. 3501), authorizations set
			 forth in the tables in subsection (b), as provided in section 2401 of that Act,
			 shall remain in effect until October 1, 2009, or the date of the enactment of
			 an Act authorizing funds for military construction for fiscal year 2010,
			 whichever is later.
						(b)TableThe
			 table referred to in subsection (a) is as follows:
							
								Defense Logistics Agency: Extension of 2006 Project
			 Authorization
								
									
										Installation or LocationProjectAmount
										
									
									
										Defense Logistics AgencyDefense Distribution
					 Depot Susquehanna, New Cumberland, Pennsylvania$6,500,000
										
									
								
							
						BChemical
			 Demilitarization Authorizations
					2411.Authorized
			 chemical demilitarization program construction and land acquisition
			 projectsUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2412(1), the Secretary of Defense may acquire real property and carry out
			 military construction projects for the installations or locations inside the
			 United States, and in the amounts, set forth in the following table:
						
							Chemical Demilitarization Program: Inside the United
			 States
							
								
									ArmyInstallation
					 or LocationAmount
									
								
								
									ArmyBlue Grass Army Depot,
					 Kentucky$12,000,000
									
								
							
						
					2412.Authorization
			 of appropriations, chemical demilitarization construction,
			 defense-wideFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2008, for military construction and land acquisition for chemical
			 demilitarization in the total amount of $144,278,000, as follows:
						(1)For military
			 construction projects inside the United States authorized by section 2411(a),
			 $12,000,000.
						(2)For the
			 construction of phase 10 of a munitions demilitarization facility at Pueblo
			 Chemical Activity, Colorado, authorized by section 2401(a) of the Military
			 Construction Authorization Act for Fiscal Year 1997 (division B of Public Law
			 104–201; 110 Stat. 2775), as amended by section 2406 of the Military
			 Construction Authorization Act for Fiscal Year 2000 (division B of Public Law
			 106–65; 113 Stat. 839) and section 2407 of the Military Construction
			 Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116
			 Stat. 2698), $65,060,000.
						(3)For the
			 construction of phase 9 of a munitions demilitarization facility at Blue Grass
			 Army Depot, Kentucky, authorized by section 2401(a) of the Military
			 Construction Authorization Act for Fiscal Year 2000 (division B of Public Law
			 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction
			 Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115
			 Stat. 1298) and section 2405 of the Military Construction Authorization Act for
			 Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698),
			 $67,218,000.
						2413.Modification of
			 authority to carry out certain fiscal year 1997 project
						(a)ModificationsThe
			 table in section 2401(a) of the Military Construction Authorization Act for
			 Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2775), as amended
			 by section 2406 of the Military Construction Authorization Act for Fiscal Year
			 2000 (division B of Public Law 106–65; 113 Stat. 839) and section 2407 of the
			 Military Construction Authorization Act for Fiscal Year 2003 (division B of
			 Public Law 107–314; 116 Stat. 2699), is amended—
							(1)under the agency
			 heading relating to the Chemical Demilitarization Program, in the item relating
			 to Pueblo Army Depot, Colorado, by striking $261,000,000 in the
			 amount column and inserting $484,000,000; and
							(2)by
			 striking the amount identified as the total in the amount column and inserting
			 $830,454,000.
							(b)Conforming
			 amendmentSection 2406(b)(2) of the Military Construction
			 Authorization Act for Fiscal Year 1997 (110 Stat. 2779), as so amended, is
			 further amended by striking $261,000,000 and inserting
			 $484,000,000.
						2414.Modification
			 of authority to carry out certain fiscal year 2000 project
						(a)ModificationsThe
			 table in section 2401(a) of the Military Construction Authorization Act for
			 Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended
			 by section 2405 of the Military Construction Authorization Act for Fiscal Year
			 2002 (division B of Public Law 107–107; 115 Stat. 1298) and section 2405 of the
			 Military Construction Authorization Act for Fiscal Year 2003 (division B of
			 Public Law 107–314; 116 Stat. 2698), is amended—
							(1)under the agency
			 heading relating to Chemical Demilitarization, in the item relating to Blue
			 Grass Army Depot, Kentucky, by striking $290,325,000 in the
			 amount column and inserting $492,000,000; and
							(2)by striking the
			 amount identified as the total in the amount column and inserting
			 $949,920,000.
							(b)Conforming
			 amendmentSection 2405(b)(3) of the Military Construction
			 Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113
			 Stat. 839), as amended by section 2405 of the Military Construction
			 Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115
			 Stat. 1298) and section 2405 of the Military Construction Authorization Act for
			 Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), is further
			 amended by striking $267,525,000 and inserting
			 $469,200,000.
						XXVNorth Atlantic
			 Treaty Organization Security Investment Program
				
					Sec. 2501. Authorized NATO construction and land acquisition
				projects.
					Sec. 2502. Authorization of appropriations, NATO.
				
				2501.Authorized NATO
			 construction and land acquisition projectsThe Secretary of Defense may make
			 contributions for the North Atlantic Treaty Organization Security Investment
			 Program as provided in section 2806 of title 10, United States Code, in an
			 amount not to exceed the sum of the amount authorized to be appropriated for
			 this purpose in section 2502 and the amount collected from the North Atlantic
			 Treaty Organization as a result of construction previously financed by the
			 United States.
				2502.Authorization
			 of appropriations, NATOFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2008, for contributions by the Secretary of Defense under section
			 2806 of title 10, United States Code, for the share of the United States of the
			 cost of projects for the North Atlantic Treaty Organization Security Investment
			 Program authorized by section 2501, in the amount of $230,867,000.
				XXVIGuard and
			 Reserve Forces Facilities
				
					Sec. 2601. Authorized Army National Guard construction and land
				acquisition projects.
					Sec. 2602. Authorized Army Reserve construction and land
				acquisition projects.
					Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve
				construction and land acquisition projects.
					Sec. 2604. Authorized Air National Guard construction and land
				acquisition projects.
					Sec. 2605. Authorized Air Force Reserve construction and land
				acquisition projects.
					Sec. 2606. Authorization of appropriations, National Guard and
				Reserve.
					Sec. 2607. Modification of authority to carry out certain
				fiscal year 2008 project.
					Sec. 2608. Extension of authorizations of certain fiscal year
				2006 projects.
					Sec. 2609. Extension of Authorization of certain fiscal year
				2005 project.
				
				2601.Authorized
			 Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1)(A), the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the Army National Guard locations, and in the amounts, set forth in the
			 following table:
					
						Army National Guard
						
							
								State LocationAmount
								
							
							
								AlabamaFort
					 McClellan$3,000,000
								
								AlaskaBethel
					 Armory$16,000,000
								
								ArizonaCamp
					 Navajo$13,000,000
								
								Florence$13,800,000
								
								Papago Military
					 Reservation$24,000,000
								
								ArkansasCabot$10,868,000
								
								ColoradoDenver$9,000,000
								
								Grand
					 Junction$9,000,000
								
								ConnecticutCamp Rell$28,000,000
								
								East Haven$13,800,000
								
								DelawareNew
					 Castle$28,000,000
								
								FloridaCamp
					 Blanding$33,307,000
								
								GeorgiaDobbins Air
					 Reserve Base$45,000,000
								
								IdahoOrchard
					 Training Area$1,850,000
								
								IllinoisUrbana
					 Armory$16,186,000
								
								IndianaCamp
					 Atterbury$5,800,000
								
								Lawrence$21,000,000
								
								Muscatatuck$6,000,000
								
								IowaCamp Dodge$1,500,000
								
								Davenport$1,550,000
								
								Mount
					 Pleasant$1,500,000
								
								KentuckyLondon$7,191,000
								
								MaineBangor$20,000,000
								
								MarylandEdgewood$28,000,000
								
								Salisbury$9,800,000
								
								MassachusettsMethuen$21,000,000
								
								MichiganCamp
					 Grayling$22,943,000
								
								MinnesotaArden
					 Hills$15,000,000
								
								NevadaElko$11,375,000
								
								New YorkFort
					 Drum$11,000,000
								
								Queensbury$5,900,000
								
								OhioCamp Perry$2,000,000
								
								Ravenna$2,000,000
								
								PennsylvaniaHonesdale$6,117,000
								
								Rhode IslandNorth
					 Kingstown$5,000,000
								
								South CarolinaAnderson$12,000,000
								
								Beaufort$3,400,000
								
								Eastover$28,000,000
								
								Hemingway$4,600,000
								
								South
					 DakotaCamp Rapid$14,463,000
								
								Rapid City$29,000,000
								
								TennesseeTullahoma$10,372,000
								
								UtahCamp Williams$17,500,000
								
								VermontEthan Allen
					 Firing Range$10,200,000
								
								VirginiaArlington$15,500,000
								
								Fort Pickett$2,950,000
								
								WashingtonFort Lewis (Gray Army
					 Airfield)$32,000,000
								
								West
					 VirginiaCamp Dawson$9,000,000
								
							
						
					
				2602.Authorized
			 Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1)(B), the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the Army Reserve locations, and in the amounts, set forth in the following
			 table:
					
						Army Reserve
						
							
								StateLocationAmount
								
							
							
								CaliforniaFort Hunter Liggett$3,950,000
								
								HawaiiFort
					 Shafter$19,199,000
								
								IdahoHayden
					 Lake$9,580,000
								
								KansasDodge
					 City$8,100,000
								
								MarylandBaltimore$11,600,000
								
								MassachusettsFort Devens$1,900,000
								
								MichiganSaginaw$11,500,000
								
								MissouriWeldon
					 Springs$11,700,000
								
								NevadaLas Vegas$33,900,000
								
								New JerseyFort
					 Dix$3,825,000
								
								New YorkKingston$13,494,000
								
								Shoreham$15,031,000
								
								Staten Island$18,550,000
								
								North CarolinaRaleigh$25,581,000
								
								PennsylvaniaLetterkenny
					 Army Depot$14,914,000
								
								TennesseeChattanooga$10,600,000
								
								TexasSinton$9,700,000
								
								WashingtonSeattle$37,500,000
								
								WisconsinFort
					 McCoy$4,000,000
								
							
						
					
				2603.Authorized Navy
			 Reserve and Marine Corps Reserve construction and land acquisition
			 projectsUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2606(2), the Secretary of the Navy may acquire real property and carry out
			 military construction projects for the Navy Reserve and Marine Corps Reserve
			 locations, and in the amounts, set forth in the following table:
					
						Navy Reserve and Marine Corps Reserve
						
							
								StateLocationAmount
								
							
							
								CaliforniaLemoore$15,420,000
								
								DelawareWilmington$11,530,000
								
								GeorgiaMarietta$7,560,000
								
								VirginiaNorfolk$8,170,000
								
								Williamsburg$12,320,000
								
							
						
					
				2604.Authorized Air
			 National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(3)(A), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air National Guard locations, and in the amounts, set forth in the
			 following table:
					
						Air National Guard
						
							
								StateLocationAmount
								
							
							
								ArkansasLittle Rock
					 Air Force Base$4,000,000
								
								ColoradoBuckley Air
					 Force Base$4,200,000
								
								ConnecticutBradley International
					 Airport$7,200,000
								
								DelawareNew Castle
					 County Airport$14,800,000
								
								GeorgiaSavannah
					 Combat Readiness Training Center$7,500,000
								
								IndianaFort Wayne
					 International Airport$5,600,000
								
								IowaFort
					 Dodge$5,600,000
								
								KansasSmoky Hill Air
					 National Guard Range$7,100,000
								
								MarylandMartin State
					 Airport$7,900,000
								
								MassachusettsOtis Air National Guard Base$14,300,000
								
								MinnesotaDuluth 148th
					 Fighter Wing Base$4,500,000
								
								Minneapolis-St. Paul
					 $1,500,000
								
								MississippiGulfport-Biloxi International
					 Airport$3,400,000
								
								New
					 JerseyAtlantic City International Airport$8,400,000
								
								New YorkGabreski
					 Airport, Westhampton$7,500,000
								
								Hancock
					 Field$10,400,000
								
								OhioSpringfield
					 Air National Guard Base$12,800,000
								
								Rhode
					 IslandQuonset State Airport$7,700,000
								
								South
					 DakotaJoe Foss Field$4,500,000
								
								TennesseeKnoxville$8,000,000
								
								TexasEllington
					 Field$7,600,000
								
								Fort Worth Naval Air
					 Station Joint Reserve Base$5,000,000
								
								VermontBurlington
					 International Airport$6,600,000
								
								WashingtonMcChord Air Force Base$8,600,000
								
								West
					 VirginiaYeager Airport, Charleston$27,000,000
								
								WisconsinTruax
					 Field$6,300,000
								
								WyomingCheyenne
					 Municipal Airport$7,000,000
								
							
						
					
				2605.Authorized Air
			 Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(3)(B), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air Force Reserve locations, and in the amounts, set forth in the
			 following table:
					
						Air Force Reserve 
						
							
								StateLocationAmount
								
							
							
								GeorgiaDobbins Air
					 Reserve Base$6,450,000
								
								OklahomaTinker Air
					 Force Base$9,900,000
								
								New YorkNiagara Falls
					 Air Reserve Station$9,000,000
								
							
						
					
				2606.Authorization
			 of appropriations, National Guard and ReserveFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2008, for the costs
			 of acquisition, architectural and engineering services, and construction of
			 facilities for the Guard and Reserve Forces, and for contributions therefor,
			 under chapter 1803 of title 10, United States Code (including the cost of
			 acquisition of land for those facilities), in the following amounts:
					(1)For the Department
			 of the Army—
						(A)for the Army
			 National Guard of the United States, $736,317,000; and
						(B)for the Army
			 Reserve, $282,607,000.
						(2)For the Department
			 of the Navy, for the Navy and Marine Corps Reserve, $57,045,000.
					(3)For the Department
			 of the Air Force—
						(A)for the Air
			 National Guard of the United States, $242,924,000; and
						(B)for the Air Force
			 Reserve, $36,958,000.
						2607.Modification of authority to carry out
			 certain fiscal year 2008 projectThe table in section 2601 of the Military
			 Construction Authorization Act for Fiscal Year 2008 (division B of Public Law
			 110–181; 122 Stat. 527) is amended in the item relating to North Kingstown,
			 Rhode Island, by striking $33,000,000 in the amount column and
			 inserting $38,000,000.
				2608.Extension of
			 authorizations of certain fiscal year 2006 projects
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2006 (division B of
			 Public Law 109–163; 119 Stat. 3501), the authorizations set forth in the table
			 in subsection (b), as provided in section 2601 of that Act, shall remain in
			 effect until October 1, 2009, or the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2010, whichever is
			 later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army National Guard: Extension of 2006 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProject Amount
									
								
								
									CaliforniaCamp RobertsUrban Assault
					 Course$1,485,000
									
									IdahoGowen FieldRailhead, Phase
					 1$8,331,000
									
									MississippiBiloxiReadiness
					 Center$16,987,000
									
									Camp
					 ShelbyModified Record Fire Range$2,970,000
									
									MontanaTownsendAutomated Qualification
					 Training Range$2,532,000
									
									PennsylvaniaPhiladelphiaStryker Brigade Combat
					 Team Readiness Center$11,806,000
									
									Organizational
					 Maintenance Shop #7$6,144,930
									
								
							
						
					2609.Extension of
			 Authorization of certain fiscal year 2005 project
					(a)ExtensionNotwithstanding
			 section 2701 of the Military Construction Authorization Act for Fiscal Year
			 2005 (division B of Public Law 108–375; 118 Stat. 2116), the authorization set
			 forth in the table in subsection (b), as provided in section 2601 of that Act,
			 shall remain in effect until October 1, 2009, or the date of the enactment of
			 an Act authorizing funds for military construction for fiscal year 2010,
			 whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army National Guard: Extension of 2005 Project
			 Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									CaliforniaDublinReadiness Center,
					 Add/Alt (ADRS)$11,318,000
									
								
							
						
					XXVIIBase Closure and Realignment
			 Activities
				
					Subtitle A—Authorizations
					Sec. 2701. Authorization of appropriations for base closure and
				realignment activities funded through Department of Defense Base Closure
				Account 1990.
					Sec. 2702. Authorized base closure and realignment activities
				funded through Department of Defense Base Closure Account 2005.
					Sec. 2703. Authorization of appropriations for base closure and
				realignment activities funded through Department of Defense Base Closure
				Account 2005.
					Subtitle B—Amendments to Base Closure and Related
				Laws
					Sec. 2711. Modification of annual base closure and realignment
				reporting requirements.
					Sec. 2712. Technical corrections regarding authorized cost and
				scope of work variations for military construction and military family housing
				projects related to base closures and realignments.
					Subtitle C—Other Matters
					Sec. 2721. Independent design review of National Naval Medical
				Center and military hospital at Fort Belvoir.
					Sec. 2722. Report on use of BRAC properties as sites for
				refineries or nuclear power plants.
				
				AAuthorizations
					2701.Authorization
			 of appropriations for base closure and realignment activities funded through
			 Department of Defense Base Closure Account 1990Funds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2008, for base
			 closure and realignment activities, including real property acquisition and
			 military construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 1990 established by section 2906 of such Act, in the total amount of
			 $458,377,000, as follows:
						(1)For the Department
			 of the Army, $87,855,000.
						(2)For the Department
			 of the Navy, $228,700,000.
						(3)For the Department
			 of the Air Force, $139,155,000.
						(4)For the Defense
			 Agencies, $2,667,000.
						2702.Authorized base
			 closure and realignment activities funded through Department of Defense Base
			 Closure Account 2005Using
			 amounts appropriated pursuant to the authorization of appropriations in section
			 2703, the Secretary of Defense may carry out base closure and realignment
			 activities, including real property acquisition and military construction
			 projects, as authorized by the Defense Base Closure and Realignment Act of 1990
			 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded
			 through the Department of Defense Base Closure Account 2005 established by
			 section 2906A of such Act, in the amount of $6,982,334,000.
					2703.Authorization
			 of appropriations for base closure and realignment activities funded through
			 Department of Defense Base Closure Account 2005Funds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2008, for base
			 closure and realignment activities, including real property acquisition and
			 military construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 2005 established by section 2906A of such Act, in the total amount of
			 $9,065,386,000, as follows:
						(1)For the Department
			 of the Army, $4,486,178,000.
						(2)For the Department
			 of the Navy, $871,492,000.
						(3)For the Department
			 of the Air Force, $1,072,925,000.
						(4)For the Defense
			 Agencies, $2,634,791,000.
						BAmendments to Base
			 Closure and Related Laws
					2711.Modification
			 of annual base closure and realignment reporting requirements
						(a)Termination of
			 reporting requirements after fiscal year 2014Section 2907 of the Defense Base Closure
			 and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10
			 U.S.C. 2687 note) is amended—
							(1)by striking
			 As part of the budget request for fiscal year 2007 and for each fiscal
			 year thereafter and inserting (a)
			 Reporting
			 requirement.—As part of the budget request for fiscal year
			 2007 and for each fiscal year thereafter through fiscal year 2016;
			 and
							(2)by adding at the
			 end the following new subsection:
								
									(b)Termination of
				reporting requirements related to realignment actionsThe
				reporting requirements under subsection (a) shall terminate with respect to
				realignment actions after the report submitted with the budget for fiscal year
				2014.
									.
							(b)Exclusion of
			 descriptions of realignment actionsSubsection (a) of such section, as
			 designated and amended by subsection (a)(1) of this section, is further
			 amended—
							(1)in paragraph (1),
			 by striking and realignment both places it appears;
							(2)in
			 paragraph (2), by striking and realignments; and
							(3)in paragraphs (3),
			 (4), (5), (6), and (7), by striking or realignment each place it
			 appears.
							2712.Technical
			 corrections regarding authorized cost and scope of work variations for military
			 construction and military family housing projects related to base closures and
			 realignments
						(a)Correction of
			 citation in amendatory language
							(1)In
			 generalSection 2704(a) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 532) is amended—
								(A)in subsection (a),
			 by striking Section 2905A and inserting Section
			 2906A; and
								(B)in subsection (b), by striking
			 section 2905A and inserting section 2906A.
								(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 January 28, 2008, as if included in the enactment of section 2704 of the
			 Military Construction Authorization Act for Fiscal Year 2008.
							(b)Correction of
			 scope or work variation limitationSubsection (f) of section 2906A of the
			 Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of
			 Public Law 101–510; 10 U.S.C. 2687 note), as added by section 2704(a) of the
			 Military Construction Authorization Act for Fiscal Year 2008 (division B of
			 Public Law 110–181; 122 Stat. 532) and amended by subsection (a), is amended by
			 striking 20 percent or $2,000,000, whichever is greater and
			 inserting 20 percent or $2,000,000, whichever is less.
						COther
			 Matters
					2721.Independent design
			 review of National Naval Medical Center and military hospital at Fort
			 Belvoir
						(a)FindingsCongress
			 makes the following findings:
							(1)Military personnel
			 and their families, as well as veterans and retired military personnel living
			 in the National Capital region, deserve to be treated in world class medical
			 facilities.
							(2)World class
			 medical facilities are defined as incorporating the best practices of the
			 premier private health facilities in the country as well as the collaborative
			 input of military health care professionals into a design that supports the
			 unique needs of military personnel and their families.
							(3)The closure of the
			 Walter Reed Army Medical Center in Washington, D.C., and the resulting
			 construction of the National Military Medical Center at the National Naval
			 Medical Center, Bethesda, Maryland, and a new military hospital at Fort
			 Belvoir, Virginia, offer the Department of Defense the opportunity to provide
			 state-of-the-art and world-class medical facilities offering the highest
			 quality of joint service care for members of the Armed Forces and their
			 families.
							(4)Congress has
			 supported a Department of Defense request to expedite the construction of the
			 new facilities at Bethesda and Fort Belvoir in order to provide care in better
			 facilities as quickly as possible.
							(5)The Department of
			 Defense has a responsibility to ensure that the expedited design and
			 construction of such facilities do not result in degradation of the quality
			 standards required for world class facilities.
							(b)Independent
			 design review
							(1)Establishment of
			 design review panelThe Secretary of Defense shall establish a
			 panel consisting of medical facility design experts, military healthcare
			 professionals, representatives of premier health care facilities in the United
			 States, and patient representatives—
								(A)to review design
			 plans for the National Military Medical Center and the new military hospital at
			 Fort Belvoir; and
								(B)to advise the
			 Secretary regarding whether the design, in the view of the panel, will achieve
			 the goal of providing world-class medical facilities; and
								(2)Recommendations
			 for changes to design planIf the panel determines that the
			 design plans will not meet such goal, the panel shall make recommendations for
			 changes to those plans to ensure the construction of world-class medical
			 facilities.
							(3)ReportNot
			 later than 90 days after the date of the enactment of this Act, the panel shall
			 submit to the Secretary of Defense a report on the findings and recommendations
			 of the panel to address any deficiencies in the conceptual design plans.
							(4)Assessment of
			 recommendationsNot later than 30 days after submission of the
			 report under paragraph (3), the Secretary of Defense shall submit to the
			 congressional defense committees a report including—
								(A)an assessment by
			 the Secretary of the findings and recommendations of the panel; and
								(B)the plans of the
			 Secretary for addressing such findings and recommendations.
								(c)Cost
			 estimate
							(1)PreparationThe Department of Defense shall prepare a
			 cost estimate of the total cost to be incurred by the United States to close
			 Walter Reed Army Medical Center, design and construct replacement facilities at
			 the National Naval Medical Center and Fort Belvoir, and relocate operations to
			 the replacement facilities.
							(2)SubmissionThe Secretary of Defense shall submit the
			 resulting cost estimate to the congressional defense committees as soon as
			 possible, but in no case later than 120 days after the date of the enactment of
			 this Act.
							(d)Milestone
			 schedule
							(1)PreparationThe Secretary of Defense shall prepare a
			 complete milestone schedule for the closure of Walter Reed Army Medical Center,
			 the design and construction of replacement facilities at the National Naval
			 Medical Center and Fort Belvoir, and the relocation of operations to the
			 replacement facilities. The schedule shall include a detailed plan regarding
			 how the Department of Defense will carry out the transition of operations
			 between Walter Reed Army Medical Center and the replacement facilities.
							(2)SubmissionThe Secretary of Defense shall submit the
			 resulting milestone schedule and transition plan to the congressional defense
			 committees as soon as possible, but in no case later than 45 days after the
			 date of the enactment of this Act.
							2722.Report on use of
			 BRAC properties as sites for refineries or nuclear power plantsNot later than October 1, 2009, the
			 Secretary of Defense shall submit to the congressional defense committees a
			 report evaluating the feasibility of using military installations selected for
			 closure under the base closure and realignment process as locations for the
			 construction of petroleum or natural gas refineries or nuclear power
			 plants.
					XXVIIIMilitary
			 Construction General Provisions
				
					Subtitle A—Military Construction Program and Military Family
				Housing Changes
					Sec. 2801. Incorporation of principles of sustainable design in
				documents submitted as part of proposed military construction
				projects.
					Sec. 2802. Revision of maximum lease amount applicable to
				certain domestic Army family housing leases to reflect previously made annual
				adjustments in amount.
					Sec. 2803. Use of military family housing constructed under
				build and lease authority to house members without dependents.
					Sec. 2804. Leasing of military family housing to Secretary of
				Defense.
					Sec. 2805. Improved oversight and accountability for military
				housing privatization initiative projects.
					Sec. 2806. Authority to use operation and maintenance funds for
				construction projects inside the United States Central Command and United
				States Africa Command areas of responsibility.
					Sec. 2807. Cost-benefit analysis of dissolution of Patrick
				Family Housing LLC.
					Subtitle B—Real Property and Facilities
				Administration
					Sec. 2811. Clarification of congressional reporting
				requirements for certain real property transactions.
					Sec. 2812. Authority to lease non-excess property of military
				departments and Defense Agencies.
					Sec. 2813. Modification of utility system conveyance
				authority.
					Sec. 2814. Defense access roads.
					Sec. 2815. Report on application of force protection and
				anti-terrorism standards to gates and entry points on military
				installations.
					Subtitle C—Provisions Related to Guam Realignment
					Sec. 2821. Sense of Congress regarding military housing and
				utilities related to Guam realignment.
					Sec. 2822. Federal assistance to Guam.
					Sec. 2823. Eligibility of the Commonwealth of the Northern
				Mariana Islands for military base reuse studies and community planning
				assistance.
					Sec. 2824. Support for realignment of military installations
				and relocation of military personnel on Guam.
					Subtitle D—Energy Security
					Sec. 2831. Certification of enhanced use leases for
				energy-related projects.
					Sec. 2832. Annual report on Department of Defense installations
				energy management.
					Subtitle E—Land Conveyances
					Sec. 2841. Land conveyance, former Naval Air Station, Alameda,
				California.
					Sec. 2842. Transfer of administrative jurisdiction,
				decommissioned Naval Security Group Activity, Skaggs Island,
				California.
					Sec. 2843. Transfer of proceeds from property conveyance,
				Marine Corps Logistics Base, Albany, Georgia.
					Sec. 2844. Land conveyance, Sergeant First Class M.L. Downs
				Army Reserve Center, Springfield, Ohio.
					Sec. 2845. Land conveyance, John Sevier Range, Knox County,
				Tennessee.
					Sec. 2846. Land conveyance, Army property, Camp Williams,
				Utah.
					Sec. 2847. Extension of Potomac Heritage National Scenic Trail
				through Fort Belvoir, Virginia.
					Subtitle F—Other Matters
					Sec. 2851. Revised deadline for transfer of Arlington Naval
				Annex to Arlington National Cemetery.
					Sec. 2852. Acceptance and use of gifts for construction of
				additional building at National Museum of the United States Air Force,
				Wright-Patterson Air Force Base.
					Sec. 2853. Lease involving pier on Ford Island, Pearl Harbor
				Naval Base, Hawaii.
					Sec. 2854. Use of runway at NASJRB Willow Grove,
				Pennsylvania.
					Sec. 2855. Naming of health facility, Fort Rucker,
				Alabama.
				
				AMilitary
			 Construction Program and Military Family Housing Changes
					2801.Incorporation of
			 principles of sustainable design in documents submitted as part of proposed
			 military construction projects
						(a)Definition of
			 life-cycle cost-effectiveSubsection (c) of section 2801 of title 10,
			 United States Code, is amended—
							(1)by transferring
			 paragraph (4) to appear as the first paragraph in the subsection and
			 redesignating such paragraph as paragraph (1);
							(2)by redesignating
			 the subsequent three paragraphs as paragraphs (2), (4), and (5), respectively;
			 and
							(3)by
			 inserting after paragraph (2), as so redesignated, the following new
			 paragraph:
								
									(3)The term life-cycle
				cost-effective, with respect to a project, product, or measure, means
				that the sum of the present values of investment costs, capital costs,
				installation costs, energy costs, operating costs, maintenance costs, and
				replacement costs, as estimated for the lifetime of the project, product, or
				measure, does not exceed the base case (current or standard) for the practice,
				product, or
				measure.
									.
							(b)InclusionSection
			 2802 of such title is amended by adding at the end the following new
			 subsection:
							
								(c)In determining the scope of a proposed
				military construction project, the Secretary concerned shall submit to the
				President such recommendations as the Secretary considers to be appropriate
				regarding the incorporation and inclusion of life-cycle cost-effective
				practices as an element in the project documents submitted to Congress in
				connection with the budget submitted pursuant to section 1105 of title 31 for
				the fiscal year in which a contract is proposed to be awarded for the
				project.
								.
						2802.Revision of maximum
			 lease amount applicable to certain domestic Army family housing leases to
			 reflect previously made annual adjustments in amountSection 2828(b)(7)(A) of title 10, United
			 States Code, is amended by striking $18,620 per unit and
			 inserting $35,000 per unit.
					2803.Use of military
			 family housing constructed under build and lease authority to house members
			 without dependents
						(a)In
			 generalSubchapter II of
			 chapter 169 of title 10, United States Code, is amended by inserting after
			 section 2835 the following new section:
							
								2835a.Use of
				military family housing constructed under build and lease authority to house
				other members
									(a)Individual
				assignment of members without dependents(1)To the extent that the Secretary concerned
				determines that military family housing constructed and leased under section
				2835 of this title is not needed to house members of the armed forces eligible
				for assignment to military family housing, the Secretary may assign, without
				rental charge, members without dependents to the housing.
										(2)A
				member without dependents who is assigned to housing pursuant to paragraph (1)
				shall be considered to be assigned to quarters pursuant to section 403(e) of
				title 37.
										(b)Conversion to
				long-term leasing of military unaccompanied housing(1)If the Secretary concerned determines that
				military family housing constructed and leased under section 2835 of this title
				is excess to the long-term needs of the family housing program of the
				Secretary, the Secretary may convert the lease contract entered into under
				subsection (a) of such section into a long-term lease of military unaccompanied
				housing.
										(2)The term of the lease contract for military
				unaccompanied housing converted from military family housing under paragraph
				(1) may not exceed the remaining term of the lease contract for the family
				housing so converted.
										(c)Notice and Wait
				Requirements(1)The Secretary concerned may not convert
				military family housing to military unaccompanied housing under subsection (b)
				until—
											(A)the Secretary submits to the
				congressional defense committees a notice of the intent to undertake the
				conversion; and
											(B)a
				period of 21 days has expired following the date on which the notice is
				received by the committees or, if earlier, a period of 14 days has expired
				following the date on which a copy of the notice is provided in an electronic
				medium pursuant to section 480 of this title.
											(2)The notice required by paragraph (1)
				shall include—
											(A)an
				explanation of the reasons for the conversion of the military family housing to
				military unaccompanied housing;
											(B)a description of the long-term lease
				to be converted;
											(C)amounts to be paid under the lease;
				and
											(D)the expiration date of the
				lease.
											(d)Application to
				housing leased under former authorityThis section also shall apply to housing
				initially acquired or constructed under the former section 2828(g) of this
				title (commonly known as the Build to Lease program), as added
				by section 801 of the Military Construction Authorization Act, 1984 (Public Law
				98–115; 97 Stat
				782).
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by inserting after the item relating to section 2835 the
			 following new item:
							
								
									2835a. Use of military family housing
				constructed under build and lease authority to house other
				members.
								
								.
						2804.Leasing of
			 military family housing to Secretary of Defense
						(a)Leasing of
			 housingSubchapter II of chapter 169 of title 10, United States
			 Code, is amended by inserting after section 2837 the following new
			 section:
							
								2838.Leasing of
				military family housing to Secretary of Defense
									(a)Authority(1)The Secretary of a
				military department may lease to the Secretary of Defense military family
				housing in the National Capital Region (as defined in section 2674(f) of this
				title).
										(2)In determining the military housing
				unit to lease under this section, the Secretary of Defense should first
				consider any available military housing units that are already substantially
				equipped for executive communications and security.
										(b)Rental
				rateA lease under subsection (a) shall provide for the payment
				by the Secretary of Defense of consideration in an amount equal to 105 percent
				of the monthly rate of basic allowance for housing prescribed under section
				403(b) of title 37 for a member of the uniformed services in the pay grade of
				O–10 with dependents assigned to duty at the military installation on which the
				leased housing unit is located. A rate so established shall be considered the
				fair market value of the lease interest.
									(c)Treatment of
				proceeds(1)The Secretary of a
				military department shall deposit all amounts received pursuant to leases
				entered into by the Secretary under this section into a special account in the
				Treasury established for such military department.
										(2)The proceeds deposited into the
				special account of a military department pursuant to paragraph (1) shall be
				available to the Secretary of that military department, without further
				appropriation, for the maintenance, protection, alteration, repair,
				improvement, or restoration of military housing on the military installation at
				which the housing leased pursuant to subsection (a) is
				located.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
							
								
									2838. Leasing of military family housing
				to Secretary of
				Defense.
								
								.
						2805.Improved
			 oversight and accountability for military housing privatization initiative
			 projects
						(a)Oversight and
			 accountability
							(1)In
			 generalSubchapter IV of chapter 169 of title 10, United States
			 Code, is amended by adding at the end the following new section:
								
									2885.Oversight and
				accountability for privatization projects
										(a)Oversight and
				accountability measuresEach
				Secretary concerned shall prescribe regulations to effectively oversee and
				manage military housing privatization projects carried out under this
				subchapter. The regulations shall include the following requirements for each
				privatization project:
											(1)The installation
				asset manager shall conduct monthly site visits and provide quarterly reports
				on the progress of the construction or renovation of the housing units. The
				reports shall be submitted quarterly to the assistant secretary for
				installations and environment of the respective military department.
											(2)The installation
				asset manager, and, as applicable, the resident construction manager,
				privatization asset manager, bondholder representative, project owner,
				developer, general contractor, and construction consultant for the project
				shall conduct meetings to ensure that the construction or renovation of the
				units meets performance and schedule requirements and that appropriate
				operating and ground lease agreements are in place and adhered to.
											(3)If a project is 90
				days or more behind schedule or otherwise appears to be substantially failing
				to adhere to the obligations or milestones under the contract, the assistant
				secretary for installations and environment of the respective military
				department shall submit a notice of deficiency to the Deputy Under Secretary of
				Defense (Installations and Environment), the Secretary concerned, the managing
				member, and the trustee for the project.
											(4)(A)Not later than 15 days
				after the submittal of a notice of deficiency under paragraph (3), the
				Secretary concerned or designated representative shall submit to the project
				owner, developer, or general contractor responsible for the project a summary
				of deficiencies related to the project.
												(B)If the project owner, developer, or
				general contractor responsible for the privatization project is unable, within
				60 days after receiving a notice of deficiency under subparagraph (A), to make
				progress on the issues outlined in such notice, the Secretary concerned shall
				notify the congressional defense committees of the status of the project, and
				shall provide a recommended course of action to correct the problems.
												(b)Required
				qualificationsThe Secretary concerned or designated
				representative shall ensure that the project owner, developer, or general
				contractor that is selected for each military housing privatization initiative
				project has construction experience commensurate with that required to complete
				the project.
										(c)Bonding
				levelsThe Secretary concerned shall ensure that the project
				owner, developer, or general contractor responsible for a military housing
				privatization initiative project has sufficient payment and performance bonds
				or suitable instruments in place for each phase of a construction or renovation
				portion of the project to ensure successful completion of the work in amounts
				as agreed to in the project's legal documents, but in no case less than 50
				percent of the total value of the active phases of the project, prior to the
				commencement of work for that phase.
										(d)Reporting of
				efforts To select successor in event of defaultIn the event a
				military housing privatization initiative project enters into default, the
				assistant secretary for installations and environment of the respective
				military department shall submit a report to the congressional defense
				committees every 90 days detailing the status of negotiations to award the
				project to a new project owner, developer, or general contractor.
										(e)Effect of
				notices of deficiency on contractors and affiliated entities(1)The Secretary concerned
				shall keep a record of all plans of action or notices of deficiency issued to a
				project owner, developer, or general contractor under subsection (a)(4),
				including the identity of each parent, subsidiary, affiliate, or other
				controlling entity of such owner, developer, or contractor.
											(2)Each military department shall
				consult all records maintained under paragraph (1) when reviewing the past
				performance of owners, developers, and contractors in the bidding process for a
				contract or other agreement for a military housing privatization initiative
				project.
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
								
									
										2885. Oversight and accountability for
				privatization
				projects.
									
									.
							(b)Report for
			 identifying and communicating best practices for
			 transactionsSection 2884(b) of such title is amended by adding
			 at the end the following new paragraph:
							
								(7)A report on best
				practices for the execution of housing privatization initiatives,
				including—
									(A)effective means to
				track and verify proper performance, schedule, and cash flow;
									(B)means of
				overseeing the actions of bondholders to properly monitor construction progress
				and construction draws;
									(C)effective
				structuring of transactions to ensure the United States Government has adequate
				abilities to oversee project owner performance;
									(D)ensuring that
				notices to proceed on new work are not issued until proper bonding is in place;
				and
									(E)such other topics
				that are identified as pertinent by the Department of
				Defense.
									.
						(c)Partnership with
			 eligible entity requiredSection 2871(5) of title 10, United States
			 Code, is amended by inserting before the period at the end the following:
			 that is prepared to enter into a contract as a partner with the
			 Secretary concerned for the construction of military housing units and
			 ancillary supporting facilities.
						(d)Competitive
			 process for conveyance or lease of propertySection 2878 of such
			 title is amended—
							(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e); respectively; and
							(2)by inserting after
			 subsection (b) the following new subsection:
								
									(c)Competitive
				processThe Secretary
				concerned shall ensure that the time, method, and terms and conditions of the
				reconveyance or lease of property or facilities under this section from the
				eligible entity permit full and free competition consistent with the value and
				nature of the property or facilities
				involved.
									.
							(e)Treatment of
			 acquired or constructed housing units
							(1)Repeal of
			 separate assignment authoritySection 2882 of such title is amended to
			 read as follows:
								
									2882.Effect of
				assignment of members to housing units acquired or constructed under
				alternative authority
										(a)Treatment as
				quarters of the United StatesExcept as provided in subsection (b),
				housing units acquired or constructed under this subchapter shall be considered
				as quarters of the United States or a housing facility under the jurisdiction
				of a uniformed service for purposes of section 403 of title 37.
										(b)Availability of
				basic allowance for housingA
				member of the armed forces who is assigned to a housing unit acquired or
				constructed under this subchapter that is not owned or leased by the United
				States shall be entitled to a basic allowance for housing under section 403 of
				title 37.
										(c)Lease Payments
				Through Pay AllotmentsThe Secretary concerned may require
				members of the armed forces who lease housing in housing units acquired or
				constructed under this subchapter to make lease payments for such housing
				pursuant to allotments of the pay of such members under section 701 of title
				37.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of subchapter IV
			 of chapter 169 of such title is amended by striking the item relating to
			 section 2882 and inserting the following new item:
								
									
										2882. Effect of assignment of members to
				housing units acquired or constructed under alternative
				authority.
									
									.
							(f)Annual report on
			 maintenance and repair to privatized general and flag officer
			 quartersSection 2884(b) of such title, as amended by subsection
			 (b), is further amended by adding at the end the following new
			 paragraph:
							
								(8)A report identifying each family housing
				unit acquired or constructed under this subchapter that is used, or intended to
				be used, as quarters for a general officer or flag officer and for which the
				total operation, maintenance, and repair costs for the unit exceeded $50,000.
				For each housing unit so identified, the report shall also include the total of
				such operation, maintenance, and repair
				costs.
								.
						2806.Authority to
			 use operation and maintenance funds for construction projects inside the United
			 States Central Command and United States Africa Command areas of
			 responsibility
						(a)One-year extension of
			 authoritySubsection (a) of
			 section 2808 of the Military Construction Authorization Act for Fiscal Year
			 2004 (division B of Public Law 108–136; 117 Stat. 1723), as amended by section
			 2810 of the Military Construction Authorization Act for Fiscal Year 2005
			 (division B of Public Law 108–375; 118 Stat. 2128), section 2809 of the
			 Military Construction Authorization Act for Fiscal Year 2006 (division B of
			 Public Law 109–163; 119 Stat. 3508), section 2802 of the Military Construction
			 Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120
			 Stat. 2466), and section 2801 of the Military Construction Authorization Act
			 for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 538), is
			 further amended—
							(1)by striking 2008 and
			 inserting 2009; and
							(2)by striking
			 outside the United States and inserting inside the United
			 States Central Command and United States Africa Command areas of
			 responsibility.
							(b)Exception for projects in Afghanistan from
			 limitation on authority related to long-term United States
			 presenceSuch subsection, as
			 so amended, is further amended by inserting before the period at the end of
			 paragraph (2) the following: , unless the military installation is
			 located in Afghanistan, for which projects using this authority may be carried
			 out at installations deemed as supporting a long-term presence.
						(c)Modification of
			 annual limitation on use of authoritySubsection (c) of section
			 2808 of the Military Construction Authorization Act for Fiscal Year 2004
			 (division B of Public Law 108–136; 117 Stat. 1723) is amended to read as
			 follows:
							
								(c)Annual limitation
				on use of authority(1)The total cost of the
				construction projects carried out under the authority of this section using, in
				whole or in part, appropriated funds available for operation and maintenance
				shall not exceed $200,000,000 in a fiscal year.
									(2)If the Secretary of Defense certifies
				to the congressional defense committees that additional construction in
				Afghanistan is required to meet urgent military requirements in Afghanistan, up
				to an additional $300,000,000 in funds available for operation and maintenance
				may be used in Afghanistan upon completing the prenotification requirements
				under subsection (b). Under no circumstances shall the total appropriated funds
				available from operation and maintenance for fiscal year 2009 exceed
				$500,000,000.
									.
						(d)Quarterly reportsSubsection (d)(1) of such section, as
			 amended by section 2810 of the Military Construction Authorization Act for
			 Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2128) and section
			 2809 of the Military Construction Authorization Act for Fiscal Year 2006
			 (division B of Public Law 109–163; 119 Stat. 3508), is further amended by
			 striking 30 days and inserting 45 days.
						2807.Cost-benefit
			 analysis of dissolution of Patrick Family Housing LLCNot later than 30 days after the date of the
			 enactment of this Act, the Secretary of the Air Force shall submit to the
			 congressional defense committees a cost-benefit analysis of dissolving Patrick
			 Family Housing LLC without exercising the full range of rights available to the
			 United States Government to recover damages from the partnership.
					BReal Property and
			 Facilities Administration
					2811.Clarification
			 of congressional reporting requirements for certain real property
			 transactionsSection 2662(c)
			 of title 10, United States Code, is amended by striking river and harbor
			 projects or flood control projects and inserting water resource
			 development projects of the Corps of Engineers.
					2812.Authority to
			 lease non-excess property of military departments and Defense Agencies
						(a)Consolidation of
			 separate authorities
							(1)Establishment of
			 single authoritySubsection
			 (a) of section 2667 of title 10, United States Code, is amended to read as
			 follows:
								
									(a)Lease
				authorityWhenever the
				Secretary concerned considers it advantageous to the United States, the
				Secretary concerned may lease to such lessee and upon such terms as the
				Secretary concerned considers will promote the national defense or to be in the
				public interest, real or personal property that—
										(1)is under the
				control of the Secretary concerned;
										(2)is not for the
				time needed for public use; and
										(3)is not excess
				property, as defined by section 102 of title
				40.
										.
							(2)Secretary
			 concerned definedSubsection (i) of such section is amended by
			 adding at the end the following new paragraph:
								
									(4)The term Secretary concerned
				means—
										(A)the Secretary of a military department,
				with respect to matters concerning that military department; and
										(B)the Secretary of
				Defense, with respect to matters concerning the Defense
				Agencies.
										.
							(b)Prohibition on
			 leaseback with excessive annual paymentsSubsection (b) of such
			 section is amended—
							(1)by striking
			 and at the end of paragraph (5);
							(2)by striking the
			 period at the end of paragraph (6) and inserting ; and;
			 and
							(3)by adding at the
			 end the following new paragraph:
								
									(7)may not provide for a leaseback by the
				Secretary concerned with an annual payment in excess of
				$500,000.
									.
							(c)Improved
			 congressional notification requirementsParagraph (4) of
			 subsection (c) of such section is amended to read as follows:
							
								(4)(A)Not later than 30 days before issuing a
				contract solicitation or other lease offering under this section for a lease
				whose annual payment, including any in-kind consideration to be accepted under
				subsection (b)(5) or this subsection, will exceed $750,000, the Secretary
				concerned shall submit to the congressional defense committees a report
				containing—
										(i)a description of the proposed lease,
				including the proposed duration of the lease;
										(ii)a description of the authorities to
				be used in entering the lease and the intended participation of the United
				States in the lease, including a justification of the intended method of
				participation;
										(iii)a statement of the scored cost of the
				lease, determined using the scoring criteria of the Office of Management and
				Budget;
										(iv)a
				determination that the property involved in the lease is not excess property,
				as required by subsection (a)(3), including the basis for the
				determination;
										(v)a determination that the proposed
				lease is directly compatible with the mission of the military installation or
				Defense Agency whose property is to be subject to the lease and the anticipated
				long-term use of the property at the conclusion of the lease; and
										(vi)a description of the requirements or
				conditions within the contract solicitation or other lease offering for the
				offeror to address taxation issues, including payments-in-lieu-of taxes, and
				other development issues related to local municipalities.
										(B)In the case of a lease described in
				subparagraph (A), the Secretary concerned also shall submit to the
				congressional defense committees a report at least 30 days before the date on
				which the Secretary concerned enters into a lease the following
				information:
										(i)A copy of the report submitted under
				subparagraph (A).
										(ii)A description of the differences
				between the report submitted under that subparagraph and the new report.
										(iii)A description of the lessee payment
				required under this
				section.
										.
						(d)Conforming
			 amendments to references to military departments and installations
							(1)Community
			 Support Facilities and Community Support ServicesSubsection (d) of such section is
			 amended—
								(A)in paragraph (2),
			 by striking Secretary of a military department and inserting
			 Secretary concerned; and
								(B)in paragraphs (3),
			 (4), and (6), by striking of the military department each place
			 it appears.
								(2)Deposit and Use
			 of ProceedsSubsection (e) of such section is amended—
								(A)in paragraph
			 (1)(A)—
									(i)in
			 the matter preceding clause (i)—
										(I)by striking
			 Secretary of a military department and inserting
			 Secretary concerned; and
										(II)by striking
			 such military department and inserting that
			 Secretary; and
										(ii)in
			 clause (iii), by striking military department and inserting
			 Secretary;
									(B)in paragraph
			 (1)(B)(i), by striking Secretary of a military department and
			 inserting Secretary concerned;
								(C)in paragraph
			 (1)(C), by striking of a military department pursuant to subparagraph
			 (A) shall be available to the Secretary of that military department and
			 inserting established for the Secretary concerned shall be available to
			 the Secretary;
								(D)in paragraph
			 (1)(D)—
									(i)by
			 striking of a military department under subparagraph (A) and
			 inserting established for the Secretary concerned; and
									(ii)by
			 inserting or Defense Agency location after military
			 installation;
									(E)in paragraph
			 (1)(E), by striking installation and inserting military
			 installation or Defense Agency location; and
								(F)in paragraph (3), by striking
			 Secretary of a military department and inserting
			 Secretary concerned.
								(3)Base closure
			 propertySubsection (g)(1) of
			 such section is amended by striking Secretary of a military
			 department and inserting Secretary concerned.
							(e)Repeal of
			 separate Defense Agency authority
							(1)RepealSection 2667a of such title is
			 repealed.
							(2)Effect on
			 existing contractsThe repeal
			 of section 2667a of title 10, United States Code, shall not affect the validity
			 or terms of any lease with respect to property of a Defense Agency entered into
			 by the Secretary of Defense under such section before the date of the enactment
			 of this Act.
							(3)Treatment of
			 money rentsAmounts in any
			 special account established for a Defense Agency pursuant to subsection (d) of
			 section 2667a of title 10, United States Code, before repeal of such section by
			 paragraph (1), and amounts that would be deposited in such an account in
			 connection with a lease referred to in paragraph (2), shall—
								(A)remain available until expended for the
			 purposes specified in such subsection, notwithstanding the repeal of such
			 section by paragraph (1); or
								(B)to the extent
			 provided in appropriations Acts, be transferred to the special account required
			 for the Secretary of Defense by subsection (e) of section 2667 of such title,
			 as amended by subsection (d)(2) of this section.
								(f)Clerical
			 amendments
							(1)Section
			 headingThe heading of
			 section 2667 of such title is amended to read as follows:
								
									2667.Leases:
				non-excess property of military departments and Defense
				Agencies
									.
							(2)Table of
			 sectionsThe table of sections at the beginning of chapter 159 of
			 such title is amended by striking the items relating to sections 2667 and 2667a
			 and inserting the following new item:
								
									
										2667. Leases: non-excess property of
				military departments and Defense
				Agencies.
									
									.
							2813.Modification
			 of utility system conveyance authoritySection 2688 of title 10, United States
			 Code, is amended—
						(1)by redesignating
			 subsection (j) as subsection (k); and
						(2)by inserting after
			 subsection (i) the following new subsection:
							
								(j)Construction of
				utility infrastructure after conveyance of a utility system(1)Upon conveyance of a
				utility system, the Secretary of a military department may convey additional
				utility infrastructure under the jurisdiction of the Secretary on a military
				installation to a utility or entity to which a utility system for the
				installation has been conveyed under subsection (a) if the Secretary determines
				that—
										(A)the additional utility infrastructure
				was constructed or installed after the date of the conveyance of the utility
				system;
										(B)the additional utility infrastructure
				cannot operate without being a part of the conveyed utility system;
										(C)the additional utility infrastructure
				was planned and coordinated with the entity operating the conveyed utility
				system; and
										(D)the military department receives as
				consideration an amount equal to the fair market value of the utility
				infrastructure determined in the same manner as the consideration the Secretary
				could require under subsection (c) for a conveyance under subsection
				(a).
										(2)The conveyance under this paragraph
				may consist of all right, title, and interest of the United States or such
				lesser estate as the Secretary considers appropriate to serve the interests of
				the United
				States.
									.
						2814.Defense access
			 roads
						(a)Basis for
			 transportation needs assessmentSection 210(a) of title 23, United States
			 Code, is amended—
							(1)by
			 striking (a) and inserting ‘‘(a)(1)’’; and
							(2)by adding at the
			 end the following new paragraph:
								
									(2)If it is determined that an action of the
				Department of Defense will cause a significant transportation impact to access
				to a military reservation, the Secretary of Defense shall conduct a
				transportation needs assessment to assess the magnitude of the improvement
				required to address the
				impact.
									.
							(b)Report on
			 recently identified transportation impactsNot later than April
			 1, 2009, the Secretary of Defense shall submit to the congressional defense
			 committees and the Committee on Transportation and Infrastructure of the House
			 of Representatives a report that details the significant transportation impacts
			 resulting from actions of the Department of Defense since January 1, 2005. In
			 the report, the Secretary shall assess the funding requirements necessary to
			 address transportation needs resulting from these significant transportation
			 impacts.
						2815.Report on
			 application of force protection and anti-terrorism standards to gates and entry
			 points on military installations
						(a)Report
			 requiredNot later than February 1, 2009, the Secretary of
			 Defense shall submit to the congressional defense committees a report on the
			 implementation of Department of Defense Anti-Terrorism/Force Protection
			 standards at gates and entry points of military installations.
						(b)ContentThe
			 report required under subsection (a) shall include the following:
							(1)A
			 description of the anti-terrorism/force protection standards for gates and
			 entry points.
							(2)An assessment, by
			 installation, of whether the gates and entry points meet anti-terrorism/force
			 protection standards.
							(3)An
			 assessment of whether the standards are met with either temporary or permanent
			 measures, facilities, or equipment.
							(4)A
			 description and cost estimate of each action to be taken by the Secretary of
			 Defense for each installation to ensure compliance with Department of Defense
			 Anti-Terrorism/Force Protection standards using permanent measures and
			 construction methods.
							(5)An investment plan
			 to complete all action required to ensure compliance with the standards
			 described under paragraph (1).
							CProvisions Related
			 to Guam Realignment
					2821.Sense of
			 Congress regarding military housing and utilities related to Guam
			 realignment
						(a)Nature of
			 special purpose entitiesIt
			 is the sense of Congress that any military family housing provided in
			 connection with the realignment of military installations and the relocation of
			 military personnel on Guam should—
							(1)be operated, to
			 the extent practicable, in the manner provided for public-private ventures
			 under subchapter IV of chapter 169 of title 10, United States Code; and
							(2)should be
			 constructed in accordance with current Department of Defense building
			 standards.
							(c)Utility
			 infrastructure improvementsIt is the sense of Congress that the
			 proposed utility infrastructure improvements on Guam should incorporate the
			 civilian and military infrastructure into a single grid to realize and maximize
			 the effectiveness of the overall utility system, if appropriate cost sharing
			 and quality standards are met.
						2822.Federal
			 assistance to Guam
						(a)Sense of
			 CongressIt is the sense of
			 Congress that the Interagency Group on Insular Areas, in coordination with the
			 appropriate Federal agencies, should enter into a memorandum of understanding
			 with the Government of Guam to identify, before the realignment of military
			 installations and the relocation of military personnel on Guam, local funding
			 requirements for civilian infrastructure development and other needs related to
			 the realignment and relocation.
						(b)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Comptroller General shall submit to the congressional defense
			 committees a report on the status of interagency coordination through the
			 Interagency Group on Insular Areas of budgetary requests to assist the
			 Government of Guam with its budgetary requirements related to the realignment
			 of military forces on Guam. The report shall address to what extent and how the
			 Interagency Group on Insular Areas will be able to coordinate interagency
			 budgets so the realignment of military forces on Guam will meet the 2014
			 completion date as stipulated in the May 2006 security agreement between the
			 United States and Japan.
						(c)Interagency
			 Group on Insular Areas definedIn this section, the term
			 Interagency Group on Insular Areas means the interagency group
			 established by Executive Order No. 13299 of May 12, 2003 (68 Fed. Reg. 25477;
			 48 U.S.C. note prec. 1451). The term includes any sub-group or working group of
			 that interagency group.
						2823.Eligibility of
			 the Commonwealth of the Northern Mariana Islands for military base reuse
			 studies and community planning assistance
						(a)Inclusion in
			 definition of military installationSection 2687(e)(1) of title 10, United
			 States Code, is amended by inserting after Virgin Islands, the
			 following: the Commonwealth of the Northern Mariana
			 Islands,.
						(b)Inclusion of
			 facilities owned and operated by commonwealthSection 2391(d)(1) of title 10, United
			 States Code, is amended by inserting after Guam, the following:
			 the Commonwealth of the Northern Mariana Islands,.
						2824.Support for
			 realignment of military installations and relocation of military personnel on
			 Guam
						(a)Establishment of
			 AccountThere is established
			 on the books of the Treasury an account to be known as the Support for
			 United States Relocation to Guam Account (in this section referred to
			 as the Account).
						(b)Credits to
			 Account
							(1)Amounts in
			 fundThere shall be credited
			 to the Account all contributions received during fiscal year 2009 and
			 subsequent fiscal years under section 2350k of title 10, United States Code,
			 for the realignment of military installations and the relocation of military
			 personnel on Guam.
							(2)Notice of receipt
			 of contributionsThe
			 Secretary of Defense shall submit to the congressional defense committees
			 written notice of the receipt of contributions referred to in paragraph (1),
			 including the amount of the contributions, not later than 30 days after
			 receiving the contributions.
							(c)Use of
			 Account
							(1)Authorized
			 usesSubject to paragraph
			 (2), amounts in the Account may be used as follows:
								(A)To carry out or facilitate the carrying out
			 of a transaction authorized by this section in connection with the realignment
			 of military installations and the relocation of military personnel on Guam,
			 including military construction, military family housing, unaccompanied
			 housing, general facilities constructions for military forces, and utilities
			 improvements.
								(B)To carry out
			 improvements of property or facilities on Guam as part of such a
			 transaction.
								(C)To obtain property
			 support services for property or facilities on Guam resulting from such a
			 transaction.
								(D)To develop military facilities or training
			 ranges in the Commonwealth of the Northern Mariana Islands.
								(2)Compliance with
			 guam master planTransactions authorized by paragraph (1) shall
			 be consistent with the Guam Master Plan, as incorporated in decisions made in
			 the manner provided in section 102 of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332).
							(3)Limitation
			 regarding military housingTo
			 extent that the authorities provided under subchapter IV of chapter 169 of
			 title 10, United States Code, are available to the Secretary of Defense, the
			 Secretary shall use such authorities to acquire, construct, or improve family
			 housing units or ancillary supporting facilities in connection with the
			 relocation of military personnel on Guam.
							(4)Special
			 requirements regarding use of contributions
								(A)Treatment of
			 contributionsExcept as provided in subparagraph (C), the use of
			 contributions referred to in subsection (b)(1) shall not be subject to
			 conditions imposed on the use of appropriated funds by chapter 169 of title 10,
			 United States Code, or contained in annual military construction appropriations
			 Acts.
								(B)Notice of
			 obligationContributions
			 referred to in subsection (b)(1) may not be obligated for a transaction
			 authorized by paragraph (1) until the Secretary of Defense submits to the
			 congressional defense committees notice of the transaction, including a
			 detailed cost estimate, and a period of 21 days has elapsed after the date on
			 which the notification is received by the committees or, if earlier, a period
			 of 14 days has elapsed after the date on which a copy of the notification is
			 provided in an electronic medium.
								(C)Cost and scope
			 of work variationsSection
			 2853 of title 10, United States Code, shall apply to the use of contributions
			 referred to in subsection (b)(1).
								(d)Transfer
			 authority
							(1)Transfer to
			 housing fundsThe Secretary
			 of Defense may transfer funds from the Account to the Department of Defense
			 Family Housing Improvement Fund established by section 2883(a)(1) of title 10,
			 United States Code.
							(2)Treatment of
			 transferred amountsAmounts
			 transferred under paragraph (1) to a fund referred to in that paragraph shall
			 be available in accordance with the provisions of section 2883 of title 10,
			 United States Code for activities on Guam authorized under subchapter IV of
			 chapter 169 of such title.
							(e)Report regarding
			 Guam military constructionNot later than February 15 of each year,
			 the Secretary of Defense shall submit to Congress a report containing
			 information on each military construction project included in the budget
			 submission for the next fiscal year related to the realignment of military
			 installations and the relocation of military personnel on Guam. The Secretary
			 shall present the information in manner consistent with the presentation of
			 projects in the military construction accounts for each of the military
			 departments in the budget submission. The report shall also include projects
			 associated with the realignment of military installations and relocation of
			 military personnel on Guam that are included in the future-years defense
			 program pursuant to section 221 of title 10, United States Code.
						(f)Sense of
			 congressIt is the sense of
			 Congress that the use of the Account to facilitate construction projects
			 associated with the realignment of military installations and the relocation of
			 military personnel on Guam, as authorized by subsection (c)(1), provides a
			 great opportunity for business enterprises of the United States and its
			 territories to contribute to the United States strategic presence in the
			 western Pacific by competing for contracts awarded for such construction.
			 Congress urges the Secretary of Defense to ensure maximum participation by
			 business enterprises of the United States and its territories in such
			 construction.
						DEnergy
			 Security
					2831.Certification
			 of enhanced use leases for energy-related projectsSection
			 2667(h) of title 10, United States Code, is amended by adding at the end the
			 following new paragraph:
						
							(5)If a proposed lease under subsection (a)
				involves a project related to energy production and the term of the lease
				exceeds 20 years, the Secretary concerned may not enter into the lease until at
				least 30 days after the date on which the Secretary of Defense submits to the
				congressional defense committees a certification that the project is consistent
				with the Department of Defense performance goals and plan required by section
				2911 of this
				title.
							.
					2832.Annual report on
			 Department of Defense installations energy managementSection 2925(a) of title 10, United States
			 Code, is amended—
						(1)by striking the
			 subsection heading and inserting the following: Annual report related to installations energy
			 management.—;
						(2)in paragraph (1),
			 by inserting , the Energy Independence and Security Act of 2007 (Public
			 Law 110–140), after 58); and
						(3)by adding at the
			 end the following new paragraph:
							
								(6)A description and estimate of the progress
				made by the military departments to meet the certification requirements for
				sustainable green-building standards in construction and major renovations as
				required by section 433 of the Energy Independence and Security Act of 2007
				(Public Law 110–140; 121 Stat.
				1612).
								.
						ELand
			 Conveyances
					2841.Land
			 conveyance, former Naval Air Station, Alameda, California
						(a)Conveyance
			 authorizedThe Secretary of
			 the Navy may convey to the redevelopment authority for the former Naval Air
			 Station Alameda, California (in this section referred to as the
			 redevelopment authority), all right, title and interest of the
			 United States in and to the real and personal property comprising Naval Air
			 Station Alameda, except those parcels identified for public benefit conveyance
			 and certain surplus lands at the Naval Air Station Alameda described in the
			 Federal Register on November 5, 2007. In this section, the real and personal
			 property to be conveyed under this section is referred to as the NAS
			 Property.
						(b)Multiple
			 conveyancesThe conveyance of the NAS Property may be conducted
			 through multiple parcel transfers.
						(c)ConsiderationAs consideration for the conveyance of the
			 NAS Property under subsection (a), the Secretary of the Navy shall seek to
			 obtain fair market value.
						(d)Existing
			 usesDuring the three-year
			 period beginning on the date on which the first conveyance under this section
			 is made, the redevelopment authority shall make reasonable efforts to
			 accommodate the continued use by the United States of those portions of the NAS
			 Property covered by a request for Federal Land Transfer so long as the
			 accommodation of such use is at no cost or expense to the redevelopment
			 authority. Such accommodations shall provide adequate protection for the
			 endangered California Least Tern in accordance with the requirements of the
			 existing Biological Opinion for Naval Air Station Alameda dated March 22, 1999,
			 and any future amendments to the Biological Opinion.
						(e)Savings
			 provisionNothing in this section shall be construed to affect or
			 limit the application of, or any obligation to comply with, any environmental
			 law, including the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the Solid Waste Disposal Act
			 (42 U.S.C. 6901 et seq.).
						(f)Description of
			 propertyThe exact acreage and legal description of the real
			 property to be conveyed under this section shall be determined by a survey
			 satisfactory to the Department.
						(g)Master
			 leaseThe Lease in Furtherance of Conveyance, dated June 2000, as
			 amended, between the Secretary of the Navy and the redevelopment authority
			 shall remain in full force and effect until conveyance of the NAS Property in
			 accordance with this section, and a lease amendment recognizing this section
			 shall be offered by the Secretary.
						(h)Treatment of
			 amounts receivedAmounts
			 received by the United States under this section shall be credited to the fund
			 or account intended to receive proceeds from the disposal of the NAS Property
			 pursuant to the Defense Base Closure and Realignment Act of 1990 (part A of
			 title XXIX of Public Law 101–510; 10 U.S.C. 2687 note).
						(i)Additional Terms
			 and ConditionsThe Secretary of the Navy may require such
			 additional terms and conditions in connection with the conveyance under
			 subsection (a) as the Secretary considers appropriate to protect the interests
			 of the United States.
						2842.Transfer of
			 administrative jurisdiction, decommissioned Naval Security Group Activity,
			 Skaggs Island, California
						(a)Transfer
			 memorandum of agreementThe
			 Secretary of the Navy and the Secretary of the Interior shall negotiate a
			 memorandum of agreement that stipulates the conditions upon which the
			 decommissioned Naval Security Group Activity, Skaggs Island, Sonoma, California
			 shall be transferred from the administrative jurisdiction of the Department of
			 the Navy to the United States Fish and Wildlife Service for inclusion in the
			 National Wildlife Refuge System.
						(b)Acceptance of
			 donations; useThe Secretary of the Navy and the Secretary of the
			 Interior may accept contributions from the State of California and other
			 entities to help cover the costs of demolishing and removing structures on the
			 property described in subsection (a) and to facilitate future environmental
			 restoration that furthers the ultimate end use of the property for conservation
			 purposes. Amounts received may be merged with other amounts available to the
			 Secretaries to carry out this section and shall remain available, without
			 further appropriation and until expended.
						2843.Transfer of
			 proceeds from property conveyance, Marine Corps Logistics Base, Albany,
			 Georgia
						(a)Transfer
			 authorizedThe Secretary of Defense may transfer any proceeds
			 from the sale of approximately 120.375 acres of improved land located at the
			 former Boyett Village Family Housing Complex at the Marine Corps Logistics
			 Base, Albany, Georgia, into the Department of Defense Family Housing
			 Improvement Fund established under section 2883(a)(1) of title 10, United
			 States Code, for carrying out activities under subchapter IV of chapter 169 of
			 that title with respect to military family housing.
						(b)Notification
			 requirementA transfer of proceeds under subsection (a) may be
			 made only after the end of the 30-day period beginning on the date the
			 Secretary of Defense submits written notice of the transfer to the
			 congressional defense committees.
						2844.Land
			 conveyance, Sergeant First Class M.L. Downs Army Reserve Center, Springfield,
			 Ohio
						(a)Conveyance
			 authorizedAt such time as
			 the Army Reserve vacates the Sergeant First Class M.L. Downs Army Reserve
			 Center at 1515 West High Street in Springfield, Ohio, the Secretary of the Army
			 may convey, without consideration, to the City of Springfield, Ohio (in this
			 section referred to as the City), all right, title, and interest
			 of the United States in and to the parcel of real property, including
			 improvements thereon, containing the Reserve Center and approximately three
			 acres for the purpose of permitting the City to utilize the property for
			 municipal government activities.
						(b)Reversionary
			 interestIf the Secretary determines at any time that the real
			 property conveyed under subsection (a) is not being used in accordance with the
			 purpose of the conveyance, all right, title, and interest in and to such real
			 property, including any improvements and appurtenant easements thereto, shall,
			 at the option of the Secretary, revert to and become the property of the United
			 States, and the United States shall have the right of immediate entry onto such
			 real property. A determination by the Secretary under this subsection shall be
			 made on the record after an opportunity for a hearing.
						(c)Description of
			 propertyThe exact acreage
			 and legal description of the real property to be conveyed under subsection (a)
			 shall be determined by a survey satisfactory to the Secretary.
						(d)Payment of Costs
			 of Conveyances
							(1)Payment
			 requiredThe Secretary shall
			 require the City to cover costs to be incurred by the Secretary, or to
			 reimburse the Secretary for costs incurred by the Secretary, to carry out the
			 conveyance under subsection (a), including survey costs, costs related to
			 environmental documentation, and other administrative costs related to the
			 conveyance. If amounts are collected from the City in advance of the Secretary
			 incurring the actual costs, and the amount collected exceeds the costs actually
			 incurred by the Secretary to carry out the conveyance, the Secretary shall
			 refund the excess amount to the City.
							(2)Treatment of
			 amounts receivedAmounts received as reimbursements under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 the costs incurred by the Secretary in carrying out the conveyance. Amounts so
			 credited shall be merged with amounts in such fund or account and shall be
			 available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund or account.
							(e)Additional term
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
						2845.Land
			 conveyance, John Sevier Range, Knox County, Tennessee
						(a)Conveyance
			 authorizationThe Secretary
			 of the Army may convey, without consideration, to the State of Tennessee all
			 right, title, and interest of the United States in and to a parcel of real
			 property, including any improvements thereon and appurtenant easements thereto,
			 consisting of approximately 124 acres known as the John Sevier Range in Knox
			 County, Tennessee, for the purpose of using such real property as a public
			 firing range and for other public recreational activities.
						(b)Reversionary
			 interestIf the Secretary determines at any time that the real
			 property conveyed under subsection
			 (a) is not being used in accordance with the terms of the
			 conveyance, all right, title, and interest in and to such real property,
			 including any improvements and appurtenant easements thereto, shall, at the
			 option of the Secretary, revert to and become the property of the United
			 States, and the United States shall have the right of immediate entry onto such
			 real property. A determination by the Secretary under this subsection shall be
			 made on the record after an opportunity for a hearing.
						(c)Administrative
			 expensesIn accordance with section 2695 of title 10, United
			 State Code, the Secretary may accept amounts provided by the State to cover
			 administrative expenses incurred by the Secretary with respect to the
			 conveyance authorized under subsection (a), including survey expenses, expenses
			 related to environmental documentation, and other administrative expenses
			 related to such conveyance. Such amounts shall be credited, pursuant to
			 subsection (c) of section 2695 of such title, to the appropriation, fund, or
			 account from which such expenses were paid. If amounts are collected from the
			 State in advance of the Secretary incurring such expenses, and the amount
			 collected exceeds the expenses actually incurred by the Secretary, the
			 Secretary shall refund the excess amount to the State.
						(d)Description of
			 propertyThe exact acreage and legal description of the real
			 property authorized to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary and the State.
						(e)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance authorized under subsection
			 (a) as the Secretary considers appropriate to protect the interests of the
			 United States.
						2846.Land conveyance,
			 Army property, Camp Williams, Utah
						(a)Conveyance
			 authorizedIf the Secretary
			 of the Army determines that it is the national security interest of the United
			 States, the Secretary may convey, without consideration, to the State of Utah
			 (in this section, the State) on behalf of the Utah National
			 Guard all right, title, and interest of the United States in and to two parcels
			 of real property, including improvements thereon, that are located within the
			 boundaries of Camp Williams, Utah, consisting of approximately 608 acres and
			 308 acres, respectively, and are identified in the Utah National Guard master
			 plan.
						(b)ConditionAs
			 a condition of the conveyance, the Secretary shall, not later than 21 days
			 before carrying out the conveyance, submit a report to Congress certifying that
			 the purpose of the conveyance is to further the interest of national security
			 and the property conveyed will be used for military purposes only.
						(c)Reversionary
			 interestIf the Secretary
			 determines at any time that the real property conveyed under subsection (a), or
			 any portion thereof, has been sold or is not being used in a manner consistent
			 with subsection (b), the property shall revert, at the option of the Secretary,
			 to the United States, and the United States shall have the right of immediate
			 entry onto the property. Any determination of the Secretary under this
			 subsection shall be made on the record after consultation with the Governor of
			 the State of Utah and an opportunity for a hearing.
						(d)Payment of Costs
			 of Conveyance
							(1)Payment
			 requiredThe Secretary shall require the State to cover costs to
			 be incurred by the Secretary, or to reimburse the Secretary for costs incurred
			 by the Secretary, to carry out the conveyance under subsection (a), including
			 survey costs, costs related to environmental documentation, and other
			 administrative costs related to the conveyance. If amounts are collected from
			 the State in advance of the Secretary incurring the actual costs, and the
			 amount collected exceeds the costs actually incurred by the Secretary to carry
			 out the conveyance, the Secretary shall refund the excess amount to the
			 State.
							(2)Treatment of
			 amounts receivedAmounts received as reimbursements under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 the costs incurred by the Secretary in carrying out the conveyance. Amounts so
			 credited shall be merged with amounts in such fund or account and shall be
			 available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund or account.
							(e)Description of
			 Real PropertyThe exact acreage and legal description of the real
			 property to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary.
						(f)Additional Terms
			 and ConditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
						2847.Extension of
			 Potomac Heritage National Scenic Trail through Fort Belvoir, Virginia
						(a)Agreement
			 authorityThe Secretary of
			 the Army may enter into a revocable at will easement with the Secretary of the
			 Interior to provide land along the perimeter of Fort Belvoir, Virginia, to be
			 used as a segment of the Potomac Heritage National Scenic Trail.
						(b)Selection
			 criteriaIn determining the extent of the easement, the Secretary
			 of the Army shall provide for a single trail, and select alignments of the
			 trail, along the perimeter of Fort Belvoir. In making that determination, the
			 Secretary shall consider—
							(1)the perimeter
			 security requirements to protect the assets, people, and agency missions
			 located at Fort Belvoir;
							(2)the appropriate
			 setback from adjacent roadways to provide for a safe and enjoyable experience
			 for users of the trail; and
							(3)any planned future
			 expansion of roadways, including United States Route 1, so that the trail will
			 not be adversely impacted by roadway construction.
							(c)Trail
			 administration and managementA written agreement confirming an
			 administration and management arrangement of any segment of the Potomac
			 Heritage National Scenic Trail along the perimeter of Fort Belvoir shall be
			 co-signed by the parties to the easement agreement.
						FOther
			 Matters
					2851.Revised
			 deadline for transfer of Arlington Naval Annex to Arlington National
			 CemeterySection 2881(h)(1) of
			 the Military Construction Authorization Act for Fiscal Year 2000 (division B of
			 Public Law 106–65; 113 Stat. 879), as amended by section 2871 of the Military
			 Construction Authorization Act for Fiscal Year 2008 (division B of Public Law
			 110–181; 122 Stat. 561), is further amended by striking January 1,
			 2011 and inserting January 1, 2012.
					2852.Acceptance and
			 use of gifts for construction of additional building at National Museum of the
			 United States Air Force, Wright-Patterson Air Force Base
						(a)Acceptance
			 authorizedThe Secretary of
			 the Air Force may accept from the Air Force Museum Foundation, a private
			 nonprofit corporation, gifts in the form of cash, treasury instruments, or
			 comparable United States securities for the purpose of paying the costs of
			 design and construction of a fourth building for the National Museum of the
			 United States Air Force at Wright-Patterson Air Force Base, Ohio. In making a
			 gift, the Air Force Museum Foundation may specify that all or part of the
			 amount of the gift be utilized solely for the purpose of the design and
			 construction of a particular portion of the building and for contract
			 management related to such design and construction.
						(b)Escrow
			 account
							(1)Deposit of
			 giftsThe Secretary of the
			 Air Force, acting through the Director of Financial Management of the Air Force
			 Materiel Command (in this section referred to as the Director),
			 shall deposit the amount of any gift accepted under subsection (a) in an escrow
			 account established for that purpose.
							(2)InvestmentAmounts
			 in the escrow account not required to meet current requirements of the account
			 shall be invested in public debt securities with maturities suitable to the
			 needs of the account, as determined by the Director, and bearing interest at
			 rates that take into consideration current market yields on outstanding
			 marketable obligations of the United States of comparable securities. The
			 income on such investments shall be credited to and form a part of the
			 account.
							(3)LiquidationUpon final payment of all invoices and
			 claims associated with the design and construction of the building described in
			 subsection (a), the Secretary shall terminate the escrow account. Any amounts
			 remaining in the account upon termination shall be available to the Secretary,
			 in such amounts as are provided in advance in appropriations Acts, for such
			 purposes as the Secretary considers appropriate.
							(c)Use of
			 gifts
							(1)Design,
			 construction, and contract managementSubject to any conditions imposed by the
			 Air Force Museum Foundation under subsection (a), the Director shall use
			 amounts in the escrow account, including income on investments, to pay all
			 costs for the design and construction of a fourth building for the National
			 Museum of the United States Air Force and all costs for contract management
			 related to such design and construction. The requirement imposed by this
			 paragraph includes making progress payments for such design and
			 construction.
							(2)Sole source of
			 fundsGifts received under
			 subsection (a) and income on investments made under subsection (b)(2) shall be
			 the sole source of funds used to pay all costs for the design and construction
			 of a fourth building for the National Museum of the United States Air Force and
			 all costs for contract management related to such design and
			 construction.
							(3)Time for
			 paymentAmounts shall be
			 payable under paragraph (1) upon receipt by the Director of a notification from
			 the technical representative of the contracting officer that construction
			 activities for which such amounts are payable under paragraph (1) have been
			 undertaken. To the maximum extent practicable consistent with good business
			 practice, the Director shall limit payment of amounts from the account in order
			 to maximize the return on investment of amounts in the account.
							(d)Limitation on
			 contractsThe Secretary of
			 the Air Force may not initiate a contract for the design or construction of a
			 particular portion of the building described in subsection (a) until amounts in
			 the escrow account are sufficient to cover the amount of the contract.
						2853.Lease involving
			 pier on Ford Island, Pearl Harbor Naval Base, Hawaii
						(a)LeaseThe Secretary of the Navy shall enter into
			 a lease with the USS Missouri Memorial Association to authorize the USS
			 Missouri Memorial Association to use the pier Foxtrot Five and related real
			 property on Ford Island, Pearl Harbor Naval Base, Hawaii, during calendar years
			 2009 and 2010.
						(b)ConsiderationThe
			 lease required by subsection (a) shall be made without consideration.
						(c)Conditions on
			 use of leased propertyAs
			 conditions on the lease under subsection (a), the USS Missouri Memorial
			 Association shall agree—
							(1)to preserve and maintain the ex-USS
			 Missouri for education purposes, historic preservation, and community
			 outreach;
							(2)that the Navy may
			 use the leased property without charge for purposes that do not interfere with
			 the use of such property by the USS Missouri Memorial Association; and
							(3)that the Navy may
			 use the ex-USS Missouri for official functions at no cost.
							(d)Effect of
			 violationIf the Secretary
			 determines at any time that the USS Missouri Memorial Association is not in
			 compliance with the conditions imposed by subsection (c), the Secretary may
			 terminate the lease referred to in subsection (a). Any determination of the
			 Secretary under this subsection shall be made on the record after an
			 opportunity for a hearing.
						2854.Use of runway at
			 NASJRB Willow Grove, Pennsylvania
						(a)Conditions on
			 conveyance, grant, lease, or licenseAny conveyance, grant, lease, or license
			 from the United States to the Commonwealth of Pennsylvania or other legal
			 entity that includes the airfield property located at NASJRB Willow Grove and
			 designated for operation as a Joint Interagency Installation pursuant to
			 section 3703 of the U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and
			 Iraq Accountability Appropriations Act, 2007 (Public Law 110–28; 121 Stat. 145)
			 shall be subject to the restrictions on the use of the airfield set forth in
			 subsection (b).
						(b)Restrictions on
			 useThe airfield at the
			 installation shall not be used for any of the following purposes:
							(1)Commercial
			 passenger operations.
							(2)Commercial cargo
			 operations.
							(3)Commercial, business, or nongovernment
			 aircraft operations for purposes not related to the missions of the
			 installation, except that this paragraph shall not apply in exigent
			 circumstances or prohibit use of the airfield by or on behalf of any associated
			 user which is a tenant of the installation.
							(4)As
			 a reliever airport to relieve congestion at other airports or to provide
			 improved general aviation access to the overall community, except that this
			 paragraph shall not apply in exigent circumstances.
							(c)Limitation on
			 statutory constructionNothing in this section shall be construed
			 to diminish or alter authorized uses of the installation, including the
			 military enclave that is part thereof, by the United States or its agencies or
			 instrumentalities or to limit use of the property in exigent
			 circumstances.
						(d)DefinitionsIn
			 this section:
							(1)AirfieldThe term airfield means the
			 airfield referred to in subsection (a).
							(2)Associated
			 usersThe term associated users
			 means nongovernmental organizations and private entities that use the airfield
			 for purposes related to the national defense, homeland security, and emergency
			 preparedness missions of the installation.
							(3)Exigent
			 circumstancesThe term exigent circumstances means
			 unusual conditions, including adverse or unusual weather conditions, alerts,
			 and actual or threatened emergencies that are determined by the installation to
			 require limited-duration use of the installation or its airfield for
			 operations, including flying operations, for uses otherwise restricted under
			 subsection (b).
							(4)Commercial cargo
			 operationsThe term commercial cargo operations
			 means aircraft operations by a commercial cargo or freight carrier in cases in
			 which cargo is delivered to or flown from the installation under established
			 schedules, except that the term does not include any cargo operations
			 undertaken by or on behalf of any user of the installation or cargo operations
			 related to the national defense, homeland security, and emergency preparedness
			 missions of the installation.
							(5)Commercial
			 passenger operationsThe term commercial passenger
			 operations means aircraft passenger operations by commercial passenger
			 carriers involving flights where passengers are boarded or enplaned at the
			 installation, except that the term does not include passenger operations
			 undertaken by or on behalf of any user of the installation or passenger
			 operations related to the national defense, homeland security, and emergency
			 preparedness missions of the installation.
							(6)InstallationThe term installation means
			 the Joint Interagency Installation referred to in subsection (a).
							2855.Naming of
			 health facility, Fort Rucker, AlabamaThe health facility located at 301 Andrews
			 Avenue in Fort Rucker, Alabama, shall be known and designated as the
			 Lyster Army/VA Health Clinic. Any reference in a law, map,
			 regulation, document, paper, or other record of the United States to such
			 facility shall be deemed to be a reference to the Lyster Army/VA Health
			 Clinic.
					XXIXWar-Related
			 Military Construction Authorizations
				
					Subtitle A—Fiscal Year 2008 Projects
					Sec. 2901. Authorized Army construction and land acquisition
				projects.
					Sec. 2902. Authorized Navy construction and land acquisition
				projects.
					Sec. 2903. Authorized Air Force construction and land
				acquisition projects.
					Sec. 2904. Authorized Defense Agencies construction and land
				acquisition projects.
					Sec. 2905. Termination of authority to carry out fiscal year
				2008 Army projects.
					Subtitle B—Fiscal Year 2009 Projects
					Sec. 2911. Authorized Army construction and land acquisition
				projects.
					Sec. 2912. Authorized Navy construction and land acquisition
				projects.
				
				AFiscal Year 2008
			 Projects
					2901.Authorized Army
			 construction and land acquisition projects
						(a)Inside the
			 United StatesUsing amounts
			 appropriated pursuant to the authorization of appropriations in subsection
			 (c)(1), the Secretary of the Army may acquire real property and carry out
			 military construction projects for the installations or locations inside the
			 United States, and in the amounts, set forth in the following table:
							
								Army: Inside the United States
								
									
										StateInstallation or LocationAmount
										
									
									
										AlaskaFort Wainwright$17,000,000
										
										CaliforniaFort Irwin$11,800,000
										
										ColoradoFort Carson$8,400,000
										
										GeorgiaFort Gordon$39,800,000
										
										HawaiiSchofield Barracks$12,500,000
										
										KentuckyFort Campbell$9,900,000
										
										 Fort Knox$7,400,000
										
										North CarolinaFort Bragg$8,500,000
										
										OklahomaFort Sill$9,000,000
										
										TexasFort Bliss$17,300,000
										
										 Fort Hood$7,200,000
										
										Fort
					 Sam Houston$54,000,000
										
										VirginiaFort Lee$7,400,000
										
									
								
							
						(b)Outside the
			 united statesUsing amounts
			 appropriated pursuant to the authorization of appropriations in subsection
			 (c)(2), the Secretary of the Army may acquire real property and carry out
			 military construction projects for the installations or locations outside the
			 United States, and in the amounts, set forth in the following table:
							
								Army: Outside the United States
								
									
										CountryInstallation or LocationAmount
										
									
									
										Iraq Camp Adder $13,200,000
										
										Camp
					 Ramadi $6,200,000
										
										 Fallujah $5,500,000
										
									
								
							
						(c)Authorization of
			 appropriationsIn addition to
			 funds authorized to be appropriated under 2901(c) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 571), funds are hereby authorized to be appropriated for fiscal years
			 beginning after September 30, 2007, for military construction, land
			 acquisition, and military family housing functions of the Department of the
			 Army in the total amount of $241,100,000 as follows:
							(1)For military construction projects inside
			 the United States authorized by subsection (a), $210,200,000.
							(2)For military
			 construction projects outside the United States authorized by subsection (b),
			 $24,900,000.
							(3)For
			 architectural and engineering services and construction design under section
			 2807 of title 10, United States Code, $6,000,000.
							2902.Authorized Navy
			 construction and land acquisition projects
						(a)Inside the
			 United StatesUsing amounts
			 appropriated pursuant to the authorization of appropriations in subsection
			 (b)(1), the Secretary of the Navy may acquire real property and carry out
			 military construction projects for the installations or locations inside the
			 United States, and in the amounts, set forth in the following table:
							
								Navy: Inside the United States
								
									
										StateInstallation or LocationAmount
										
									
									
										CaliforniaCamp Pendleton$9,270,000
										
										 China Lake$7,210,000
										
										Point Mugu$7,250,000
										
										San
					 Diego$12,299,000
										
										San
					 Diego Marine Corps Recruit Depot (MCRD)$43,200,000
										
										Twentynine Palms$11,250,000
										
										FloridaEglin Air Force Base$780,000
										
										MississippiGulfport$6,570,000
										
										North CarolinaCamp Lejeune$27,980,000
										
										VirginiaYorktown$8,070,000
										
									
								
							
						(b)Authorization of
			 AppropriationsIn addition to
			 funds authorized to be appropriated under 2902(d) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 572), funds are hereby authorized to be appropriated for fiscal years
			 beginning after September 30, 2007, for military construction, land
			 acquisition, and military family housing functions of the Department of the
			 Navy in the total amount of $137,931,000 as follows:
							(1)For military
			 construction projects inside the United States authorized by subsection (a),
			 $133,879,000.
							(2)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $4,052,000.
							2903.Authorized Air
			 Force construction and land acquisition projects
						(a)Inside the
			 United StatesUsing amounts
			 appropriated pursuant to the authorization of appropriations in subsection
			 (c)(1), the Secretary of the Air Force may acquire real property and carry out
			 military construction projects for the installations or locations inside the
			 United States, and in the amounts, set forth in the following table:
							
								Air Force: Inside the United States
								
									
										CountryInstallation or LocationAmount
										
									
									
										CaliforniaBeale Air Force Base$17,600,000
										
										FloridaEglin Air Force Base$11,000,000
										
										New Mexico Cannon Air Force Base$8,000,000
										
									
								
							
						(b)Outside the
			 United StatesUsing amounts
			 appropriated pursuant to the authorization of appropriations in subsection
			 (c)(2), the Secretary of the Air Force may acquire real property and carry out
			 military construction projects for the installations or locations outside the
			 United States, and in the amounts, set forth in the following table:
							
								Air Force: Outside the United States
								
									
										CountryInstallation or LocationAmount
										
									
									
										QatarAl Udeid$60,400,000
										
									
								
							
						(c)Authorization of
			 appropriationsIn addition to
			 funds authorized to be appropriated under 2903(b) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 573), funds are hereby authorized to be appropriated for fiscal years
			 beginning after September 30, 2007, for military construction, land
			 acquisition, and military family housing functions of the Department of the Air
			 Force in the total amount of $98,427,000, as follows:
							(1)For military construction projects inside
			 the United States authorized by subsection (a), $36,600,000.
							(2)For military
			 construction projects outside the United States authorized by subsection (b),
			 $60,400,000.
							(3)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $1,427,000.
							2904.Authorized Defense
			 Agencies construction and land acquisition projects
						(a)Inside the
			 United StatesUsing amounts
			 appropriated pursuant to the authorization of appropriations in subsection
			 (b)(1), the Secretary of Defense may acquire real property and carry out the
			 military construction project for the installations or locations inside the
			 United States, and in the amounts, set forth in the following table:
							
								Defense Agencies: Inside the United
			 States
								
									
										StateInstallation or LocationAmount
										
									
									
										North Carolina Camp Lejeune$57,900,000
										
									
								
							
						(b)Authorization of
			 appropriationsIn addition to
			 funds authorized to be appropriated under 2904(c) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 573), funds are hereby authorized to be appropriated for fiscal years
			 beginning after September 30, 2007, for military construction, land
			 acquisition, and military family housing functions of the Department of Defense
			 (other than the military departments) in the total amount of $110,735,000, as
			 follows:
							(1)For military
			 construction projects inside the United States authorized by subsection (a),
			 $57,900,000.
							(2)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $52,835,000.
							2905.Termination of
			 authority to carry out fiscal year 2008 Army projects
						(a)Termination of
			 authorityThe table in
			 section 2901(b) of the Military Construction Authorization Act for Fiscal Year
			 2008 (division B of Public Law 110–181; 122 Stat. 570), is amended—
							(1)in
			 the item relating to Camp Adder, Iraq, by striking $80,650,000
			 in the amount column and inserting $75,800,000;
							(2)in the item
			 relating to Camp Anaconda, Iraq, by striking $53,500,000 in the
			 amount column and inserting $10,500,000;
							(3)in
			 the item relating to Camp Victory, Iraq, by striking $65,400,000
			 in the amount column and inserting $60,400,000;
							(4)by striking the
			 item relating to Tikrit, Iraq; and
							(5)in the item
			 relating to Camp Speicher, Iraq, by striking $83,900,000 in the
			 amount column and inserting $74,100,000.
							(b)Conforming
			 amendmentsSection 2901(c) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 571) is amended—
							(1)by striking
			 $1,257,750,000 and inserting $1,152,100,000;
			 and
							(2)in paragraph (2),
			 by striking $1,055,450,000 and inserting
			 $949,800,000.
							BFiscal Year 2009
			 Projects
					2911.Authorized
			 Army construction and land acquisition projects
						(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in subsection (b)(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects to
			 construct or renovate warrior transition unit facilities at the installations
			 or locations inside the United States set forth in the following table:
							
								Army: Inside the United States
								
									
										StateInstallation or LocationAmount
										
									
									
										VariousVarious locations$400,000,000
										
									
								
							
						(b)Authorization of
			 appropriationsFunds are hereby authorized to be appropriated for
			 fiscal years beginning after September 30, 2008, for military construction,
			 land acquisition, and military family housing functions of the Department of
			 the Army in the total amount of $450,000,000, as follows:
							(1)For military
			 construction projects inside the United States authorized by subsection (a),
			 $400,000,000.
							(2)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $50,000,000.
							(c)Report required
			 before commencing certain projectsFunds may not be obligated for the projects
			 authorized by this section until 14 days after the date on which the Secretary
			 of Defense submits to the congressional defense committees a report containing
			 a detailed justification for the projects.
						2912.Authorized
			 Navy construction and land acquisition projects
						(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in subsection (b)(1), the Secretary of the Navy
			 may acquire real property and carry out military construction projects to
			 construct or renovate warrior transition unit facilities at the installations
			 or locations inside the United States set forth in the following table:
							
								Navy: Inside the United States
								
									
										StateInstallation or LocationAmount
										
									
									
										VariousVarious locations$40,000,000
										
									
								
							
						(b)Authorization of
			 appropriationsSubject to
			 section 2825 of title 10, United States Code, funds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2008, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Navy in the total amount of $50,000,000, as follows:
							(1)For military
			 construction projects inside the United States authorized by subsection (a),
			 $40,000,000.
							(2)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $10,000,000.
							(c)Report required
			 before commencing certain projectsFunds may not be obligated for the projects
			 authorized by this section until 14 days after the date on which the Secretary
			 of Defense submits to the congressional defense committees a report containing
			 a detailed justification for the projects.
						CDepartment of
			 Energy National Security Authorizations and Other Authorizations
			XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY
			 PROGRAMS
				
					Subtitle A—National Security Programs
				Authorizations
					Sec. 3101. National Nuclear Security
				Administration.
					Sec. 3102. Defense environmental cleanup.
					Sec. 3103. Other defense activities.
					Sec. 3104. Defense nuclear waste disposal.
					Sec. 3105. Energy security and assurance.
					Subtitle B—Program Authorizations, Restrictions, and
				Limitations
					Sec. 3111. Modification of functions of Administrator for
				Nuclear Security to include elimination of surplus fissile materials usable for
				nuclear weapons.
					Sec. 3112. Limitation on Funding for Project 04-D-125 Chemistry
				and Metallurgy Research Replacement facility project, Los Alamos National
				Laboratory, Los Alamos, New Mexico.
					Sec. 3113. Nonproliferation and national security scholarship
				and fellowship program.
					Sec. 3114. Enhancing nuclear forensics
				capabilities.
					Sec. 3115. Utilization of contributions to International
				Nuclear Materials Protection and Cooperation program and Russian plutonium
				disposition program.
					Sec. 3116. Review of and reports on Global Initiatives for
				Proliferation Prevention program.
					Sec. 3117. Limitation on availability of funds for Global
				Nuclear Energy Partnership.
					Subtitle C—Reports
					Sec. 3121. Extension of deadline for Comptroller General report
				on Department of Energy protective force management.
					Sec. 3122. Report on compliance with Design Basis Threat issued
				by the Department of Energy in 2005.
					Sec. 3123. Modification of submittal of reports on inadvertent
				releases of restricted data.
				
				ANational Security Programs
			 Authorizations
					3101.National Nuclear Security
			 Administration
						(a)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated to the Department of Energy for fiscal
			 year 2009 for the activities of the National Nuclear Security Administration in
			 carrying out programs necessary for national security in the amount of
			 $9,752,507,000, to be allocated as follows:
							(1)For weapons activities,
			 $6,625,111,000.
							(2)For defense nuclear nonproliferation
			 activities, including $528,782,000 for fissile materials disposition,
			 $1,895,261,000.
							(3)For naval reactors, $828,054,000.
							(4)For the Office of the Administrator for
			 Nuclear Security, $404,081,000.
							(b)Authorization of new plant
			 projectsFrom funds referred
			 to in subsection (a) that are available for carrying out plant projects, the
			 Secretary of Energy may carry out new plant projects for the National Nuclear
			 Security Administration as follows:
							(1)For readiness in technical base and
			 facilities, the following new plant projects:
								Project 09–D–404, Test Capabilities
			 Revitalization Phase 2, Sandia National Laboratory, Albuquerque, New Mexico,
			 $3,200,000.
								Project 08–D–806, Ion Beam Laboratory
			 Project, Sandia National Laboratory, Albuquerque, New Mexico,
			 $10,014,000.
								(2)For naval reactors, the following new plant
			 projects:
								Project 09–D–902, Naval Reactors Facility
			 Production Support Complex, Naval Reactors Facility, Idaho Falls, Idaho,
			 $8,300,000.
								Project 09–D–190, Project engineering and
			 design, Knolls Atomic Power Laboratory infrastructure upgrades, Knolls Atomic
			 Power Laboratory, Kesselring Site, Schenectady, New York, $1,000,000.
								3102.Defense environmental cleanupFunds are hereby authorized to be
			 appropriated to the Department of Energy for fiscal year 2009 for defense
			 environmental cleanup activities in carrying out programs necessary for
			 national security in the amount of $5,297,256,000.
					3103.Other defense activitiesFunds are hereby authorized to be
			 appropriated to the Department of Energy for fiscal year 2009 for other defense
			 activities in carrying out programs necessary for national security in the
			 amount of $826,453,000.
					3104.Defense nuclear waste
			 disposalFunds are hereby
			 authorized to be appropriated to the Department of Energy for fiscal year 2009
			 for defense nuclear waste disposal for payment to the Nuclear Waste Fund
			 established in section 302(c) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10222(c)) in the amount of $222,371,000.
					3105.Energy security and assuranceFunds are hereby authorized to be
			 appropriated to the Department of Energy for fiscal year 2009 for energy
			 security and assurance programs necessary for national security in the amount
			 of $7,622,000.
					BProgram Authorizations, Restrictions, and
			 Limitations
					3111.Modification of functions of Administrator
			 for Nuclear Security to include elimination of surplus fissile materials usable
			 for nuclear weaponsSection
			 3212(b) of the National Nuclear Security Administration Act (50 U.S.C. 2402(b))
			 is amended—
						(1)by redesignating paragraph (18) as
			 paragraph (19); and
						(2)by inserting after paragraph (17) the
			 following new paragraph (18):
							
								(18)Eliminating inventories of surplus fissile
				materials usable for nuclear
				weapons.
								.
						3112.Limitation on
			 Funding for Project 04-D-125 Chemistry and Metallurgy Research Replacement
			 facility project, Los Alamos National Laboratory, Los Alamos, New
			 MexicoOf the amounts
			 appropriated pursuant to an authorization of appropriations in this Act or
			 otherwise made available for fiscal year 2009 for Project 04-D-125 Chemistry
			 and Metallurgy Research Replacement (in this section referred to as
			 CMRR) facility project, Los Alamos National Laboratory, Los
			 Alamos, New Mexico, not more than $50,200,000 may be made available
			 until—
						(1)the Administrator for Nuclear Security and
			 the Defense Nuclear Facilities Safety Board have each submitted a certification
			 to the congressional defense committees stating that the concerns raised by the
			 Defense Nuclear Facilities Safety Board regarding the design of CMRR safety
			 class systems (including ventilation systems) and seismic issues have been
			 resolved; and
						(2)a
			 period of 15 days has elapsed after both certifications under paragraph (1)
			 have been submitted.
						3113.Nonproliferation
			 and national security scholarship and fellowship program
						(a)EstablishmentThe
			 Administrator for Nuclear Security shall carry out a program to provide
			 scholarships and fellowships for the purpose of enabling individuals to qualify
			 for employment in the nonproliferation and national security programs of the
			 Department of Energy.
						(b)Eligible
			 individualsAn individual shall be eligible for a scholarship or
			 fellowship under the program established under this section if the
			 individual—
							(1)is a citizen or
			 national of the United States or an alien lawfully admitted to the United
			 States for permanent residence;
							(2)has been accepted
			 for enrollment or is currently enrolled as a full-time student at an
			 institution of higher education (as defined in section 102(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1002(a));
							(3)is pursuing a
			 program of education that leads to an appropriate higher education degree in a
			 qualifying field of study, as determined by the Administrator;
							(4)enters into an
			 agreement described in subsection (c); and
							(5)meets such other
			 requirements as the Administrator prescribes.
							(c)AgreementAn
			 individual seeking a scholarship or fellowship under the program established
			 under this section shall enter into an agreement, in writing, with the
			 Administrator that includes the following:
							(1)The agreement of
			 the Administrator to provide such individual with a scholarship or fellowship
			 in the form of educational assistance for a specified number of school years
			 (not to exceed five school years) during which such individual is pursuing a
			 program of education in a qualifying field of study, which educational
			 assistance may include payment of tuition, fees, books, laboratory expenses,
			 and a stipend.
							(2)The agreement of
			 such individual—
								(A)to accept such
			 educational assistance;
								(B)to maintain
			 enrollment and attendance in a program of education described in subsection
			 (b)(2) until such individual completes such program;
								(C)while enrolled in
			 such program, to maintain satisfactory academic progress in such program, as
			 determined by the institution of higher education in which such individual is
			 enrolled; and
								(D)after completion
			 of such program, to serve as a full-time employee in a nonproliferation or
			 national security position in the Department of Energy or at a laboratory of
			 the Department for a period of not less than 12 months for each school year or
			 part of a school year for which such individual receives a scholarship or
			 fellowship under the program established under this section.
								(3)The agreement of
			 such individual with respect to the repayment requirements specified in
			 subsection (d).
							(d)Repayment
							(1)In
			 generalAn individual receiving a scholarship or fellowship under
			 the program established under this section shall agree to pay to the United
			 States the total amount of educational assistance provided to such individual
			 under such program, plus interest at the rate prescribed by paragraph (4), if
			 such individual—
								(A)does not complete
			 the program of education agreed to pursuant to subsection (c)(2)(B);
								(B)completes such
			 program of education but declines to serve in a position in the Department of
			 Energy or at a laboratory of the Department as agreed to pursuant to subsection
			 (c)(2)(D); or
								(C)is voluntarily
			 separated from service or involuntarily separated for cause from the Department
			 of Energy or a laboratory of the Department before the end of the period for
			 which such individual agreed to continue in the service of the Department
			 pursuant to subsection (c)(2)(D).
								(2)Failure to
			 repayIf an individual who received a scholarship or fellowship
			 under the program established under this section is required to repay, pursuant
			 to an agreement under paragraph (1), the total amount of educational assistance
			 provided to such individual under such program, plus interest at the rate
			 prescribed by paragraph (4), and fails repay such amount, a sum equal to such
			 amount (plus such interest) is recoverable by the United States Government from
			 such individual or the estate of such individual by—
								(A)in the case of an
			 individual who is an employee of the United States Government, setoff against
			 accrued pay, compensation, amount of retirement credit, or other amount due the
			 employee from the Government; or
								(B)such other method
			 as is provided by law for the recovery of amounts owed to the
			 Government.
								(3)Waiver of
			 repaymentThe Administrator may waive, in whole or in part,
			 repayment by an individual under this subsection if the Administrator
			 determines that seeking recovery under paragraph (2) would be against equity
			 and good conscience or would be contrary to the best interests of the United
			 States.
							(4)Rate of
			 interestFor purposes of repayment under this subsection, the
			 total amount of educational assistance provided to an individual under the
			 program established under this section shall bear interest at the applicable
			 rate of interest under section 427A(c) of the Higher Education Act of 1965 (20
			 U.S.C. 1077a(c)).
							(e)Preference for
			 cooperative education studentsIn evaluating individuals for the
			 award of a scholarship or fellowship under the program established under this
			 section, the Administrator may give a preference to an individual who is
			 enrolled in, or accepted for enrollment in, an institution of higher education
			 that has a cooperative education program with the Department of Energy.
						(f)Coordination of
			 benefitsA scholarship or fellowship awarded under the program
			 established under this section shall be taken into account in determining the
			 eligibility of an individual receiving such scholarship or fellowship for
			 Federal student financial assistance provided under title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070 et seq.).
						(g)Report to
			 CongressNot later than January 1, 2010, the Administrator shall
			 submit to the congressional defense committees a report on the activities
			 carried out under the program established under this section, including any
			 recommendations for future activities under such program.
						(h)FundingOf
			 the amounts authorized to be appropriated by section 3101(a)(2) for defense
			 nuclear nonproliferation activities, $3,000,000 shall be available to carry out
			 the program established under this section.
						3114.Enhancing nuclear
			 forensics capabilities
						(a)Research and
			 Development Plan for Nuclear Forensics and Attribution
							(1)Research and
			 DevelopmentThe Secretary of
			 Energy shall prepare and implement a research and development plan to improve
			 nuclear forensics capabilities in the Department of Energy and at the national
			 laboratories overseen by the Department of Energy. The plan shall focus on
			 improving the technical capabilities required—
								(A)to enable a robust and timely nuclear
			 forensic response to a nuclear explosion or to the interdiction of nuclear
			 material or a nuclear weapon anywhere in the world; and
								(B)to develop an international database that
			 can attribute nuclear material or a nuclear weapon to its source.
								(2)Reports
								(A)The Secretary of
			 Energy shall submit to the congressional defense committees—
									(i)not
			 later than 6 months after the date of the enactment of this Act, a report on
			 the contents of the research and development plan described in paragraph (1),
			 and any legislative changes required to implement the plan; and
									(ii)not
			 later than 18 months after the date of the enactment of this Act, a report on
			 the status of implementing the plan.
									(B)The Secretary
			 shall submit each report required by this subsection in unclassified form, but
			 may include a classified annex with such report.
								(b)Additional
			 information in the report on nuclear forensics
			 capabilitiesSection 3129(b) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 585) is
			 amended—
							(1)in paragraph (2),
			 by striking and at the end;
							(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
							(3)by adding at the
			 end the following:
								
									(4)any legislative, regulatory, or treaty
				actions necessary to facilitate international cooperation in enhancement of
				international nuclear-material databases and the linking of those databases to
				enable prompt access to
				data.
									.
							(c)Presidential
			 Report
							(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate committees of Congress
			 a report on the involvement of senior-level executive branch leadership in
			 nuclear terrorism preparedness exercises that include nuclear forensics
			 analysis.
							(2)Appropriate
			 committees of CongressIn this subsection, the term
			 appropriate committees of Congress means—
								(A)the Committee on Appropriations, the
			 Committee on Armed Services, and the Committee on Homeland Security of the
			 House of Representatives; and
								(B)the Committee on Appropriations, the
			 Committee on Armed Services, and the Committee on Homeland Security and
			 Governmental Affairs of the Senate.
								3115.Utilization of
			 contributions to International Nuclear Materials Protection and Cooperation
			 program and Russian plutonium disposition programSection 3114 of the National Defense
			 Authorization Act for Fiscal Year 2007 (50 U.S.C. 2301 note) is amended—
						(1)in the heading, by striking
			 Second Line of Defense
			 program and inserting International Nuclear Materials Protection and
			 Cooperation program and Russian Plutonium Disposition
			 program;
						(2)by
			 striking Second Line of Defense program each place it appears
			 and inserting International Nuclear Materials Protection and Cooperation
			 program or Russian Plutonium Disposition program; and
						(3)in subsection (f),
			 by striking 2013 and inserting 2015.
						3116.Review of and
			 reports on Global Initiatives for Proliferation Prevention program
						(a)Review of
			 program
							(1)In
			 generalThe Administrator for Nuclear Security shall conduct a
			 review of the Global Initiatives for Proliferation Prevention program.
							(2)Report
			 requiredNot later than October 1, 2009, the Administrator shall
			 submit to the congressional defense committees a report setting forth the
			 results of the review required under paragraph (1). The report shall include
			 each of the following:
								(A)A description of
			 the goals of the Global Initiatives for Proliferation Prevention program and
			 the criteria for partnership projects under the program.
								(B)Recommendations
			 regarding the following:
									(i)Whether to
			 continue or bring to a close each of the partnership projects under the program
			 in existence on the date of the enactment of this Act, and, if any such project
			 is recommended to be continued, a description of how that project will meet the
			 criteria under subparagraph (A).
									(ii)Whether to enter
			 into new partnership projects under the program with Russia or other countries
			 of the former Soviet Union.
									(iii)Whether to enter
			 into new partnership projects under the program in countries other than
			 countries of the former Soviet Union.
									(C)A plan and
			 criteria for completing partnership projects under the program.
								(b)Report on
			 funding for projects under program
							(1)In
			 generalThe Administrator shall submit to the congressional
			 defense committees a report on—
								(A)the purposes for
			 which amounts made available for the Global Initiatives for Proliferation
			 Prevention program for fiscal year 2009 will be obligated or expended;
			 and
								(B)the amount to be
			 obligated or expended for each partnership project under the program in fiscal
			 year 2009.
								(2)Limitation on
			 funding before submittal of reportNone of the amounts authorized
			 to be appropriated for fiscal year 2009 by section 3101(a)(2) for defense
			 nuclear nonproliferation activities and available for the Global Initiatives
			 for Proliferation Prevention program may be obligated or expended until the
			 date that is 30 days after the date on which the Administrator submits to the
			 congressional defense committees the report required under paragraph
			 (1).
							3117.Limitation on
			 availability of funds for Global Nuclear Energy Partnership
						(a)LimitationOf the amounts authorized to be
			 appropriated for fiscal year 2009 by section 3101(a)(2) for defense nuclear
			 nonproliferation activities, not more than $3,000,000 may be used for projects
			 that are specifically designed for the Global Nuclear Energy Partnership. Any
			 amount so used may not be expended until 30 days after the date on which the
			 Administrator of the National Nuclear Security Administration submits to
			 Congress a report that describes in detail the full amount of funding that the
			 Administrator plans to expend for any effort related to the Global Nuclear
			 Energy Partnership.
						(b)Use of
			 fundsAny amount made
			 available pursuant to an authorization of appropriations under section
			 3101(a)(2) that is covered by the limitation under subsection (a) shall only be
			 available for nonproliferation risk assessments relating to the Global Nuclear
			 Energy Partnership and related work on export control reviews and
			 determinations.
						CReports
					3121.Extension of
			 deadline for Comptroller General report on Department of Energy protective
			 force managementSection
			 3124(a)(1) of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 580) is amended by striking Not later
			 than 180 days after the date of the enactment of this Act, and
			 inserting Not later than March 1, 2009,.
					3122.Report on
			 compliance with Design Basis Threat issued by the Department of Energy in
			 2005
						(a)In
			 generalNot later than January 2, 2009, the Secretary of Energy
			 shall submit to the congressional defense committees a report setting forth the
			 status of the compliance of Department of Energy sites with the Design Basis
			 Threat issued by the Department in November 2005 (in this section referred to
			 as the 2005 Design Basis Threat).
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)For each
			 Department of Energy site subject to the 2005 Design Basis Threat, an
			 assessment of whether the site has achieved compliance with the 2005 Design
			 Basis Threat.
							(2)For each such site
			 that has not achieved compliance with the 2005 Design Basis Threat—
								(A)a description of
			 the reasons for the failure to achieve compliance;
								(B)a plan to achieve
			 compliance;
								(C)a description of
			 the actions that will be taken to mitigate any security shortfalls until
			 compliance is achieved; and
								(D)an estimate of the
			 annual funding requirements to achieve compliance.
								(3)A
			 list of such sites with Category I nuclear materials that the Secretary
			 determines will not achieve compliance with the 2005 Design Basis
			 Threat.
							(4)For each site
			 identified under paragraph (3), a plan to remove all Category I nuclear
			 materials from such site, including—
								(A)a schedule for the
			 removal of such nuclear materials from such site;
								(B)a clear
			 description of the actions that will be taken to ensure the security of such
			 nuclear materials; and
								(C)an estimate of the
			 annual funding requirements to remove such nuclear materials from such
			 site.
								(5)An assessment of
			 the adequacy of the 2005 Design Basis Threat in addressing security threats at
			 Department of Energy sites, and a description of any plans for updating,
			 modifying, or otherwise revising the approach taken by the 2005 Design Basis
			 Threat to establish enhanced security requirements for Department of Energy
			 sites.
							3123.Modification of
			 submittal of reports on inadvertent releases of restricted data
						(a)In
			 generalSection 4522 of the
			 Atomic Energy Defense Act (50 U.S.C. 2672) is amended—
							(1)in subsection (e), by striking on a
			 periodic basis and inserting in each even-numbered year;
			 and
							(2)in subsection (f),
			 by striking paragraph (2) and inserting the following new paragraph (2):
								
									(2)The Secretary of Energy shall, in
				each even-numbered year beginning in 2010, submit to the committees and
				Assistant to the President specified in subsection (d) a report identifying any
				inadvertent releases of Restricted Data or Formerly Restricted Data under
				Executive Order No. 12958 discovered in the two-year period preceding the
				submittal of the report.
									.
				
							(b)Technical
			 correctionSubsection (e) of such section, as amended by
			 subsection (a)(1) of this section, is further amended by striking
			 subsection (b)(4) and inserting subsection
			 (b)(5).
						XXXIIDefense
			 Nuclear Facilities Safety Board
				
					Sec. 3201. Authorization.
				
				3201.AuthorizationThere are authorized to be appropriated for
			 fiscal year 2009, $25,499,000 for the operation of the Defense Nuclear
			 Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42
			 U.S.C. 2286 et seq.).
				XXXIVNaval
			 Petroleum Reserve
				
					Sec. 3401. Authorization of appropriations.
				
				3401.Authorization
			 of appropriations
					(a)AmountThere is hereby authorized to be
			 appropriated to the Secretary of Energy $19,099,000 for fiscal year 2009 for
			 the purpose of carrying out activities under chapter 641 of title 10, United
			 States Code, relating to the naval petroleum reserves.
					(b)Period of
			 availabilityFunds appropriated pursuant to the authorization of
			 appropriations in subsection (a) shall remain available until expended.
					XXXVMaritime
			 Administration
				
					Sec. 3501. Authorization of appropriations for fiscal year
				2009.
					Sec. 3502. Limitation on export of vessels owned by the
				Government of the United States for the purpose of dismantling, recycling, or
				scrapping.
					Sec. 3503. Student incentive payment agreements.
					Sec. 3504. Riding gang member requirements.
					Sec. 3505. Maintenance and Repair Reimbursement Program for the
				Maritime Security Fleet.
					Sec. 3506. Temporary program authorizing contracts with adjunct
				professors at the United States Merchant Marine Academy and for other
				purposes.
					Sec. 3507. Actions to address sexual harassment and violence at
				the United States Merchant Marine Academy.
					Sec. 3508. Assistance for small shipyards and maritime
				communities.
					Sec. 3509. Marine war risk insurance.
					Sec. 3510. MarAd consultation on Jones Act Waivers.
					Sec. 3511. Transportation in American vessels of government
				personnel and certain cargoes.
					Sec. 3512. Port of Guam Improvement Enterprise
				Program.
				
				3501.Authorization
			 of appropriations for fiscal year 2009Funds are hereby authorized to be
			 appropriated for fiscal year 2009, to be available without fiscal year
			 limitation if so provided in appropriations Acts, for the use of the Department
			 of Transportation for the Maritime Administration as follows:
					(1)For expenses
			 necessary for operations and training activities, $142,803,000, of
			 which—
						(A)$79,858,000 shall
			 remain available until expended for expenses at the United States Merchant
			 Marine Academy,
						(B)$26,640,000 shall
			 remain available until expended for capital improvements at the United States
			 Merchant Marine Academy, and
						(C)$10,987,000 shall
			 remain available until expended for maintenance and repair of school ships of
			 the State Maritime Academies.
						(2)For expenses to maintain and preserve a
			 United States-flag merchant fleet to serve the national security needs of the
			 United States under chapter 531 of title 46, Unites States Code, $193,500,000,
			 of which $19,500,000 will be available for costs associated with the
			 maintenance reimbursement pilot program under section 3517 of the Maritime
			 Security Act of 2003 (46 U.S.C. 53101 note).
					(3)For expenses to
			 dispose of obsolete vessels in the National Defense Reserve Fleet,
			 $18,000,000.
					(4)For the cost (as
			 defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a(5)) of loan guarantees under the program authorized by chapter 537 of
			 title 46, United States Code, $30,000,000.
					(5)For administrative
			 expenses related to the implementation of the loan guarantee program under
			 chapter 537 of title 46, United States Code, administrative expenses related to
			 implementation of the reimbursement program under section 3517 of the Maritime
			 Security Act of 2003 (46 U.S.C. 53101 note), and administrative expenses
			 related to the implementation of the small shipyards and maritime communities
			 assistance program under section 54101 of title 46, United States Code,
			 $6,000,000.
					3502.Limitation on
			 export of vessels owned by the Government of the United States for the purpose
			 of dismantling, recycling, or scrapping
					(a)In
			 generalExcept as provided in subsection (b), no vessel that is
			 owned by the Government of the United States shall be approved for export to a
			 foreign country for purposes of dismantling, recycling, or scrapping.
					(b)ExceptionSubsection
			 (a) shall not apply with respect to a vessel if the Administrator of the
			 Maritime Administration certifies to the Committee on Armed Services of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate that—
						(1)a compelling need for dismantling,
			 recycling, or scrapping the vessel exists;
						(2)there is no
			 available capacity in the United States to conduct the dismantling, recycling,
			 or scrapping of the vessel;
						(3)any dismantling,
			 recycling, or scrapping of the vessel in a foreign country will be conducted in
			 full compliance with environmental, safety, labor, and health requirements for
			 ship dismantling, recycling, or scrapping that are equivalent to the laws of
			 the United States; and
						(4)the export of the
			 vessel under this section will only be for dismantling, recycling, or scrapping
			 of the vessel.
						(c)United States
			 definedIn this section the term United States
			 means the States of the United States, Puerto Rico, and Guam.
					3503.Student
			 incentive payment agreementsSection 51509(b) of title 46, United States
			 Code, is amended—
					(1)by striking
			 $4,000 and inserting $8,000;
					(2)by inserting
			 tuition, after uniforms,; and
					(3)by inserting
			 before the start of each academic year after and be
			 paid.
					3504.Riding gang
			 member requirementsSection
			 1018 of the John Warner National Defense Authorization Act for Fiscal Year 2007
			 (Public Law 109–364; 120 Stat. 2380) is amended to read as follows:
					
						1018.Riding gang
				member requirements
							(a)In
				generalThe Secretary of
				Defense may not award, renew, extend, or exercise an option to extend any
				charter of a vessel documented under chapter 121 of title 46, United States
				Code, for the Department of Defense, or any contract for the carriage of cargo
				by a vessel documented under that chapter for the Department of Defense, unless
				the charter or contract, respectively, includes provisions that—
								(1)subject to
				paragraph (2), allow riding gang members to perform work on the vessel during
				the effective period of the charter or contract only under terms, conditions,
				restrictions, and requirements as provided in section 8106 of title 46, United
				States Code; and
								(2)require that riding gang members hold a
				merchant mariner’s document issued under chapter 73 of title 46, United States
				Code, or a transportation security card issued under section 70105 of such
				title.
								(b)Exemption
								(1)In
				generalIn accordance with regulations issued by the Secretary of
				Defense, an individual shall not be treated as a riding gang member for the
				purposes of section 8106 of title 46, United States Code, and this section
				if—
									(A)the individual is
				aboard a vessel that is under charter or contract for the carriage of cargo for
				the Department of Defense, for purposes other than engaging in the operation or
				maintenance of the vessel; and
									(B)the
				individual—
										(i)accompanies,
				supervises, guards, or maintains unit equipment aboard a ship, commonly
				referred to as supercargo personnel;
										(ii)is
				one of the force protection personnel of the vessel;
										(iii)is a specialized
				repair technician; or
										(iv)is
				otherwise required by the Secretary of Defense to be aboard the vessel.
										(2)Background
				check
									(A)In
				generalThis section shall not apply to an individual
				unless—
										(i)the name and other
				necessary identifying information for the individual is submitted to the
				Secretary for a background check; and
										(ii)except as
				provided in subparagraph (B), the individual successfully passes a background
				check by the Secretary prior to going aboard the vessel.
										(B)WaiverThe
				Secretary may waive the application of subparagraph (A)(ii) for an individual
				who holds a merchant mariner’s document issued under chapter 73 of title 46,
				United States Code, or a transportation security card issued under section
				70105 of such title.
									(3)Exempted
				individual not treated as in addition to the crewAn individual who, under paragraph (1), is
				not treated as a riding gang member shall not be counted as an individual in
				addition to the crew for the purposes of section 3304 of title 46, United
				States
				Code.
								.
				3505.Maintenance and
			 Repair Reimbursement Program for the Maritime Security FleetSection 3517(a) of the Maritime Security Act
			 of 2003 (46 U.S.C. 53101 note; as amended by section 3503 of the National
			 Defense Authorization Act for Fiscal Year 2006 (119 Stat. 3548)) is amended by
			 adding at the end the following:
					
						(3)
				Existing operating agreementsThe Secretary of Transportation shall,
				subject to the availability of appropriations, seek to enter into an agreement
				under this section with one or more contractors under an operating agreement
				under that chapter that is in effect on the date of the enactment of this
				paragraph, regarding maintenance and repair of all vessels that are subject to
				the operating
				agreement.
						.
				3506.Temporary
			 program authorizing contracts with adjunct professors at the United States
			 Merchant Marine Academy and for other purposes
					(a)In
			 generalThe Maritime Administrator may establish a temporary
			 program for the purpose of, subject to the availability of appropriations,
			 contracting with individuals as personal services contractors to provide
			 services as adjunct professors at the Academy, if the Maritime Administrator
			 determines that there is a need for adjunct professors and the need is not of
			 permanent duration.
					(b)Contract
			 requirementsEach contract under the program—
						(1)must be approved
			 by the Maritime Administrator;
						(2)subject to
			 paragraph (3), shall be for a duration, including options, of not to exceed one
			 year unless the Maritime Administrator finds that exceptional circumstances
			 justify an extension of up to one additional year; and
						(3)shall terminate
			 not later than 6 months after the termination of contract authority under
			 subsection (d).
						(c)Limitation on
			 number of contractorsIn awarding contacts under the program, the
			 Maritime Administrator shall ensure that not more than 25 individuals actively
			 provide services in any one academic trimester, or equivalent, as contractors
			 under the program.
					(d)Termination of
			 contracting authorityThe authority to award contracts under the
			 program shall terminate upon the end of the academic year 2008–2009.
					(e)Existing
			 contractsAny contract entered into before the effective date of
			 this section for the services of an adjunct professor at the Academy shall
			 remain in effect for the trimester (or trimesters) for which the services were
			 contracted.
					(f)DefinitionsIn
			 this section:
						(1)AcademyThe
			 term Academy means the United States Merchant Marine
			 Academy.
						(2)Maritime
			 AdministratorThe term Maritime Administrator
			 means the Administrator of the Maritime Administration, or a designee of the
			 Administrator.
						(3)ProgramThe
			 term program means the program established under subsection
			 (a).
						(g)Gifts to the
			 Academy
						(1)In
			 GeneralChapter 513 of title 46, United States Code, is amended
			 by adding at the end thereof the following:
							
								51315.
				Gifts to the Merchant Marine Academy
									(a)In
				GeneralThe Maritime Administrator may accept and use conditional
				or unconditional gifts of money or property for the benefit of the United
				States Merchant Marine Academy, including acceptance and use for
				non-appropriated fund instrumentalities of the Merchant Marine Academy. The
				Maritime Administrator may accept a gift of services in carrying out the
				Administrator’s duties and powers. Property accepted under this section and
				proceeds from that property must be used, as nearly as possible, in accordance
				with the terms of the gift.
									(b)Establishment of
				Academy Gift FundThere is established in the Treasury a fund, to
				be known as the Academy Gift Fund. Disbursements from the Fund
				shall be made on order of the Maritime Administrator. Unless otherwise
				specified by the terms of the gift, the Maritime Administrator may use monies
				in the Fund for appropriated or non-appropriated purposes at the Academy. The
				Fund consists of—
										(1)gifts of
				money;
										(2)income from
				donated property accepted under this section;
										(3)proceeds from the
				sale of donated property; and
										(4)income from
				securities under subsection (c) of this section.
										(c)Investment of
				Fund BalancesOn request of the Maritime Administrator, the
				Secretary of the Treasury may invest and reinvest amounts in the Fund in
				securities of, or in securities the principal and interest of which is
				guaranteed by, the United States Government.
									(d)Disbursement
				AuthorityThere are hereby authorized to be disbursed from the
				Fund such sums as may be on deposit, to remain available until expended.
									(e)Deductibility of
				GiftsGifts accepted under this section are a gift to or for the
				use of the Government under the Internal Revenue Code of
				1986.
									.
						(2)Conforming
			 AmendmentThe chapter analysis for chapter 513 of title 46,
			 United States Code, is amended by adding at the end the following:
							
								
									51315. Gifts to the Merchant Marine
				Academy.
								
								.
						(h)Temporary
			 appointments to the Academy
						(1)In
			 GeneralChapter 513 of title 46, United States Code, as amended
			 by section 3513 of this Act, is further amended by adding at the end thereof
			 the following:
							
								51316.Temporary
				appointments to the AcademyNotwithstanding any other provision of law,
				the Maritime Administrator may appoint any present employee of the United
				States Merchant Marine Academy non-appropriated fund instrumentality to a
				position on the General Schedule of comparable pay. Eligible personnel shall be
				engaged in work permissibly funded by annual appropriations, and such
				appointments to the Civil Service shall be without regard to competition, for a
				term not to exceed 2
				years.
								.
						(2)Conforming
			 AmendmentThe chapter analysis for chapter 513 of title 46,
			 United States Code, as amended by section 3513 of this Act, is further amended
			 by adding at the end the following:
							
								
									51316. Temporary appointments to the
				Academy.
								
								.
						3507.Actions to address
			 sexual harassment and violence at the United States Merchant Marine
			 Academy
					(a)Required
			 PolicyThe Secretary of Transportation shall direct the
			 Superintendent of the United States Merchant Marine Academy to prescribe a
			 policy on sexual harassment and sexual violence applicable to the cadets and
			 other personnel of the Academy.
					(b)Matters To Be
			 Specified in PolicyThe policy on sexual harassment and sexual
			 violence prescribed under this section shall include—
						(1)a
			 program to promote awareness of the incidence of rape, acquaintance rape, and
			 other sexual offenses of a criminal nature that involve cadets or other Academy
			 personnel;
						(2)procedures that a
			 cadet should follow in the case of an occurrence of sexual harassment or sexual
			 violence, including—
							(A)a specification of
			 the person or persons to whom an alleged occurrence of sexual harassment or
			 sexual violence should be reported by a cadet and the options for confidential
			 reporting;
							(B)a specification of
			 any other person whom the victim should contact; and
							(C)procedures on the
			 preservation of evidence potentially necessary for proof of criminal sexual
			 assault;
							(3)a
			 procedure for disciplinary action in cases of alleged criminal sexual assault
			 involving a cadet or other Academy personnel;
						(4)any other sanction
			 authorized to be imposed in a substantiated case of sexual harassment or sexual
			 violence involving a cadet or other Academy personnel in rape, acquaintance
			 rape, or any other criminal sexual offense, whether forcible or nonforcible;
			 and
						(5)required training
			 on the policy for all cadets and other Academy personnel, including the
			 specific training required for personnel who process allegations of sexual
			 harassment or sexual violence involving Academy personnel.
						(c)Annual
			 Assessment
						(1)The Secretary
			 shall direct the Superintendent to conduct an assessment at the Academy during
			 each Academy program year, to be administered by the Department of
			 Transportation, to determine the effectiveness of the policies, training, and
			 procedures of the Academy with respect to sexual harassment and sexual violence
			 involving Academy personnel.
						(2)For the assessment
			 at the Academy under paragraph (1) with respect to an Academy program year that
			 begins in an odd-numbered calendar year, the Superintendent shall conduct a
			 survey, to be administered by the Department, of Academy personnel—
							(A)to measure—
								(i)the
			 incidence, during that program year, of sexual harassment and sexual violence
			 events, on or off the Academy reservation, that have been reported to officials
			 of the Academy; and
								(ii)the
			 incidence, during that program year, of sexual harassment and sexual violence
			 events, on or off the Academy reservation, that have not been reported to
			 officials of the Academy; and
								(B)to assess the
			 perceptions of Academy personnel of—
								(i)the
			 policies, training, and procedures on sexual harassment and sexual violence
			 involving Academy personnel;
								(ii)the
			 enforcement of such policies;
								(iii)the
			 incidence of sexual harassment and sexual violence involving Academy personnel;
			 and
								(iv)any
			 other issues relating to sexual harassment and sexual violence involving
			 Academy personnel.
								(d)Annual
			 Report
						(1)The Secretary
			 shall direct the Superintendent of the Academy to submit to the Secretary a
			 report on sexual harassment and sexual violence involving cadets or other
			 personnel at the Academy for each Academy program year.
						(2)Each report under
			 paragraph (1) shall include, for the Academy program year covered by the
			 report, the following:
							(A)The number of
			 sexual assaults, rapes, and other sexual offenses involving cadets or other
			 Academy personnel that have been reported to Academy officials during the
			 program year and, of those reported cases, the number that have been
			 substantiated.
							(B)The policies,
			 procedures, and processes implemented by the Superintendent and the leadership
			 of the Academy in response to sexual harassment and sexual violence involving
			 cadets or other Academy personnel during the program year.
							(C)A plan for the
			 actions that are to be taken in the following Academy program year regarding
			 prevention of and response to sexual harassment and sexual violence involving
			 cadets or other Academy personnel.
							(3)Each report under
			 paragraph (1) for an Academy program year that begins in an odd-numbered
			 calendar year shall include the results of the survey conducted in that program
			 year under subsection (c)(2).
						(4)(A)The Superintendent shall
			 transmit to the Secretary, and to the Board of Visitors of the Academy, each
			 report received by the Superintendent under this subsection, together with the
			 Superintendent’s comments on the report.
							(B)The Secretary shall transmit each such
			 report, together with the Secretary’s comments on the report, to the Senate
			 Committee on Commerce, Science, and Transportation and the House of
			 Representatives Committee on Transportation and Infrastructure.
							3508.Assistance for
			 small shipyards and maritime communities
					(a)In
			 GeneralTitle 46, United States Code, is amended by inserting the
			 following new chapter after chapter 539:
						
							541MISCELLANEOUS
								
									Sec
									54101. Assistance for small shipyards
				  and maritime communities
								
								54101. Assistance
				for small shipyards and maritime communities
									(a)Establishment of
				ProgramSubject to the availability of appropriations, the
				Administrator of the Maritime Administration shall execute agreements with
				shipyards to provide assistance—
										(1)in the form of
				grants, loans, and loan guarantees to small shipyards for capital improvements;
				and
										(2)for maritime
				training programs to foster technical skills and operational productivity in
				communities whose economies are related to or dependent upon the maritime
				industry.
										(b)AwardsIn
				providing assistance under the program, the Administrator shall—
										(1)take into
				account—
											(A)the economic
				circumstances and conditions of maritime communities;
											(B)projects that
				would be effective in fostering efficiency, competitive operations, and quality
				ship construction, repair, and reconfiguration; and
											(C)projects that
				would be effective in fostering employee skills and enhancing productivity;
				and
											(2)make grants within
				120 days after the date of enactment of the appropriations Act for the fiscal
				year concerned.
										(c)Use of
				Funds
										(1)In
				generalAssistance provided under this section may be
				used—
											(A)to make capital
				and related improvements in small shipyards located in or near maritime
				communities;
											(B)to provide
				training for workers in communities whose economies are related to the maritime
				industry; and
											(C)for such other
				purposes as the Administrator determines to be consistent with and supplemental
				to such activities.
											(2)Administrative
				costsNot more than 2 percent of amounts made available to carry
				out the program may be used for the necessary costs of grant
				administration.
										(d)Prohibited
				UsesGrants awarded under this section may not be used to
				construct buildings or other physical facilities or to acquire land unless such
				use is specifically approved by the Administrator in support of subsection
				(c)(1)(C).
									(e)Matching
				Requirements; Allocation
										(1)Federal
				fundingExcept as provided in paragraph (2), Federal funds for
				any eligible project under this section shall not exceed 75 percent of the
				total cost of such project.
										(2)ExceptionIf
				the Administrator determines that a proposed project merits support and cannot
				be undertaken without a higher percentage of Federal financial assistance, the
				Administrator may award a grant for such project with a lesser matching
				requirement than is described in paragraph (1).
										(3)Allocation of
				fundsThe Administrator may not award more than 25 percent of the
				funds appropriated to carry out this section for any fiscal year to any small
				shipyard in one geographic location that has more than 600 employees.
										(f)Applications
										(1)In
				generalTo be eligible for assistance under this section, an
				applicant shall submit an application, in such form, and containing such
				information and assurances as the Administrator may require, within 60 days
				after the date of enactment of the appropriations Act for the fiscal year
				concerned.
										(2)Minimum
				standards for payment or reimbursementEach application submitted
				under paragraph (1) shall include—
											(A)a comprehensive
				description of—
												(i)the need for the
				project;
												(ii)the methodology
				for implementing the project; and
												(iii)any existing
				programs or arrangements that can be used to supplement or leverage assistance
				under the program.
												(3)Procedural
				safeguardsThe Administrator, in consultation with the Office of
				the Inspector General, shall issue guidelines to establish appropriate
				accounting, reporting, and review procedures to ensure that—
											(A)grant funds are
				used for the purposes for which they were made available;
											(B)grantees have
				properly accounted for all expenditures of grant funds; and
											(C)grant funds not
				used for such purposes and amounts not obligated or expended are
				returned.
											(4)Project approval
				requiredThe Administrator may not award a grant under this
				section unless the Administrator determines that—
											(A)sufficient funding
				is available to meet the matching requirements of subsection (e);
											(B)the project will
				be completed without unreasonable delay; and
											(C)the recipient has
				authority to carry out the proposed project.
											(g)Audits and
				ExaminationsAll grantees under this section shall maintain such
				records as the Administrator may require and make such records available for
				review and audit by the Administrator.
									(h)Small Shipyard
				DefinedIn this section, the term small shipyard
				means a shipyard facility in one geographic location that does not have more
				than 1,200 employees.
									(i)Authorization of
				AppropriationsThere are authorized to be appropriated to the
				Administrator of the Maritime Administration for each of fiscal years 2009
				through 2013 to carry out this section—
										(1)$5,000,000 for
				training grants; and
										(2)$25,000,000 for
				capital and related
				improvements.
										.
					(b)Conforming
			 AmendmentSection 3506 of the National Defense Authorization Act
			 for Fiscal Year 2006 (46 U.S.C. 53101 note) is repealed.
					3509.Marine war risk
			 insuranceSection 53912 of
			 title 46, United States Code, is amended by striking December 31,
			 2010. and inserting December 31, 2015..
				3510.MarAd
			 consultation on Jones Act WaiversSection 501(b) of title 46, United States
			 Code, is amended to read as follows:
					
						(b)By Head of
				AgencyWhen the head of an agency responsible for the
				administration of the navigation or vessel-inspection laws considers it
				necessary in the interest of national defense, the individual, following a
				determination by the Maritime Administrator, acting in the Administrator’s
				capacity as Director, National Shipping Authority, of the non-availability of
				qualified United States flag capacity to meet national defense requirements,
				may waive compliance with those laws to the extent, in the manner, and on the
				terms the individual, in consultation with the Administrator, acting in that
				capacity,
				prescribes.
						.
				3511.Transportation
			 in American vessels of government personnel and certain cargoes
					(a)In
			 GeneralSection 55305(b) of title 46, United States Code, is
			 amended—
						(1)by striking
			 country and inserting country, organization, or
			 persons;
						(2)by inserting
			 or obtaining after furnishing; and
						(3)by striking
			 commodities, the first place it appears and inserting
			 commodities, or provides financing in any way with Federal funds for the
			 account of any persons unless otherwise exempted,.
						(b)Other
			 AgenciesSection 55305(d) of title 46, United States Code, is
			 amended to read as follows:
						
							(d)Programs of
				Other Agencies
								(1)Each department or
				agency that has responsibility for a program under this section shall
				administer that program with respect to this section under regulations and
				guidance issued by the Secretary of Transportation. The Secretary, after
				consulting with the department or agency or organization or person involved,
				shall have the sole responsibility for determining if a program is subject to
				the requirements of this section.
								(2)The
				Secretary—
									(A)shall conduct an
				annual review of the administration of programs determined pursuant to
				paragraph (1) as subject to the requirements of this section;
									(B)may direct
				agencies to require the transportation on United States-flagged vessels of
				cargo shipments not otherwise subject to this section in equivalent amounts to
				cargo determined to have been shipped on foreign carriers in violation of this
				section;
									(C)may impose on any
				person that violates this section, or a regulation prescribed under this
				section, a civil penalty of not more than $25,000 for each violation willfully
				and knowingly committed, with each day of a continuing violation following the
				date of shipment to be a separate violation; and
									(D)may take other
				measures as appropriate under the Federal Acquisition Regulations issued
				pursuant to section 25(c)(1) of the Office of Federal Procurement Policy Act
				(41 U.S.C. 421(c)(1) or contract with respect to each
				violation.
									.
					(c)RegulationsThe
			 Secretary of Transportation shall prescribe such rules as are necessary to
			 carry out section 55305(d) of title 46, United States Code. The Secretary may
			 prescribe interim rules necessary to carry out section 55305(d) of such title.
			 An interim rule prescribed under this subsection shall remain in effect until
			 superseded by a final rule.
					(d)Change of
			 YearSection 55314(a) of title 46, United States Code, is amended
			 by striking calendar each place it appears and inserting
			 fiscal.
					3512.Port of Guam
			 Improvement Enterprise Program
					(a)In
			 generalThe Secretary of
			 Transportation, acting through the Administrator of the Maritime Administration
			 (in this section referred to as the Administrator), may
			 establish a Port of Guam Improvement Enterprise Program (in this section
			 referred to as the Program) to provide for the planning, design,
			 and construction of projects for the Port of Guam to improve facilities,
			 relieve port congestion, and provide greater access to port facilities.
					(b)Authorities of
			 the AdministratorIn carrying out the Program, the Administrator
			 may—
						(1)receive funds
			 provided for the Program from Federal and non-Federal entities, including
			 private entities;
						(2)provide for
			 coordination among appropriate governmental agencies to expedite the review
			 process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) for projects carried out under the Program;
						(3)provide for
			 coordination among appropriate governmental agencies in connection with other
			 reviews and requirements applicable to projects carried out under the Program;
			 and
						(4)provide technical
			 assistance to the Port Authority of Guam (and its agents) as needed for
			 projects carried out under the Program.
						(c)Port of Guam
			 Improvement Enterprise Fund
						(1)EstablishmentThere
			 is established in the Treasury of the United States a separate account to be
			 known as the Port of Guam Improvement Enterprise Fund (in this
			 section referred to as the Fund).
						(2)DepositsThere
			 shall be deposited into the Fund—
							(A)amounts received
			 by the Administrator from Federal and non-Federal sources under subsection
			 (b)(1);
							(B)amounts
			 transferred to the Administrator under subsection (d); and
							(C)amounts
			 appropriated to carry out this section under subsection (f).
							(3)Use of
			 amountsAmounts in the Fund shall be available to the
			 Administrator to carry out the Program.
						(4)Administrative
			 expensesNot to exceed 3 percent of the amounts appropriated to
			 the Fund for a fiscal year may be used for administrative expenses of the
			 Administrator.
						(5)Availability of
			 amountsAmounts in the Fund shall remain available until
			 expended.
						(d)Transfers of
			 amountsAmounts appropriated or otherwise made available for any
			 fiscal year for an intermodal or marine facility comprising a component of the
			 Program shall be transferred to and administered by the Administrator.
					(e)LimitationNothing in this section shall be construed
			 to authorize amounts made available under section 215 of title 23, United
			 States Code, or any other amounts made available for the construction of
			 highways or amounts otherwise not eligible for making port improvements to be
			 deposited into the Fund.
					(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Fund such sums as may be necessary to carry out this section
					
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
